NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Exhibit 10.1


Execution Version




SECOND AMENDED AND RESTATED
MASTER SUPPLY AND OFFTAKE AGREEMENT
dated as of February 27, 2017
among
J. ARON & COMPANY,
LION OIL COMPANY
and
LION OIL TRADING & TRANSPORTATION, LLC



--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






TABLE OF CONTENTS
 
 
Page
ARTCLE 1
DEFINITIONS AND CONSTRUCTION
1
ARTICLE 2
CONDITIONS TO COMMENCEMENT
25
ARTICLE 3
TERM OF AGREEMENT
30
ARTICLE 4
COMMENCEMENT DATE TRANSFER
31
ARTICLE 5
PURCHASE AND SALE OF CRUDE OIL
31
ARTICLE 6
PURCHASE PRICE FOR CRUDE OIL
40
ARTICLE 7
TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
42
ARTICLE 8
PURCHASE AND DELIVERY OF PRODUCTS
46
ARTICLE 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE;
CERTAIN OTHER MATTERS
48
ARTICLE 10
PAYMENT PROVISIONS
54
ARTICLE 11
LIEN AMOUNTS
59
ARTICLE 12
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
63
ARTICLE 13
FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
64
ARTICLE 14
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
67
ARTICLE 15
TAXES
70
ARTICLE 16
INSURANCE
71
ARTICLE 17
FORCE MAJEURE
73
ARTICLE 18
REPRESENTATIONS, WARRANTIES AND COVENANTS
75
ARTICLE 19
DEFAULT AND TERMINATION
82
ARTICLE 20
SETTLEMENT AT TERMINATION
86
ARTICLE 21
INDEMNIFICATION
91
ARTICLE 22
LIMITATION ON DAMAGES
93
ARTICLE 23
RECORDS AND INSPECTION
93
ARTICLE 24
CONFIDENTIALITY
93
ARTICLE 25
GOVERNING LAW
94
ARTICLE 26
ASSIGNMENT
95
ARTICLE 27
NOTICES
95
ARTICLE 28
NO WAIVER, CUMULATIVE REMEDIES
95



i

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
 
 
ARTICLE 29
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
96
ARTICLE 30
MISCELLANEOUS
96



ii

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedules
Schedule
Description
Schedule A
Products and Product Specifications
Schedule B
Pricing Benchmarks
Schedule C
Monthly True-Up Amounts
Schedule D
Operational Volume Range
Schedule E
Tank List
Schedule F
[Reserved]
Schedule G
Daily Settlement Schedule
Schedule H
Form of Inventory Reports
Schedule I
Initial Inventory Targets
Schedule J
Scheduling and Communications Protocol
Schedule K
Monthly Excluded Transaction Fee Determination
Schedule L
Monthly Working Capital Adjustment
Schedule M
Notices
Schedule N
FIFO Balance Final Settlements
Schedule O
MTD Performance Report
Schedule P
Pricing Group
Schedule Q
Form of Trade Sheet
Schedule R
Form of Step-Out Inventory Sales Agreement
Schedule S
Shipping Dock Report
Schedule T
Form of Excluded Transaction Trade Sheet
Schedule U
Available Storage and Transportation Arrangements
Schedule V
Aron Crude Receipts Pipelines



iii

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule W
Product Pipeline Systems/Included Terminals
Schedule X
Marketing and Sales Agreement
Schedule Y
LOTT Inventory Sales Agreement
Schedule Z
Lion Oil Inventory Sales Agreement
Schedule AA
Storage Facilities Agreement
Schedule BB
Holdback Schedule
Schedule CC
Excess LC Amount and Excess LC Rate
Schedule DD
Existing Financing Agreements
Schedule EE
Form of Letter of Credit
Schedule FF
Illustration of Calculation of Interim Payments
Schedule GG
Adjustment Date Differentials
Schedule HH
Illustration of Adjustments for April and May 2014 True-Ups
Schedule II
Illustration of Adjustments for April and May 2017 True-Ups
Schedule JJ
Form of bailee’s letter
Schedule KK
Red Zone Confirmation















iv

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SECOND AMENDED AND RESTATED
MASTER SUPPLY AND OFFTAKE AGREEMENT
This Second Amended and Restated Supply and Offtake Agreement (this “Agreement”)
is made as of February 27, 2017 (the “Second Restatement Effective Date”), among
J. Aron & Company (“Aron”), a general partnership organized under the laws of
New York and located at 200 West Street, New York, New York 10282-2198, Lion Oil
Company (the “Company”), a corporation organized under the laws of Arkansas
located at 7102 Commerce Way, Brentwood, Tennessee 37027, and Lion Oil Trading &
Transportation, LLC (“LOTT”), a limited liability company organized under the
laws of Texas (formerly known as Lion Oil Trading & Transportation, Inc., a
corporation organized under the laws of Arkansas) and located at 7102 Commerce
Way, Brentwood, Tennessee 37027 (each referred to individually as a “Party” or
collectively as the “Parties”).
WHEREAS, the Company owns and operates a crude oil refinery located in El
Dorado, Arkansas (the “Refinery”) for the processing and refining of crude oil
and other feedstocks and the recovery therefrom of refined products;
WHEREAS, LOTT is in the business of buying, selling and transporting of crude
oil and other petroleum feedstocks in connection with the processing and
refining operations of the Company;
WHEREAS, the Company, LOTT and Aron entered into a Master Supply and Offtake
Agreement, dated as of April 29, 2011, providing for a supply and offtake
transaction under which Aron delivers crude oil and other petroleum feedstocks
to the Company for use at the Refinery and purchases all refined products
produced by the Refinery (other than certain excluded products) and the Company
purchases such crude oil and other petroleum feedstocks from Aron for use at the
Refinery and sells and delivers to Aron such refined products (such agreement,
as from time to time amended prior to the date hereof, the “Original
Agreement”);
WHEREAS, the Company and LOTT sold certain pipeline and storage assets on
November 7, 2012 to Delek Logistics Partners, LP and its subsidiaries
(individually and collectively, “Delek MLP”), and entered into agreements for
the use of these assets with the Company and LOTT and, from time to time
thereafter, has transferred and may transfer additional assets to Delek MLP
while retaining certain right to use such assets, and in connection with the
foregoing the Parties have executed and will execute, as appropriate, Required
Storage and Transportation Arrangements (as defined below) that also constitute
Required MLP Arrangements (as defined below);
WHEREAS, the Parties amended and restated in its entirety the Original Agreement
by entering into an Amended and Restated Master Supply and Offtake Agreement,
dated December 23, 2013 (the “First Restated Agreement”);
WHEREAS, the Company and Aron wish to amend and restate in its entirety the
First Restated Agreement as hereinafter provided;
WHEREAS, the Parties have agreed that, for the Term of this Agreement, the
Company will provide professional consulting, liaison, and other related
services to assist Aron in the




--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




marketing and sale of the refined products acquired by Aron hereunder in
accordance with the terms and conditions of the Marketing and Sales Agreement
(as defined below); and
WHEREAS, it is contemplated that upon the scheduled termination of this
Agreement, Aron will sell and the Company will purchase all of Aron’s crude oil,
feedstocks and products inventory held at the Included Locations as set forth
and in accordance with the terms and conditions of the Step-Out Inventory Sales
Agreement (as defined below);
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION


1.1    Definitions.
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:
“Acceptable Financial Institution” means a U.S. commercial bank or a foreign
bank with a U.S. branch office, with the respective rating then assigned to its
unsecured and senior long-term debt or deposit obligations (not supported by
third party credit enhancement) by S&P or Moody’s of at least “A” by S&P or “A2”
by Moody’s.
“Actual Month End Crude Volume” has the meaning specified in Section 9.2(b).
“Actual Month End Included Crude Volume” has the meaning specified in Section
9.2(a).
“Actual Month End Included Product Volume” has the meaning specified in Section
9.2(a).
“Actual Month End Product Volume” has the meaning specified in Section 9.2(b).
“Actual Monthly Crude Run” has the meaning specified in Section 6.4(c).
“Additional Financing Agreement” has the meaning specified in Section 18.2(j).
“Additional Waived Fee Barrels” means, for any month, the greater of (i) zero
and (ii) the lesser of (A) Actual Monthly Crude Run for such month minus the
product of [*CONFIDENTIAL*] Barrels and the number of days in such month and (B)
Designated Company-Sourced Barrels for such month minus the product of
[*CONFIDENTIAL*] Barrels and the number of days in such month.
“Adequate Assurance” has the meaning specified in Section 13.5.
“Adjustment Date” means May 1, 2014.


2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Adjustment Date Differential” has the meaning specified in Schedule GG.
“Affected Obligations” has the meaning specified in Section 17.3.
“Affected Party” has the meaning specified in Section 17.1.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person; provided that, without limiting the foregoing, it is acknowledged that
each MLP Party constitutes an Affiliate of the Company Parties for purposes
hereof. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.
“Ancillary Contract” has the meaning specified in Section 20.1(c).
“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred by Aron as a result of the purchase,
movement and storage of Crude Oil or Products undertaken in connection with or
required for purposes of this Agreement (whether or not arising under
Procurement Contracts), including, ocean-going freight and other costs
associated with waterborne movements, inspection costs and fees, wharfage, port
and dock fees, vessel demurrage, lightering costs, ship’s agent fees, import
charges, waterborne insurance premiums, fees and expenses, broker’s and agent’s
fees, load port charges and fees, pipeline transportation costs, pipeline
transfer and pumpover fees, pipeline throughput and scheduling charges
(including any fees and charges resulting from changes in nominations undertaken
to satisfy delivery requirements under this Agreement), pipeline and other
common carrier tariffs, blending, tankage, linefill and throughput charges,
pipeline demurrage, superfund and other comparable fees, processing fees
(including fees for water or sediment removal or feedstock decontamination),
merchandise processing costs and fees, importation costs, any charges imposed by
any Governmental Authority (including transfer taxes (but not taxes on the net
income of Aron) and U.S. Customs and other duties), user fees, fees and costs
for any credit support provided to any pipelines with respect to any
transactions contemplated by this Agreement and any pipeline compensation or
reimbursement payments that are not timely paid by the pipeline to Aron.
Notwithstanding the foregoing, (i) Aron’s hedging costs in connection with this
Agreement or the transactions contemplated hereby shall not be considered
Ancillary Costs (but such exclusion shall not change or be deemed to change the
manner in which losses, costs and damages in connection with hedges and related
trading positions are addressed under Articles 19 and 20 below), (ii) any
Product shipping costs of Aron, to the extent incurred after Aron has removed
such Product from the Product Storage Facilities for its own account, shall not
be considered Ancillary Costs and (iii) any costs and expenses of Supplier’s
Inspector shall not be considered Ancillary Costs.
“Annual Fee” means the amount set forth as the “Annual Fee” in the Fee Letter.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof, (ii)
any agreement, concession or arrangement with any Governmental Authority and
(iii) any license, permit or compliance requirement, including


3

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Environmental Law, in each case as may be applicable to either Party or the
subject matter of this Agreement.
“Aron Procurement Contract” has the same meaning as Procurement Contract.
“Asphalt Product Group” has the meaning specified on Schedule P hereto.
“Bank Holiday” means any day (other than a Saturday or Sunday) on which banks
are authorized or required to close in the State of New York.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Agreement” means any agreement between the Company or LOTT and a third
party pursuant to which the Company or LOTT has acquired rights to use any of
the Included Third Party Storage Tanks, the Included Crude Pipelines or the
Included Product Pipelines.
“Baseline Volume” means for Crude Oil or each Product Group the respective
minimum volume specified therefor under the “Baseline Volume” column on Schedule
D.
“Business Day” means any day that is not a Saturday, Sunday, or Bank Holiday.
“Change of Control” means the failure of Guarantor to (a) hold and own, directly
or indirectly, Equity Interests representing at least 51%, on a fully diluted
basis, of the aggregate ordinary voting power of the Company and LOTT or (b)
control the Company and LOTT; provided that, for good order’s sake, it is
acknowledged that the consummation of the


4

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Contemplated Merger Transaction shall not constitute a Change of Control
hereunder. For this purpose, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling”, “Controlled” and “under common Control
with” have meanings correlative thereto
“Commencement Date” has the meaning specified in Section 2.3.
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil in
the Crude Storage Tanks, Included Third Party Crude Storage Tanks and the
Included Crude Pipelines purchased by Aron on the Commencement Date, pursuant to
the Inventory Sales Agreements.
“Commencement Date Products Volumes” means the total quantities of the Products
in the Product Storage Facilities purchased by Aron on the Commencement Date,
pursuant to the Inventory Sales Agreements.
“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.
“Commencement Date Volumes” means, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).
“Company Party” has the meaning specified in Section 18.2(a).
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Company Purchasers” has the meaning specified in the Marketing and Sales
Agreement.
“Consignment Letter Agreement” means that certain letter agreement between the
Company and Aron, dated January 25, 2017, relating to the consignment by Aron to
the Company of certain Product from time to time held at the Cape Girardeau,
Missouri refined products terminal operated by Enterprise Refined Products
Company LLC (“ERPC”), which letter agreement has been acknowledged by ERPC for
certain purposes.
“Contemplated Merger Transaction” means the merger transaction contemplated by
the Agreement and Plan of Merger, dated as of January 2, 2017 (the “Merger
Agreement”) among Guarantor, Delek Holdco, Inc., a Delaware corporation (“Delek
HoldCo”), Dione Mergeco, Inc., a Delaware corporation and a wholly owned
subsidiary of Delek HoldCo (“Delek Merger Sub”) and Astro Mergeco, Inc., a
Delaware corporation and wholly owned subsidiary of Delek HoldCo (“Astro Merger
Sub”), and Alon USA Energy, Inc., a Delaware corporation (“Alon Parent”)
pursuant to which, among other things: (a) Delek Merger Sub will merge with and
into Delek


5

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Parent, the separate existence of Delek Merger Sub will cease, and Delek Parent
will survive and continue to exist as a Delaware corporation; (b) Astro Merger
Sub will merge with and into Alon Parent, the separate existence of Astro Merger
Sub will cease, and Alon Parent will survive and continue to exist as a Delaware
corporation (the “Astro-Alon Merger”); (c) each share of common stock of Delek
Parent or fraction thereof, par value $0.01 per share (“Delek Common Stock”)
issued and outstanding (other than Delek Common Stock held in treasury of Delek)
will be converted at the Parent Effective Time (as defined in the Merger
Agreement) into the right to receive one validly issued, fully paid and
non-assessable share of common stock, par value $0.01 per share, of Delek HoldCo
or an equivalent fraction thereof; and (d) each share of Alon Parent’s Common
Stock issued and outstanding (other than Alon Parent’s Common Stock owned by (i)
Delek Parent and its subsidiaries, which will remain outstanding, and (ii) Alon
Parent or held in the treasury of Alon Parent, which will be canceled) will be
converted at the Astro Effective Time (as defined in the Merger Agreement) into
the right to receive 0.504 validly issued, fully paid and non-assessable shares
of common stock, par value $0.01 per share, of Delek HoldCo.
“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.
“Contract Nominations” has the meaning specified in Section 5.4(b).
“CPT” means the prevailing time in the Central time zone.
“Crude Delivery Point” means the outlet flange of the last Onsite Crude Storage
Tank upstream of a processing unit at the Refinery.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks and the
Included Crude Pipelines owned or used (as such rights may be assigned to Aron
by the Company) by the Company or LOTT.
“Crude Oil” means all crude oil that (i) Aron purchases and sells to the Company
(including all crude oil injected at a Crude Intake Point) or (ii) for which
Aron assumes the payment obligation pursuant to any Procurement Contract.
“Crude Oil Linefill” means, at any time, the aggregate volume of Crude Oil
linefill on the Included Crude Pipelines for which Aron is treated as the
exclusive owner by the Included Crude Pipelines; provided that such volume shall
be determined by using the volumes reported on the most recently available
statements from the Included Crude Pipelines.
“Crude Purchase Fee” has the meaning specified in Section 6.4(a).
“Crude Storage Facilities” means, collectively, the Crude Storage Tanks and the
Included Crude Pipelines.
“Crude Storage Tanks” means any of the Onsite Crude Storage Tanks or Offsite
Crude Storage Tanks.


6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Cumulative Estimated Daily Net Settlement Amount” means, as of any day, the sum
of the Daily Settlement Amounts for such date and all prior dates during the
then current month and any prior month for which the Monthly True-Up Payment has
not been satisfied.
“Cumulative Interim Paid Amount” means, as of any day, the sum of (i) the most
recent Interim Reset Amount and (ii) the sum of the Interim Payments actually
received by Aron for all days from (and including) the most recent prior Monthly
True-Up Date (or, if no Monthly True-Up Date has yet occurred, the Initial
Delivery Date) to (but excluding) such day.
“Customers” has the meaning specified in the Marketing and Sales Agreement.
“Daily Prices” means, with respect to a particular grade of Crude Oil or type of
Product, the pricing index, formula or benchmark indicated on Schedule B as the
relevant daily price.
“Daily Product Sales” means, for any day and Product Group, Aron’s estimate of
the aggregate sales volume of such Product sold during such day, pursuant to (a)
Included Transactions and Excluded Transactions (each as defined in the
Marketing and Sales Agreement) or (b) any Company Purchase Agreements.
“DDP” has the meaning specified in Section 8.2(a).
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred (200)
basis points and (ii) the maximum rate of interest permitted by Applicable Law.
“Defaulting Party” has the meaning specified in Section 19.2.
“Deferred Portion” has the meaning specified in the Lion Oil Inventory Sales
Agreement.
“Deferred Interim Payment Amount” means, as of any time, $[*CONFIDENTIAL*].
“Definitive Commencement Date Value” means the sum of the Lion Oil Definitive
Commencement Date Value and the LOTT Definitive Commencement Date Value.
“Delivery Date” means any applicable 24-hour period.
“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.
“Delivery Point” means a Crude Delivery Point or a Products Delivery Point, as
applicable.
“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co and, in
the case of the Company Parties, if the Contemplated Merger Transaction is
consummated, Alon Refining


7

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Krotz Springs, Inc., Alon USA LP and Alon Supply, Inc. (collectively, the “Alon
Entities”), provided that an Alon Entity shall be a Designated Affiliate of the
Company Parties only if and for so long as it is an Affiliate of the Company
Parties.


“Designated Company-Sourced Barrels” means, for any month, the aggregate number
of Barrels of Crude Oil delivered by the Company to Aron with transfer of title
occurring at the relevant Offsite Crude Storage Tanks, Included Third Party
Crude Storage Tanks or other upstream point, regardless of whether such delivery
is via a pipeline that is not an Included Crude Pipeline or is pursuant to a
Procurement Contract with delivery via an Included Crude Pipeline, reduced by
the Monthly Crude Procurement Sales Volume for such month (as set forth in
Schedule C).
“Disposed Quantity” has the meaning specified in Section 9.4.
“Disposition Amount” has the meaning specified in Section 9.4.
“Early Termination Date” has the meaning specified in Section 3.2.
“Eligible Hydrocarbon Inventory” means, as of any day, the Hydrocarbons owned by
either Company Party that are subject to a valid, first priority perfected Lien
and security interest in favor of Aron, including, without limitation, at any
time and with respect to any such Hydrocarbons, the aggregate volume of such
Hydrocarbons constituting linefill; provided that, unless Aron shall otherwise
elect in its reasonable discretion, Eligible Hydrocarbon Inventory shall not
include any Hydrocarbon:
(a)that is held on consignment or not otherwise owned by either Company Party;
(b)that is unmerchantable or constitutes product that is permanently off-spec;
(c)that is subject to any other Lien whatsoever (other than Permitted Liens);
(d)that consists solely of chemicals (other than commodity chemicals maintained
in bulk), samples, prototypes, supplies, or packing and shipping materials;
(e)that is not located at a Specified Lien Location;
(f)that is not currently either usable or salable, at market price, in the
normal course of the Company’s business; or
(g)that is not identified on Schedule P, unless otherwise mutually agreed by the
Parties.
“Enterprise” means TE Products Pipeline Company LLC.
“Enterprise Teppco Product Pipeline” means Enterprise’s refined products
pipeline system that has a connection point at El Dorado, Arkansas.


8

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.
“Estimated Commencement Date Value” means the sum of the Lion Oil Estimated
Commencement Date Value and the LOTT Estimated Commencement Date Value.
“Estimated Daily Net Crude Sales” has the meaning specified in Section 10.1(d).
“Estimated Daily Net Product Sales” has the meaning specified in Section
10.1(d).
“Estimated Gathering Crude Value” has the meaning specified in Section 10.1(d).
“Estimated Gathering Tank Injections” mean, for any day, the aggregate daily
crude flow through meters R1, R2, and R3, plus the total change in daily
inventory for all Gathering Tanks denoted as Lien in Schedule E (other than Tank
66), plus the total change in daily inventory for all Gathering Tanks denoted as
Title in Schedule E (other than Tank 66) minus the sum of aggregate daily crude
flow through meters C-1, C-2, C-3, M-4, M-7, FINNEY #1, FINNEY #2 and FINNEY #3,
(and any additional meters as mutually agreed upon by the Company and Aron),
minus Total Rail Receipts.
“Estimated Initial Lien Amount” has the meaning specified in Section 11.2.
“Estimated Termination Amount” has the meaning specified in Section 20.2(b).
“Estimated Yield” has the meaning specified in Section 8.3(a).
“Event of Default” means an occurrence of the events or circumstances described
in Section 19.1.
“Excess Cumulative Amount” means, for any period starting on a Monthly True-Up
Date (or, if no Monthly True-Up Date has occurred, on the Initial Delivery Date)
to (but excluding) the next Monthly True-Up Date, the excess, if any of
Cumulative Interim Paid Amount as of the day prior to the start of such period
minus the Gross Monthly Payment Amount for the month to which such first Monthly
True-Up Date relates or, if there is no such excess, then zero.


9

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Excess LC Amount” means the amount described on Schedule CC.
“Excess LC Fee” means, for any month, the product of (i) Excess LC Amount for
such month, (ii) the Excess LC Rate and (iii) a fraction with a numerator equal
to the number of days in such month and a denominator equal to 365.
“Excess LC Rate” means, for any month, the rate described on Schedule CC.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Materials” means any refined petroleum products other than those that
are Products.
“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Existing Financing Agreements” mean the Financing Agreements listed on Schedule
DD.
“Expiration Date” has the meaning specified in Section 3.1.
“Fed Funds Rate” means, for any date, the rate set forth in H.15(519) or in H.15
Daily Update for the most recently preceding Business Day under the caption
“Federal funds (effective)”; provided that if no such rate is so published for
any of the immediately three preceding Business Days, then such rate shall be
the arithmetic mean of the rates for the last transaction in overnight Federal
funds arranged by each of three leading brokers of U.S. dollar Federal funds
transactions prior to 9:00 a.m., CPT, on that day, which brokers shall be
selected by Aron in a commercially reasonable manner. For purposes hereof,
“H.15(519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Fee Letter” means the certain fee letter, dated the date hereof, executed by
the Guarantor, the Company, LOTT and Aron (which amends, restates and supersedes
the fee letter, dated December 23, 2013 executed by the Guarantor, the Company,
LOTT and Aron, which amended, restated and superseded the fee letter dated April
27, 2011, executed by the Guarantor and Aron prior to, and agreed to by the
Company and LOTT as of, the Commencement Date) and sets forth the amounts for
and other terms relating to certain fees payable hereunder, as such fee letter
may from time to time be amended, modified and/or restated.
“FIFO Balance Final Settlement” means the amount determined to be due pursuant
to Schedule N.


10

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Financing Agreement” means any credit agreement, indenture or other financing
agreement under which the Guarantor or any of its subsidiaries (including the
Company and LOTT) may incur or become liable for indebtedness for borrowed money
(including capitalized lease obligations and reimbursement obligations with
respect to letters of credit) but only if the covenants thereunder limit or
otherwise apply to any of the business, assets or operations of the Company or
LOTT.
“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil pursuant to any Procurement Contract, whether as a
result of Force Majeure as defined above, “force majeure” as defined in such
Procurement Contract, breach of contract by such Third Party Supplier or any
other reason, shall constitute an event of Force Majeure for Aron under this
Agreement with respect to the quantity of Crude Oil subject to that Procurement
Contract.
“GAAP” means generally accepted accounting principles in the United States.
“Gathering Tanks” means any of the gathering tanks identified and described on
Schedule E.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any Person purporting to act therefor.
“Gross Monthly Payment Amount” means, for any month, an amount equal to the
Monthly True-Up Amount for that month minus the amount under clause (a)(i) of
Section 10.2 included in such Monthly True-Up Amount.
“Guarantee” means the Guaranty, dated as of the Commencement Date, from the
Guarantor provided to Aron in connection with this Agreement and the
transactions contemplated hereby, in a form and in substance satisfactory to
Aron.


11

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Guarantor” means Delek US Holdings, Inc.
“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.


“Hydrocarbons” has the meaning specified in Section 18.2(o).
“Identified Facilities” has the meaning specified in Section 14.4(a).
“Included Crude Lien Inventory” means, as of any day, Eligible Hydrocarbon
Inventory consisting of Crude Oil that is then held at a Specified Lien
Location.
“Included Crude Pipelines” means, the pipelines or sections thereof as further
described on Schedule V, as such schedule may, from time to time, be amended by
the Parties.
“Included Locations” means, collectively, the Crude Storage Tanks, Included
Crude Pipelines, Product Storage Tanks, Included Product Pipelines and Included
Third Party Storage Tanks.
“Included Product Lien Inventory” means, for each Product and as of any day,
Eligible Hydrocarbon Inventory consisting of such Product that is then held at a
Specified Lien Location.
“Included Product Pipelines” means the pipelines or sections thereof as further
described on Schedule W, as such schedule may, from time to time, be amended by
the Parties.
“Included Third Party Crude Storage Tanks” means any of the storage tanks
identified and described on Schedule E.
“Included Third Party Product Storage Tanks” means any of the tanks, salt wells
or pipelines identified and described on Schedule E.
“Included Third Party Storage Tanks” means the Included Third Party Crude
Storage Tanks and Included Third Party Product Storage Tanks.
“Included Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Independent Inspection Company” has the meaning specified in Section 12.3.
“Initial Crude Lien Inventory Value” has the meaning specified in the Fee
Letter.
“Initial Delivery Date” means the Delivery Date occurring on May 1, 2011.


12

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Initial Estimated Yield” has the meaning specified in Section 8.3(a).
“Initial Lien Amount” has the meaning specified in Section 11.2.
“Initial Product Lien Inventory Value” has the meaning specified in the Fee
Letter.
“Interim Payment” has the meaning specified in Section 10.1.
“Interim Reset Amount” means (i) zero, for the period from the Initial Delivery
Date to and including the initial Monthly True-Up Date and (ii) the applicable
Excess Cumulative Amount for the period from the first day following a Monthly
True-Up Date to (but excluding) the next Monthly True-Up Date.
“Inventory Collateral” has the meaning specified in Section 18.2(o).
“Inventory Measurement Time” has the meaning ascribed to such term in the LOTT
Inventory Sales Agreement.
“Inventory Sales Agreements” means the Lion Oil Inventory Sales Agreement and
the LOTT Inventory Sales Agreement.
“Inventory Transfer Locations” has the meaning ascribed to such term in the LOTT
Inventory Sales Agreement.
“Inventory Transfer Time” has the meaning ascribed to such term in the LOTT
Inventory Sales Agreement.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreement with, any Governmental Authority.
“LC Available Amount” means, as of any time, the sum of the then current
aggregate available amount under all Qualified LCs then held by Aron pursuant to
Section 13.4(b) below and the amount drawn by Aron under such Qualified LCs and
then held by Aron as additional cash collateral as contemplated under Section
13.4(b)(iii); provided that if and for so long as a Letter of Credit ceases to
be a Qualified LC, the available amount thereof shall not be included in the LC
Available Amount.
“LC Default” means, with respect to a Letter of Credit, the occurrence of any of
the following events at any time: (a) the issuer of such Letter of Credit ceases
to be an Acceptable Financial Institution; (b) the issuer of the Letter of
Credit shall fail to comply with or perform its obligations under such Letter of
Credit; (c) the issuer of such Letter of Credit shall disaffirm, disclaim,
repudiate or reject, in whole or in part, or challenge the validity of, such
Letter of Credit; (d) such Letter of Credit is to expire within twenty (20)
Business Days or (e) the issuer of such Letter of Credit becomes Bankrupt.


13

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“LC Threshold Amount” means, as of any time, the lesser of (i) the then current
LC Available Amount and (ii) the sum of LC Threshold Cap and the amount drawn by
Aron under such Qualified LCs and then held by Aron as additional cash
collateral as contemplated under Section 13.4(b)(iii).
“LC Threshold Cap” means $[*CONFIDENTIAL*] or such greater amount as Aron, in
its discretion, may agree to in writing, provided that if any fees are agreed to
by the Parties in connection with such greater amount such fees shall be
calculated as provided in Schedule CC.
“Letter of Credit” means an irrevocable, transferable standby letter of credit
issued by an Acceptable Financial Institution in favor of Aron and provided by
the Company to Aron pursuant to and otherwise satisfying the requirements of
Section 13.4(b) below, in a form and in substance satisfactory to Aron.
“Level One Fee” means the amount set forth as the “Level One Fee” in the Fee
Letter.
“Level Two Fee” means the amount set forth as the “Level Two Fee” in the Fee
Letter.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).
“Lien Amount” has the meaning specified in Section 11.1.
“Lion Oil Definitive Commencement Date Value” has the meaning specified in the
Lion Oil Inventory Sales Agreement.
“Lion Oil Estimated Commencement Date Value” has the meaning specified in the
Lion Oil Inventory Sales Agreement.
“Lion Oil Inventory Sales Agreement” means the inventory sales agreement, dated
as of the Commencement Date, between the Company and Aron, pursuant to which the
Company is selling and transferring to Aron a specified portion of the
Commencement Date Volumes for a specified percentage of the Commencement Date
Purchase Value, free and clear of all liens, claims and encumbrances of any kind
other than Permitted Liens.
“Lion-Owned Rail Receipts” mean, for any day, the difference between Total Rail
Receipts and the aggregate number of barrels not identified as “LION/LOTT”
deliveries on the


14

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




inventory reports from time to time provided by the Company generally in the
form set forth on Schedule H.
“Liquidated Amount” has the meaning specified in Section 19.2(f).
“Location Conversion Date” has the meaning specified in Section 2.5(a).
“Long Product FIFO Price” means the price so listed on Schedule B.
“LOTT Definitive Commencement Date Value” has the meaning specified in the LOTT
Inventory Sales Agreement.
“LOTT Estimated Commencement Date Value” has the meaning specified in the LOTT
Inventory Sales Agreement.
“LOTT Inventory Sales Agreement” means the inventory sales agreement, dated as
of the Commencement Date, between LOTT and Aron, pursuant to which LOTT is
selling and transferring to Aron a specified portion of the Commencement Date
Volumes for a specified percentage of the Commencement Date Purchase Value, free
and clear of all liens, claims and encumbrances of any kind other than Permitted
Liens.
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron,
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account, as amended,
supplemented, restated or otherwise modified from time to time.
“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Guarantor, the Company and its Subsidiaries taken
as a whole; (ii) the ability of the Company to fully and timely perform its
obligations; (iii) the legality, validity, binding effect or enforceability
against the Company of any of the Transaction Documents; or (iv) the rights and
remedies available to, or conferred upon, Aron hereunder; provided that none of
the following changes or effects shall constitute a “Material Adverse Effect”:
(1) changes, or effects arising from or relating to changes, of laws, that are
not specific to the business or markets in which the Company operates; (2)
changes arising from or relating to, or effects of, the transactions
contemplated by this Agreement or the taking of any action in accordance with
this Agreement; (3) changes, or effects arising from or relating to changes, in
economic, political or regulatory conditions generally affecting the U.S.
economy as a whole, except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants;
(4) changes, or effects arising from or relating to changes, in financial,
banking, or securities markets generally affecting the U.S. economy as a whole,
(including (a) any disruption of any of the foregoing markets, (b) any change in
currency exchange rates, (c) any decline in the price of any security or any
market index and (d) any increased cost of capital or pricing related to any
financing), except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants; and (5) changes
arising from or relating to, or effects of, any seasonal fluctuations in the
business, except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants.


15

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by meter
readings and/or meter tickets for that Delivery Date and tank gaugings conducted
at the beginning and end of such Delivery Date.
“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products Delivery Point, as evidenced by meter readings
and/or meter tickets for that Delivery Date and tank gaugings conducted at the
beginning and end of such Delivery Date.
“MLP Party” means Delek MLP or any Subsidiary of Delek MLP that is a party to a
Required MLP Arrangement.
“Monthly Cover Costs” has the meaning specified in Section 7.6.
“Monthly Crude Forecast” has the meaning specified in Section 5.2(a).
“Monthly Crude Oil True-Up Amount” has the meaning specified in Schedule C.
“Monthly Crude Payment” has the meaning specified in Section 6.3.
“Monthly Crude Price” means, with respect to the Net Crude Sales Volume for any
month, the volume weighted average price per barrel specified in the related
Procurement Contracts under which Aron acquired or sold such barrels in such
month.
“Monthly Crude Procurement Sales Volume” has the meaning specified in Schedule
C.
“Monthly Crude Receipts” has the meaning specified in Schedule C.
“Monthly Excluded Transaction Fee” has the meaning specified in Section 7.8.
“Monthly Product Sale Adjustment” has the meaning specified in Section 7.5.
“Monthly Product Sales” means, for any month and Product Group, the aggregate
sales volume of such Product sold during such month, pursuant to (a) Included
Transactions and Excluded Transactions (each as defined in the Marketing and
Sales Agreement) or (b) any Company Purchase Agreements.
“Monthly Product True-Up Amount” has the meaning specified in Schedule C.
“Monthly True-Up Amount” has the meaning specified in Section 10.2(a).
“Monthly True-Up Date” means, for any month, the Business Day on which the
Monthly True-Up Amount for the immediately preceding month is due.
“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L.


16

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Moody’s” means Moody’s Investors Service, Inc., including any official
successor to Moody’s.
“MTD Performance Report” has the meaning specified in Section 7.3(a).
“Net Crude Sales Volume” has the meaning specified in Section 9.3(a).
“Nomination Month” means the month that occurs two (2) months prior to the
Delivery Month.
“Non-Affected Party” has the meaning specified in Section 17.1.
“Non-Defaulting Party” has the meaning specified in Section 19.2(a).
“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding basic sediment and water and free water, corrected for the observed
temperature to 60° F.
“Obligations” has the meaning specified in Section 18.2.
“Offsite Crude Storage Tanks” means the tanks owned or used (as such rights may
be assigned to Aron by the Company) by the Company or LOTT located outside the
Refinery that store Crude Oil, as further described on Schedule E-1, E-2 or E-3,
as applicable.
“Offsite Product Storage Tanks” means any of the tanks, salt wells or pipelines
owned or used (as such rights may be assigned to Aron by the Company) by the
Company or LOTT located outside the Refinery, that store or transport Products,
as further described on Schedule E-1, E-2 or E-3, as applicable.
“Onsite Crude Storage Tanks” means any of the tanks at or adjacent to the
Refinery that store Crude Oil, listed on Schedule E-1, E-2 or E-3, as
applicable.
“Onsite Product Storage Tanks” means the tanks, salt wells or pipelines located
at the Refinery that store or transport Products, listed on Schedule E-1, E-2 or
E-3, as applicable.
“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks for each type of Crude Oil and for any
given set of associated Product Storage Facilities for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D-1,
D-2 or D-3, as applicable.
“Original Effective Date” has the “Effective Date” as defined in the Original
Agreement.
“Other Barrels” means, with respect to any Delivery Month, any Crude Oil
purchased by the Company or LOTT that is not being sold to Aron under a
Procurement Contract, but is expected to be delivered and transferred to Aron at
a Crude Intake Point during such Delivery Month.


17

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Owned Lien Location” means a Specified Lien Location that is owned and operated
by the Company and/or LOTT.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Per Barrel Adjustment” means the amounts described in Section 7.8 and set forth
on Schedule K.
“Permitted Lien(s)” means (a) (i) liens on real estate for real estate taxes,
assessments, sewer and water charges and/or other governmental charges and
levies not yet delinquent and (ii) liens for taxes, assessments, judgments,
governmental charges or levies, or claims not yet delinquent or the non-payment
of which is being diligently contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside; (b) liens of mechanics,
laborers, suppliers, workers and materialmen incurred in the ordinary course of
business for sums not yet due or being diligently contested in good faith, if
such reserve or appropriate provision, if any, as shall be required by GAAP
shall have been made therefore; (c) liens incurred in the ordinary course of
business in connection with worker's compensation and unemployment insurance or
other types of social security benefits; and (d) liens securing rental, storage,
throughput, handling or other fees or charges owing from time to time to
eligible carriers, solely to the extent of such fees or charges.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Pipeline Cutoff Date” means, with respect to any Included Crude Pipeline or
Included Product Pipeline, the date and time by which a shipper on such Included
Crude Pipeline or Included Product Pipeline, as applicable, is required to
provide its nominations to the entity that schedules and tracks Crude Oil and
Products in such Included Crude Pipeline or Included Product Pipeline, as
applicable for the next shipment period for which nominations are then due.
“Pipeline System” means the Included Crude Pipelines and Included Product
Pipelines.
“Pricing Benchmark” means, with respect to a particular grade of Crude Oil or
type of Product, the pricing index, formula or benchmark indicated on Schedule
B.
“Pricing Group” means any of the refined petroleum product groups listed as a
pricing group on Schedule P.
“Procurement Contract” means any procurement contract entered into by Aron for
the purchase or sale of Crude Oil to be processed at the Refinery or sold, which
may be either a contract with any seller or purchaser of Crude Oil (other than
the Company or an Affiliate of the Company) or a contract with the Company (or
such other contract as the Parties may deem to be a Procurement Contract for
purposes hereof); provided that a Procurement Contract involving an exchange of
one grade or location of Crude Oil for another grade and/or location of Crude
Oil shall consist of two related contracts, one of which shall provide for the
purchase of Crude Oil by Aron from a seller (which may be a third party, the
Company or an Affiliate of the Company)


18

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




and the other of which shall provide for the exchange by Aron with a party
(which may or may not be the seller under the first contract) for Crude Oil of a
different grade and/or at a different location, and which may or may not be of
an equal quantity of Crude Oil (collectively, an “Exchange Procurement
Contract”).
“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which LOTT assigns to Aron all rights and
obligations under a contract between a third party seller and LOTT and Aron
assumes such rights and obligations thereunder, subject to terms satisfactory to
Aron providing for the automatic reassignment thereof to LOTT in connection with
the termination of this Agreement, with the result that such contract becomes a
Procurement Contract hereunder.
“Product” means any of the refined petroleum products listed on Schedule P, as
from time to time amended by mutual agreement of the Parties.
“Product Group” means a group of Products as specified on Schedule P.
“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Included Product Pipelines
for which Aron is treated as the exclusive owner by the Included Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the monthly or daily statements, as applicable, from the Included
Product Pipelines.
“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales Agreement.
“Product Storage Facilities” means, collectively, the Product Storage Tanks, the
Included Product Pipelines and the Included Third Party Product Storage Tanks.
“Product Storage Tanks” means any of the Onsite Product Storage Tanks or Offsite
Product Storage Tanks.
“Products Delivery Point” means the inlet flange of the Onsite Product Storage
Tanks.
“Products Offtake Point” means the delivery point at which Aron transfers title
to Products in accordance with sales transactions executed pursuant to the
Marketing and Sales Agreement.
“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).
“Qualified LC” means a Letter of Credit as to which no LC Default has occurred
and is continuing.
“Reduced Fee Barrels” has the meaning specified in Section 6.4(b).
“Refinery” means the petroleum refinery located in El Dorado, Arkansas owned and
operated by the Company.


19

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Refinery Facilities” means all the facilities owned and operated by the Company
located at the Refinery, and any associated or adjacent facility that is used by
the Company to carry out the terms of this Agreement, excluding, however, the
Crude Oil receiving and Products delivery facilities, pipelines, tanks and
associated facilities owned and operated by the Company which constitute the
Storage Facilities.
“Refinery Procurement Contract” means a procurement contract entered into by the
Company with any third party seller for the purchase by the Company of Crude
Oil, which Crude Oil may be resold by the Company to Aron under an Aron
Procurement Contract or delivered as Other Barrels.
“Regulatory Event” has the meaning specified in Section 9.6.
“Regulatory Event Notice” has the meaning specified in Section 9.6.
“Remaining Annual Fee” means an amount equal to the aggregate Annual Fee that
would have become due for the period commencing on the date on which this
Agreement is terminated under Section 19.2 below and ending on the Expiration
Date.
“Required MLP Arrangements” means the Required Storage and Transportation
Arrangements entered into with Delek MLP, including, but not limited to, the
following agreements: (i) that certain Pipelines and Storage Facilities
Agreement, dated as of November 7, 2012, among Delek MLP, SALA Gathering
Systems, LLC (“Sala”), El Dorado Pipeline Company, LLC (“El Dorado”) and
Magnolia Pipeline Company, LLC (“Magnolia”), the Company and Aron; (ii) that
certain Terminalling Services Agreement (Memphis Terminal), dated as of November
7, 2012, among Delek MLP, Delek Logistics Operating, LLC (“Delek Operating”),
the Company and Aron; (iii) that certain Products Transportation Agreement,
dated as of October 24, 2013, among the Company, El Dorado and Aron; (iv) that
certain Terminalling Services Agreement, dated as of October 24, 2013, between
the Company, Delek MLP and Aron; and (v) that certain Throughput and Tankage
Agreement (El Dorado Terminal and Tankage), dated as of February 10, 2014,
between the Company, Delek Operating and Aron.


“Required Storage and Transportation Arrangements” mean such designations and
other binding contractual arrangements, in form and substance satisfactory to
Aron, pursuant to which the Company or LOTT, as applicable, shall have provided
Aron with full and unimpaired right to the Company’s or LOTT’s (or their
Affiliates’), as applicable, rights to use the Included Crude Pipelines,
Included Product Pipelines, Crude Storage Tanks, Product Storage Tanks and
Included Third Party Storage Tanks.
“S&P” means Standard & Poor’s Rating Services Group, a division of The
McGraw-Hill Companies, Inc., including any official successor to S&P.
“Second Adjustment Date” means May 1, 2017.
“Second Restatement Effective Date” has the meaning specified in the
introductory paragraph hereof.
“Settlement Amount” has the meaning specified in Section 19.2(b).


20

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money.
“Specified Lien Location” means the storage tanks and pipelines identified on
Schedules E, V and W hereto as “lien locations” and further identified as: (i)
an Owned Lien Location, (ii) a Third Party Lien Location (other than a Third
Party Common Carrier Location) for which a bailee’s letter has been delivered
and is in effect or (iii) a Third Party Common Carrier Location.
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron (or any of
its Designated Affiliates) and either Company Party (and any of its Designated
Affiliates) (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, commodity spot
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, cross-currency
rate swap transaction, currency option, weather swap, weather derivative,
weather option, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions), including any supply and/or offtake
transaction relating to any refining operations of any Designated Affiliate of
the Company Parties or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) that is currently, or in the future
becomes, recurrently entered into the financial markets (including terms and
conditions incorporated by reference in such agreement) and that is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, or economic indices or measures of economic risk or
value, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this agreement or the relevant
confirmation.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement,
substantially in the form of Schedule R hereto, to be dated as of the
Termination Date, pursuant to which the Company shall buy Crude Oil and Products
from Aron subject to the provisions of this Agreement and any other terms agreed
to by the parties thereto.
“Stock Purchase Agreement” means the stock purchase agreement, among Ergon,
Inc., the Company and the Guarantor, dated as of March 17, 2011, as from time to
time amended, pursuant to which the Guarantor acquired 4,450,000 shares of the
Company’s common stock from Ergon, Inc.
“Storage Facilities” mean the storage, loading and offloading facilities owned,
operated, leased or used pursuant to a contractual right of use by the Company,
LOTT or any other subsidiary of the Company including the Crude Storage Tanks,
the Product Storage Tanks, any pipelines owned or operated by the Company or its
subsidiaries, and the land, piping, marine facilities, truck facilities and
other facilities related thereto, together with existing or future modifications
or additions, which are excluded from the definition of Refinery or Refinery
Facilities. In addition, the term “Storage Facilities” includes any location
where a storage


21

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




facility is used by the Company or LOTT to store or throughput Crude Oil or
Products except those storage, loading and offloading facilities owned,
operated, leased or used pursuant to a contractual right of use by the Company
or LOTT which are used exclusively to store Excluded Materials.
“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, among the Company, LOTT, El Dorado, Magnolia and Aron,
pursuant to which the Company, LOTT, El Dorado and Magnolia shall grant to Aron
an exclusive right to use the Storage Facilities in connection with this
Agreement, as amended, supplemented, restated or otherwise modified from time to
time.
“Subsidiary” as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.
“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner at Aron’s own cost and expense that is acting as an agent for
Aron or that (1) is a licensed Person who performs sampling, quality analysis
and quantity determination of the Crude Oil and Products purchased and sold
hereunder, (2) is not an Affiliate of any Party and (3) in the reasonable
judgment of Aron, is qualified and reputed to perform its services in accordance
with Applicable Law and industry practice, to perform any and all inspections
required by Aron.
“Tank Maintenance” has the meaning specified in Section 9.5.
“Target Month End Crude Volume” has the meaning specified in Section 7.2(b).
“Target Month End Product Volume” has the meaning specified in Section 7.3(b).
“Tax” or “Taxes” has the meaning specified in Section 15.1.
“Term” has the meaning specified in Section 3.1.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under Section
20.2(a).
“Termination Date” has the meaning specified in Section 20.1.
“Termination Date Purchase Value” means, with respect to the Termination Date
Volumes, initially the Estimated Termination Amount until the Definitive
Termination Date Value has been determined and thereafter the Definitive
Termination Date Value (as such terms are defined in the form of the Step-Out
Inventory Sales Agreement attached hereto as Schedule R).


22

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Termination Date Volumes” has the meaning specified in Section 20.1(d).
“Termination Holdback Amount” has the meaning specified in Section 20.2(b).
“Third Party Common Carrier Location” means a Specified Lien Location that is
owned and operated by an entity that is not an Affiliate of the Company Parties
and is either a common carrier pipeline or a multi-user storage terminal.
“Third Party Lien Location” means a Specified Lien Location that is not an Owned
Lien Location; provided that such location (except for Third Party Common
Carrier Locations) shall only constitute a Third Party Lien Location if a
“bailee’s letter” as contemplated by Section 18.2(r) is in effect with respect
thereto.
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract including any counterparty to any exchange agreement that is a
component of a Procurement Contract (other than LOTT, the Company or any other
Affiliate of the Company).
“Total Rail Receipts” mean, for any day, the aggregate quantity of Crude Oil
offloaded during such day at any railcar unloading facility adjacent to the
Refinery, as measured by the crude flow through any rail crude meter identified
on the inventory report from time to time provided by the Company generally in
the form set forth on Schedule H.
“Transaction Document” means any of this Agreement, the Marketing and Sales
Agreement, the Inventory Sales Agreements, the Storage Facilities Agreement, the
Step-Out Inventory Sales Agreements, the Required Storage and Transportation
Arrangements, the Consignment Letter Agreement, the Specified Inventory Sales
Agreement and any other agreement or instrument contemplated hereby or executed
in connection herewith, in each case as amended, supplemented, restated or
otherwise modified from time to time.
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of collateral.
“Volume Cap for Reduced Crude Fee” means, for any month, fifteen thousand
(15,000) Barrels per day multiplied by the number of calendar days in such
month.
“Volume Cap for Waived Crude Fee” means, for any month, fifteen thousand
(15,000) Barrels per day multiplied by the number of calendar days in such
month.
“Volume Determination Procedures” mean the Company’s ordinary month-end
procedures for determining the NSV of Crude Oil in the Crude Storage Tanks or
Products in the Product Storage Tanks, which for each quarter-end shall be based
on manual gauge readings of each Crude Storage Tank or Product Storage Tank as
at the end of such quarter.
“Waived Fee Barrels” has the meaning specified in Section 6.4(d).
    


23

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




1.2    Construction of Agreement.
(a)Unless otherwise specified, reference to, and the definition of any document
(including this Agreement) shall be deemed a reference to such document as may
be, amended, supplemented, revised or modified from time to time.
(b)Unless otherwise specified, all references to an “Article,” “Section,” or
Schedule” are to an Article or Section hereof or a Schedule attached hereto.
(c)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(d)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or words having similar import.
(e)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
(f)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(g)A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.
(h)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.
(i)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
re-enacted from time to time.
(j)Unless otherwise expressly stated herein, any reference to “volume” shall be
deemed to refer to actual NSV, unless such volume has not been yet been
determined, in which case, volume shall be an estimated net volume determined in
accordance with the terms hereof.
(k)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.


1.3    The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.




24

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




ARTICLE 2


CONDITIONS TO COMMENCEMENT


2.1    Conditions to Obligations of Aron. The obligations of Aron contemplated
by this Agreement shall be subject to satisfaction by the Company of the
following conditions precedent on and as of the Commencement Date:
(a)The Inventory Sales Agreements shall have been duly executed and delivered by
the Company and LOTT, as applicable, and, pursuant thereto, the Company and LOTT
shall have transferred to Aron on the Commencement Date, all their respective
right, title and interest in and to the Commencement Date Volumes, free and
clear of all liens, other than Permitted Liens;
(b)The Parties shall have agreed to the form and substance of the Step-Out
Inventory Sales Agreement (which form is attached hereto as Schedule R);
(c)The Guarantee shall have been duly executed and delivered to Aron in a form
and in substance satisfactory to Aron;
(d)The Stock Purchase Agreement shall have been duly executed and the “Closing”
contemplated thereunder shall have occurred;
(e)The Guarantor shall have duly executed the Fee Letter;
(f)Aron shall have confirmed to its satisfaction that, as of the Commencement
Date, each of the Existing Financing Agreements contains provisions that (i)
recognize the respective rights and obligations of the Parties under this
Agreement and the other Transaction Documents, (ii) confirm that this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby do not and will not conflict with or violate any terms and conditions of
such Existing Financing Agreement and (iii) recognize that Aron is the owner of
Crude Oil and Products to the extent contemplated hereby and by the other
Transaction Documents, free and clear of any liens of any lender or other
creditor that is party to such Existing Financing Agreement, other than
Permitted Liens;
(g)Aron shall have received final approvals from relevant internal committees;
(h)To the extent deemed necessary or appropriate by Aron, acknowledgements
and/or releases (including without limitation, amendments or termination of UCC
financing statements), in form and substance satisfactory to Aron, shall have
been duly executed by lenders or other creditors that are party to Existing
Financing Agreements, confirming the release of any lien in favor of such lender
or other creditor that might apply to or be deemed to apply to any Crude Oil
and/or Products of which Aron is the owner as contemplated by this Agreement and
the other Transaction Documents and agreeing to provide Aron with such further
documentation as it may reasonably request in order to confirm the foregoing;


25

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(i)The Company shall have duly executed and delivered the Storage Facilities
Agreement, as set forth on Schedule AA hereto, and provided Aron satisfactory
documentation that it or its Affiliate has secured, for the benefit of Aron,
full, unencumbered storage and usage rights of the Crude Storage Tanks and the
Product Storage Tanks;
(j)The Required Storage and Transportation Arrangements shall have been duly
executed by the Company (and its Affiliates, if appropriate) and all third
parties thereto;
(k)The Company shall have duly executed and delivered the Marketing and Sales
Agreement, as set forth on Schedule X hereto;
(l)The Company shall have delivered to Aron a certificate signed by the
principal executive officer of the Company certifying as to incumbency, board
approval and resolutions, other matters;
(m)The Company shall have delivered to Aron an opinion of counsel, in form and
substance satisfactory to Aron, covering such matters as Aron shall reasonably
request, including: good standing; existence and due qualification; power and
authority; due authorization and execution; enforceability of the Transaction
Documents and the Guarantee; no conflicts including with respect to the Existing
Financing Agreements and the Stock Purchase Agreement;
(n)No action or proceeding shall have been instituted nor shall any action by a
Governmental Authority be threatened, nor shall any order, judgment or decree
have been issued or proposed to be issued by any Governmental Authority as of
the Commencement Date to set aside, restrain, enjoin or prevent the transactions
and performance of the obligations contemplated by this Agreement;
(o)There must not have been any event or series of events which has had or would
reasonably be expected to have a Material Adverse Effect (as defined under the
Stock Purchase Agreement);
(p)The Company shall have delivered to Aron insurance certificates evidencing
the effectiveness of the insurance policies set forth on Schedule F (as attached
to the Original Agreement) or, in the alternative, provided Aron with reasonable
evidence that it has otherwise complied with Article 16 below, together with a
further undertaking to deliver such insurance certificates to Aron promptly
after the Commencement Date;
(q)The Company shall have complied in all material respects with all covenants
and agreements hereunder that it is required to comply with on or before the
Commencement Date;
(r)All representations and warranties of the Company and its Affiliates
contained in the Transaction Documents shall be true and correct in all material
respects on and as of the Commencement Date; and


26

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(s)The Company shall have delivered to Aron such other certificates, documents
and instruments as may be reasonably necessary to consummate the transactions
contemplated herein, including UCC-1 financing statements reflecting Aron as
owner of all Crude Oil in the Crude Storage Tanks and all Products in the
Product Storage Tanks on and as of the Commencement Date.


2.2    Conditions to Obligations of the Company. The obligations of the Company
contemplated by this Agreement shall be subject to satisfaction by Aron of the
following conditions precedent on and as of the Commencement Date:
(a)Aron shall have duly executed and delivered the Inventory Sales Agreements,
as set forth on Schedules Y and Z, and Aron shall have paid the respective
portions of the Commencement Date Purchase Value to the Company and LOTT that
are due on the Commencement Date;
(b)Aron shall have duly executed and delivered the Storage Facilities Agreement,
as set forth on Schedule AA;
(c)Aron shall have duly executed and delivered the Marketing and Sales
Agreement, as set forth on Schedule X;
(d)The Parties shall have agreed to the pricing method to be used and the form
and substance of the Step-Out Inventory Sales Agreement (which form is attached
hereto as Schedule R);
(e)Aron shall have duly executed the Fee Letter;
(f)All representations and warranties of Aron contained in the Transaction
Documents shall be true and correct in all material respects on and as of the
Commencement Date;
(g)Aron shall have complied in all material respects with all covenants and
agreements hereunder that it is required to comply with on or before the
Commencement Date; and
(h)Aron shall have delivered to the Company such other certificates, documents
and instruments as may be reasonably necessary to consummate the transactions
contemplated herein;
(i)The Stock Purchase Agreement shall have been duly executed and the “Closing”
contemplated thereunder shall have occurred, and the transactions (other than
the transactions contemplated hereby) necessary for the financing of the
consummation by the Company and its Affiliates of the transactions contemplated
by the Stock Purchase Agreement shall have been consummated; and
(j)Aron shall have delivered satisfactory evidence of its federal form 637
license and any applicable reseller sales tax exemption certificate(s).


27

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






2.3    Status of Certain Conditions and Other Provisions. The Parties
acknowledge that the Commencement Date occurred on April 29, 2011 (the
“Commencement Date”) under the Original Agreement and that, on and as of such
date, various conditions were satisfied and other provisions complied with as
contemplated under the Original Agreement, including without limitation the
conditions set forth in Sections 2.1 and 2.2 and the determinations, transfer
and payments contemplated under Article 4. The retention of the foregoing
provisions in this Agreement shall not be deemed to imply that any of such
conditions or other provisions were not satisfied or complied with on and as of
the Commencement Date, and any defined terms used in Sections 2.1 and 2.2 shall
be defined solely for purposes of Sections 2.1 and 2.2 as such terms were
defined as of the Commencement Date. Such provisions have been retained for good
order’s sake and to provide a convenient record thereof.


2.4    Additional Conditions relating to Second Amended and Restated Supply and
Offtake Agreement. In connection with the execution by the Parties of the
amendment and restatement of this Agreement on the Second Restatement Effective
Date:
(a)The Parties have entered into an amended and restated Fee Letter dated the
Second Restatement Effective Date.
(b)The Company and LOTT have provided to Aron confirmation, in form and
substance satisfactory to Aron, that the Guarantee and all other Transaction
Documents remains in full force and effect;
(c)The Parties have prepared and appended hereto a full amended and restated set
of Schedules and Exhibits;
(d)To the extent required by Aron, updated and amended UCC filings shall have
been made;
(e)The Company Parties shall have provided certified board resolutions authoring
the amendment and restated contemplated hereby and transactions subject hereto
and to the other Transaction Documents; and
(f)Aron shall have received an opinion, in form and substance satisfactory to
Aron, from outside counsel to the Company and its Subsidiaries, dated as of the
date hereof, to the effect that this Agreement (as amended and restated on the
Second Restatement Effective Date) and the other Transaction Documents do not
conflict with any Existing Financing Agreements.


2.5    Additional Terms and Conditions relating to the Conversion of certain
Included Locations to Specified Lien Locations. The initial locations that are
to be Specified Lien Locations hereunder are subject to the following terms and
conditions:
(a)On and as of March 1, 2017 (the “Location Conversion Date”), as indicated on
Schedule E, V or W, the Included Locations identified on such schedules shall
cease to be Included Locations and, subject to satisfaction of the conditions
hereunder, shall be converted to Specified Lien Locations;


28

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(b)The Parties shall enter into a purchase and sale agreement, dated as of the
Location Conversion Date, pursuant to which the Company and LOTT shall purchase
from Aron all Crude Oil and Products located at the Specified Lien Locations
subject to the terms and conditions thereof (the “Specified Inventory Sales
Agreement”); provided that payment of the estimated and definitive amounts
payable thereunder shall be effected by adjustments to the Interim Payments
under Section 10.1 hereof and the Monthly True-up Amount under Section 10.2 and,
as provided in Section 11.2(c), with respect to Product Groups remaining as of
the Location Conversion Date, the portion of such payments related thereto shall
be equal to portions of the Estimated Initial Lien Amount and Initial Lien
Amount for such Product Groups;
(c)For each Specified Lien Location that is a Third Party Lien Location, on and
effective as of the Location Conversion Date, the Company and LOTT shall provide
to Aron a duly executed “bailee’s letter” as contemplated by Section 18.2(r),
except for Third Party Common Carrier Locations. As provided in clause (ii) of
the definition of Specified Lien Location, a Third Party Lien Location (except
for a Third Party Common Carrier Location) shall be counted as a Specified Lien
Locations for purposes hereof only if a bailee’s letter for such location has
been delivered to Aron and is in effect;
(d)Following the Location Conversion Date, the Parties may from time to time, by
amending the appropriate schedule hereto, add a new Specified Lien Location,
convert an Included Location to a Specified Lien Location or delete a location
so that it ceases to be a Specified Lien Location.


2.6    Additional Terms and Conditions relating to the Contemplated Merger
Transaction. If the Contemplated Merger Transaction is consummated, then:
(a)No later than 15 Business Days after the “Closing Date” as defined in the
Merger Agreement, the Company Parties will cause Delek Holdco to provide a
guarantee to Aron which shall be in form and substance equivalent to the
Guarantee previously provided by Guarantor, which guarantee shall replace and
supersede the Guarantee and, in connection therewith, the Parties hereto shall
execute an amendment or such other documentation as Aron deems necessary or
appropriate so that the definition of Guarantor hereunder shall refer to Delek
Holdco (which may adopt the same name as currently used by the original
Guarantor hereunder) and the definition of Guarantee shall refer to such new
guarantee provided by Delek Holdco;
(b)No later than 15 Business Days after the “Closing Date” as defined in the
Merger Agreement, the Company Parties will cause Delek Holdco to provide
guarantees to Aron, each in form and substance equivalent to the guarantee being
provided under clause (a) above, under which Delek Holdco shall guarantee the
obligations of each Alon Entity under the supply and offtake agreement and
related documentation in effect between Aron and each such Alon Entity; provided
that, concurrently with the delivery to Aron of such guaranty, (i) Aron shall
return and cancel any existing guaranty provided by Alon USA Energy, Inc. (“Alon
USA”) with respect to such supply and offtake agreement, (ii) if such supply and
offtake agreement requires any financial reporting with respect to Alon USA,
Aron will execute an amendment with the relevant Alon Entity


29

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




changing such requirement to financial reporting with respect to Delek Holdco
and (iii) if such supply and offtake agreement requires any financial reporting
with respect to the relevant Alon Entity, Aron will execute an amendment with
such Alon Entity modifying such requirements to permit such entity-level
financial reporting to be satisfied with such entity-level period reports as are
available following consummation of the Contemplated Merger Transaction but such
modification shall not limit the relevant Alon Entity’s obligation to provide
financial reports for all periods as currently contemplated under such
agreement; and
(c)If as a result (and solely as a result) of the consummation of the
Contemplated Merger Transaction, any indebtedness of the Alon Entities is
accelerated and promptly (but no later than 30 Business Days) after such
acceleration, all such indebtedness and other amounts due with respect thereto
have been paid and fully discharged by the Alon Entities or on their behalf by
the Guarantor or such event has otherwise been fully cured, then no Event of
Default shall occur or be deemed to occur under clause (1) of Section 19.1(e) or
Section 19.1(j) as a result of such acceleration; provided that the Companies
Parties shall promptly provide evidence reasonably satisfactory to Aron
confirming such payment and discharge or cure.


2.7    Additional Delivery Obligations Post-Second Restatement Effective Date.
No later than 45 days after the Second Restatement Effective Date, the Company
Parties have delivered to Aron amendments and restatements of the Company
Acknowledgement Agreement and the MLP Acknowledgement Agreement referred to in
Section 18.2(k) below, each duly executed by all parties thereto, reflecting
such updated references and further amendments and modifications as Aron shall
have reasonably requested.



ARTICLE 3


TERM OF AGREEMENT


3.1    Term. The Original Agreement became effective on the Original Effective
Date with the Commencement Date (as acknowledged above) occurring on April 29,
2011 and the First Restated Agreement constituted a continuation thereof. This
Agreement constitutes a continuation of the term of the Original Agreement and
the First Restated Agreement under the amended and restated terms hereof and,
subject to Section 3.2, the term of this Agreement shall continue for a period
ending at 11:59:59 p.m., CPT on April 30, 2020 (the “Term”; the last day of such
Term being herein referred to as the “Expiration Date”).


3.2    Early Termination. The Parties may mutually agree in writing to terminate
this Agreement prior to the Expiration Date (but are under no obligation to do
so). If any early termination is agreed to by the Parties, the effective date of
such termination shall be the “Early Termination Date” hereunder.


3.3    Applicability of Schedules B, C, D, E and V. For all purposes of this
Agreement and any other Transaction Document, (i) with respect to the period
from the Second Restatement Effective Date to the Second Adjustment Date,
Schedule B shall mean Schedule B-2 hereto, Schedule C shall mean Schedule C-2,
Schedule D shall mean Schedule D-2 hereto, Schedule CC


30

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




shall mean Schedule CC-2 and Schedule GG shall mean Schedule GG-2 and with
respect to the period from and after the Second Adjustment Date, Schedule B
shall mean Schedule B-3 hereto, Schedule C shall mean Schedule C-3, Schedule D
shall mean Schedule D-3 hereto, Schedule CC shall mean Schedule CC-3 and
Schedule GG shall mean Schedule GG-3 and (ii) with respect to the period prior
to the Location Conversion Date, Schedule E shall mean Schedule E-2 and Schedule
V shall mean Schedule V-2 and with respect to the period from and after the
Location Conversion Date, Schedule E shall mean Schedule E-3 and Schedule V
shall mean Schedule V-3.


3.4    Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date or the Early Termination Date, the Parties
shall perform their obligations relating to termination pursuant to Article 20.



ARTICLE 4


COMMENCEMENT DATE TRANSFER


4.1    Transfer and Payment on the Commencement Date. The Commencement Date
Volumes shall be sold and transferred and payment of the Estimated Commencement
Date Value made as provided in the Inventory Sales Agreements.


4.2    Post-Commencement Date Reconciliation and True-Up. Determination and
payment of the Definitive Commencement Date Value shall be made as provided in
the Inventory Sales Agreements.



ARTICLE 5


PURCHASE AND SALE OF CRUDE OIL


5.1    Sale of Crude Oil. On and after the Initial Delivery Date through the end
of the Term, and subject to (a) Aron’s ability to procure Crude Oil in
accordance with the terms hereof, (b) its receipt of Crude Oil under Procurement
Contracts and (c) the Company’s maintenance of the Base Agreements and Required
Storage and Transportation Arrangements and compliance with the terms and
conditions hereof, Aron will endeavor, in a commercially reasonable manner, to
enter into Procurement Contracts that will accommodate, in the aggregate,
monthly deliveries of Crude Oil up to one hundred thousand (100,000) Barrels per
day and the Company agrees to purchase and receive from Aron all such Crude Oil
as provided herein and subject to the terms and conditions hereof. Aron shall,
in accordance with the terms and conditions hereof, be the exclusive owner of
Crude Oil in the Crude Storage Tanks.


5.2    Monthly Forecasts and Projections.
(a)Before the Contract Cutoff Date in any Nomination Month, the Company shall
provide Aron with a written forecast of the Refinery’s anticipated Crude Oil
requirements for the related Delivery Month (each, a “Monthly Crude Forecast”).
(b)[Reserved.]


31

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(c)The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or if it is necessary to delay any
previously scheduled pipeline nominations.
(d)The Parties acknowledge that the Company is solely responsible for providing
the Monthly Crude Forecast and for making any adjustments thereto, and the
Company agrees that all such forecasts and projections shall be prepared in good
faith, with due regard to all available and reliable historical information and
the Company’s then-current business prospects, and in accordance with such
standards of care as are generally applicable in the U.S. oil refining industry.
The Company acknowledges and agrees that (i) Aron shall be entitled to rely and
act upon all such forecasts and projections and shall not be deemed in breach
hereof to the extent any such breach or alleged breach is attributable to its
having acted or relied thereon, and (ii) Aron shall not have any responsibility
to make any investigation into the facts or matters stated in such forecasts or
projections.


5.3    Procurement of Crude Oil.
(a)As of the Commencement Date, Procurement Contracts shall consist of (i) such
Procurement Contracts as LOTT and Aron may have entered into and (ii) such
Procurement Contracts with certain Third Party Suppliers as shall have been
novated from LOTT to Aron, in each case providing for the purchase of Crude Oil
to be processed at the Refinery for April or May 2011. In connection with such
novated Procurement Contracts, the parties acknowledge that, concurrently with
the effectiveness of such novations, Aron and LOTT entered into transactions
identical to the novated Procurement Contracts (the “Back-to-Back Contracts”),
except with Aron as seller thereunder and certain other modifications as
specified in a letter agreement between Aron and LOTT, dated April 27, 2011. The
parties further acknowledge and agree that, as a result of such novated
Procurement Contracts, the Back-to-Back Contracts and the terms of the LOTT
Inventory Sales Agreement, (i) from and after the effectiveness of such
novations to the Inventory Measurement Time under the LOTT Inventory Sales
Agreement, all Crude Oil delivered under the novated Procurement Contracts and
the Back-to-Back Contracts shall have been or shall be transferred from the
relevant Third Party Supplier to Aron and then from Aron to LOTT and (ii) from
and after the Inventory Transfer Time under the LOTT Inventory Sales Agreement
to the Inventory Measurement Time under the LOTT Inventory Sales Agreement, all
such Crude Oil that is held or received at any of the Inventory Transfer
Locations shall be transferred by LOTT to Aron under and in accordance with the
terms of the LOTT Inventory Sales Agreement.
(b)From time to time during the Term of this Agreement, the Company may propose
that an additional Procurement Contract be entered into, including any such
additional Procurement Contract as may be entered into in connection with the
expiration of an outstanding Procurement Contract. If the Parties mutually agree
to seek additional Procurement Contracts, then the Company shall endeavor to
identify quantities of Crude Oil that may be acquired on a spot or term basis
from one or more Third Party Suppliers. The Company may negotiate with any such
Third Party Supplier regarding the price and other terms of such potential
additional Procurement Contract. The Company shall have


32

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




no authority to bind Aron to, or enter into on Aron’s behalf, any additional
Procurement Contract or Procurement Contract Assignment, and the Company shall
not represent to any third party that it has such authority. If the Company has
negotiated an offer from a Third Party Supplier for an additional Procurement
Contract (and if relevant, Procurement Contract Assignment) that the Company
wishes to be executed, the Company shall apprise Aron in writing using the
applicable trade ticket included in Schedule Q (the “Crude Procurement Request”)
(which may be via email) of the terms of such offer, Aron shall promptly
determine and advise the Company as to whether Aron consent to accept such
offer. If Aron indicates its consent to accept such offer, then Aron shall
promptly endeavor to formally communicate its acceptance of such offer to the
Company and such Third Party Supplier so that the Third Party Supplier and Aron
may enter into a binding additional Procurement Contract (and if relevant,
Procurement Contract Assignment) provided that any additional Procurement
Contract (and, if relevant, related Procurement Contract Assignment) shall
require Aron’s express agreement and Aron shall not have any liability under or
in connection with this Agreement if for any reason it, acting in good faith,
does not agree to any proposed additional Procurement Contract or related
Procurement Contract Assignment.
(c)If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a Refinery Procurement Contract to acquire such Crude Oil
for the Company’s account and, unless an Aron Procurement Contract is executed
with respect thereto pursuant to Section 5.3(g), such Crude Oil if delivered to
a Crude Intake Point shall constitute Other Barrels.
(d)Title for each quantity of Crude Oil to be delivered into a Crude Storage
Tank shall pass to Aron, (i) if delivered under a Procurement Contract with a
Third Party Supplier, from such Third Party Supplier as provided in the relevant
Procurement Contract, (ii) if delivered under a Procurement Contract with the
Company or LOTT, from the Company or LOTT as provided in the relevant
Procurement Contract and (iii) if not delivered under a Procurement Contract
(and whether such delivery is via an Included Crude Pipeline or another crude
pipeline), from the Company as the Crude Oil passes the Crude Intake Point.
(e)For each quantity of Crude Oil to be delivered directly into a Specified Lien
Location, (i) if delivery occurs under a Procurement Contract with a Third Party
Supplier, title shall pass on a simultaneous flash title basis so that, at the
relevant delivery point under such Procurement Contract, at the moment in time
when title and risk of loss to any quantity is transferred by a Third Party
Supplier to Aron under such Procurement Contract, title and risk of loss to that
same quantity will be transferred from Aron to the Company, (ii) if delivery
occurs under a Procurement Contract with the Company or LOTT, title shall pass
on a simultaneous flash title basis so that, at the relevant delivery point
under such Procurement Contract, at the moment in time when title and risk of
loss to any quantity is transferred by the Company or LOTT to Aron under such
Procurement Contract, title and risk of loss to that same quantity will be
transferred from Aron to the


33

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Company and (iii) if such Crude Oil consists of Other Barrels, then title and
risk of loss shall either pass at the relevant point at which delivery is made
by LOTT to the Company if LOTT is delivering such Crude Oil or continue to be
held by the Company if the Company is delivering such Crude Oil.
(f)The Parties acknowledge that the consideration due from Aron to the Company
for any Crude Oil that is not delivered under a Procurement Contract will be
reflected in the Monthly True-Up Amounts determined following delivery and in
accordance with Schedule C.
(g)No later than the fifth (5th) Business Day of the month preceding a Delivery
Month, the Company shall inform Aron whether the Company has purchased or
intends to purchase any Crude Oil that is being procured under a Refinery
Procurement Contract for delivery during such Delivery Month (“Refinery Procured
Barrels”). In connection with each such quantity of Refinery Procured Barrels,
the Company may provide to Aron a trade ticket stating the quantity, grade and
delivery terms of such Refinery Procured Barrels expected to be delivered to an
Included Location or Specified Lien Location during such Delivery Month and,
provided no Default (of which Aron has provided notice to the Company) or Event
of Default with respect to the Company has occurred and is then continuing, the
Company and Aron shall enter into an Aron Procurement Contract under which Aron
shall purchase such quantity from the Company and title shall pass as provided
in Section 5.3(d) or (e) above as applicable and Aron shall promptly provide to
the Company a written confirmation of such Aron Procurement Contract. If any
change occurs in the quantity, grade or delivery terms of the Refinery Procured
Barrels that the Company expects to procure for delivery during such Delivery
Month, the Company shall promptly advise Aron of such change and the related
Aron Procurement Contract shall be modified accordingly. With respect to any
confirmation issued by Aron to the Company in connection with an Aron
Procurement Contract with the Company, if Aron does not receive from the Company
either acceptance or notification of a bona fide error within ten (10) Business
Days after receipt of such confirmation, then the Company shall be deemed to
have accepted such confirmation, and such confirmation shall be effective and
binding upon the Parties.
(h)Unless otherwise agreed by Aron (in its discretion), the Company and LOTT
covenant and agree that (i) they will use commercially reasonable efforts to
enter into Exchange Procurement Contract during any month so as to eliminate any
volume imbalance and (ii) the sole purpose and intent of any such Exchange
Procurement Contract shall be to, directly or indirectly, procure Crude Oil to
be processed at the Refinery.
(i)With respect to all Crude Oil, LOTT covenants and agrees to be the party
responsible for making entry of goods into the U.S., meeting the reporting
requirements and payment obligations of U.S. Customs for the importation of
goods, compliance with all free trade zone bonding, reporting and duty payments,
and serving as importer of record in connection herewith.


5.4    Nominations under Procurement Contracts and for Pipelines.


34

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(a)On the Business Day following receipt of the Monthly Crude Forecast and prior
to the delivery of the Projected Monthly Run Volume, Aron shall provide to the
Company Aron’s preliminary Target Month End Crude Volume and Target Month End
Product Volume for the related Delivery Month if different from the Target Month
End Crude Volume and Target Month End Product Volume for the related Delivery
Month previously provided in Sections 7.2(b) and 7.3(b). By no later than two
(2) Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.
(b)Provided that the Company provides Aron with the Projected Monthly Run Volume
as required under Section 5.4(a), Aron shall make all scheduling and other
selections and nominations (collectively, “Contract Nominations”) that are to be
made under the Procurement Contracts on or before the Contract Cutoff Dates for
the Procurement Contracts and such Contract Nominations shall reflect the
quantity of each grade specified by the Company in such Projected Monthly Run
Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
(c)Insofar as any pipeline nominations are required to be made by Aron for any
Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron shall
be responsible for making such pipeline and terminal nominations for that month;
provided that, Aron’s obligation to make such nominations shall be conditioned
on its receiving from the Company scheduling instructions for that month a
sufficient number of days prior to such Pipeline Cutoff Date so that Aron can
make such nominations within the lead times required by such pipelines and
terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron’s nomination or if the Pipeline System must allocate Crude Oil among
its shippers.
(d)The Parties agree that the Company may, from time to time, request that Aron
make adjustments or modifications to Contract Nominations it has previously made
under the Procurement Contracts. Promptly following receipt of any such request,
Aron will use its commercially reasonable efforts to make such adjustment or
modification, subject to any limitations or restrictions under the relevant
Procurement Contracts. Any additional cost or expenses incurred as a result of
such an adjustment or modification shall constitute an Ancillary Cost hereunder.
(e)Aron shall not nominate or to its knowledge otherwise acquire any Crude Oil
with characteristics that are not previously approved by the Company for use at
the Refinery, such approval to be in the Company’s discretion; provided that any
Crude Oil


35

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




purchased pursuant to a Procurement Contract proposed by the Company shall be
deemed to have characteristics approved by the Company for purposes of this
clause. The foregoing shall not limit the Company’s rights to pursue any claims
against third parties as contemplated by Section 5.9 below.
(f)In addition to the nomination process, Aron and the Company shall follow the
mutually agreed communications protocol as set forth on Schedule J hereto, with
respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil outside of the normal nomination procedures.
(g)Each of the Company and Aron agrees to use commercially reasonable efforts in
preparing the forecasts, projections and nominations required by this Agreement
in a manner intended to maintain Crude Oil and Product operational volumes
within the Operational Volume Range.
(h)Prior to entering into any Ancillary Contract that does not by its terms
expire or terminate on or before the Expiration Date, Aron will, subject to any
confidentiality restrictions, afford the Company an opportunity to review and
comment on such Ancillary Contract or the terms thereof and to confer with the
Company regarding such Ancillary Contract and terms, and if Aron enters into any
such Ancillary Contract without the Company’s consent, the Company shall not be
obligated to assume such Ancillary Contract pursuant to Section 20.1(c) below.


5.5    Transportation, Storage and Delivery of Crude Oil.
(a)Aron shall have the exclusive right to inject, store and withdraw (except for
such injections or withdrawals by the Company otherwise contemplated hereby)
Crude Oil in the Crude Storage Tanks as provided in the Storage Facilities
Agreement.
(b)Pursuant to the Required Storage and Transportation Arrangements, Aron shall
have the right to inject (except for such injections by the Company otherwise
contemplated hereby), store, transport and withdraw Crude Oil in and on the
Included Crude Pipeline to the same extent as the Company’s rights to do so
prior to the implementation of the Required Storage and Transportation
Arrangements. With respect to any activities involving Crude Oil covered by the
Storage Facilities Agreement or any Required Storage and Transportation
Arrangement, Aron may from time to time appoint the Company or LOTT as Aron’s
agent thereunder for such activities as Aron may specify.
(c)Provided no Default (of which Aron has provided notice to the Company) or
Event of Default by the Company or LOTT has occurred and is continuing, the
Company shall be permitted to withdraw from the Crude Storage Tanks and take
delivery of Crude Oil on any day and at any time. The withdrawal and receipt of
any Crude Oil by the Company at the Crude Delivery Point shall be on an “ex
works” (EXW Incoterms 2010) basis. The Company shall bear sole responsibility
for arranging the withdrawal of Crude Oil from the Crude Storage Tanks. The
Company shall take commercially


36

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




reasonable actions necessary to maintain a connection with the Crude Storage
Tanks to enable withdrawal and delivery of Crude Oil to be made as contemplated
hereby.
(d)Provided no Default (of which Aron has provided notice to the Company) or
Event of Default by the Company or LOTT has occurred and is continuing, the
Company shall be permitted to withdraw from Specified Lien Locations. The
Company shall bear sole responsibility for arranging the withdrawal of Crude Oil
from Specified Lien Locations. The Company shall take commercially reasonable
actions necessary to maintain a connection with the Specified Lien Locations to
enable withdrawal and delivery of Crude Oil to be made as contemplated hereby.
    
5.6    Title, Risk of Loss and Custody.
(a)Title to and risk of loss of the Crude Oil held in the Crude Storage Tanks
shall pass from Aron to the Company at the Crude Delivery Point. The Company
shall assume custody of the Crude Oil as it passes the Crude Delivery Point;
provided that prior to such delivery the Company shall have custody of such
Crude Oil in accordance with Section 5.6(b) below.
(b)During the time any Crude Oil or Products is held in any Storage Facilities,
the Company or LOTT, in its capacity as operator of the Storage Facilities and
pursuant to the Storage Facilities Agreement, shall be solely responsible for
compliance (or causing applicable third parties other than Aron to comply) with
all Applicable Laws, including all Environmental Laws, pertaining to the
possession, handling, use and processing of such Crude Oil or Products and shall
indemnify and hold harmless Aron, its Affiliates and their agents,
representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising from failure by the Company or LOTT
to so comply (or to cause such compliance), except to the extent such
Liabilities are caused by or attributable to any of the matters for which Aron
is indemnifying the Company pursuant to Article 21.1.
(c)At and after transfer of any Crude Oil at the Crude Delivery Point from Aron
to the Company pursuant to Section 5.6(a) above, the Company shall be solely
responsible for compliance (or causing applicable third parties other than Aron
to comply) with all Applicable Laws, including all Environmental Laws pertaining
to the possession, handling, use and processing of such Crude Oil and shall
indemnify and hold harmless Aron, its Affiliates and their agents,
representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising from failure by the Company to so
comply.
(d)Notwithstanding anything to the contrary herein, Aron and the Company and
LOTT agree that the Company and LOTT shall have an insurable interest in Crude
Oil that is subject to a Procurement Contract or as otherwise subject to this
Agreement, and that the Company or LOTT may, at its election and with prior
notice to Aron, endeavor to insure the Crude Oil. If pursuant to the terms of
this Agreement, the Company or LOTT has fully compensated Aron therefor as
required hereunder, then (subject to any other setoff or netting rights Aron may
have hereunder) any insurance


37

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




payment to Aron made to cover the same shall be promptly paid over by Aron to
the Company or LOTT.
(e)Without limiting any of obligations hereunder of the Company or LOTT to cause
any actions by third parties, it is acknowledged that in determining how to
comply with such obligations, the Company and LOTT may use such contractual or
other arrangements as they deem necessary or appropriate.


5.7    Contract Documentation, Confirmations and Conditions.
(a)Aron’s obligations to deliver Crude Oil under this Agreement shall be subject
to (i) the Company’s identifying and negotiating potential Procurement
Contracts, in accordance with Section 5.3, that are acceptable to both the
Company and Aron relating to a sufficient quantity of Crude Oil to meet the
Refinery’s requirements, (ii) the Company’s performing its obligations hereunder
with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in Section
5.4(a)) so that Aron may make timely nominations under the Procurement
Contracts, (iii) all of the terms and conditions of the Procurement Contracts,
(iv) any other condition set forth in Section 5.1 above and (v) no Event of
Default having occurred and continuing with respect to the Company.
(b)In documenting each Procurement Contract, Aron will endeavor and cooperate
with the Company, in good faith and in a commercially reasonable manner, to
obtain the Third Party Supplier’s agreement that a copy of such Procurement
Contract may be provided to the Company; provided that this Section 5.7(b) in no
way limits the Company’s rights to consent to all Procurement Contracts as
contemplated by Section 5.3. In addition, to the extent it is permitted to do
so, Aron will endeavor to keep the Company apprised of, and consult with the
Company regarding, the terms and conditions being incorporated into any
Procurement Contract under negotiation with a Third Party Supplier.
Notwithstanding the foregoing, Aron and the Company may pre-agree on one or more
standard sets of general terms and conditions and modifications thereto upon
which Procurement Contracts may be executed without any further obligation of
Aron to apprise the Company of such terms and conditions incorporated into such
Procurement Contract and may, from time to time, agree to alterations or further
modifications to such pre-agreed terms.
(c)The Company acknowledges and agrees that, subject to the terms and conditions
of this Agreement, it is obligated to purchase and take delivery of all Crude
Oil acquired by Aron under Procurement Contracts executed in connection herewith
and subject to the terms and conditions specified in Section 5.4 above. In the
event of a dispute, Aron will provide, to the extent legally and contractually
permissible, to the Company, a copy of the Procurement Contract in question.


5.8    [Reserved]


5.9    Quality Claims and Claims Handling.


38

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(a)The failure of any Crude Oil that Aron hereunder sells to the Company to meet
the specifications or other quality requirements applicable thereto as stated in
Aron’s Procurement Contract for that Crude Oil shall be for the sole account of
the Company and shall not entitle the Company to any reduction in the amounts
due by it to Aron hereunder; provided, however, that any claims made by Aron
with respect to such non-conforming Crude Oil shall be for the Company’s account
and resolved in accordance with Section 5.9(d).
(b)The Parties shall consult with each other and coordinate how to handle and
resolve any claims arising in the ordinary course of business (including claims
related to Crude Oil, pipeline or ocean transportation, and any dispute, claim,
or controversy arising hereunder between Aron and any of its vendors who supply
goods or services in conjunction with Aron’s performance of its obligations
under this Agreement) made by or against Aron. In all instances wherein claims
are made by a third party against Aron which will be for the account of the
Company, the Company shall have the right, subject to Section 5.9(c), to either
direct Aron to take commercially reasonable actions in the handling of such
claims or assume the handling of such claims in the name of Aron, all at the
Company’s cost and expense. To the extent that the Company believes that any
claim should be made by Aron for the account of the Company against any third
party (whether a Third Party Supplier, terminal facility, pipeline, storage
facility or otherwise), and subject to Section 5.9(c), Aron will take any
commercially reasonable actions requested by the Company either directly, or by
allowing the Company to do so, to prosecute such claim, all at the Company’s
cost and expense and all recoveries resulting from the prosecution of such claim
shall be for the account of the Company.
(c)Aron shall, in a commercially reasonable manner, cooperate with the Company
in prosecuting any such claim. If the Company requests that Aron assist in
prosecuting any such claim, Aron shall be entitled to assist in the prosecution
of such claim at the Company’s expense. Aron shall also be entitled to assist at
its own expense in prosecuting any such claim other than by the request of the
Company.
(d)Notwithstanding anything in Section 5.9(b) to the contrary but subject to
Section 5.9(e), Aron may notify the Company that Aron is retaining control over
the resolution of any claim referred to in Section 5.9(b) if Aron, in its
reasonable judgment, has determined that it has commercially reasonable business
considerations for doing so based on any relationships that Aron or any of its
Affiliates had, has or may have with the third party involved in such claim;
provided that, subject to such considerations, Aron shall use commercially
reasonable efforts to resolve such claim, at the Company’s expense and for the
Company’s account. In addition, any claim that is or becomes subject to Article
21 shall be handled and resolved in accordance with the provisions of Article
21.
(e)If any claim contemplated in this Section 5.9 involves a counterparty that is
an Affiliate of Aron and the management and operation of such counterparty is
under the actual and effective control of Aron, then the Company shall control
the dispute and resolution of such claim.


    


39

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




5.10    Communications.
(a)Each Party shall promptly provide to the other copies of any and all written
communications and documents between it and any third party which in any way
relate to Ancillary Costs, including but not limited to written communications
and documents with Pipeline Systems, provided that Aron has received such
communications and documents in respect of the Pipeline System and/or any
communications and documents related to the nominating, scheduling and/or
chartering of vessels; provided that neither Party shall be obligated to provide
to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.
(b)With respect to any proprietary or confidential information referred to in
Section 5.10(a), Aron shall promptly notify the Company of the nature or type of
such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.
(c)The Parties shall coordinate all nominations and deliveries according to the
scheduling and communications protocol on Schedule J hereto.



ARTICLE 6


PURCHASE PRICE FOR CRUDE OIL


6.1    Daily Volumes. Each Business Day the Company shall provide to Aron, by no
later than 2:00 p.m. CPT, available meter tickets and/or meter readings, and
tank gauge readings confirming the Measured Crude Quantity for each Crude
Storage Tank for all Delivery Dates since the prior Business Day.


6.2    Purchase Price. As the purchase price for the Net Crude Sales Volume for
any month, the Company shall owe to Aron when due the Monthly Crude Payment
determined with respect to that Net Crude Sales Volume, subject to application
of the relevant prices as provided on Schedule B hereto and calculation of the
Monthly Crude Oil True-Up Amount as provided for on Schedule C hereto, and
payable as provided in Section 10.2.


6.3    Monthly Crude Payment. For any month, the “Monthly Crude Payment” shall
equal, with respect to the Net Crude Sales Volume for such month, the sum of (A)
the product of (1) the Monthly Crude Price for that month and (2) the Net Crude
Sales Volume for such month (the amount determined in this clause (A) may be a
positive or negative number), (B) the Crude Purchase Fee for that month and (C)
the Ancillary Costs for that month. If the Monthly Crude Payment is a negative
number, then the absolute value thereof shall represent an amount owed from Aron
to the Company and payable as provided in Section 10.2.


6.4    Crude Purchase Fee. As used herein:
(a)For any month, the “Crude Purchase Fee” shall equal the sum of:


40

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






(A) the product of (1) the Level One Fee per barrel and (2) the Reduced Fee
Barrels for such month, plus
(B) the product of (1) the Level Two Fee per barrel and (2) the greater of (x)
zero and (y) the Actual Monthly Crude Run for such month minus the sum of the
Reduced Fee Barrels for such month and the Waived Fee Barrels for such month.
(b)“Reduced Fee Barrels” means, for any month, whichever of the following is the
smallest quantity: (i) the Actual Monthly Crude Run for such month minus the
Volume Cap for Waived Crude Fee, (ii) the Designated Company-Sourced Barrels for
such month minus the Volume Cap for Waived Crude Fee and (iii) the Volume Cap
for Reduced Crude Fee for such month; provided that in no event shall the
foregoing be less than zero.
(c)“Actual Monthly Crude Run” means, for any month, the Net Crude Sales Volume
for such month plus the aggregate quantity of those Other Barrels that are
actually delivered and received at the Crude Storage Tanks during such month.
(d)“Waived Fee Barrels” means, prior to the Adjustment Date, the lesser of the
Designated Company-Sourced Barrels and the Volume Cap for Waived Crude Fee and,
from and after the Adjustment Date, the sum of (i) the lesser of the Designated
Company-Sourced Barrels and the Volume Cap for Waived Crude Fee and (ii) the
Additional Waived Fee Barrels; provided that, for each 12 consecutive month
period commencing on the Adjustment Date or an anniversary of the Adjustment
Date or any shorter period commencing on such a date and ending on a Termination
Date hereunder (each, a “Waived Fee Barrel Period”), the Waived Fee Barrels due
for the final month of such period may be subject to adjustment as provided in
Section 6.4(e) below.
(e)For each Waived Fee Barrel Period, Aron shall determine the number of Waived
Fee Barrels for that period (“Total Waived Fee Barrels”) by applying such term
and the various components thereof to the entire period (rather to a single
month) as if each such term and component referred to such period and not a
single month. If, for any Waived Fee Barrel Period, the sum of the Waived Fee
Barrels for all months during such period (which for the final month of such
period shall be calculated without giving effect to any adjustment under this
Section 6.4(e)) exceeds the Total Waived Fee Barrels for such period, then the
number of Waived Fee Barrels for the final month of such period used in
computing the Crude Purchase Fee for such month shall equal the Waived Fee
Barrels for such month (calculated without giving effect to any adjustment under
this Section 6.4(e)) minus such excess (it being acknowledged that such number
may be a positive or negative amount).
(f)For each Procurement Contract under which Aron is seller, the Parties shall,
at or prior the time such Procurement Contract is executed, agree to a per
Barrel fee due from the Company to Aron in connection with such Procurement
Contract, with the product of such per Barrel fee and the quantity delivered by
Aron under such Procurement Contract shall being a “Crude Sales Fee”. For each
month, the


41

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Counterparty Crude Sales Fee” shall be the sum of the Crude Sales Fees for all
quantities of Crude Oil delivered by Aron under Procurement Contracts in which
Aron is seller.


6.5    Material Crude Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications (including specific gravity and
sulfur content of the Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the grades that have generally been run by the
Refinery, then the Company and Aron will endeavor in good faith to mutually
agree on (i) acceptable price indices for such Crude Oil, and (ii) a settlement
payment from one Party to the other sufficient to compensate the relevant Party
for the relative costs and benefits to each of the price differences between the
prior price indices and the amended price indices.


6.6    Upon Aron’s request, the Company will, subject to any confidentiality
restrictions, provide documentation evidencing all purchases of Designated
Company-Sourced Barrels for any month.



ARTICLE 7


TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT


7.1    Target Inventory Levels. Aron will set monthly inventory targets for
Crude Oil and Products. Such monthly inventory targets for Crude Oil and
Products shall be subject to the minimum and maximum inventory levels for each
Pricing Group indicated on Schedule D hereto.


7.2    Target Month End Crude Volume.
(a)By no later than two (2) Business Days prior to the earliest Contract Cutoff
Date occurring in each Nomination Month, the Company shall notify Aron of the
aggregate quantity of Crude Oil that the Company expects to run at the Refinery
during the subject Delivery Month (the “Projected Monthly Run Volume”).
(b)By no later than the last Business Day of each Nomination Month, Aron shall
notify the Company of the quantity of Crude Oil that Aron is designating as the
“Target Month End Crude Volume” for the Delivery Month related to that
Nomination Month; provided that such Target Month End Crude Volume shall not
exceed the maximum or be less than the minimum inventory levels for Crude Oil
indicated on Schedule D, subject to Section 7.2(c) below.
(c)During the first two months of deliveries of Crude Oil made pursuant to the
Original Agreement, Aron’s Target Month End Crude Volume and Target Month End
Product Volume were the amounts specified on Schedule I to the Original
Agreement.
(d)If, for any month, the Actual Month End Crude Volume exceeds the maximum
inventory level or the Actual Month End Crude Volume is less than the minimum
inventory level, then Aron may change the Target Month End Crude Volume for such
month as follows:


42

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(i)If the Actual Month End Crude Volume is above the Target Month End Crude
Volume, then Aron may increase the Target Month End Crude Volume for such
Delivery Month to equal the Actual Month End Crude Volume or (ii) if the Target
Month End Crude Volume is above the Actual Month End Crude Volume, then Aron may
reduce the Target Month End Crude Volume for such Delivery Month to equal the
Actual Month End Crude Volume. Aron must notify the Company of its intent to
make this change within four (4) Business Days after the end of such Delivery
Month. The Company may dispute this change within one (1) Business Day after
receiving such notification from Aron. In all cases described above, the changed
Target Month End Crude Volume affects only the subject month and does not impact
the calculation of the Target Month End Crude Volume in subsequent months.
(ii)In addition, Aron may adjust the Target Month End Crude Volume with the
consent of the Company.
In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to Section 7.2(b).
7.3    Target Month End Product Volume.
(a)The Company shall provide to Aron its standard Products inventory and
production report substantially in the form of Schedule O hereto (the “MTD
Performance Report”). The MTD Performance Report shall be provided to Aron from
time to time in accordance with the Company’s past practices with respect to
such report.
(b)For each month and each type of Product, Aron shall from time to time (but
subject to any applicable notification deadlines specified on Schedule D hereto)
specify an aggregate quantity and grade that shall be the “Target Month End
Product Volume” for that month, which shall represent that volume (which may be
zero or a positive number) targeted for that Product (except that the Target
Month End Product Volume for each type of Product as of the Commencement Date
and as of the end of the first month of the Term shall be the respective volumes
specified as such on Schedule I hereto).
(c)Provided that the Company has complied in all material respects with its
obligations under the Marketing and Sales Agreement, and subject to events of
Force Majeure, facility turnarounds, the performance of any third parties
(including purchasers of Products under the Marketing and Sales Agreement), Aron
will, in establishing each Target Month End Product Volume, cause such Target
Month End Product Volume to be within the applicable range specified for such
Product on Schedule D hereto.
(d)At any time prior to the beginning of the month to which a Target Month End
Product Volume relates (but subject to any applicable notification deadlines
specified on Schedule D hereto), Aron may change such Target Month End Product
Volume.


43

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(e)After Aron has established a Target Month End Product Volume, it may change
such Target Month End Product Volume if one of the following occurs: (i) the
Actual Month End Product Volume is below the minimum of the Operational Volume
Range or (ii) the Actual Month End Product Volume is above the maximum of the
Operational Volume Range, in which case Aron may change its Target Month End
Product Volume for such month to equal the Actual Month End Product Volume. Aron
must notify the Company of its intent to make this change within four (4)
Business Days after the end of such Delivery Month. The Company may dispute this
change within one (1) Business Day after receiving such notification from Aron.
In all cases described above, the changed Target Month End Product Volume
affects only the subject month and does not impact the calculation of the Target
Month End Product Volume in subsequent months.
(f)The Target Month End Product Volume will be adjusted in accordance with the
procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.
In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.
7.4    Monthly Working Capital Adjustment. Promptly after the end of each month,
Aron shall reasonably determine the Monthly Working Capital Adjustment.


7.5    Monthly Product Sale Adjustments. For each month (or portion thereof)
during the term of the Marketing and Sales Agreement and for each Product Group,
Aron shall reasonably determine whether an amount is due by one Party to the
other (for each Product Group, a “Monthly Product Sale Adjustment”) in
accordance with the following terms and conditions:
(a)For each Product Group and relevant period, Aron shall reasonably determine
(i) the aggregate quantity of barrels of such Product Group sold during such
period under Product Purchase Agreements and Company Purchase Agreements, (ii)
the aggregate quantity of barrels of such Product Group sold under Excluded
Transactions executed pursuant to Section 2.2(c) of the Marketing and Sales
Agreement and (iii) the Aggregate Receipts (as defined below);
(b)If, for any Product Group and relevant period, (i) the Aggregate Receipts
exceeds the Index Value (as defined below), then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;
(c)If Aron determines that any Monthly Product Sale Adjustment is due, it will
include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.2 and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-Up Amount due


44

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




for such period, which, if due to the Company, shall be expressed as a positive
number and, if due to Aron, shall be expressed as a negative number; and
(d)As used herein:
(i)“Aggregate Receipts” shall mean, for any Product Group and relevant period,
the sum of (x) the actual aggregate purchase value invoiced by Aron for all
quantities of such Product Group that Aron delivered during such period (without
giving effect to any offsetting Excluded Transactions) under Product Purchase
Agreements with Customers and under Company Purchase Agreements with Company
Purchasers (each as defined in the Marketing and Sales Agreement) and (y) for
any Excluded Transaction executed pursuant to Section 2.2(c) of the Marketing
and Sales Agreement, the aggregate purchase price that would have been payable
under the proposed Product Purchase Agreement in connection with which such
Excluded Transaction was executed;
(ii)“Index Value” shall mean, for any Product Group and relevant period, the
product of (A) the sum of the aggregate quantity of barrels of such Product
Group sold during such period (without giving effect to any offsetting Excluded
Transactions) under Product Purchase Agreements and Company Purchase Agreements
and the quantity of sales for such period covered by clause (y) of the
definition of Aggregate Receipts, and (B) the Long Product FIFO Price for that
Product Group and period.


7.6    Monthly Cover Costs. If, for any month (or portion thereof), Aron
reasonably determines that, as a result of the Company’s failure to produce the
quantities of Product projected under this Agreement or the Company’s failure to
comply with its obligations under the Marketing and Sales Agreement, Aron
retains insufficient quantities of Product to comply with its obligations to any
third parties or the Company, whether under Product Purchase Agreements, Company
Purchase Agreements or Excluded Transactions, and Aron incurs any additional
costs and expenses in procuring and transporting Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs. If Aron
determines that any Monthly Cover Costs are due to it, Aron shall promptly
communicate such determination to the Company and, subject to any mitigation of
such costs actually achieved by the Company, include the calculation of such
amount in the documentation provided to the Company for the relevant period
pursuant to Section 10.2 and such Monthly Cover Costs shall be incorporated as a
component of the Monthly True-Up Amount due for such period hereunder.


7.7    Costs Related to Shortfall. To the extent that Aron is required to cover
any shortfall in any Product delivery, whether under a Product Purchase
Agreement or Company Purchase Agreement or otherwise, by any inventory it owns
and acquires separately from the inventory owned and maintained in connection
with this Agreement, (i) any cost or loss incurred by Aron in connection
therewith that is not otherwise included as a Monthly Cover Cost shall
constitute an Ancillary Cost that is to be reimbursed to Aron and (ii) any
profit or gain realized by Aron in connection therewith shall be forfeited to
the Company.


    


45

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




7.8    Monthly Excluded Transaction Fee. For any barrel of gasoline or diesel
delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment (as set forth on Schedule K to
this Agreement). For each month, Aron shall reasonably determine the net
quantities of gasoline and diesel delivered during such month under Excluded
Transactions and the aggregate amount due under this Section 7.8 as a result of
such deliveries (the “Monthly Excluded Transaction Fee”).


7.9    Certain Month-End Product Transactions. With respect to any bulk
purchases and sales of Product between Aron and the Company or any Affiliate of
the Company that would occur on or closely preceding the last day of a month and
are to be shipped on the Enterprise Teppco Product Pipeline, but would not be
reflected in Estimated Daily Net Product Sales until the following month, the
parties agree that all such purchases and sales (regardless of the quantity
thereof) shall be executed as bulk purchases and sales pursuant to Section
2.4(b) of the Marketing and Sales Agreement and Schedule KK, and shall
constitute Company Purchase Agreements.



ARTICLE 8


PURCHASE AND DELIVERY OF PRODUCTS


8.1    Purchase and Sale of Products. Aron agrees to purchase and receive from
the Company, and the Company agrees to sell and deliver to Aron, the Products
output of the Refinery delivered directly into Included Locations from and
including the Initial Delivery Date through the end of the Term of this
Agreement, at the prices determined pursuant to this Agreement and otherwise in
accordance with the terms and conditions of this Agreement. Products output of
the Refinery that is delivered directly into Specified Lien Locations shall not
be purchased by Aron.


8.2    Delivery and Storage of Products.
(a)Unless otherwise agreed by the Parties, all Products that are to be directly
delivered into Included Locations shall be delivered by the Company to Aron at
the Products Delivery Point into the Product Storage Tanks, on a delivered duty
paid (“DDP”) basis. All Products delivered by the Company into Specified Lien
Locations shall also be delivered on a DDP basis.
(b)Aron shall have exclusive right to store Products in the Product Storage
Tanks in the Included Locations as provided in the Storage Facilities Agreement.


8.3    Expected Yield and Estimated Output.
(a)On or before the Commencement Date, the Company will provide to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each such
revised estimate, together with the Initial Estimated Yield, an “Estimated
Yield”).


46

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(b)On the Commencement Date and thereafter as set forth on Schedules O and S to
this Agreement, the Company shall, based on the then current Estimated Yield and
such other operating factors as it deems relevant, prepare and provide to Aron,
for each month, an estimate of the Product quantities it expects to deliver to
Aron or into Specified Lien Locations during such month.


8.4    Delivered Quantities. For each Delivery Date, the Company shall provide
to Aron, by no later than 2:00 p.m., CPT on the next Business Day, available
meter tickets and/or meter readings and tank gauge readings confirming the
Measured Product Quantity in each Product Storage Tank for each Product
delivered during that Delivery Date.


8.5    Title and Risk of Loss. Title and risk of loss to Products shall pass
from the Company to Aron as Products pass the Products Delivery Point; provided
that if Products are delivered from the Refinery into a Specified Lien Location,
then title and risk of loss to such Products shall remain with the Company. If
Products pass directly from a Specified Lien Location to an Included Location,
title and risk of loss to such Products shall pass from the Company to Aron as
Products pass the Products Delivery Point of such Included Location. Aron shall
retain title through the Included Product Pipelines and in the Included Third
Party Product Storage Tanks. With respect to Products held in Included
Locations, title and risk of loss to Products shall pass from Aron to the
Company as Products pass at the Products Offtake Point, provided that title and
risk of loss shall remain with Aron during Product transfers between Included
Locations at which Products are held.


8.6    Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
for such Products as to which specifications are set forth on Schedule A or to
such other specifications as are from time to time agreed upon by the Parties.
For such Products as to which there are no specifications set forth on Schedule
A, there are no specifications with respect to such Products.


8.7    Purchase Price of Products. The per unit price for each type of Product
sold to Aron hereunder shall equal the Long Product FIFO Price specified for
such Product, subject to application of the relevant prices as provided on
Schedule B and calculation of the Monthly True-Up Amount as provided for on
Schedule C.


8.8    [Reserved.]


8.9    Transportation, Storage and Delivery of Products.
(a)Aron shall have the exclusive right to inject, store and withdraw Products in
the Product Storage Tanks as provided in the Storage Facilities Agreement.
(b)Pursuant to the Required Storage and Transportation Arrangements, Aron shall
have the exclusive right to inject (except for such injections by the Company
otherwise contemplated hereby), store, transport and withdraw Products in and on
the Included Product Pipelines and the Included Third Party Product Storage
Tanks to the same extent as the Company’s rights to do so prior to the
implementation of the Required Storage and Transportation Arrangements. With
respect to any activities involving Products covered by the Storage Facilities
Agreement or any Required Storage and


47

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Transportation Arrangement, Aron may from time to time appoint the Company or
LOTT as Aron’s agent thereunder for such activities as Aron may specify.
(c)Product transfers using truck or rail between the Product Storage Tanks shall
be transported in a manner consistent with the Company’s past practices and in
accordance with Applicable Law and good industry practice.
(d)For purposes of determining any Product volumes used in making any Interim
Payment or Monthly True-Up Amount, any Product volumes held in any truck or
railcars at the end of the relevant period shall be excluded from such Product
volume determination.


8.10    Material Product Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery, then
the Company and Aron will endeavor in good faith to mutually agree on (i)
acceptable price indices for such Product, and (ii) a settlement payment from
one Party to the other sufficient to compensate the Parties for the relative
costs and benefits to each of the price differences between the prior price
indices and the amended price indices.



ARTICLE 9


ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE;
CERTAIN Other Matters


9.1    Ancillary Costs.
(a)From time to time, Aron shall estimate Ancillary Costs it expects to incur
with respect to each day occurring during any month. As provided in Section
10.1, Aron shall include such daily estimate of Ancillary Costs in the
determination of the Interim Payments due with respect to each day in such
month.
(b)Without limiting the foregoing, the Company agrees to reimburse Aron for all
Ancillary Costs incurred by Aron. Such reimbursement shall occur from time to
time upon demand of Aron to the Company. When making such demand, Aron shall
promptly provide the Company with copies of any relevant invoices for Ancillary
Costs incurred by Aron. All refunds or adjustments of any type received by Aron
related to any Ancillary Costs shall be reflected in the Monthly True-Up Amount
as provided in Section 10.2 below.


9.2    Month End Inventory.
(a)As of 11:59:59 p.m., CPT, on the last day of each month, the Company shall
apply the Volume Determination Procedures to the Crude Storage Facilities, the
Product Storage Facilities and the Specified Lien Locations, and based thereon
shall determine for such month (i) the aggregate volume of Crude Oil held in the
Crude Storage Tanks at that time, plus the Crude Oil Linefill at that time (the
“Actual Month End Included Crude Volume”), (ii) the aggregate amount of Crude
Oil held in Specified


48

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Lien Locations (including Crude Oil Linefill) at that time (the “Actual Month
End Crude Lien Inventory”), (iii) for each Product, the aggregate volume of such
Product held in the Product Storage Tanks at that time, plus the aggregate
volume of such Product held in the Included Third Party Product Storage Tanks at
that time, plus the Product Linefill for such Product at that time (each, an
“Actual Month End Included Product Volume”) and (iv) for each Product, the
aggregate volume of such Product held in the Specified Lien Locations (including
Product Linefill) at that time (each, an “Actual Month End Product Lien
Inventory”). The Company shall notify Aron of the Actual Month End Crude Volume
and each Actual Month End Product Volume by no later than 5:00 p.m., CPT on the
fifth Business Day thereafter, except that with respect to volume information
provided by third parties, the Company shall endeavor to cause third parties to
provide such information to Aron by the fifteenth (15th) day after the end of
such month.
(b)As used herein,
“Actual Month End Crude Volume” for any month equals the sum of the Actual Month
End Included Crude Volume and Actual Month End Crude Lien Inventory for such
month; and
“Actual Month End Product Volume” for any Product and any month equal the sum of
the Actual Month End Included Product Volume and Actual Month End Product Lien
Inventory for such Product and month.
(c)At the cost and expense of Aron, Aron may, or may have Supplier’s Inspector,
witness all or any aspects of the Volume Determination Procedures as Aron shall
direct. If, in the judgment of Aron or Supplier’s Inspector, the Volume
Determination Procedures have not been applied correctly, then the Company will
cooperate with Aron, or Supplier’s Inspector, to ensure the correct application
of the Volume Determination Procedures, including making such revisions to the
Actual Month End Crude Volume and any Actual Month End Product Volume as may be
necessary to correct any such errors.


9.3    Calculation of Sales.
(a)For any month, the “Net Crude Sales Volume” shall equal the greater of (x)
(A) the sum of (1) the Actual Month End Crude Volume for the prior month plus
(2) the Monthly Crude Receipts for such month, minus (B) the Actual Month End
Crude Volume for such month and (y) zero.
(b)For any month, and for each Pricing Group (as defined on Schedule P), the
“Net Product Sales Volume” shall equal (A) the sum of (1) the Actual Month End
Product Volume for such month plus (2) the Monthly Product Sales for such month,
minus (B) the Actual Month End Product Volume for the prior month.


9.4    Disposition Following Force Majeure.
(a)Notwithstanding anything to the contrary, if Aron is required, due to an
event of Force Majeure affecting either Party, to sell to any unrelated third
parties, in


49

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




arm’s length transactions, any quantities of Crude Oil that, based on the then
current Monthly Crude Forecast, Aron would reasonably have expected to have sold
to the Company or ultimately processed by the Company (any quantity of Crude Oil
so disposed of by Aron being referred to as a “Disposed Quantity”), then the
Company shall be obligated to pay to Aron an amount equal to the difference
between the price at which such Disposed Quantity would have been sold to the
Company, minus the amount realized in the sale to a third party (the
“Disposition Amount”). In no event shall the Disposed Quantity exceed the
aggregate amount of Crude Oil that the Company would have been expected to
purchase based on their current Monthly Crude Forecast for the period during
which the Company is unable to take delivery of Crude Oil as the result of the
Force Majeure event or otherwise.
(b)In connection with its selling any Disposed Quantity, Aron shall (i) use
commercially reasonable efforts to sell such Disposed Quantity at generally
prevailing prices and (ii) promptly determine the Disposition Amount and issue
to the Company an invoice for such amount. The Company shall pay to Aron the
invoiced amount no later than the second Business Day after the date of such
invoice. If, in connection with the sale of any Disposed Quantity, the
Disposition Amount is a negative number, then Aron shall pay the amount of such
excess to the Company no later than the second Business Day after the date of
such invoice.


9.5    Change to Tank Status.
(a)The Company or LOTT shall provide prompt written notice to Aron of any
maintenance that the Company or LOTT intends to conduct on any of the Crude
Storage Tanks or Product Storage Tanks that would result in such storage tank
being taken out of service (“Tank Maintenance”). The Parties agree to cooperate
with each other in establishing the effective date for any such Tank Maintenance
for the purposes of any amendments to Schedule E.
(b)The Company or LOTT shall also provide prompt written notice to Aron of any
binding agreement to sell, lease, sublease, transfer or otherwise dispose of any
tank listed on Schedule E.
(c)The Company and LOTT agree that they will use commercially reasonable
efforts, consistent with good industry standards and practices, to complete (and
to cause any third parties to complete) any Tank Maintenance as promptly as
practicable.
(d)[Reserved]


9.6    Certain Regulatory Matters.
(a)If Aron shall determine, in its sole judgment, that as a result of (i) the
taking effect of any Applicable Law after the date hereof, (ii) any change in
Applicable Law or in the administration, interpretation or application thereof
by any Governmental Authority, (iii) the making or issuance of any request,
guideline or directive (whether or not having the force of law) or any
interpretation thereof by any Governmental Authority or the bringing of any
action in a court of competent jurisdiction (regardless of


50

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




whether related to Aron) or (iv) any interpretation of or proposal to implement
any of the foregoing by a Governmental Authority, including, without limitation,
any of the foregoing events described in clauses (i)-(iv) arising from or
relating to either the Federal Reserve Notice of Proposed Rulemaking or the
Federal Reserve 620 Report and whether occurring before or after the Second
Restatement Effective Date (each, a “Regulatory Event”), Aron or any of its
Affiliates is or would (A) not be permitted to hold, store, transport, buy,
finance, sell or own any or certain of the commodities subject to the
transactions contemplated by the Transaction Documents, (B) be required to hold
additional capital, or be assessed any additional capital or other charges, on
the basis of holding, storing, transporting, buying, financing, selling, or
owing any commodities from time to time, including without limitation, any of
the commodities subject to the transactions contemplated by this Agreement and
the other Transaction Documents, (C) be unable to perform in any material
respect its obligations under this Agreement and the other Transaction
Documents, or (D) were it to continue to hold, store, transport, buy, finance,
sell or own any of the commodities subject to the transactions contemplated by
this Agreement and the Transaction Documents or perform any such obligations,
and taking into account other commodities and the volumes thereof held by Aron
or any of its Affiliates from time to time, be or likely to be required to hold
additional capital, or be assessed any additional capital or other charges, or
be or likely to be subject to additional or increased burdens or costs (such
additional capital or other charges, burdens and costs, collectively,
“Additional Costs”), then it shall notify the Company in writing of such
determination (a “Regulatory Event Notice”). Promptly following the sending of a
Regulatory Event Notice, Aron shall propose what actions or steps, if any,
either Party or both Parties could implement to alleviate, minimize and/or
mitigate the effect of any such Regulatory Event, and the Company shall consider
any such actions or steps in good faith. If, in Aron’s sole judgment, Aron is
able to identify actions or steps that can be implemented with respect to the
transactions contemplated by this Agreement and the other Transaction Documents
without adversely impacting the business conducted by Aron and its Affiliates
generally, including, without limitation, without resulting in Aron or its
Affiliates being required to incur any Additional Costs on the basis of holding,
storing, transporting, buying, selling or owing any commodities from time to
time, including without limitation, any of the commodities subject to the
transactions contemplated by this Agreement and the other Transaction Documents,
while preserving the economic terms and conditions of this Agreement and the
other Transaction Documents (including economic benefits, risk allocation, costs
and Liabilities), then the Parties shall, in good faith and in a commercially
reasonable manner, endeavor to implement such actions and steps. If, in Aron’s
sole judgment, Aron is unable to identify such actions or steps or the Parties
are unable to implement any actions and steps that have been so identified, then
Aron may, by written notice to the Company (a “Regulatory Termination Notice”),
elect to terminate this Agreement in the manner provided for in Article 20 on
such date Aron shall specify in such notice, which date shall constitute a
Termination Date for purposes of Article 20; provided that (x) (unless such
Regulatory Event has or is expected to become effective at an earlier date) the
date specified in such Regulatory Termination Notice shall occur at least ninety
(90) days after the date such notice is given and if practicable on the last day
of a month, or on such earlier date as may be requested by the Company provided
that the Parties in Aron’s reasonable


51

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




judgment have sufficient time to effect a termination pursuant to Article 20
hereof, (y) if a Regulatory Termination Notice is given, an election under
Section 9.6(b) is made and the alternative structure contemplated by Section
9.6(b) is implemented, then no termination shall result from such Regulatory
Termination Notice and (z) if the relevant Regulatory Termination Notice relates
only to the incurrence of Additional Costs, then if and for so long as the
Company exercises its option under Section 9.6(d) below, no termination shall
result from such Regulatory Termination Notice. In the case of a Regulatory
Termination Notice referred to in clause (z) of the preceding sentence, Aron
will also provide to the Company an estimate of such Additional Costs which Aron
shall determine in a commercially reasonable manner based on such information
relating to the relevant Regulatory Event as is then available to Aron.
(b)Without limiting the generality of the foregoing, (i) in the case of Aron,
concurrently with, and (ii) in the case of the Company following, the giving of
a Regulatory Termination Notice, either Party may, in its sole discretion, elect
to modify this Agreement, the other Transaction Documents and the transactions
subject hereto and thereto so that Aron shall not be the owner of any
commodities held at Included Locations and that instead all commodities held at
Included Locations shall constitute Inventory Collateral and all Included
Locations shall constitute Specified Lien Locations, and if such election is
made, then the Company shall (and shall cause its Affiliates and third parties
to) execute such amendments and modifications to the Transaction Documents, take
such other actions and execute and deliver such ancillary documents (including
acknowledgments, consents, waivers, security agreements or acknowledgments, UCC
financing statements, delivery of legal opinions, etc.) as are necessary and
appropriate in Aron’s judgment to implement and confirm the effectiveness such
alternative structure. Aron may only make the election contemplated by this
subsection (b) if it does so concurrently with its giving of the Regulatory
Termination Notice. The Company may make the election contemplated by this
subsection (b) on a temporary basis prior to the effective date of the
Regulatory Termination Notice (provided that is shall advise Aron that such
election has been made on a temporary basis) and if the Company makes such
election on a temporary basis, then during the 90 day period following the date
on such election, the Company may (in each case by written notice to Aron) elect
to continue the election under this subsection (b), elect to pay Additional
Costs as contemplated under subsection (d) below if such election is available,
or elect to have termination pursuant to such Regulatory Termination Notice
become effective on the last day of such 90 day period; provided that if the
Company elects to have the Regulatory Termination Notice become effective, Aron
may, in its discretion, reset the date as of which termination is to be
effective pursuant to Article 20 hereof to allow sufficient time for such
termination to be effected as contemplated thereby and until such termination
date occurs, the Company’s temporary election under this clause (b) shall remain
in effect.
(c)If Aron gives a Regulatory Termination Notice relating to a Regulatory Event
that is based on a rule or regulation that, at the time such notice is given,
has not yet become effective (including without limitation any rule or
regulation resulting from the Federal Reserve Notice of Proposed Rulemaking),
then without limiting the minimum 90 day notice period required under clause (a)
above, such Regulatory Termination


52

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Notice shall not become effective prior to the date on which such rule or
regulation becomes effective.
(d)If Aron gives a Regulatory Termination Notice relating to a Regulatory Event
Notice that relates only to the incurrence of Additional Costs, then the Company
may elect, by written notice to Aron, to compensate Aron from time to time for
such Additional Costs incurred by Aron and so long as the Company compensates
Aron for such Additional Costs, this Agreement shall not be terminated on the
basis of such Regulatory Event Notice; provided that (i) upon giving such notice
to Aron, the Company Parties shall become obligated to pay all Additional Costs
thereafter incurred, subject to clause (iv) below, and without limiting such
obligation Aron may require that the Company Parties execute such further
documents or instruments as Aron may request to confirm such obligation, (ii)
the amount of such Additional Costs shall be determined by Aron in accordance
with its internal procedures and shall include Additional Costs directly arising
from this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby and the portion of any other Additional Costs
allocable, on a pro rata basis, to this Agreement, such Transaction Documents
and such transactions, (iii) such Additional Costs shall be documented and
invoiced by Aron to the Company Parties on a monthly basis and be due and
payable within two (2) Business Days after invoicing, it being acknowledged that
to the extent feasible, Aron will endeavor to include such Additional Costs in
the monthly settlement provided for under Section 10.2 hereof and (iv) the
Company Parties may elect to cease compensating Aron for such Additional Costs
by written notice which shall be effective 120 days after being given, in which
case Aron may reinstate its Regulatory Termination Notice with respect to such
Additional Costs.
(e)As used herein, “Federal Reserve Notice of Proposed Rulemaking” means the
notice of proposed rulemaking issued by the Board of Governors of the Federal
Reserve System titled “Risk-based Capital and Other Regulatory Requirements for
Activities of Financing Holding Companies Related to Physical Commodities and
Risk-based Capital Requirements for Merchant Banking Investments” (Docket No.
R-1547; RIN 7100 AE-58); and “Federal Reserve 620 Report” means the Report to
the Congress and the Financial Stability Oversight Council Pursuant to Section
620 of the Dodd-Frank Act issued in September 2016 by the Board of Governors of
the Federal Reserve System, the Federal Deposit Insurance Corporation and the
Office of the Comptroller of the Currency.


9.7    DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT
TO CRUDE OIL OR PRODUCTS DELIVERED HEREUNDER, NEITHER PARTY MAKES ANY WARRANTY,
CONDITION OR OTHER REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS OR SUITABILITY OF THE CRUDE OIL OR PRODUCTS FOR ANY
PARTICULAR PURPOSE OR OTHERWISE. FURTHER, NEITHER PARTY MAKES ANY WARRANTY OR
REPRESENTATION THAT THE CRUDE OIL OR PRODUCTS CONFORMS TO THE SPECIFICATIONS
IDENTIFIED IN ANY CONTRACT WITH ANY THIRD PARTY SUPPLIER.




53

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




ARTICLE 10


PAYMENT PROVISIONS


10.1    Interim Payments.
(a)For each day, Aron will calculate a provisional payment (each an “Interim
Payment”) which:
(i)if such day is not a Monthly True-Up Date, shall equal (i) the greater of (A)
zero and (B) the Cumulative Estimated Daily Net Settlement Amount as of such
date minus the LC Threshold Amount as of such date, minus (ii) the Cumulative
Interim Paid Amount as of such date; and
(ii)if such day is a Monthly True-Up Date, shall be determined as follows:
(1)Upon the payment of any Monthly True-Up Amount due on such day, Aron shall
determine the Interim Reset Amount as of such Monthly True-Up Date;
(2)Aron shall calculate the Cumulative Estimated Daily Net Settlement Amount as
of such date and the Cumulative Interim Paid Amount as of such date after giving
effect to the payment of such Monthly True-Up Amount and such Interim Reset
Amount; and
(3)the Interim Payment for such Monthly True-up Date shall equal (i) the greater
of (A) zero and (B) the Cumulative Estimated Daily Net Settlement Amount as of
such date minus the LC Threshold Amount as of such date, minus (ii) the
Cumulative Interim Paid Amount as of such date
(iii)For illustrative purposes only, Schedule FF sets forth an example of the
computations contemplated by this Section 10.1(a). Such example is not, and is
not intended to be, an indication or prediction of the actual results of the
computations under this Section 10.1(a), but merely provides an illustration of
the manner in which computations are to be made.
(b)For purposes of calculating Interim Payments, Aron shall determine, for each
day, a daily settlement amount (“Daily Settlement Amount”) shall be the
Estimated Daily Net Product Sales times the applicable Daily Price per Schedule
B minus the Estimated Daily Net Crude Sales minus an estimate of Ancillary
Costs, which shall be denoted as a positive number, for such day to the extent
not directly invoiced to the Company, in the manner illustrated on Schedule G
and subject to the following terms and conditions.  If such amount is a positive
number, such amount shall be due from Aron to the Company.  If such amount is a
negative number, then the absolute value thereof shall be due from the Company
to Aron. With respect to the foregoing calculations and determinations:


54

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(i)if inventory data needed for the applicable invoice date per Schedule G has
not been reported Aron will reasonably use the inventory data for the day
occurring during the thirty (30) day period preceding such calendar day that
results in the largest Estimated Daily Net Crude Sales or the smallest Estimated
Daily Net Product Sales (as the case may be); and
(ii)if Aron determines a Daily Settlement Amount using any inventory data
covered by clause (i) above or determines that any inventory data it has used in
such determination was inaccurate, then Aron may, at its option, adjust future
Daily Settlement Amounts (no more often than once per calendar week) to take
account of any corrected inventory data or any inventory data that, if
available, would have complied with clause (i) above.
(c)With respect to the Estimated Daily Net Crude Sales and Estimated Daily Net
Product Sales,
(i)The Company shall, as of the end of each day, provide to Aron inventory
reports in the form set forth on Schedule H, showing the quantity of (w) Crude
Oil held in Crude Storage Tanks, (x) Crude Oil that is Included Crude Lien
Inventory, (y) Products held in Product Storage Tanks and (z) Products that are
Included Product Lien Inventory.
(d)For the purposes hereof,
(i)“Estimated Daily Net Crude Sales” for any day shall be the aggregate daily
flow through meters R1, R2, and R3 times the applicable Daily Price per Schedule
B minus the Estimated Gathering Crude Value minus Lion-Owned Rail Receipts times
the applicable Daily Price per Schedule B;
(ii)“Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (x) the aggregate volume
of such Product held in the Product Storage Tanks at the end of such day, plus
the aggregate volume of such Product held in the Included Third Party Product
Storage Tanks at the end of such day, plus the Product Linefill at the end of
such day, plus the aggregate volume of Included Product Lien Inventory at the
end of such day, plus (y) the Daily Product Sales of such Product for such day,
minus (z) the aggregate volume of such Product held in the Product Storage Tanks
at the beginning of such day, plus the aggregate volume of such Product held in
the Included Third Party Product Storage Tanks at the beginning of such day,
plus the Product Linefill at the beginning of such day, plus the aggregate
volume of Included Product Lien Inventory at the beginning of such day; and
(iii)“Estimated Gathering Crude Value” for any day shall be the Estimated
Gathering Tank Injections times (the closing settlement price on the NYMEX for
the first nearby light sweet crude oil futures contracts rounded to 4 decimal
points minus $[*CONFIDENTIAL*]/bbl).


55

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(e)For each day, Aron shall determine the Estimated Daily Net Crude Sales and
Estimated Daily Net Product Sales, in a commercially reasonable manner based on
the inventory data and otherwise in the manner contemplated by this Section 10.1
and Schedule G, and to the extent it deems appropriate taking into account such
other data as may be relevant to the determination of such estimates.
(f)If Aron advises the Company of an Interim Payment on any Business Day, then
the Company shall be obligated to pay such Interim Payment to Aron on the
following Business Day.
(g)For any Business Day, the Interim Payment to be determined and advised by
Aron shall be the Interim Payment for that day, provided that if such Business
Day is followed by one or more non-Business Days (whether weekends or Bank
Holidays), then Aron shall reasonably determine and advise to the Company the
Interim Payment for that Business Day as well as the Interim Payment each of
such following non-Business Days and all such Interim Payments shall be due on
that Business Day.
(h)[Reserved.]
(i)With respect to the Deferred Interim Payment Amount, the parties agree that:
(i)commencing with the Interim Payment due for the Initial Delivery Date and
until such point as the aggregate amount of Interim Payments equals the Deferred
Interim Payment Amount, such aggregate amount of Interim Payments shall be
deferred so that the first [*CONFIDENTIAL*] of such payments so deferred shall
not be required to be paid under Section 10.1, and shall be excluded from the
Monthly True-Up Amount calculation under Section 10.2, it being acknowledged
that the amount referred to in this clause (i) shall not be due from the Company
to Aron until the Termination Date hereunder, at which time such amount shall be
due and payable in full (unless payment of such amount is accelerated under
Article 19); and
(ii)So long as any portion of the Deferred Interim Payment Amount is being
deferred pursuant to clause (i) above, it shall be counted as having been paid
for purposes of determining any Interim Payments or Monthly True-Up Amounts
calculated hereunder (but without prejudice to such amounts being due as
contemplated under clause (i) above).
The provisions of this clause (i) have been retained for good order’s sake and
to provide a convenient record of the matters covered thereby.
10.2    Monthly True-Up Amount.
(a)Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any month, a calculation and
appropriate documentation to support such calculation for such month for a
monthly true-


56

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




up payment (the “Monthly True-Up Amount”). The Monthly True-Up Amount for any
month shall be equal to:
(i)the Cumulative Interim Paid Amount as of the then current Monthly True-Up
Date, minus
(ii)the Gross Monthly Crude Oil Value (as defined on Schedule C); minus
(iii)the sum of the Gross Monthly Product Values (as defined on Schedule C),
minus
(iv)the Ancillary Costs for such month, plus
(v)the Monthly Excluded Transaction Fee, plus
(vi)the Monthly Product Sale Adjustment, minus
(vii)the Monthly Cover Costs, plus
(viii)the Monthly Working Capital Adjustment, plus
(ix)any other amount then due from Aron to the Company under this Agreement or
any other Transaction Document, minus
(x)any Excess LC Fee for such month, minus
(xi)any other amount then due from the Company to Aron under this Agreement or
any other Transaction Document.
If the Monthly True-Up Amount is a positive number, such amount shall be
reflected in the Interim Reset Amount, each as fixed as of the then current
Monthly True-Up Date pursuant to Section 10.1(a) above. If the Monthly True-Up
Amount is a negative number, then the absolute value thereof shall be due from
the Company to Aron. The Company shall pay any Monthly True-Up Amount due to
Aron within two (2) Business Days after the Company’s receipt of the monthly
invoice and all related documentation supporting the invoiced amount.
Notwithstanding anything herein to the contrary, for purposes of determining the
Monthly True-Up Amount with respect to December 2013, the amounts under clauses
(ii) and (iii) above shall be determined based on Schedule C as in effect under
the Original Agreement immediately prior to the date hereof.
(b)For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth on Schedule C shall
apply and for purposes of determining the amount due under clause (viii) of
Section 10.2(a), the definitions and formula set forth on Schedule L shall
apply.
(c)For the purposes of determining the Monthly True-Up Amount for April 2017 and
May 2017, and notwithstanding anything to the contrary on Schedule C, the


57

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Parties agree that additional sums shall be owing from one Party to the other to
reflect the net amounts that would have been due between the Parties had the
First Restated Agreement expired on the Expiration Date thereof (including the
purchase by the Company of Crude Oil and Products pursuant to the Step-Out
Inventory Sales Agreement contemplated thereby) and this Agreement had been
entered into and became effective on the Second Adjustment Date (with the
purchase by Aron on the Second Adjustment Date of Crude Oil and Products
pursuant to a document comparable to the Inventory Sales Agreements), the
calculation of such net amounts being illustrated on Schedule II hereto. The
amounts determined and payable under this Section 10.2(c) shall be included as
part of the Monthly True-Up Amounts for April 2017 and May 2017, which shall be
payable in May 2017 and June 2017, respectively as further described in Schedule
II.
(d)In connection with determining the Monthly True-Up Amount for any month prior
to May 2017, the Pricing Benchmarks with respect to the Asphalt Product Group
are to be applied so as to implement the following further terms and conditions:
(i)For each month, an amount equal to 25% of the Gross Monthly Product Value (as
defined in Schedule C) for Asphalt Product Group for such month shall be
determined, which amount may be positive or negative;
(ii)The amount determined under clause (i) above for any month shall be added to
the amounts determined for all prior months under clause (i) above (commencing
with May 2011 and terminating with April 2017);
(iii)If the sum of the amounts determined under clause (ii) above is positive,
such positive sum shall constitute a contingent payable due from Aron to the
Company;
(iv)If the sum of the amounts determined under clause (ii) above is negative,
the absolute value of that sum shall constitute a contingent payable due from
the Company to Aron; and
(v)Any such contingent payable shall become due from one party to the other only
upon termination of this Agreement, in which case such payable shall be settled
together with all other amounts due to between the parties in connection with
such termination; provided that in the case of termination pursuant to Article
20 hereof, such contingent payable shall be settled as contemplated by Article
20.


10.3    Annual Fee. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron a fee equal to the Annual
Fee for each twelve (12) month period during the Term, to be paid in equal
quarterly installments, in arrears, on February 1, May 1, August 1 and November
1 of each year and the Termination Date. The Annual Fee shall be prorated for
any periods of more or less than three months.


10.4    Invoices.
(a)Invoices shall be prepared and submitted in accordance to Schedule G.


58

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(b)If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Interim Payments,
Monthly True-Up Amounts or Ancillary Costs), it nonetheless shall pay Aron the
full amount of such invoice by the due date and inform Aron in writing of the
portion of the invoice with which it disagrees and why; provided that, to the
extent that the Company promptly informs Aron of a calculation error that is
obvious on its face, the Company shall pay Aron the undisputed amounts and may
retain such disputed amount pending resolution of such dispute. The Parties
shall cooperate in resolving the dispute expeditiously. If the Parties agree
that the Company does not owe some or all of the disputed amount or as may be
determined by a court pursuant to Article 25, Aron shall return such amount to
the Company, together with interest at the Fed Funds Rate from the date such
amount was paid, within two (2) Business Days from, as appropriate, the date of
their agreement or the date of the final, non-appealable decision of such court.
Following resolution of any such disputed amount, Aron will issue a corrected
invoice and any residual payment that would be required thereby will be made by
the appropriate Party within two (2) Business Days. To the extent that an
existing Procurement Contract permits disputed amounts to be retained pending
resolution of disputes, the Parties agree to permit disputed amounts to be
retained hereunder on the same terms, notwithstanding anything hereunder to the
contrary.


10.5    Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the daily and monthly settlements contemplated by Sections
10.1 and 10.2 above.


10.6    Interest. Interest shall accrue on late payments under this Agreement at
the Default Interest Rate from the date that payment is due until the date that
payment is actually received by the party entitled to such payment.


10.6    Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by telegraphic transfer of same day funds in U.S.
Dollars to such bank account at such bank as the payee shall designate in
writing to the payor from time to time. Except as expressly provided in this
Agreement, all payments shall be made in full without discount, offset,
withholding, counterclaim or deduction whatsoever for any claims which a Party
may now have or hereafter acquire against the other Party, whether pursuant to
the terms of this Agreement or otherwise.



ARTICLE 11
LIEN AMOUNTS
11.1    Lien Amounts. Commencing on the Location Conversion Date and from time
to time thereafter during the Term, and subject to the terms and conditions of
this Agreement, Aron will advance to the Company the amount as from time to


59

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




time determined hereunder (such amount, the “Lien Amount”), which shall
initially equal the Initial Lien Amount and thereafter be adjusted as provided
in Section 11.3 below. The Lien Amount will fluctuate from time to time based on
the value and volume of the Included Crude Lien Inventory and Included Product
Lien Inventory.


11.2    Initial Lien Amount.
(a)The “Initial Lien Amount” shall equal the sum of Initial Crude Lien Inventory
Value and the Initial Product Lien Inventory Value and Aron shall advance the
Initial Lien Amount to the Company on the Location Conversion Date; provided
that (i) if the exact Initial Lien Amount cannot be determined on Location
Conversion Date, Aron may determine an estimate thereof (the “Estimated Initial
Lien Amount”) and notify the Company of such estimate, in which case the
Estimated Initial Lien Amount shall be the amount paid on such date and promptly
thereafter Aron shall determine the exact Initial Lien Amount and if such amount
differs from the Estimated Initial Lien Amount, one party shall promptly make
such payment to the other party so that as a result Aron has paid an amount
equal to the Initial Lien Amount and (ii) the Parties agrees that the Estimated
Initial Lien Amount and any adjustment payment required under clause (i) shall
be effected by adjustments to the Interim Payments under Section 10.1 hereof.
(b)No later than three (3) Business Days prior to Location Conversion Date (or
such later date as may be agreed by Aron), the Company shall deliver to Aron a
notice containing the estimated Included Crude Lien Inventory and the estimated
Included Product Lien Inventory.
(c)The Parties acknowledge and agree that (i) the volume determination
procedures used under the Specified Inventory Sales Agreement shall be applied
in determining the volumes relevant to the determination of the Initial Lien
Amount and the Estimated Initial Lien Amount, (ii) for any Product Group
remaining as of the Location Conversion Date, the portion of the Estimated
Initial Lien Amount related thereto shall be equal to the portion of the
estimated amount payable under the Specified Inventory Sales Agreement for such
Product Group and (iii) for any Product Group remaining as of the Location
Conversion Date, the portion of the Initial Lien Amount related thereto shall be
equal to the portion of the definitive amount payable under the Specified
Inventory Sales Agreement for such Product Group.


11.3    Interim Payments.
(a)With respect to each day from and after the Location Conversion Date during
the Term, Aron shall calculate, as provided in Section 10.1(b), the Estimated
Daily Net Crude Sales and Estimated Daily Net Product Sales which shall be due
from one Party to the other and settled as provided therein; provided that Aron
shall not be obligated to pay any such Interim Payment to the Company at any
time that a Default (of which Aron has provided notice to the Company) or Event
of Default with respect to the Company or LOTT has occurred and is continuing.
(b)The “Interim Adjustment Amount” means, for any day, the amount determined by
Aron as an interim adjustment to the Lien Amount, by applying the applicable
Daily Prices to the day over day change in the Included Product Lien


60

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Inventory and Included Crude Lien Inventory, which may be a positive or negative
amount. If positive, the Interim Adjustment Amount shall increase the Lien
Amount and if negative, the Interim Adjustment Amount shall decrease the Lien
Amount.


11.4    [Reserved]


11.5    Delivery of Inventory Collateral.
(a)If any Crude Oil that is Inventory Collateral in a Specified Lien Location
passes directly from such Specified Lien Location to an Included Location, then
title and risk of loss thereto shall pass from the Company to Aron as such Crude
Oil enters the first permanent flange of the Included Location.
(b)If any Crude Oil owned by Aron in an Included Location passes directly from
such Included Location into a Specified Lien Location, then title and risk of
loss thereto shall pass from Aron to the Company as such Crude Oil exits the
Included Location.
(c)If any Products that are Inventory Collateral in a Specified Lien Location
pass directly from such Specified Lien Location to an Included Location, then
title and risk of loss thereto shall pass from the Company to Aron as such
Products enter the first permanent flange of the Included Location.
(d)If any Products owned by Aron in an Included Location pass directly from such
Included Location into a Specified Lien Location, then title and risk of loss
thereto shall pass from Aron to the Company as such Products exit the Included
Location.


11.6    Remedies upon Event of Default. If an Event of Default with respect to
the Company occurs and Aron exercises its remedies under Article 19 hereof, then
without limiting any rights and remedies that Aron may have thereunder, under
the Transaction Documents or otherwise, it is agreed that:
(a)
(i)Aron may terminate its obligation to make any further payments or advances to
the Company with respect to any Lien Amount and declare the then outstanding
Lien Amounts to be due and payable, except that in the case of an Event of
Default under Section 19.1(d), Aron’s obligation to make any further payments or
advances to the Company with respect to the Lien Amounts shall automatically be
terminated and the then outstanding Lien Amounts shall automatically be
immediately due and payable without any election, notice or action on the part
of Aron; provided that the amount due to Aron as a result of such termination
and acceleration shall include all amounts accrued on such Lien Amounts to the
date of such termination and all losses and costs which Aron incurs as a result
of maintaining, terminating or obtaining any related hedge positions and in
doing so Aron may use such pricing and rate references as Aron deems appropriate
in its commercially reasonable judgment, including references


61

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




to such futures, forward, swap and options markets as it shall select in its
reasonable judgment; and
(ii)Aron may, in its discretion, include any amount determined under clause (i)
above in any net settlement (including under Section 19.2(f) hereof), exercise
of setoff rights (including under Section 19.2(i) hereof) or in the exercise of
other rights whether by agreement, at law or in equity (including rights of
recoupment) that Aron may have.
The foregoing shall in no way limit or be deemed to limit any other rights or
remedies of Aron under this Agreement or any other Transaction Document,
including its rights to apply the proceeds of any Inventory Collateral to any
Obligations.
11.7    Settlement at Termination. In the event this Agreement terminates
pursuant to Article 20 hereof, the following provisions shall apply with respect
to all Lien Amounts:
(a)The Lien Amounts outstanding as of the Termination Date shall be due and
payable by the Company to Aron, together with all amounts accrued thereon
through such Termination Date;
(b)All amounts referred to in clause (a) above shall be included in the
Termination Amount under Section 20.2(a); and
(c)In determining the Estimated Termination Amount and the Termination Holdback
Amount, Aron may, in its commercially reasonable judgment, take account of any
amounts due under clause (a) above that will not be definitively determined as
of the Termination Date and/or which will be subject to any true-up or
adjustment following the Termination Date.


11.8    Eligible Hydrocarbon Inventory.
(a)By no later than 3:00 p.m. CPT on each Business Day, the Company shall
provide to Aron, via email, a report in form and substance reasonably
satisfactory to Aron as illustrated in Schedule H (the “Inventory Report”)
showing the inventory quantities that then constitute Eligible Hydrocarbon
Inventory, including the quantity and location of each type of inventory.
(b)Notwithstanding the inventory quantities shown in an Inventory Report, if
Aron in its reasonable judgment and in good faith determines that any of such
quantities do not constitute Eligible Hydrocarbon Inventory, then Aron may
exclude such quantities from the Eligible Hydrocarbon Inventory for purposes
hereof.
(c)By delivering an Inventory Report, the Company shall be deemed to represent
and warrant to Aron (to the same extent as if set forth in this Agreement) that
all Hydrocarbons identified as Eligible Hydrocarbon Inventory in such report
meet all the requirements of Eligible Hydrocarbon Inventory set forth in this
Agreement.




62

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




ARTICLE 12


INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT


12.1    Aron shall be entitled at Aron’s own cost and expense to have Supplier’s
Inspector present at any time the Volume Determination Procedures are to be
applied in accordance with the terms of this Agreement and to observe the
conduct of Volume Determination Procedures.


12.2    In addition to its rights under Section 12.1, Aron may, from time to
time during the Term of this Agreement, upon reasonable prior notice to the
Company (which notice the Company shall forward to any applicable owners or
operators) and at Aron’s own cost and expense, have Supplier’s Inspector conduct
surveys and inspections of any of the Storage Facilities or observe any Crude
Oil or Product transmission, handling, metering or other activities being
conducted at such Storage Facilities or the Delivery Points; provided that such
surveys, inspections and observations shall not materially interfere with the
ordinary course of business being conducted at such Storage Facilities or the
Refinery and shall be conducted in accordance with all Applicable Laws and
permits; provided further, that (i) Aron’s personnel and its representatives
shall follow routes and paths designated by the applicable operator or security
personnel employed by such operator, (ii) Aron’s personnel and its
representatives shall observe Applicable Laws and all security, fire and safety
directives, procedures, regulations and guidelines then in effect at such
location while, in, around or about such location, and (iii) Aron shall be
liable for any loss, liability, damage, claim or expense caused by the
negligence, willful misconduct or other tortious conduct of such Aron personnel
and/or its representatives.


12.3    In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron, such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.


12.4    Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty one (231) cubic inches and forty two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).


12.5    To the extent that the Company or LOTT receives any inventory reports
relating to a survey of the quantity and quality of the physical inventory
pursuant to the Stock Purchase Agreement or generated by any third party, Aron
shall promptly receive the survey report generated thereunder, which report
shall be addressed to Aron.


12.6    Each Party agrees to provide the other Parties with reasonable access to
any reports and other information provided to it by third party service
providers (including storage facilities and pipelines) with respect to volumes
of Crude Oil and Products that are subject to this Agreement and held and/or
transported by such third party service providers.


    


63

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




12.7    A Company Party or MLP Party may require any party requesting entry to a
Storage Facility or the Refinery on behalf of, at the request of, or for the
benefit of Aron, prior to permitting them to enter such location, to enter into
an access agreement, provided the terms and conditions of such access agreement
are reasonable and typical of such agreements required by other operators in the
area local to such location. Notwithstanding anything to the contrary herein,
the indemnification provisions of such access agreement shall control over the
indemnification provisions herein with respect to any Liabilities directly or
indirectly arising out of Aron or its employees, representatives, agents or
contractors exercising any inspection or access rights granted herein.



ARTICLE 13


FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES


13.1    Provision of Financial Information. The Company shall provide Aron (i)
within ninety (90) days following the end of each of its fiscal years, (a) a
copy of the annual report on Form 10-K, containing audited consolidated
financial statements of Guarantor and its consolidated subsidiaries for such
fiscal year certified by independent certified public accountants and (b) the
balance sheet, statement of income and statement of cash flow of the Company for
such fiscal year, as reviewed by the Company’s independent certified public
accountants, and (ii) within sixty (60) days after the end of its first three
fiscal quarters of each fiscal year, a copy of the quarterly report, containing
unaudited consolidated financial statements Guarantor and its consolidated
subsidiaries for such fiscal quarter; provided that so long as Guarantor is
required to make public filings of its quarterly and annual financial results
pursuant to the Exchange Act, such filings are available on the SEC’s EDGAR
database and such filings are made in a timely manner, then the Company will not
be required to provide such annual or quarterly financial reports of Guarantor
to Aron. In all cases the statements shall be for the most recent accounting
period and prepared in accordance with GAAP or such other principles then in
effect.


13.2    Additional Information. Upon reasonable notice, the Company shall
provide to Aron such additional information as Aron may reasonably request to
enable it to ascertain the current financial condition of the Company, including
product reports substantially in the form of Schedule S.


13.3    Notification of Certain Events. The Company shall notify Aron, in the
case of clauses (a), (b), (e) and (f) below within four (4) Business Days and,
in the case of clause (c) and (d) below within one (1) Business Day, after
learning of any of the following events:
(a)The Company’s or any of its Affiliates’ binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an


64

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets;
(b)Either Company Party’s, any of its Subsidiaries’, the Guarantor’s or any of
their other Affiliates’ binding agreement to consolidate or amalgamate with,
merge with or into, or transfer all or substantially all of its assets to,
another entity (including an Affiliate), but in the case of any such other
Affiliate only if such transaction would limit or otherwise apply to or in any
material respect affect any of the business, assets or operations of the Company
or LOTT;
(c)An early termination of or any notice of “event of default” under any Base
Agreement;
(d)An early termination of or any notice of “event of default” under the
Guarantee;
(e)A material amendment to any Existing Financing Agreement or any other
Financing Agreement; or
(f)The execution of any agreement or other instrument or the announcement of any
transaction or proposed transaction by the Guarantor or any of its Affiliates
relating to a change of control of the Guarantor;
provided that, with respect to clauses (a), (b), (e) and (f), no such notice
shall be required if such event have been reported by the Guarantor on a Form
8-K that has been filed by the Guarantor with the SEC in a timely manner.
13.4    Credit Support.
(a)Guarantee. As a condition to Aron entering into this Agreement, the Company
has agreed to cause the Guarantor to provide the Guarantee to Aron, as credit
support for the prompt and complete performance and payment of all of the
Company’s obligations hereunder, and all costs and expenses (including but not
limited to the reasonable costs, expenses, and external attorneys’ fees of Aron)
of amending and maintaining the Guarantee shall be borne by the Company.
(b)Letters of Credit.
(i)The Company may, from time to time, provide to Aron one or more Letters of
Credit as additional credit support and margin for or to secure prompt and
complete payment and performance of all of the Company’s and LOTT’s obligations
hereunder; provided that all costs and expenses (including but not limited to
the reasonable costs, expenses, and external attorneys’ fees of Aron) of
establishing, renewing, substituting, canceling, increasing, and reducing the
amount of (as the case may be) the Letters of Credit shall be borne by the
Company.
(ii)A Letter of Credit shall provide that Aron may draw upon the Letter of
Credit in an amount (up to the face amount for which the Letter of Credit has
been issued) that is equal to all amounts that are due and owing from the
Company or LOTT but have not been paid to Aron within the time allowed for such
payments under this Agreement or any other Transaction Document (including any
related notice or grace period or both). A Letter of Credit shall provide that a
drawing shall be made on the Letter of Credit upon submission to


65

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




the bank issuing the Letter of Credit of one or more certificates specifying the
amounts due and owing to Aron in accordance with the specific requirements of
the Letter of Credit.
(iii)If the Company shall fail to renew, extend or replace a Letter of Credit
more than twenty (20) Business Days prior to its expiry date, then Aron may draw
on the entire, undrawn portion of such outstanding Letter of Credit upon
submission to the bank issuing such Letter of Credit of one or more certificates
specifying the amounts due and owing to Aron in accordance with the specific
requirements of the Letter of Credit. Any proceeds received as a result of such
drawing may, in Aron’s discretion, be applied in payment of any amount due to
Aron hereunder or under the other Transaction Documents (including any amount
being due under Section 10.1 above) or retained as additional cash collateral
and margin to secure the prompt and complete the payment and performance of, all
of the Company’s and LOTT’s obligations hereunder. The Company shall remain
liable for any amounts due and owing to Aron and remaining unpaid after the
application of the amounts so drawn by Aron.
(iv)Provided no Default (of which Aron has provided notice to the Company) or
Event of Default by the Company or LOTT has occurred and is continuing, upon the
Company’s request, Aron shall cooperate with the Company in a commercially
reasonable manner to implement a reduction of the available amount under any
outstanding Letters of Credit that have been provided to Aron hereunder by the
Company Parties; provided that if any minimum available amount requirement is
applicable hereunder with respect to such Letters of Credit, no such reduction
shall be made that results in the aggregate available amount thereunder being
less than such minimum available amount requirement.
(c)The Parties agree that the Company Parties may request that Aron release its
lien on the portion of the Inventory Collateral that is located in the Colonial
and Plantation Pipeline Systems and any asphalt terminal that are not Included
Locations if the Company Parties are able to obtain financing from an
unaffiliated third party based on such portion of the Inventory Collateral and
Aron will agree to provide such release to the Company Parties provided that
Aron and such third party, concurrently with such release, enter into
acknowledgment and intercreditor documentation in form and substance reasonably
satisfactory to Aron.
(d)Nothing in this Section 13.4 shall limit any rights of Aron under any other
provision of this Agreement, including under Article 19 below.


13.5    Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance (the “Adequate Assurance”) may
take the form of a prepayment from the Company to Aron in such amount as Aron
reasonably deems sufficient, a provision of additional credit support in the
form of letters of credit, third party guaranties and/or collateral security in
such forms and amount and


66

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




provided by such parties as Aron reasonably deems sufficient or such other form
of assurance as Aron reasonably deems sufficient, in each case taking into
account such Material Adverse Change. If such Adequate Assurance is not received
within ten (10) Business Days after such demand by Aron, then such failure shall
constitute an Event of Default by the Company under clause (i) of Section 19.1.



ARTICLE 14


REFINERY TURNAROUND, MAINTENANCE AND CLOSURE


14.1    The Company shall promptly notify Aron in writing of the date for which
any maintenance or turnaround at the Refinery has been scheduled, or any
revision to previously scheduled maintenance or turnaround, which may impair
receipts of Crude Oil at the Refinery or the Storage Facilities, the processing
of Crude Oil in the Refinery or the delivery of Products to Aron or by Aron to
the Company or any third parties; provided that, (i) promptly after the Company
completes its annual business plan with respect to any year, it shall notify
Aron of any such maintenance or turnaround contemplated with respect to such
year and (ii) the Company shall give Aron at least two (2) months’ prior written
notice of any such scheduled maintenance or turnaround.


14.2    The Company shall promptly notify Aron orally (followed by prompt
written notice) of any previously unscheduled material downtime, maintenance or
turnaround and its expected duration.


14.3    In the event of a scheduled shutdown of the Refinery, the Company shall,
to the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.


14.4    Treatment of Identified Facilities.
(a)Subject to Section 14.4(b) below, if at any time Aron determines that all or
any portion of the facilities constituting an Included Location or Specified
Lien Location (in each case, “Identified Facilities”) fail to satisfy Aron’s
then applicable policies and procedures relating to the prudent maintenance and
operation of storage tanks, pipeline facilities, vessels and other
infrastructure used to store or transport Crude Oil and/or Products (“Aron’s
Policies and Procedures”), and without limiting any other rights and remedies
available to Aron hereunder or under any other Transaction Document, Aron may
provide the Company notice of such failure so long as such failure is continuing
and, if Aron provides such notice, the following provisions shall be applicable:
(i) in the case of any Identified Facilities that are subject to the Storage
Facilities Agreement, upon such date as Aron shall specify, such Identified
Facilities shall cease to constitute an Included Location (or part of an
Included Location) for purposes hereof and any payment to Aron in respect of any
Crude Oil or Products held in such Identified Facilities shall become due in
accordance with the provisions of Section 10 hereof; (ii) in the case of any
Identified Facilities that are subject to a Required Storage and Transportation
Arrangement, the Parties shall endeavor as promptly as reasonably practicable to
execute such rights, provide such notices, negotiate such reassignments or
terminations and/or


67

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




take such further actions as Aron deems necessary or appropriate to terminate
Aron’s status as the party entitled to use and/or hold Crude Oil or Products at
such Identified Facilities and, concurrently with effecting the termination of
such status, such Identified Facilities shall cease to constitute an Included
Location (or part of an Included Location) for purposes hereof and any payment
to Aron in respect of any Crude Oil or Products held in such Identified
Facilities shall become due in accordance with the provisions of Section 10
hereof and (iii) in the case of any Identified Facilities that are Specified
Lien Locations, such Identified Facilities shall cease to constitute a Specified
Lien Location (or part of a Specified Lien Location) for purposes hereof and any
payment to Aron in respect of any Crude Oil or Products held in such Identified
Facilities shall become due in accordance with the provisions of Sections 10 and
11 hereof. Aron’s Policies and Procedures are, as of the Second Amendment
Restatement Date, in accordance with and not in excess of standards and
requirements under Applicable Law and good and prudent industry custom,
practices and procedures, provided that Aron may from time to time adjust Aron’s
Policies and Procedures. If any tank or pipeline has ceased to be an Included
Location or Specified Lien Location pursuant to this Section 14.4(a) and
thereafter such tank or pipeline is returned to service or reactivated and Aron
determines, in its reasonable good faith judgment, that such tank or Identified
Facilities is compliant with the standards or requirements imposed under
Applicable Law or good and prudent industry custom, practice and procedures,
then Aron shall promptly cooperate with the Company to reestablish such tank or
pipeline as an Included Location or Specified Lien Location hereunder (subject
to application of Section 14.4(b)(ii) below with respect to reestablishing a
tank or pipeline as an Included Location).
(b)Aron’s rights under Section 14.4(a) above are subject to the following
additional terms and conditions:
(i)Aron shall apply Aron’s Policies and Procedures with respect to the Included
Locations or Specified Lien Locations in a non-discriminatory manner as compared
with other similar storage tanks and pipeline facilities utilized in a similar
manner; and
(ii)If Aron’s Policies and Procedures exceed the standards or requirements
imposed under Applicable Law or good and prudent industry custom, practice and
procedures, then such excess standards or requirements shall only be applied
with respect to determining whether an Included Location is an Identified
Facility. If, as a result of the application of such excess standards or
requirements, any Included Location is determined to be an Identified Facility,
then (1) Aron shall not require the removal of such Identified Facilities as
Included Locations until the 60th day after giving the Company written notice of
such failure, unless in Aron’s reasonable judgment such failure presents an
imminent risk relating to such Identified Facility in which case Aron may
require that such Identified Facility immediately cease to constitute an
Included Location and the terms of Section 14.4(a) shall immediately become
applicable, (2) during such 60 day period, Aron shall consult with the Company
in good faith to determine whether based on further information provided by the
Company such Identified Facilities comply with Aron’s Policies and Procedures
and/or whether


68

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




additional actions or procedures can be taken or implemented so that, as a
result, such Identified Facilities would comply with Aron’s Policies and
Procedures, and (3) if it is determined that such Identified Facilities do
comply with Aron’s Policies and Procedures or, as a result of such additional
actions or procedures, such Identified Facilities become so compliant within
such 60 day period, then such Identified Facilities shall not cease to be
Included Locations based on the noncompliance stated in Aron’s notice to the
Company; and
(iii)If pursuant to clause (ii) above any Identified Facility ceases to be an
Included Location as a result of the application of such excess standards or
requirements referred to therein, but otherwise complies with Aron’s Policies
and Procedures that are not in excess of standards and requirements under
Applicable Law and good and prudent industry custom, practices and procedures,
then such Included Location shall become a Specified Lien Location as of the
date it ceases being an Included Location. It is acknowledged that the
provisions of clause (ii) above only apply to an Identified Facility that is an
Included Location, not a Specified Lien Location.
(c)The Company Parties further agree that the Company will promptly notify Aron
in writing of any Included Location or Specified Lien Location that (i) the
Company or LOTT removes from service, for any reason and if removal from service
is anticipated to be more than 30 days or (ii) has had no bulk movements of
Crude Oil or Products during any period of 60 consecutive days or has otherwise
been designated or categorized as no longer being active or in use for at least
60 consecutive days and has de minimis inventory and then, in either such case,
Aron shall, within 5 Business Days after receipt of such notice, advise the
Company whether the tank or pipeline constituting such Included Location or
Specified Lien Location shall cease to constitute an Included Location or
Specified Lien Location for purposes hereof. If Aron advises the Company Parties
that any such tank or pipeline is to cease to be an Included Location or
Specified Lien Location, such change in status shall occur on the effective date
specified by Aron. If any tank or pipeline has ceased to be an Included Location
or Specified Lien Location pursuant to this Section 14.4(c) and thereafter such
tank or pipeline is returned to service or reactivated and Aron determines, in
its reasonable good faith judgment, that such tank or pipeline is compliant with
Aron’s Policies and Procedures, then Aron shall promptly cooperate with the
Company to reestablish such tank or pipeline as an Included Location or
Specified Lien Location hereunder.
(d)With respect to any Included Location that is subject to a Required Storage
and Transportation Arrangement (other than a Required MLP Arrangement), the
Company Parties shall use their commercially reasonable efforts to arrange for
Aron to be permitted, from time to time, to conduct inspections of such Included
Location for purposes of determining whether such Included Location satisfies
Aron’s Policies and Procedures. If despite such efforts, the Company Parties are
unable to make such arrangements with respect to an Included Location, then upon
written notice from Aron to the Company such Included Location shall be
converted to a Specified Lien Location.


69

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(e)With respect to any Included Location or Specified Lien Location that is
owned or operated by either Company Party or any MLP Party, the Company Parties
shall from time to time permit or cause a MLP Party to permit Aron to conduct
inspections of such Included Location or Specified Lien Location for purposes of
determining whether such Included Location or Specified Lien Location satisfies
Aron’s Policies and Procedures. If the Company Parties fail to comply with the
foregoing requirement with respect to any Included Location or Specified Lien
Location, then upon written notice from Aron to the Company such Included
Location or Specified Lien Location shall cease to constitute an Included
Location or Specified Lien Location for purposes hereof.



ARTICLE 15


TAXES


15.1    The Company shall pay and indemnify and hold Aron harmless against, the
amount of all sales, use, gross receipts, value added, severance, ad valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Aron directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by Applicable Law; in the event that the Company is not permitted to
pay such Taxes, the amount due hereunder shall be adjusted such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by the Company in accordance with this Agreement, unless the
Company is exempt from such Taxes and furnishes Aron with a certificate of
exemption; provided, however, that (i) the failure of Aron to separately state
or collect Taxes from the Company shall not alter the liability of the Company
for Taxes and (ii) Aron shall only be liable for Taxes if and to the extent that
Taxes have been separately stated and collected from the Company. Aron shall be
responsible for all taxes imposed on Aron’s net income.


15.2    If the Company disagrees with Aron’s determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek a binding administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax (including any
associated interest and/or late penalties) should such Tax be deemed applicable.
Aron agrees to reasonably cooperate with the Company, at the Company’s cost and
expense, in the event the Company determines to contest any such Taxes.
Notwithstanding anything to the contrary in Section 15.1, the Company shall not
be obligated to indemnify Aron with respect to any penalties or interest
resulting from (and only to the extent of and attributable to) Aron’s negligence
in preparing and filing any property tax returns that are to be prepared and
filed by Aron with respect hereto; provided any information that the Company has
provided to Aron for


70

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




purposes of such returns is accurate and complete, and made available by the
Company to Aron in a timely manner. If the Company apprises Aron in a timely
manner of any verifiable discounts available for early filing of any such
property tax returns that Aron is to file, Aron shall use its commercially
reasonable efforts to avail itself of such discounts and if any such discount is
obtained, the amount to be indemnified by the Company under Section 15.1 shall
be the discounted amount.


15.3    The Company and Aron shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Aron with
respect to such asserted liability shall be under Aron’s direction, but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction, but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each Party shall
bear all the reasonable costs of any action undertaken by the other at the
Party’s request.


15.4    Any other provision of this Agreement to the contrary notwithstanding,
this Article 15 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.



ARTICLE 16


INSURANCE


16.1    Insurance Coverages. The Company shall procure and maintain in full
force and effect throughout the Term of this Agreement insurance coverages of
the following types and amounts and with insurance or reinsurance companies
rated not less than A- X by A.M. Best, or otherwise an equivalent rating agency:
(a)Property damage coverage on an “all risk” basis subject to policy terms,
conditions, and exclusions without flood, earthquake, windstorm, tsunami and
terrorism exclusions in an amount sufficient to cover the greater of the market
value or potential full replacement cost of all Crude Oil and Products owned by
Aron or the Company Parties in inventory at any location hereunder. In the event
that the market value or potential full replacement cost of all Crude Oil and
Products exceeds the insurance limits available or the insurance limits
available at commercially reasonable rates in the insurance marketplace, the
Company will maintain the highest insurance limit available at commercially
reasonable rates; provided, however, that the Company will promptly notify Aron
of the Company’s inability to fully insure any Crude Oil and Products and
provide full details of such inability. Such policies shall be endorsed to name
Aron as a loss payee with respect to any of Aron’s Crude Oil or Product in the
care, custody or control of the Company. Notwithstanding anything to the
contrary herein, Aron, may, at its option and its sole expense, endeavor to
procure and provide such property damage coverage for the Crude Oil and
Products; provided that, to the extent any such insurance is duplicative with
insurance procured by the Company, the insurance procured by the Company shall
in all cases represent, and be written to be, the primary coverage.


71

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(b)Commercial General Liability coverage which includes bodily injury, property
damage, contractual liability, cross suit liability, and products and completed
operations liability coverage in a minimum amount of $[*CONFIDENTIAL*] per
occurrence and $[*CONFIDENTIAL*] in the aggregate;
(c)Pollution Legal Liability inclusive of gradual and sudden and accident
coverage in a minimum amount of $[*CONFIDENTIAL*] per occurrence and in the
aggregate;
(d)Wharfinger’s/Charterer’s Liability insurance (if applicable) in a minimum
amount of $[*CONFIDENTIAL*] per occurrence and in the aggregate;;
(e)(i) Workers’ Compensation in the amount required by Applicable Law, and (ii)
Employer’s Liability with a minimum amount of $[*CONFIDENTIAL*] per accident,
$[*CONFIDENTIAL*] per disease, and $[*CONFIDENTIAL*] aggregate ;
(f)Automobile Liability coverage in a minimum amount of $[*CONFIDENTIAL*]
combined single limit for all owned/hired/non-owned vehicles; and
(g)Umbrella/Excess Liability coverage providing coverage on a follow-form basis
with respect the coverage required under Article 16.1(b), (c), (d), (e)(ii) and
(f) in a minimum amount of $[*CONFIDENTIAL*] per occurrence and in the
aggregate.


16.2    Additional Insurance Requirements.
(a)The foregoing policies in Article 16.1 shall include or provide waiver of
subrogation for the benefit of Aron and the insurance shall be primary and
non-contributory from Aron’s insurance. The foregoing policies with the
exception of those listed in Articles 16.1(a), and 16.1(c)(i) shall include
Aron, its subsidiaries, and affiliates and their respective directors, officers,
employees and agents as additional insured. The foregoing policy in Article
16.1(a) shall include Aron as loss payee and/or lender loss payee with respect
the Crude Oil and Products.
(b)The Company shall cause its insurance carriers to furnish Aron with insurance
certificates, in ACORD form or equivalent form reasonably satisfactory to Aron,
evidencing the existence of the coverages and the endorsements required above.
The Company shall provide thirty (30) days’ written notice prior to cancellation
of insurance becoming effective. The Company also shall provide renewal
certificates within ten (10) days after expiration of the policy.
(c)The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
(d)The Company shall comply with all notice and reporting requirements in the
foregoing policies and timely pay all premiums.


72

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(e)The Company shall be responsible for any deductibles or retentions that are
applicable to the insurance required pursuant to Article 16.1.



ARTICLE 17


FORCE MAJEURE
    
17.1    If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is
prevented or materially hindered by such event of Force Majeure; provided,
however, that the Affected Party shall use any commercially reasonable efforts
to mitigate, avoid or remove the event of Force Majeure. During the period that
performance by the Affected Party of a part or whole of its obligations has been
suspended by reason of an event of Force Majeure, the other Party (the
“Non-Affected Party”) likewise may suspend the performance of all or a part of
its obligations to the extent that such suspension is commercially reasonable,
except for any payment and indemnification obligations. The Parties acknowledge
that if, as a result of a Force Majeure, the Company were to suspend its receipt
and/or processing of Crude Oil, then Aron would be entitled to suspend, to a
comparable extent, its purchasing of Products. To the extent that Aron is unable
to perform hereunder as a result of any event of Force Majeure as described in
the last sentence of the definition of such term set forth above, such event
shall constitute a material hindrance for purposes of this Article 17.


17.2    The Affected Party shall give prompt notice to the Non-Affected Party of
its declaration of an event of Force Majeure, to be followed by written notice
within twenty-four (24) hours after receiving notice of the occurrence of a
Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.


17.3    In the event the Affected Party’s performance is suspended due to an
event of Force Majeure in excess of ninety (90) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement, any payment and indemnification obligations by either Party under
this Agreement and the obligations set forth in Article 20.


17.4    If any Affected Obligation is not terminated pursuant to this Article 17
or any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the term of
this Agreement shall not be extended.


    


73

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




17.5    The Parties acknowledge and agree that the right of Aron to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier’s failure shall be subject to Section 5.9 and any other applicable
provisions of this Agreement relating to claims against third parties.


17.6    If at any time during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part), any of
the Included Crude Pipeline, Included Product Pipeline or Included Third Party
Storage Tanks cease, in whole or in part, to be available to Aron pursuant to
the Required Storage and Transportation Arrangements or any Third Party Lien
Location ceases, in whole or in part, to be available to the Company or LOTT,
and the foregoing is a result of or attributable to any owner or operator of the
Included Crude Pipeline, Included Product Pipeline, Included Third Party Storage
Tanks or Third Party Lien Location becoming Bankrupt or breaching or defaulting
in any of its obligations relating to the Required Storage and Transportation
Arrangements or its contractual obligations to the Company or LOTT, then:
(a)The Company shall promptly use commercially reasonable efforts to establish
(i) in the case of a Required Storage and Transportation Arrangement,
alternative and/or replacement storage and transportation arrangements subject
to a Required Storage and Transportation Arrangement for Aron’s benefit and no
less favorable to Aron (in Aron’s reasonable judgment) than those that have
ceased to be available and (ii) in the case of a Third Party Lien Location, an
alternative and/or replacement storage and transportation arrangement to serve
as a replacement for the location that ceased to be a Third Party Lien Location;
(b)Until such alternative and/or replacement arrangements complying with clause
(a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is prevented or materially
hindered by such lack of effectiveness of any Required Storage and
Transportation Arrangements, Third Party Lien Location or the availability of
any pipeline or storage facility related thereto; and
(c)Without limiting the generality of the foregoing, in no event shall Aron have
any obligation under or in connection with this Agreement to store Crude Oil or
Product in any pipeline or store Crude Oil or Product in any storage facility or
to treat any location as a Specified Lien Location at any time from and after
the owner or operator thereof becomes Bankrupt.




74

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




ARTICLE 18


REPRESENTATIONS, WARRANTIES AND COVENANTS


18.1    Mutual Representations. Each Party represents and warrants to the other
Party as of the Commencement Date and each sale of Crude Oil hereunder, that:
(a)It is an “Eligible Contract Participant” as defined in Section 1a(18) of the
Commodity Exchange Act, as amended.
(b)It is a “forward contract merchant” in respect of this Agreement and this
Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.
(c)It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and in good standing under such laws.
(d)It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
(e)The execution, delivery and performance of the Transaction Documents and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.
(f)All governmental and other authorizations, approvals, consents, notices and
filings that are required to have been obtained or submitted by it with respect
to the Transaction Documents have been obtained or submitted are in full force
and effect, and all conditions of any such authorizations, approvals, consents,
notices and filings have been complied with.
(g)Its obligations under the Transaction Documents constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
(h)No Event of Default or, to such Party’s knowledge, Default has occurred and
is continuing, and no such event or circumstance would occur as a result of its
entering into or performing its obligations under the Transaction Documents.
(i)There is not pending or, to its knowledge, threatened against it or any of
its Affiliates any action, suit or proceeding at law or in equity or before any
court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the


75

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




legality, validity or enforceability against it of this Agreement or its ability
to perform its obligations under the Transaction Documents.
(j)It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.
(k)It has entered into this Agreement as principal (and not as advisor, agent,
broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
(l)It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
(m)The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
(n)It is not bound by any agreement that would preclude or hinder its execution,
delivery, or performance of this Agreement.
(o)Neither it nor any of its Affiliates has been contacted by or negotiated with
any finder, broker or other intermediary in connection with the sale of Crude
Oil or Products hereunder who is entitled to any compensation with respect
thereto.
None of its directors, officers, employees or agents or those of its Affiliates
has received or will receive any commission, fee, rebate, gift or entertainment
of significant value in connection with this Agreement.
18.2    Company’s and LOTT’s Representations and Covenants. The Company Parties
represent and warrant to and agree with Aron as follows:
(a)The Company and LOTT (each, a “Company Party,” and collectively, the “Company
Parties”) have delivered true and complete copies of the Base Agreements and
Required Storage and Transportation Arrangements and all amendments thereto to
Aron.
(b)Each Company Party shall in all material respects continue to perform its
obligations under and comply with the terms of the Base Agreements and Required
Storage and Transportation Arrangements.
(c)Each Company Party shall maintain and pursue diligently all its material
rights under the Base Agreements and Required Storage and Transportation
Arrangements and take all reasonable steps to enforce any rights granted to the
applicable Company Party thereunder.


76

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(d)Neither Company Party shall modify, amend or waive rights arising under the
Base Agreements or Required Storage and Transportation Arrangements without the
prior written consent of Aron; provided, however, that if a Company Party
provides Aron with notice, the Company Party may make such modifications or
amendments, including extensions or elections under any of the foregoing, that
do not adversely affect Aron’s rights thereunder or otherwise interfere with
Aron’s rights to use the Pipeline Systems and Included Third Party Storage Tanks
subject thereto without the prior written consent of Aron.
(e)Neither Company Party shall cause or permit any of the Crude Oil or Products
held at the Included Locations to become subject to any liens or encumbrances,
other than Permitted Liens.
(f)The Company has delivered true and complete copies of the Existing Financing
Agreements and all material amendments thereto to Aron.
(g)The Company shall not modify or amend (including any extensions of or
elections under), or waive any rights arising under, any Existing Financing
Agreement without the prior written consent of Aron, if doing so would (i)
adversely affect in any respect any of Aron’s rights or remedies under this
Agreement or the other Transaction Documents or (ii) cause such Existing
Financing Agreement to no longer satisfy the conditions set forth in Section
2.1(f) and Section 2.1(h) above, including, without limitation, the recognition
that Aron is the owner of Crude Oil and Products to the extent contemplated
hereby and by the other Transaction Documents, free and clear of any liens of
any lender or other creditor that is party to such Financing Agreement, other
than Permitted Liens.
(h)The Company Parties represent and warrant that to their knowledge, none of
its Affiliates are party to any credit agreement, indenture or other financing
agreement under which the Company Parties or any of their subsidiaries may incur
or become liable for indebtedness for borrowed money (including capitalized
lease obligations and reimbursement obligations with respect to letters of
credit) but only if the covenants thereunder limit or otherwise apply to any of
the business, assets or operations of the Company or LOTT.
(i)The Company Parties represent and warrant that, to their knowledge, Schedule
U hereto contains a complete list of all storage, loading and offloading
facilities owned, operated, leased or used pursuant to a contractual right of
use by the Company or LOTT.
(j)Neither Company Party shall, from and after the Original Effective Date,
enter into any Financing Agreement (an “Additional Financing Agreement”) unless
such Additional Financing Agreement, at the time it is entered into, (i)
contains provisions that recognize the respective rights and obligations of the
Parties under this Agreement and the other Transaction Documents, (ii) does not
adversely affect in any respect any of Aron’s rights or remedies under this
Agreement or the other Transaction Documents and (iii) satisfies the conditions
in Section 2.1(f) and Section 2.1(h) to the same extent as if


77

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




such Additional Financing Agreement were an Existing Financing Agreement,
including, without limitation, the recognition that Aron is the owner of Crude
Oil and Products to the extent contemplated hereby and by the other Transaction
Documents, free and clear of any liens of any lender or other creditor that is
party to such Financing Agreement, other than Permitted Liens. Neither Company
Party shall modify or amend (including any extensions of or elections under), or
waive any rights arising under, any Additional Financing Agreement without the
prior written consent of Aron, if doing so would (i) adversely affect in any
respect any of Aron’s rights or remedies under this Agreement or the other
Transaction Documents or (ii) cause such Additional Financing Agreement to no
longer satisfy the conditions set forth in Section 2.1(f) and Section 2.1(h)
above to the same extent as if such Additional Financing Agreement were an
Existing Financing Agreement, including, without limitation, the recognition
that Aron is the owner of Crude Oil and Products to the extent contemplated
hereby and by the other Transaction Documents, free and clear of any liens of
any lender or other creditor that is party to such Financing Agreement, other
than Permitted Liens.
(k)(i) To the extent deemed necessary or appropriate by Aron, the Company shall
cause acknowledgements and/or releases (including without limitation, amendments
or termination of UCC financing statements), in form and substance satisfactory
to Aron, to be duly executed by lenders or other creditors that are party to
Existing Financing Agreements, confirming the release of any lien in favor of
such lender or other creditor that might apply to or be deemed to apply to any
Crude Oil and/or Products of which Aron is the owner as contemplated by this
Agreement and the other Transaction Documents and agreeing to provide Aron with
such further documentation as it may reasonably request in order to confirm the
foregoing; and
(ii) With respect to the Acknowledgement Agreement, dated as of May 14, 2015,
among Aron, the Company Parties and Fifth Third Bank (in its capacity as
collateral agent for certain lenders) (the “Company Acknowledgement Agreement”)
and the Acknowledgement Agreement, dated as of January 23, 2014, among Aron,
Delek MLP, Sala, El Dorado, Magnolia, Delek Operating and Fifth Third Bank, as
administrative agent under the “Credit Agreement” referenced therein (the “MLP
Acknowledgement Agreement”), and without limiting the generality of Section
18.2(k)(i) above, the Company Parties covenant that from and after the date
hereof they will promptly cause the Acknowledgement Agreements to be further
amended or amended and restated, to the extent deemed necessary or appropriate
by Aron, to acknowledge any locations hereafter added as Included Locations
hereunder (together with Crude Oil and Products held therein by Aron).
(l)The Company Parties represent and warrant that the Storage Facilities owned
and/or operated by the Company Parties have been maintained, repaired, inspected
and serviced such that they are in good working order and repair. The Company
hereby represents, warrants and covenants that it will take commercially
reasonable actions (or cause others to take commercially reasonable actions) to
maintain, repair, inspect and service such Storage Facilities in accordance with
industry standards.


78

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(m)In the case of any bankruptcy with respect to a Company Party, and to the
extent permitted by Applicable Law, the Company Party intends that (i) Aron’s
right to liquidate, collect, net and set off rights and obligations under this
Agreement and liquidate and terminate this Agreement shall not be stayed,
avoided, or otherwise limited by the Bankruptcy Code, including sections 362(a),
547, 548 or 553 thereof; (ii) Aron shall be entitled to the rights, remedies and
protections afforded by and under, among other sections, sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560,
561 and 562 of the Bankruptcy Code; and (iii) any cash, securities or other
property provided as performance assurance, credit, support or collateral with
respect to the transactions contemplated hereby shall constitute “margin
payments” as defined in section 101(38) of the Bankruptcy Code and all payments
for, under or in connection with the transactions contemplated hereby, shall
constitute “settlement payments” as defined in section 101(51A) of the
Bankruptcy Code.
(n)The Company Parties agree that they shall have no interest in or the right to
dispose of, and shall not permit the creation of, or suffer to exist, any
security interest, lien, encumbrance, charge or other claim of any nature, other
than Permitted Liens, with respect to any quantities of Crude Oil prior to the
delivery thereof by Aron to the Company at the Crude Delivery Point or any
quantities of Products after delivery thereof to Aron at the Products Delivery
Point (collectively, “Aron’s Property”). The Company Parties authorize Aron to
file at any time and from time to time any Uniform Commercial Code financing
statements describing the quantities of Aron’s Property subject to this
Agreement and Aron’s ownership thereof and title thereto, and the Company
Parties hereby authorizes Aron to file (with or without the Company’s
signature), at any time and from time to time, all amendments to financing
statements, assignments, continuation financing statements, termination
statements, and other documents and instruments, in form reasonably satisfactory
to Aron, as Aron may reasonably request, to provide public notice of Aron’s
ownership of and title to the quantities of Aron’s Property subject to this
Agreement and to otherwise protect Aron’s interest therein.
(o)As additional security for the prompt and complete payment and performance of
all obligations of the Company Parties arising hereunder or under the other
Transaction Documents and under all transactions contemplated thereby
(collectively, the “Obligations”), the Company Parties hereby grant to Aron a
present and continuing security interest in all of such Company Parties’ right,
title and interest in, to and under all crude oil, refined petroleum products
and other hydrocarbons (collectively, “Hydrocarbons”) from time to time owned by
either Company Party, wherever located (including Hydrocarbons located at the
Specified Lien Locations and at any other locations) and whether now existing or
owned or hereafter acquired or arising and all documents of title directly
related thereto and all general intangibles arising therefrom (collectively, the
“Inventory Collateral”). Each Company Party hereby authorizes Aron to file at
any time and from time to time any financing statements describing the Inventory
Collateral, and each Company Party hereby authorizes Aron to file (with or
without such Company Party’s signature), at any time and from time to time, all
amendments to financing statements, continuation financing statements,
termination statements, notices and all other documents and instruments, in form
satisfactory to Aron, as Aron may reasonably request, to maintain the priority
and perfection or provide notice


79

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




of Aron’s security interest in the Inventory Collateral and to accomplish the
purposes of this Agreement. With respect to the Inventory Collateral, each
Company Party (i) represents and warrants that (A) its chief executive office
and principal place of business (as of the date of this Agreement) is located at
the address set forth in the introductory paragraph of this Agreement, and all
other locations (as of the date of this Agreement) where such Company Party
conducts business or Inventory Collateral is kept are set forth in the
introductory paragraph of this Agreement, and (B) this Section 18.2(o) creates
an enforceable security interest in the Inventory Collateral in favor of Aron
and, upon filing the initial financing statements contemplated above, Aron shall
have a perfected, first priority lien on and security interest in the Inventory
Collateral and (ii) covenants and agrees that, so long as this Agreement or any
Transaction Documents remain in effect or any Obligations remain unsatisfied, it
will not create, agree or consent to any Liens on the Inventory Collateral
(other than the lien granted to Aron hereunder) other than Permitted Liens. Upon
the occurrence and during the continuance of any Event of Default with respect
to a Company Party, Aron shall have, in addition to all other rights and
remedies granted to it in this Agreement or any other Transaction Document, all
the rights and remedies of a secured party under the UCC and other Applicable
Laws.
(p)With respect to all Required Storage and Transportation Arrangements in which
the party providing the storage or transportation services is an Affiliate of
the Company, the Company and LOTT shall cause such Affiliate to perform its
obligations under such Required Storage and Transportation Arrangement.
(q)With respect to the Required MLP Arrangements,
(i) no later than the date on which such Required MLP Arrangements become
effective, the Company and LOTT shall have procured from the secured creditors
of Delek MLP and delivered to Aron, access agreements duly executed by such
secured creditors and in form and substance reasonably satisfactory to Aron,
granting Aron access to the plant, property and equipment upon which such
secured creditors have a lien with respect to any Crude Oil and/or Products of
Aron’s from time to time located in or at such plant, property and equipment;
and
(ii) to the fullest extent permitted by Applicable Law, cause Delek MLP and its
subsidiaries that are parties to such Required MLP Arrangements to make the full
capacity of the pipelines and storage facilities available pursuant thereto to
Aron for purposes of this Agreement and the transactions contemplated hereby and
by the other Transaction Documents.
(r)With respect to any Inventory Collateral that is held in a location that is
not an Owned Lien Location, the Company Parties covenant and agree that:
(i)Any Person at any time and from time to time holding all or any portion of
such Inventory Collateral shall be deemed to, and shall, hold such Inventory
Collateral as the agent of, and as pledge holder for, Aron. At any time and from
time to time, Aron may give notice to any such Person holding all or


80

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




any portion of such Inventory Collateral that such Person is holding the
Inventory Collateral as the agent and bailee of, and as pledge holder for, Aron,
and obtain such Person’s written acknowledgment thereof. Without limiting the
generality of the foregoing, the Company Parties will join with Aron in
notifying any Person who has possession of any Inventory Collateral of Aron’s
security interest therein and obtaining an acknowledgment from such Person that
it is holding the Inventory Collateral for the benefit of Aron.
(ii)From and after the Second Restatement Effective Date, the Company Parties
will use commercially reasonable efforts to obtain from each Person from whom
the Company leases any premises, and from each other Person at whose premises
any Inventory Collateral is at any time present (including any bailee,
warehouseman or similar Person), any such collateral access, subordination,
landlord waiver, bailment, consent and estoppel agreements, as Aron may
reasonably require, in form and substance satisfactory to Aron; provided that,
with respect to any such Person that is an Affiliate of the Company, the Company
Parties will cause such Person to deliver to Aron a “bailee’s letter” in
substantially the form attached as Schedule JJ hereto no later than (i) in the
case of the Specified Lien Locations referred to in Section 2.5(a), the Location
Conversion Date and (ii) in the case of any other Specified Lien Locations
(whether a new location that is being added as a Specified Lien Location or an
Included Location that is being converted to a Specified Lien Location), 45 days
after the Parties agree to such location becoming a Specified Lien Location or
if later, the effective date on which such location becomes a Specified Lien
Location. In the event that any such Person becomes an Affiliate of the Company
after the Second Restatement Effective Date, the Company will cause such Person
to deliver such bailee’s letter no later than 45 days after the date such Person
becomes an Affiliate of the Company. For any such Person that is not an
Affiliate of the Company, the Company Parties shall continue from time to time
to make the commercially reasonable efforts contemplated by this provision.


18.3    Acknowledgment. The Company Parties acknowledge and agree that (1) Aron
is a merchant of Crude Oil and Products and may, from time to time, be dealing
with prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Aron’s business which are unrelated hereto and that
such dealings and such trading or hedging strategies may be different from or
opposite to those being pursued by or for either Company Party, (2) Aron may, in
its sole discretion, determine whether to advise the Company Party of any
potential transaction with a Third Party Supplier and prior to advising the
Company Party of any such potential transaction Aron may, in its discretion,
determine not to pursue such transaction or to pursue such transaction in
connection with another aspect of Aron’s business and Aron shall have no
liability of any nature to either Company Party as a result of any such
determination, (3) Aron has no fiduciary or trust obligations of any nature with
respect to the Refinery or either Company Party or any of its Affiliates, (4)
Aron may enter into transactions and purchase Crude Oil or Products for its own
account or the account of others at prices more favorable than those being paid
by either Company Party hereunder and (5) nothing herein shall be construed to
prevent Aron, or any of its partners, officers, employees or Affiliates, in any
way from purchasing, selling or otherwise trading in Crude Oil, Products or any
other commodity for its or


81

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




their own account or for the account of others, whether prior to, simultaneously
with or subsequent to any transaction under this Agreement.



ARTICLE 19


DEFAULT AND TERMINATION


19.1    Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
(a)Any Party fails to make payment when due (i) under Article 10, Article 11
Article 20 or any Company Purchase Agreement within one (1) Business Day after a
written demand therefor or (ii) under any other provision hereof or any other
Transaction Document within five (5) Business Days; or
(b)Other than a default described in Sections 19.1(a) and 19.1(c), any Party
fails to perform any material obligation or covenant to the other under this
Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of any other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or
(c)Any Party breaches any material representation or material warranty made or
repeated or deemed to have been made or repeated by the Party, or any warranty
or representation proves to have been incorrect or misleading in any material
respect when made or repeated or deemed to have been made or repeated under any
Transaction Document; provided, however, that if such breach is curable, such
breach is not cured to the reasonable satisfaction of the other Party within ten
(10) Business Days after the date that such Party receives notice that
corrective action is needed; or
(d)Any Party becomes Bankrupt; or
(e)Any Party or any of its Designated Affiliates (1) defaults under a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, there occurs a liquidation of, an acceleration of obligations
under, or any early termination of, that Specified Transaction, (2) defaults,
after giving effect to any applicable notice requirement or grace period, in
making any payment or delivery due on the last payment, delivery or exchange
date of, or any payment on early termination of, a Specified Transaction (or
such default continues for at least three (3) Business Days if there is no
applicable notice requirement or grace period) or (3) disaffirms, disclaims,
repudiates or rejects, in whole or in part, a Specified Transaction (or such
action is taken by any Person or entity appointed or empowered to operate it or
act on its behalf); or
(f)(i) Either Company Party fails in a material respect to perform its
obligations under, comply with, or maintain a Base Agreement or the Required
Storage and Transportation Arrangements; or (ii) either Company Party breaches
in a material respect its obligations under Section 9.5(c) or Section 18.2(e);


82

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(g)A Company Party or any of its Affiliates sells, leases, subleases, transfers
or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
(h)The Company or LOTT (i) consolidates or amalgamates with, merges with or
into, or transfers all or substantially all of its assets to, another entity
(including an Affiliate) or any such consolidation, amalgamation, merger or
transfer is consummated, and (ii)(A) the successor entity resulting from any
such consolidation, amalgamation or merger or the Person that otherwise acquires
all or substantially all of the assets of the Company or LOTT does not assume,
in a manner satisfactory to Aron, all of the Company’s obligations hereunder and
under the other Transaction Documents, or (B) in the reasonable judgment of
Aron, the creditworthiness of the resulting, surviving or transferee entity,
taking into account any guaranties, is materially weaker than the Company
immediately prior to the consolidation, amalgamation, merger or transfer; or
(i)The Company fails to provide Adequate Assurance in accordance with Section
13.5; or
(j)There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of either Company Party, any
of its Subsidiaries or the Guarantor under one or more agreements or instruments
relating to Specified Indebtedness (including any guarantees of Specified
Indebtedness) in an aggregate amount of not less than ten million dollars
($10,000,000) which has resulted in such Specified Indebtedness becoming due and
payable under such agreements and instruments before it would have otherwise
been due and payable or (B) a default by either Company Party, any such
Subsidiary or the Guarantor (individually or collectively) in making one or more
payments on the due date thereof in an aggregate amount of not less than ten
million dollars ($10,000,000) under such agreements or instruments (after giving
effect to any applicable notice requirement or grace period); or
(k)An “Event of Default” (howsoever defined) has occurred under any of the
Existing Financing Agreements or any other Financing Agreements to which either
Company Party is a party or for which either Company Party has provided a
guaranty or under any guaranty of such Financing Agreements provided by the
Guarantor; or
(l)Any of the parties under any of the Existing Financing Agreements or any
other Financing Agreements shall disaffirm, disclaim, repudiate or reject, in
whole or in part, or challenge the validity of this Agreement; or
(m)Any of the following: (i) the Guarantor fails to perform or otherwise
defaults in any obligation under the Guarantee, (ii) the Guarantor becomes
Bankrupt, (iii) the Guarantee expires or terminates or ceases to be in full
force and effect prior to the satisfaction of all obligations of the Company,
LOTT or any other subsidiary of the Company to Aron under this Agreement and the
other Transaction Documents, (iv) the Guarantor disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, the
Guarantee or (v) a Change of Control occurs.


83

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f)-(m) (inclusive) above. If any of the events
described in clauses (a) - (e) occurs with respect to or is caused by LOTT or
any other subsidiary of the Company, the Company shall be the Defaulting Party
upon the occurrence of such event.
19.2    Remedies Upon Event of Default.
(a)Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to a Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party and/or (ii) subject to Section 19.2(c),
exercise any rights and remedies provided or available to the Non-Defaulting
Party under this Agreement or at law or equity, including all remedies provided
under the Uniform Commercial Code and as provided under this Section 19.2.
(b)Notwithstanding any other provision of this Agreement, if an Event of Default
has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 19.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the others. The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of losses and costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement. The
determination of the Settlement Amount shall include (without duplication): (w)
all reasonable losses and costs (or gains) incurred or realized by the
Non-Defaulting Party, as a result of the Non-Defaulting Party’s terminating,
liquidating, maintaining, obtaining or reestablishing any hedge or related
trading positions in connection with such termination, (x) the losses and costs
(or gains) incurred or realized by the Non-Defaulting Party in terminating,
transferring, redeploying or otherwise modifying any outstanding Procurement
Contracts, (y) the losses and costs (or gains) incurred or realized by the
Non-Defaulting Party to the extent it elects to dispose of any Crude Oil or
Product inventories maintained for purposes of this Agreement and (z) if Aron is
the Non-Defaulting Party, an amount equal to the Remaining Annual Fee. If the
Settlement Amount is a positive number it shall be due to the Non-Defaulting
Party and if it is a negative number, the absolute value thereof shall be due to
the Defaulting Party.


84

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(c)The Settlement Amount shall be determined by the Non-Defaulting Party, acting
in good faith, in a commercially reasonable manner. The Non-Defaulting Party
shall determine the Settlement Amount commencing as of the date on which such
termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time. In calculating the Settlement Amount, the Non-Defaulting Party
shall discount to present value (in any commercially reasonable manner based on
London interbank rates for the applicable period and currency) any amount which
would be due at a later date and shall add interest (at a rate determined in the
same manner) to any amount due prior to the date of the calculation.
(d)Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities, (iii) otherwise arrange for the disposition of any Crude Oil and/or
Products subject to outstanding Procurement Contracts and/or the modification,
settlement or termination of such outstanding Procurement Contracts in such
manner as it elects and (iv) liquidate in a commercially reasonable manner any
credit support, margin or collateral, to the extent not already in the form of
cash (including making a demand under the Guarantee or any credit support,
margin or collateral arrangements) and apply and set off such payment under the
Guarantee or any credit support, margin or collateral or the proceeds thereof
against any obligation owing by the Company to Aron. Aron shall be under no
obligation to prioritize the order with respect to which it exercises any one or
more rights and remedies available hereunder. The Company shall in all events
remain liable to Aron for any amount payable by the Company in respect of any of
its obligations remaining unpaid after any such liquidation, application and set
off.
(e)Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure, including, without limitation,
notwithstanding anything herein to the contrary, with respect to such
replacement, the purchase of Crude Oil by the Company on its own account and the
storage of Product and Crude Oil owned by the Company in the Included Locations.
(f)The Non-Defaulting Party shall set off (i) the Settlement Amount (if due to
the Defaulting Party), plus any performance security (including the Guarantee or
any credit support, margin or collateral arrangements) then held by the
Non-Defaulting Party pursuant to the Transaction Documents, plus (at the
Non-Defaulting Party’s election) any


85

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




or all other amounts due to the Defaulting Party hereunder (including under
Article 10), against (ii) the Settlement Amount (if due to the Non-Defaulting
Party), plus any performance security (including the Guarantee or any credit
support, margin or collateral arrangements) then held by the Defaulting Party,
plus (at the Non-Defaulting Party’s election) any or all other amounts due to
the Non-Defaulting Party hereunder (including under Article 10), so that all
such amounts shall be netted to a single liquidated amount payable by one Party
to the other (the “Liquidated Amount”). The Party with the payment obligation
shall pay the Liquidated Amount to the applicable other Parties within one (1)
Business Day after such amount has been determined.
(g)No delay or failure on the part of the Non-Defaulting Party in exercising any
right or remedy to which it may be entitled on account of any Event of Default
shall constitute an abandonment of any such right, and the Non-Defaulting Party
shall be entitled to exercise such right or remedy at any time during the
continuance of an Event of Default.
(h)The Non-Defaulting Party’s rights under this Section 19.2 shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non‑Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.
(i)If an Event of Default has occurred and is continuing, the Non-Defaulting
Party and any Affiliate thereof may, without limitation on its rights under this
Section 19.2, set off amounts which the Defaulting Party owes to it or any such
Affiliate against any amounts which it or such Affiliate owes to the Defaulting
Party (whether hereunder, under any other contract or agreement or otherwise and
whether or not then due).
(j)The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code. As used in this Section 19.2, unless otherwise expressly
provided, each reference to “this Agreement” shall, and shall be deemed to, be a
reference to “this Agreement and the other Transaction Documents.”



ARTICLE 20


SETTLEMENT AT TERMINATION


20.1    Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (in which case the Expiration Date, the
Early Termination Date or any other date that may be agreed by the Parties shall
be the “Termination Date”; provided that if such date is not a Business Day, any
payments due on such date shall be made on the immediately preceding Business
Day), the Parties covenant and agree to proceed as provided in this Article 20;
provided that (x) this Agreement shall continue in effect following any


86

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Termination Date until all obligations are finally settled as contemplated by
this Article 20 and (y) the provisions of this Article 20 shall in no way limit
the rights and remedies which the Non-Defaulting Party may have as a result of
an Event of Default, whether pursuant to Article 19 above or otherwise:
(a)If any Procurement Contract does not either (i) by its terms automatically
become assigned to the Company on and as of the Termination Date in a manner
that releases Aron from all obligations thereunder for all periods following the
Termination Date or (ii) by its terms, expire or terminate on and as of the
Termination Date, then the Parties shall promptly negotiate and enter into, with
each of the then existing Third Party Suppliers, assignments, assumptions and/or
such other documentation, in form and substance reasonably satisfactory to the
Parties, pursuant to which, as of the Termination Date, (i) such Procurement
Contract shall be assigned to the Company or shall be terminated, (ii) all
rights and obligations of Aron under each of the then outstanding Procurement
Contracts shall be assigned to the Company, (iii) the Company shall assume all
of such obligations to be paid or performed following such termination, and (iv)
Aron shall be released by such Third Party Suppliers and the Company from any
further obligations thereunder. In connection with the assignment or
reassignment of any Procurement Contract, the Parties shall endeavor, in a
commercially reasonable manner, to facilitate the transitioning of the supply
and payment arrangements, including any change in payment terms, under the
relevant Procurement Contracts so as to prevent any material disruption in the
supply of Crude Oil thereunder.
(b)If, pursuant to the Marketing and Sales Agreement, any sales commitments are
outstanding that, by their terms, extend beyond the Termination Date, then the
Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.
(c)In the event that Aron has become a party to any other third party service
contract in connection with this Agreement and the transactions contemplated
hereby, including any pipeline, terminalling, storage and shipping arrangement
including but not limited to the Required Storage and Transportation
Arrangements (an “Ancillary Contract”) and such Ancillary Contract does not by
its terms expire or terminate on and as of the Termination Date, then the
Parties shall promptly negotiate and enter into with each service provider
thereunder such instruments or other documentation, in form and substance
reasonably satisfactory to the Parties, pursuant to which as of the Termination


87

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Date (i) such Ancillary Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron with respect to each then
outstanding Ancillary Contract shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract. For each case in which the Company and/or LOTT has
transferred to Aron for purposes of this Agreement the historical pipeline
capacity of the Company or LOTT on any Included Location or where Aron has been
a shipper of record on a pipeline for volumes of Crude Oil or Products shipped
by Aron for purposes of this Agreement and as a result of has generated a
capacity history based on such shipments, Aron shall, in connection with the
occurrence of a Termination Date, endeavor in good faith and in a commercially
reasonable manner to cause such historical pipeline capacity, including any
adjustments to such history based on and attributable to quantities of Crude Oil
and/or Products transported by Aron for purposes of this Agreement (“Related
Pipeline Capacity”), to be transferred the Company and/or LOTT, as directed, in
each case subject to any applicable rules, regulations and tariffs; provided
that the Company and LOTT shall reimburse Aron for any out-of-pocket costs and
expenses incurred by Aron in connection with its endeavoring to effect such
transfer. Without limiting the foregoing, Aron agrees, upon request of the
Company at any time prior to and after a Termination Date, to cooperate in good
faith with the Company to endeavor to cause each Pipeline System at any Included
Location to agree and acknowledge that the Related Pipeline Capacity shall be
for the benefit of the Company or LOTT, as applicable; provided that the Company
and LOTT shall reimburse Aron for any out-of-pocket costs and expenses incurred
by Aron in connection with its endeavoring to effect such agreement and
acknowledgement. Any historical capacity held by Aron that does not constitute
Related Pipeline Capacity shall be retained by Aron. In addition, if despite
Aron’s commercially reasonable efforts, a Pipeline System will not effect or
permit such transfer or the portion of Aron’s historical pipeline capacity
constitute Related Pipeline Capacity cannot be identified or allocated, no
transfer shall be required with respect to such Pipeline System.
(d)The volume of Crude Oil and Products at the Included Locations shall be
purchased and transferred to the Company as contemplated in the Step-Out
Inventory Sales Agreement. The Crude Oil volumes measured by the Independent
Inspection Company at the Termination Date and recorded in the Independent
Inspection Company’s final inventory report shall be the “Termination Date Crude
Oil Volumes” for the purposes of this Agreement and the Product volumes measured
by the Independent Inspection Company at the Termination Date and recorded in
the Independent Inspection Company’s final inventory report shall be the
“Termination Date Product Volumes” for purposes of this Agreement, and such
Termination Date Crude Oil Volumes and Termination Date Product Volumes shall
collectively be referred to as the “Termination Date Volumes”. The volume of
Crude Oil and Products at the Specified Lien Location shall be measured,
determined and reported on in the same manner and on the same basis at the
Termination Date as the volumes in the Included Locations and such volume
determination shall be used for determining the final amount due from the
Company Parties to Aron with respect to the Lien Amount.


88

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(e)Aron shall promptly reconcile and calculate the Termination Amount pursuant
to Section 20.2 and the amount shall be determined pursuant to Section 20.2. The
Parties shall promptly exchange all information necessary to determine the
estimates and final calculations contemplated by Section 20.2.
(f)Aron shall have no further obligation to purchase and shall not purchase or
pay for Crude Oil or Products, make any further Lien Amount advances or incur
any such purchase obligations on and after the Termination Date. Except as may
be required for Aron to fulfill its obligations hereunder until the Termination
Date or during any obligatory notice period pursuant to any Procurement
Contract, Aron shall not be obligated to purchase, take title to or pay for, and
the Company shall not be obligated to purchase or sell, any Crude Oil or
Products following the Termination Date or such earlier date as the Parties may
determine in connection with the transitioning of such supply arrangements to
the Company. Notwithstanding anything to the contrary herein, no Delivery Date
shall occur later than the Business Day immediately preceding the Termination
Date.
(g)Promptly after all obligations due to Aron under this Agreement and the other
Transaction Documents have been satisfied in full, Aron shall release and return
to the Company the Guarantee and surrender and confirm the cancellation of any
Qualified LCs then held by Aron.


20.2    Termination Amount.
(a)The “Termination Amount” shall equal:
(i)the Termination Date Purchase Value, which is the aggregate amount payable to
Aron under the Step-Out Inventory Sales Agreement, plus
(ii)all unpaid amounts payable hereunder by the Company to Aron in respect of
Crude Oil delivered on or prior to the Termination Date (including Deferred
Interim Payment Amount), plus
(iii)all Ancillary Costs incurred through the Termination Date that have not yet
been paid or reimbursed by the Company, plus
(iv)in the case of an early termination (except for an early termination
resulting solely from a Regulatory Termination Notice given by Aron where Aron
has not make a concurrent election under Section 9.6(b) above), the amount
reasonably determined by Aron as the losses, costs and damages (in each case
that are commercially reasonable and for which Aron is able to provide to the
Company reasonable supporting evidence) it incurred or realized as a result of
Aron’s terminating, liquidating, maintaining, obtaining or reestablishing any
hedge or related trading positions in connection with such early termination,
plus
(v)the aggregate amount due under Section 10.2(a), calculated as of the
Termination Date with such date being the final day of the last monthly period
for which such calculations are to be made under this Agreement; provided that,
if such amount under Section 10.2(a) is due to Aron, then such amount will be
included in this Termination Amount as a positive number and if


89

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




such amount under Section 10.2(a) would be an Interim Reset Amount it shall be
due to the Company and included in this Termination Amount as a negative number,
plus
(vi)any unpaid portion of the Annual Fee owed to Aron pursuant to and in
accordance with Section 10.3, plus
(vii)any FIFO Balance Final Settlement that is determined to be due pursuant to
Schedule N; provided that, if such FIFO Balance Final Settlement is due to Aron,
then such amount will be included in this Termination Amount as a positive
number and if such amount under Section 10.2(a) would be due to the Company,
then such amount will be included in this Termination Amount as a negative
number, minus
(viii)the Lien Amounts previously paid or advanced by Aron, including any fees,
expenses and other costs associated therewith pursuant to Article 11,
(ix)all unpaid amounts payable hereunder by Aron to the Company in respect of
Product delivered on or prior to the Termination Date, minus
(x)all amounts due from Aron to the Company under the Marketing and Sales
Agreement for services provided up to the Termination Date, minus
(xi)an amount equal to the Deferred Portion, and
(xii)with respect to any contingent payable due under Section 10.2(d), plus any
such amount that is due from the Company to Aron or minus any such amount that
is due from Aron to the Company.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.
(b)The Parties acknowledge that one or more of the components of the Termination
Amount will not be able to be definitively determined by the Termination Date
and therefore agree that Aron shall, in a commercially reasonable manner,
estimate each of such components and use such estimated components to determine
an estimate of the Termination Amount (the “Estimated Termination Amount”) plus
such additional amount which Aron shall reasonably determine (the “Termination
Holdback Amount”); provided that the Termination Holdback Amount shall reflect
the amounts set forth on Schedule BB. Without limiting the generality of the
foregoing, the Parties agree that the amount due under Section 20.2(a)(i) above
shall be estimated by Aron in the same manner and using the same methodology as
it used in preparing the Estimated Commencement Date Value, but applying the
“Step-Out Prices” as indicated on Schedule B and other price terms provided for
herein with respect to the purchase of the Termination Date Volumes. Aron shall
use its commercially reasonable efforts to prepare, and provide the Company
with, an initial Estimated Termination Amount,


90

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




together with appropriate supporting documentation, at least five (5) Business
Days prior to the Termination Date. To the extent reasonably practicable, Aron
shall endeavor to update its calculation of the Estimated Termination Amount by
no later than 12:00 noon CPT on the Business Day prior to the Termination Date.
If Aron is able to provide such updated amount, that amount shall constitute the
Estimated Termination Amount and shall be due and payable by no later than 5:00
p.m., CPT on the Business Day preceding the Termination Date. Otherwise, the
initial Estimated Termination Amount shall be the amount payable on the
Termination Date. If the Estimated Termination Amount is a positive number, it
shall be due to Aron and if it is a negative number, the absolute value thereof
shall be due to the Company.
(c)Aron shall prepare, and provide the Company with, (i) a statement showing the
calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 20.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one Party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.


20.3    Transition Services. To the extent necessary to facilitate the
transition to the purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.



ARTICLE 21


INDEMNIFICATION


21.1    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in the Transaction Documents, Aron shall defend,
indemnify and hold harmless the Company, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Aron made herein or in connection herewith proving
to be false or misleading, (ii) any failure by Aron to comply with or observe
any Applicable Law, (iii) Aron’s negligence or willful misconduct, or (iv)
injury, disease, or death of any person or damage to or loss of any property,
fine or penalty, any of which is caused by Aron or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of the Company, its Affiliates or
any of their respective employees, representatives, agents or contractors.
    
    


91

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




21.2    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, the Company Parties shall
defend, indemnify and hold harmless Aron, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by either
Company Party of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of the Company made herein
or in connection herewith proving to be false or misleading, including, without
limitation the Company Parties’ obligation for payment of Taxes pursuant to
Section 15.1, (ii) either Company Party’s transportation, handling, storage,
refining or disposal of any Crude Oil or the products thereof, including any
conduct by either Company Party on behalf of or as the agent of Aron under the
Required Storage and Transportation Arrangements, (iii) either Company Party’s
failure to comply with its obligations under the terminalling, pipeline and
lease agreements underlying the Required Storage and Transportation
Arrangements, (iv) either Company Party’s negligence or willful misconduct, (v)
any failure by either Company Party to comply with or observe any Applicable
Law, (vi) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by either Company Party or its
employees, representatives, agents or contractors in exercising any rights or
performing any obligations hereunder or in connection herewith, (vii) actual or
alleged presence or release of Hazardous Substances in connection with the
Transaction Documents or the transactions contemplated thereby, or any liability
under any Environmental Law related in any way to or asserted in connection with
the Transaction Documents or the transactions contemplated thereby, (viii) the
Company Parties’ ownership, handling or use of any Inventory Collateral,
including without limitation any Included Crude Lien Inventory or Included
Product Lien Inventory, or (ix) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Company Party, and regardless of whether Aron is a party thereto, except to the
extent that, with respect to clause (vi) above, such injury, disease, death, or
damage to or loss of property was caused by the negligence or willful misconduct
on the part of Aron, its Affiliates or any of their respective employees,
representatives, agents or contractors.


21.3    The Parties’ obligations to defend, indemnify, and hold each other
harmless under the terms of the Transaction Documents shall not vest any rights
in any third party (whether a Governmental Authority or private entity), nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in the Transaction Documents.


21.4    Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided that, the failure to give such notice shall not affect the
indemnification provided hereunder, except to the extent that the indemnifying
Party is materially adversely affected by such failure. Each Party shall have
the right but not the duty to participate, at its own expense, with counsel of
its own selection, in the defense and settlement thereof without relieving the
other of any obligations hereunder. Notwithstanding the foregoing, an
indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the indemnifying Party under this Agreement which shall
have occurred and be continuing.




92

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




ARTICLE 22


LIMITATION ON DAMAGES


UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES’ LIABILITY
FOR DAMAGES IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY (WHICH INCLUDE ANY AMOUNTS
DETERMINED UNDER ARTICLE 19) AND NEITHER PARTY SHALL BE LIABLE FOR SPECIFIC
PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT, SUCH LIMITATION SHALL
NOT APPLY WITH RESPECT TO (I) ANY THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS
AVAILABLE UNDER THIS AGREEMENT OR (II) ANY BREACH OF ARTICLE 24. EACH PARTY
ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.

ARTICLE 23


RECORDS AND INSPECTION


During the Term of this Agreement each Party may make reasonable requests of the
other Party for copies of documents maintained by the other Party, or any of the
other Party’s contractors and agents, which relate to this Agreement; provided
that, neither this Section nor any other provision hereof shall entitle the
Company to have access to any records concerning any hedges or offsetting
transactions or other trading positions or pricing information that may have
been entered into with other parties or utilized in connection with any
transactions contemplated hereby or by any other Transaction Document. The right
to receive copies of such records shall survive termination of this Agreement
for a period of two (2) years following the Termination Date. Each Party shall
preserve, and shall use commercially reasonable efforts to cause all contractors
or agents to preserve, all of the aforesaid documents for a period of at least
two (2) years from the Termination Date.

ARTICLE 24


CONFIDENTIALITY


24.1    In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement, including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable
Laws, as requested by a Governmental Authority or a


93

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




required by any stock exchanges on which a Party’s or its Affiliate’s shares are
listed, (ii) to such Party’s or its Affiliates’ employees, directors,
shareholders, auditors, consultants, banks, lenders, financial advisors and
legal advisors, or (iii) to such Party’ insurance providers, solely for the
purpose of procuring insurance coverage or confirming the extent of existing
insurance coverage; provided that, prior to any disclosure permitted by this
clause (iii), such insurance providers shall have agreed in writing to keep
confidential any information or document subject to this Section 24.1. The
confidentiality obligations under this Agreement shall survive termination of
this Agreement for a period of two (2) years following the Termination Date. The
Parties shall be entitled to all remedies available at law, or in equity, to
enforce or seek relief in connection with the confidentiality obligations
contained herein.


24.2    In the case of disclosure covered by clause (i) of Section 24.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.


24.3    Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any Person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any Person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.



ARTICLE 25


GOVERNING LAW


25.1    THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.


25.2    EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN
THE CITY OF NEW YORK, AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO
THE PARTY AT THE ADDRESS INDICATED IN ARTICLE 27. EACH PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO
PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.


25.3    Each Party waives, to the fullest extent permitted by Applicable Law,
any right it may have to a trial by jury in respect of any proceedings relating
to this agreement.


    


94

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




25.4    This Agreement is executed and delivered in connection with a closing of
the transactions referenced herein which is occurring in the state of New York,
and all parties acknowledge and agree that this Agreement is not valid, binding
and enforceable until accepted and approved by Aron in New York.



ARTICLE 26


ASSIGNMENT


26.1    This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.


26.2    The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron (taking
into account any credit support for Aron) immediately prior to such assignment.
Any other assignment by Aron shall require the Company’s consent.


26.3    Any attempted assignment in violation of this Article 26 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.



ARTICLE 27


NOTICES


All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier (except that a notice or other communication under Article 19
hereof may not be given by email or any other electronic messaging system). A
notice shall be deemed to have been received when transmitted by email to the
other Party’s email set forth in Schedule M, or on the following Business Day if
sent by nationally recognized overnight courier to the other Party’s address set
forth in Schedule M and to the attention of the person or department indicated.
A Party may change its address or email address by giving written notice in
accordance with this Section, which is effective upon receipt.

ARTICLE 28


NO WAIVER, CUMULATIVE REMEDIES


28.1    The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default under, this Agreement shall not operate or be


95

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




construed as a waiver of any other breach of that provision or as a waiver of
any breach of another provision of, Event of Default under, this Agreement,
whether of a like kind or different nature.


28.2    Each and every right granted to the Parties under this Agreement or
allowed it by law or equity shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.



ARTICLE 29


NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES


29.1    This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.


29.2    Neither Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of the other; or to otherwise act as the representative of the other,
unless expressly authorized in writing by the other.



ARTICLE 30


MISCELLANEOUS


30.1    If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.


30.2    The terms of this Agreement, together with the Guarantee and the
Transaction Documents, constitute the entire agreement between the Parties with
respect to the matters set forth in this Agreement, and no representations or
warranties shall be implied or provisions added in the absence of a written
agreement to such effect between the Parties. Subject to Section 30.3 below,
this Agreement shall not be modified or changed except by written instrument
executed by the Parties’ duly authorized representatives.


30.3    Notwithstanding anything herein to the contrary, the following terms of
this Agreement and/or Schedules hereto may be amended by Aron and the Company
exchange emails confirming such amendment and such email exchange shall
constitute a written agreement between the Parties with respect to such
amendment: Schedules E, P, V and W. In addition, to better effectuate the
foregoing amendment mechanism, the Parties may implement a standard form of
email exchange for such purposes.


    


96

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




30.4    No promise, representation or inducement has been made by either Party
that is not embodied in this Agreement or the Transaction Documents, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.


30.5    Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.


30.6    Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any Person other than
the Parties and their successors and permitted assigns.


30.7    All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive for the time
periods specified herein.


30.8    This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.


30.9    All transactions hereunder are entered into in reliance on the fact that
this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.


[Remainder of Page Intentionally Left Blank]








97

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.


J. ARON & COMPANY
 
By:
/s/ Simon Collier
Name:
Simon Collier    
Title:
Attorney-in-fact
 
 
 
 
LION OIL COMPANY
 
 
By:
/s/ Avigal Soreq
Name:
Avigal Soreq
Title:
EVP
 
 
By:
/s/ Assaf Ginzburg    
Name:
Assaf Ginzburg
Title:
EVP
 
 
 
 
Lion Oil Trading & Transportation, LLC
 
 
By:
/s/ Avigal Soreq
Name:
Avigal Soreq
Title:
EVP
 
 
By:
/s/ Assaf Ginzburg    
Name:
Assaf Ginzburg
Title:
EVP

            
                






Signature Page to Lion Oil Supply and Offtake Agreement

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SCHEDULE A


PRODUCTS AND PRODUCT SPECIFICATIONS


Products*
Fungible Conventional Premium Gasoline - Product Code 230
Sub Octane Conventional Regular Gasoline Blendsotock - Product Code 420
Ultra Low Sulfur Diesel Fuel - Product Code 715
Sulfur
PG70-22A PG70-22S PG76-22S
Asphalt 1531
Carbon Black Oil
Flux
Fuel Oil 1761
PG 1531
Sodium Hydrosulfide Solution
VTB Heavy
All other materials set forth on Schedule P, other than those items identified
in Schedule P in the column labeled “Product Description” as “Crude Oil”


*
For such Products as to which there are no specifications set forth on this
Schedule A, there are no specifications with respect to such Products.
















--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image3.jpg [image3.jpg]
Enterprise TE Products Pipeline Company LLC
ENTERPRISE
 ®
 





SPECIFICATION FOR
FUNGIBLE CONVENTIONAL PREMIUM GASOLINE PRODUCT CODE 230
"This product does not meet the requirements for reformulated gasoline, and may
not be used in any reformulated gasoline covered area."
Specification Points
Test Method
Shipments
Deliveries (1)
Gravity, API
Volatility Class,
D-1298 D-5191
A
C
D
Report
Vapor Pressure, psi max.(2)
Distillation
D-86
9.0
11.5
13.5
At or below
legal limit
10% Evap., °F max.
 
158
140
131
 
50% Evap., °F min.
 
170
170
170
 
50% Evap., °F max.
 
250
240
235
 
90% Evap., °F max.
 
374
365
365
 
End Point, °F max.
 
430
430
430
437
Residue, % max.
 
2
2
2
 
Driveability Index (3) Vapor Liquid Ratio of 20:1
 
1250
1230
1220
 
°F min. (4)
Gum, Existent,
mg/100 ml, max.
D-5188


D-381
133
124
116


4
5
Oxidation Stability,
minutes, min.
D-525
 
 
240
 
Octane Numbers
Research, min.
D-2699
 
 
Report
 
Motor, min
(R+M)/2, min. (5)
D-2700
 
 
Report 93.0
 
Mercaptan Sulfur,% max.(6) Cu Corrosion, 3 hr.
D-3227
 
 
0.0020
 
@ 122°F max.
Ag Corrosion, 3 hr.
D-130
 
 
1
 
@ 122°F max. Acidity
Benzene, wt. %, max.
D-130 modified (7) D-1093
D-3606, D-4053
 
1
Negative 4.9
 
Sulfur, wt. % max.
D-5453
 
0.0080
 
Lead, g/gal., max.
D-3237
 
0.010
0.030
Phosphorous, g/gal. max. Oxygen Content, (8)
Color
Rust Test, NACE,
Spindle Rating Min. Inhibitors (9)
Detergents (10)
Odor (11)
D-3231 D-4815




TM0172-2001
 
0.003
Prohibited Undyed


B+
Report None
Non-offensive
0.004

Effective Date: 05-14-10



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image3.jpg [image3.jpg]
Enterprise TE Products Pipeline Company LLC
ENTERPRISE ®
 





SPECIFICATION FOR
FUNGIBLE CONVENTIONAL PREMIUM GASOLINE PRODUCT CODE 230


(1)
Unless otherwise noted, deliveries may vary by the smaller of ASTM
reproducibility for a given test or any test tolerance as allowed by EPA.



(2)
Vapor pressure and volatility classes shall apply as follows:



9.0 psi
Class A
March 1through September 15
11.5 psi
Class C
September 16 through October 31
11.5 psi
Class C
February 15 through February 29
13.5 psi
Class D
November 1 through February 14



(3)
Driveability Index: DI = 1.5(T10) + 3(T50) + T90, when T = distillation
evaporated temperature in °F



(4)
D-5188 is the referee test method; however, as an alternative, the vapor/liquid
ratio of 20:1 may be calculated by the following equation: T V/L @ 20:1 = 114.6
- 4.1(VP) + 0.20(T10) + 0.17(T50)



Where T V/L @ 20:1 = temperature at a V/L of 20:1 VP = Vapor pressure psi
T10 = Temperature at 10% evaporated T50 = Temperature at 50% evaporated


(5)
Deliveries may be lower by the amounts given in ASTM D-4814 for 95% confidence
of reproducibility obtained by a single result in a second laboratory, the first
being the laboratory of origin.



(6)
Mercaptan sulfur determination may be waived if the Doctor test ASTM D-4952 is
negative.



(7)
See ASTM-D-4814-04b, Annex 1





(8)
Methyl tertiary butyl ether (MTBE), tertiary amyl methyl ether (TAME), or other
aliphatic    ethers cannot exceed 0.5% by volume.



(9)
Report types and concentrations.



(10)
Must be “base gasoline” when tendered.



(11)
Any gasoline exhibiting an offensive odor and/or containing dicycopentadiene
will not be accepted for shipment.





Effective Date: 05-14-10









--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image3.jpg [image3.jpg]
Enterprise TE Products Pipeline Company LLC
ENTERPRISE
 ®
 



SPECIFICATION FOR SUB OCTANE CONVENTIONAL REGULAR GASOLINE BLENDSTOCK
PRODUCT CODE 420


"This product does not meet the requirements for reformulated gasoline, and may
not be used in any reformulated gasoline covered area."
Specification Points


Gravity, API
Test Method


D-287
Shipments


Report
Deliveries (1)
Volatility Class, (2)
 
A
C
D
 
Vapor Pressure, psi max.(2)
Distillation
D-5191
D-86
9.0
11.5
13.5
 
 
10% Evap., °F max.
 
158
140
131
 
 
50% Evap., °F min.(3)
 
170
170
170
 
 
50% Evap., °F max.
 
250
240
235
 
 
90% Evap., °F max.
 
374
365
365
 
 
End Point, °F max.
 
430
430
430
437
 
Residue, % max.
Vapor Liquid Ratio of 20:1
 
2
2
2
 
 
°F min.(4)
D-5188
133
124
116
 
 
Driveability Index (5)
 
1250
1230
1220
 
 
Gum, Existent, mg/100 ml, max.
D-381
 
 
4
5
 
Oxidation Stability,
minutes, min.
D-525
 
 
240
 
 
Octane Numbers
Research, min.
D-2699
 
 
Report
 
 
Motor, min
D-2700
 
 
82.0
 
 
(R+M)/2, min. (6)
 
 
 
87.0
 
 
Mercaptan Sulfur,% max.(7) Cu Corrosion, 3 hr.
D-3227
 
 
0.0020
 
 
@ 122°F max.
Ag Corrosion. 3hr
D-130
 
 
1
 
 
@ 122°F max. Acidity
Benzene, wt. %, ma
D-130 modified (8) D-1093
D-3606, D-4053
 
 
1
Negative
4.9
 
1
Sulfur, wt. max. Oxygen Content (9) Lead, g/gal., max.
D-2622


D-3237
 
 
0.0080
Prohibited 0.010
 
 
Phosphorous, g/gal. max. Color
Rust Test, NACE, Spindle Rating Inhibitors (10)
Detergents (11)
Odor (12)
D-3231




TM0172-2001
 
 
0.003
Undyed


B+ or better Report None
Non-offensive
 
 



Effective: 01-25-2012





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image3.jpg [image3.jpg]
 
ENTERPRISE ®
 



SPECIFICATION FOR SUB OCTANE CONVENTIONAL
REGULAR GASOLINE BLENDSTOCK
PRODUCT CODE 420


1)
Unless otherwise noted, deliveries may vary by the smaller of ASTM
reproducibility for a given test or any test tolerance as allowed by EPA.



All parameters must be met before blending with denatured fuel ethanol unless
otherwise noted.


Blend with ethanol cannot exceed 1.0 lbs increase over the seasonal maximum
vapor pressures listed above.


2)
D-5188 is the referee test method; however, as an alternative, the vapor/liquid
ratio of 20:1 may be calculated by the computer and linear methods as outlined
in latest version of ASTM D-4814

Vapor pressure and volatility classes shall apply as follows:


9.0 psi
Class A
March 1 through September 15
11.5 psi
Class C
September 16 through October 31
11.5 psi
Class C
February 15 through February 29
13.5 psi
Class D
November 1 through February 14



3)
50% Evaporated point must meet a minimum of 150 °F after addition of 10% fuel
ethanol



4)
Vapor Liquid Ratio of 20:1 °F min. after addition of 10% fuel ethanol:



Class A - 122 °F
Class C - 116 °F
Class D - 107 °F


5)
Driveability Index: DI = 1.5(T10) + 3(T50) + T90, when T=distillation evaporated
temperature in °F



6)
Must meet these minimum octanes after addition of 10% (Volume) Ethanol meeting
ASTM D-4806. Typically at least 83.6 R+M/2 prior to Ethanol addition.



7)
Mercaptan sulfur determination may be waived if the Doctor test ASTM D-4952 is
Negative.



8)
See ASTM D-4814, Annex A1



9)
Methyl tertiary butyl ether (MTBE), tertiary amyl methyl ether (TAME), or other
aliphatic ethers cannot exceed 0.5% by volume.



10)
Report types and concentrations.

.
11)
Must be "base gasoline" when tendered.



12)
Any gasoline exhibiting an offensive odor and/or containing dicycopentadiene
will not be accepted for shipment



Effective: 01-25-2012



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.









--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Issue Date: 1/21/2016
image4.jpg [image4.jpg]
ENTERPRISE PRODUCTS OPERATING LLC
TE Products Pipeline Fungible Ultra Low Sulfur Diesel Fuel Specification
COMPONENT
TEST METHOD
SPECIFICATION
API Gravity @ 60°F
ASTM D-1298
30.0 min.
Color
ASTM D-1500
2.5 max.
Copper Corrosion @122 deg. F.
ASTM D-130
1 max.
Aromatics Compliance Cetane
ASTM D-976
40.0 min.
Flash (2)
ASTM D-93
140 °F min.
Pour Point - Summer (3)
ASTM D-97
+10 max.
Pour Point - Winter (3)
ASTM D-97
0 max.
Cloud Point - Summer (3)
ASTM D-2500
Report
Cloud Point - Winter (3)
ASTM D-2500
+15 max.
Sulfur (4)
ASTM D-5453
8.00 ppm wt. max.
Cetane Number
ASTM D-613
40.0 min.
Cetane Index
ASTM D-4737
40.0 min.
Ramsbottom Carbon Residue (1) (10% bottoms)
ASTM D-524
0.35 wt % max.
Distillation - 10% recovered
ASTM D-86
Report
Distillation - 50% recovered
ASTM D-86
Report
Distillation - 90% recovered (5)
(ASTM D-86
540-640
Distillation - End Point
ASTM D-86
Report
Ash
ASTM D-482
0.01 wt. % max.
Viscosity, Kinematic @ 104 F. (5)
ASTM D-445
1.9-3.4 cSt max.
Lubricity @ 60 °C
ASTM D-6079
Report



(1)Unless otherwise noted, deliveries may vary by the smaller of ASTM
reproducibility for a given test or any test tolerance as allowed and published
by EPA
(2)140°F minimum applies to product flash temperature at origin locations.
Minimum delivery flash is 130°F.
(3)Summer is defined as March 1 - August 31; Winter is defined as September 1 -
February 28
(4)15 ppm by wt. on delivery
(5)If the cloud point is lower than +10 °F, the minimum viscosity shall be 1.7
cSt and the minimum 90% recovered temperature shall be waived.
(6)The product shall be visibly free of undissolved water, sediment and foreign
matter. A maximum rating of 2 using procedure 2 @ 70°F is the limiting criteria.
(7) Report types and concentrations
Gene Flipse
Daniel Boss
Jeff Gruber
Gregory Clark
Tim Moss
Quality Control
Business Management
Operations
Analytical Systems
Distribution








--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




TE Products Pipeline Fungible Ultra Low Sulfur Diesel Fuel Specification
COMPONENT
TEST METHOD
SPECIFICATION
Oxidation Stability, 90 minute (or)
DuPont
4 max.
Oxidation Stability
ASTM D-2274
4.5 mg/100 ml. max.
Water and Sediment (6)
ASTM D-4176
Clear and Bright
NACE Rust Test
TM-0172-86
B+ min.
Additives (7)
Not Specified
Report





(1)Unless otherwise noted, deliveries may vary by the smaller of ASTM
reproducibility for a given test or any test tolerance as allowed and published
by EPA
(2)140°F minimum applies to product flash temperature at origin locations.
Minimum delivery flash is 130°F.
(3) Summer is defined as March 1 - August 31; Winter is defined as September 1 -
February 28
(4) 15 ppm by wt. on delivery
(5) If the cloud point is lower than +10 °F, the minimum viscosity shall be 1.7
cSt and the minimum 90% recovered temperature shall be waived.
(6) The product shall be visibly free of undissolved water, sediment and foreign
matter. A maximum rating of 2 using procedure 2 @ 70°F is the limiting criteria.
(7) Report types and concentrations



--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image5.jpg [image5.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
 
 
Sulfur
 
 
 
 
Finished Material
Manufacturing Specifications
 
 
Sulfur % , minimum
[*CONFIDENTIAL*]
Ash, Wt. %, maximum
[*CONFIDENTIAL*]



12/18/13                        20

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
PG70-22A
 
ARKANSAS HIGHWAY DEPARTMENT

Original Binder
 
 
 
 
 
Flash Point. C.O.C., C, minimum
 
230


 
 
 
Rotational Viscosity at 135 C, Pascal seconds, maximum
 
3.0


 
 
 
Dynamic Shear at 70 C, and 10 rad/s, G*/sin , kPa, minimum
 
1.00


 
 
 
 
 
 
RTFO Residue
 
 
 
 
 
Mass Loss, %, maximum
1.00


 
 
 
 
Dynamic Shear at 70 C, and 10 rad/s, G*/sin , kPa, minimum
2.20


 
 
 
 
 
 
 
PAV Residue
 
 
 
 
 
Dynamic Shear at 28 C, and 10 rad/s, G*sin , MPa, maximum
5000
 
 
 
 
Bending Beam Rheometer, Creep Stiffness at -12 C, MPa, maximum
300


 
 
 
 
Bending Beam Rheometer, m-value at -12 C, MPa, minimum
0.300


 



12/18/13                            F.15

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
PG70-22S
 
TEXAS HIGHWAY DEPARTMENT

Original Binder
 
 
 
 
 
Flash Point. C.O.C., C, minimum
 
230


 
 
 
Rotational Viscosity at 135 C, Pascal seconds, maximum
 
3.0


 
 
 
Dynamic Shear at 70 C, and 10 rad/s, G*/sin , kPa, minimum
 
1.00


 
 
 
Elastic Recovery at 25 C, 10 cm elongation, %, minimum
 
30


 
 
 
RTFO Residue
 
 
 
 
 
Mass Loss, %, maximum
1.00


 
 
 
 
Dynamic Shear at 70 C, and 10 rad/s, G*/sin , kPa, minimum
2.20


 
 
 
 
 
 
 
PAV Residue
 
 
 
 
 
Dynamic Shear at 28 C, and 10 rad/s, G*sin , MPa, maximum
5000
 
 
 
 
Bending Beam Rheometer, Creep Stiffness at -12 C, MPa, maximum
300


 
 
 
 
Bending Beam Rheometer, m-value at -12 C, MPa, minimum
0.300


 



3/19/2009                        F.12

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
PG76-22S
 
TEXAS HIGHWAY DEPARTMENT

Original Binder
 
 
 
 
 
Flash Point. C.O.C., C, minimum
230


 
 
 
 
Rotational Viscosity at 135 C, Pascal seconds, maximum
3.0


 
 
 
 
Dynamic Shear at 70 C, and 10 rad/s, G*/sin , kPa, minimum
1.00


 
 
 
 
Elastic Recovery at 25 C, 10 cm elongation, %, minimum
30


 
 
 
 
RTFO Residue
 
 
 
 
 
Mass Loss, %, maximum
1.00


 
 
 
 
Dynamic Shear at 70 C, and 10 rad/s, G*/sin , kPa, minimum
2.20


 
 
 
 
 
 
 
PAV Residue
 
 
 
 
 
Dynamic Shear at 28 C, and 10 rad/s, G*sin , MPa, maximum
5000
 
 
 
 
Bending Beam Rheometer, Creep Stiffness at -12 C, MPa, maximum
300


 
 
 
 
Bending Beam Rheometer, m-value at -12 C, MPa, minimum
0.300


 





3/19/2009                        F.13

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
Asphalt 1531

Original Binder
 
 
 
 
 
Flash Point. C.O.C., C, minimum
 
[*CONFIDENTIAL*]
 
 
 
Rotational Viscosity at 135 C, Pascal seconds, maximum
 
[*CONFIDENTIAL*]
 
 
 
Dynamic Shear at 64 C, and 10 rad/s, G*/sin , kPa, minimum
 
[*CONFIDENTIAL*]
 
 
 
ES 1531 wt%
 
[*CONFIDENTIAL*]



12/17/13                        F.3.1

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
CARBON BLACK OIL

Gravity, API,
[*CONFIDENTIAL*]
S.U.S. Viscosity at 210 F, maximum (D88)
[*CONFIDENTIAL*]
Sulfur % (D129), maximum
[*CONFIDENTIAL*]
Ash, Wt. %
[*CONFIDENTIAL*]
Flash, PMCC, minimum
[*CONFIDENTIAL*]



12/18/13                        10

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
FLUX

Finished Material
 
 
Manufacturing Specifications
 
 
Saybolt Furol Viscosity at 210 F
[*CONFIDENTIAL*]
Rotational Viscosity at 210 F, Centipoise
[*CONFIDENTIAL*]
Flash Point, C.O.C., F, minimum
[*CONFIDENTIAL*]



    


12/17/2013                        I.8

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
Fuel Oil 1761

Finished Material
 
 
Manufacturing Specifications
 
 
Flash Point. C.O.C., C, minimum
[*CONFIDENTIAL*]
 
 
Rotational Viscosity at 135 C, cps
[*CONFIDENTIAL*]
 
 
Vapor Space H2S ppm , maximum
[*CONFIDENTIAL*]



    


12/17/13                        F.3.4

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
PG 1531

Original Binder
 
 
 
 
 
Flash Point. C.O.C., C, minimum
 
[*CONFIDENTIAL*]
 
 
 
Rotational Viscosity at 135 C, Pascal seconds, maximum
 
[*CONFIDENTIAL*]
 
 
 
Dynamic Shear at 64 C, and 10 rad/s, G*/sin , kPa, minimum
 
[*CONFIDENTIAL*]
 
 
 
ES 1531 wt%
 
[*CONFIDENTIAL*]
 
 
 
Cargill Oil wt%
 
[*CONFIDENTIAL*]









12/17/13                        F.3.2

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
SPECIFICATION
 
 
 
Sodium Hydrosulfide Solution

 
Specification
 
 
Sodium Hydrosulfide, Wt% NaHS
[*CONFIDENTIAL*]
 
 
Sodium Sulfide, Wt% Na2S
[*CONFIDENTIAL*] max
 
 
Carbonate as Sodium Carbonate, Wt% Na2CO3
[*CONFIDENTIAL*] max
 
 
pH
[*CONFIDENTIAL*] max
 
 
Specific Gravity, 60 F
[*CONFIDENTIAL*]



12/18/13                        21

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




image15.jpg [image15.jpg]
 
LION OIL COMPANY
CONFIDENTIAL
EL DORADO, ARKANSAS
MANUFATURING SPECIFICATION
 
 
 
VTB Heavy

Finished Material
Manufacturing Specifications
 
 
Flash Point. C.O.C., C, minimum
[*CONFIDENTIAL*]
 
 
Rotational Viscosity at 135 C, cps
[*CONFIDENTIAL*]













12/17/13                        F.3.3

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule B-2
Pricing Benchmarks
Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price
GASOLINE
Averaging1 Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 &
29 of 2014)
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference2
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract expressed in $/bbl and
(ii) plus Gasoline Adjustment Date Differential
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract expressed in $/bbl and
(ii) $[*CONFIDENTIAL*]/ barrel
 
 
 
 
SLURRY
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 &
29 of 2014)
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)

____________________
1 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to. All averages and
final prices for Catfeed, Slurry, Crude, Diesel, Gasoline, and LPG shall be
rounded to 4 decimal points, and averages and final prices for Asphalt and Slop
shall be rounded to 3 decimal points.




--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




2 Reference Price: Refers to the applicable mathematical formula used to
calculate the price for a particular calendar day or Trading Day as referenced
in the Averaging Mechanism.


 
Reference
Price
The product of:
(i) The closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl, and
(ii) [*CONFIDENTIAL*]
The product of:
(i) The closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl, and
(ii) [*CONFIDENTIAL*]
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 &
29 of 2014)
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference
Price
The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42, with such result expressed in $/bbl,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 0.42, with such result expressed in $/bbl,
and
(iii) minus $[*CONFIDENTIAL*]/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract expressed in $/gal.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation expressed in cents/gal
*Common pricing does not apply
The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42, with such result expressed in $/bbl,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 0.42, with such result expressed in $/bbl,
and
(iii) minus $[*CONFIDENTIAL*]/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract expressed in $/gal.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation expressed in cents/gal
*Common pricing does not apply





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
 
 
 
CRUDE
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 &
29 of 2014)
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract expressed in $/bbl and
(ii) plus $[*CONFIDENTIAL*]/bbl


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract expressed in $/bbl and
(ii) plus $[*CONFIDENTIAL*]/bbl
 
 
 
 
SLOP
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 &
29 of 2014)
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl and
(ii) $[*CONFIDENTIAL*]/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl and
(ii) $[*CONFIDENTIAL*]/ barrel
 
 
 
 





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




DIESEL
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 &
29 of 2014)
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation expressed in
cents/gal and
(y) minus [*CONFIDENTIAL*]/ gallon, and
(ii) 0.42,
with such result expressed in $/bbl
The sum of
(i) the product of
(x) the closing settlement
price on the New York Mercantile
Exchange for the first nearby New
York Harbor ULSD Futures
contract expressed in $/gal and
(y) 42 gallons / barrel, and (ii) minus $[*CONFIDENTIAL*]/ barrel,
with such result expressed in $/bbl
 
 
 
 
ASPHALT
Averaging
Mechanism
The arithmetic average of
the Trading Days in the
calendar month, 2 months
prior to the day immediately preceding the Applicable Step-In Date occurs
The arithmetic average of
the Trading Days in the
calendar month, 2 months
prior to the day immediately preceding the Applicable Step-Out Date occurs
 
Reference
Price
The sum of:
          (x) the product of [*CONFIDENTIAL*] and the closing settlement price
on the New York Mercantile Exchange for the first nearby Light Sweet Crude Oil
Futures Contract expressed in $/bbl
          (y) $[*CONFIDENTIAL*] / barrel
The sum of:
          (x) the product of [*CONFIDENTIAL*] and the closing settlement price
on the New York Mercantile Exchange for the first nearby Light Sweet Crude Oil
Futures Contract expressed in $/bbl
          (y) $[*CONFIDENTIAL*] / barrel
 
Asphalt Payment Provision
For the purposes of all Asphalt Group payments other than for the daily Interim
Payments, 75% of the value will be due on the Business





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
Provision
Day such value would otherwise be due, with the remaining 25% due upon the
Termination Date.
 
 
 
 
LPG
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 &
29 of 2014)
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference
Price
The product of
(i) the sum of,
          (x) the TET propane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in
the section ‘TET Propane’ under the heading ‘Any Current Month’ in the column
‘AVG’ expressed in cents/gal
          (y) [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
The product of
(i) the sum of,
          (x) the TET propane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in
the section ‘TET Propane’ under the heading ‘Any Current Month’ in the column
‘AVG’ expressed in cents/gal
          (y) [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
 
 
 
 





Trading Day: Any Business Day for which the relevant price is published.






























--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.














Table 2: Volume in excess of Baseline Volume
Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
GASOLINE
Averaging3
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 &
29 of 2014)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference4
Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
expressed in $/gal and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel,
with such result expressed in $/bbl
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
expressed in $/gal and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel,
with such result expressed in $/bbl
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
expressed in $/gal and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel,
with such result expressed in $/bbl
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
expressed in $/gal and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel,
with such result expressed in $/bbl
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
expressed in $/gal and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel,
with such result expressed in $/bbl

____________________
3 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to.
4 Reference Price: Refers to the applicable mathematical formula used to
calculate the price for a particular calendar day or Trading Day as referenced
in the Averaging Mechanism.






--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
 
 
 
 
 
SLURRY
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 & 29 of 2014)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference Price
The product of:
(i) The closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl, and
(ii) [*CONFIDENTIAL*]
The product of:
(i) The closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl, and (ii)
[*CONFIDENTIAL*]
The product of:
(i) The closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl, and
(ii) [*CONFIDENTIAL*]
The product of:
(i) The closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl, and
(ii) [*CONFIDENTIAL*]
The product of:
(i) The closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl, and
(ii) [*CONFIDENTIAL*]
 
 
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 & 29 of 2014)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
Reference Price
The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42, with such result expressed in $/bbl,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 0.42, with such result expressed in $/bbl,
and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York
The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42, with such result expressed in $/bbl,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 0.42, with such result expressed in $/bbl,
and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is:
The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42, with such result expressed in $/bbl,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 0.42, with such result expressed in $/bbl,
and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is:


The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42, with such result expressed in $/bbl,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 0.42, with such result expressed in $/bbl,
and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is:
The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42, with such result expressed in $/bbl,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 0.42, with such result expressed in $/bbl,
and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York
Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
 Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract expressed
in $/gal.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation expressed in cents/gal
*Common pricing does not apply
 the closing settlement price on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
contract expressed in $/gal.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation expressed in cents/gal
*Common pricing does not apply
 the closing settlement price on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
contract expressed in $/gal.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation expressed in cents/gal
*Common pricing does not apply
the closing settlement price on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
contract expressed in $/gal.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation expressed in cents/gal
*Common pricing does not apply
 Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract expressed
in $/gal.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation expressed in cents/gal
*Common pricing does not apply
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




CRUDE
 
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 & 29 of 2014)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
 Base Price
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl,
(ii) the April 2014 Roll
(iii) [*CONFIDENTIAL*] times the April 2014 Mars Differential, and
(iv) minus $[*CONFIDENTIAL*]/bbl
Best estimate for the applicable Procurement Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract expressed in $/bbl and
(ii) plus $[*CONFIDENTIAL*]/bbl
Base Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract expressed in $/bbl and
(ii) plus $[*CONFIDENTIAL*]/bbl





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Definitions applicable to the Reference Price for the Crude Group
Roll: for the applicable month, as calculated when the applicable month is the
prompt month Nymex contract
[(b-c)*0.667] + [(b-d)*0.333], where


(b) is the arithmetic average of the closing settlement prices on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract,
with such result expressed in $/bbl
(c) is the arithmetic average of the closing settlement prices on the New York
Mercantile Exchange for the second nearby Light Sweet Crude Oil Futures
Contract, with such result expressed in $/bbl
(d) is the arithmetic average of the closing settlement prices on the New York
Mercantile Exchange for the third nearby Light Sweet Crude Oil Futures Contract,
with such result expressed in $/bbl


Mars Differential: for the applicable month, as calculated from the day
following the deadline for pipeline scheduling (usually the 26th of the month) 2
months prior to the delivery month, through the last day of pipeline scheduling
(usually the 25th of the month) 1 month prior to the delivery month, excluding
Saturday, Sunday and holidays, where the differential is calculated as:
(x) the arithmetic average of the daily quotations as published by Argus
Americas Crude in the section “US Gulf Coast” for the Mars quotation in the "Wtd
Avg" column, with such result expressed in $/bbl, minus
(y) the arithmetic average of the daily quotations as published by Argus
Americas Crude in the section “WTI Formula Basis” for the prompt month, with
such result expressed in $/bbl
 
 
 
 
 
 
 
SLOP
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 & 29 of 2014)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl and
(ii) $[*CONFIDENTIAL*] / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl and
(ii) $[*CONFIDENTIAL*] / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl and
(ii) $[*CONFIDENTIAL*] / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl and
(ii) $[*CONFIDENTIAL*] / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Futures Contract expressed in $/bbl and
(ii) $[*CONFIDENTIAL*] / barrel
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




DIESEL
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 & 29 of 2014)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation expressed in
cents/gal and
(y) minus [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation expressed in
cents/gal and
(y) minus [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation expressed in
cents/gal and
(y) minus [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation expressed in
cents/gal and
(y) minus [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation expressed in
cents/gal and
(y) minus [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
 
 
 
 
 
 
 
ASPHALT
Averaging
Mechanism
The arithmetic average of
the Trading Days in the
calendar month, 2 months
prior to the day immediately preceding the Applicable Step-Out Date occurs
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the Payment Date
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the applicable True Up calendar month
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the applicable True Up calendar month
The arithmetic average of
the Trading Days in the
calendar month, 2 months
prior to the day immediately preceding the Applicable Step-Out Date occurs





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
Reference Price
The sum of:
          (x) the product of [*CONFIDENTIAL*] and the closing settlement price
on the New York Mercantile Exchange for the first nearby Light Sweet Crude Oil
Futures Contract expressed in $/bbl
          (y) $[*CONFIDENTIAL*] / barrel
The product of:
(i) The sum of
          (x) the product of [*CONFIDENTIAL*] and the closing settlement price
on the New York Mercantile Exchange for the first nearby Light Sweet Crude Oil
Futures Contract expressed in $/bbl
          (y) $[*CONFIDENTIAL*] / barrel, and
(ii) [*CONFIDENTIAL*]
The sum of:
          (x) the product of [*CONFIDENTIAL*] and the closing settlement price
on the New York Mercantile Exchange for the first nearby Light Sweet Crude Oil
Futures Contract expressed in $/bbl
          (y) $[*CONFIDENTIAL*] / barrel
The sum of:
          (x) the product of [*CONFIDENTIAL*] and the closing settlement price
on the New York Mercantile Exchange for the first nearby Light Sweet Crude Oil
Futures Contract expressed in $/bbl
          (y) $[*CONFIDENTIAL*] / barrel
The sum of:
          (x) the product of [*CONFIDENTIAL*] and the closing settlement price
on the New York Mercantile Exchange for the first nearby Light Sweet Crude Oil
Futures Contract expressed in $/bbl
          (y) $[*CONFIDENTIAL*] / barrel
 
Asphalt Payment Provision
For the purposes of all Asphalt Group payments other than for the daily Interim
Payments75% of the value will be due on the Business Day such value would
otherwise be due, with the remaining 25% due upon the Termination Date.
 
 
 
 
 
 
 
LPG
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with
and including the
penultimate Trading Day of
the month prior to the Adjustment
Date (In the case of the
initial term, April 24, 25, 28 &
29 of 2014)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
initial term, April 24, 25, 26 & 27 of 2017)
 
Reference Price
The product of
(i) the sum of,
          (x) the TET propane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in
the section ‘TET Propane’ under the heading ‘Any Current Month’ in the column
‘AVG’ expressed in cents/gal
          (y) [*CONFIDENTIAL*]
The product of
(i) the sum of,
          (x) the TET propane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in
the section ‘TET Propane’ under the heading ‘Any Current Month’ in the column
‘AVG’ expressed in
The product of
(i) the sum of,
          (x) the TET propane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in
the section ‘TET Propane’ under the heading ‘Any Current Month’ in the column
‘AVG’ expressed in cents/gal
         
The product of
(i) the sum of,
          (x) the TET propane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in
the section ‘TET Propane’ under the heading ‘Any Current Month’ in the column
‘AVG’ expressed in cents/gal
       
The product of
(i) the sum of,
          (x) the TET propane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in
the section ‘TET Propane’ under the heading ‘Any Current Month’ in the column
‘AVG’ expressed in cents/gal
          (y) [*CONFIDENTIAL*]





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
 / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
 cents/gal
          (y) [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
 (y) [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
   (y) [*CONFIDENTIAL*] / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
 / gallon, and
(ii) 0.42,
with such result expressed in $/bbl
 
 
 
 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.


Base Price: The volume weighted average purchase price per barrel calculated
under all Procurement Contracts under which such Crude Oil was acquired during
such month. The volume weighted average will be calculated as the net dollars
paid or received on all Procurement Contracts, with Aron payments to third
parties represented as a positive dollar amount and Aron receipts from third
parties represented as a negative dollar amount, divided by the net volume on
all Procurement Contracts, with Aron purchases represented as a positive volume
and Aron sales represented as a negative volume.


Procurement Price: The volume weighted average purchase price per barrel
calculated under all Procurement Contracts under which such Crude Oil was
acquired during such month. The volume weighted average will be calculated as
the net dollars paid or received on all Procurement Contracts, with Aron
payments to third parties represented as a positive dollar amount and Aron
receipts from third parties represented as a negative dollar amount, divided by
the net volume on all Procurement Contracts, with Aron purchases represented as
a positive volume and Aron sales represented as a negative volume.






--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule B-3
Pricing Benchmarks
Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price
GASOLINE
Averaging Days
April 24, 25, 26, 27 of 2017
April 24, 27, 28, 29 of 2020
 
Reference Price
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) $[*CONFIDENTIAL*]/bbl
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) $[*CONFIDENTIAL*]/bbl
 
 
 
 
CATFEED
Averaging Days
April 24, 25, 26, 27 of 2017
All Trading Days in the calendar month of April 2020.
 
Reference Price
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points, multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points, multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,







--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Group
 
Step-In Price
Step-Out Price
 
 
 plus


(iii) Catfeed Second Adjustment Date Differential
plus


(iii) Catfeed Second Adjustment Date Differential


 
 
 
 
CRUDE
Averaging Days
April 24, 25, 26, 27 of 2017
April 24, 27, 28, 29 of 2020
 
Reference Price
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) $[*CONFIDENTIAL*]/bbl
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) $[*CONFIDENTIAL*]/bbl
 
 
 
 
DIESEL
Averaging
Mechanism
April 24, 25, 26, 27 of 2017
April 24, 27, 28, 29 of 2020
 
Reference Price
The result of:


(i) The arithmetic average of the closing settlement prices on the New York
Mercantile Exchange for the second nearby New York Harbor Ultra Low Sulfur
Diesel Contract on the Averaging Days, with such result expressed in $/gal and
rounded to 4 decimal points, multiplied by


(ii) 42, with such result expressed in $/bbl and rounded to 4 decimal points,
minus


(iii) $[*CONFIDENTIAL*]/bbl
The result of:


(i) The arithmetic average of the closing settlement prices on the New York
Mercantile Exchange for the first nearby New York Harbor Ultra Low Sulfur Diesel
Contract on the Averaging Days, with such result expressed in $/gal and rounded
to 4 decimal points, multiplied by


(ii) 42, with such result expressed in $/bbl and rounded to 4 decimal points,
minus


(iii) $[*CONFIDENTIAL*]/bbl
 





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Group
 
Step-In Price
Step-Out Price
ASPHALT
Averaging Days
All Trading Days in the
calendar month that is 2 months
prior to the calendar day immediately preceding the Applicable Step-In Date
All Trading Days in the
calendar month that is 2 months
prior to the calendar day immediately preceding the Applicable Step-Out Date
 
Reference Price
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days with such result expressed in $/bbl and rounded to 4
decimal points, multiplied by


(ii) [*CONFIDENTIAL*], with such result expressed in $/bbl, plus


(iii) $[*CONFIDENTIAL*]/bbl
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days with such result expressed in $/bbl and rounded to 4
decimal points, multiplied by


(ii) [*CONFIDENTIAL*], with such result expressed in $/bbl, plus


(iii) $[*CONFIDENTIAL*]/bbl



Trading Day: Any Business Day for which the relevant price is published.






--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Table 2: Volume in excess of Baseline Volume
Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
GASOLINE
Averaging Days
April 24, 25, 26, 27 of 2017
The Trading Day preceding the relevant invoice date
All Trading Days in the calendar month preceding the relevant invoice date for
the Monthly True-Up Amount
All Trading Days in the calendar month preceding the relevant invoice date for
the Monthly True-Up Amount
April 24, 27, 28, 29 of 2020
 
Reference Price
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) Gasoline Second Adjustment Date Differential
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) Gasoline Second Adjustment Date Differential
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) Gasoline Second Adjustment Date Differential
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) Gasoline Second Adjustment Date Differential
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) Gasoline Second Adjustment Date Differential
 
 
 
 
 
 
 
CATFEED
Averaging Days
April 24, 25, 26, 27 of 2017
The Trading Day preceding the relevant invoice date
All Trading Days in the calendar month preceding the relevant invoice date for
the Monthly True-Up Amount
All Trading Days in the calendar month preceding the relevant invoice date for
the Monthly True-Up Amount
All Trading Days in the calendar month of April 2020.
Reference Price
 
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points, multiplied by


(ii) 0.42, with such result expressed


The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4


The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points,
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points,
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points,





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
in $/bbl and rounded to 4 decimal points, plus


(iii) Catfeed Second Adjustment Date Differential
decimal points, multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
plus


(iii) Catfeed Second Adjustment Date Differential
multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
plus


(iii) Catfeed Second Adjustment Date Differential
multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
plus


(iii) Catfeed Second Adjustment Date Differential
multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
plus


(iii) Catfeed Second Adjustment Date Differential
 
 
 
 
 
 
 
CRUDE
Averaging Days
April 24, 25, 26, 27 of 2017
The Trading Day preceding the relevant invoice date
All Trading Days in the calendar month preceding the relevant invoice date for
the Monthly True-Up Amount
As set forth in the applicable Base Price section or Alternate Price section
April 24, 27, 28, 29 of 2020
 
Reference Price
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) $[*CONFIDENTIAL*]/bbl


Best estimate for the applicable Procurement Price
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) $[*CONFIDENTIAL*]/bbl
(i) Base Price, or


(ii) Alternate Price plus the Phys Diff


The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days, with such result expressed in $/bbl and rounded to 4
decimal points, plus


(ii) $[*CONFIDENTIAL*]/bbl


 
 
 
 
 
 
 
DIESEL
 
April 24, 25, 26, 27 of 2017
The Trading Day preceding the relevant invoice date
All Trading Days in the calendar month preceding the relevant invoice date for
the Monthly True-Up Amount
All Trading Days in the calendar month preceding the relevant invoice date for
the Monthly True-Up Amount
April 24, 27, 28, 29 of 2020





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points, multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
minus


(iii) $[*CONFIDENTIAL*]/bbl
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points, multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
minus


(iii) $[*CONFIDENTIAL*]/bbl
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points, multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
minus


(iii) $[*CONFIDENTIAL*]/bbl
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points, multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
minus


(iii) $[*CONFIDENTIAL*]/bbl
The result of:


(i) The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation on
the Averaging Days, with such result expressed in cents/gal and rounded to 4
decimal points, multiplied by


(ii) 0.42, with such result expressed in $/bbl and rounded to 4 decimal points,
minus


(iii) $[*CONFIDENTIAL*]/bbl
 
 
 
 
 
 
 
ASPHALT
Averaging Days
All Trading Days in the
calendar month that is 2 months
prior to the calendar day immediately preceding the Applicable Step-In Date
All Trading Days in the
calendar month that is 2 months prior to the relevant payment date
All Trading Days in the calendar month that is 2 months prior to the invoice
date for the Monthly True-Up Amount
All Trading Days in the calendar month that is 2 months prior to the invoice
date for the Monthly True-Up Amount
All Trading Days in the
calendar month that is 2 months
prior to the calendar day immediately preceding the Applicable Step-Out Date
 
Reference Price
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days with such result expressed in $/bbl and rounded to 4
decimal points, multiplied by


(ii) [*CONFIDENTIAL*], with such result expressed in $/bbl, plus


(iii) $[*CONFIDENTIAL*]/bbl
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days with such result expressed in $/bbl and rounded to 4
decimal points, multiplied by


(ii) [*CONFIDENTIAL*],
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days with such result expressed in $/bbl and rounded to 4
decimal points, multiplied by


(ii) [*CONFIDENTIAL*],
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days with such result expressed in $/bbl and rounded to 4
decimal points, multiplied by


(ii) [*CONFIDENTIAL*],
The result of:


(i) The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract
on the Averaging Days with such result expressed in $/bbl and rounded to 4
decimal points, multiplied by


(ii) [*CONFIDENTIAL*], with such result expressed in $/bbl, plus









--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
 
 
with such result expressed in $/bbl, plus


(iii) $[*CONFIDENTIAL*]/bbl
with such result expressed in $/bbl, plus


(iii) $[*CONFIDENTIAL*]/bbl
with such result expressed in $/bbl, plus


(iii) $[*CONFIDENTIAL*]/bbl
(iii) $[*CONFIDENTIAL*]/bbl



Trading Day: A day on which (i) the relevant exchange is open for trading during
its regular trading session, or (ii) the price is published by the relevant
price source.


Base Price: The volume weighted average purchase price per barrel calculated
under all Procurement Contracts under which such Crude Oil was acquired during
such month. The volume weighted average will be calculated as the net dollars
paid or received on all Procurement Contracts, with Aron payments to third
parties represented as a positive dollar amount and Aron receipts from third
parties represented as a negative dollar amount, divided by the net volume on
all Procurement Contracts, with Aron purchases represented as a positive volume
and Aron sales represented as a negative volume, with such result being rounded
to 4 decimal points.


Procurement Price: The volume weighted average purchase price per barrel
calculated under all Procurement Contracts under which such Crude Oil was
acquired during such month. The volume weighted average will be calculated as
the net dollars paid or received on all Procurement Contracts, with Aron
payments to third parties represented as a positive dollar amount and Aron
receipts from third parties represented as a negative dollar amount, divided by
the net volume on all Procurement Contracts, with Aron purchases represented as
a positive volume and Aron sales represented as a negative volume, with such
result being rounded to 4 decimal points.


Alternate Price: a + b + c


Where:
“a” shall be the arithmetic average of the closing settlement price(s) on the
New York Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures
Contract, as determined on each Trading Day during the Delivery Month.


“b” shall be the arithmetic average of the daily quotations as published by
"Argus Crude", in the section "US Gulf Coast and Midcontinent", subsection "WTI
($/bl)", for "WTI Midland" under the column "Weighted average" for the prompt
month, for the pricing dates from and including the 26th of the month, two
months prior to the Delivery Month, to and including the 25th of the month, one
month prior to the Delivery Month. Saturdays, Sundays and holidays are excluded.


LESS


The arithmetic average of the daily quotations as published by "Argus Crude", in
the section "US Gulf Coast and Midcontinent", subsection "WTI ($/bl)", for "WTI
Cushing", under the column "WTI formula basis price" for the prompt month, for
the pricing dates from and including the 26th of the month, two months prior to
the Delivery Month, to and including the 25th of the month, one month prior to
the Delivery Month. Saturdays, Sundays and holidays are excluded.


“c” shall be the arithmetic average of the daily quotation as published by
"Argus Crude", in the section "US Gulf Coast and Midcontinent'', subsection "WTI
($/bl)", for "WTI diff to CMA Nymex" under the column "Diff weighted average"
for the prompt month, for the pricing dates from and including the 26th of the
month, two months prior to the Delivery Month, to and including the 25th of the
month, one month prior to the Delivery Month. Saturdays, Sundays and holidays
are excluded.


The Phys Diff for each calendar month equals:


a-b


Where:
“a” shall equal the Base Price for the previous calendar month
“b” shall equal the Alternate Price for the previous calendar month




--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Applicable Step-In Date: May 1, 2017
Applicable Step-Out Date: April 30, 2020






--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE C-2


Monthly True-up Amounts




I. For purposes of determining the Monthly Crude Oil True-up Amount, the
following terms shall have the meanings specified below:
“Gross Monthly Crude Oil Value” (denoted as “R”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“F” represents the FIFO Sales Value from the Prior Month, computed as the
product of the FIFO Sales Price from Prior Month and FIFO Sales Volume from
Prior Month
“I” represent the Sales for Current Month Value of such month,
“K” represents the Short Crude FIFO Value as of the end of such month, and
“M” represents Crude Purchase Fee as defined in Article 6.4 of the Supply and
Offtake Agreement
“X” represents Counterparty Crude Sales Fee
“FIFO Sales Price from Prior Month” (denoted as “F”) means the prior month price
associated with the prior month Short Crude FIFO Volume or Long Crude FIFO
Volume. If the prior month has a Short Crude FIFO Volume then use that prior
month’s Short Crude FIFO Price. If the prior month has a Long Crude FIFO Volume
then use that prior month’s Long Crude FIFO Price.
“Sales for Current Month Volume” means, for any month, the sum of (A) Monthly
Crude Procurement Purchase Volume, (B) Monthly Crude Procurement Sale Volume and
(C) Additional Sales Volume for such month.
“Additional Sales Volume” means, for any month, the greater of the Adjusted
Monthly Crude Sale Volume for such month and the Adjusted Target Crude Sales
Volume for such month, less the sum of the (A) Monthly Crude Procurement
Purchase Volume and (B) Monthly Crude Procurement Sale Volume.
“Monthly Crude Procurement Purchase Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron is invoiced by sellers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month and all Exchange Procurement Contracts; such volume will be a negative
number.


Schedule C2-1

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Monthly Crude Procurement Sale Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron invoices purchasers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month; such volume will be a positive number.
“Sales for Current Month Value” (denoted as “I”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“P” represents the Monthly Crude Procurement Purchase Value
“S” represents the Monthly Crude Procurement Sale Value
“Q” represents the Additional Sales Value
“Additional Sales Value” (denoted as “Q”) means, for any month, the product of
Additional Sales Volume and Additional Sales Price.
“Monthly Crude Procurement Purchase Value” (denoted as “P”) means, for any
month, the product of Monthly Crude Procurement Purchase Volume and Monthly
Crude Procurement Purchase Price.
“Monthly Crude Procurement Sale Value” (denoted as “S”) means, for any month,
the product of Monthly Crude Procurement Sale Volume and Monthly Crude
Procurement Sale Price.
“Additional Sales Price” means, for any month, the price listed on Schedule B
hereto as the applicable Long FIFO Price for the current month.
“Monthly Crude Procurement Purchase Price” means, for any month, the total
dollars invoiced and paid under Procurement Contracts with respect to Crude Oil
purchased by Aron, in the applicable month, divided by the total barrels of
Crude Oil delivered under Procurement Contracts in such month.
“Monthly Crude Procurement Sale Price” means, for any month, the total dollars
invoiced and received under Procurement Contracts with respect to Crude Oil sold
by Aron, in the applicable month, divided by the total barrels of Crude Oil
delivered under Procurement Contracts in such month.
“Sales for Current Month Price” means, for any month, the price listed on
Schedule B hereto as the applicable Long FIFO Price for the current month.


Schedule C2-2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Actual Month End Crude Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a) of the Supply and Offtake Agreement. [Note: On the Termination
Date, the Actual Month End Crude Volume will be the Termination Date Crude Oil
Volumes]
“Actual Month Beginning Crude Volume” (denoted as “A”) means, for any month, the
Actual Month End Crude Volume for the immediately preceding month. [Note: On the
Commencement Date, the Actual Month Beginning Crude Volume will be the April 30,
2014 Actual Month End Crude Volume]
“Monthly Crude Receipts” (denoted as “C”) means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron is invoiced by sellers (whether
Third Party Suppliers, the Company or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month.
.
“Monthly Crude Sales Volume” (denoted as “D”) means, for any month, the result
of the following formula (with each variable determined with respect to such
month):
[*CONFIDENTIAL*]
Where:
“A” represents the Actual Month Beginning Crude Volume for such month,
“C” represents the Monthly Crude Receipts for such month, and
“B” represents the Actual Month End Crude Volume for such month.
“Target Crude Sales Volume” (denoted as “E”) means, for any month, the result of
the following formula (with each variable determined with respect to such
month):
[*CONFIDENTIAL*]
Where:
“T” represents the Target Month End Crude Volume for such month,
“A” represents the Actual Month Beginning Crude Volume for such month, and
“C” represents Monthly Crude Receipts for such month.
“FIFO Sales Volume from Prior Month” (denoted as “F”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“K” represents the Short Crude FIFO Volume as of the end of the prior month, and
    


Schedule C2-3

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“L” represents the Long Crude FIFO Volume as of the end of the prior month.
“Adjusted Monthly Crude Sales Volume” (denoted as “G”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Adjusted Target Crude Sales Volume” (denoted as “H”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“E” represents the Target Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Short Crude FIFO Volume” (denoted as “K”) means, as of the end of any month,
the lesser of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Short Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Short Crude FIFO Volume.
“Short Crude FIFO Value” means, for any Short Crude FIFO Volume and applicable
month, the product of such Short Crude FIFO Volume and the Short Crude FIFO
Price for such month (which will be a negative number).
“Long Crude FIFO Volume” (denoted as “L”) means, as of the end of any month, the
greater of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
[*CONFIDENTIAL*]
    


Schedule C2-4

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Long Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Long Crude FIFO Volume.
“Long Crude FIFO Value” means, for any Long Crude FIFO Volume and applicable
month, the product of such Long Crude FIFO Volume and the Long Crude FIFO Price
for such month.
II. For purposes of determining the Aggregate Monthly Product Oil True-up
Amount, the following terms shall have the meanings specified below:
“Gross Monthly Product Value” (denoted as “R”) means, for any month and Product
Group, the result of the following formula (with each variable determined with
respect to such month):
[*CONFIDENTIAL*]
Where:
“F” represents Product FIFO Purchase Value for Prior Month computed as the
product of the Product FIFO Purchase Price from Prior Month and Product FIFO
Purchase Volume for Prior Month,
“I” represents the product of (i) the applicable price listed on Schedule B and
(ii) the lesser of the Adjusted Monthly Product Purchase Volume (denoted as “G”)
for such month and Product Group and the Adjusted Target Product Purchase Volume
(denoted as “H”) for such month and Product Group, and
“L” represents Long Product FIFO Value as of the end of such month.
“Product FIFO Purchase Price from Prior Month” means, for any month, the price
listed on Schedule B with respect to the prior month as the price applicable to
Short or Long Product FIFO Volume.


“Actual Month End Product Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Product
Volume will be the Termination Date Product Volumes]
“Actual Month Beginning Product Volume” (denoted as “A”) means, for any month
and Product Group, the Actual Month End Product Volume for the immediately
preceding month. [Note: On the Commencement Date, the Actual Month Beginning
Product Volume will be the April 30, 2014 Actual Month End Product Volume for
the applicable Product Group]


Schedule C2-5

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Net Product Sales Volume” (denoted as “D”) means, for any month and Product
Group, the result of the following formula (with each variable determined with
respect to such month):
[*CONFIDENTIAL*]
Where:
“B” represents the Actual Month End Product Volume for such month and Product
Group,
“C” represents the Monthly Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Asphalt Target” for the period after the Adjustment Date, “T” for the Asphalt
Pricing Group will be equal to 0, except for purposes of the Net Working Capital
Balance, the Target Month End Product Volume for the Asphalt Product Group will
be equal to the Baseline Volume in Schedule D-2.
“Target Product Purchase Volume” (denoted as “E”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
[*CONFIDENTIAL*]
Where:
“T” represents the Target Month End Product Volume for such month and Product
Group,
“C” represents the Monthly Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Product FIFO Purchase Volume for Prior Month” (denoted as “F”) means, for any
month, the result of the following formula (with each variable determined with
respect to such month):
[*CONFIDENTIAL*]
Where:
“K” represents the Short Product FIFO Volume as of the end of the prior month,
and
“L” represents the Long Product FIFO Volume as of the end of the prior month.
“Adjusted Monthly Product Purchase Volume” (denoted as “G”) means, for any month
and Product Group, the result of the following formula (with each variable
determined with respect to such month):


Schedule C2-6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Adjusted Target Product Purchase Volume” (denoted as “H”) means, for any month,
the result of the following formula (with each variable determined with respect
to such month):
[*CONFIDENTIAL*]
Where:
“E” represents the Target Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Short Product FIFO Volume” (denoted as “K”) means, as of the end of any month
and for a particular Product Group, the lesser of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Short Product FIFO Value” means, for any Short Product FIFO Volume and
applicable month, the product of such Short Product FIFO Volume and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Short Product FIFO Volume.
“Long Product FIFO Volume” (denoted as “L”) means, as of the end of any month
and for a particular Product Group, the greater of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and


Schedule C2-7

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Long Product FIFO Value” means, for any Long Product FIFO Volume and applicable
month, the product of such Long Product FIFO Volume and the price listed on
Schedule B hereto with respect to such month as the price applicable to a Long
Product FIFO Volume.
“Monthly Product Sales” (denoted as “C”) has the meaning defined in the Supply
and Offtake Agreement.
NOTE: Below is an example of the computations contemplated by this Schedule C.
This example is not, and is not intended to be, an indication or prediction of
the actual results of the computations under this Schedule C, but merely
provides an illustration of the manner in which computations are to be made.


MONTHLY TRUE UP ON CRUDE
End of Month Quantity Reconciliation
 
Volume/Position
Price
Value
Target Month End Crude Volume [T]
[*CONFIDENTIAL*]
 
 
 
 
 
 
Beg Inv [A]
[*CONFIDENTIAL*]
 
 
Ending Inv [B]
[*CONFIDENTIAL*]
 
 
Aggregate Crude Receipts [C]
[*CONFIDENTIAL*]
 
 
 
 
 
 
Monthly Crude Sales Volume [D =[*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
 
 
Target Crude Sales Volume [E = [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
 
 
 
 
 
 
FIFO Sales from Prior Month [F]
[*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Adjusted Monthly Crude Sales Volume [G=[*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
 
 
Adjusted Target Crude Sales Volume [H=[*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
 
 
 
 
 
 
Monthly Crude Purchase [P]
[*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Monthly Crude Sales [S]
[*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Additional Sales [Q]
[*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Sales for Current Month Value [I]
[*CONFIDENTIAL*]
 
[*CONFIDENTIAL*]
 
 
 
 
Short FIFO Position (charged at WTI) [K = [*CONFIDENTIAL*]]
 [*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Long FIFO Position (to be charged next month)[L=[*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
 
 
 
Other Barrels [N]
[*CONFIDENTIAL*]
 
 
Designated Company Sourced Barrels [O= [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
 
 
Actual Monthly Crude Run [Y= [*CONFIDENTIAL*]]*[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
 
Level Two Fee [LV2= [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Volume Cap for Waived Crude Fee [Z = [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
 
 
Volume Cap for Reduced Crude Fee [V]
[*CONFIDENTIAL*]
 
 
Reduced Crude Fee "U" [LV1 =[*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Waived Fee barrels [J = [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]
 
 
Total Crude Purchase Fee (M)
 
 
[*CONFIDENTIAL*]
 
 
 
 
Delek Sales Fee
[*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Enterprise Sales Fee
[*CONFIDENTIAL*]
$ [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Total Crude Sales Fee (X)
 
 
[*CONFIDENTIAL*]
 
 
 
 
Gross Monthly Crude Oil Value R = [*CONFIDENTIAL*]
 
 
[*CONFIDENTIAL*]
Aggregate Daily Suppy Value [W]
 
 
[*CONFIDENTIAL*]
Monthly Crude Oil True-Up Amount. Due Lion Oil
 
 
[*CONFIDENTIAL*]



Schedule C2-8

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE C-3


Monthly True-up Amounts




I. For purposes of determining the Monthly Crude Oil True-up Amount, the
following terms shall have the meanings specified below:
“Gross Monthly Crude Oil Value” (denoted as “R”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“F” represents the FIFO Sales Value from the Prior Month, computed as the
product of the FIFO Sales Price from Prior Month and FIFO Sales Volume from
Prior Month
“I” represent the Sales for Current Month Value of such month,
“K” represents the Short Crude FIFO Value as of the end of such month, and
“M” represents Crude Purchase Fee as defined in Article 6.4 of the Supply and
Offtake Agreement
“X” represents Counterparty Crude Sales Fee
“FIFO Sales Price from Prior Month” (denoted as “F”) means the prior month price
associated with the prior month Short Crude FIFO Volume or Long Crude FIFO
Volume. If the prior month has a Short Crude FIFO Volume then use that prior
month’s Short Crude FIFO Price. If the prior month has a Long Crude FIFO Volume
then use that prior month’s Long Crude FIFO Price.
“Sales for Current Month Volume” means, for any month, the sum of (A) Monthly
Crude Procurement Purchase Volume, (B) Monthly Crude Procurement Sale Volume and
(C) Additional Sales Volume for such month.
“Additional Sales Volume” means, for any month, the greater of the Adjusted
Monthly Crude Sale Volume for such month and the Adjusted Target Crude Sales
Volume for such month, less the sum of the (A) Monthly Crude Procurement
Purchase Volume and (B) Monthly Crude Procurement Sale Volume.
“Monthly Crude Procurement Purchase Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron is invoiced by sellers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month and all Exchange Procurement Contracts; such volume will be a negative
number.


Schedule C3-1



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Monthly Crude Procurement Sale Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron invoices purchasers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month; such volume will be a positive number.
“Sales for Current Month Value” (denoted as “I”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“P” represents the Monthly Crude Procurement Purchase Value
“S” represents the Monthly Crude Procurement Sale Value
“Q” represents the Additional Sales Value
“Additional Sales Value” (denoted as “Q”) means, for any month, the product of
Additional Sales Volume and Additional Sales Price.
“Monthly Crude Procurement Purchase Value” (denoted as “P”) means, for any
month, the product of Monthly Crude Procurement Purchase Volume and Monthly
Crude Procurement Purchase Price.
“Monthly Crude Procurement Sale Value” (denoted as “S”) means, for any month,
the product of Monthly Crude Procurement Sale Volume and Monthly Crude
Procurement Sale Price.
“Additional Sales Price” means, for any month, the price listed on Schedule B
hereto as the applicable Long FIFO Price for the current month.
“Monthly Crude Procurement Purchase Price” means, for any month, the total
dollars invoiced and paid under Procurement Contracts with respect to Crude Oil
purchased by Aron, in the applicable month, divided by the total barrels of
Crude Oil delivered under Procurement Contracts in such month.
“Monthly Crude Procurement Sale Price” means, for any month, the total dollars
invoiced and received under Procurement Contracts with respect to Crude Oil sold
by Aron, in the applicable month, divided by the total barrels of Crude Oil
delivered under Procurement Contracts in such month.
“Sales for Current Month Price” means, for any month, the price listed on
Schedule B hereto as the applicable Long FIFO Price for the current month.


Schedule C3-2



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Actual Month End Crude Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Crude
Volume will be the Termination Date Crude Oil Volume]
“Actual Month Beginning Crude Volume” (denoted as “A”) means, for any month, the
Actual Month End Crude Volume for the immediately preceding month. [Note: On the
Commencement Date, the Actual Month Beginning Crude Volume will be the April 30,
2017 Crude Oil Volume]
“Monthly Crude Receipts” (denoted as “C”) means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron is invoiced by sellers (whether
Third Party Suppliers, the Company or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month.
.
“Monthly Crude Sales Volume” (denoted as “D”) means, for any month, the result
of the following formula (with each variable determined with respect to such
month):
[*CONFIDENTIAL*]
Where:
“A” represents the Actual Month Beginning Crude Volume for such month,
“C” represents the Monthly Crude Receipts for such month, and
“B” represents the Actual Month End Crude Volume for such month.
“Target Crude Sales Volume” (denoted as “E”) means, for any month, the result of
the following formula (with each variable determined with respect to such
month):
[*CONFIDENTIAL*]
Where:
“T” represents the Target Month End Crude Volume for such month,
“A” represents the Actual Month Beginning Crude Volume for such month, and
“C” represents Monthly Crude Receipts for such month.
“FIFO Sales Volume from Prior Month” (denoted as “F”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“K” represents the Short Crude FIFO Volume as of the end of the prior month, and
    


Schedule C3-3



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“L” represents the Long Crude FIFO Volume as of the end of the prior month.
“Adjusted Monthly Crude Sales Volume” (denoted as “G”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Adjusted Target Crude Sales Volume” (denoted as “H”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
[*CONFIDENTIAL*]
Where:
“E” represents the Target Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Short Crude FIFO Volume” (denoted as “K”) means, as of the end of any month,
the lesser of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Short Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Short Crude FIFO Volume.
“Short Crude FIFO Value” means, for any Short Crude FIFO Volume and applicable
month, the product of such Short Crude FIFO Volume and the Short Crude FIFO
Price for such month (which will be a negative number).
“Long Crude FIFO Volume” (denoted as “L”) means, as of the end of any month, the
greater of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
[*CONFIDENTIAL*]
    


Schedule C3-4



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Long Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Long Crude FIFO Volume.
“Long Crude FIFO Value” means, for any Long Crude FIFO Volume and applicable
month, the product of such Long Crude FIFO Volume and the Long Crude FIFO Price
for such month.
II. For purposes of determining the Aggregate Monthly Product Oil True-up
Amount, the following terms shall have the meanings specified below:
“Gross Monthly Product Value” (denoted as “R”) means, for any month and Product
Group, the result of the following formula (with each variable determined with
respect to such month):
[*CONFIDENTIAL*]
Where:
“F” represents Product FIFO Purchase Value for Prior Month computed as the
product of the Product FIFO Purchase Price from Prior Month and Product FIFO
Purchase Volume for Prior Month,
“I” represents the product of (i) the applicable price listed on Schedule B and
(ii) the lesser of the Adjusted Monthly Product Purchase Volume (denoted as “G”)
for such month and Product Group and the Adjusted Target Product Purchase Volume
(denoted as “H”) for such month and Product Group, and
“L” represents Long Product FIFO Value as of the end of such month.
“Product FIFO Purchase Price from Prior Month” means, for any month, the price
listed on Schedule B with respect to the prior month as the price applicable to
Short or Long Product FIFO Volume.
 
“Actual Month End Product Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Product
Volume will be the Termination Date Product Volumes]
“Actual Month Beginning Product Volume” (denoted as “A”) means, for any month
and Product Group, the Actual Month End Product Volume for the immediately
preceding month. [Note: On the Commencement Date, the Actual Month Beginning
Product Volume will be the April 30, 2017 Actual Month End Product Volume for
the applicable Product Group]


Schedule C3-5



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Net Product Sales Volume” (denoted as “D”) means, for any month and Product
Group, the result of the following formula (with each variable determined with
respect to such month):
[*CONFIDENTIAL*]
Where:
“B” represents the Actual Month End Product Volume for such month and Product
Group,
“C” represents the Monthly Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Asphalt Target” for the period after the Adjustment Date, “T” for the Asphalt
Pricing Group will be equal to 0, except for purposes of the Net Working Capital
Balance, the Target Month End Product Volume for the Asphalt Product Group will
be equal to the Baseline Volume in Schedule D-3.
“Target Product Purchase Volume” (denoted as “E”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
[*CONFIDENTIAL*]
Where:
“T” represents the Target Month End Product Volume for such month and Product
Group,
“C” represents the Monthly Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Product FIFO Purchase Volume for Prior Month” (denoted as “F”) means, for any
month, the result of the following formula (with each variable determined with
respect to such month):
[*CONFIDENTIAL*]
Where:
“K” represents the Short Product FIFO Volume as of the end of the prior month,
and
“L” represents the Long Product FIFO Volume as of the end of the prior month.
“Adjusted Monthly Product Purchase Volume” (denoted as “G”) means, for any month
and Product Group, the result of the following formula (with each variable
determined with respect to such month):
    


Schedule C3-6



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Adjusted Target Product Purchase Volume” (denoted as “H”) means, for any month,
the result of the following formula (with each variable determined with respect
to such month):
[*CONFIDENTIAL*]
Where:
“E” represents the Target Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Short Product FIFO Volume” (denoted as “K”) means, as of the end of any month
and for a particular Product Group, the lesser of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Short Product FIFO Value” means, for any Short Product FIFO Volume and
applicable month, the product of such Short Product FIFO Volume and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Short Product FIFO Volume.
“Long Product FIFO Volume” (denoted as “L”) means, as of the end of any month
and for a particular Product Group, the greater of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
[*CONFIDENTIAL*]
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and


Schedule C3-7



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Long Product FIFO Value” means, for any Long Product FIFO Volume and applicable
month, the product of such Long Product FIFO Volume and the price listed on
Schedule B hereto with respect to such month as the price applicable to a Long
Product FIFO Volume.
“Monthly Product Sales” (denoted as “C”) has the meaning defined in the Supply
and Offtake Agreement.
NOTE: Below is an example of the computations contemplated by this Schedule C.
This example is not, and is not intended to be, an indication or prediction of
the actual results of the computations under this Schedule C, but merely
provides an illustration of the manner in which computations are to be made.
MONTHLY TRUE UP ON CRUDE
End of Month Quantity Reconciliation
 
Volume/Position
Price
Value
Target Month End Crude Volume [T]
[*CONFIDENTIAL*]


 
$
—


 
 
 
 
Actual Month Beginning Crude Volume [A]
[*CONFIDENTIAL*]


 
 
Actual Month End Crude Volume [B]
[*CONFIDENTIAL*]


 
 
Monthly Crude Receipts [C]
[*CONFIDENTIAL*]


 
 
 
 
 
 
Monthly Crude Sales Volume[D =[*CONFIDENTIAL*]]
[*CONFIDENTIAL*]


 
 
Target Crude Sales Volume [E = [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]


 
 
 
 
 
 
FIFO Sales from Prior Month [F]
[*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]


Adjusted Monthly Crude Sales Volume [G=[*CONFIDENTIAL*]]
[*CONFIDENTIAL*]


 
 
Adjusted Target Crude Sales Volume [H=[*CONFIDENTIAL*]]
[*CONFIDENTIAL*]


 
 
 
 
 
 
Monthly Crude Purchase [P]
[*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]


Monthly Crude Sales [S]
[*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]


Additional Sales [Q]
—


$ [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]


Sales for Current Month Value [I]
[*CONFIDENTIAL*]


 
 [*CONFIDENTIAL*]


 
 
 
 
Short FIFO Position (charged at WTI) [K = [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]


Long FIFO Position (to be charged next month)[L=[*CONFIDENTIAL*]]
 [*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]


 
 
 
 
Other Barrels [N]
[*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 
Designated Company Sourced Barrels [O = [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]


 
 
Actual Monthly Crude Run [P=[*CONFIDENTIAL*]] *[*CONFIDENTIAL*]
[*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 
Level Two Fee [LV2 = [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]


Volume Cap for Waived Crude Fee [Q=[*CONFIDENTIAL*]]
[*CONFIDENTIAL*]


 
 
Volume Cap for Reduced Crude Fee [R]
[*CONFIDENTIAL*]


 
 
Reduced Crude Fee [LV1 = [*CONFIDENTIAL*]]
 [*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]


Waived Fee barrels [T = [*CONFIDENTIAL*]]
[*CONFIDENTIAL*]


 
 
Additional Waived Fee Barrels [[*CONFIDENTIAL*]]
 [*CONFIDENTIAL*]


 
 
Total Crude Purchase Fee (M)
 
 
 [*CONFIDENTIAL*]


 
 
 
 
 
 
 
 
SDBB4QN33337666SWQ
[*CONFIDENTIAL*]


$ [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]


 
 
 
 
Total Crude Sales Fee (X)
 
 
 [*CONFIDENTIAL*]


 
 
 
 
Gross Monthly Crude Oil Value [R = [*CONFIDENTIAL*]]
 
 
 [*CONFIDENTIAL*]


Aggregate Daily Suppy Value [W]
 
 
 [*CONFIDENTIAL*]


Monthly Crude Oil True-Up Amount [Z= [*CONFIDENTIAL*]]
 
 
 [*CONFIDENTIAL*]





Schedule C3-8



--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule D-2


Operational Volume Range




Effective Operational Volume Ranges from May 1, 2014 through April 30, 2017


Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
Designated Baseline Volume
Additional Monthly Fee Differential
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
 
 
Crude *
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Last Business Day of Nomination Month
 
Yes
Nymex WTI
 
 
 
 
 
 
 
 
 
Gasoline
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
15th of preceding month
 
Yes
Nymex WTI
 
 
 
 
 
 
 
 
 
Diesel
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
15th of preceding month
 
Yes
Nymex ULSD
 
 
 
 
 
 
 
 
 
Catfeed
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Last Business Day of Nomination Month
[*CONFIDENTIAL*] bbls
No
 
 
 
 
 
 
 
 
 
 
CBO
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
15th of preceding month
 
No
 
 
 
 
 
 
 
 
 
 
Slop/ Transmix
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
15th of preceding month
 
No
 
 
 
 
 
 
 
 
 
 
LPG
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
15th of preceding month
 
No
 
 
 
 
 
 
 
 
 
 
Asphalt
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Last Business Day of Nomination Month
 
No
 

* If Aron, in its discretion, obtains any additional storage capacity at any of
the Included Third Party Crude Storage Locations, it may, at its option, set
Target
Month End Crude Volume to be up to the sum of [*CONFIDENTIAL*] bbls plus the
amount of such additional capacity, but any incremental costs resulting from
such additional capacity shall be for Aron's account.




Schedule C3-9

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule D-3


Operational Volume Range




Effective Operational Volume Ranges from May 1, 2017 through April 30, 2020


Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
Designated Baseline Volume
Additional Monthly Fee Differential
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
 
 
Crude *
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Last Business Day of Nomination Month
 
Yes
Nymex WTI
 
 
 
 
 
 
 
 
 
Gasoline
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
15th of preceding month
 
Yes
Nymex WTI
 
 
 
 
 
 
 
 
 
Diesel
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
15th of preceding month
 
Yes
Nymex ULSD
 
 
 
 
 
 
 
 
 
Catfeed
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Last Business Day of Nomination Month
[*CONFIDENTIAL*] bbls
No
 
 
 
 
 
 
 
 
 
 
CBO
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
N/A
 
No
 
 
 
 
 
 
 
 
 
 
Slop/ Transmix
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
N/A
 
No
 
 
 
 
 
 
 
 
 
 
LPG
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
N/A
 
No
 
 
 
 
 
 
 
 
 
 
Asphalt
[*CONFIDENTIAL*]
0
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
N/A
 
No
 

* If Aron, in its discretion, obtains any additional storage capacity at any of
the Included Third Party Crude Storage Locations, it may, at its option, set
Target
Month End Crude Volume to be up to the sum of [*CONFIDENTIAL*] bbls plus the
amount of such additional capacity, but any incremental costs resulting from
such additional capacity shall be for Aron's account.




Schedule C3-10

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule E-2
Tank No.
Assigned Service
Product Code
Location
Nominal Shell Capacity (Barrels)
Type
Category
Tank Type
Custodian
Refinery
 
19
Atmospheric Gas Oil
VGO
Refinery
2,291
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
23
140/160 Pen Asphalt
ASPHALT140160PEN
Refinery
2,000
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
24
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,448
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
36
Alkylate
UNFINGAS
Refinery
4,391
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
39
Asphalt VTB Heavy
ASPHALT140160PEN
Refinery
5,117
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
40
Asphalt VTB Heavy
ASPHALTPG6422
Refinery
3,685
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
41
Asphalt VTB Heavy
ASPHALTPG6422
Refinery
3,802
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
54
Distillate Unifiner Feed - LCO
DISTHDTFEED
Refinery
15,087
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
59
Vacuum Gas Oil
VGO
Refinery
9,069
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
61
Platformate
UNLD93
Refinery
20,128
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
62
Platformate
UNFINGAS
Refinery
20,141
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
63
Slop Diesel
SLOPCRUDEREFINERY
Refinery
8,584
Fixed Cone Roof
 Slop / Transmix
 
Delek Logistics Operating, LLC.
64
Platformate
UNFINGAS
Refinery
9,447
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
65
93 Octane Premium Gasoline
UNFINGAS
Refinery
10,114
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
66
Slop Light Oil
CONDENSATE
Refinery
14,584
Fixed Dome Roof
 Gasoline
 
Delek Logistics Operating, LLC.
67
Isomate
UNFINGAS
Refinery
14,584
Fixed Dome Roof
 Gasoline
 
Delek Logistics Operating, LLC.
78
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
5,171
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
82
Carbon Black Oil
CBO
Refinery
20,081
Fixed Cone Roof
 Carbon Black Oil
 
Delek Logistics Operating, LLC.
84
Vacuum Gas Oil
VGO
Refinery
10,110
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
85
Alkylate
UNFINGAS
Refinery
8,367
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
88
FCC Gasoline
UNFINGAS
Refinery
20,122
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
89
FCC Gasoline
UNFINGAS
Refinery
20,122
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
101
Asphalt Paving PG64-22
ASPHALTPG6422
Refinery
54,991
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
102
Slop Asphalt
ASPHALTPG6422
Refinery
55,332
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
103
Sour Naphtha
NAPHTHA
Refinery
54,942
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
104
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
55,323
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
105
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
64,025
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
108
Distillate Unifiner Feed - K / D
DISTHDTFEED
Refinery
48,373
Internal Floating Roof
 Diesel
 
Delek Logistics Operating, LLC.
109
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
55,367
Internal Floating Roof
 Diesel
 
Delek Logistics Operating, LLC.





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




112
Asphalt Paving PG64-22
ASPHALTPG6422
Refinery
151,130
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
113
FCC Gasoline
UNFINGAS
Refinery
60,307
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
115
Vacuum Gas Oil
VGO
Refinery
55,329
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
119
Ultra Low Sulfur Diesel
ULSD
Refinery
30,000
Fixed Cone Roof
Diesel
 
Delek Logistics Operating, LLC.
121
Ultra Low Sulfur Diesel
ULSD
Refinery
79,650
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
122
Ultra Low Sulfur Diesel
ULSD
Refinery
77,846
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
123
84 Octane Gasoline Blend
UNFINGAS
Refinery
79,722
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
124
93 Octane Gasoline Blend
UNFINGAS
Refinery
53,787
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
125
84 Octane Finished Gasoline
UNFINGAS
Refinery
55,089
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
126
93 Octane Premium finished Gasoline
UNLD87
Refinery
54,505
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
128
84 Octane Gasoline Blend
UNFINGAS
Refinery
80,299
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
146
Propane
PROPANE
Refinery
712
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
147
Propane
PROPANE
Refinery
713
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
148
Propane-Propylene Mix
PPMIX
Refinery
714
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
149
Isobutane
ISOBUTANE
Refinery
2,571
Pressurized Spherical Tank
 Gasoline
 
Delek Logistics Operating, LLC.
155
Mixed Butanes
MIXEDBUTANES
Refinery
525
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
167
Road Oil - In Plant Use
CBO
Refinery
1,333
Fixed Cone Roof
 Carbon Black Oil
 
Delek Logistics Operating, LLC.
175
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
4,816
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
184
Mixed Butanes
MIXEDBUTANES
Refinery
956
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
185
Mixed Butanes
MIXEDBUTANES
Refinery
1,785
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
186
Mixed Butanes
MIXEDBUTANES
Refinery
707
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
187
Propane
PROPANE
Refinery
817
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
189
Propane-Propylene Mix
PPMIX
Refinery
714
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
191
Asphalt VTB Heavy
ASPHALTPG6422
Refinery
150,386
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
192
Crude Oil
CRUDEREFINERY
Refinery
148,625
External Floating Roof
 Crude
Non-Gathering Tank
SALA
194
Isobutane
ISOBUTANE
Refinery
605
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
195
Isobutane
ISOBUTANE
Refinery
605
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
196
Isobutane
ISOBUTANE
Refinery
605
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
197
Propane
PROPANE
Refinery
525
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
219
Asphalt VTB Heavy
ASPHALTPG6422
Refinery
55,956
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
241
Mixed Distillates
DISTHDTFEED
Refinery
2,796
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
242
Mixed Distillates
DISTHDTFEED
Refinery
2,796
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
245
Sour Naphtha
NAPHTHA
Refinery
3,135
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
246
Sour Naphtha
NAPHTHA
Refinery
3,135
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




247
FCC Gasoline
UNFINGAS
Refinery
5,141
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
262
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
5,041
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
263
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
5,041
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
264
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
5,040
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
265
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
5,040
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
268
Light Straight Run
NATURALGASOLINE
Refinery
463
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
269
Light Straight Run
NATURALGASOLINE
Refinery
463
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
271
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
9,231
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
272
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,011
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
273
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,011
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
282
Slop Oil
SLOPCRUDEREFINERY
Refinery
2,719
Fixed Dome Roof
 Slop / Transmix
 
Delek Logistics Operating, LLC.
283
Slop Oil
SLOPCRUDEREFINERY
Refinery
2,719
Fixed Dome Roof
 Slop / Transmix
 
Delek Logistics Operating, LLC.
348
140 / 160 Pen Asphalt
ASPHALT140160PEN
Refinery
5,264
Fixed Dome Roof
 Asphalt
 
Delek Logistics Operating, LLC.
349
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
5,288
Fixed Dome Roof
 Asphalt
 
Delek Logistics Operating, LLC.
350
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,413
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
351
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,413
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
352
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,413
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
353
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,413
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
355
140 / 160 Pen Asphalt
ASPHALT140160PEN
Refinery
1,006
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
360
Sour Naphtha
NAPHTHA
Refinery
15,092
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
361
Sour Naphtha
NAPHTHA
Refinery
15,095
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
362
Propane-Propylene Mix
PPMIX
Refinery
598
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
363
Mixed Butanes
BUTYLENE
Refinery
595
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
364
Isobutane
ISOBUTANE
Refinery
1,007
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
365
Isobutane
ISOBUTANE
Refinery
1,007
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
366
Propane-Propylene Mix
PPMIX
Refinery
697
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




367
Mixed Butanes
BUTYLENE
Refinery
5,117
Pressurized Spherical Tank
 Gasoline
 
Delek Logistics Operating, LLC.
368
Vacuum Gas Oil
VGO
Refinery
10,107
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
371
Sweet Naphtha
NAPHTHA
Refinery
10,099
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
372
Heavy Cat Naphtha (No. 10 Feed)
UNFINGAS
Refinery
10,109
 
 Gasoline
 
Delek Logistics Operating, LLC.
382
Asphalt VTB Heavy
ASPHALTPG7622
Refinery
5,215
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
383
Asphalt VTB Heavy
ASPHALTPG7622
Refinery
5,192
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
384
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,150
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
385
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,065
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
386
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,064
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
387
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,065
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
536
Light Straight Run
NATURALGASOLINE
Refinery
15,131
Pressurized Spherical Tank
 Gasoline
 
Delek Logistics Operating, LLC.
540
Ultra Low Sulfur Diesel
ULSD
Refinery
242
Horizontal Tank
 Diesel
 
Delek Logistics Operating, LLC.
544
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
5,295
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
548
Asphalt 140/160
ASPHALTPG6422
Refinery
100,328
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
552
Unleaded Regular
UNLD87
Refinery
242
Horizontal Tank
 Gasoline
 
Delek Logistics Operating, LLC.
553
Hard Asphalt
ASPHALTPG7622
Refinery
1,522
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
LOTT, Magnolia, and El Dorado Pipeline
 
120
Crude Oil
CRUDELOTT
Refinery
70,738
Internal Floating Roof
Crude
Gathering Tank
SALA
121A
Crude Oil
CRUDELOTT
El Dorado East
80,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
125A
Crude Oil
CRUDELOTT
El Dorado East
55,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
170A
Crude Oil
CRUDELOTT
El Dorado East
130,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
304
Crude Oil
CRUDELOTT
Smackover
5,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
305
Crude Oil
CRUDELOTT
Smackover
5,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
307
Crude Oil
CRUDELOTT
Smackover
5,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
308
Crude Oil
CRUDELOTT
Smackover
5,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
309
Crude Oil
CRUDELOTT
Smackover
25,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
310
Crude Oil
CRUDELOTT
Smackover
25,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
311
Crude Oil
CRUDELOTT
Smackover
10,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




325
Crude Oil
CRUDELOTT
El Dorado East
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
337
Crude Oil
CRUDELOTT
Magnolia
5,000
Welded, Cone Roof
 Crude
Gathering Tank
SALA
343
Crude Oil
CRUDELOTT
Buckner
5,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
361
Crude Oil
CRUDELOTT
Louann
1,500
Welded, Cone Roof
 Crude
Gathering Tank
SALA
362
Crude Oil
CRUDELOTT
Pace City
1,500
Welded, Cone Roof
 Crude
Gathering Tank
SALA
363
Crude Oil
CRUDELOTT
Rook
500
Welded, Cone Roof
 Crude
Gathering Tank
SALA
370
Crude Oil
CRUDELOTT
Stephens
3,000
Welded, Cone Roof, Aluminum IFR
 Crude
Gathering Tank
SALA
437
Crude Oil
CRUDEMAGNOLIA
Tank 437
55,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
2002
Crude Oil
CRUDEMAGNOLIA
Tank 2002
85,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
2013
Crude Oil
CRUDEMAGNOLIA
Tank 2013
85,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
7135
Crude Oil
CRUDELOTT
ShulerMeter
10,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
7174
Crude Oil
CRUDELOTT
El Dorado East
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
7184
Crude Oil
CRUDELOTT
El Dorado East
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
7196
Crude Oil
CRUDELOTT
Fouke
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
7197
Crude Oil
CRUDELOTT
Fouke
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
7198
Crude Oil
CRUDELOTT
Fouke
10,000
Bolted, Cone Roof, Aluminum IFR
 Crude
Gathering Tank
SALA
7215
Crude Oil
CRUDELOTT
El Dorado East
5,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
8852
Crude Oil
CRUDELOTT
El Dorado East
210
Welded, Cone Roof
 Crude
Gathering Tank
SALA





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Memphis
 
2
Ultra Low Sulfur Diesel
ULSDMEMPHIS
Memphis
9,626
Welded, Cone Roof
 Diesel
Offsite Product Storage Tanks
Delek Logistics Operating, LLC.
3
Ultra Low Sulfur Diesel
ULSDMEMPHIS
Memphis
9,628
Welded, Cone Roof
 Diesel
4
Ultra Low Sulfur Diesel
ULSDMEMPHIS
Memphis
9,625
Welded, Cone Roof
 Diesel
5
Unleaded Regular
UNLD87MEMPHIS
Memphis
9,950
Welded, Cone Roof
 Gasoline
6
Unleaded Regular
UNLD87MEMPHIS
Memphis
14,918
Welded, Cone Roof
 Gasoline
7
Ultra Low Sulfur Diesel
ULSDMEMPHIS
Memphis
5,036
Welded, Cone Roof
 Diesel
8
Transmix
TRANSMIXMEMPHIS
Memphis
4,957
Welded, Cone Roof
 Slop / Transmix
9
Unleaded Premium
UNLD93MEMPHIS
Memphis
20,067
Welded, Cone Roof
 Gasoline
10
Unleaded Regular
UNLD87MEMPHIS
Memphis
29,755
Welded, Cone Roof
 Gasoline
Henderson
 
104
Paving - PG64-22
ASPHALTPG6422HENDERSON
Henderson
45,000
 
 Asphalt
 
 
105
Paving - PG64-22
ASPHALTPG6422HENDERSON
Henderson
10,000
 
 Asphalt
108
Polymer - AC-15P
ASPHALTAC15PHENDERSON
Henderson
2,500
 
 Asphalt
109
Tire Rubber - AC-20-5TR
ASPHALTAC205TRHENDERSON
Henderson
2,500
 
 Asphalt
110
Tire Rubber - AC-20-5TR
ASPHALTAC205TRHENDERSON
Henderson
2,500
 
 Asphalt
111
Flux - 250 / 300 Vis Flux
ASPHALTFLUXHENDERSON
Henderson
2,500
 
 Asphalt
112
Polymer - AC-15P
ASPHALTAC15PHENDERSON
Henderson
2,500
Fixed Cone Roof
 Asphalt
113
250/300 Flux
ASPHALTFLUXHENDERSON
Henderson
2,500
Fixed Cone Roof
 Asphalt





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Muskogee
 
101
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
47,997
 
 Asphalt
Included Third Party Product Storage Tanks
Ergon A&E
102
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
48,429
 
 Asphalt
103
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
57,529
 
 Asphalt
104
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
4,243
 
 Asphalt
105
Flux - VTB
ASPHALTFLUXMUSKOGEE
Muskogee
26,646
 
 Asphalt
110
Paving - 70-22
ASPHALTPG7022MUSKOGEE
Muskogee
620
 
 Asphalt
111
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
2,343
 
 Asphalt
112
Paving - 76-28
ASPHALTPG7628MUSKOGEE
Muskogee
2,343
 
 Asphalt
113
Paving - 70-28
ASPHALTPG7028MUSKOGEE
Muskogee
2,343
 
 Asphalt
114
Paving - 70-22
ASPHALTPG7022MUSKOGEE
Muskogee
2,343
 
 Asphalt
115
Paving - Sweet Resid
ASPHALTFLUXMUSKOGEE
Muskogee
1,273
 
 Asphalt
116
Paving - 70-22
ASPHALTPG7022MUSKOGEE
Muskogee
1,759
 
 Asphalt
117
Paving - Bres
ASPHALTFLUXMUSKOGEE
Muskogee
707
 
 Asphalt
118
Paving - Sty 206
ASPHALTSTY206MUSKOGEE
Muskogee
2,278
 
 Asphalt
119
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
30,263
 
 Asphalt
120
Paving - Sty 16
ASPHALTSTY206MUSKOGEE
Muskogee
1,241
 
 Asphalt
150
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
664
 
 Asphalt
151
Paving - Sty 16
ASPHALTSTY206MUSKOGEE
Muskogee
664
 
 Asphalt







--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE E-3
Tank No.
Assigned Service
Product Code
Location
Nominal Shell Capacity (Barrels)
Type
Category
Tank Type
Custodian
Title/Lien
Refinery
 
 
19
Atmospheric Gas Oil
VGO
Refinery
2,291
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
Title
23
140/160 Pen Asphalt
ASPHALT140160PEN
Refinery
2,000
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
24
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,448
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
36
Alkylate
UNFINGAS
Refinery
4,391
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
39
Asphalt VTB Heavy
ASPHALT140160PEN
Refinery
5,117
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
40
Asphalt VTB Heavy
ASPHALTPG6422
Refinery
3,685
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
41
Asphalt VTB Heavy
ASPHALTPG6422
Refinery
3,802
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
54
Distillate Unifiner Feed - LCO
DISTHDTFEED
Refinery
15,087
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
59
Vacuum Gas Oil
VGO
Refinery
9,069
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
Title
61
Platformate
UNLD93
Refinery
20,128
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
62
Platformate
UNFINGAS
Refinery
20,141
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
63
Slop Diesel
SLOPCRUDEREFINERY
Refinery
8,584
Fixed Cone Roof
 Slop / Transmix
 
Delek Logistics Operating, LLC.
Title
64
Platformate
UNFINGAS
Refinery
9,447
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
65
93 Octane Premium Gasoline
UNFINGAS
Refinery
10,114
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
66
Slop Light Oil
CONDENSATE
Refinery
14,584
Fixed Dome Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
67
Isomate
UNFINGAS
Refinery
14,584
Fixed Dome Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
78
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
5,171
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
82
Carbon Black Oil
CBO
Refinery
20,081
Fixed Cone Roof
 Carbon Black Oil
 
Delek Logistics Operating, LLC.
Title
84
Vacuum Gas Oil
VGO
Refinery
10,110
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
Title
85
Alkylate
UNFINGAS
Refinery
8,367
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
88
FCC Gasoline
UNFINGAS
Refinery
20,122
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
89
FCC Gasoline
UNFINGAS
Refinery
20,122
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
101
Asphalt Paving PG64-22
ASPHALTPG6422
Refinery
54,991
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
102
Slop Asphalt
ASPHALTPG6422
Refinery
55,332
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
103
Sour Naphtha
NAPHTHA
Refinery
54,942
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
104
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
55,323
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
105
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
64,025
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
108
Distillate Unifiner Feed - K / D
DISTHDTFEED
Refinery
48,373
Internal Floating Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
109
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
55,367
Internal Floating Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




112
Asphalt Paving PG64-22
ASPHALTPG6422
Refinery
151,130
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
113
FCC Gasoline
UNFINGAS
Refinery
60,307
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
115
Vacuum Gas Oil
VGO
Refinery
55,329
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
Title
119
Ultra Low Sulfur Diesel
ULSD
Refinery
30,000
Fixed Cone Roof
Diesel
 
Delek Logistics Operating, LLC.
Title
121
Ultra Low Sulfur Diesel
ULSD
Refinery
79,650
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
122
Ultra Low Sulfur Diesel
ULSD
Refinery
77,846
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
123
84 Octane Gasoline Blend
UNFINGAS
Refinery
79,722
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
124
93 Octane Gasoline Blend
UNFINGAS
Refinery
53,787
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
125
84 Octane Finished Gasoline
UNFINGAS
Refinery
55,089
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
126
93 Octane Premium finished Gasoline
UNLD87
Refinery
54,505
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
128
84 Octane Gasoline Blend
UNFINGAS
Refinery
80,299
External Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
146
Propane
PROPANE
Refinery
712
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
Title
147
Propane
PROPANE
Refinery
713
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
Title
148
Propane-Propylene Mix
PPMIX
Refinery
714
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
Title
149
Isobutane
ISOBUTANE
Refinery
2,571
Pressurized Spherical Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
155
Mixed Butanes
MIXEDBUTANES
Refinery
525
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
167
Road Oil - In Plant Use
CBO
Refinery
1,333
Fixed Cone Roof
 Carbon Black Oil
 
Delek Logistics Operating, LLC.
Title
175
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
4,816
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
184
Mixed Butanes
MIXEDBUTANES
Refinery
956
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
185
Mixed Butanes
MIXEDBUTANES
Refinery
1,785
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
186
Mixed Butanes
MIXEDBUTANES
Refinery
707
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
187
Propane
PROPANE
Refinery
817
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
Title
189
Propane-Propylene Mix
PPMIX
Refinery
714
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
Title
191
Asphalt VTB Heavy
ASPHALTPG6422
Refinery
150,386
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
192
Crude Oil
CRUDEREFINERY
Refinery
148,625
External Floating Roof
 Crude
Non-Gathering Tank
SALA
Title
194
Isobutane
ISOBUTANE
Refinery
605
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
195
Isobutane
ISOBUTANE
Refinery
605
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
196
Isobutane
ISOBUTANE
Refinery
605
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
197
Propane
PROPANE
Refinery
525
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
Title
219
Asphalt VTB Heavy
ASPHALTPG6422
Refinery
55,956
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
241
Mixed Distillates
DISTHDTFEED
Refinery
2,796
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
242
Mixed Distillates
DISTHDTFEED
Refinery
2,796
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
245
Sour Naphtha
NAPHTHA
Refinery
3,135
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
246
Sour Naphtha
NAPHTHA
Refinery
3,135
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




247
FCC Gasoline
UNFINGAS
Refinery
5,141
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
262
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
5,041
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
263
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
5,041
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
264
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
5,040
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
265
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
5,040
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
268
Light Straight Run
NATURALGASOLINE
Refinery
463
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
269
Light Straight Run
NATURALGASOLINE
Refinery
463
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
271
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
9,231
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
272
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,011
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
273
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,011
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
282
Slop Oil
SLOPCRUDEREFINERY
Refinery
2,719
Fixed Dome Roof
 Slop / Transmix
 
Delek Logistics Operating, LLC.
Title
283
Slop Oil
SLOPCRUDEREFINERY
Refinery
2,719
Fixed Dome Roof
 Slop / Transmix
 
Delek Logistics Operating, LLC.
Title
348
140 / 160 Pen Asphalt
ASPHALT140160PEN
Refinery
5,264
Fixed Dome Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
349
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
5,288
Fixed Dome Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
350
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,413
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
351
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,413
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
352
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,413
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
353
Distillate Unifiner Feed - K / D / LCO
DISTHDTFEED
Refinery
1,413
Fixed Cone Roof
 Diesel
 
Delek Logistics Operating, LLC.
Title
355
140 / 160 Pen Asphalt
ASPHALT140160PEN
Refinery
1,006
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
360
Sour Naphtha
NAPHTHA
Refinery
15,092
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
361
Sour Naphtha
NAPHTHA
Refinery
15,095
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
362
Propane-Propylene Mix
PPMIX
Refinery
598
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
Title
363
Mixed Butanes
BUTYLENE
Refinery
595
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
364
Isobutane
ISOBUTANE
Refinery
1,007
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
365
Isobutane
ISOBUTANE
Refinery
1,007
Pressurized Bullet Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
366
Propane-Propylene Mix
PPMIX
Refinery
697
Pressurized Bullet Tank
 LPG
 
Delek Logistics Operating, LLC.
Title





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




367
Mixed Butanes
BUTYLENE
Refinery
5,117
Pressurized Spherical Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
368
Vacuum Gas Oil
VGO
Refinery
10,107
Fixed Cone Roof
 Cat Feed
 
Delek Logistics Operating, LLC.
Title
371
Sweet Naphtha
NAPHTHA
Refinery
10,099
Internal Floating Roof
 Gasoline
 
Delek Logistics Operating, LLC.
Title
372
Heavy Cat Naphtha (No. 10 Feed)
UNFINGAS
Refinery
10,109
 
 Gasoline
 
Delek Logistics Operating, LLC.
Title
382
Asphalt VTB Heavy
ASPHALTPG7622
Refinery
5,215
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
383
Asphalt VTB Heavy
ASPHALTPG7622
Refinery
5,192
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
384
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,150
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
385
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,065
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
386
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,064
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
387
Asphalt VTB Heavy
ASPHALTPG7022
Refinery
3,065
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
536
Light Straight Run
NATURALGASOLINE
Refinery
15,131
Pressurized Spherical Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
540
Ultra Low Sulfur Diesel
ULSD
Refinery
242
Horizontal Tank
 Diesel
 
Delek Logistics Operating, LLC.
Title
544
250 / 300 Visc Flux
ASPHALTFLUX
Refinery
5,295
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
548
Asphalt 140/160
ASPHALTPG6422
Refinery
100,328
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
552
Unleaded Regular
UNLD87
Refinery
242
Horizontal Tank
 Gasoline
 
Delek Logistics Operating, LLC.
Title
553
Hard Asphalt
ASPHALTPG7622
Refinery
1,522
Fixed Cone Roof
 Asphalt
 
Delek Logistics Operating, LLC.
Title
LOTT, Magnolia, and El Dorado Pipeline
 
 
120
Crude Oil
CRUDELOTT
Refinery
70,738
Internal Floating Roof
Crude
Gathering Tank
SALA
Title
121A
Crude Oil
CRUDELOTT
El Dorado East
80,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
Lien
125A
Crude Oil
CRUDELOTT
El Dorado East
55,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
Title
170A
Crude Oil
CRUDELOTT
El Dorado East
130,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
Title
304
Crude Oil
CRUDELOTT
Smackover
5,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
Title
305
Crude Oil
CRUDELOTT
Smackover
5,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
Title
307
Crude Oil
CRUDELOTT
Smackover
5,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
Title
308
Crude Oil
CRUDELOTT
Smackover
5,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
Title
309
Crude Oil
CRUDELOTT
Smackover
25,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
Title
310
Crude Oil
CRUDELOTT
Smackover
25,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
Lien
311
Crude Oil
CRUDELOTT
Smackover
10,000
Riveted, Cone Roof
 Crude
Gathering Tank
SALA
Title





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




325
Crude Oil
CRUDELOTT
El Dorado East
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
Lien
337
Crude Oil
CRUDELOTT
Magnolia
5,000
Welded, Cone Roof
 Crude
Gathering Tank
SALA
Title
343
Crude Oil
CRUDELOTT
Buckner
5,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
Lien
361
Crude Oil
CRUDELOTT
Louann
1,500
Welded, Cone Roof
 Crude
Gathering Tank
SALA
Lien
362
Crude Oil
CRUDELOTT
Pace City
1,500
Welded, Cone Roof
 Crude
Gathering Tank
SALA
Lien
363
Crude Oil
CRUDELOTT
Rook
500
Welded, Cone Roof
 Crude
Gathering Tank
SALA
Title
370
Crude Oil
CRUDELOTT
Stephens
3,000
Welded, Cone Roof, Aluminum IFR
 Crude
Gathering Tank
SALA
Title
437
Crude Oil
CRUDEMAGNOLIA
Tank 437
55,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
Title
2002
Crude Oil
CRUDEMAGNOLIA
Tank 2002
85,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
Title
2013
Crude Oil
CRUDEMAGNOLIA
Tank 2013
85,000
Welded, External Floater, Pontoon
 Crude
Gathering Tank
SALA
Title
7135
Crude Oil
CRUDELOTT
ShulerMeter
10,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
Lien
7174
Crude Oil
CRUDELOTT
El Dorado East
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
Lien
7184
Crude Oil
CRUDELOTT
El Dorado East
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
Lien
7196
Crude Oil
CRUDELOTT
Fouke
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
Title
7197
Crude Oil
CRUDELOTT
Fouke
1,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
Title
7198
Crude Oil
CRUDELOTT
Fouke
10,000
Bolted, Cone Roof, Aluminum IFR
 Crude
Gathering Tank
SALA
Lien
7215
Crude Oil
CRUDELOTT
El Dorado East
5,000
Bolted, Cone Roof
 Crude
Gathering Tank
SALA
Lien
8852
Crude Oil
CRUDELOTT
El Dorado East
210
Welded, Cone Roof
 Crude
Gathering Tank
SALA
Title





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Memphis
 
 
2
Ultra Low Sulfur Diesel
ULSDMEMPHIS
Memphis
9,626
Welded, Cone Roof
 Diesel
Offsite Product Storage Tanks
Delek Logistics Operating, LLC.
Title
3
Ultra Low Sulfur Diesel
ULSDMEMPHIS
Memphis
9,628
Welded, Cone Roof
 Diesel
Title
4
Ultra Low Sulfur Diesel
ULSDMEMPHIS
Memphis
9,625
Welded, Cone Roof
 Diesel
Title
5
Unleaded Regular
UNLD87MEMPHIS
Memphis
9,950
Welded, Cone Roof
 Gasoline
Title
6
Unleaded Regular
UNLD87MEMPHIS
Memphis
14,918
Welded, Cone Roof
 Gasoline
Title
7
Ultra Low Sulfur Diesel
ULSDMEMPHIS
Memphis
5,036
Welded, Cone Roof
 Diesel
Title
8
Transmix
TRANSMIXMEMPHIS
Memphis
4,957
Welded, Cone Roof
 Slop / Transmix
Title
9
Unleaded Premium
UNLD93MEMPHIS
Memphis
20,067
Welded, Cone Roof
 Gasoline
Title
10
Unleaded Regular
UNLD87MEMPHIS
Memphis
29,755
Welded, Cone Roof
 Gasoline
Title
Henderson
 
 
104
Paving - PG64-22
ASPHALTPG6422HENDERSON
Henderson
45,000
 
 Asphalt
 
 
Title
105
Paving - PG64-22
ASPHALTPG6422HENDERSON
Henderson
10,000
 
 Asphalt
Title
108
Polymer - AC-15P
ASPHALTAC15PHENDERSON
Henderson
2,500
 
 Asphalt
Title
109
Tire Rubber - AC-20-5TR
ASPHALTAC205TRHENDERSON
Henderson
2,500
 
 Asphalt
Title
110
Tire Rubber - AC-20-5TR
ASPHALTAC205TRHENDERSON
Henderson
2,500
 
 Asphalt
Title
111
Flux - 250 / 300 Vis Flux
ASPHALTFLUXHENDERSON
Henderson
2,500
 
 Asphalt
Title
112
Polymer - AC-15P
ASPHALTAC15PHENDERSON
Henderson
2,500
Fixed Cone Roof
 Asphalt
Title
113
250/300 Flux
ASPHALTFLUXHENDERSON
Henderson
2,500
Fixed Cone Roof
 Asphalt
Title





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Muskogee
 
 
101
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
47,997
 
 Asphalt
Included Third Party Product Storage Tanks
Ergon A&E
Title
102
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
48,429
 
 Asphalt
Title
103
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
57,529
 
 Asphalt
Title
104
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
4,243
 
 Asphalt
Title
105
Flux - VTB
ASPHALTFLUXMUSKOGEE
Muskogee
26,646
 
 Asphalt
Title
110
Paving - 70-22
ASPHALTPG7022MUSKOGEE
Muskogee
620
 
 Asphalt
Title
111
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
2,343
 
 Asphalt
Title
112
Paving - 76-28
ASPHALTPG7628MUSKOGEE
Muskogee
2,343
 
 Asphalt
Title
113
Paving - 70-28
ASPHALTPG7028MUSKOGEE
Muskogee
2,343
 
 Asphalt
Title
114
Paving - 70-22
ASPHALTPG7022MUSKOGEE
Muskogee
2,343
 
 Asphalt
Title
115
Paving - Sweet Resid
ASPHALTFLUXMUSKOGEE
Muskogee
1,273
 
 Asphalt
Title
116
Paving - 70-22
ASPHALTPG7022MUSKOGEE
Muskogee
1,759
 
 Asphalt
Title
117
Paving - Bres
ASPHALTFLUXMUSKOGEE
Muskogee
707
 
 Asphalt
Title
118
Paving - Sty 206
ASPHALTSTY206MUSKOGEE
Muskogee
2,278
 
 Asphalt
Title
119
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
30,263
 
 Asphalt
Title
120
Paving - Sty 16
ASPHALTSTY206MUSKOGEE
Muskogee
1,241
 
 Asphalt
Title
150
Paving - 64-22
ASPHALTPG6422MUSKOGEE
Muskogee
664
 
 Asphalt
Title
151
Paving - Sty 16
ASPHALTSTY206MUSKOGEE
Muskogee
664
 
 Asphalt
Title







--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SCHEDULE F


[Reserved]






--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE G
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Is Red Zone
Asphalt Pricing Month
Inv Month Start Date
Inv Month End Date
1
27-Feb-17
23-Feb-17
28-Feb-17
1-Mar-17
20-Apr-17
All
1
1
1
1-Jan-17
1-Mar-17
31-Mar-17
2
28-Feb-17
27-Feb-17
1-Mar-17
2-Mar-17
20-Apr-17
All
1
1
1
1-Jan-17
1-Mar-17
31-Mar-17
3
1-Mar-17
24-Feb-17
2-Mar-17
3-Mar-17
20-Apr-17
All
1
1
1
1-Jan-17
1-Mar-17
31-Mar-17
4
1-Mar-17
25-Feb-17
2-Mar-17
3-Mar-17
20-Apr-17
All
1
1
1
1-Jan-17
1-Mar-17
31-Mar-17
5
1-Mar-17
26-Feb-17
2-Mar-17
3-Mar-17
20-Apr-17
All
1
1
1
1-Jan-17
1-Mar-17
31-Mar-17
6
2-Mar-17
28-Feb-17
3-Mar-17
6-Mar-17
20-Apr-17
All
1
1
1
1-Jan-17
1-Mar-17
31-Mar-17
7
3-Mar-17
1-Mar-17
6-Mar-17
7-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
8
6-Mar-17
2-Mar-17
7-Mar-17
8-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
9
7-Mar-17
6-Mar-17
8-Mar-17
9-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
10
8-Mar-17
3-Mar-17
9-Mar-17
10-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
11
8-Mar-17
4-Mar-17
9-Mar-17
10-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
12
8-Mar-17
5-Mar-17
9-Mar-17
10-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
13
9-Mar-17
7-Mar-17
10-Mar-17
13-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
14
10-Mar-17
8-Mar-17
13-Mar-17
14-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
15
13-Mar-17
9-Mar-17
14-Mar-17
15-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
16
14-Mar-17
13-Mar-17
15-Mar-17
16-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
17
15-Mar-17
10-Mar-17
16-Mar-17
17-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
18
15-Mar-17
11-Mar-17
16-Mar-17
17-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
19
15-Mar-17
12-Mar-17
16-Mar-17
17-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
20
16-Mar-17
14-Mar-17
17-Mar-17
20-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
21
17-Mar-17
15-Mar-17
20-Mar-17
21-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
22
20-Mar-17
16-Mar-17
21-Mar-17
22-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
23
21-Mar-17
20-Mar-17
22-Mar-17
23-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
24
22-Mar-17
17-Mar-17
23-Mar-17
24-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
25
22-Mar-17
18-Mar-17
23-Mar-17
24-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
26
22-Mar-17
19-Mar-17
23-Mar-17
24-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
27
23-Mar-17
21-Mar-17
24-Mar-17
27-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
28
24-Mar-17
22-Mar-17
27-Mar-17
28-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
29
27-Mar-17
23-Mar-17
28-Mar-17
29-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
30
28-Mar-17
27-Mar-17
29-Mar-17
30-Mar-17
20-Apr-17
All
1
1
0
1-Jan-17
1-Mar-17
31-Mar-17
31
29-Mar-17
24-Mar-17
30-Mar-17
31-Mar-17
20-Apr-17
All
1
0.33333333
0
1-Jan-17
1-Mar-17
31-Mar-17
32
29-Mar-17
25-Mar-17
30-Mar-17
31-Mar-17
20-Apr-17
All
1
0.33333333
0
1-Jan-17
1-Mar-17
31-Mar-17
33
29-Mar-17
26-Mar-17
30-Mar-17
31-Mar-17
20-Apr-17
All
1
0.33333333
0
1-Jan-17
1-Mar-17
31-Mar-17
34
29-Mar-17
24-Mar-17
30-Mar-17
31-Mar-17
19-May-17
All
1
0.66666667
0
1-Jan-17
1-Apr-17
30-Apr-17
35
29-Mar-17
25-Mar-17
30-Mar-17
31-Mar-17
19-May-17
All
1
0.66666667
0
1-Jan-17
1-Apr-17
30-Apr-17
36
29-Mar-17
26-Mar-17
30-Mar-17
31-Mar-17
19-May-17
All
1
0.66666667
0
1-Jan-17
1-Apr-17
30-Apr-17





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




37
30-Mar-17
28-Mar-17
31-Mar-17
3-Apr-17
19-May-17
All
1
1
1
1-Feb-17
1-Apr-17
30-Apr-17
38
31-Mar-17
29-Mar-17
3-Apr-17
4-Apr-17
19-May-17
All
1
1
1
1-Feb-17
1-Apr-17
30-Apr-17
39
3-Apr-17
30-Mar-17
4-Apr-17
5-Apr-17
19-May-17
All
1
1
1
1-Feb-17
1-Apr-17
30-Apr-17
40
4-Apr-17
3-Apr-17
5-Apr-17
6-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
41
5-Apr-17
31-Mar-17
6-Apr-17
7-Apr-17
19-May-17
All
1
1
1
1-Feb-17
1-Apr-17
30-Apr-17
42
5-Apr-17
1-Apr-17
6-Apr-17
7-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
43
5-Apr-17
2-Apr-17
6-Apr-17
7-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
44
6-Apr-17
4-Apr-17
7-Apr-17
10-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
45
7-Apr-17
5-Apr-17
10-Apr-17
11-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
46
10-Apr-17
6-Apr-17
11-Apr-17
12-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
47
11-Apr-17
7-Apr-17
12-Apr-17
13-Apr-17
19-May-17
All
1.33333333
1
0
1-Feb-17
1-Apr-17
30-Apr-17
48
11-Apr-17
8-Apr-17
12-Apr-17
13-Apr-17
19-May-17
All
1.33333333
1
0
1-Feb-17
1-Apr-17
30-Apr-17
49
11-Apr-17
9-Apr-17
12-Apr-17
13-Apr-17
19-May-17
All
1.33333333
1
0
1-Feb-17
1-Apr-17
30-Apr-17
50
12-Apr-17
10-Apr-17
13-Apr-17
17-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
51
13-Apr-17
11-Apr-17
17-Apr-17
18-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
52
17-Apr-17
12-Apr-17
18-Apr-17
19-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
53
18-Apr-17
13-Apr-17
19-Apr-17
20-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
54
19-Apr-17
14-Apr-17
20-Apr-17
21-Apr-17
19-May-17
All
0.75
1
0
1-Feb-17
1-Apr-17
30-Apr-17
55
19-Apr-17
15-Apr-17
20-Apr-17
21-Apr-17
19-May-17
All
0.75
1
0
1-Feb-17
1-Apr-17
30-Apr-17
56
19-Apr-17
16-Apr-17
20-Apr-17
21-Apr-17
19-May-17
All
0.75
1
0
1-Feb-17
1-Apr-17
30-Apr-17
57
19-Apr-17
17-Apr-17
20-Apr-17
21-Apr-17
19-May-17
All
0.75
1
0
1-Feb-17
1-Apr-17
30-Apr-17
58
20-Apr-17
18-Apr-17
21-Apr-17
24-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
59
21-Apr-17
19-Apr-17
24-Apr-17
25-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
60
24-Apr-17
20-Apr-17
25-Apr-17
26-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
61
25-Apr-17
24-Apr-17
26-Apr-17
27-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
62
26-Apr-17
21-Apr-17
27-Apr-17
28-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
63
26-Apr-17
22-Apr-17
27-Apr-17
28-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
64
26-Apr-17
23-Apr-17
27-Apr-17
28-Apr-17
19-May-17
All
1
1
0
1-Feb-17
1-Apr-17
30-Apr-17
65
27-Apr-17
25-Apr-17
28-Apr-17
1-May-17
21-Jun-17
All
1
1
1
1-Mar-17
1-May-17
31-May-17
66
28-Apr-17
26-Apr-17
1-May-17
2-May-17
21-Jun-17
All
1
1
1
1-Mar-17
1-May-17
31-May-17
67
1-May-17
27-Apr-17
2-May-17
3-May-17
21-Jun-17
All
1
1
1
1-Mar-17
1-May-17
31-May-17
68
2-May-17
28-Apr-17
3-May-17
4-May-17
21-Jun-17
All
1
1
1
1-Mar-17
1-May-17
31-May-17
69
2-May-17
29-Apr-17
3-May-17
4-May-17
21-Jun-17
All
1
1
1
1-Mar-17
1-May-17
31-May-17
70
2-May-17
30-Apr-17
3-May-17
4-May-17
21-Jun-17
All
1
1
1
1-Mar-17
1-May-17
31-May-17
71
3-May-17
1-May-17
4-May-17
5-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
72
4-May-17
2-May-17
5-May-17
8-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
73
5-May-17
3-May-17
8-May-17
9-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
74
8-May-17
4-May-17
9-May-17
10-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
75
9-May-17
5-May-17
10-May-17
11-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
76
9-May-17
6-May-17
10-May-17
11-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




77
9-May-17
7-May-17
10-May-17
11-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
78
10-May-17
8-May-17
11-May-17
12-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
79
11-May-17
9-May-17
12-May-17
15-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
80
12-May-17
10-May-17
15-May-17
16-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
81
15-May-17
11-May-17
16-May-17
17-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
82
16-May-17
12-May-17
17-May-17
18-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
83
16-May-17
13-May-17
17-May-17
18-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
84
16-May-17
14-May-17
17-May-17
18-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
85
17-May-17
15-May-17
18-May-17
19-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
86
18-May-17
16-May-17
19-May-17
22-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
87
19-May-17
17-May-17
22-May-17
23-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
88
22-May-17
18-May-17
23-May-17
24-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
89
23-May-17
19-May-17
24-May-17
25-May-17
21-Jun-17
All
1.33333333
1
0
1-Mar-17
1-May-17
31-May-17
90
23-May-17
20-May-17
24-May-17
25-May-17
21-Jun-17
All
1.33333333
1
0
1-Mar-17
1-May-17
31-May-17
91
23-May-17
21-May-17
24-May-17
25-May-17
21-Jun-17
All
1.33333333
1
0
1-Mar-17
1-May-17
31-May-17
92
24-May-17
22-May-17
25-May-17
26-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
93
25-May-17
23-May-17
26-May-17
30-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
94
26-May-17
24-May-17
30-May-17
31-May-17
21-Jun-17
All
1
1
0
1-Mar-17
1-May-17
31-May-17
95
30-May-17
25-May-17
31-May-17
1-Jun-17
24-Jul-17
All
1
1
1
1-Apr-17
1-Jun-17
30-Jun-17
96
31-May-17
26-May-17
1-Jun-17
2-Jun-17
24-Jul-17
All
0.75
1
1
1-Apr-17
1-Jun-17
30-Jun-17
97
31-May-17
27-May-17
1-Jun-17
2-Jun-17
24-Jul-17
All
0.75
1
1
1-Apr-17
1-Jun-17
30-Jun-17
98
31-May-17
28-May-17
1-Jun-17
2-Jun-17
24-Jul-17
All
0.75
1
1
1-Apr-17
1-Jun-17
30-Jun-17
99
31-May-17
29-May-17
1-Jun-17
2-Jun-17
24-Jul-17
All
0.75
1
1
1-Apr-17
1-Jun-17
30-Jun-17
100
1-Jun-17
30-May-17
2-Jun-17
5-Jun-17
24-Jul-17
All
1
1
1
1-Apr-17
1-Jun-17
30-Jun-17
101
2-Jun-17
31-May-17
5-Jun-17
6-Jun-17
24-Jul-17
All
1
1
1
1-Apr-17
1-Jun-17
30-Jun-17
102
5-Jun-17
1-Jun-17
6-Jun-17
7-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
103
6-Jun-17
2-Jun-17
7-Jun-17
8-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
104
6-Jun-17
3-Jun-17
7-Jun-17
8-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
105
6-Jun-17
4-Jun-17
7-Jun-17
8-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
106
7-Jun-17
5-Jun-17
8-Jun-17
9-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
107
8-Jun-17
6-Jun-17
9-Jun-17
12-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
108
9-Jun-17
7-Jun-17
12-Jun-17
13-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
109
12-Jun-17
8-Jun-17
13-Jun-17
14-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
110
13-Jun-17
9-Jun-17
14-Jun-17
15-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
111
13-Jun-17
10-Jun-17
14-Jun-17
15-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
112
13-Jun-17
11-Jun-17
14-Jun-17
15-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
113
14-Jun-17
12-Jun-17
15-Jun-17
16-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
114
15-Jun-17
13-Jun-17
16-Jun-17
19-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
115
16-Jun-17
14-Jun-17
19-Jun-17
20-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
116
19-Jun-17
15-Jun-17
20-Jun-17
21-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




117
20-Jun-17
16-Jun-17
21-Jun-17
22-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
118
20-Jun-17
17-Jun-17
21-Jun-17
22-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
119
20-Jun-17
18-Jun-17
21-Jun-17
22-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
120
21-Jun-17
19-Jun-17
22-Jun-17
23-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
121
22-Jun-17
20-Jun-17
23-Jun-17
26-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
122
23-Jun-17
21-Jun-17
26-Jun-17
27-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
123
26-Jun-17
22-Jun-17
27-Jun-17
28-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
124
27-Jun-17
23-Jun-17
28-Jun-17
29-Jun-17
24-Jul-17
All
1
0.33333333
0
1-Apr-17
1-Jun-17
30-Jun-17
125
27-Jun-17
24-Jun-17
28-Jun-17
29-Jun-17
24-Jul-17
All
1
0.33333333
0
1-Apr-17
1-Jun-17
30-Jun-17
126
27-Jun-17
25-Jun-17
28-Jun-17
29-Jun-17
24-Jul-17
All
1
0.33333333
0
1-Apr-17
1-Jun-17
30-Jun-17
127
27-Jun-17
23-Jun-17
28-Jun-17
29-Jun-17
21-Aug-17
All
1
0.66666667
0
1-Apr-17
1-Jul-17
31-Jul-17
128
27-Jun-17
24-Jun-17
28-Jun-17
29-Jun-17
21-Aug-17
All
1
0.66666667
0
1-Apr-17
1-Jul-17
31-Jul-17
129
27-Jun-17
25-Jun-17
28-Jun-17
29-Jun-17
21-Aug-17
All
1
0.66666667
0
1-Apr-17
1-Jul-17
31-Jul-17
130
28-Jun-17
26-Jun-17
29-Jun-17
30-Jun-17
24-Jul-17
All
1
1
0
1-Apr-17
1-Jun-17
30-Jun-17
131
29-Jun-17
27-Jun-17
30-Jun-17
3-Jul-17
21-Aug-17
All
2
1
1
1-May-17
1-Jul-17
31-Jul-17
132
30-Jun-17
28-Jun-17
3-Jul-17
5-Jul-17
21-Aug-17
All
1
1
1
1-May-17
1-Jul-17
31-Jul-17
133
3-Jul-17
29-Jun-17
5-Jul-17
6-Jul-17
21-Aug-17
All
1
1
1
1-May-17
1-Jul-17
31-Jul-17
134
5-Jul-17
30-Jun-17
6-Jul-17
7-Jul-17
21-Aug-17
All
1
1
1
1-May-17
1-Jul-17
31-Jul-17
135
5-Jul-17
1-Jul-17
6-Jul-17
7-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
136
5-Jul-17
2-Jul-17
6-Jul-17
7-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
137
6-Jul-17
3-Jul-17
7-Jul-17
10-Jul-17
21-Aug-17
All
0.5
1
0
1-May-17
1-Jul-17
31-Jul-17
138
6-Jul-17
4-Jul-17
7-Jul-17
10-Jul-17
21-Aug-17
All
0.5
1
0
1-May-17
1-Jul-17
31-Jul-17
139
7-Jul-17
5-Jul-17
10-Jul-17
11-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
140
10-Jul-17
6-Jul-17
11-Jul-17
12-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
141
11-Jul-17
7-Jul-17
12-Jul-17
13-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
142
11-Jul-17
8-Jul-17
12-Jul-17
13-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
143
11-Jul-17
9-Jul-17
12-Jul-17
13-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
144
12-Jul-17
10-Jul-17
13-Jul-17
14-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
145
13-Jul-17
11-Jul-17
14-Jul-17
17-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
146
14-Jul-17
12-Jul-17
17-Jul-17
18-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
147
17-Jul-17
13-Jul-17
18-Jul-17
19-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
148
18-Jul-17
14-Jul-17
19-Jul-17
20-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
149
18-Jul-17
15-Jul-17
19-Jul-17
20-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
150
18-Jul-17
16-Jul-17
19-Jul-17
20-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
151
19-Jul-17
17-Jul-17
20-Jul-17
21-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
152
20-Jul-17
18-Jul-17
21-Jul-17
24-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
153
21-Jul-17
19-Jul-17
24-Jul-17
25-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
154
24-Jul-17
20-Jul-17
25-Jul-17
26-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
155
25-Jul-17
21-Jul-17
26-Jul-17
27-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
156
25-Jul-17
22-Jul-17
26-Jul-17
27-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




157
25-Jul-17
23-Jul-17
26-Jul-17
27-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
158
26-Jul-17
24-Jul-17
27-Jul-17
28-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
159
27-Jul-17
25-Jul-17
28-Jul-17
31-Jul-17
21-Aug-17
All
1
1
0
1-May-17
1-Jul-17
31-Jul-17
160
28-Jul-17
26-Jul-17
31-Jul-17
1-Aug-17
22-Sep-17
All
1
1
1
1-Jun-17
1-Aug-17
31-Aug-17
161
31-Jul-17
27-Jul-17
1-Aug-17
2-Aug-17
22-Sep-17
All
1
1
1
1-Jun-17
1-Aug-17
31-Aug-17
162
1-Aug-17
28-Jul-17
2-Aug-17
3-Aug-17
22-Sep-17
All
1
1
1
1-Jun-17
1-Aug-17
31-Aug-17
163
1-Aug-17
29-Jul-17
2-Aug-17
3-Aug-17
22-Sep-17
All
1
1
1
1-Jun-17
1-Aug-17
31-Aug-17
164
1-Aug-17
30-Jul-17
2-Aug-17
3-Aug-17
22-Sep-17
All
1
1
1
1-Jun-17
1-Aug-17
31-Aug-17
165
2-Aug-17
31-Jul-17
3-Aug-17
4-Aug-17
22-Sep-17
All
1
1
1
1-Jun-17
1-Aug-17
31-Aug-17
166
3-Aug-17
1-Aug-17
4-Aug-17
7-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
167
4-Aug-17
2-Aug-17
7-Aug-17
8-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
168
7-Aug-17
3-Aug-17
8-Aug-17
9-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
169
8-Aug-17
4-Aug-17
9-Aug-17
10-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
170
8-Aug-17
5-Aug-17
9-Aug-17
10-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
171
8-Aug-17
6-Aug-17
9-Aug-17
10-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
172
9-Aug-17
7-Aug-17
10-Aug-17
11-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
173
10-Aug-17
8-Aug-17
11-Aug-17
14-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
174
11-Aug-17
9-Aug-17
14-Aug-17
15-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
175
14-Aug-17
10-Aug-17
15-Aug-17
16-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
176
15-Aug-17
11-Aug-17
16-Aug-17
17-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
177
15-Aug-17
12-Aug-17
16-Aug-17
17-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
178
15-Aug-17
13-Aug-17
16-Aug-17
17-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
179
16-Aug-17
14-Aug-17
17-Aug-17
18-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
180
17-Aug-17
15-Aug-17
18-Aug-17
21-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
181
18-Aug-17
16-Aug-17
21-Aug-17
22-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
182
21-Aug-17
17-Aug-17
22-Aug-17
23-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
183
22-Aug-17
18-Aug-17
23-Aug-17
24-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
184
22-Aug-17
19-Aug-17
23-Aug-17
24-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
185
22-Aug-17
20-Aug-17
23-Aug-17
24-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
186
23-Aug-17
21-Aug-17
24-Aug-17
25-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
187
24-Aug-17
22-Aug-17
25-Aug-17
28-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
188
25-Aug-17
23-Aug-17
28-Aug-17
29-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
189
28-Aug-17
24-Aug-17
29-Aug-17
30-Aug-17
22-Sep-17
All
1
1
0
1-Jun-17
1-Aug-17
31-Aug-17
190
29-Aug-17
25-Aug-17
30-Aug-17
31-Aug-17
22-Sep-17
All
1.33333333
0.25
0
1-Jun-17
1-Aug-17
31-Aug-17
191
29-Aug-17
26-Aug-17
30-Aug-17
31-Aug-17
22-Sep-17
All
1.33333333
0.25
0
1-Jun-17
1-Aug-17
31-Aug-17
192
29-Aug-17
27-Aug-17
30-Aug-17
31-Aug-17
22-Sep-17
All
1.33333333
0.25
0
1-Jun-17
1-Aug-17
31-Aug-17
193
29-Aug-17
25-Aug-17
30-Aug-17
31-Aug-17
23-Oct-17
All
1.33333333
0.75
0
1-Jun-17
1-Sep-17
30-Sep-17
194
29-Aug-17
26-Aug-17
30-Aug-17
31-Aug-17
23-Oct-17
All
1.33333333
0.75
0
1-Jun-17
1-Sep-17
30-Sep-17
195
29-Aug-17
27-Aug-17
30-Aug-17
31-Aug-17
23-Oct-17
All
1.33333333
0.75
0
1-Jun-17
1-Sep-17
30-Sep-17
196
30-Aug-17
28-Aug-17
31-Aug-17
1-Sep-17
23-Oct-17
All
1
1
1
1-Jul-17
1-Sep-17
30-Sep-17





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




197
31-Aug-17
29-Aug-17
1-Sep-17
5-Sep-17
23-Oct-17
All
1
1
1
1-Jul-17
1-Sep-17
30-Sep-17
198
1-Sep-17
30-Aug-17
5-Sep-17
6-Sep-17
23-Oct-17
All
1
1
1
1-Jul-17
1-Sep-17
30-Sep-17
199
5-Sep-17
31-Aug-17
6-Sep-17
7-Sep-17
23-Oct-17
All
1
1
1
1-Jul-17
1-Sep-17
30-Sep-17
200
6-Sep-17
1-Sep-17
7-Sep-17
8-Sep-17
23-Oct-17
All
0.75
1
0
1-Jul-17
1-Sep-17
30-Sep-17
201
6-Sep-17
2-Sep-17
7-Sep-17
8-Sep-17
23-Oct-17
All
0.75
1
0
1-Jul-17
1-Sep-17
30-Sep-17
202
6-Sep-17
3-Sep-17
7-Sep-17
8-Sep-17
23-Oct-17
All
0.75
1
0
1-Jul-17
1-Sep-17
30-Sep-17
203
6-Sep-17
4-Sep-17
7-Sep-17
8-Sep-17
23-Oct-17
All
0.75
1
0
1-Jul-17
1-Sep-17
30-Sep-17
204
7-Sep-17
5-Sep-17
8-Sep-17
11-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
205
8-Sep-17
6-Sep-17
11-Sep-17
12-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
206
11-Sep-17
7-Sep-17
12-Sep-17
13-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
207
12-Sep-17
8-Sep-17
13-Sep-17
14-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
208
12-Sep-17
9-Sep-17
13-Sep-17
14-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
209
12-Sep-17
10-Sep-17
13-Sep-17
14-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
210
13-Sep-17
11-Sep-17
14-Sep-17
15-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
211
14-Sep-17
12-Sep-17
15-Sep-17
18-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
212
15-Sep-17
13-Sep-17
18-Sep-17
19-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
213
18-Sep-17
14-Sep-17
19-Sep-17
20-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
214
19-Sep-17
15-Sep-17
20-Sep-17
21-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
215
19-Sep-17
16-Sep-17
20-Sep-17
21-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
216
19-Sep-17
17-Sep-17
20-Sep-17
21-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
217
20-Sep-17
18-Sep-17
21-Sep-17
22-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
218
21-Sep-17
19-Sep-17
22-Sep-17
25-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
219
22-Sep-17
20-Sep-17
25-Sep-17
26-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
220
25-Sep-17
21-Sep-17
26-Sep-17
27-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
221
26-Sep-17
22-Sep-17
27-Sep-17
28-Sep-17
23-Oct-17
All
1
0.66666667
0
1-Jul-17
1-Sep-17
30-Sep-17
222
26-Sep-17
23-Sep-17
27-Sep-17
28-Sep-17
23-Oct-17
All
1
0.66666667
0
1-Jul-17
1-Sep-17
30-Sep-17
223
26-Sep-17
24-Sep-17
27-Sep-17
28-Sep-17
23-Oct-17
All
1
0.66666667
0
1-Jul-17
1-Sep-17
30-Sep-17
224
26-Sep-17
22-Sep-17
27-Sep-17
28-Sep-17
21-Nov-17
All
1
0.33333333
0
1-Jul-17
1-Oct-17
31-Oct-17
225
26-Sep-17
23-Sep-17
27-Sep-17
28-Sep-17
21-Nov-17
All
1
0.33333333
0
1-Jul-17
1-Oct-17
31-Oct-17
226
26-Sep-17
24-Sep-17
27-Sep-17
28-Sep-17
21-Nov-17
All
1
0.33333333
0
1-Jul-17
1-Oct-17
31-Oct-17
227
27-Sep-17
25-Sep-17
28-Sep-17
29-Sep-17
23-Oct-17
All
1
1
0
1-Jul-17
1-Sep-17
30-Sep-17
228
28-Sep-17
26-Sep-17
29-Sep-17
2-Oct-17
21-Nov-17
All
1
1
1
1-Aug-17
1-Oct-17
31-Oct-17
229
29-Sep-17
27-Sep-17
2-Oct-17
3-Oct-17
21-Nov-17
All
1
1
1
1-Aug-17
1-Oct-17
31-Oct-17
230
2-Oct-17
28-Sep-17
3-Oct-17
4-Oct-17
21-Nov-17
All
1
1
1
1-Aug-17
1-Oct-17
31-Oct-17
231
3-Oct-17
29-Sep-17
4-Oct-17
5-Oct-17
21-Nov-17
All
1.33333333
1
1
1-Aug-17
1-Oct-17
31-Oct-17
232
3-Oct-17
30-Sep-17
4-Oct-17
5-Oct-17
21-Nov-17
All
1.33333333
1
1
1-Aug-17
1-Oct-17
31-Oct-17
233
3-Oct-17
1-Oct-17
4-Oct-17
5-Oct-17
21-Nov-17
All
1.33333333
1
0
1-Aug-17
1-Oct-17
31-Oct-17
234
4-Oct-17
2-Oct-17
5-Oct-17
6-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
235
5-Oct-17
3-Oct-17
6-Oct-17
10-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
236
9-Oct-17
4-Oct-17
10-Oct-17
11-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




237
10-Oct-17
5-Oct-17
11-Oct-17
12-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
238
11-Oct-17
6-Oct-17
12-Oct-17
13-Oct-17
21-Nov-17
All
0.75
1
0
1-Aug-17
1-Oct-17
31-Oct-17
239
11-Oct-17
7-Oct-17
12-Oct-17
13-Oct-17
21-Nov-17
All
0.75
1
0
1-Aug-17
1-Oct-17
31-Oct-17
240
11-Oct-17
8-Oct-17
12-Oct-17
13-Oct-17
21-Nov-17
All
0.75
1
0
1-Aug-17
1-Oct-17
31-Oct-17
241
11-Oct-17
9-Oct-17
12-Oct-17
13-Oct-17
21-Nov-17
All
0.75
1
0
1-Aug-17
1-Oct-17
31-Oct-17
242
12-Oct-17
10-Oct-17
13-Oct-17
16-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
243
13-Oct-17
11-Oct-17
16-Oct-17
17-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
244
16-Oct-17
12-Oct-17
17-Oct-17
18-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
245
17-Oct-17
13-Oct-17
18-Oct-17
19-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
246
17-Oct-17
14-Oct-17
18-Oct-17
19-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
247
17-Oct-17
15-Oct-17
18-Oct-17
19-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
248
18-Oct-17
16-Oct-17
19-Oct-17
20-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
249
19-Oct-17
17-Oct-17
20-Oct-17
23-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
250
20-Oct-17
18-Oct-17
23-Oct-17
24-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
251
23-Oct-17
19-Oct-17
24-Oct-17
25-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
252
24-Oct-17
20-Oct-17
25-Oct-17
26-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
253
24-Oct-17
21-Oct-17
25-Oct-17
26-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
254
24-Oct-17
22-Oct-17
25-Oct-17
26-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
255
25-Oct-17
23-Oct-17
26-Oct-17
27-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
256
26-Oct-17
24-Oct-17
27-Oct-17
30-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
257
27-Oct-17
25-Oct-17
30-Oct-17
31-Oct-17
21-Nov-17
All
1
1
0
1-Aug-17
1-Oct-17
31-Oct-17
258
30-Oct-17
26-Oct-17
31-Oct-17
1-Nov-17
21-Dec-17
All
1
1
1
1-Sep-17
1-Nov-17
30-Nov-17
259
31-Oct-17
27-Oct-17
1-Nov-17
2-Nov-17
21-Dec-17
All
1
1
1
1-Sep-17
1-Nov-17
30-Nov-17
260
31-Oct-17
28-Oct-17
1-Nov-17
2-Nov-17
21-Dec-17
All
1
1
1
1-Sep-17
1-Nov-17
30-Nov-17
261
31-Oct-17
29-Oct-17
1-Nov-17
2-Nov-17
21-Dec-17
All
1
1
1
1-Sep-17
1-Nov-17
30-Nov-17
262
1-Nov-17
30-Oct-17
2-Nov-17
3-Nov-17
21-Dec-17
All
1
1
1
1-Sep-17
1-Nov-17
30-Nov-17
263
2-Nov-17
31-Oct-17
3-Nov-17
6-Nov-17
21-Dec-17
All
1
1
1
1-Sep-17
1-Nov-17
30-Nov-17
264
3-Nov-17
1-Nov-17
6-Nov-17
7-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
265
6-Nov-17
2-Nov-17
7-Nov-17
8-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
266
7-Nov-17
3-Nov-17
8-Nov-17
9-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
267
7-Nov-17
4-Nov-17
8-Nov-17
9-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
268
7-Nov-17
5-Nov-17
8-Nov-17
9-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
269
8-Nov-17
6-Nov-17
9-Nov-17
10-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
270
9-Nov-17
7-Nov-17
10-Nov-17
13-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
271
10-Nov-17
8-Nov-17
13-Nov-17
14-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
272
13-Nov-17
9-Nov-17
14-Nov-17
15-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
273
14-Nov-17
10-Nov-17
15-Nov-17
16-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
274
14-Nov-17
11-Nov-17
15-Nov-17
16-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
275
14-Nov-17
12-Nov-17
15-Nov-17
16-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
276
15-Nov-17
13-Nov-17
16-Nov-17
17-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




277
16-Nov-17
14-Nov-17
17-Nov-17
20-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
278
17-Nov-17
15-Nov-17
20-Nov-17
21-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
279
20-Nov-17
16-Nov-17
21-Nov-17
22-Nov-17
21-Dec-17
All
2
1
0
1-Sep-17
1-Nov-17
30-Nov-17
280
21-Nov-17
17-Nov-17
22-Nov-17
24-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
281
21-Nov-17
18-Nov-17
22-Nov-17
24-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
282
21-Nov-17
19-Nov-17
22-Nov-17
24-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
283
22-Nov-17
20-Nov-17
24-Nov-17
27-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
284
24-Nov-17
21-Nov-17
27-Nov-17
28-Nov-17
21-Dec-17
All
1
1
0
1-Sep-17
1-Nov-17
30-Nov-17
285
27-Nov-17
22-Nov-17
28-Nov-17
29-Nov-17
21-Dec-17
All
0.5
1
0
1-Sep-17
1-Nov-17
30-Nov-17
286
28-Nov-17
23-Nov-17
28-Nov-17
29-Nov-17
21-Dec-17
All
0.5
1
0
1-Sep-17
1-Nov-17
30-Nov-17
287
28-Nov-17
24-Nov-17
29-Nov-17
30-Nov-17
21-Dec-17
All
1
0.33333333
0
1-Sep-17
1-Nov-17
30-Nov-17
288
28-Nov-17
25-Nov-17
29-Nov-17
30-Nov-17
21-Dec-17
All
1
0.33333333
0
1-Sep-17
1-Nov-17
30-Nov-17
289
28-Nov-17
26-Nov-17
29-Nov-17
30-Nov-17
21-Dec-17
All
1
0.33333333
0
1-Sep-17
1-Nov-17
30-Nov-17
290
28-Nov-17
24-Nov-17
29-Nov-17
30-Nov-17
23-Jan-18
All
1
0.66666667
0
1-Sep-17
1-Nov-17
30-Nov-17
291
28-Nov-17
25-Nov-17
29-Nov-17
30-Nov-17
23-Jan-18
All
1
0.66666667
0
1-Sep-17
1-Nov-17
30-Nov-17
292
28-Nov-17
26-Nov-17
29-Nov-17
30-Nov-17
23-Jan-18
All
1
0.66666667
0
1-Sep-17
1-Dec-17
31-Dec-17
293
29-Nov-17
27-Nov-17
30-Nov-17
1-Dec-17
23-Jan-18
All
1
1
1
1-Oct-17
1-Dec-17
31-Dec-17
294
30-Nov-17
28-Nov-17
1-Dec-17
4-Dec-17
23-Jan-18
All
1
1
1
1-Oct-17
1-Dec-17
31-Dec-17
295
1-Dec-17
29-Nov-17
4-Dec-17
5-Dec-17
23-Jan-18
All
1
1
1
1-Oct-17
1-Dec-17
31-Dec-17
296
4-Dec-17
30-Nov-17
5-Dec-17
6-Dec-17
23-Jan-18
All
1
1
1
1-Oct-17
1-Dec-17
31-Dec-17
297
5-Dec-17
1-Dec-17
6-Dec-17
7-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
298
5-Dec-17
2-Dec-17
6-Dec-17
7-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
299
5-Dec-17
3-Dec-17
6-Dec-17
7-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
300
6-Dec-17
4-Dec-17
7-Dec-17
8-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
301
7-Dec-17
5-Dec-17
8-Dec-17
11-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
302
8-Dec-17
6-Dec-17
11-Dec-17
12-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
303
11-Dec-17
7-Dec-17
12-Dec-17
13-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
304
12-Dec-17
8-Dec-17
13-Dec-17
14-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
305
12-Dec-17
9-Dec-17
13-Dec-17
14-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
306
12-Dec-17
10-Dec-17
13-Dec-17
14-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
307
13-Dec-17
11-Dec-17
14-Dec-17
15-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
308
14-Dec-17
12-Dec-17
15-Dec-17
18-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
309
15-Dec-17
13-Dec-17
18-Dec-17
19-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
310
18-Dec-17
14-Dec-17
19-Dec-17
20-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
311
19-Dec-17
15-Dec-17
20-Dec-17
21-Dec-17
23-Jan-18
All
1.33333333
1
0
1-Oct-17
1-Dec-17
31-Dec-17
312
19-Dec-17
16-Dec-17
20-Dec-17
21-Dec-17
23-Jan-18
All
1.33333333
1
0
1-Oct-17
1-Dec-17
31-Dec-17
313
19-Dec-17
17-Dec-17
20-Dec-17
21-Dec-17
23-Jan-18
All
1.33333333
1
0
1-Oct-17
1-Dec-17
31-Dec-17
314
20-Dec-17
18-Dec-17
21-Dec-17
22-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
315
21-Dec-17
19-Dec-17
22-Dec-17
26-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
316
22-Dec-17
20-Dec-17
26-Dec-17
27-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




317
26-Dec-17
21-Dec-17
27-Dec-17
28-Dec-17
23-Jan-18
All
1
1
0
1-Oct-17
1-Dec-17
31-Dec-17
318
27-Dec-17
22-Dec-17
28-Dec-17
29-Dec-17
23-Jan-18
All
1
0.75
0
1-Oct-17
1-Dec-17
31-Dec-17
319
27-Dec-17
22-Dec-17
28-Dec-17
29-Dec-17
22-Feb-18
All
1
0.25
0
1-Oct-17
1-Jan-18
31-Jan-18
320
27-Dec-17
23-Dec-17
28-Dec-17
29-Dec-17
23-Jan-18
All
1
0.75
0
1-Oct-17
1-Dec-17
31-Dec-17
321
27-Dec-17
23-Dec-17
28-Dec-17
29-Dec-17
22-Feb-18
All
1
0.25
0
1-Oct-17
1-Jan-18
31-Jan-18
322
27-Dec-17
24-Dec-17
28-Dec-17
29-Dec-17
23-Jan-18
All
1
0.75
0
1-Oct-17
1-Dec-17
31-Dec-17
323
27-Dec-17
24-Dec-17
28-Dec-17
29-Dec-17
22-Feb-18
All
1
0.25
0
1-Oct-17
1-Jan-18
31-Jan-18
324
27-Dec-17
25-Dec-17
28-Dec-17
29-Dec-17
23-Jan-18
All
1
0.75
0
1-Oct-17
1-Dec-17
31-Dec-17
325
27-Dec-17
25-Dec-17
28-Dec-17
29-Dec-17
22-Feb-18
All
1
0.25
0
1-Oct-17
1-Jan-18
31-Jan-18
326
28-Dec-17
26-Dec-17
29-Dec-17
2-Jan-18
22-Feb-18
All
1
1
1
1-Nov-17
1-Jan-18
31-Jan-18
327
29-Dec-17
27-Dec-17
2-Jan-18
3-Jan-18
22-Feb-18
All
1
1
1
1-Nov-17
1-Jan-18
31-Jan-18
328
2-Jan-18
28-Dec-17
3-Jan-18
4-Jan-18
22-Feb-18
All
1
1
1
1-Nov-17
1-Jan-18
31-Jan-18
329
3-Jan-18
29-Dec-17
4-Jan-18
5-Jan-18
22-Feb-18
All
0.75
1
1
1-Nov-17
1-Jan-18
31-Jan-18
330
3-Jan-18
30-Dec-17
4-Jan-18
5-Jan-18
22-Feb-18
All
0.75
1
1
1-Nov-17
1-Jan-18
31-Jan-18
331
3-Jan-18
31-Dec-17
4-Jan-18
5-Jan-18
22-Feb-18
All
0.75
1
1
1-Nov-17
1-Jan-18
31-Jan-18
332
3-Jan-18
1-Jan-18
4-Jan-18
5-Jan-18
22-Feb-18
All
0.75
1
0
1-Nov-17
1-Jan-18
31-Jan-18
333
4-Jan-18
2-Jan-18
5-Jan-18
8-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
334
5-Jan-18
3-Jan-18
8-Jan-18
9-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
335
8-Jan-18
4-Jan-18
9-Jan-18
10-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
336
9-Jan-18
5-Jan-18
10-Jan-18
11-Jan-18
22-Feb-18
All
1.33333333
1
0
1-Nov-17
1-Jan-18
31-Jan-18
337
9-Jan-18
6-Jan-18
10-Jan-18
11-Jan-18
22-Feb-18
All
1.33333333
1
0
1-Nov-17
1-Jan-18
31-Jan-18
338
9-Jan-18
7-Jan-18
10-Jan-18
11-Jan-18
22-Feb-18
All
1.33333333
1
0
1-Nov-17
1-Jan-18
31-Jan-18
339
10-Jan-18
8-Jan-18
11-Jan-18
12-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
340
11-Jan-18
9-Jan-18
12-Jan-18
16-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
341
12-Jan-18
10-Jan-18
16-Jan-18
17-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
342
16-Jan-18
11-Jan-18
17-Jan-18
18-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
343
17-Jan-18
12-Jan-18
18-Jan-18
19-Jan-18
22-Feb-18
All
0.75
1
0
1-Nov-17
1-Jan-18
31-Jan-18
344
17-Jan-18
13-Jan-18
18-Jan-18
19-Jan-18
22-Feb-18
All
0.75
1
0
1-Nov-17
1-Jan-18
31-Jan-18
345
17-Jan-18
14-Jan-18
18-Jan-18
19-Jan-18
22-Feb-18
All
0.75
1
0
1-Nov-17
1-Jan-18
31-Jan-18
346
17-Jan-18
15-Jan-18
18-Jan-18
19-Jan-18
22-Feb-18
All
0.75
1
0
1-Nov-17
1-Jan-18
31-Jan-18
347
18-Jan-18
16-Jan-18
19-Jan-18
22-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
348
19-Jan-18
17-Jan-18
22-Jan-18
23-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
349
22-Jan-18
18-Jan-18
23-Jan-18
24-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
350
23-Jan-18
19-Jan-18
24-Jan-18
25-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
351
23-Jan-18
20-Jan-18
24-Jan-18
25-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
352
23-Jan-18
21-Jan-18
24-Jan-18
25-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
353
24-Jan-18
22-Jan-18
25-Jan-18
26-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
354
25-Jan-18
23-Jan-18
26-Jan-18
29-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
355
26-Jan-18
24-Jan-18
29-Jan-18
30-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18
356
29-Jan-18
25-Jan-18
30-Jan-18
31-Jan-18
22-Feb-18
All
1
1
0
1-Nov-17
1-Jan-18
31-Jan-18





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




357
30-Jan-18
26-Jan-18
31-Jan-18
1-Feb-18
21-Mar-18
All
1
1
1
1-Dec-17
1-Feb-18
28-Feb-18
358
30-Jan-18
27-Jan-18
31-Jan-18
1-Feb-18
21-Mar-18
All
1
1
1
1-Dec-17
1-Feb-18
28-Feb-18
359
30-Jan-18
28-Jan-18
31-Jan-18
1-Feb-18
21-Mar-18
All
1
1
1
1-Dec-17
1-Feb-18
28-Feb-18
360
31-Jan-18
29-Jan-18
1-Feb-18
2-Feb-18
21-Mar-18
All
1
1
1
1-Dec-17
1-Feb-18
28-Feb-18
361
1-Feb-18
30-Jan-18
2-Feb-18
5-Feb-18
21-Mar-18
All
1
1
1
1-Dec-17
1-Feb-18
28-Feb-18
362
2-Feb-18
31-Jan-18
5-Feb-18
6-Feb-18
21-Mar-18
All
1
1
1
1-Dec-17
1-Feb-18
28-Feb-18
363
5-Feb-18
1-Feb-18
6-Feb-18
7-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
364
6-Feb-18
2-Feb-18
7-Feb-18
8-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
365
6-Feb-18
3-Feb-18
7-Feb-18
8-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
366
6-Feb-18
4-Feb-18
7-Feb-18
8-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
367
7-Feb-18
5-Feb-18
8-Feb-18
9-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
368
8-Feb-18
6-Feb-18
9-Feb-18
12-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
369
9-Feb-18
7-Feb-18
12-Feb-18
13-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
370
12-Feb-18
8-Feb-18
13-Feb-18
14-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
371
13-Feb-18
9-Feb-18
14-Feb-18
15-Feb-18
21-Mar-18
All
1.33333333
1
0
1-Dec-17
1-Feb-18
28-Feb-18
372
13-Feb-18
10-Feb-18
14-Feb-18
15-Feb-18
21-Mar-18
All
1.33333333
1
0
1-Dec-17
1-Feb-18
28-Feb-18
373
13-Feb-18
11-Feb-18
14-Feb-18
15-Feb-18
21-Mar-18
All
1.33333333
1
0
1-Dec-17
1-Feb-18
28-Feb-18
374
14-Feb-18
12-Feb-18
15-Feb-18
16-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
375
15-Feb-18
13-Feb-18
16-Feb-18
20-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
376
16-Feb-18
14-Feb-18
20-Feb-18
21-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
377
20-Feb-18
15-Feb-18
21-Feb-18
22-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
378
21-Feb-18
16-Feb-18
22-Feb-18
23-Feb-18
21-Mar-18
All
0.75
1
0
1-Dec-17
1-Feb-18
28-Feb-18
379
21-Feb-18
17-Feb-18
22-Feb-18
23-Feb-18
21-Mar-18
All
0.75
1
0
1-Dec-17
1-Feb-18
28-Feb-18
380
21-Feb-18
18-Feb-18
22-Feb-18
23-Feb-18
21-Mar-18
All
0.75
1
0
1-Dec-17
1-Feb-18
28-Feb-18
381
21-Feb-18
19-Feb-18
22-Feb-18
23-Feb-18
21-Mar-18
All
0.75
1
0
1-Dec-17
1-Feb-18
28-Feb-18
382
22-Feb-18
20-Feb-18
23-Feb-18
26-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
383
23-Feb-18
21-Feb-18
26-Feb-18
27-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
384
26-Feb-18
22-Feb-18
27-Feb-18
28-Feb-18
21-Mar-18
All
1
1
0
1-Dec-17
1-Feb-18
28-Feb-18
385
27-Feb-18
23-Feb-18
28-Feb-18
1-Mar-18
20-Apr-18
All
1
1
1
1-Jan-18
1-Mar-18
31-Mar-18
386
27-Feb-18
24-Feb-18
28-Feb-18
1-Mar-18
20-Apr-18
All
1
1
1
1-Jan-18
1-Mar-18
31-Mar-18
387
27-Feb-18
25-Feb-18
28-Feb-18
1-Mar-18
20-Apr-18
All
1
1
1
1-Jan-18
1-Mar-18
31-Mar-18
388
28-Feb-18
26-Feb-18
1-Mar-18
2-Mar-18
20-Apr-18
All
1
1
1
1-Jan-18
1-Mar-18
31-Mar-18
389
1-Mar-18
27-Feb-18
2-Mar-18
5-Mar-18
20-Apr-18
All
1
1
1
1-Jan-18
1-Mar-18
31-Mar-18
390
2-Mar-18
28-Feb-18
5-Mar-18
6-Mar-18
20-Apr-18
All
1
1
1
1-Jan-18
1-Mar-18
31-Mar-18
391
5-Mar-18
1-Mar-18
6-Mar-18
7-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
392
6-Mar-18
2-Mar-18
7-Mar-18
8-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
393
6-Mar-18
3-Mar-18
7-Mar-18
8-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
394
6-Mar-18
4-Mar-18
7-Mar-18
8-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
395
7-Mar-18
5-Mar-18
8-Mar-18
9-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
396
8-Mar-18
6-Mar-18
9-Mar-18
12-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




397
9-Mar-18
7-Mar-18
12-Mar-18
13-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
398
12-Mar-18
8-Mar-18
13-Mar-18
14-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
399
13-Mar-18
9-Mar-18
14-Mar-18
15-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
400
13-Mar-18
10-Mar-18
14-Mar-18
15-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
401
13-Mar-18
11-Mar-18
14-Mar-18
15-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
402
14-Mar-18
12-Mar-18
15-Mar-18
16-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
403
15-Mar-18
13-Mar-18
16-Mar-18
19-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
404
16-Mar-18
14-Mar-18
19-Mar-18
20-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
405
19-Mar-18
15-Mar-18
20-Mar-18
21-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
406
20-Mar-18
16-Mar-18
21-Mar-18
22-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
407
20-Mar-18
17-Mar-18
21-Mar-18
22-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
408
20-Mar-18
18-Mar-18
21-Mar-18
22-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
409
21-Mar-18
19-Mar-18
22-Mar-18
23-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
410
22-Mar-18
20-Mar-18
23-Mar-18
26-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
411
23-Mar-18
21-Mar-18
26-Mar-18
27-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
412
26-Mar-18
22-Mar-18
27-Mar-18
28-Mar-18
20-Apr-18
All
1
1
0
1-Jan-18
1-Mar-18
31-Mar-18
413
27-Mar-18
23-Mar-18
28-Mar-18
29-Mar-18
20-Apr-18
All
1.33333333
0.75
0
1-Jan-18
1-Mar-18
31-Mar-18
414
27-Mar-18
23-Mar-18
28-Mar-18
29-Mar-18
21-May-18
All
1.33333333
0.25
0
1-Jan-18
1-Apr-18
30-Apr-18
415
27-Mar-18
24-Mar-18
28-Mar-18
29-Mar-18
20-Apr-18
All
1.33333333
0.75
0
1-Jan-18
1-Mar-18
31-Mar-18
416
27-Mar-18
24-Mar-18
28-Mar-18
29-Mar-18
21-May-18
All
1.33333333
0.25
0
1-Jan-18
1-Apr-18
30-Apr-18
417
27-Mar-18
25-Mar-18
28-Mar-18
29-Mar-18
20-Apr-18
All
1.33333333
0.75
0
1-Jan-18
1-Mar-18
31-Mar-18
418
27-Mar-18
25-Mar-18
28-Mar-18
29-Mar-18
21-May-18
All
1.33333333
0.25
0
1-Jan-18
1-Apr-18
30-Apr-18
419
28-Mar-18
26-Mar-18
29-Mar-18
2-Apr-18
21-May-18
All
1
1
1
1-Feb-18
1-Apr-18
30-Apr-18
420
29-Mar-18
27-Mar-18
2-Apr-18
3-Apr-18
21-May-18
All
1
1
1
1-Feb-18
1-Apr-18
30-Apr-18
421
2-Apr-18
28-Mar-18
3-Apr-18
4-Apr-18
21-May-18
All
1
1
1
1-Feb-18
1-Apr-18
30-Apr-18
422
3-Apr-18
29-Mar-18
4-Apr-18
5-Apr-18
21-May-18
All
1
1
1
1-Feb-18
1-Apr-18
30-Apr-18
423
4-Apr-18
30-Mar-18
5-Apr-18
6-Apr-18
21-May-18
All
0.75
1
1
1-Feb-18
1-Apr-18
30-Apr-18
424
4-Apr-18
31-Mar-18
5-Apr-18
6-Apr-18
21-May-18
All
0.75
1
1
1-Feb-18
1-Apr-18
30-Apr-18
425
4-Apr-18
1-Apr-18
5-Apr-18
6-Apr-18
21-May-18
All
0.75
1
0
1-Feb-18
1-Apr-18
30-Apr-18
426
4-Apr-18
2-Apr-18
5-Apr-18
6-Apr-18
21-May-18
All
0.75
1
0
1-Feb-18
1-Apr-18
30-Apr-18
427
5-Apr-18
3-Apr-18
6-Apr-18
9-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
428
6-Apr-18
4-Apr-18
9-Apr-18
10-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
429
9-Apr-18
5-Apr-18
10-Apr-18
11-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
430
10-Apr-18
6-Apr-18
11-Apr-18
12-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
431
10-Apr-18
7-Apr-18
11-Apr-18
12-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
432
10-Apr-18
8-Apr-18
11-Apr-18
12-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
433
11-Apr-18
9-Apr-18
12-Apr-18
13-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
434
12-Apr-18
10-Apr-18
13-Apr-18
16-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
435
13-Apr-18
11-Apr-18
16-Apr-18
17-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
436
16-Apr-18
12-Apr-18
17-Apr-18
18-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




437
17-Apr-18
13-Apr-18
18-Apr-18
19-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
438
17-Apr-18
14-Apr-18
18-Apr-18
19-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
439
17-Apr-18
15-Apr-18
18-Apr-18
19-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
440
18-Apr-18
16-Apr-18
19-Apr-18
20-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
441
19-Apr-18
17-Apr-18
20-Apr-18
23-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
442
20-Apr-18
18-Apr-18
23-Apr-18
24-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
443
23-Apr-18
19-Apr-18
24-Apr-18
25-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
444
24-Apr-18
20-Apr-18
25-Apr-18
26-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
445
24-Apr-18
21-Apr-18
25-Apr-18
26-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
446
24-Apr-18
22-Apr-18
25-Apr-18
26-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
447
25-Apr-18
23-Apr-18
26-Apr-18
27-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
448
26-Apr-18
24-Apr-18
27-Apr-18
30-Apr-18
21-May-18
All
1
1
0
1-Feb-18
1-Apr-18
30-Apr-18
449
27-Apr-18
25-Apr-18
30-Apr-18
1-May-18
21-Jun-18
All
1
1
1
1-Mar-18
1-May-18
31-May-18
450
30-Apr-18
26-Apr-18
1-May-18
2-May-18
21-Jun-18
All
1
1
1
1-Mar-18
1-May-18
31-May-18
451
1-May-18
27-Apr-18
2-May-18
3-May-18
21-Jun-18
All
1
1
1
1-Mar-18
1-May-18
31-May-18
452
1-May-18
28-Apr-18
2-May-18
3-May-18
21-Jun-18
All
1
1
1
1-Mar-18
1-May-18
31-May-18
453
1-May-18
29-Apr-18
2-May-18
3-May-18
21-Jun-18
All
1
1
1
1-Mar-18
1-May-18
31-May-18
454
2-May-18
30-Apr-18
3-May-18
4-May-18
21-Jun-18
All
1
1
1
1-Mar-18
1-May-18
31-May-18
455
3-May-18
1-May-18
4-May-18
7-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
456
4-May-18
2-May-18
7-May-18
8-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
457
7-May-18
3-May-18
8-May-18
9-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
458
8-May-18
4-May-18
9-May-18
10-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
459
8-May-18
5-May-18
9-May-18
10-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
460
8-May-18
6-May-18
9-May-18
10-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
461
9-May-18
7-May-18
10-May-18
11-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
462
10-May-18
8-May-18
11-May-18
14-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
463
11-May-18
9-May-18
14-May-18
15-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
464
14-May-18
10-May-18
15-May-18
16-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
465
15-May-18
11-May-18
16-May-18
17-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
466
15-May-18
12-May-18
16-May-18
17-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
467
15-May-18
13-May-18
16-May-18
17-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
468
16-May-18
14-May-18
17-May-18
18-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
469
17-May-18
15-May-18
18-May-18
21-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
470
18-May-18
16-May-18
21-May-18
22-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
471
21-May-18
17-May-18
22-May-18
23-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
472
22-May-18
18-May-18
23-May-18
24-May-18
21-Jun-18
All
1.33333333
1
0
1-Mar-18
1-May-18
31-May-18
473
22-May-18
19-May-18
23-May-18
24-May-18
21-Jun-18
All
1.33333333
1
0
1-Mar-18
1-May-18
31-May-18
474
22-May-18
20-May-18
23-May-18
24-May-18
21-Jun-18
All
1.33333333
1
0
1-Mar-18
1-May-18
31-May-18
475
23-May-18
21-May-18
24-May-18
25-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
476
24-May-18
22-May-18
25-May-18
29-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




477
25-May-18
23-May-18
29-May-18
30-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
478
29-May-18
24-May-18
30-May-18
31-May-18
21-Jun-18
All
1
1
0
1-Mar-18
1-May-18
31-May-18
479
30-May-18
25-May-18
31-May-18
1-Jun-18
23-Jul-18
All
0.75
1
1
1-Apr-18
1-Jun-18
30-Jun-18
480
30-May-18
26-May-18
31-May-18
1-Jun-18
23-Jul-18
All
0.75
1
1
1-Apr-18
1-Jun-18
30-Jun-18
481
30-May-18
27-May-18
31-May-18
1-Jun-18
23-Jul-18
All
0.75
1
1
1-Apr-18
1-Jun-18
30-Jun-18
482
30-May-18
28-May-18
31-May-18
1-Jun-18
23-Jul-18
All
0.75
1
1
1-Apr-18
1-Jun-18
30-Jun-18
483
31-May-18
29-May-18
1-Jun-18
4-Jun-18
23-Jul-18
All
1
1
1
1-Apr-18
1-Jun-18
30-Jun-18
484
1-Jun-18
30-May-18
4-Jun-18
5-Jun-18
23-Jul-18
All
1
1
1
1-Apr-18
1-Jun-18
30-Jun-18
485
4-Jun-18
31-May-18
5-Jun-18
6-Jun-18
23-Jul-18
All
1
1
1
1-Apr-18
1-Jun-18
30-Jun-18
486
5-Jun-18
1-Jun-18
6-Jun-18
7-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
487
5-Jun-18
2-Jun-18
6-Jun-18
7-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
488
5-Jun-18
3-Jun-18
6-Jun-18
7-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
489
6-Jun-18
4-Jun-18
7-Jun-18
8-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
490
7-Jun-18
5-Jun-18
8-Jun-18
11-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
491
8-Jun-18
6-Jun-18
11-Jun-18
12-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
492
11-Jun-18
7-Jun-18
12-Jun-18
13-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
493
12-Jun-18
8-Jun-18
13-Jun-18
14-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
494
12-Jun-18
9-Jun-18
13-Jun-18
14-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
495
12-Jun-18
10-Jun-18
13-Jun-18
14-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
496
13-Jun-18
11-Jun-18
14-Jun-18
15-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
497
14-Jun-18
12-Jun-18
15-Jun-18
18-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
498
15-Jun-18
13-Jun-18
18-Jun-18
19-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
499
18-Jun-18
14-Jun-18
19-Jun-18
20-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
500
19-Jun-18
15-Jun-18
20-Jun-18
21-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
501
19-Jun-18
16-Jun-18
20-Jun-18
21-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
502
19-Jun-18
17-Jun-18
20-Jun-18
21-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
503
20-Jun-18
18-Jun-18
21-Jun-18
22-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
504
21-Jun-18
19-Jun-18
22-Jun-18
25-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
505
22-Jun-18
20-Jun-18
25-Jun-18
26-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
506
25-Jun-18
21-Jun-18
26-Jun-18
27-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
507
26-Jun-18
22-Jun-18
27-Jun-18
28-Jun-18
23-Jul-18
All
1
0.66666667
0
1-Apr-18
1-Jun-18
30-Jun-18
508
26-Jun-18
23-Jun-18
27-Jun-18
28-Jun-18
23-Jul-18
All
1
0.66666667
0
1-Apr-18
1-Jun-18
30-Jun-18
509
26-Jun-18
24-Jun-18
27-Jun-18
28-Jun-18
23-Jul-18
All
1
0.66666667
0
1-Apr-18
1-Jun-18
30-Jun-18
510
26-Jun-18
22-Jun-18
27-Jun-18
28-Jun-18
21-Aug-18
All
1
0.33333333
0
1-Apr-18
1-Jul-18
31-Jul-18
511
26-Jun-18
23-Jun-18
27-Jun-18
28-Jun-18
21-Aug-18
All
1
0.33333333
0
1-Apr-18
1-Jul-18
31-Jul-18
512
26-Jun-18
24-Jun-18
27-Jun-18
28-Jun-18
21-Aug-18
All
1
0.33333333
0
1-Apr-18
1-Jul-18
31-Jul-18
513
27-Jun-18
25-Jun-18
28-Jun-18
29-Jun-18
23-Jul-18
All
1
1
0
1-Apr-18
1-Jun-18
30-Jun-18
514
28-Jun-18
26-Jun-18
29-Jun-18
2-Jul-18
21-Aug-18
All
1
1
1
1-May-18
1-Jul-18
31-Jul-18
515
29-Jun-18
27-Jun-18
2-Jul-18
3-Jul-18
21-Aug-18
All
2
1
1
1-May-18
1-Jul-18
31-Jul-18
516
2-Jul-18
28-Jun-18
3-Jul-18
5-Jul-18
21-Aug-18
All
1
1
1
1-May-18
1-Jul-18
31-Jul-18





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




517
3-Jul-18
29-Jun-18
5-Jul-18
6-Jul-18
21-Aug-18
All
1
1
1
1-May-18
1-Jul-18
31-Jul-18
518
3-Jul-18
30-Jun-18
5-Jul-18
6-Jul-18
21-Aug-18
All
1
1
1
1-May-18
1-Jul-18
31-Jul-18
519
3-Jul-18
1-Jul-18
5-Jul-18
6-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
520
5-Jul-18
2-Jul-18
6-Jul-18
9-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
521
6-Jul-18
3-Jul-18
9-Jul-18
10-Jul-18
21-Aug-18
All
0.5
1
0
1-May-18
1-Jul-18
31-Jul-18
522
6-Jul-18
4-Jul-18
9-Jul-18
10-Jul-18
21-Aug-18
All
0.5
1
0
1-May-18
1-Jul-18
31-Jul-18
523
9-Jul-18
5-Jul-18
10-Jul-18
11-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
524
10-Jul-18
6-Jul-18
11-Jul-18
12-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
525
10-Jul-18
7-Jul-18
11-Jul-18
12-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
526
10-Jul-18
8-Jul-18
11-Jul-18
12-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
527
11-Jul-18
9-Jul-18
12-Jul-18
13-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
528
12-Jul-18
10-Jul-18
13-Jul-18
16-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
529
13-Jul-18
11-Jul-18
16-Jul-18
17-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
530
16-Jul-18
12-Jul-18
17-Jul-18
18-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
531
17-Jul-18
13-Jul-18
18-Jul-18
19-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
532
17-Jul-18
14-Jul-18
18-Jul-18
19-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
533
17-Jul-18
15-Jul-18
18-Jul-18
19-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
534
18-Jul-18
16-Jul-18
19-Jul-18
20-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
535
19-Jul-18
17-Jul-18
20-Jul-18
23-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
536
20-Jul-18
18-Jul-18
23-Jul-18
24-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
537
23-Jul-18
19-Jul-18
24-Jul-18
25-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
538
24-Jul-18
20-Jul-18
25-Jul-18
26-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
539
24-Jul-18
21-Jul-18
25-Jul-18
26-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
540
24-Jul-18
22-Jul-18
25-Jul-18
26-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
541
25-Jul-18
23-Jul-18
26-Jul-18
27-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
542
26-Jul-18
24-Jul-18
27-Jul-18
30-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
543
27-Jul-18
25-Jul-18
30-Jul-18
31-Jul-18
21-Aug-18
All
1
1
0
1-May-18
1-Jul-18
31-Jul-18
544
30-Jul-18
26-Jul-18
31-Jul-18
1-Aug-18
24-Sep-18
All
1
1
1
1-Jun-18
1-Aug-18
31-Aug-18
545
31-Jul-18
27-Jul-18
1-Aug-18
2-Aug-18
24-Sep-18
All
1
1
1
1-Jun-18
1-Aug-18
31-Aug-18
546
31-Jul-18
28-Jul-18
1-Aug-18
2-Aug-18
24-Sep-18
All
1
1
1
1-Jun-18
1-Aug-18
31-Aug-18
547
31-Jul-18
29-Jul-18
1-Aug-18
2-Aug-18
24-Sep-18
All
1
1
1
1-Jun-18
1-Aug-18
31-Aug-18
548
1-Aug-18
30-Jul-18
2-Aug-18
3-Aug-18
24-Sep-18
All
1
1
1
1-Jun-18
1-Aug-18
31-Aug-18
549
2-Aug-18
31-Jul-18
3-Aug-18
6-Aug-18
24-Sep-18
All
1
1
1
1-Jun-18
1-Aug-18
31-Aug-18
550
3-Aug-18
1-Aug-18
6-Aug-18
7-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
551
6-Aug-18
2-Aug-18
7-Aug-18
8-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
552
7-Aug-18
3-Aug-18
8-Aug-18
9-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
553
7-Aug-18
4-Aug-18
8-Aug-18
9-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
554
7-Aug-18
5-Aug-18
8-Aug-18
9-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
555
8-Aug-18
6-Aug-18
9-Aug-18
10-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
556
9-Aug-18
7-Aug-18
10-Aug-18
13-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




557
10-Aug-18
8-Aug-18
13-Aug-18
14-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
558
13-Aug-18
9-Aug-18
14-Aug-18
15-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
559
14-Aug-18
10-Aug-18
15-Aug-18
16-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
560
14-Aug-18
11-Aug-18
15-Aug-18
16-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
561
14-Aug-18
12-Aug-18
15-Aug-18
16-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
562
15-Aug-18
13-Aug-18
16-Aug-18
17-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
563
16-Aug-18
14-Aug-18
17-Aug-18
20-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
564
17-Aug-18
15-Aug-18
20-Aug-18
21-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
565
20-Aug-18
16-Aug-18
21-Aug-18
22-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
566
21-Aug-18
17-Aug-18
22-Aug-18
23-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
567
21-Aug-18
18-Aug-18
22-Aug-18
23-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
568
21-Aug-18
19-Aug-18
22-Aug-18
23-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
569
22-Aug-18
20-Aug-18
23-Aug-18
24-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
570
23-Aug-18
21-Aug-18
24-Aug-18
27-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
571
24-Aug-18
22-Aug-18
27-Aug-18
28-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
572
27-Aug-18
23-Aug-18
28-Aug-18
29-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
573
28-Aug-18
24-Aug-18
29-Aug-18
30-Aug-18
24-Sep-18
All
1.33333333
0.25
0
1-Jun-18
1-Aug-18
31-Aug-18
574
28-Aug-18
25-Aug-18
29-Aug-18
30-Aug-18
24-Sep-18
All
1.33333333
0.25
0
1-Jun-18
1-Aug-18
31-Aug-18
575
28-Aug-18
26-Aug-18
29-Aug-18
30-Aug-18
24-Sep-18
All
1.33333333
0.25
0
1-Jun-18
1-Aug-18
31-Aug-18
576
28-Aug-18
24-Aug-18
29-Aug-18
30-Aug-18
22-Oct-18
All
1.33333333
0.75
0
1-Jun-18
1-Sep-18
30-Sep-18
577
28-Aug-18
25-Aug-18
29-Aug-18
30-Aug-18
22-Oct-18
All
1.33333333
0.75
0
1-Jun-18
1-Sep-18
30-Sep-18
578
28-Aug-18
26-Aug-18
29-Aug-18
30-Aug-18
22-Oct-18
All
1.33333333
0.75
0
1-Jun-18
1-Sep-18
30-Sep-18
579
29-Aug-18
27-Aug-18
30-Aug-18
31-Aug-18
24-Sep-18
All
1
1
0
1-Jun-18
1-Aug-18
31-Aug-18
580
30-Aug-18
28-Aug-18
31-Aug-18
4-Sep-18
22-Oct-18
All
1
1
1
1-Jul-18
1-Sep-18
30-Sep-18
581
31-Aug-18
29-Aug-18
4-Sep-18
5-Sep-18
22-Oct-18
All
1
1
1
1-Jul-18
1-Sep-18
30-Sep-18
582
4-Sep-18
30-Aug-18
5-Sep-18
6-Sep-18
22-Oct-18
All
0.75
1
1
1-Jul-18
1-Sep-18
30-Sep-18
583
5-Sep-18
31-Aug-18
6-Sep-18
7-Sep-18
22-Oct-18
All
0.75
1
1
1-Jul-18
1-Sep-18
30-Sep-18
584
5-Sep-18
1-Sep-18
6-Sep-18
7-Sep-18
22-Oct-18
All
0.75
1
0
1-Jul-18
1-Sep-18
30-Sep-18
585
5-Sep-18
2-Sep-18
6-Sep-18
7-Sep-18
22-Oct-18
All
0.75
1
0
1-Jul-18
1-Sep-18
30-Sep-18
586
5-Sep-18
3-Sep-18
6-Sep-18
7-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
587
6-Sep-18
4-Sep-18
7-Sep-18
10-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
588
7-Sep-18
5-Sep-18
10-Sep-18
11-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
589
10-Sep-18
6-Sep-18
11-Sep-18
12-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
590
11-Sep-18
7-Sep-18
12-Sep-18
13-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
591
11-Sep-18
8-Sep-18
12-Sep-18
13-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
592
11-Sep-18
9-Sep-18
12-Sep-18
13-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
593
12-Sep-18
10-Sep-18
13-Sep-18
14-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
594
13-Sep-18
11-Sep-18
14-Sep-18
17-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
595
14-Sep-18
12-Sep-18
17-Sep-18
18-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
596
17-Sep-18
13-Sep-18
18-Sep-18
19-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




597
18-Sep-18
14-Sep-18
19-Sep-18
20-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
598
18-Sep-18
15-Sep-18
19-Sep-18
20-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
599
18-Sep-18
16-Sep-18
19-Sep-18
20-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
600
19-Sep-18
17-Sep-18
20-Sep-18
21-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
601
20-Sep-18
18-Sep-18
21-Sep-18
24-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
602
21-Sep-18
19-Sep-18
24-Sep-18
25-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
603
24-Sep-18
20-Sep-18
25-Sep-18
26-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
604
25-Sep-18
21-Sep-18
26-Sep-18
27-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
605
25-Sep-18
22-Sep-18
26-Sep-18
27-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
606
25-Sep-18
23-Sep-18
26-Sep-18
27-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
607
26-Sep-18
24-Sep-18
27-Sep-18
28-Sep-18
22-Oct-18
All
1
1
0
1-Jul-18
1-Sep-18
30-Sep-18
608
27-Sep-18
25-Sep-18
28-Sep-18
1-Oct-18
23-Nov-18
All
1
1
1
1-Aug-18
1-Oct-18
31-Oct-18
609
28-Sep-18
26-Sep-18
1-Oct-18
2-Oct-18
23-Nov-18
All
1
1
1
1-Aug-18
1-Oct-18
31-Oct-18
610
1-Oct-18
27-Sep-18
2-Oct-18
3-Oct-18
23-Nov-18
All
1
1
1
1-Aug-18
1-Oct-18
31-Oct-18
611
2-Oct-18
28-Sep-18
3-Oct-18
4-Oct-18
23-Nov-18
All
1.33333333
1
1
1-Aug-18
1-Oct-18
31-Oct-18
612
2-Oct-18
29-Sep-18
3-Oct-18
4-Oct-18
23-Nov-18
All
1.33333333
1
1
1-Aug-18
1-Oct-18
31-Oct-18
613
2-Oct-18
30-Sep-18
3-Oct-18
4-Oct-18
23-Nov-18
All
1.33333333
1
1
1-Aug-18
1-Oct-18
31-Oct-18
614
3-Oct-18
1-Oct-18
4-Oct-18
5-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
615
4-Oct-18
2-Oct-18
5-Oct-18
9-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
616
5-Oct-18
3-Oct-18
9-Oct-18
10-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
617
9-Oct-18
4-Oct-18
10-Oct-18
11-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
618
10-Oct-18
5-Oct-18
11-Oct-18
12-Oct-18
23-Nov-18
All
0.75
1
0
1-Aug-18
1-Oct-18
31-Oct-18
619
10-Oct-18
6-Oct-18
11-Oct-18
12-Oct-18
23-Nov-18
All
0.75
1
0
1-Aug-18
1-Oct-18
31-Oct-18
620
10-Oct-18
7-Oct-18
11-Oct-18
12-Oct-18
23-Nov-18
All
0.75
1
0
1-Aug-18
1-Oct-18
31-Oct-18
621
10-Oct-18
8-Oct-18
11-Oct-18
12-Oct-18
23-Nov-18
All
0.75
1
0
1-Aug-18
1-Oct-18
31-Oct-18
622
11-Oct-18
9-Oct-18
12-Oct-18
15-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
623
12-Oct-18
10-Oct-18
15-Oct-18
16-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
624
15-Oct-18
11-Oct-18
16-Oct-18
17-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
625
16-Oct-18
12-Oct-18
17-Oct-18
18-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
626
16-Oct-18
13-Oct-18
17-Oct-18
18-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
627
16-Oct-18
14-Oct-18
17-Oct-18
18-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
628
17-Oct-18
15-Oct-18
18-Oct-18
19-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
629
18-Oct-18
16-Oct-18
19-Oct-18
22-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
630
19-Oct-18
17-Oct-18
22-Oct-18
23-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
631
22-Oct-18
18-Oct-18
23-Oct-18
24-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
632
23-Oct-18
19-Oct-18
24-Oct-18
25-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
633
23-Oct-18
20-Oct-18
24-Oct-18
25-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
634
23-Oct-18
21-Oct-18
24-Oct-18
25-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
635
24-Oct-18
22-Oct-18
25-Oct-18
26-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
636
25-Oct-18
23-Oct-18
26-Oct-18
29-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




637
26-Oct-18
24-Oct-18
29-Oct-18
30-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
638
29-Oct-18
25-Oct-18
30-Oct-18
31-Oct-18
23-Nov-18
All
1
1
0
1-Aug-18
1-Oct-18
31-Oct-18
639
30-Oct-18
26-Oct-18
31-Oct-18
1-Nov-18
21-Dec-18
All
1
1
1
1-Sep-18
1-Nov-18
30-Nov-18
640
30-Oct-18
27-Oct-18
31-Oct-18
1-Nov-18
21-Dec-18
All
1
1
1
1-Sep-18
1-Nov-18
30-Nov-18
641
30-Oct-18
28-Oct-18
31-Oct-18
1-Nov-18
21-Dec-18
All
1
1
1
1-Sep-18
1-Nov-18
30-Nov-18
642
31-Oct-18
29-Oct-18
1-Nov-18
2-Nov-18
21-Dec-18
All
1
1
1
1-Sep-18
1-Nov-18
30-Nov-18
643
1-Nov-18
30-Oct-18
2-Nov-18
5-Nov-18
21-Dec-18
All
1
1
1
1-Sep-18
1-Nov-18
30-Nov-18
644
2-Nov-18
31-Oct-18
5-Nov-18
6-Nov-18
21-Dec-18
All
1
1
1
1-Sep-18
1-Nov-18
30-Nov-18
645
5-Nov-18
1-Nov-18
6-Nov-18
7-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
646
6-Nov-18
2-Nov-18
7-Nov-18
8-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
647
6-Nov-18
3-Nov-18
7-Nov-18
8-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
648
6-Nov-18
4-Nov-18
7-Nov-18
8-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
649
7-Nov-18
5-Nov-18
8-Nov-18
9-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
650
8-Nov-18
6-Nov-18
9-Nov-18
13-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
651
9-Nov-18
7-Nov-18
13-Nov-18
14-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
652
13-Nov-18
8-Nov-18
14-Nov-18
15-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
653
14-Nov-18
9-Nov-18
15-Nov-18
16-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
654
14-Nov-18
10-Nov-18
15-Nov-18
16-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
655
14-Nov-18
11-Nov-18
15-Nov-18
16-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
656
14-Nov-18
12-Nov-18
15-Nov-18
16-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
657
15-Nov-18
13-Nov-18
16-Nov-18
19-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
658
16-Nov-18
14-Nov-18
19-Nov-18
20-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
659
19-Nov-18
15-Nov-18
20-Nov-18
21-Nov-18
21-Dec-18
All
2
1
0
1-Sep-18
1-Nov-18
30-Nov-18
660
20-Nov-18
16-Nov-18
21-Nov-18
23-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
661
20-Nov-18
17-Nov-18
21-Nov-18
23-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
662
20-Nov-18
18-Nov-18
21-Nov-18
23-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
663
21-Nov-18
19-Nov-18
23-Nov-18
26-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
664
23-Nov-18
20-Nov-18
26-Nov-18
27-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
665
26-Nov-18
21-Nov-18
27-Nov-18
28-Nov-18
21-Dec-18
All
0.5
1
0
1-Sep-18
1-Nov-18
30-Nov-18
666
26-Nov-18
22-Nov-18
27-Nov-18
28-Nov-18
21-Dec-18
All
0.5
1
0
1-Sep-18
1-Nov-18
30-Nov-18
667
27-Nov-18
23-Nov-18
28-Nov-18
29-Nov-18
21-Dec-18
All
1
0.33333333
0
1-Sep-18
1-Nov-18
30-Nov-18
668
27-Nov-18
24-Nov-18
28-Nov-18
29-Nov-18
21-Dec-18
All
1
0.33333333
0
1-Sep-18
1-Nov-18
30-Nov-18
669
27-Nov-18
25-Nov-18
28-Nov-18
29-Nov-18
21-Dec-18
All
1
0.33333333
0
1-Sep-18
1-Nov-18
30-Nov-18
670
27-Nov-18
23-Nov-18
28-Nov-18
29-Nov-18
23-Jan-19
All
1
0.66666667
0
1-Sep-18
1-Dec-18
31-Dec-18
671
27-Nov-18
24-Nov-18
28-Nov-18
29-Nov-18
23-Jan-19
All
1
0.66666667
0
1-Sep-18
1-Dec-18
31-Dec-18
672
27-Nov-18
25-Nov-18
28-Nov-18
29-Nov-18
23-Jan-19
All
1
0.66666667
0
1-Sep-18
1-Dec-18
31-Dec-18
673
28-Nov-18
26-Nov-18
29-Nov-18
30-Nov-18
21-Dec-18
All
1
1
0
1-Sep-18
1-Nov-18
30-Nov-18
674
29-Nov-18
27-Nov-18
30-Nov-18
3-Dec-18
23-Jan-19
All
1
1
1
1-Oct-18
1-Dec-18
31-Dec-18
675
30-Nov-18
28-Nov-18
3-Dec-18
4-Dec-18
23-Jan-19
All
1
1
1
1-Oct-18
1-Dec-18
31-Dec-18
676
3-Dec-18
29-Nov-18
4-Dec-18
5-Dec-18
23-Jan-19
All
1
1
1
1-Oct-18
1-Dec-18
31-Dec-18





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




677
4-Dec-18
30-Nov-18
5-Dec-18
6-Dec-18
23-Jan-19
All
1
1
1
1-Oct-18
1-Dec-18
31-Dec-18
678
4-Dec-18
1-Dec-18
5-Dec-18
6-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
679
4-Dec-18
2-Dec-18
5-Dec-18
6-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
680
5-Dec-18
3-Dec-18
6-Dec-18
7-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
681
6-Dec-18
4-Dec-18
7-Dec-18
10-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
682
7-Dec-18
5-Dec-18
10-Dec-18
11-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
683
10-Dec-18
6-Dec-18
11-Dec-18
12-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
684
11-Dec-18
7-Dec-18
12-Dec-18
13-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
685
11-Dec-18
8-Dec-18
12-Dec-18
13-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
686
11-Dec-18
9-Dec-18
12-Dec-18
13-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
687
12-Dec-18
10-Dec-18
13-Dec-18
14-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
688
13-Dec-18
11-Dec-18
14-Dec-18
17-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
689
14-Dec-18
12-Dec-18
17-Dec-18
18-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
690
17-Dec-18
13-Dec-18
18-Dec-18
19-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
691
18-Dec-18
14-Dec-18
19-Dec-18
20-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
692
18-Dec-18
15-Dec-18
19-Dec-18
20-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
693
18-Dec-18
16-Dec-18
19-Dec-18
20-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
694
19-Dec-18
17-Dec-18
20-Dec-18
21-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
695
20-Dec-18
18-Dec-18
21-Dec-18
24-Dec-18
23-Jan-19
All
2
1
0
1-Oct-18
1-Dec-18
31-Dec-18
696
21-Dec-18
19-Dec-18
24-Dec-18
26-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
697
24-Dec-18
20-Dec-18
26-Dec-18
27-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
698
26-Dec-18
21-Dec-18
27-Dec-18
28-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
699
26-Dec-18
22-Dec-18
27-Dec-18
28-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
700
26-Dec-18
23-Dec-18
27-Dec-18
28-Dec-18
23-Jan-19
All
1
1
0
1-Oct-18
1-Dec-18
31-Dec-18
701
27-Dec-18
24-Dec-18
28-Dec-18
31-Dec-18
23-Jan-19
All
1
0.5
0
1-Oct-18
1-Dec-18
31-Dec-18
702
27-Dec-18
24-Dec-18
28-Dec-18
31-Dec-18
22-Feb-19
All
1
0.5
0
1-Oct-18
1-Dec-18
31-Dec-18
703
27-Dec-18
25-Dec-18
28-Dec-18
31-Dec-18
23-Jan-19
All
1
0.5
0
1-Oct-18
1-Dec-18
31-Dec-18
704
27-Dec-18
25-Dec-18
28-Dec-18
31-Dec-18
22-Feb-19
All
1
0.5
0
1-Oct-18
1-Dec-18
31-Dec-18
705
28-Dec-18
26-Dec-18
31-Dec-18
2-Jan-19
22-Feb-19
All
1
1
1
1-Nov-18
1-Jan-19
31-Jan-19
706
31-Dec-18
27-Dec-18
2-Jan-19
3-Jan-19
22-Feb-19
All
1
1
1
1-Nov-18
1-Jan-19
31-Jan-19
707
2-Jan-19
28-Dec-18
3-Jan-19
4-Jan-19
22-Feb-19
All
0.66666667
1
1
1-Nov-18
1-Jan-19
31-Jan-19
708
2-Jan-19
29-Dec-18
3-Jan-19
4-Jan-19
22-Feb-19
All
0.66666667
1
1
1-Nov-18
1-Jan-19
31-Jan-19
709
2-Jan-19
30-Dec-18
3-Jan-19
4-Jan-19
22-Feb-19
All
0.66666667
1
1
1-Nov-18
1-Jan-19
31-Jan-19
710
3-Jan-19
31-Dec-18
4-Jan-19
7-Jan-19
22-Feb-19
All
1
1
1
1-Nov-18
1-Jan-19
31-Jan-19
711
3-Jan-19
1-Jan-19
4-Jan-19
7-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
712
4-Jan-19
2-Jan-19
7-Jan-19
8-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
713
7-Jan-19
3-Jan-19
8-Jan-19
9-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
714
8-Jan-19
4-Jan-19
9-Jan-19
10-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
715
8-Jan-19
5-Jan-19
9-Jan-19
10-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
716
8-Jan-19
6-Jan-19
9-Jan-19
10-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




717
9-Jan-19
7-Jan-19
10-Jan-19
11-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
718
10-Jan-19
8-Jan-19
11-Jan-19
14-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
719
11-Jan-19
9-Jan-19
14-Jan-19
15-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
720
14-Jan-19
10-Jan-19
15-Jan-19
16-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
721
15-Jan-19
11-Jan-19
16-Jan-19
17-Jan-19
22-Feb-19
All
1.33333333
1
0
1-Nov-18
1-Jan-19
31-Jan-19
722
15-Jan-19
12-Jan-19
16-Jan-19
17-Jan-19
22-Feb-19
All
1.33333333
1
0
1-Nov-18
1-Jan-19
31-Jan-19
723
15-Jan-19
13-Jan-19
16-Jan-19
17-Jan-19
22-Feb-19
All
1.33333333
1
0
1-Nov-18
1-Jan-19
31-Jan-19
724
16-Jan-19
14-Jan-19
17-Jan-19
18-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
725
17-Jan-19
15-Jan-19
18-Jan-19
22-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
726
18-Jan-19
16-Jan-19
22-Jan-19
23-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
727
22-Jan-19
17-Jan-19
23-Jan-19
24-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
728
23-Jan-19
18-Jan-19
24-Jan-19
25-Jan-19
22-Feb-19
All
0.75
1
0
1-Nov-18
1-Jan-19
31-Jan-19
729
23-Jan-19
19-Jan-19
24-Jan-19
25-Jan-19
22-Feb-19
All
0.75
1
0
1-Nov-18
1-Jan-19
31-Jan-19
730
23-Jan-19
20-Jan-19
24-Jan-19
25-Jan-19
22-Feb-19
All
0.75
1
0
1-Nov-18
1-Jan-19
31-Jan-19
731
23-Jan-19
21-Jan-19
24-Jan-19
25-Jan-19
22-Feb-19
All
0.75
1
0
1-Nov-18
1-Jan-19
31-Jan-19
732
24-Jan-19
22-Jan-19
25-Jan-19
28-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
733
25-Jan-19
23-Jan-19
28-Jan-19
29-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
734
28-Jan-19
24-Jan-19
29-Jan-19
30-Jan-19
22-Feb-19
All
1
1
0
1-Nov-18
1-Jan-19
31-Jan-19
735
29-Jan-19
25-Jan-19
30-Jan-19
31-Jan-19
22-Feb-19
All
1
0.33333333
0
1-Nov-18
1-Jan-19
31-Jan-19
736
29-Jan-19
26-Jan-19
30-Jan-19
31-Jan-19
22-Feb-19
All
1
0.33333333
0
1-Nov-18
1-Jan-19
31-Jan-19
737
29-Jan-19
27-Jan-19
30-Jan-19
31-Jan-19
22-Feb-19
All
1
0.33333333
0
1-Nov-18
1-Jan-19
31-Jan-19
738
29-Jan-19
25-Jan-19
30-Jan-19
31-Jan-19
21-Mar-19
All
1
0.66666667
0
1-Nov-18
1-Jan-19
31-Jan-19
739
29-Jan-19
26-Jan-19
30-Jan-19
31-Jan-19
21-Mar-19
All
1
0.66666667
0
1-Nov-18
1-Jan-19
31-Jan-19
740
29-Jan-19
27-Jan-19
30-Jan-19
31-Jan-19
21-Mar-19
All
1
0.66666667
0
1-Nov-18
1-Jan-19
31-Jan-19
741
30-Jan-19
28-Jan-19
31-Jan-19
1-Feb-19
21-Mar-19
All
1
1
1
1-Dec-18
1-Feb-19
28-Feb-19
742
31-Jan-19
29-Jan-19
1-Feb-19
4-Feb-19
21-Mar-19
All
1
1
1
1-Dec-18
1-Feb-19
28-Feb-19
743
1-Feb-19
30-Jan-19
4-Feb-19
5-Feb-19
21-Mar-19
All
1
1
1
1-Dec-18
1-Feb-19
28-Feb-19
744
4-Feb-19
31-Jan-19
5-Feb-19
6-Feb-19
21-Mar-19
All
1
1
1
1-Dec-18
1-Feb-19
28-Feb-19
745
5-Feb-19
1-Feb-19
6-Feb-19
7-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
746
5-Feb-19
2-Feb-19
6-Feb-19
7-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
747
5-Feb-19
3-Feb-19
6-Feb-19
7-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
748
6-Feb-19
4-Feb-19
7-Feb-19
8-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
749
7-Feb-19
5-Feb-19
8-Feb-19
11-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
750
8-Feb-19
6-Feb-19
11-Feb-19
12-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
751
11-Feb-19
7-Feb-19
12-Feb-19
13-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
752
12-Feb-19
8-Feb-19
13-Feb-19
14-Feb-19
21-Mar-19
All
1.33333333
1
0
1-Dec-18
1-Feb-19
28-Feb-19
753
12-Feb-19
9-Feb-19
13-Feb-19
14-Feb-19
21-Mar-19
All
1.33333333
1
0
1-Dec-18
1-Feb-19
28-Feb-19
754
12-Feb-19
10-Feb-19
13-Feb-19
14-Feb-19
21-Mar-19
All
1.33333333
1
0
1-Dec-18
1-Feb-19
28-Feb-19
755
13-Feb-19
11-Feb-19
14-Feb-19
15-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
756
14-Feb-19
12-Feb-19
15-Feb-19
19-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




757
15-Feb-19
13-Feb-19
19-Feb-19
20-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
758
19-Feb-19
14-Feb-19
20-Feb-19
21-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
759
20-Feb-19
15-Feb-19
21-Feb-19
22-Feb-19
21-Mar-19
All
0.75
1
0
1-Dec-18
1-Feb-19
28-Feb-19
760
20-Feb-19
16-Feb-19
21-Feb-19
22-Feb-19
21-Mar-19
All
0.75
1
0
1-Dec-18
1-Feb-19
28-Feb-19
761
20-Feb-19
17-Feb-19
21-Feb-19
22-Feb-19
21-Mar-19
All
0.75
1
0
1-Dec-18
1-Feb-19
28-Feb-19
762
20-Feb-19
18-Feb-19
21-Feb-19
22-Feb-19
21-Mar-19
All
0.75
1
0
1-Dec-18
1-Feb-19
28-Feb-19
763
21-Feb-19
19-Feb-19
22-Feb-19
25-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
764
22-Feb-19
20-Feb-19
25-Feb-19
26-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
765
25-Feb-19
21-Feb-19
26-Feb-19
27-Feb-19
21-Mar-19
All
1
1
0
1-Dec-18
1-Feb-19
28-Feb-19
766
26-Feb-19
22-Feb-19
27-Feb-19
28-Feb-19
21-Mar-19
All
1
0.33333333
0
1-Dec-18
1-Feb-19
28-Feb-19
767
26-Feb-19
23-Feb-19
27-Feb-19
28-Feb-19
21-Mar-19
All
1
0.33333333
0
1-Dec-18
1-Feb-19
28-Feb-19
768
26-Feb-19
24-Feb-19
27-Feb-19
28-Feb-19
21-Mar-19
All
1
0.33333333
0
1-Dec-18
1-Feb-19
28-Feb-19
769
26-Feb-19
22-Feb-19
27-Feb-19
28-Feb-19
22-Apr-19
All
1
0.66666667
0
1-Dec-18
1-Feb-19
28-Feb-19
770
26-Feb-19
23-Feb-19
27-Feb-19
28-Feb-19
22-Apr-19
All
1
0.66666667
0
1-Dec-18
1-Feb-19
28-Feb-19
771
26-Feb-19
24-Feb-19
27-Feb-19
28-Feb-19
22-Apr-19
All
1
0.66666667
0
1-Dec-18
1-Feb-19
28-Feb-19
772
27-Feb-19
25-Feb-19
28-Feb-19
1-Mar-19
22-Apr-19
All
1
1
1
1-Jan-19
1-Mar-19
31-Mar-19
773
28-Feb-19
26-Feb-19
1-Mar-19
4-Mar-19
22-Apr-19
All
1
1
1
1-Jan-19
1-Mar-19
31-Mar-19
774
1-Mar-19
27-Feb-19
4-Mar-19
5-Mar-19
22-Apr-19
All
1
1
1
1-Jan-19
1-Mar-19
31-Mar-19
775
4-Mar-19
28-Feb-19
5-Mar-19
6-Mar-19
22-Apr-19
All
1
1
1
1-Jan-19
1-Mar-19
31-Mar-19
776
5-Mar-19
1-Mar-19
6-Mar-19
7-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
777
5-Mar-19
2-Mar-19
6-Mar-19
7-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
778
5-Mar-19
3-Mar-19
6-Mar-19
7-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
779
6-Mar-19
4-Mar-19
7-Mar-19
8-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
780
7-Mar-19
5-Mar-19
8-Mar-19
11-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
781
8-Mar-19
6-Mar-19
11-Mar-19
12-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
782
11-Mar-19
7-Mar-19
12-Mar-19
13-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
783
12-Mar-19
8-Mar-19
13-Mar-19
14-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
784
12-Mar-19
9-Mar-19
13-Mar-19
14-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
785
12-Mar-19
10-Mar-19
13-Mar-19
14-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
786
13-Mar-19
11-Mar-19
14-Mar-19
15-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
787
14-Mar-19
12-Mar-19
15-Mar-19
18-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
788
15-Mar-19
13-Mar-19
18-Mar-19
19-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
789
18-Mar-19
14-Mar-19
19-Mar-19
20-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
790
19-Mar-19
15-Mar-19
20-Mar-19
21-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
791
19-Mar-19
16-Mar-19
20-Mar-19
21-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
792
19-Mar-19
17-Mar-19
20-Mar-19
21-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
793
20-Mar-19
18-Mar-19
21-Mar-19
22-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
794
21-Mar-19
19-Mar-19
22-Mar-19
25-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
795
22-Mar-19
20-Mar-19
25-Mar-19
26-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
796
25-Mar-19
21-Mar-19
26-Mar-19
27-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




797
26-Mar-19
22-Mar-19
27-Mar-19
28-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
798
26-Mar-19
23-Mar-19
27-Mar-19
28-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
799
26-Mar-19
24-Mar-19
27-Mar-19
28-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
800
27-Mar-19
25-Mar-19
28-Mar-19
29-Mar-19
22-Apr-19
All
1
1
0
1-Jan-19
1-Mar-19
31-Mar-19
801
28-Mar-19
26-Mar-19
29-Mar-19
1-Apr-19
21-May-19
All
1
1
1
1-Feb-19
1-Apr-19
30-Apr-19
802
29-Mar-19
27-Mar-19
1-Apr-19
2-Apr-19
21-May-19
All
1
1
1
1-Feb-19
1-Apr-19
30-Apr-19
803
1-Apr-19
28-Mar-19
2-Apr-19
3-Apr-19
21-May-19
All
1
1
1
1-Feb-19
1-Apr-19
30-Apr-19
804
2-Apr-19
29-Mar-19
3-Apr-19
4-Apr-19
21-May-19
All
1
1
1
1-Feb-19
1-Apr-19
30-Apr-19
805
2-Apr-19
30-Mar-19
3-Apr-19
4-Apr-19
21-May-19
All
1
1
1
1-Feb-19
1-Apr-19
30-Apr-19
806
2-Apr-19
31-Mar-19
3-Apr-19
4-Apr-19
21-May-19
All
1
1
1
1-Feb-19
1-Apr-19
30-Apr-19
807
3-Apr-19
1-Apr-19
4-Apr-19
5-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
808
4-Apr-19
2-Apr-19
5-Apr-19
8-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
809
5-Apr-19
3-Apr-19
8-Apr-19
9-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
810
8-Apr-19
4-Apr-19
9-Apr-19
10-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
811
9-Apr-19
5-Apr-19
10-Apr-19
11-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
812
9-Apr-19
6-Apr-19
10-Apr-19
11-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
813
9-Apr-19
7-Apr-19
10-Apr-19
11-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
814
10-Apr-19
8-Apr-19
11-Apr-19
12-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
815
11-Apr-19
9-Apr-19
12-Apr-19
15-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
816
12-Apr-19
10-Apr-19
15-Apr-19
16-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
817
15-Apr-19
11-Apr-19
16-Apr-19
17-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
818
16-Apr-19
12-Apr-19
17-Apr-19
18-Apr-19
21-May-19
All
1.33333333
1
0
1-Feb-19
1-Apr-19
30-Apr-19
819
16-Apr-19
13-Apr-19
17-Apr-19
18-Apr-19
21-May-19
All
1.33333333
1
0
1-Feb-19
1-Apr-19
30-Apr-19
820
16-Apr-19
14-Apr-19
17-Apr-19
18-Apr-19
21-May-19
All
1.33333333
1
0
1-Feb-19
1-Apr-19
30-Apr-19
821
17-Apr-19
15-Apr-19
18-Apr-19
22-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
822
18-Apr-19
16-Apr-19
22-Apr-19
23-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
823
22-Apr-19
17-Apr-19
23-Apr-19
24-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
824
23-Apr-19
18-Apr-19
24-Apr-19
25-Apr-19
21-May-19
All
0.5
1
0
1-Feb-19
1-Apr-19
30-Apr-19
825
23-Apr-19
19-Apr-19
24-Apr-19
25-Apr-19
21-May-19
All
0.5
1
0
1-Feb-19
1-Apr-19
30-Apr-19
826
24-Apr-19
20-Apr-19
25-Apr-19
26-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
827
24-Apr-19
21-Apr-19
25-Apr-19
26-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
828
24-Apr-19
22-Apr-19
25-Apr-19
26-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
829
25-Apr-19
23-Apr-19
26-Apr-19
29-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
830
26-Apr-19
24-Apr-19
29-Apr-19
30-Apr-19
21-May-19
All
1
1
0
1-Feb-19
1-Apr-19
30-Apr-19
831
29-Apr-19
25-Apr-19
30-Apr-19
1-May-19
21-Jun-19
All
1
1
1
1-Mar-19
1-May-19
31-May-19
832
30-Apr-19
26-Apr-19
1-May-19
2-May-19
21-Jun-19
All
1
1
1
1-Mar-19
1-May-19
31-May-19
833
30-Apr-19
27-Apr-19
1-May-19
2-May-19
21-Jun-19
All
1
1
1
1-Mar-19
1-May-19
31-May-19
834
30-Apr-19
28-Apr-19
1-May-19
2-May-19
21-Jun-19
All
1
1
1
1-Mar-19
1-May-19
31-May-19
835
1-May-19
29-Apr-19
2-May-19
3-May-19
21-Jun-19
All
1
1
1
1-Mar-19
1-May-19
31-May-19
836
2-May-19
30-Apr-19
3-May-19
6-May-19
21-Jun-19
All
1
1
1
1-Mar-19
1-May-19
31-May-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




837
3-May-19
1-May-19
6-May-19
7-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
838
6-May-19
2-May-19
7-May-19
8-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
839
7-May-19
3-May-19
8-May-19
9-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
840
7-May-19
4-May-19
8-May-19
9-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
841
7-May-19
5-May-19
8-May-19
9-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
842
8-May-19
6-May-19
9-May-19
10-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
843
9-May-19
7-May-19
10-May-19
13-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
844
10-May-19
8-May-19
13-May-19
14-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
845
13-May-19
9-May-19
14-May-19
15-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
846
14-May-19
10-May-19
15-May-19
16-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
847
14-May-19
11-May-19
15-May-19
16-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
848
14-May-19
12-May-19
15-May-19
16-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
849
15-May-19
13-May-19
16-May-19
17-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
850
16-May-19
14-May-19
17-May-19
20-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
851
17-May-19
15-May-19
20-May-19
21-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
852
20-May-19
16-May-19
21-May-19
22-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
853
21-May-19
17-May-19
22-May-19
23-May-19
21-Jun-19
All
1.33333333
1
0
1-Mar-19
1-May-19
31-May-19
854
21-May-19
18-May-19
22-May-19
23-May-19
21-Jun-19
All
1.33333333
1
0
1-Mar-19
1-May-19
31-May-19
855
21-May-19
19-May-19
22-May-19
23-May-19
21-Jun-19
All
1.33333333
1
0
1-Mar-19
1-May-19
31-May-19
856
22-May-19
20-May-19
23-May-19
24-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
857
23-May-19
21-May-19
24-May-19
28-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
858
24-May-19
22-May-19
28-May-19
29-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
859
28-May-19
23-May-19
29-May-19
30-May-19
21-Jun-19
All
1
1
0
1-Mar-19
1-May-19
31-May-19
860
29-May-19
24-May-19
30-May-19
31-May-19
21-Jun-19
All
0.75
0.33333333
0
1-Mar-19
1-May-19
31-May-19
861
29-May-19
24-May-19
30-May-19
31-May-19
22-Jul-19
All
0.75
0.66666667
0
1-Mar-19
1-Jun-19
30-Jun-19
862
29-May-19
25-May-19
30-May-19
31-May-19
21-Jun-19
All
0.75
0.33333333
0
1-Mar-19
1-May-19
31-May-19
863
29-May-19
25-May-19
30-May-19
31-May-19
22-Jul-19
All
0.75
0.66666667
0
1-Mar-19
1-Jun-19
30-Jun-19
864
29-May-19
26-May-19
30-May-19
31-May-19
21-Jun-19
All
0.75
0.33333333
0
1-Mar-19
1-May-19
31-May-19
865
29-May-19
26-May-19
30-May-19
31-May-19
22-Jul-19
All
0.75
0.66666667
0
1-Mar-19
1-Jun-19
30-Jun-19
866
29-May-19
27-May-19
30-May-19
31-May-19
21-Jun-19
All
0.75
0.33333333
0
1-Mar-19
1-May-19
31-May-19
867
29-May-19
27-May-19
30-May-19
31-May-19
22-Jul-19
All
0.75
0.66666667
0
1-Mar-19
1-Jun-19
30-Jun-19
868
30-May-19
28-May-19
31-May-19
3-Jun-19
22-Jul-19
All
1
1
1
1-Apr-19
1-Jun-19
30-Jun-19
869
31-May-19
29-May-19
3-Jun-19
4-Jun-19
22-Jul-19
All
1
1
1
1-Apr-19
1-Jun-19
30-Jun-19
870
3-Jun-19
30-May-19
4-Jun-19
5-Jun-19
22-Jul-19
All
1
1
1
1-Apr-19
1-Jun-19
30-Jun-19
871
4-Jun-19
31-May-19
5-Jun-19
6-Jun-19
22-Jul-19
All
1
1
1
1-Apr-19
1-Jun-19
30-Jun-19
872
4-Jun-19
1-Jun-19
5-Jun-19
6-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
873
4-Jun-19
2-Jun-19
5-Jun-19
6-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
874
5-Jun-19
3-Jun-19
6-Jun-19
7-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
875
6-Jun-19
4-Jun-19
7-Jun-19
10-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
876
7-Jun-19
5-Jun-19
10-Jun-19
11-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




877
10-Jun-19
6-Jun-19
11-Jun-19
12-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
878
11-Jun-19
7-Jun-19
12-Jun-19
13-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
879
11-Jun-19
8-Jun-19
12-Jun-19
13-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
880
11-Jun-19
9-Jun-19
12-Jun-19
13-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
881
12-Jun-19
10-Jun-19
13-Jun-19
14-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
882
13-Jun-19
11-Jun-19
14-Jun-19
17-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
883
14-Jun-19
12-Jun-19
17-Jun-19
18-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
884
17-Jun-19
13-Jun-19
18-Jun-19
19-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
885
18-Jun-19
14-Jun-19
19-Jun-19
20-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
886
18-Jun-19
15-Jun-19
19-Jun-19
20-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
887
18-Jun-19
16-Jun-19
19-Jun-19
20-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
888
19-Jun-19
17-Jun-19
20-Jun-19
21-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
889
20-Jun-19
18-Jun-19
21-Jun-19
24-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
890
21-Jun-19
19-Jun-19
24-Jun-19
25-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
891
24-Jun-19
20-Jun-19
25-Jun-19
26-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
892
25-Jun-19
21-Jun-19
26-Jun-19
27-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
893
25-Jun-19
22-Jun-19
26-Jun-19
27-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
894
25-Jun-19
23-Jun-19
26-Jun-19
27-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
895
26-Jun-19
24-Jun-19
27-Jun-19
28-Jun-19
22-Jul-19
All
1
1
0
1-Apr-19
1-Jun-19
30-Jun-19
896
27-Jun-19
25-Jun-19
28-Jun-19
1-Jul-19
21-Aug-19
All
1
1
1
1-May-19
1-Jul-19
31-Jul-19
897
28-Jun-19
26-Jun-19
1-Jul-19
2-Jul-19
21-Aug-19
All
1
1
1
1-May-19
1-Jul-19
31-Jul-19
898
1-Jul-19
27-Jun-19
2-Jul-19
3-Jul-19
21-Aug-19
All
2
1
1
1-May-19
1-Jul-19
31-Jul-19
899
2-Jul-19
28-Jun-19
3-Jul-19
5-Jul-19
21-Aug-19
All
1
1
1
1-May-19
1-Jul-19
31-Jul-19
900
2-Jul-19
29-Jun-19
3-Jul-19
5-Jul-19
21-Aug-19
All
1
1
1
1-May-19
1-Jul-19
31-Jul-19
901
2-Jul-19
30-Jun-19
3-Jul-19
5-Jul-19
21-Aug-19
All
1
1
1
1-May-19
1-Jul-19
31-Jul-19
902
3-Jul-19
1-Jul-19
5-Jul-19
8-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
903
5-Jul-19
2-Jul-19
8-Jul-19
9-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
904
8-Jul-19
3-Jul-19
9-Jul-19
10-Jul-19
21-Aug-19
All
0.5
1
0
1-May-19
1-Jul-19
31-Jul-19
905
8-Jul-19
4-Jul-19
9-Jul-19
10-Jul-19
21-Aug-19
All
0.5
1
0
1-May-19
1-Jul-19
31-Jul-19
906
9-Jul-19
5-Jul-19
10-Jul-19
11-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
907
9-Jul-19
6-Jul-19
10-Jul-19
11-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
908
9-Jul-19
7-Jul-19
10-Jul-19
11-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
909
10-Jul-19
8-Jul-19
11-Jul-19
12-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
910
11-Jul-19
9-Jul-19
12-Jul-19
15-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
911
12-Jul-19
10-Jul-19
15-Jul-19
16-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
912
15-Jul-19
11-Jul-19
16-Jul-19
17-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
913
16-Jul-19
12-Jul-19
17-Jul-19
18-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
914
16-Jul-19
13-Jul-19
17-Jul-19
18-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
915
16-Jul-19
14-Jul-19
17-Jul-19
18-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
916
17-Jul-19
15-Jul-19
18-Jul-19
19-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




917
18-Jul-19
16-Jul-19
19-Jul-19
22-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
918
19-Jul-19
17-Jul-19
22-Jul-19
23-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
919
22-Jul-19
18-Jul-19
23-Jul-19
24-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
920
23-Jul-19
19-Jul-19
24-Jul-19
25-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
921
23-Jul-19
20-Jul-19
24-Jul-19
25-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
922
23-Jul-19
21-Jul-19
24-Jul-19
25-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
923
24-Jul-19
22-Jul-19
25-Jul-19
26-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
924
25-Jul-19
23-Jul-19
26-Jul-19
29-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
925
26-Jul-19
24-Jul-19
29-Jul-19
30-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
926
29-Jul-19
25-Jul-19
30-Jul-19
31-Jul-19
21-Aug-19
All
1
1
0
1-May-19
1-Jul-19
31-Jul-19
927
30-Jul-19
26-Jul-19
31-Jul-19
1-Aug-19
23-Sep-19
All
1
1
1
1-Jun-19
1-Aug-19
31-Aug-19
928
30-Jul-19
27-Jul-19
31-Jul-19
1-Aug-19
23-Sep-19
All
1
1
1
1-Jun-19
1-Aug-19
31-Aug-19
929
30-Jul-19
28-Jul-19
31-Jul-19
1-Aug-19
23-Sep-19
All
1
1
1
1-Jun-19
1-Aug-19
31-Aug-19
930
31-Jul-19
29-Jul-19
1-Aug-19
2-Aug-19
23-Sep-19
All
1
1
1
1-Jun-19
1-Aug-19
31-Aug-19
931
1-Aug-19
30-Jul-19
2-Aug-19
5-Aug-19
23-Sep-19
All
1
1
1
1-Jun-19
1-Aug-19
31-Aug-19
932
2-Aug-19
31-Jul-19
5-Aug-19
6-Aug-19
23-Sep-19
All
1
1
1
1-Jun-19
1-Aug-19
31-Aug-19
933
5-Aug-19
1-Aug-19
6-Aug-19
7-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
934
6-Aug-19
2-Aug-19
7-Aug-19
8-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
935
6-Aug-19
3-Aug-19
7-Aug-19
8-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
936
6-Aug-19
4-Aug-19
7-Aug-19
8-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
937
7-Aug-19
5-Aug-19
8-Aug-19
9-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
938
8-Aug-19
6-Aug-19
9-Aug-19
12-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
939
9-Aug-19
7-Aug-19
12-Aug-19
13-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
940
12-Aug-19
8-Aug-19
13-Aug-19
14-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
941
13-Aug-19
9-Aug-19
14-Aug-19
15-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
942
13-Aug-19
10-Aug-19
14-Aug-19
15-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
943
13-Aug-19
11-Aug-19
14-Aug-19
15-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
944
14-Aug-19
12-Aug-19
15-Aug-19
16-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
945
15-Aug-19
13-Aug-19
16-Aug-19
19-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
946
16-Aug-19
14-Aug-19
19-Aug-19
20-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
947
19-Aug-19
15-Aug-19
20-Aug-19
21-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
948
20-Aug-19
16-Aug-19
21-Aug-19
22-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
949
20-Aug-19
17-Aug-19
21-Aug-19
22-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
950
20-Aug-19
18-Aug-19
21-Aug-19
22-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
951
20-Aug-19
19-Aug-19
21-Aug-19
22-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
952
22-Aug-19
20-Aug-19
23-Aug-19
26-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
953
23-Aug-19
21-Aug-19
26-Aug-19
27-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
954
26-Aug-19
22-Aug-19
27-Aug-19
28-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
955
27-Aug-19
23-Aug-19
28-Aug-19
29-Aug-19
23-Sep-19
All
1.33333333
0.5
0
1-Jun-19
1-Aug-19
31-Aug-19
956
27-Aug-19
24-Aug-19
28-Aug-19
29-Aug-19
23-Sep-19
All
1.33333333
0.5
0
1-Jun-19
1-Aug-19
31-Aug-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




957
27-Aug-19
25-Aug-19
28-Aug-19
29-Aug-19
23-Sep-19
All
1.33333333
0.5
0
1-Jun-19
1-Aug-19
31-Aug-19
958
27-Aug-19
23-Aug-19
28-Aug-19
29-Aug-19
22-Oct-19
All
1.33333333
0.5
0
1-Jun-19
1-Sep-19
30-Sep-19
959
27-Aug-19
24-Aug-19
28-Aug-19
29-Aug-19
22-Oct-19
All
1.33333333
0.5
0
1-Jun-19
1-Sep-19
30-Sep-19
960
27-Aug-19
25-Aug-19
28-Aug-19
29-Aug-19
22-Oct-19
All
1.33333333
0.5
0
1-Jun-19
1-Sep-19
30-Sep-19
961
28-Aug-19
26-Aug-19
29-Aug-19
30-Aug-19
23-Sep-19
All
1
1
0
1-Jun-19
1-Aug-19
31-Aug-19
962
29-Aug-19
27-Aug-19
30-Aug-19
3-Sep-19
22-Oct-19
All
1
1
1
1-Jul-19
1-Sep-19
30-Sep-19
963
30-Aug-19
28-Aug-19
3-Sep-19
4-Sep-19
22-Oct-19
All
1
1
1
1-Jul-19
1-Sep-19
30-Sep-19
964
3-Sep-19
29-Aug-19
4-Sep-19
5-Sep-19
22-Oct-19
All
1
1
1
1-Jul-19
1-Sep-19
30-Sep-19
965
4-Sep-19
30-Aug-19
5-Sep-19
6-Sep-19
22-Oct-19
All
0.75
1
1
1-Jul-19
1-Sep-19
30-Sep-19
966
4-Sep-19
31-Aug-19
5-Sep-19
6-Sep-19
22-Oct-19
All
0.75
1
1
1-Jul-19
1-Sep-19
30-Sep-19
967
4-Sep-19
1-Sep-19
5-Sep-19
6-Sep-19
22-Oct-19
All
0.75
1
0
1-Jul-19
1-Sep-19
30-Sep-19
968
4-Sep-19
2-Sep-19
5-Sep-19
6-Sep-19
22-Oct-19
All
0.75
1
0
1-Jul-19
1-Sep-19
30-Sep-19
969
5-Sep-19
3-Sep-19
6-Sep-19
9-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
970
6-Sep-19
4-Sep-19
9-Sep-19
10-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
971
9-Sep-19
5-Sep-19
10-Sep-19
11-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
972
10-Sep-19
6-Sep-19
11-Sep-19
12-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
973
10-Sep-19
7-Sep-19
11-Sep-19
12-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
974
10-Sep-19
8-Sep-19
11-Sep-19
12-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
975
11-Sep-19
9-Sep-19
12-Sep-19
13-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
976
12-Sep-19
10-Sep-19
13-Sep-19
16-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
977
13-Sep-19
11-Sep-19
16-Sep-19
17-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
978
16-Sep-19
12-Sep-19
17-Sep-19
18-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
979
17-Sep-19
13-Sep-19
18-Sep-19
19-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
980
17-Sep-19
14-Sep-19
18-Sep-19
19-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
981
17-Sep-19
15-Sep-19
18-Sep-19
19-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
982
18-Sep-19
16-Sep-19
19-Sep-19
20-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
983
19-Sep-19
17-Sep-19
20-Sep-19
23-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
984
20-Sep-19
18-Sep-19
23-Sep-19
24-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
985
23-Sep-19
19-Sep-19
24-Sep-19
25-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
986
24-Sep-19
20-Sep-19
25-Sep-19
26-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
987
24-Sep-19
21-Sep-19
25-Sep-19
26-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
988
24-Sep-19
22-Sep-19
25-Sep-19
26-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
989
25-Sep-19
23-Sep-19
26-Sep-19
27-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
990
26-Sep-19
24-Sep-19
27-Sep-19
30-Sep-19
22-Oct-19
All
1
1
0
1-Jul-19
1-Sep-19
30-Sep-19
991
27-Sep-19
25-Sep-19
30-Sep-19
1-Oct-19
22-Nov-19
All
1
1
1
1-Aug-19
1-Oct-19
31-Oct-19
992
30-Sep-19
26-Sep-19
1-Oct-19
2-Oct-19
22-Nov-19
All
1
1
1
1-Aug-19
1-Oct-19
31-Oct-19
993
1-Oct-19
27-Sep-19
2-Oct-19
3-Oct-19
22-Nov-19
All
1
1
1
1-Aug-19
1-Oct-19
31-Oct-19
994
1-Oct-19
28-Sep-19
2-Oct-19
3-Oct-19
22-Nov-19
All
1
1
1
1-Aug-19
1-Oct-19
31-Oct-19
995
1-Oct-19
29-Sep-19
2-Oct-19
3-Oct-19
22-Nov-19
All
1
1
1
1-Aug-19
1-Oct-19
31-Oct-19
996
2-Oct-19
30-Sep-19
3-Oct-19
4-Oct-19
22-Nov-19
All
1
1
1
1-Aug-19
1-Oct-19
31-Oct-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




997
3-Oct-19
1-Oct-19
4-Oct-19
7-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
998
4-Oct-19
2-Oct-19
7-Oct-19
8-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
999
7-Oct-19
3-Oct-19
8-Oct-19
9-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1000
8-Oct-19
4-Oct-19
9-Oct-19
10-Oct-19
22-Nov-19
All
1.33333333
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1001
8-Oct-19
5-Oct-19
9-Oct-19
10-Oct-19
22-Nov-19
All
1.33333333
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1002
8-Oct-19
6-Oct-19
9-Oct-19
10-Oct-19
22-Nov-19
All
1.33333333
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1003
9-Oct-19
7-Oct-19
10-Oct-19
11-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1004
10-Oct-19
8-Oct-19
11-Oct-19
15-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1005
11-Oct-19
9-Oct-19
15-Oct-19
16-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1006
15-Oct-19
10-Oct-19
16-Oct-19
17-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1007
16-Oct-19
11-Oct-19
17-Oct-19
18-Oct-19
22-Nov-19
All
0.75
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1008
16-Oct-19
12-Oct-19
17-Oct-19
18-Oct-19
22-Nov-19
All
0.75
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1009
16-Oct-19
13-Oct-19
17-Oct-19
18-Oct-19
22-Nov-19
All
0.75
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1010
16-Oct-19
14-Oct-19
17-Oct-19
18-Oct-19
22-Nov-19
All
0.75
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1011
17-Oct-19
15-Oct-19
18-Oct-19
21-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1012
18-Oct-19
16-Oct-19
21-Oct-19
22-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1013
21-Oct-19
17-Oct-19
22-Oct-19
23-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1014
22-Oct-19
18-Oct-19
23-Oct-19
24-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1015
22-Oct-19
19-Oct-19
23-Oct-19
24-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1016
22-Oct-19
20-Oct-19
23-Oct-19
24-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1017
23-Oct-19
21-Oct-19
24-Oct-19
25-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1018
24-Oct-19
22-Oct-19
25-Oct-19
28-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1019
25-Oct-19
23-Oct-19
28-Oct-19
29-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1020
28-Oct-19
24-Oct-19
29-Oct-19
30-Oct-19
22-Nov-19
All
1
1
0
1-Aug-19
1-Oct-19
31-Oct-19
1021
29-Oct-19
25-Oct-19
30-Oct-19
31-Oct-19
22-Nov-19
All
1
0.33333333
0
1-Aug-19
1-Oct-19
31-Oct-19
1022
29-Oct-19
26-Oct-19
30-Oct-19
31-Oct-19
22-Nov-19
All
1
0.33333333
0
1-Aug-19
1-Oct-19
31-Oct-19
1023
29-Oct-19
27-Oct-19
30-Oct-19
31-Oct-19
22-Nov-19
All
1
0.33333333
0
1-Aug-19
1-Oct-19
31-Oct-19
1024
29-Oct-19
25-Oct-19
30-Oct-19
31-Oct-19
20-Dec-19
All
1
0.66666667
0
1-Aug-19
1-Nov-19
30-Nov-19
1025
29-Oct-19
26-Oct-19
30-Oct-19
31-Oct-19
20-Dec-19
All
1
0.66666667
0
1-Aug-19
1-Nov-19
30-Nov-19
1026
29-Oct-19
27-Oct-19
30-Oct-19
31-Oct-19
20-Dec-19
All
1
0.66666667
0
1-Aug-19
1-Nov-19
30-Nov-19
1027
30-Oct-19
28-Oct-19
31-Oct-19
1-Nov-19
20-Dec-19
All
1
1
1
1-Sep-19
1-Nov-19
30-Nov-19
1028
31-Oct-19
29-Oct-19
1-Nov-19
4-Nov-19
20-Dec-19
All
1
1
1
1-Sep-19
1-Nov-19
30-Nov-19
1029
1-Nov-19
30-Oct-19
4-Nov-19
5-Nov-19
20-Dec-19
All
1
1
1
1-Sep-19
1-Nov-19
30-Nov-19
1030
4-Nov-19
31-Oct-19
5-Nov-19
6-Nov-19
20-Dec-19
All
1
1
1
1-Sep-19
1-Nov-19
30-Nov-19
1031
5-Nov-19
1-Nov-19
6-Nov-19
7-Nov-19
20-Dec-19
All
1.33333333
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1032
5-Nov-19
2-Nov-19
6-Nov-19
7-Nov-19
20-Dec-19
All
1.33333333
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1033
5-Nov-19
3-Nov-19
6-Nov-19
7-Nov-19
20-Dec-19
All
1.33333333
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1034
6-Nov-19
4-Nov-19
7-Nov-19
8-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1035
7-Nov-19
5-Nov-19
8-Nov-19
12-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1036
8-Nov-19
6-Nov-19
12-Nov-19
13-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




1037
12-Nov-19
7-Nov-19
13-Nov-19
14-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1038
13-Nov-19
8-Nov-19
14-Nov-19
15-Nov-19
20-Dec-19
All
0.75
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1039
13-Nov-19
9-Nov-19
14-Nov-19
15-Nov-19
20-Dec-19
All
0.75
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1040
13-Nov-19
10-Nov-19
14-Nov-19
15-Nov-19
20-Dec-19
All
0.75
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1041
13-Nov-19
11-Nov-19
14-Nov-19
15-Nov-19
20-Dec-19
All
0.75
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1042
14-Nov-19
12-Nov-19
15-Nov-19
18-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1043
15-Nov-19
13-Nov-19
18-Nov-19
19-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1044
18-Nov-19
14-Nov-19
19-Nov-19
20-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1045
19-Nov-19
15-Nov-19
20-Nov-19
21-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1046
19-Nov-19
16-Nov-19
20-Nov-19
21-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1047
19-Nov-19
17-Nov-19
20-Nov-19
21-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1048
20-Nov-19
18-Nov-19
21-Nov-19
22-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1049
21-Nov-19
19-Nov-19
22-Nov-19
25-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1050
22-Nov-19
20-Nov-19
25-Nov-19
26-Nov-19
20-Dec-19
All
1
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1051
25-Nov-19
21-Nov-19
26-Nov-19
27-Nov-19
20-Dec-19
All
2
1
0
1-Sep-19
1-Nov-19
30-Nov-19
1052
26-Nov-19
22-Nov-19
27-Nov-19
29-Nov-19
20-Dec-19
All
1
0.66666667
0
1-Sep-19
1-Nov-19
30-Nov-19
1053
26-Nov-19
22-Nov-19
27-Nov-19
29-Nov-19
23-Jan-20
All
1
0.33333333
0
1-Sep-19
1-Dec-19
31-Dec-19
1054
26-Nov-19
23-Nov-19
27-Nov-19
29-Nov-19
20-Dec-19
All
1
0.66666667
0
1-Sep-19
1-Nov-19
30-Nov-19
1055
26-Nov-19
23-Nov-19
27-Nov-19
29-Nov-19
23-Jan-20
All
1
0.33333333
0
1-Sep-19
1-Dec-19
31-Dec-19
1056
26-Nov-19
24-Nov-19
27-Nov-19
29-Nov-19
20-Dec-19
All
1
0.66666667
0
1-Sep-19
1-Nov-19
30-Nov-19
1057
26-Nov-19
24-Nov-19
27-Nov-19
29-Nov-19
23-Jan-20
All
1
0.33333333
0
1-Sep-19
1-Dec-19
31-Dec-19
1058
27-Nov-19
25-Nov-19
29-Nov-19
2-Dec-19
23-Jan-20
All
1
1
1
1-Oct-19
1-Dec-19
31-Dec-19
1059
29-Nov-19
26-Nov-19
2-Dec-19
3-Dec-19
23-Jan-20
All
1
1
1
1-Oct-19
1-Dec-19
31-Dec-19
1060
2-Dec-19
27-Nov-19
3-Dec-19
4-Dec-19
23-Jan-20
All
0.5
1
1
1-Oct-19
1-Dec-19
31-Dec-19
1061
2-Dec-19
28-Nov-19
3-Dec-19
4-Dec-19
23-Jan-20
All
0.5
1
1
1-Oct-19
1-Dec-19
31-Dec-19
1062
3-Dec-19
29-Nov-19
4-Dec-19
5-Dec-19
23-Jan-20
All
1
1
1
1-Oct-19
1-Dec-19
31-Dec-19
1063
3-Dec-19
30-Nov-19
4-Dec-19
5-Dec-19
23-Jan-20
All
1
1
1
1-Oct-19
1-Dec-19
31-Dec-19
1064
3-Dec-19
1-Dec-19
4-Dec-19
5-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1065
4-Dec-19
2-Dec-19
5-Dec-19
6-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1066
5-Dec-19
3-Dec-19
6-Dec-19
9-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1067
6-Dec-19
4-Dec-19
9-Dec-19
10-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1068
9-Dec-19
5-Dec-19
10-Dec-19
11-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1069
10-Dec-19
6-Dec-19
11-Dec-19
12-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1070
10-Dec-19
7-Dec-19
11-Dec-19
12-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1071
10-Dec-19
8-Dec-19
11-Dec-19
12-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1072
11-Dec-19
9-Dec-19
12-Dec-19
13-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1073
12-Dec-19
10-Dec-19
13-Dec-19
16-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1074
13-Dec-19
11-Dec-19
16-Dec-19
17-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1075
16-Dec-19
12-Dec-19
17-Dec-19
18-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1076
17-Dec-19
13-Dec-19
18-Dec-19
19-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




1077
17-Dec-19
14-Dec-19
18-Dec-19
19-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1078
17-Dec-19
15-Dec-19
18-Dec-19
19-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1079
18-Dec-19
16-Dec-19
19-Dec-19
20-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1080
19-Dec-19
17-Dec-19
20-Dec-19
23-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1081
20-Dec-19
18-Dec-19
23-Dec-19
24-Dec-19
23-Jan-20
All
2
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1082
23-Dec-19
19-Dec-19
24-Dec-19
26-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1083
24-Dec-19
20-Dec-19
26-Dec-19
27-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1084
24-Dec-19
21-Dec-19
26-Dec-19
27-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1085
24-Dec-19
22-Dec-19
26-Dec-19
27-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1086
26-Dec-19
23-Dec-19
27-Dec-19
30-Dec-19
23-Jan-20
All
1
1
0
1-Oct-19
1-Dec-19
31-Dec-19
1087
27-Dec-19
24-Dec-19
30-Dec-19
31-Dec-19
23-Jan-20
All
1
0.5
0
1-Oct-19
1-Dec-19
31-Dec-19
1088
27-Dec-19
24-Dec-19
30-Dec-19
31-Dec-19
24-Feb-20
All
1
0.5
0
1-Oct-19
1-Jan-20
31-Jan-20
1089
27-Dec-19
25-Dec-19
30-Dec-19
31-Dec-19
23-Jan-20
All
1
0.5
0
1-Oct-19
1-Dec-19
31-Dec-19
1090
27-Dec-19
25-Dec-19
30-Dec-19
31-Dec-19
24-Feb-20
All
1
0.5
0
1-Oct-19
1-Jan-20
31-Jan-20
1091
30-Dec-19
26-Dec-19
31-Dec-19
2-Jan-20
24-Feb-20
All
1
1
1
1-Nov-19
1-Jan-20
31-Jan-20
1092
31-Dec-19
27-Dec-19
2-Jan-20
3-Jan-20
24-Feb-20
All
1
1
1
1-Nov-19
1-Jan-20
31-Jan-20
1093
31-Dec-19
28-Dec-19
2-Jan-20
3-Jan-20
24-Feb-20
All
1
1
1
1-Nov-19
1-Jan-20
31-Jan-20
1094
31-Dec-19
29-Dec-19
2-Jan-20
3-Jan-20
24-Feb-20
All
1
1
1
1-Nov-19
1-Jan-20
31-Jan-20
1095
2-Jan-20
30-Dec-19
3-Jan-20
6-Jan-20
24-Feb-20
All
1
1
1
1-Nov-19
1-Jan-20
31-Jan-20
1096
3-Jan-20
31-Dec-19
6-Jan-20
7-Jan-20
24-Feb-20
All
0.5
1
1
1-Nov-19
1-Jan-20
31-Jan-20
1097
3-Jan-20
1-Jan-20
6-Jan-20
7-Jan-20
24-Feb-20
All
0.5
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1098
6-Jan-20
2-Jan-20
7-Jan-20
8-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1099
7-Jan-20
3-Jan-20
8-Jan-20
9-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1100
7-Jan-20
4-Jan-20
8-Jan-20
9-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1101
7-Jan-20
5-Jan-20
8-Jan-20
9-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1102
8-Jan-20
6-Jan-20
9-Jan-20
10-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1103
9-Jan-20
7-Jan-20
10-Jan-20
13-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1104
10-Jan-20
8-Jan-20
13-Jan-20
14-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1105
13-Jan-20
9-Jan-20
14-Jan-20
15-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1106
14-Jan-20
10-Jan-20
15-Jan-20
16-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1107
14-Jan-20
11-Jan-20
15-Jan-20
16-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1108
14-Jan-20
12-Jan-20
15-Jan-20
16-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1109
15-Jan-20
13-Jan-20
16-Jan-20
17-Jan-20
24-Feb-20
All
2
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1110
16-Jan-20
14-Jan-20
17-Jan-20
21-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1111
17-Jan-20
15-Jan-20
21-Jan-20
22-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1112
21-Jan-20
16-Jan-20
22-Jan-20
23-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1113
22-Jan-20
17-Jan-20
23-Jan-20
24-Jan-20
24-Feb-20
All
0.75
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1114
22-Jan-20
18-Jan-20
23-Jan-20
24-Jan-20
24-Feb-20
All
0.75
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1115
22-Jan-20
19-Jan-20
23-Jan-20
24-Jan-20
24-Feb-20
All
0.75
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1116
22-Jan-20
20-Jan-20
23-Jan-20
24-Jan-20
24-Feb-20
All
0.75
1
0
1-Nov-19
1-Jan-20
31-Jan-20





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




1117
23-Jan-20
21-Jan-20
24-Jan-20
27-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1118
24-Jan-20
22-Jan-20
27-Jan-20
28-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1119
27-Jan-20
23-Jan-20
28-Jan-20
29-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1120
28-Jan-20
24-Jan-20
29-Jan-20
30-Jan-20
24-Feb-20
All
1
0.33333333
0
1-Nov-19
1-Jan-20
31-Jan-20
1121
28-Jan-20
25-Jan-20
29-Jan-20
30-Jan-20
24-Feb-20
All
1
0.33333333
0
1-Nov-19
1-Jan-20
31-Jan-20
1122
28-Jan-20
26-Jan-20
29-Jan-20
30-Jan-20
24-Feb-20
All
1
0.33333333
0
1-Nov-19
1-Jan-20
31-Jan-20
1123
28-Jan-20
24-Jan-20
29-Jan-20
30-Jan-20
20-Mar-20
All
1
0.66666667
0
1-Nov-19
1-Feb-20
29-Feb-20
1124
28-Jan-20
25-Jan-20
29-Jan-20
30-Jan-20
20-Mar-20
All
1
0.66666667
0
1-Nov-19
1-Feb-20
29-Feb-20
1125
28-Jan-20
26-Jan-20
29-Jan-20
30-Jan-20
20-Mar-20
All
1
0.66666667
0
1-Nov-19
1-Feb-20
29-Feb-20
1126
29-Jan-20
27-Jan-20
30-Jan-20
31-Jan-20
24-Feb-20
All
1
1
0
1-Nov-19
1-Jan-20
31-Jan-20
1127
30-Jan-20
28-Jan-20
31-Jan-20
3-Feb-20
20-Mar-20
All
1
1
1
1-Dec-19
1-Feb-20
29-Feb-20
1128
31-Jan-20
29-Jan-20
3-Feb-20
4-Feb-20
20-Mar-20
All
1
1
1
1-Dec-19
1-Feb-20
29-Feb-20
1129
3-Feb-20
30-Jan-20
4-Feb-20
5-Feb-20
20-Mar-20
All
1
1
1
1-Dec-19
1-Feb-20
29-Feb-20
1130
4-Feb-20
31-Jan-20
5-Feb-20
6-Feb-20
20-Mar-20
All
1
1
1
1-Dec-19
1-Feb-20
29-Feb-20
1131
4-Feb-20
1-Feb-20
5-Feb-20
6-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1132
4-Feb-20
2-Feb-20
5-Feb-20
6-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1133
5-Feb-20
3-Feb-20
6-Feb-20
7-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1134
6-Feb-20
4-Feb-20
7-Feb-20
10-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1135
7-Feb-20
5-Feb-20
10-Feb-20
11-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1136
10-Feb-20
6-Feb-20
11-Feb-20
12-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1137
11-Feb-20
7-Feb-20
12-Feb-20
13-Feb-20
20-Mar-20
All
1.33333333
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1138
11-Feb-20
8-Feb-20
12-Feb-20
13-Feb-20
20-Mar-20
All
1.33333333
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1139
11-Feb-20
9-Feb-20
12-Feb-20
13-Feb-20
20-Mar-20
All
1.33333333
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1140
12-Feb-20
10-Feb-20
13-Feb-20
14-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1141
13-Feb-20
11-Feb-20
14-Feb-20
18-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1142
14-Feb-20
12-Feb-20
18-Feb-20
19-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1143
18-Feb-20
13-Feb-20
19-Feb-20
20-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1144
19-Feb-20
14-Feb-20
20-Feb-20
21-Feb-20
20-Mar-20
All
0.75
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1145
19-Feb-20
15-Feb-20
20-Feb-20
21-Feb-20
20-Mar-20
All
0.75
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1146
19-Feb-20
16-Feb-20
20-Feb-20
21-Feb-20
20-Mar-20
All
0.75
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1147
19-Feb-20
17-Feb-20
20-Feb-20
21-Feb-20
20-Mar-20
All
0.75
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1148
20-Feb-20
18-Feb-20
21-Feb-20
24-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1149
21-Feb-20
19-Feb-20
24-Feb-20
25-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1150
24-Feb-20
20-Feb-20
25-Feb-20
26-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1151
25-Feb-20
21-Feb-20
26-Feb-20
27-Feb-20
20-Mar-20
All
1
0.66666667
0
1-Dec-19
1-Feb-20
29-Feb-20
1152
25-Feb-20
22-Feb-20
26-Feb-20
27-Feb-20
20-Mar-20
All
1
0.66666667
0
1-Dec-19
1-Feb-20
29-Feb-20
1153
25-Feb-20
23-Feb-20
26-Feb-20
27-Feb-20
20-Mar-20
All
1
0.66666667
0
1-Dec-19
1-Feb-20
29-Feb-20
1154
25-Feb-20
21-Feb-20
26-Feb-20
27-Feb-20
22-Apr-20
All
1
0.33333333
0
1-Dec-19
1-Mar-20
31-Mar-20
1155
25-Feb-20
22-Feb-20
26-Feb-20
27-Feb-20
22-Apr-20
All
1
0.33333333
0
1-Dec-19
1-Mar-20
31-Mar-20
1156
25-Feb-20
23-Feb-20
26-Feb-20
27-Feb-20
22-Apr-20
All
1
0.33333333
0
1-Dec-19
1-Mar-20
31-Mar-20





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




1157
26-Feb-20
24-Feb-20
27-Feb-20
28-Feb-20
20-Mar-20
All
1
1
0
1-Dec-19
1-Feb-20
29-Feb-20
1158
27-Feb-20
25-Feb-20
28-Feb-20
2-Mar-20
22-Apr-20
All
1
1
1
1-Jan-20
1-Mar-20
31-Mar-20
1159
28-Feb-20
26-Feb-20
2-Mar-20
3-Mar-20
22-Apr-20
All
1
1
1
1-Jan-20
1-Mar-20
31-Mar-20
1160
2-Mar-20
27-Feb-20
3-Mar-20
4-Mar-20
22-Apr-20
All
1
1
1
1-Jan-20
1-Mar-20
31-Mar-20
1161
3-Mar-20
28-Feb-20
4-Mar-20
5-Mar-20
22-Apr-20
All
1
1
1
1-Jan-20
1-Mar-20
31-Mar-20
1162
3-Mar-20
29-Feb-20
4-Mar-20
5-Mar-20
22-Apr-20
All
1
1
1
1-Jan-20
1-Mar-20
31-Mar-20
1163
3-Mar-20
1-Mar-20
4-Mar-20
5-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1164
4-Mar-20
2-Mar-20
5-Mar-20
6-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1165
5-Mar-20
3-Mar-20
6-Mar-20
9-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1166
6-Mar-20
4-Mar-20
9-Mar-20
10-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1167
9-Mar-20
5-Mar-20
10-Mar-20
11-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1168
10-Mar-20
6-Mar-20
11-Mar-20
12-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1169
10-Mar-20
7-Mar-20
11-Mar-20
12-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1170
10-Mar-20
8-Mar-20
11-Mar-20
12-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1171
11-Mar-20
9-Mar-20
12-Mar-20
13-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1172
12-Mar-20
10-Mar-20
13-Mar-20
16-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1173
13-Mar-20
11-Mar-20
16-Mar-20
17-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1174
16-Mar-20
12-Mar-20
17-Mar-20
18-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1175
17-Mar-20
13-Mar-20
18-Mar-20
19-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1176
17-Mar-20
14-Mar-20
18-Mar-20
19-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1177
17-Mar-20
15-Mar-20
18-Mar-20
19-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1178
18-Mar-20
16-Mar-20
19-Mar-20
20-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1179
19-Mar-20
17-Mar-20
20-Mar-20
23-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1180
20-Mar-20
18-Mar-20
23-Mar-20
24-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1181
23-Mar-20
19-Mar-20
24-Mar-20
25-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1182
24-Mar-20
20-Mar-20
25-Mar-20
26-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1183
24-Mar-20
21-Mar-20
25-Mar-20
26-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1184
24-Mar-20
22-Mar-20
25-Mar-20
26-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1185
25-Mar-20
23-Mar-20
26-Mar-20
27-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1186
26-Mar-20
24-Mar-20
27-Mar-20
30-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1187
27-Mar-20
25-Mar-20
30-Mar-20
31-Mar-20
22-Apr-20
All
1
1
0
1-Jan-20
1-Mar-20
31-Mar-20
1188
30-Mar-20
26-Mar-20
31-Mar-20
1-Apr-20
21-May-20
All
1
1
1
1-Feb-20
1-Apr-20
30-Apr-20
1189
31-Mar-20
27-Mar-20
1-Apr-20
2-Apr-20
21-May-20
All
1
1
1
1-Feb-20
1-Apr-20
30-Apr-20
1190
31-Mar-20
28-Mar-20
1-Apr-20
2-Apr-20
21-May-20
All
1
1
1
1-Feb-20
1-Apr-20
30-Apr-20
1191
31-Mar-20
29-Mar-20
1-Apr-20
2-Apr-20
21-May-20
All
1
1
1
1-Feb-20
1-Apr-20
30-Apr-20
1192
1-Apr-20
30-Mar-20
2-Apr-20
3-Apr-20
21-May-20
All
1
1
1
1-Feb-20
1-Apr-20
30-Apr-20
1193
2-Apr-20
31-Mar-20
3-Apr-20
6-Apr-20
21-May-20
All
1
1
1
1-Feb-20
1-Apr-20
30-Apr-20
1194
3-Apr-20
1-Apr-20
6-Apr-20
7-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1195
6-Apr-20
2-Apr-20
7-Apr-20
8-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1196
7-Apr-20
3-Apr-20
8-Apr-20
9-Apr-20
21-May-20
All
1.33333333
1
0
1-Feb-20
1-Apr-20
30-Apr-20





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




1197
7-Apr-20
4-Apr-20
8-Apr-20
9-Apr-20
21-May-20
All
1.33333333
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1198
7-Apr-20
5-Apr-20
8-Apr-20
9-Apr-20
21-May-20
All
1.33333333
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1199
8-Apr-20
6-Apr-20
9-Apr-20
13-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1200
9-Apr-20
7-Apr-20
13-Apr-20
14-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1201
13-Apr-20
8-Apr-20
14-Apr-20
15-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1202
14-Apr-20
9-Apr-20
15-Apr-20
16-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1203
15-Apr-20
10-Apr-20
16-Apr-20
17-Apr-20
21-May-20
All
0.75
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1204
15-Apr-20
11-Apr-20
16-Apr-20
17-Apr-20
21-May-20
All
0.75
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1205
15-Apr-20
12-Apr-20
16-Apr-20
17-Apr-20
21-May-20
All
0.75
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1206
15-Apr-20
13-Apr-20
16-Apr-20
17-Apr-20
21-May-20
All
0.75
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1207
16-Apr-20
14-Apr-20
17-Apr-20
20-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1208
17-Apr-20
15-Apr-20
20-Apr-20
21-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1209
20-Apr-20
16-Apr-20
21-Apr-20
22-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1210
21-Apr-20
17-Apr-20
22-Apr-20
23-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1211
21-Apr-20
18-Apr-20
22-Apr-20
23-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1212
21-Apr-20
19-Apr-20
22-Apr-20
23-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1213
22-Apr-20
20-Apr-20
23-Apr-20
24-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1214
23-Apr-20
21-Apr-20
24-Apr-20
27-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1215
24-Apr-20
22-Apr-20
27-Apr-20
28-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1216
27-Apr-20
23-Apr-20
28-Apr-20
29-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1217
28-Apr-20
24-Apr-20
29-Apr-20
30-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1218
28-Apr-20
25-Apr-20
29-Apr-20
30-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20
1219
28-Apr-20
26-Apr-20
29-Apr-20
30-Apr-20
21-May-20
All
1
1
0
1-Feb-20
1-Apr-20
30-Apr-20







--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE H
Form of Inventory Reports
DAILY CRUDE INVENTORY AND METERS
Tank #
 
Inv. Date
 
 
End Inv.
 
 
 
 
 
 
 
 
 
â
 
à


LOCAL


TANK GAUGES
 
 
 
 
 
 
 
 
 
DATE


12/1/2016
å
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MAX
 MAX
AVAILABLE


MIN
MIN
AVAILABLE


 
 
GAUGE


 
BARRELS
BARRELS
 
 
TANK #
GAUGE
BARRELS


STORAGE
GAUGE
BARRELS
 CRUDE
Tank#
TANK NO.
 
FT.


IN.


TODAY
YESTERDAY
CHANGE


 
=====
=====
=====
=====
=====
=====
=====
====
120
 
22


2.75


44,714


40,565


4,149


 
120
32FT. 0IN
64,391


19,677


FT10.IN0
20,115


24,599


120
192
 
31


4.75


97,395


100,608


(3,213
)
935


192
43FT. 6IN
135,439


38,044


7FT. 0IN
21,593


75,802


123
427
 
0


0


0


0


0


 
427
28FT. 0IN
51,211


51,211


2FT. 0IN
3,493


(3,493
)
427
433
 
0


0


0


0


0


 
433
38FT. 0IN
53,002


53,002


2FT. 0IN
2,605


(2,605
)
433
120A
 
0


0


0


0


0


 
120A
19FT. 0IN
36,708


36,708


2FT. 0IN
3,871


(3,871
)
120A
121A
 
10


1.5


19,577


22,593


(3,016
)
 
121A
38FT. 0IN
73,385


53,808


7FT. 6IN
14,510


5,067


121A
125A
 
15


8.25


26,829


25,653


1,176


 
125A
25FT. 0IN
42,750


15,921


7FT. 8IN
13,256


13,573


125A
170A
 
7


0


24,645


24,645


0


 
170A
31FT. 0IN
110,608


85,963


4FT. 3IN
14,300


10,345


170A
 
 
 
 
 
 
 
 
410
37FT. 6IN
75,420


75,420


2FT. 0IN
4,044


(4,044
)
410
130 A
 
2


0.5


3,560


3,560


0


 
130 A
31FT. 0IN
54,064


50,504


1FT. 0IN
1,722


1,838


414
124 A
 
1


11.5


3,416


3,416


0


 
124A
28FT. 0IN
48,804


45,388


1FT. 0IN
1,743


1,673


301
302
 
0


0


0


0


0


 
302
28FT. 0IN
4,685


4,685


2FT. 0IN
337


(337
)
302
303
 
0


0


0


0


0


 
303
28FT. 0IN
4,787


4,787


2FT. 0IN
342


(342
)
303
304
 
1


2.5


207


207


0


 
304
28FT. 0IN
4,790


4,583


2FT. 0IN
342


(135
)
304
305
 
7


7.5


1,304


1,186


118


 
305
28FT. 0IN
4,788


3,484


2FT. 0IN
342


962


305
306
 
0


0


0


0


0


 
306
28FT. 0IN
4,788


4,788


2FT. 0IN
342


(342
)
306
307
 
1


5.5


249


249


0


 
307
28FT. 0IN
4,788


4,539


2FT. 0IN
342


(93
)
307
308
 
1


5.5


249


249


0


 
308
28FT. 0IN
4,789


4,540


2FT. 0IN
342


(93
)
308
309
 
14


11.75


12,728


12,250


478


 
309
28FT. 0IN
23,793


11,065


2FT. 0IN
1,700


11,028


309
310
 
15


2


12,884


12,318


566


 
310
28FT. 0IN
23,788


10,904


4FT. 0IN
3,389


9,495


310
311
 
15


10.75


5,370


5,117


253


 
311
28FT. 0IN
9,450


4,080


2FT. 0IN
676


4,694


311
361
 
2


4.5


242


432


(189
)
 
361
13FT. 0IN
1,326


1,084


2FT. 0IN
204


38


361
362
 
3


0


306


306


0


 
362
13FT. 0IN
1,326


1,020


2FT. 0IN
204


102


362
359
 
0


0


0


0


0


 
359
13FT. 0IN
421


421


2FT. 0IN
65


(65
)
359
7135
 
3


5.25


1,463


1,481


(18
)
 
7135
23FT. 0IN
9,745


8,282


2FT. 0IN
856


607


7135
99160
 
0


0


0


0


0


 
99160
23FT. 0IN
4,801


4,801


2FT. 0IN
418


(418
)
99160
3089
 
0


0


0


0


0


 
3089
15FT. 0IN
497


497


1FT. 0IN
33


(33
)
3089
3090
 
0


0


0


0


0


 
3090
15FT. 0IN
497


497


1FT. 0IN
33


(33
)
3090
7173 H
 
0


0


0


0


0


 
7173
23FT. 0IN
2,856


2,856


2FT, 0IN
263


(263
)
7173
7215
 
2


1.75


448


448


0


 
7215
23FT. 0IN
4,805


4,357


2FT. 0IN
418


30


7215
7142
 
0


0


0


0


0


 
7142
15FT. 0IN
974


974


1FT. 7IN
103


(103
)
7142
7174
 
2


5.75


161


158


3


 
7174
15FT. 0IN
974


813


1FT. 7IN
103


58


7174
325
 
2


4.75


155


193


(38
)
 
325
15FT. 0IN
971


816


1FT. 9IN
113


42


325
7184
 
2


4.75


156


156


0


 
7184
15FT. 0IN
977


821


1FT. 5IN
95


61


7184
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8852
 
0


0


0


0


0


 
8852
14FT. 0IN
195


195


1FT. 0IN
14


(14
)
8852
8853
 
1


0


14


14


0


 
8853
14FT. 0IN
194


180


1FT. 0IN
14


—


8853
5849
 
0


0


0


0


0


 
5849
7FT. 0IN
232


232


1FT. 0IN
33


(33
)
5849
435
 
5


8


6,899


3,551


3,348


 
435
27FT. 0IN
32,854


25,955


3FT. 6IN
4,260


2,639


435
110
 
10


9


19,479


19,177


302


TOTAL


110
27Ft. 0in.
48,924


29,445


4FT. 0IN
8,088


11,391


 
437
 
21


9


36,378


36,521


(142
)
SAUDI


437
27FT. 0IN
46,062


9,684


7FT. 0IN
11,210


25,168


437
2002
 
23


2.5


46,361


62,764


(16,402
)
90,093


2002
41Ft. 0IN.
82,738


36,377


7FT. 0IN
14,126


32,235


2002
2013
 
22


1


43,731


61,877


(18,146
)
 
2013
41Ft. 0IN.
82,656


38,925


7FT. 0IN
14,112


29,619


2013
337
 
2


8


454


380


74


 
 
 
 
 
 
 
 
 
410
 
0


8.5


1,425


1,425


0


 
 
 
 
 
 
 
 
 
369
 
0


0


0


0


0


 
369
14FT. 0IN
908


908


2FT. 0IN
130


(130
)
369
370
 
7


8.75


965


1,041


(75
)
 
370
20FT. 0IN
2,509


1,544


5FT. 0IN
621


344


370
7196
 
0


10


54


54


0


 
7196
14FT. 0IN
909


855


1FT. 0IN
65


(11
)
7196
7197
 
0


11.25


61


61


0


 
7197
14FT. 0IN
909


848


1FT. 0IN
65


(4
)
7197
7198
 
7


11


3,351


3,527


(176
)
 
7198
18FT. 0IN
7,830


4,479


6FT. 0IN
2,540


811


7198
4596
 
0


0


0


0


0


 
4596
15FT. 0IN
974


974


1FT. 6IN
97


(97
)
4596
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
354
15FT. 0IN
1,002


1,002


1FT. 0IN
67


(67
)
354
 
 
 
 
 
 
 
 
342
22FT. 0IN
4,596


4,596


0FT. 6IN
105


(105
)
342
343
 
11


5


2,422


3,252


(831
)
 
343
22FT. 0IN
4,668


2,246


0FT. 9IN
159


2,263


5714
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13650
 
0


0


0


0


0


 
13650
18FT. 6IN
370


370


2FT. 0IN
40


(40
)
13650
88688
 
0


0


0


0


0


 
88688
26FT. 0IN
436


436


2FT. 0IN
34


(34
)
88688
13653
 
0


0


0


0


0


 
13563
18FT. 6IN
370


370


 
 
 
13653
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
364
 
0


0


0


0


0


 
 
 
 
 
 
 
 
 
8000
 
0


0


0


0


0


 
8000
23FT. 0IN
4,804


4,804


2FT. 0IN
418


(418
)
8000
Insert Slop Barrels
 
1,027


 
 
112
28FT. 0IN
51,429


51,429


3FT. 0IN
5,510


(5,510
)
112
363
 
2


9


117


114


3


 
363
11FT. 0IN
469


352


1FT. 0IN
43


74


363
 
 
 
 
 
 
 
 
 
TOTAL
1,061,523


 
 
 
 
 
 
 
TOTAL TODAY
389,967


 
DATE
 
 
 
 
 
 
 
 
 
 
 
PREVIOUS TOTAL
425,395


 
12/1/2016
 
 
 
 
 
 
 
 
 
 
 
TOTAL CHANGE
(35,427
)
 
 
 
 
SAND HILL
MAGNOLIA
CONSTAN
AMER
SMACK
 
 
 
 
 
 
 
 
 
 
 
57,721
140,385
51,211
155,692
47,983
 
 





--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






 
 
Local Meters
DATE


12/1/2016
 
 
 
 
 
 
 
 
TODAYS


PREVIOUS


METER


 
 
 
 
 
METER
LOCATION
READING


READING


FACTOR


CHANGE


 
 
 
 
 
 
 
 
 
 
 
 
 
 
R-1
ELDO
34,979,350


34,954,040


1.0028


25,381


 
 
 
 
R-2
ELDO
32,433,880


32,410,770


1.0037


23,196


 
 
 
 
R-3
ELDO
33,625,100


33,601,040


1.0032


24,137


 
 
 
 
M Mtr.
ELDO
573,243


572,270


1.0550


1,027


 
 
 
 
EPL #3
ELDO
37,707,870


37,675,440


0.9935


32,219


 
 
 
 
EPL #4
ELDO
9,581,398


9,549,660


1.0036


31,852


 
 
 
 
H Mtr.
ELDO
312,542


308,500


1.0007


4,045


 
 
 
 
ORA-1
ELDO
4,507,556


4,507,556


1.0287


—


 
 
 
 
ORA-2
ELDO
8,143,285


8,143,285


1.0027


—


 
 
 
 
Meter #45
AMER
53,430


52,384


1.0000


1,046


 
 
 
 
RailTran
ELDO
6,774,629


6,774,629


1.0010


—


 
 
 
 
1
AMER
1,103,303


1,103,160


1.0366


148


 
 
 
 
F.T.121A #1
AMER
314,272


312,722


1.0000


1,550


 
 
 
 
F.T.121A #2
AMER
751,070


750,750


1.0133


324


 
 
 
 
LOTT RailCar
REFINERY
3,690,678


3,690,678


1.0008


—


 
 
 
 
SMK.TR #1
SMACKOVER
1,127,599


1,126,971


1.0005


628


 
 
 
 
SMK.TR #2
SMACKOVER
415,918


413,722


0.9986


2,193


 
 
 
 
LOUANN
SMACKOVER
2,439,380


2,438,889


1.0000


491


 
 
 
 
"R" Meter
REFINERY
4,508,829


4,504,036


0.9994


4,790


 
 
 
 
F.T. to Cross
SMACKOVER
503,368


503,368


0.9978


—


 
 
 
 
SMK. Mtr. #18
SMACKOVER
8,805,781


8,803,478


1.0302


2,373


 
 
 
 
SW Energy
AMER
81,089


81,089


1.0003


—


 
 
 
 
F.T.MTR 370
STEPHENS
152,957


152,610


1.0030


348


 
 
 
 
[*CONFIDENTIAL*]
STEPHENS
788,157


787,352


0.9881


795


 
 
 
 
2
SHULER
2,262,858


2,262,858


0.9968


—


 
 
 
 
3
SHULER
6,167,568


6,166,105


0.9990


1,462


 
 
 
 
BATT "N"
SHULER
1,286,706


1,286,590


0.9968


116


 
 
 
 
BATT "D"
SHULER
78,900


78,777


0.9977


123


 
 
 
 
Meter #46
SMACKOVER
747,323


743,300


1.0044


4,041


 
 
 
 
#27
URBANA M/L
5,267,458


5,267,458


0.9998


—


 
 
 
 
#28 MTR.
LICK CR.
1,175,915


1,175,915


1.0351


—


 
 
 
 
Meter #47
MAG.
78,922


77,876


0.9979


1,044


 
 
 
 
[*CONFIDENTIAL*]
TANK #110
7,495,660


7,491,380


1.0000


4,280


 
 
 
 
[*CONFIDENTIAL*]
TANK #110
7,565,832


7,561,528


0.9987


4,298


 
 
 
 
ELD. MTR. M-1
MAG.
84,857,430


84,826,950


1.0061


30,666


 
 
 
 
ELD. MTR. M-2
MAG.
87,620,480


87,588,420


0.9994


32,041


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Big Heart #3
Comp P/O
15,719,963


15,715,700


0.9979


4,254


 
 
 
 
Finney #4
MAG.
54,304,580


54,299,310


1.0005


5,273


 
 
 
 
Finney #5
MAG.
51,941,940


51,936,180


1.0028


5,776


 
 
 
 
Finney #6
MAG.
9,549,899


9,544,440


1.0011


5,465


 
 
 
 
60
MAG.
2,970,402


2,970,402


0.9983


—


 
 
 
 
61 (M)
MAG.
5,296,237


5,292,710


0.9984


3,521


 
 
 
 
E
MAG.
978,150


976,910


1.0009


1,241


 
 
 
 
F (M)
MAG.
2,834,550


2,833,320


0.9981


1,228


 
 
 
 
D-04
MAG.
266,714


266,714


1.0108


—


 
 
 
 
T (FT # 1)
MAG.
2,371,931


2,370,299


0.9981


1,629


 
 
 
 
M-4
MAG.
1,071,219


1,071,219


0.9999


—


 
ö
Mid-Valley Receipts
 
M-7
MAG.
13,455,260


13,442,950


1.0010


12,310


 
 
L-7
MAG.
2,220,867


2,220,437


0.9905


426


 
 
 
 
MPC Finney-1
Do Not Enter
25,967,040


25,967,040


0.9978


—


 
 
 
 
MPC Finney-2
Reading On
24,394,220


24,394,220


0.9983


—


 
 
 
 
MPC Finney-4
This sheet
23,852,210


23,852,210


0.9987


—


 
 
 
 
[*CONFIDENTIAL*]
MAG.
2,570,695


2,568,817


1.0029


1,883


 
 
 
 
[*CONFIDENTIAL*]
MidValley
7,891,381


7,883,878


0.9967


7,478


 
 
 
 
[*CONFIDENTIAL*]
Haynesville
1,285,640


1,283,760


1.0035


1,887


 
 
 
 
[*CONFIDENTIAL*]
South Haynes
90,863


90,863


1.0301


—


 
 
 
 
[*CONFIDENTIAL*]
FOUKE
4,620


4,463


1.0000


157


 
 
 
 
[*CONFIDENTIAL*]
FOUKE
328,747


328,297


1.0080


454


 
 
 
 
[*CONFIDENTIAL*]
FOUKE
512,196


511,323


1.0000


873


 
 
 
 
[*CONFIDENTIAL*]
Haynesville
2,648,450


2,648,450


1.0000


—


 
 
 
 
F. Thompson
ROOK
1,728,114


1,727,063


1.0000


1,051


 
 
 
 
[*CONFIDENTIAL*]
BUCKNER
795,095


794,154


1.0052


946


 
 
 
 
[*CONFIDENTIAL*]
North Haynes
890,358


889,185


1.0038


1,177


 
 
 
 
[*CONFIDENTIAL*]
Haynesville
3,222,830


3,222,830


1.0007


—


 
 
 
 
[*CONFIDENTIAL*]
Center Haynes
398,280


397,060


0.9989


1,219


 
 
 
 
[*CONFIDENTIAL*]
Tank 410
2,335,892


2,335,892


1.0000


—


 
 
 
 
[*CONFIDENTIAL*]
Tank 410
1,312,361


1,312,361


1.0000


—


 
 
 
 
[*CONFIDENTIAL*]
110 Tank
2,951,637


2,951,637


1


—


 
 
 
 
[*CONFIDENTIAL*]
Leesburg
135,616


135,616


1.0042


—


 
 
 






Schedule H-2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.










FINNEY METER REPORT
 
 
 
 
 
 
 
Computer
 
READINGS
READINGS
 
NET
 
 
 
FINNEY #1
Shreveport
26448600
26448600
0.9983
0
 
 
 
FINNEY #2
Shreveport
24761690
24761690
0.9987
0
 
 
 
FINNEY #3
Shreveport
24207790
24207790
0.9984
0
ö
[*CONFIDENTIAL*] Receipts/Day
 
 
 
 
 
 
 
 
 
FINNEY #4
Magnolia
55953420
55929270
1.0005
24,162
 
 
 
FINNEY #5
Magnolia
53542060
53518850
1.0028
23,275
 
 
 
FINNEY #6
Magnolia
11207010
11182870
1.0011
24,167
71,604
 
 
 
 
 
 
 
 
 
 
 
Midnight Finney Meter Readings
 
 
 
 
 
 
FINNEY #1
Shreveport
26448600
26448600
 
0
 
 
 
FINNEY #2
Shreveport
24761690
24755920
 
5770
 
 
 
FINNEY #3
Shreveport
24207790
24201960
 
5830
 
 
 
 
 
 
 
 
 
 
 
 
FINNEY #4
Magnolia
55947850
55923730
 
24120
 
 
 
FINNEY #5
Magnolia
53536630
53513580
 
23050
 
 
 
FINNEY #6
Magnolia
11201420
11177340
 
24080
P/D vs M/M
 
 
BARELLS LEAVING FINNEY
 
0
11600
0
 
 
BARRELS REC. MAGNOLIA
 
71604
71250
 
 
 
 
 
 
 
 
 
2/22/17
 
 
 
TOTAL
 
 
71604
59650
 
 
 
Magnolia 12"
 
 
 
 
 
 
 
 
Computer
 
READINGS
READINGS
Factor
NET
 
 
 
Mag. Mtr. #1
Magnolia
85744760
85,744,760
1.0061
0.00
 
 
 
Mag. Mtr. #2
Magnolia
88556860
88,556,860
0.9994
0.00
 
 
 
 
 
 
 
 
 
 
 
 
Mag. Mtr. #3
ElDorado
40511610
40,475,650
0.9935
35726.26
 
 
 
Mag. Mtr. #4
ElDorado
12338410
12,302,430
1.0036
36109.53
 
 
 
 
BARELLS LEAVING MAG.
 
 
 
 
 
 
BARRELS REC. ELDORADO
71,836
 
 
 
 
 
 
 
TOTAL
71,836
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*] Pipeline
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-1
Finney
119040
105472
0.9942
13489
Total
 
 
C-2
Finney
115080
101979
0.9965
13055
33698
 
 
C-3
Finney
63570
56393
0.9967
7153
ö
 
[*CONFIDENTIAL*] Receipts/Day
 
 
 
 
 
 
 
 
 



Schedule H - 3

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
LOCAL
CRUDE
REPORT
 
 
DATE
12/01/16
 
 
 
 
 
 
 
 
 
 
RECEIVED R-1 R-2 R-3
72,568
ö
Total Runs/Day
 
 
 
 
 
 
OVER-ALL TANK INVENTORY + -
-35427.31
 
 
 
 
 
 
 
 
TOTAL CRUDE PURCHASE
37,141
 
 
 
 
 
 
 
 
RECEIVED MID-VALLEY
12,310
 
 
Imported Crude to Refinery
0
 
 
 
 
 
 
 
 
SLOP OIL
 
1,027
 
 
TOTAL LOCAL CRUDE
 
 
 
PURCHASED
42704
22987.63
 
 
 
 
 
 
 
 
TOTAL TO DATE
 
1,018,833
 
 
 
 
 
 
 
 
DAILY AVERAGE
 
33,961
 
 
 
 
 
 
 
 
John's New Number
21,665
 
 



Schedule H - 4

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




HENDERSON DAILY INVENTORY REPORT
 
 
 
 
 
 
 
 
 
 
 
 
Product Desc
TRINITY ASPHALT LTD.
 
 
 
 
 
$
(Lion Oil Terminal Inventory)
 
 
 
Tank #
Inv Date
"
11/30/2016
End Inv (net)
 
 
$
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
TRUE
SAFE
AVAILABLE
Tank
 
Correction
Tank
Volume
Volume
Total
Gauge
Heat Adjusted
Capacity
Fill
Storage
No.
Product
Multiplier
Temp.
Feet
Inches
Inches
Barrels
Barrels
Barrels
Barrels
Barrels
102
PG64-22
0.993
80
0
0
0
0
0
44,760
26,860
26,860
104
PG64-22
0.9105
325
12
11
155
14,634
13,325
45,320
43,054
28,419
105
PG64-22
0.9105
325
13
6
155
3,263
2,971
10,106
9,601
6,337
108
AC-20-5TR
0.993
80
0
0
0
0
0
2,623
2,492
2,492
109
AC-20-5TR
0.993
80
0
0
0
0
0
2,623
2,492
2,492
110
AC-20-5TR
0.9436
225
18
0
216
1,574
1,485
2,623
2,492
918
111
FLUX
0.9105
325
20
0
240
1,749
1,592
2,623
2,492
743
112
PG64-22
0.9105
325
24
1
289
2,106
1,917
2,623
2,492
386
113
PG64-22
0.9105
325
24
2
290
2,113
1,924
2,623
2,492
379
121
FLUX
0.9089
330
14
6
168
3,537
3,215
10,107
9,601
6,064
GRAND TOTAL
 
 
 
 
 
28,976
26,429
126,029
104,066
75,090
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TRUE
SAFE
AVAILABLE
 
 
Gauge
Heat Adjusted
Capacity
Fill
Storage
 
Product
Barrels
Barrels
Barrels
Barrels
Barrels
TOTAL
AC-15P
0
0
0
0
0
TOTAL
SPG 70-22
0
0
0
0
0
TOTAL
AC-12-5TR
0
0
0
0
0
TOTAL
AC-20-5TR
1,574
1,485
7,868
7,475
5,901
TOTAL
Asphalt 1531
0
0
0
0
0
TOTAL
FLUX
5,286
4,807
12,729
12,093
6,807
TOTAL
PG64-22
22,116
20,137
105,432
84,498
62,382
TOTAL
PG70-22
0
0
0
0
0
TOTAL
PG76-22
0
0
0
0
0
GRAND TOTAL
 
 
 
 
 
28,976
26,429
126,029
104,066
75,090



Schedule H - 5

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




MUSKOGEE DAILY INVENTORY REPORT
Tank#
 
Date
 
Product Desc
 
 
End Inv (net)
 
 
 
 
 
 
$
 
$
 
$
 
 
 
$
 
 
 
 
 
 
 
 
DATE
11/30/16
 
20:00
 
 
 
 
 
 
 
 
 
 
 
Tank #
SAFE FILL @ 300
Capacity in Barrels
Barrels per Foot
Product
Product Level in feet
Temp (F)
 Gross Barrels
Temp ConversionFactor
 Net Barrels
Previous Day Balance
 Shipments
Receipts &
Xfers IN
 Transfers OUT
 BOOK INV.
GAIN LOSS
101
     37.5


47,997


1,399
64-22
0.32
60
212.68
1.0000
212.68
262.00
 
 
 
262.00
(49.32)
102
     37.5


48,429


1,399
64-22
3.79
315
5,537.21
0.9140
5,061.01
5,073.80
 
 
 
5,073.80


(12.79)
103
45.0


57,529


1,399
64-22
40.95
363
56,934.05
0.8980
51,126.78
51,063.96
 
 
 
51,063.96


62.82
104
     37.0


4,243


124.8
FLUX
0.29
60
36.19
1.0000
36.19
49.53
 
 
 
49.53


(13.34)
105
     46.0


26,646


630.32
140/160 pen asphalt
37.89
330
23,882.82
0.9090
21,709.49
22,741.14
 
 
  1,045.35
21,695.79


13.70
110
     33.5


620


20.14
EMT
0.08
60
1.61
1.0000
1.61
1.61
 
 
 
1.61


0.00
111
     21.5


2,343


109.00
70-28
8.55
347
931.95
0.9040
842.48
839.15
 
 
 
839.15


3.34
112
     21.5


2,343


109.00
76-28
7.39
345
805.51
0.9040
728.18
35.47
 
675.53
 
711.00


17.18
113
     21.5


2,343


109.00
EMT
0.38
60
41.42
1.0000
41.42
41.42
 
 
 
41.42


0.00
114
     21.5


2,343


109.00
70-22
12.77
350
1,391.93
0.9030
1,256.91
1,545.04
280.36
 
 
1,264.68


(7.77)
115
     21.5


1,273


64.46
FLUX
14.53
345
936.60
0.9040
846.69
850.99
 
 
 
850.99
(4.30)
116
     22.0


1,759


87.00
76-28
15.91
350
1,384.17
0.9030
1,249.91
955.84
144.14
440.60
 
1,252.30


(2.40)
117
     22.0


707


35.00
[*CONFIDENTIAL*]
5.38
110
188.30
0.9830
185.10
185.10
 
 
 
185.10


0.00
118
     28.5


2,278


87.00
76-22
17.86
350
1,553.82
0.9030
1,403.10
1,839.90
419.15
 
 
1,420.75


(17.65)
119
     44.0


30,263


748.43
64-22
23.75
338
17,775.21
0.9060
16,104.34
17,785.24
1,668.98
 
 
16,116.26


(11.92)
120
     38.0


1,241


35.55
EMT
0.25
60
8.89
1.0000
8.89
8.89
 
1,013.79
  1,007.12
15.56


(6.67)
150
     20.0


664


35.55
64-22
17.80
350
644.69
0.9030
582.16
582.16
 
 
 
582.16


0.00
151
     20.0


664


35.55
140/160 pen asphalt
17.34
387
628.34
0.8910
559.85
559.85
 
559.85
     637.60
482.10


77.75



Schedule H - 6

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




[*CONFIDENTIAL*] DAILY INVENTORY REPORT
 
 
 
Date
 
 
 
 
Product Desc
 
$
 
End Inv (net) in gallons
 
OWNERSHIP
$
SUPPLIER
Date
 
$
 
 
Lion Oil
0000000023
12/01/16
 
 
 
PRODUCT
DESCRIPTION
BEGIN BO
RECEIPTS
DISPOSAL
OTHERS
ENDBOOK
000003
 
Premium 93
54365
0
-1177
0
53188
000005
 
Sub-Grade
1256393
0
-109766
0
1146627
000008
 
#2D S-15 ppm
1376386
0
-234092
0
1142294
000100
 
Bio-Diesel M
-84934
90912
-5978
0
0
[*CONFIDENTIAL*]
 
[*CONFIDENTIAL*]
-5747
0
-10.828
0
-5758
[*CONFIDENTIAL*]
 
[*CONFIDENTIAL*]
172
0
-0.141
0
-172
E100
 
Ethanol
-133794
133794
-50491
0
-50491
REDDYE
 
RED DYE
-1321
0
-3.301
0
-1324
 
 
 
 
 
 
 
 
TOTAL
 
 
2461176
224706
-401518
0
2284364



Schedule H - 7

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




NLR TERMINAL INVENTORY REPORT
 
 
 
NLR Terminal Inventory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
As of Midnight
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Desc
 
"
November 30, 2016
 
 
 
$
 
 
 
 
 
 
 
 
 
 
Product
 
 
 
 
 
 
 
 
 
End Inv (net)
 
 
 
 
 
 
 
 
 
 
$
84 Octane Sub-grade Gasoline
 
 
 
 
36161
Barrels
 
 
 
 
 
 
 
 
 
 
 
 Octane Premium Gasoline
 
 
 
 
 
6776
Barrels
 
 
 
 
 
 
 
 
 
 
 
Ethanol
 
 
 
 
 
310
Barrels
 
 
 
 
 
 
 
 
 
 
 
Ultra Low Sulfur Diesel
 
 
 
 
 
48239
Barrels
 
 
 
 
 
 
 
 
 
 
 
Transmix
 
 
 
 
 
 
 
 
 
Barrels
 
 
 
 
 
 
 
 
 
 
 
Additives
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lubricity
 
 
 
 
8
TOTES +
166
Gallons
 
 
 
 
 
 
 
 
 
 
 
 
 
Red Dye
 
 
 
 
1
TOTES +
430
Gallons
 
 
 
 
 
 
 
 
 
 
 
 
 
Gasoline Additive
 
 
 
 
 
1614
Gallons
Receipts from Previous Day
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Origin
 
 
Vessel
(P/L, Truck)
 
Product
 
Gallons
 
Barrels
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
truck
 
ethanol
 
 
 
382
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Truck
 
RNL
 
 
 
5007
 
 
 
 
 
 
ulsd
 
 
 
 
 
 
 
 
pipeline
 
ulsd
 
 
 
 
List any tanks out of service
 
 
pnl
 
 
 
 
 
 
 
 
 
 
ulsd
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule H - 8

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




TEPPCO DAILY INVENTORY REPORT


 
 
Product Desc
 
 
 
 
 
 
 
 
 
 
 
 
ú
 
 
 
 
 
 
 
 
 
Date
 
 
Location
 
 
 
 
 
End Inv (net)
ú


 
 
ú
 
 
 
 
 
 
ú
 
effective_date
shipper
product
product_desc
origin
start_ volume
receipts
deliveries
unspec
destination
delivery_
end_ volume
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
887
0
-22
0
 
 
865
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
887
0
-21.548
0
[*CONFIDENTIAL*]
TRK
865
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
9983
0
-9983
0
 
 
0
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
9983
0
-5001
0
[*CONFIDENTIAL*]
PPL
0
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
9983
0
-4982
0
[*CONFIDENTIAL*]
PPL
0
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
7797
0
-4019
0
 
 
12515
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
7797
0
-4019
0
[*CONFIDENTIAL*]
PPL
12515
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
1225
0
-86
0
 
 
1139
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
1225
0
-86.452
0
[*CONFIDENTIAL*]
TRK
1139
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
21
0
-144
0
 
 
1876
 
12/1/2016
JAR
230
CONV. PR
[*CONFIDENTIAL*]
21
0
-143.428
0
[*CONFIDENTIAL*]
TRK
1876
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
158
0
0
0
 
 
158
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
2100
2100
-2100
0
 
 
2100
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
2100
0
-25000
0
[*CONFIDENTIAL*]
Unk
2100
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
10126
0
-5388
0
 
 
4738
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
10126
0
-5375.1
0
[*CONFIDENTIAL*]
TRK
4738
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
29149
24272
-33780
0
 
 
242603
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
29149
0
-8780
0
[*CONFIDENTIAL*]
PPL
242603
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
29149
0
-25000
0
[*CONFIDENTIAL*]
Unk
242603
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
-144
0
0
0
 
 
-144
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
5885
0
-2706
0
 
 
11180
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
5885
0
-2699.03
0
[*CONFIDENTIAL*]
TRK
11180
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
2
0
-1490
0
 
 
22816
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
2
0
-1486.86
0
[*CONFIDENTIAL*]
TRK
22816
 
12/1/2016
JAR
420
CONV. SU
[*CONFIDENTIAL*]
1
0
0
0
 
 
1
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
1
0
0
0
 
 
1
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
16109
0
-9892
0
 
 
12229
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
16109
0
-9879.55
0
[*CONFIDENTIAL*]
TRK
12229
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
30254
30584
-33006
0
 
 
417961
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
30254
0
-8006
0
[*CONFIDENTIAL*]
PPL
417961
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
30254
0
-25000
0
[*CONFIDENTIAL*]
Unk
417961
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
3741
0
-1446
0
 
 
9383
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
3741
0
-1444.45
0
[*CONFIDENTIAL*]
TRK
9383
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
5114
0
-2198
0
 
 
2916
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
5114
0
-2195.38
0
[*CONFIDENTIAL*]
TRK
2916
 
12/1/2016
JAR
715
Ultra Low
[*CONFIDENTIAL*]
1
0
0
0
 
 
1
 



Schedule H - 9

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




GS TANK INVENTORY FROM ADVISOR
 
 
 
 
 
Product Desc
 
 
 
 
 
 
Location
 
Date
 
ú
 
 
End Inv (net)
 
i
 
 
i
 
 
 
 
i
 
 
 
 
 
 
 
 
 
 
Tank
 
 
Date
Prod Code
Product Name
 
 
 
Net Bbls
 In
Out
 
 
 
 
 
 
 
 
 
 
 
 
OFFSITE FLUX HEN TX
11/30/2016
06011-02
250/300 VIS FLUX
 
 
 
0
0
0
OFFSITE FLUX MUSK
11/30/2016
06011-02
250/300 VIS FLUX
 
 
 
0
0
0
OFFSITE PAV HEN TX
11/30/2016
06401-28
PG 64-22
 
 
 
0
0
0
OFFSITE PAV MUSKOGEE
11/30/2016
06401-28
PG 64-22
 
 
 
0
0
0
OFFSITE PROP
11/30/2016
02101-00
PROPANE
 
 
 
0
0
0
T003
 
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
 
 
0
0
0
T004
 
 
11/30/2016
IS005-01
ALKYLATE
 
 
 
120
0
0
T005
 
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
 
 
239
0
0
T006
 
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
 
 
239
0
0
T007
 
 
11/30/2016
IS020-01
SLOP
 
 
 
497
0
0
T009
 
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
 
 
128
0
0
T011
 
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
 
 
239
0
0
T012
 
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
 
 
0
0
0
T014
 
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
 
 
239
0
0
T015
 
 
11/30/2016
IS007-03
NO. 7 LCO
 
 
 
0
0
0
T019
 
 
11/30/2016
06402-00
SLOP - OUTBOUND
 
 
 
1,765
0
0
T022
 
 
11/30/2016
04533-00
FUEL OIL 1761
 
 
 
0
0
0
T023
 
 
11/30/2016
06011-03
FLUX
 
 
 
17
0
0
T024
 
 
11/30/2016
06401-28
PG 64-22
 
 
 
1,522
0
0
T036
 
 
11/30/2016
IS005-01
ALKYLATE
 
 
 
4,299
0
0
T039
 
 
11/30/2016
06313-00
VTB BLEND
 
 
 
0
0
0
T040
 
 
11/30/2016
04532-00
VTB HEAVY
 
 
 
1,391
1100
0
T041
 
 
11/30/2016
04532-00
VTB HEAVY
 
 
 
93
0
0
T042
 
 
11/30/2016
A2134-00
[*CONFIDENTIAL*]
 
 
 
4
0
0
T043
 
 
11/30/2016
A2134-00
[*CONFIDENTIAL*]
 
 
 
23
0
0
T050
 
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
 
 
0
0
0
T051
 
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
 
 
0
0
0
T053
 
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
 
 
3,520
0
0
T054
 
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
 
 
3,732
0
0
T059
 
 
11/30/2016
IS004-09
NO. 4 VACUUM GAS OIL
 
 
 
2,196
751
0
T061
 
 
11/30/2016
IS009-11
PLATFORMATE
 
 
 
9,223
0
0
T062
 
 
11/30/2016
IS009-11
PLATFORMATE
 
 
 
11,441
0
0
T063
 
 
11/30/2016
06402-00
SLOP - OUTBOUND
 
 
 
8
0
0
T064
 
 
11/30/2016
IS009-11
PLATFORMATE
 
 
 
0
0
0
T065
 
 
11/30/2016
13063-00
93 OCTANE SUPER PREMIUM GASOLINE
 
1,580
0
0
T066
 
 
11/30/2016
06402-00
SLOP - OUTBOUND
 
 
 
5,454
0
0
T067
 
 
11/30/2016
IS006-07
ISOMATE
 
 
 
1,086
0
0
T072
 
 
11/30/2016
IS020-01
SLOP
 
 
 
0
0
0
T073
 
 
11/30/2016
04532-00
VTB HEAVY
 
 
 
0
0
0
T076
 
 
11/30/2016
IS020-01
SLOP
 
 
 
0
0
0



Schedule H - 10

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




GS TANK INVENTORY MEMPHIS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Inventory (By Tank) Report
 
 
 
 
 
 
Terminal Id
 
 
 
 
 
 
 
 
 
 
 
 
 
Terminal Name
 
 
Product Desc
 
 
 
 
 
 
 
 
Terminal Name 2
 
 
 
ê
 
 
 
 
 
 
 
 
 
Terminal Address
 
 
 
 
 
 
 
 
 
 
 
Terminal City, State, Zip
Criteria:
 
Close Date is equal to CURRENT CLOSE(11/30/2016 08:45:00)
 
 
 
 
 
 
 
 
All volumes in Barrels
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
ê
 
 
 
 
End Inv (net)
Inventory Number:
496
 
Close Date:
11/30/2016 8:45:00
Close Number:
201611020
ê
 
Tank
 
Product
Open
Receipts
Transfers
BOLs
Shipments
Adjustment
Rebrands
 
Balance
Physical
Over/Short
0
 
0
0
0
0
0
0
0
0
 
0
0
0
1
 
ULSD
8,443
0
0
0
0
0
0
 
8,443
4,799
-3,644
2
 
ULSD
1,385
4593
257
0
0
0
0
 
6,235
5,862
-373
3
 
ULSD
7,643
0
0
0
0
0
0
 
7,643
7,642
0
4
 
ULSD
6,012
0
0
4,022
0
0
0
 
1,990
6,012
4,022
5
 
SUB
7,140
0
0
0
0
0
0
 
7,140
7,140
0
6
 
SUB
4,092
0
0
0
0
0
0
 
4,092
3,162
-930
7
 
ETH
2,738
811
0
343
0
0
0
 
3,206
3,206
0
8
 
TMX
1,412
575
0
677
0
0
0
 
1310
1310
0
9
 
PREM
10,152
0
0
131
0
0
0
 
10,021
10,028
7
10
 
SUB
3,496
6849
0
3,031
0
0
0
 
7,314
8,260
947
15
 
BIO
720
0
0
0
0
0
0
 
720
589
-131
16
 
BIO
719
0
-257
0
0
0
0
 
462
589
127
Inventory # Totals
53,952
12,828
0
8,204
0
0
0
0


58,576
58,599
24
Grand Totals
53,952
12828
0
8,204
0
0
0
0


58,576
58,599
24
11/30/2016 1:30:02 PM
 
 
 
 
 
 
 
 
 
1



Schedule H - 11

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




HENDERSON MONTHLY STATEMENT
Tank #
 
 
 
 
 
TRINITY ASPHALT (LION OIL TERMINAL)
End Inv (net)
 
 
 
 
$
 
 
 
 
Date
"
9/30/2016
 
 
 
$
 
 
 
 
 
 
$
Product Desc
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PHYSICAL INVENTORY
BOOK INVENTORY
ADJUSTMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tank
 
 
Total
Tank
Volume
Shell
GOV
 
G.S.V.
Beginning
Received
Transfer
Product
Sales
Net
Physical Less
Product
Net
TRUE
SAFE
Available
Number
Product
Feet
Inches
Inches
Temperature
(TOV)
Factor
Volume
V.C.F.
Barrels
Barrels
Barrels
Barrels
In Blends
Barrels
Barrels
Book Inventory
On Trucks
Difference
Capacity
Fill
Storage
102
PG64-22
9
1
109
345
8,131.44
1.00353
8,160.18
0.90400
7,377.25
15,810.06
23,758.14
0.00
0.00
35,765.93
7,377.25
0.00
1,330.79
1,330.79
44,760
42,522
34,391
104
PG64-22
13
8
164
280
15,484.24
1.00273
15,526.48
0.92530
14,366.53
28,030.71
23,986.07
0.00
0.00
0.00
14,366.53
0.00
0.00
0.00
45,320
43,054
27,569
105
PG64-22
13
6
162
325
3,410.78
1.00329
3,421.99
0.91050
3,115.87
6,423.77
0.00
0.00
0.00
0.00
3,115.87
0.00
0.00
0.00
10,106
9,601
6,190
108
AC-20-5TR
18
2
218
375
1,588.23
1.00391
1,594.44
0.89440
1,426.02
1,393.36
0.00
0.00
0.00
28,449.57
1,426.02
0.00
0.00
0.00
2,623
2,492
903
109
AC-20-5TR
18
8
224
375
1,631.95
1.00391
1,638.32
0.89440
1,465.27
1,491.48
0.00
0.00
0.00
0.00
1,465.27
0.00
0.00
0.00
2,623
2,492
860
110
AC-20-5TR
6
8
80
375
582.84
1.00391
585.11
0.89440
523.31
1,386.82
0.00
0.00
0.00
0.00
523.31
0.00
0.00
0.00
2,623
2,492
1,909
111
SPG 70-22
6
6
78
370
568.26
1.00384
570.45
0.89600
511.11
1,445.69
0.00
0.00
0.00
12,009.23
511.11
0.00
0.00
0.00
2,623
2,492
1,923
112
AC-20-5TR
16
11
203
355
1,478.95
1.00366
1,484.36
0.90060
1,337.13
464.46
0.00
0.00
0.00
0.00
1,337.13
0.00
0.00
0.00
2,623
2,492
1,013
113
AC-15P
0
0
0
80
0.00
1.00025
0.00
0.99300
0.00
362.90
0.00
0.00
0.00
197.69
0.00
0.00
0.00
0.00
2,623
2,492
2,492
121
FLUX
31
3
375
325
7,895.62
1.00329
7,921.57
0.91050
7,213.15
913.71
20,268.31
0.00
0.00
0.00
7,213.15
0.00
0.00
0.00
10,106
9,601
1,705
122
PG70-22
17
1
205
360
1,493.52
1.00372
1,499.08
0.89920
1,347.98
1,178.60
0.00
0.00
0.00
7,714.73
1,347.98
0.00
0.00
0.00
2,623
2,492
998
123
PG76-22
24
8
296
345
2,156.50
1.00353
2,164.13
0.90400
1,956.49
0.00
0.00
0.00
0.00
2,938.24
1,956.49
0.00
0.00
0.00
2,623
2,492
335
124
PG76-22
7
0
84
350
611.98
1.00360
614.18
0.90240
554.26
1,870.44
0.00
0.00
0.00
0.00
554.26
0.00
0.00
0.00
2,623
2,492
1,880
125
PG70-22
22
11
275
345
2,003.51
1.00353
2,010.59
0.90400
1,817.69
880.64
0.00
0.00
0.00
0.00
1,817.69
0.00
0.00
0.00
2,623
2,492
488
126
PG76-22
17
3
207
345
1,508.10
1.00353
1,513.43
0.90400
1,371.53
0.00
0.00
0.00
0.00
0.00
1,371.53
0.00
0.00
0.00
2,623
2,492
984
GRAND TOTAL
 
 
 
 
48,545.92
 
48,704.29
 
44,383.59
61,652.64
68,012.52
0.00
0.00
87,075.39
44,383.59
0.00
1,330.79
1,330.79
139,143
132,186
83,640
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
AC-15P
 
 
 
 
0.00
 
0.00
 
0.00
362.90
0.00
0.00
0.00
197.69
0.00
0.00
0.00
0.00
2,623
2,492
2,492
TOTAL
SPG 70-22
 
 
 
 
568.26
 
570.45
 
511.11
1,445.69
0.00
0.00
0.00
12,009.23
511.11
0.00
0.00
0.00
2,623
2,492
1,923
TOTAL
AC-12-5TR
 
 
 
 
0.00
 
0.00
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0
0
0
TOTAL
AC-20-5TR
 
 
 
 
5,281.97
 
5,302.23
 
4,751.73
4,736.11
0.00
0.00
0.00
28,449.57
4,751.73
0.00
0.00
0.00
10,491
9,967
4,685
TOTAL
FLUX
 
 
 
 
7,895.62
 
7,921.57
 
7,213.15
913.71
20,268.31
0.00
0.00
0.00
7,213.15
0.00
0.00
0.00
10,106
9,601
1,705
TOTAL
PG64-22
 
 
 
 
27,026.46
 
27,108.65
 
24,859.65
50,264.54
47,744.21
0.00
0.00
35,765.93
24,859.65
0.00
1,330.79
1,330.79
100,186
95,177
68,150
TOTAL
PG70-22
 
 
 
 
3,497.03
 
3,509.67
 
3,165.67
2,059.24
0.00
0.00
0.00
7,714.73
3,165.67
0.00
0.00
0.00
5,246
4,983
1,486
TOTAL
PG76-22
 
 
 
 
4,276.58
 
4,291.73
 
3,882.28
1,870.44
0.00
0.00
0.00
2,938.24
3,882.28
0.00
0.00
0.00
7,868
7,475
3,198
GRAND TOTAL
 
 
 
 
48,545.92
 
48,704.29
 
44,383.59
61,652.64
68,012.52
0.00
0.00
87,075.39
44,383.59
0.00
1,330.79
1,330.79
139,143
132,186
83,640
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ADD
LESS
 
PHYSICAL
 
 
 
 
 
 
 
9/30/2016
 
 
 
 
 
 
 
BEGGIN.
RECEIVED
USED
REMAINING
COUNT
DIFF.
 
 
 
 
 
 
Trailer
BOL
TONS
BBLS
TIME
 
GTR Bags
 
 
 
 
4
497
420
80
80
0
 
 
 
 
 
 
7127
64796
22.76
128.48
 
 
Polymer Boxes
 
 
 
 
1,118
37
384
771
756
15
 
 
 
 
 
 
994
64801
23.22
131.07
 
 
[*CONFIDENTIAL*]
 
8
3
5
6
5
(1)
 
 
 
 
 
 
908
64811
21.93
123.81
 
 
 
 
 
 
 
 
ADD
LESS
 
PHYSICAL
 
 
 
 
 
 
 
7126
64817
23.65
133.50
 
 
 
 
 
 
 
BEGGIN.
RECEIVED
USED
REMAINING
COUNT
DIFF.
 
 
 
 
 
 
992
64792
23.75
134.07
 
 
GTR Lbs
 
 
 
 
7,315
993,300
840,682
159,933
159,770
163
 
 
 
 
 
 
7149
64803
23.80
134.36
 
 
Polymer Lbs
 
 
 
 
1,117,535
37,478
384,464
770,549
755,710
(14,839)
 
 
 
 
 
 
7148
64805
23.90
134.93
 
 
[*CONFIDENTIAL*]
 
18,176
6,411
11,770
12,817
10,767
(2,050)
 
 
 
 
 
 
914
64808
24.25
136.90
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
913
64828
24.21
136.67
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
919
64830
24.27
137.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
235.74
1,330.79
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule H - 12

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




MUSKOGEE MONTHLY STATEMENT
Date
Tank #
 
Product Desc
 
End Inv (net)
 
$


$


 
$
 
 
 
 
 
 
 
Facility Inventory Worksheet
 
 
 
 
 
 
 
 
$


 
 
Facility Location:
Muskogee, OK
9/30/2016
23:00
 
 
approved by Mike Dean 10/5/2016
 
 
 
 
 
 
 
 
 
 
Date
Tank #
Tank Capacity (note gal or bbl)
Product in Tank
Current Vendor for Product (if available or applicable)
Current tank gauge reading (ft, in)
Ullage/Innage Gauge
Current Net Volume in tank in bbls
Tank Temp
Special Notes
9/30/2016
101
55000 bbls
PG 64-22
Lion Oil
42 11
Ullage
300.29
60.0
heel- 22386 gals
9/30/2016
102
55000 bbls
PG 64-22
Lion Oil
17 06 1/2
Ullage
33187.44
311.0
heel- 22386 gals
9/30/2016
103
67000 bbls
PG 64-22
Lion Oil
19 04 3/4
Innage
40408.63
370.0
heel- 16800 gals
9/30/2016
104
5000 bbls
FLUX
Lion Oil
32 02 1/4
Innage
1285.34
274.0
heel - 630 gals
9/30/2016
105
29816 bbls
140/160 pen asphalt
 
26 06 7/8
Ullage
14416.11
322.0
heel- 8400 gals
9/30/2016
110
715 bbls
PG 64-22
Lion Oil
04 08 7/8
Innage
565.7
345.0
heel- 840 gals No chart (20 gals per ft.)
9/30/2016
111
2500 bbls
PG 70-28
 
15 10 3/8
Ullage
889.03
332.0
heel- 966 gals + 4 " Guage hatch cut for radar guage
9/30/2016
112
2500 bbls
PG 76-28
 
19 05 3/4
Ullage
538.07
342.0
heel -966 gals (+4" cut guage hatch)
9/30/2016
113
2500 bbls
EMT
 
24 07
Innage
41.96
60.0
heel-966 gals + 4" cut guage hatch)
9/30/2016
114
2500 bbls
PG 70-22
 
09 03 7/8
Ullage
1547.51
330.0
heel -966 gals (+4" cut guage hatch) empty tank
9/30/2016
115
1500 bbls
FLUX
Lion Oil
03 10 1/8
Ullage
1174.58
332.0
heel -966 gals(-4" New bottom)
9/30/2016
116
2000 bbls
PG 76-28
 
17.07
Innage
1342.68
355.0
heel- 966 gals
9/30/2016
117
840 bbls
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
17 07 3/4
Innage
227.78
122.0
heel -714 gals(No chart 35 bbls/ft)
9/30/2016
118
2800 bbls
PG 76-22
 
20 03
Ullage
1201.4
335.0
heel- 1000gals
9/30/2016
119
3500 bbls
PG 64-22
Lion Oil
26 11
Ullage
16788.28
335.0
heel- 11287 gals
9/30/2016
120
1505 bbls
EMT
 
0.25
Innage
8.89
60.0
heel- 210 gals(empty tank)
9/30/2016
150
786.21 bbls
PG 64-22
Lion Oil
17.31
Innage
562.23
380.0
heel-0 gals( empty tank)
9/30/2016
151
786.24 bbls
EMT
 
0
Innage
0
60.0
heel-0 gals(empty tank)
9/30/2016
140
150 bbls
Sulfur
Koch Sulfur
 
Ullage
34392 lbs
60.0
heel- ?
9/30/2016
410
168 bbls
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Innage
635g(unusable sludge)
60.0
heel -approx. 163 gals(radar gauge)
9/30/2016
420
168 bbls
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
0
Innage
0
60.0
heel- 0 gals
9/30/2016
430
282 bbls
Empty
 
 
 
 
 
heel -0 gals(varac gauge empty tank)
9/30/2016
300
480 bbls
Empty
 
 
 
 
 
heel -0 gals(empty, never used)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9/30/2016
WRHSE
Tote
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
1 Tote
 
731 lbs
 
7.968 lbs/gal (Apac gave to Lion)
9/30/2016
WRHSE
Tote
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
4 totes
 
6172 lbs
 
7.968 lbs/gal (Belongs to Lion)
9/30/2016
WRHSE
Super sacks
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
436 bags
 
944,363 lbs
 
77 bags @ 1984 lbs & 359 bags @ 2205 lbs
9/30/2016
WRHSE
Super sacks
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
9 bags
 
19845 lbs
 
9 @ 2205 lbs/bag
9/30/2016
WRHSE
Boxes
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
? Blocks
 
9925 lbs
 
given to Lion by Road Science
9/30/2016
WRHSE
Boxes
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
? Blocks
 
9537 lbs
 
given to Lion by Road Science
9/30/2016
WRHSE
Bags & box
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
7 bags-1 box
 
302 lbs
 
given to Lion by Road Science
9/30/2016
WRHSE
Tote
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
2 totes
 
3984 lbs
 
Belongs to Lion



Schedule H - 13

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




TRANSPORTERS AND STORERS MONTHLY REPORT


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 
Tank #
 
 
 
End Inv (net)
ARKANSAS OIL AND GAS COMMISSION
 
 
 
'
 
EL DORADO, ARKANSAS
 
ê
 
 
 
 
 
 
 
 
 
 
 
 
 
ê
 
 
 
 
 
 
 
 TRANSPORTERS AND STORERS MONTHLY REPORT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TANK NO.
SEPTEMBER 2016
BARRELS
 
 
 
Report of:
LION OIL TRADING & TRANSPORTATION, LLC
For the Month of:
SEPTEMBER
  , 2016
 
121
 
31,737
 
 
 
Address :
1001 SCHOOL STREET
 
     EL DORADO, AR 71730
 
 
 
124
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
302
 
0
 
 
 
    Detail Stmt of Stock on Hand at End of Period(Including stocks in transit)
 
 
 
 
 
303
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
304
 
177
 
 
 
LOCATION
  TK NO.
 SIZE
 
NET BBLS
||
LOCATION
 
TK #
 
 SIZE
 
NET BBLS
 
305
 
974
 
 
 
BUCKNER
343
 
5M
 
588
||
MODISETT STA
 
325
 
1M
 
101
 
306
 
0
 
 
 
 
 
 
 
 
 
||
 
 
 
 
 
 
0
 
307
 
206
 
 
 
CADDO
7184
 
1M
 
177
||
 
 
 
 
 
 
 
 
308
 
160
 
 
 
 
 
 
 
 
 
||
PACE CITY
 
358
 
.5M
 
0
 
3089
 
0
 
 
 
CONSTANTINE
427
 
55M
 
0
||
 
 
359
 
.5M
 
0
 
3090
 
0
 
 
 
 (TANK FARM)
433
 
55M
 
0
||
 
 
362
 
.5M
 
306
 
310
 
9,255
 
 
 
 
 
 
 
 
 
||
 
 
 
 
 
 
 
 
311
 
3,907
 
 
 
CYPRESS CREEK
5849
 
.25M
 
0
||
ROOK
 
363
 
.5M
 
116
 
325
 
101
 
 
 
 
8852
 
.21M
 
0
||
 
 
4596
 
1M
 
0
 
358
 
0
 
 
 
 
8853
 
.21M
 
0
||
 
 
 
 
 
 
 
 
359
 
0
 
 
 
 
 
 
 
 
 
||
SANDY BEND
 
7142
 
1M
 
0
 
361
 
331
 
 
 
ELDORADO
77120
 
80M
 
0
||
 
 
7174
 
1M
 
135
 
362
 
306
 
 
 
 (AMOCO)
121
 
80M
 
31,737
||
 
 
 
 
 
 
 
 
5849
 
0
 
 
 
 
124
 
55M
 
0
||
SHULER
 
7135
 
10M
 
1,453
 
7142
 
0
 
 
 
 
125
 
55M
 
22,259
||
 
 
99160
 
5M
 
0
 
7173
 
0
 
 
 
 
130
 
55M
 
0
||
 
 
 
 
 
 
 
 
7174
 
135
 
 
 
 
170
 
130M
 
5,535
||
SMACKOVER
 
302
 
5M
 
0
 
7184
 
177
 
 
 
 
 
 
 
 
 
||
 
 
303
 
5M
 
0
 
7215
 
888
 
 
 
EL DOARDO
120
 
80M
 
15,286
||
 
 
304
 
5M
 
177
 
8000
 
0
 
 
 
 (TANK FARM)
123
 
80M
 
0
||
 
 
305
 
5M
 
974
 
8852
 
0
 
 
 
 
192
 
150M
 
95,257
||
 
 
306
 
5M
 
0
 
8853
 
0
 
 
 
 
 
 
 
 
 
||
 
 
307
 
5M
 
206
 
309
 
9,014
 
 
 
FOUKE
7196
 
.5M
 
43
||
 
 
308
 
5M
 
160
 
1003
 
0
 
 
 
 
7197
 
1M
 
50
||
 
 
309
 
25M
 
9,014
 
120
 
15,286
 
 
 
 
7198
 
10M
 
3,254
||
 
 
310
 
25M
 
9,255
 
123
 
0
 
 
 
 
 
 
 
 
 
||
 
 
311
 
10M
 
3,907
 
125
 
22,259
 
 
 
LICK CREEK
8000
 
5M
 
0
||
 
 
 
 
 
 
 
 
130
 
0
 
 
 
 
 
 
 
 
 
||
STEPHENS
 
369
 
1M
 
0
 
13650
 
0
 
 
 
LISBON
3089
 
.5M
 
0
||
 
 
370
 
3M
 
953
 
13653
 
0
 
 
 
 
3090
 
.5M
 
0
||
 
 
 
 
 
 
 
 
77120
 
0
 
 
 
 
 
 
 
 
 
||
URBANA
 
7173
 
3M
 
0
 
88688
 
0
 
 
 
LOUANN
361
 
1.5M
 
331
||
 
 
7215
 
5M
 
888
 
364
 
0
 
 
 
 
 
 
 
 
 
||
 
 
 
 
 
 
 
 
99160
 
0
 
 
 
MAGNOLIA
337
 
5M
 
203
||
PIPELINE FILL
 
 
 
149,334
 
 
 
294,110
 
 
 
STATION
435
 
38M
 
0
||
 
 
 
 
 
 
 
 
 
 
 
 
Line Fill-LOTT
59,491
 
437
 
55M
 
35,323
||
 
 
 
 
 
 
443,444
 
 
ARKANSAS - TANK INV
294,110
 
EPC -
22,233
 
364
 
5M
 
0
||
 
 
 
 
 
 
 
 
 
LINE FILL
149,334
 
MPC -
67,610
 
1003
 
25M
 
0
||
 
 
 
 
 
 
 
 
 
 
443,444
 
Sub-Total
149,334
 
2002
 
80M
 
56,423
||
 
 
 
 
 
 
 
 
 
 
 
 
PPC -
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LOUISANA - TANK INV
0
 
Total
149,334
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LINE FILL
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL - TANK INV
294,110
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LINE FILL
149,334
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
443,444
 
 
 



Schedule H - 14

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




END OF MONTH TANK INVENTORY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Desc
 
 
 
 
 
 
 
 
 
 
 
 
 
ê


 
 
 
 
Tank Inventory - API Volume
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
!
 
 
 
 
 
 
 
 
 
 
For: Friday, September 30, 2016
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(All values are in Bbls)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product Name
Tank #
End Inv (net)
Volume Inventory
 
 
 
 
 
 
Properties
 
Available
 
Operating
Sept 2016
'
'
 
 
 
 
 
 
 
 
 
 
 
 
 
Tank Name
Net
Gross
Net Change
Product Gauge
 
Free Water
 
Free Water Gauge
Temperature
 
Gravity
 
Inventory
Capacity
Capacity
#4DIE/KERO/#7LCO TO #8
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
T003
0
0
0
0 '
0
0
0 '
0
60.000
F
4.000
API
0
3,157
3,320
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T012
0
0
0
0 '
0
0
0 '
0
60.000
F
4.000
API
0
4,598
4,924
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T050
0
0
0
0 '
0
0
0 '
0
60.000
F
4.000
API
0
9,367
9,992
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T051
0
0
0
0 '
0
0
0 '
0
60.000
F
4.000
API
0
11,014
11,957
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T054
4,911
5,222
1,899
10 '
4
147
0 '
3
142.800
F
14.200
API
4,911
8,356
15,087
 
 
 
 
 
1 / 2 ''
 
 
1 / 2 ''
 
 
 
 
 
 
 
T108
9,908
10,666
-550
5 '
11
363
0 '
3
137.000
F
39.300
API
9,916
34,953
48,373
 
 
 
 
 
0 / 0 ''
 
 
1 / 2 ''
 
 
 
 
 
 
 
T109
1,443
1,607
-138
0 '
10
153
0 '
1
76.200
F
38.500
API
1,443
45,186
55,367
 
 
 
 
 
1 / 2 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T244
0
0
0
0 '
0
0
0 '
0
60.000
F
4.000
API
0
1,920
2,095
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T262
0
0
0
0 '
0
0
0 '
0
60.000
F
39.400
API
0
4,769
5,041
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T263
15
28
-11
0 '
1
13
0 '
0
60.000
F
31.000
API
15
4,742
5,041
 
 
 
 
 
3 / 8 ''
 
 
1 / 8 ''
 
 
 
 
 
 
 
T264
44
46
1
0 '
3
2
0 '
0
60.000
F
39.500
API
44
4,638
5,040
 
 
 
 
 
1 / 4 ''
 
 
1 / 8 ''
 
 
 
 
 
 
 
T265
676
684
496
3 '
11
0
0 '
0
82.200
F
39.100
API
676
4,001
5,040
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T270
0
0
0
0 '
0
0
0 '
0
60.000
F
4.000
API
0
8,729
9,398
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T271
943
1,052
-96
3 '
9
93
0 '
4
92.200
F
38.900
API
943
7,620
9,231
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T272
5
5
0
0 '
1
1
0 '
0
60.000
F
35.700
API
5
946
1,007
 
 
 
 
 
1 / 8 ''
 
 
1 / 8 ''
 
 
 
 
 
 
 
T273
3
3
-1
0 '
0
0
0 '
0
60.000
F
18.600
API
3
948
1,007
 
 
 
 
 
3 / 4 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T274
1
7
-1
0 '
1
5
0 '
1
60.000
F
19.600
API
2
944
1,007
 
 
 
 
 
1 / 2 ''
 
 
1 / 8 ''
 
 
 
 
 
 
 
#4DIE/KERO/#7LCO TO #8
17,949
19,320
1,600
 
 
777
 
 
 
 
 
 
17,958
155,888
192,925
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
140/160 PEN ASPHALT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
T078
4,099
4,471
736
31 '
2
0
0 '
0
306.000
F
8.613
API
4,099
255
4,989
 
 
 
 
 
0 / 0 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T175
124
135
79
0 '
8
0
0 '
0
286.000
F
8.613
API
124
4,325
4,816
 
 
 
 
 
1 / 4 ''
 
 
0 / 0 ''
 
 
 
 
 
 
 
T348
61
64
-1,594
0 '
6
0
0 '
0
228.000
F
8.198
API
61
4,942
5,257



Schedule H - 15

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




PIPELINE GAIN OR LOSS STATEMENT


Schedule H - 16

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.





 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
$
 
 
 
 
 
PIPELINE GAIN OR LOSS STMT.
  
SEPTEMBER INVENTORY - 10-01-16
 
BEG. INVENTORY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     TANKS
 
 
 
 
 
 
 
 
373,949


 
 
     LINE FILL
 
 
 
 
 
 
 
149,500


 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL BEGINNING INVENTORY
 
 
 
 
 
523,449


End Inv (net)
 
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION OF INTEREST
 
 
 
 
 
 
'
 
 
 
 
 
 
 
 
 
 
 
 
LEASE RUN STATEMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL DIVISION INTEREST RECEIPTS
 
 
 
 
 
452,390


 
 
BACKDATED TICKETS AR/LA
 
 
 
 
 
 
 
 
-3,172


 
 
DIVISION ORDER BARRELS FROM SALA SENT TO EAST TEXAS
 
 
 
 
-270


 
 
DIVISION ORDER BARRELS FROM EAST TEXAS SENT TO SALA
 
 
 
 
12,505


 
 
PREVIOUS MONTH'S CORRECTIONS
 
 
 
 
 
 
 
 
141


 
 
 
 
 
 
 
 
 
 
 
 
 
 
OTHER RECEIPTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NEW
 
 
 
 
 
 
 
 
EAST TX DELIVERIES TO FOUKE by FT
GENESIS CRUDE OIL
SLOP REC'D IN MONTH
NM BARRELS PICKED UP IN ERROR
DEHYDRATOR
Rail Car to American (Meter 30)
 
 
 
 
 
 
990207
990193
 
990210
990165
990201
 
 
 
CONTRACT - CRUDE OIL
 
0
30667
32885
0
1487
0
65,039


 
 
[*CONFIDENTIAL*]
 
 
990040
MAG.
 
 
 
 
1,092,730


 
 
MAGNOLIA PL. CO.
 
 
990181
FINNEY
 
 
 
 
533,328


 
 
[*CONFIDENTIAL*]
 
 
990197
 
 
 
 
 
51,778


 
 
RAIL CAR - LOTT TO SAND HILL
 
990202
 
 
 
 
Meter 42
0


 
 
[*CONFIDENTIAL*]
 
 
990150
 
 
 
 
 
12,456


 
 
[*CONFIDENTIAL*]
 
 
990192
 
 
 
 
 
0


 
 
NM LEASES DEL IN ERROR
 
 
990215
 
 
 
 
 
0


 
 
[*CONFIDENTIAL*]
 
 
990214
 
 
 
 
 
0


 
 
MINDEN STORAGE FACILITY
 
990211
 
 
 
 
 
0


 
 
NLA SWEET TO MAGNOLIA
 
 
990206
 
 
 
 
Meter 36
0


 
 
TOTAL OTHER RECEIPTS
 
 
 
 
 
 
 
 
1,755,331


 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL CRUDE AVAILABLE
 
 
 
 
 
 
 
 
2,740,375


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DELIVERIES
 
 
 
 
 
[*CONFIDENTIAL*]
 
 
D999079
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*]
 
 
D999086
 
 
 
 
 
0


 
 
[*CONFIDENTIAL*]
 
 
D999071
 
 
 
 
 
0


 
 
[*CONFIDENTIAL*]
 
 
D999082
 
 
 
 
 
0


 
 
REFINERY
 
 
D999003
EL DO REF
 
 
 
2,257,687


 
 
SLOP DELIVERED THROUGH R1-R2-R3
 
 
 
 
 
 
 
32,885


 
 
[*CONFIDENTIAL*]
 
 
D999084
N. LA.
 
 
 
 
0


 
 
[*CONFIDENTIAL*]
 
D999073
 
 
 
 
 
0


 
 
[*CONFIDENTIAL*]
 
D999078
 
 
 
 
 
0


 
 
[*CONFIDENTIAL*]
 
 
D999039
 
 
 
 
 
7,277


 
 
[*CONFIDENTIAL*]
 
 
D999068
 
 
 
 
 
0


 
 
[*CONFIDENTIAL*]
 
 
D999085
 
 
 
 
 
0


 
 
[*CONFIDENTIAL*]
 
 
D999077
 
 
 
 
 
0


 
 
[*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
0


 
 
TOTAL DELIVERIES
 
 
 
 
 
 
 
 
2,297,849


 
 
 
 
 
 
 
 
 
 
 
 
 
 
BOOK INVENTORY
 
 
 
 
 
 
 
 
442,527


 
 
 
 
 
 
 
 
 
 
 
 
 
 
INVENTORY GAIN/LOSS
 
 
 
 
 
 
 
 
917


 
 
 
 
 
 
LINE FILLS
 
 
 
 
ENDING INVENTORY
 
 
 
SALA
 
 
59491
 
 
 
 
 
 
 
 
EPC
 
 
22233
 
 
 
 
     TANKS
 
 
 
MPC
 
 
67610
 
294,110


 
 
     LINE FILL
 
 
 
 
 
 
  149,334
 
149,334


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL ENDING INVENTORY
 
 
 
 
 
 
 
 
443,444


 



Schedule H - 17

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




NLR TERMINAL END OF MONTH INVENTORY REPORT
Product Desc
 
 
 
 
 
 
 
 
 
ê
Date
 
 
 
 
 
 
 
9


NLR Terminal Inventory
 
 
 
 
 
 
 
 
 
 
As of Midnight
 
 
 
 
 
 
 
 
End Inv (net)
 
 
 
 
 
 
 
 
 
 
November 30, 2016
 
ê


 
 
 
 
 
 
 
 
Product
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
84 Octane Sub-grade Gasoline
 
 
 
36161
Barrels
 
 
 
 
 
 
 
 
 
 
 Octane Premium Gasoline
 
 
 
6776
Barrels
 
 
 
 
 
 
 
 
 
 
Ethanol
 
 
 
310
Barrels
 
 
 
 
 
 
 
 
 
 
Ultra Low Sulfur Diesel
 
 
 
48239
Barrels
 
 
 
 
 
 
 
 
 
 
Transmix
 
 
 
 
Barrels
 
 
 
 
 
 
 
 
 
 
Additives
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lubricity
 
 
 
8
TOTES +
166
Gallons
 
 
 
 
 
 
 
 
 
 
 
Red Dye
 
 
 
1
TOTES +
430
Gallons
 
 
 
 
 
 
 
 
 
 
 
Gasoline Additive
 
 
 
 
1614
Gallons
Receipts from Previous Day
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Origin
 
Vessel
(P/L, Truck)
 
Product
Gallons
 
Barrels
 
 
 
 
 
 
 
 
 
 
 
 
 
truck
 
ethanol
 
 
 
382
 
 
 
 
 
 
 
 
 
 
 
 
 
Truck
 
RNL
 
 
 
5007
 
 
 
 
 
ulsd
 
 
 
 
 
 
 
pipeline
 
ulsd
 
 
 
 
List any tanks out of service
pnl
 
 
 
 
 
 
 
 
 
ulsd
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule H - 18

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




TEPPCO MONTHLY INVENTORY REPORT
Date
 
Product Desc
 
Location
 
 
 
 
 
End Inv (net)
$
 
 
$
 
$
 
 
 
 
 
 
$
effective_date
shipper
product
product_desc
 
origin
start_volume
receipts
deliveries
unspec
destination
delivery_
end_volume
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
887
0
-22
0
 
 
865
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
887
0
-21.548
0
[*CONFIDENTIAL*]
TRK
865
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
9983
0
-983
0
 
 
0
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
9983
0
-5001
0
[*CONFIDENTIAL*]
PPL
0
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
9983
0
-4982
0
[*CONFIDENTIAL*]
PPL
0
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
7797
0
-4019
0
 
 
12515
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
7797
0
-4019
0
[*CONFIDENTIAL*]
PPL
12515
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
1225
0
-86
0
 
 
1139
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
1225
0
-86.452
0
[*CONFIDENTIAL*]
TRK
1139
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
21
0
-144
0
 
 
1876
12/1/2016
JAR
230
CONV. PR
 
[*CONFIDENTIAL*]
21
0
-143.428
0
[*CONFIDENTIAL*]
TRK
1876
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
158
0
0
0
 
 
158
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
2100
2100
-2100
0
 
 
2100
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
2100
0
-25000
0
[*CONFIDENTIAL*]
Unk
2100
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
10126
0
-5388
0
 
 
4738
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
10126
0
-5375.1
0
[*CONFIDENTIAL*]
TRK
4738
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
29149
24272
-33780
0
 
 
242603
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
29149
0
-8780
0
[*CONFIDENTIAL*]
PPL
242603
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
29149
0
-25000
0
[*CONFIDENTIAL*]
Unk
242603
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
-144
0
0
0
 
 
-144
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
5885
0
-2706
0
 
 
11180
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
5885
0
-2699.03
0
[*CONFIDENTIAL*]
TRK
11180
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
2
0
-1490
0
 
 
22816
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
2
0
-1486.86
0
[*CONFIDENTIAL*]
TRK
22816
12/1/2016
JAR
420
CONV. SU
 
[*CONFIDENTIAL*]
1
0
0
0
 
 
1
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
1
0
0
0
 
 
1
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
16109
0
-9892
0
 
 
12229
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
16109
0
-9879.55
0
[*CONFIDENTIAL*]
TRK
12229
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
30254
30584
-33006
0
 
 
417961
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
30254
0
-8006
0
[*CONFIDENTIAL*]
PPL
417961
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
30254
0
-25000
0
[*CONFIDENTIAL*]
Unk
417961
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
3741
0
-1446
0
 
 
9383
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
3741
0
-1444.45
0
[*CONFIDENTIAL*]
TRK
9383
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
5114
0
-2198
0
 
 
2916
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
5114
0
-2195.38
0
[*CONFIDENTIAL*]
TRK
2916
12/1/2016
JAR
715
Ultra Low
 
[*CONFIDENTIAL*]
1
0
0
0
 
 
1



Schedule H - 19

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




GS TANK FROM ADVISOR - MONTHLY INVENTORY
Location
 
Date
 
Product Desc
 
End Inventory
 
ê


 
ê


 
ê


 
ê


 
 
 
 
 
 
 
Tank
 
Date
Prod Code
Product Name
 
Net Bbls
 In
Out
 
 
 
 
 
 
 
 
 
OFFSITE FLUX HEN TX
 
11/30/2016
06011-02
250/300 VIS FLUX
 
0
0
0
OFFSITE FLUX MUSK
 
11/30/2016
06011-02
250/300 VIS FLUX
 
0
0
0
OFFSITE PAV HEN TX
 
11/30/2016
06401-28
PG 64-22
 
0
0
0
OFFSITE PAV MUSKOGEE
 
11/30/2016
06401-28
PG 64-22
 
0
0
0
OFFSITE PROP
 
11/30/2016
02101-00
PROPANE
 
0
0
0
T003
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
0
0
0
T004
 
11/30/2016
IS005-01
ALKYLATE
 
120
0
0
T005
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
239
0
0
T006
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
239
0
0
T007
 
11/30/2016
IS020-01
SLOP
 
497
0
0
T009
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
128
0
0
T011
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
239
0
0
T012
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
0
0
0
T014
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
239
0
0
T015
 
11/30/2016
IS007-03
NO. 7 LCO
 
0
0
0
T019
 
11/30/2016
06402-00
SLOP - OUTBOUND
 
1,765
0
0
T022
 
11/30/2016
04533-00
FUEL OIL 1761
 
0
0
0
T023
 
11/30/2016
06011-03
FLUX
 
17
0
0
T024
 
11/30/2016
06401-28
PG 64-22
 
1,522
0
0
T036
 
11/30/2016
IS005-01
ALKYLATE
 
4,299
0
0
T039
 
11/30/2016
06313-00
VTB BLEND
 
0
0
0
T040
 
11/30/2016
04532-00
VTB HEAVY
 
1,391
1100
0
T041
 
11/30/2016
04532-00
VTB HEAVY
 
93
0
0
T042
 
11/30/2016
A2134-00
[*CONFIDENTIAL*]
 
4
0
0
T043
 
11/30/2016
A2134-00
[*CONFIDENTIAL*]
 
23
0
0
T050
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
0
0
0
T051
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
0
0
0
T053
 
11/30/2016
C3000-0F
FRESH CAUSTIC
 
3,520
0
0
T054
 
11/30/2016
IS008-06
#4DIE/KERO/#7LCO TO #8
 
3,732
0
0
T059
 
11/30/2016
IS004-09
NO. 4 VACUUM GAS OIL
 
2,196
751
0
T061
 
11/30/2016
IS009-11
PLATFORMATE
 
9,223
0
0
T062
 
11/30/2016
IS009-11
PLATFORMATE
 
11,441
0
0
T063
 
11/30/2016
06402-00
SLOP - OUTBOUND
 
8
0
0
T064
 
11/30/2016
IS009-11
PLATFORMATE
 
0
0
0
T065
 
11/30/2016
13063-00
93 OCTANE SUPER PREMIUM GASOLINE
 
1,580
0
0
T066
 
11/30/2016
06402-00
SLOP - OUTBOUND
 
5,454
0
0
T067
 
11/30/2016
IS006-07
ISOMATE
 
1,086
0
0
T072
 
11/30/2016
IS020-01
SLOP
 
0
0
0
T073
 
11/30/2016
04532-00
VTB HEAVY
 
0
0
0
T076
 
11/30/2016
IS020-01
SLOP
 
0
0
0



Schedule H - 20

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




GS TANK MEMPHIS - MONTHLY INVENTORY
Inventory (By Tank) Report
 
 
 
 
 
 
 
Terminal Id
 
 
 
 
 
 
 
 
 
 
 
Terminal Name
 
 
 
 
 
 
 
 
 
 
 
Terminal Name 2
 
 
 
 
 
 
 
 
 
 
 
Terminal Address
 
 
 
 
 
 
 
 
 
 
 
Terminal City, State, Zip
Criteria:
Close Date is equal to CURRENT CLOSE(11/30/2016 08:45:00)
 
 
 
 
 
 
 
All volumes in Barrels
 
 
Date
 
 
 
 
 
 
 
Product Desc
 
 
 
$
 
 
End Inv (net)
 
 
Inventory Number:
$
496
 
Close Date:
11/30/2016 8:45:00
Close Number:
201611020
(
 
Tank
Product
Open
Receipts
Transfers
BOLs
Shipments
Adjustment
Rebrands
 
Balance
Physical
Over/Short
0
0
0
0
0
0
0
0
0
 
0
0
0
1
ULSD
8,443
0
0
0
0
0
0
 
8,443
4,799
-3,644
2
ULSD
1,385
4593
257
0
0
0
0
 
6,235
5,862
-373
3
ULSD
7,643
0
0
0
0
0
0
 
7,643
7,642
0
4
ULSD
6,012
0
0
4,022
0
0
0
 
1,990
6,012
4,022
5
SUB
7,140
0
0
0
0
0
0
 
7,140
7,140
0
6
SUB
4,092
0
0
0
0
0
0
 
4,092
3,162
-930
7
ETH
2,738
811
0
343
0
0
0
 
3,206
3,206
0
8
TMX
1,412
575
0
677
0
0
0
 
1310
1310
0
9
PREM
10,152
0
0
131
0
0
0
 
10,021
10,028
7
10
SUB
3,496
6849
0
3,031
0
0
0
 
7,314
8,260
947
15
BIO
720
0
0
0
0
0
0
 
720
589
-131
16
BIO
719
0
-257
0
0
0
0
 
462
589
127
Inventory # Totals
53,952
12,828
0
8,204
0
0
0
0
58,576
58,599
24
Grand Totals
53,952
12828
0
8,204
0
0
0
0
58,576
58,599
24
11/30/2016 1:30:02 PM
 
 
 
 
 
 
 
 
 
1



Schedule H - 21

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Teppco BULK SALES REPORT
 
 
 
 
Transfers out (Sales)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cumulative sales for month
 
 
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
 
shipper_acct_abbr
inventory_date
movement_type
 
product
description
 
rec_del
origin
 
destination
 
transport_type
 
daily_amt
 
month_to_date_amt
 
tender
JAR
 
5/21/2012 0:00
  
TRANSFERS IN
 
420


 
CONV. SUB-OCTANE GASOLINE 84
 
CIT
 
BAY
 
 
 
 
 
0


  
12,000


  
0


JAR
 
5/21/2012 24:00
  
TRANSFERS IN
 
420


 
CONV. SUB-OCTANE GASOLINE 84
 
VR1
 
TXC
 
 
 
 
 
0


  
25,000


  
0


JAR
 
5/21/2012 24:00
  
TRANSFERS OUT
 
420


 
CONV. SUB-OCTANE GASOLINE 84
 
EPM
 
ELD
 
ELD
 
 
 
0


  
-45,000


  
0


JAR
 
5/21/2012 24:00
  
TRANSFERS OUT
 
420


 
CONV. SUB-OCTANE GASOLINE 84
 
EPM
 
TXC
 
TXC
 
 
 
0


  
-5,000


  
0


JAR
 
5/21/2012 24:00
  
TRANSFERS OUT
 
420


 
CONV. SUB-OCTANE GASOLINE 84
 
HWR
 
ELD
 
ELD
 
 
 
-10,000


  
-35,000


  
0


JAR
 
5/21/2012 24:00
  
TRANSFERS IN
 
715


 
Ultra Low Sulfur Diesel
 
CIT
 
ELD
 
 
 
 
 
0


  
1,986


  
0


JAR
 
5/21/2012 24:00
  
TRANSFERS IN
 
715


 
Ultra Low Sulfur Diesel
 
EX9
 
BEA
 
 
 
 
 
0


  
3,500


  
0


JAR
 
5/21/2012 24:00
  
TRANSFERS OUT
 
715


 
Ultra Low Sulfur Diesel
 
CIT
 
ELD
 
ELD
 
 
 
0


  
-5,000


  
0


JAR
 
5/21/2012 24:00
  
TRANSFERS OUT
 
715


 
Ultra Low Sulfur Diesel
 
MFA
 
ELD
 
ELD
 
 
 
0


  
-10,000


  
0


JAR
 
5/21/2012 24:00
  
TRANSFERS OUT
 
715


 
Ultra Low Sulfur Diesel
 
NPT
 
ELD
 
ELD
 
 
 
0


  
-15,000


  
0


JAR
 
5/21/2012 24:00
  
RECEIPTS
 
230


 
CONV. PREM. GASOLINE 93
 
LI1
 
ELD
 
 
 
PPL
 
0


  
36,296


  
0


JAR
 
5/21/2012 24:00
  
RECEIPTS
 
230


 
CONV. PREM. GASOLINE 93
 
TEP
 
CAP
 
 
 
PPL
 
0


  
9,702


  
0


JAR
 
5/21/2012 24:00
  
RECEIPTS
 
230


 
CONV. PREM. GASOLINE 93
 
TEP
 
PRR
 
 
 
PPL
 
0


  
7,663


  
0


JAR
 
5/21/2012 24:00
  
RECEIPTS
 
230


 
CONV. PREM. GASOLINE 93
 
TEP
 
SAT
 
 
 
PPL
 
0


  
1,000


  
0





RAIL DELIVERIES REPORT
RAILTRAN CRUDE DELIVERIES TO 192 TANK BY RAIL - JUNE 2012
Date of Delivery
 
 
Delivered bbls
 
 
Total meter reding
 
Location
Best estimate of supplier
Identifies bbls as Jaron or Lion
 $
 
 
$
 
 
$
 
 $
 $
 $
 
 
 
 
 
DATE
RAIL CAR #
CRUDE/
PRODUCT
WEIGHT
DELIVERED
BBLS.
CORR.
GRAVITY
BSW
RECEIPT
METER
READINGS
BBLS.
METER
FACTOR
CRUDE/PRODUCT
SUPPLIER
LION/LOTT OR
JARON?
6/15/2012
CBTX 734840
180,455
534.88
15.2
 
 
 
UNITY, CAN
Tidal Energy
LION/LOTT
6/15/2012
TILX 315598
173,409
615.60
44.2
 
 
 
GARDENDALE, TX
Biourja Trading
LION/LOTT
6/15/2012
UTLX 208789
185,751
653.41
42.6
 
 
 
GARDENDALE, TX
Biourja Trading
LION/LOTT
6/15/2012
CTCX 731915
177,260
631.06
44.7
 
 
 
GARDENDALE, TX
Biourja Trading
LION/LOTT
6/15/2012
GATX 33067
180,008
625.20
40.4
 
 
 
GARDENDALE, TX
Biourja Trading
LION/LOTT
6/15/2012
TILX 315674
189,629
662.07
41.3
 
 
 
GARDENDALE, TX
Biourja Trading
LION/LOTT
6/15/2012
UTLX 209943
196,037
680.08
40.2
 
 
 
GARDENDALE, TX
Biourja Trading
LION/LOTT
METER CLOSE
 
 
 
 
 
64,635.46
 
 
 
 
TOTAL
 
 
5,486.09
 
 
5,558.78
 
 
 
 





Schedule H - 22

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




LION RAIL DELIVERIES
LOTT CRUDE DELIVERIES TO 192 TANK BY RAIL - DECEMBER 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date of Delivery
 
 
Delivered bbls
 
 
Total Meter Reading
Location
Best estimate of supplier
Identifies bbls as Jaron or Lion
 
 
$
 
 
$
 
 
$
$
$
$
 
 
DATE
RAIL CAR #
CRUDE/PRODUCTWEIGHT
DELIVEREDBBLS.
CORR. GRAVITY
BSW
RECEIPT METER READINGS BBLS.
CRUDE/ PRODUCT
SUPPLIER
LION/LOTT OR JARON?
CONTRACT #
CRUDE TYPE
METER OPEN
 
 
 
 
1,907,987.00
1.0089
 
 
 
 
 
12/2/2013
CBTX 729958
177,922
519.1
12.9
 
 
Mannville, AL CAN
Energy
LION/LOTT
Predatormannville_NOV13
LLK
12/2/2013
CBTX 725431
178,915
528.5
14.7
 
 
Unity, CAN
Tidal Energy
LION/LOTT
NSS-20257
LLK
12/2/2013
CBTX 725815
178,371
528
15
 
 
Unity, CAN
Tidal Energy
LION/LOTT
NSS-20257
LLK
12/2/2013
CBTX 725428
180,602
533.1
14.6
 
 
Unity, CAN
Tidal Energy
LION/LOTT
NSS-20257
LLK
12/2/2013
NATX 303952
189,225
615.5
29.5
 
 
Whitecourt, CAN
Tidal Energy
LION/LOTT
NSS-20258
Peace Sour
12/2/2013
CBTX 725970
174,489
513
14
 
 
Unity, CAN
Torq Transloading
LION/LOTT
NSS-20257
LLK
12/2/2013
CBTX 725973
176,299
515.8
13.3
 
 
Unity, CAN
Torq Transloading
LION/LOTT
NSS-20257
LLK
12/2/2013
CBTX 725972
177,403
522.6
14.3
 
 
Unity, CAN
Torq Transloading
LION/LOTT
NSS-20257
LLK
12/2/2013
CITX 221068
193,468
669.6
39.8
 
 
Rimbey, AB CAB
Gibson Energy
LION/LOTT
Nv13 CO EIDor TC
MSW
12/2/2013
PROX 44635
191,844
668.6
41
 
 
Rimbey, AB CAB
Gibson Energy
LION/LOTT
Nv13 CO EIDor TC
MSW
12/2/2013
SRIX 80053
178,952
529.7
15
 
 
Bruderheim, AB CAN
Canexus Corp
LION/LOTT
DK13TS00008
Bitumen
12/2/2013
PROX 75870
181,837
538.6
15.1
 
 
Calmar,CAN
Astra Energy
LION/LOTT
86318-5219
Bitumen
12/2/2013
TAEX 996
184,833
595.3
27.9
 
 
Tilley, CAN
Torq Transloading
LION/LOTT
BRTS015524_NOV13
Bow River Countess
12/2/2013
TILX 261028
176,765
542.2
20.3
 
 
Alliance, AB CAN
Vitol
LION/LOTT
VITOL_NOV13
Bow River South
12/2/2013
CAGX 980067
174,942
536.2
20.2
 
 
Alliance, AB CAN
Vitol
LION/LOTT
VITOL_NOV13
Bow River South
12/2/2013
UTLX 212033
194,756
678.4
40.9
 
 
Rimbey, AB CAB
Gibson Energy
LION/LOTT
Nv13 CO EIDor TC
MSW
12/2/2013
UTLX 209143
195,999
683.5
41.1
 
 
Rimbey, AB CAB
Gibson Energy
LION/LOTT
Nv13 CO EIDor TC
MSW
12/2/2013
TILX 290451
195,433
680.8
40.9
 
 
Rimbey, AB CAB
Gibson Energy
LION/LOTT
Nv13 CO EIDor TC
MSW
12/2/2013
UTLX 210089
168,877
526.5
22.8
 
 
Sayre, OK
Westok
LION/LOTT
40772768696-2-1
Oklahoma Sweet
METER CLOSE
 
 
 
 
1,918,849.00
 
 
 
 
 
 
TOTAL
 
 
10,924.93
 
10,958.67
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
METER OPEN
 
 
 
 
1,918,849.00
1.0089
 
 
 
 
 
12/3/2013
CBTX 728004
169,757
543
26.8
 
 
Tilley, CAN
Torq Transloading
LION/LOTT
BRTS015524_NOV13
Bow River Countess
12/3/2013
CBTX 728025
168,130
538.1
26.8
 
 
Tilley, CAN
Torq Transloading
LION/LOTT
BRTS015524_NOV13
Bow River Countess







Schedule H - 23

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Generated: 3/9/2011 7:03:23AM
 
[*CONFIDENTIAL*]
 
Page 1 of 3
 

Statement of Account
As of February 2011
Commodity: LION OIL TRADING - VARIOUS CRUDES
LION OIL TRADING & TRNSPTN, INC.
Attn: [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
FAX: [*CONFIDENTIAL*]
Ticket No
 
Open
Date
 
Close Date/
Trans. Period
 
Open
API
 
Close
API
 
Tariff
Barrels
 
Total
Barrels
OPENING INVENTORY BY MAINLINE ORIGIN
 
 
 
 
 
 
 
 
 
 
 
 
FINNEY STATION
 
 
 
 
 
 
 
 
 
 
 
0.01
[*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 
 
436,029.71
TOTAL OPENING INVENTORY
 
 
 
 
 
 
 
 
 
 
 
436,029.72
 
 
 
 
 
 
 
 
 
 
 
 
 
RECEIPTS
 
 
 
 
 
 
 
 
 
 
 
 
PHYSICAL RECEIPTS
 
 
 
 
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 
 
 
111 Received thru [*CONFIDENTIAL*] TERMINAL PL FROM LION OIL
 
02/01/11 07:00AM
 
02/01/11 10:27AM
 
 
 
37.0
 
 
 
8,434.73
112 Received thru [*CONFIDENTIAL*] TERMINAL PL FROM LION OIL
 
02/01/11 07:00AM
 
02/01/11 10:27AM
 
 
 
37.0
 
 
 
8,200.05
117 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/02/11 20:29PM
 
02/03/11 11:43AM
 
 
 
32.7
 
 
 
42,193.57
118 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/02/11 20:29PM
 
02/03/11 11:43AM
 
 
 
32.7
 
 
 
41,168.16
121 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/03/11 23:14PM
 
02/04/11 15:05PM
 
 
 
34.0
 
 
 
43,080.89
122 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/03/11 23:14PM
 
02/04/11 15:05PM
 
 
 
34.0
 
 
 
42,103.48
123 Received thru [*CONFIDENTIAL*] TERMINAL PL FROM LION OIL
 
02/04/11 15:13PM
 
02/06/11 06:33AM
 
 
 
39.3
 
 
 
42,943.30
124 Received thru [*CONFIDENTIAL*] TERMINAL PL FROM LION OIL
 
02/04/11 15:13PM
 
02/06/11 06:33AM
 
 
 
39.3
 
 
 
41,836.11
127 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/05/11 06:38AM
 
02/06/11 19:54PM
 
 
 
32.6
 
 
 
37,917.33
128 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/05/11 06:36AM
 
02/06/11 19:54PM
 
 
 
32.6
 
 
 
37,196.32
137 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/08/11 21:45PM
 
02/09/11 10:30AM
 
 
 
33.2
 
 
 
42,269.43
138 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/08/11 21:45PM
 
02/09/11 10:30AM
 
 
 
33.2
 
 
 
41,234.42
145 Received thru [*CONFIDENTIAL*] TERMINAL PL FROM LION OIL
 
02/10/11 09:54AM
 
02/11/11 02:18AM
 
 
 
38.8
 
 
 
45,525.58
146 Received thru [*CONFIDENTIAL*] TERMINAL PL FROM LION OIL
 
02/10/11 09:54AM
 
02/11/11 02:18AM
 
 
 
38.8
 
 
 
44,280.73
151 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/12/11 02:45AM
 
02/13/11 01:23AM
 
 
 
32.9
 
 
 
40,076.91
152 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/12/11 02:45AM
 
02/13/11 01:23AM
 
 
 
32.9
 
 
 
46,775.93
155 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/13/11 11:10AM
 
02/13/11 19:23PM
 
 
 
40.8
 
 
 
25,837.78
156 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/13/11 11:10AM
 
02/13/11 19:23PM
 
 
 
40.8
 
 
 
26,078.82
161 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/14/11 22:53PM
 
02/16/11 11:58AM
 
 
 
33.5
 
 
 
37,387.90
162 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/14/11 22:53PM
 
02/15/11 11:58AM
 
 
 
33.5
 
 
 
36,574.96
165 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/16/11 01:40AM
 
02/16/11 16:39PM
 
 
 
34.1
 
 
 
42,340.22
166 Received thru [*CONFIDENTIAL*] FROM LION OIL
 
02/16/11 01:40AM
 
02/16/11 16:39PM
 
 
 
34.1
 
 
 
41,374.24



Schedule H - 24

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




[*CONFIDENTIAL*]
Inventory Status Statement
For Period Ended 28-Feb-2011
Summary
 
 
Shipper Number:
  
065
Shipper Name:
  
LION OIL TRADING & TRANSP.

 
 
 
 
Beginning Inventory Balance
 
 
(5,635.32
)
 
 
 
 
 
 
 
 
Total Receipts For This Period
1,375,421.06


 
 
Total Deliveries For This Period
(1,374,820.06
)
 
 
 
 
 
 
Total Month Activity
601.00


 
 
 
 
 
 
 
 
 
 
Ending Inventory Before GAIN/(LOSS)
 
 
(5,034.32
)
 
 
 
 
Oil GAIN/(LOSS) For This Period
300.99


 
 
 
 
 
 
Ending Inventory Balance
 
 
(4,733.33
)



Schedule H - 25

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




[*CONFIDENTIAL*]
Shipper Inventory for
02/01/2011 to 03/01/2011
065 - Lion Oil Trading and Transp. [*CONFIDENTIAL*]
 
Batch ID
  
Batch Date
  
Tanker Name
  
Destination
  
Type
  
Receipts
 
Deliveries
 
Balance
 
Segregation: 01
  
 
  
 
  
 
  
 
  
 
 
 
 
 
 
 
  
Starting Total For Seg: 01
  
 
  
 
  
 
 
 
 
906.15
 
 
  
Current Total For Seg: 01
  
 
  
 
  
0.00
  
0.00


 
0.00
 
 
  
Ending Seg Balance:
  
 
  
 
  
 
 
 
 
906.15
 
Segregation: 02
  
 
  
 
  
 
  
 
  
 
 
 
 
 
 
 
  
Starting Total For Seg: 02
  
 
  
 
  
 
 
 
 
1,133.11
 
 
  
Current Total For Seg: 02
  
 
  
 
  
0.00
  
0.00


 
0.00
 
 
  
Ending Seg Balance:
  
 
  
 
  
 
 
 
 
1,133.11
 
Segregation: 04
  
 
  
 
  
 
  
 
  
 
 
 
 
 
 
 
  
Starting Total For Seg: 04
  
 
  
 
  
 
 
 
 
612.32
 
 
  
Current Total For Seg: 04
  
 
  
 
  
0.00
  
0.00


 
0.00
 
 
  
Ending Seg Balance:
  
 
  
 
  
 
 
 
 
612.32
 
Segregation: 05
  
 
  
 
  
 
  
 
  
 
 
 
 
 
 
1XABL8015
  
02/03/2011
  
V.K. EDDIE
  
08
  
ABL
  
524,380.21
  
 
 
 
1ALCP0589
  
02/04/2011
  
 
  
 
  
S05
  
 
 
(74,898.84
)
 
 
1CLCP0614
  
02/10/2011
  
 
  
 
  
 
  
 
 
(94,952.67
)
 
 
1BLCP0655
  
02/20/2011
  
 
  
 
  
 
  
 
 
(39,978.34
)
 
 
1XLCP0664
  
02/21/2011
  
 
  
 
  
S05
  
 
 
(109,736.87
)
 
 
1ALCP0675
  
02/23/2011
  
 
  
 
  
S05
  
 
 
(129,994.3
)
 
 
1BLCP0684
  
02/25/2011
  
 
  
 
  
 
  
 
 
(74,000
)
 
 
 
 
  
Starting Total For Seg: 05
  
 
  
 
  
 
 
 
 
11,202.22
 
 
  
Current Total For Seg: 05
  
 
  
 
  
524,380.21
  
(523,561.02
)
 
819.19
 
 
  
Ending Seg Balance:
  
 
  
 
  
 
 
 
 
12,021.41
 
Segregation: 17
  
 
  
 
  
 
  
 
  
 
 
 
 
 
 
 
  
Starting Total For Seg: 17
  
 
  
 
  
 
 
 
 
1,682.56
 
 
  
Current Total For Seg: 17
  
 
  
 
  
0.00
  
0.00


 
0.00
 
 
  
Ending Seg Balance:
  
 
  
 
  
 
 
 
 
1,682.56





Schedule H-25

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Printed On: 8/10/2011 9:30 am
[*CONFIDENTIAL*]
  
MID-VALLEY
  
 
  
Pipeline Shipper Summary & Detail Report
  
 
  
7/1/2011 6:59:00AM to 8/1/2011 6:59:00AM
  
 

Shipper: J. ARON
 

Shipper Summary
 



[*CONFIDENTIAL*] STATION-[*CONFIDENTIAL*]
  
OPENING
 
RECEIPTS
 
DELIVERIES
 
GAIN \ LOSS
 
ADJ
 
PLA
 
ENDING
Product: 20009 - SEMI SWEET
  
939.60
  
0.00
  
-184,918.40
  
0.00
  
184,918.40
  
0.00
  
939.60
Product: 20011 - CONDENSATE
  
0.00
  
20,979.88
  
0.00
  
0.00
  
-20,979.88
  
0.00
  
0.00
Product: 30051 - SOUTHERN GREEN CANYON
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*] STATION-[*CONFIDENTIAL*] Total:
  
939.60
  
20,979.88
  
-184,918.40
  
0.00
  
163,938.52
  
0.00
  
939.60
 
 
 
 
 
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*] STATION-[*CONFIDENTIAL*]
  
OPENING
 
RECEIPTS
 
DELIVERIES
 
GAIN \ LOSS
 
ADJ
 
PLA
 
ENDING
Product: 41 - EUGENE ISLAND
  
2,059.57
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
2,059.57
Product: 20003 - WEST TEXAS SOUR
  
80,615.72
  
270,000.00
  
-308,224.51
  
-119.00
  
0.00
  
0.00
  
42,272.21
Product: 20009 - SEMI SWEET
  
394.82
  
93,000.00
  
0.00
  
-71.00
  
-93,000.00
  
0.00
  
323.82
Product: 30050 - SOUTH LOUISIANA SWEET
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
Product: 30051 - SOUTHERN GREEN CANYON
  
31,032.95
  
239,413.79
  
-194,901.97
  
-75.00
  
-70,938.52
  
0.00
  
4,531.25
Product: 30063 - WEST TEXAS INTERMEDIATE
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
Product: 30147 - Gulf Coast Common
  
288.48
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
288.48
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*] STATION-[*CONFIDENTIAL*] Total:
  
114,391.54
  
602,413.79
  
-503,126.48
  
-265.00
  
-163,938.52
  
0.00
  
49,475.33
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals For J. ARON:
  
115,331.14
  
623,393.67
  
-688,044.88
  
-265.00
  
0.00
  
0.00
  
50,414.93

Printed On: 8/9/2011 8:56 am
[*CONFIDENTIAL*]
  
[*CONFIDENTIAL*]
  
 
  
Pipeline Shipper Summary & Detail Report
  
 
  
7/1/2011 6:59:00AM to 8/10/2011 6:59:00AM
  
 

Shipper: J. ARON
 

 Shipper Summary
 



[*CONFIDENTIAL*] PIPELINE SYSTEM
  
OPENING
 
RECEIPTS
 
DELIVERIES
 
GAIN \ LOSS
 
ADJ
 
PLA
 
ENDING
Product: 41 - EUGENE ISLAND
  
-30.28
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
-30.28
Product: 89 - SGC
  
37,642.71
  
295,307.64
  
-239,413.79
  
0.00
  
0.00
  
-147.65
  
93,388.91
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*] PIPELINE SYSTEM Total:
  
37,612.43
  
295,307.64
  
-239,413.79
  
0.00
  
0.00
  
-147.65
  
93,358.63
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals For J. ARON:
  
37,612.43
  
295,307.64
  
-239,413.79
  
0.00
  
0.00
  
-147.65
  
93,358.63

Printed On: 8/9/2011 9:58 am


Schedule H-26

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




[*CONFIDENTIAL*]
  
[*CONFIDENTIAL*]
  
 
  
Pipeline Shipper Summary & Detail Report
  
 
  
7/1/2011 6:59:00AM to 8/1/2011 6:59:00AM
  
 

Shipper: J. ARON
 

 Shipper Summary
 



[*CONFIDENTIAL*] CITY STATION-[*CONFIDENTIAL*]
  
OPENING
 
RECEIPTS
 
DELIVERIES
 
GAIN \ LOSS
 
ADJ
 
PLA
 
ENDING
Product: 20003 - WEST TEXAS SOUR
  
0.00
  
310,000.00
  
-309,138.60
  
-258.00
  
0.00
  
0.00
  
603.40
Product: 20009 - SEMI SWEET
  
-26.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
-26.00
Product: 30063 - WEST TEXAS INTERMEDIATE
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*] CITY STATION-[*CONFIDENTIAL*] Total:
  
-26.00
  
310,000.00
  
-309,138.60
  
-258.00
  
0.00
  
0.00
  
577.40
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals For J. ARON:
  
-26.00
  
310,000.00
  
-309,138.60
  
-258.00
  
0.00
  
0.00
  
577.40



Schedule H-26

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




[*CONFIDENTIAL*]
INVOICE
Monday, August 08, 2011
J. Aron & Company
Attention: [*CONFIDENTIAL*]
85 Broad Street, 5th Floor
 
 
 
 
 
  
TERMS: Upon Receipt
New York, NY
 
10004-
 
 
  
INVOICE # ODS7076-D

For your reference, listed below are the fees associated with your
documentation. Please forward this invoice to the accounts payable department.
*** Note: The attached documentation is for the sole use by the above listed
company, and not intended for reproduction.
 
 
 
No Charge
 
0.00 Net @ NC
 
 
    
 
 
 
 
 
 
 
 
 
 
 
Shipper Transfer fee
 
234,751.00 ### $0.00200
 
=
    
$469.50
 
 
 
 
In Line Transfer fee
 
0.00    X
 
=
    
 
 
 
 
 
 
 
 
 
 
 
 
 
234,751.00    Invoice Total
 
 
    
$469.50
 
 

J. Aron & Company is requested to pay the invoice amount of $469.50
for your transactions during July 2011.
Any questions regarding this statement should be directed to [*CONFIDENTIAL*],
[*CONFIDENTIAL*].
Payment should be made to:
 
By Mail
 
or
  
Wire Transfer
 
 
  
 
 
 
 
  
 
[*CONFIDENTIAL*]
 
 
  
[*CONFIDENTIAL*]



Schedule H-27

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




[*CONFIDENTIAL*]


J. Aron & Company
  
 
  
August 10, 2011
Attention: [*CONFIDENTIAL*]
  
 
  
 
200 West Street
  
 
  
 
New York, NY
  
10282-
  
 

The information contained herein is for the sole use of the above named company.
[*CONFIDENTIAL*] does not accept responsibility for reproduction or transfer of
the information.
Listed below are the transactions for J. Aron & Company
at the following locations for the month of JULY 2011
  
Documentation # 7036-C                            

Location
 
BPD
 
Volume
 
Net
 
Crude
 
Ref. #
 
Received From
 
NC
 
Delivered To
 
API 
Gravity @60
 
Code
[*CONFIDENTIAL*] Terminal
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9,500
 
294,500.00
 
 
 
SGC
 
*
 
[*CONFIDENTIAL*]
 
NC
 
[*CONFIDENTIAL*] 
Terminal
 
*
 
G
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9,500
294,500.00
 
Sub 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9,500
294,500.00
Sub 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9,500
 
    294,500.00
 
Summary for SGC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9,500
 
    294,500.00
 
Summary for [*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 

Gravity Code Reference
A - Memorandum Ticket - No Gravity Available
  
H - Weighted Average Gravity - Per [*CONFIDENTIAL*] P/I. Statement
B - Per Mid Valley P/I. Statement - No Gravity Available
  
I - Weighted Average Gravity
C - Per [*CONFIDENTIAL*] P/I. Statement - No Gravity Available
  
J - Weighted Average Gravity - Per Plains P/I. Statement
D - Per Cameron Hwy P/I. Statement - No Gravity Available
  
K - Weighted Average Gravity - Per [*CONFIDENTIAL*] P/I. Statement
E - Per Plains P/I. Statement - No Gravity Available
  
 
F - Per [*CONFIDENTIAL*] P/I. Statement - No Gravity Available
  
 
G - Per [*CONFIDENTIAL*] P/I. Statement - No Gravity Available
  
 

 
  
[*CONFIDENTIAL*]
Customer Over/Short By Method Of Delivery
From: 7/1/2011 6:59:00AM        To 8/1/2011 6:59:00AM
July 2011
 
DATE: 08/03/2011
TIME: 07:57:10

CUSTOMER # - 3307
CUSTOMER NAME - J. ARON - CHOPS
 
  
RECIEPTS
  
DELIVERIES
METHOD
  
GROSS@60
  
NET
  
GROSS@60
  
NET
 
 
 
 
 
Pipeline
  
0.00
  
0.00
  
-295,455.38
  
-295,307.65
 
  
 
  
 
  
 
  
 
TOTALS FOR - J. ARON - CHOPS
  
0.00
  
0.00
  
-295,455.38
  
-295,307.65

 
  
Beginning Book
 
Current
Receipts
 
Current
Deliveries
 
Ending Book
 
Transfers
 
Adjustments
 
Over/Short
 
Ending Physical
 
 
 
 
 
 
 
 
 
TOTAL STOCK
  
2,558.95
  
0.00
  
-295,307.65
  
-292,748.70
  
294,500.00
  
0.00
  
0.00
  
1,751.30
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LINE FILL
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
  
0.00
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
  
2,558.95
  
0.00
  
-295,307.65
  
-292,748.70
  
294,500.00
  
0.00
  
0.00
  
1,751.30

 


Schedule H - 28

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




[*CONFIDENTIAL*]            INVOICE / ACTIVITY STATEMENT - FEB 2011
LION OIL TRADING & TRANSPORTATION, INC
 
      INVOICE:
 
59618
 
REMIT TO:
 
[*CONFIDENTIAL*]
P.O. BOX 23028
 
DATE:
 
MAR 08, 2011
 
 
 
 
JACKSON, MS 39225-3028
 
DUE:
 
NET 15
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
WIRE TO:
 
[*CONFIDENTIAL*]

ACTIVITY
 
ALLOW OIL
 
 
VOLUME
 
 
TICKET #
 
DATE
 
TARIFF
 
RATE
 
 
DOLLARS
 
 
 
 
 
 
 
 
ORIGIN:              [*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PRML NAME:    [*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OPENING ORIGIN INVENTORY
 
 
 
 
 
 
24,535.89 BBL
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RECEIPTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*] 24* MAINLINE - [*CONFIDENTIAL*] OIL PIPELINE
 
 
 
 
 
 
56,000.00 BBL
  
 
SSP1104619680-
 
02/01/11
 
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB-TOTAL RECEIPTS
 
 
 
 
 
 
56,000.00 BBL
  
 
 
 
 
 
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DELIVERIES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TRUNK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*CONFIDENTIAL*] TERMINAL - [*CONFIDENTIAL*]
 
 
83.40 BBL
  
 
 
55,516.56 BBL
  
 
SSP1104619690-
 
02/01/11
 
FERC-SPLC-S-138-02
 
 
0.2259
  
 
$
12,541.19


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB-TOTAL DELIVERIES
 
 
 
 
 
 
55,516.56 BBL
  
 
 
 
 
 
 
 
 
 
 
 
$
12,541.19


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CLOSING ORIGIN INVENTORY
 
 
 
 
 
 
24,935.93 BBL
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL FOR INVOICE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
12,541.19


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Contact: 405-239-5701
  
[*CONFIDENTIAL*]
  
Page 1 of 2
 
  
Shipper Status Report
  
 
 
 
 
 
  
February 2011
  
 

Customer:
  
LION OIL TRADING & TRANSPORTATION
 
 
System:
  
[*CONFIDENTIAL*]

 
Product
  
Receipt
Custody
Point
 
Delivery
Custody
Point
 
  
Beginning
Inventory
 
  
Receipts
 
  
Deliveries
 
  
PLA
  
Ending
Inventory
 
DSW
  
[*CONFIDENTIAL*]
 
[*CONFIDENTIAL*]
  
  
 
 
 
  
 
0.00
  
  
 
695,000.00
  
  
 
0.00
  
 
 
 
 
  
[*CONFIDENTIAL*]
 
 
 
 
 
 
  
 
3,223.00
  
  
 
 
 
  
 
 
 
  
 
 
  
 
 
 
 
  
[*CONFIDENTIAL*]
 
 
 
 
 
 
  
 
 
 
  
 
695,000.00
  
  
 
0.00
  
  
 
0.00
  
 
 
 
 
  
 
 
 
 
 
 
 
  
 
 
 
  
 
 
 
  
 
 
 
  
 
 
  
 
 
 
Custody Point:
  
 
 
[*CONFIDENTIAL*]
 
 
TOTAL
  
  
 
3,223.00
  
  
 
695,000.00
  
  
 
695,000.00
  
  
 
0.00
  
 
3,223.00
  
 
  
 
 
 
 
 
 
 
  
 
 
 
  
 
 
 
  
 
 
 
  
 
 
  
 
 
 
Product:
  
 
 
DSW
 
 
TOTAL
  
  
 
3,223.00
  
  
 
695,000.00
  
  
 
695,000.00
  
  
 
0.00
  
 
3,223.00
  
 
  
 
 
 
 
 
 
 
  
 
 
 
  
 
 
 
  
 
 
 
  
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
System:
  
 
 
[*CONFIDENTIAL*]
 
 
TOTAL
  
  
 
3,223.00
  
  
 
695,000.00
  
  
 
695,000.00
  
  
 
0.00
  
 
3,223.00
  







Schedule H - 29

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Contact: 405-239-5701
  
[*CONFIDENTIAL*]
  
Page 1 of 2
 
  
Transfer Report
  
 
 
  
For the period 02/01/2011 to 03/01/2011
  
 

 
Customer:
  
LION OIL TRADING & TRANSPORTATION
  
Billable
 
  
 
  
Rate : $0.0065
System:
  
[*CONFIDENTIAL*]
  
 

 
RL/DL
  
Location
 
Close Date
  
Ticket #
  
From/to
Customer
 
Product
  
Gravity
 
  
NSV
 
DL
  
[*CONFIDENTIAL*]
 
02/28/2011
  
 
  
[*CONFIDENTIAL*]
 
DSW
  
 
0 0
  
  
 
168,000.00
  
 
  
 
 
02/28/2011
  
 
  
[*CONFIDENTIAL*]
 
DSW
  
 
0.0
  
  
 
186,000.00
  
 
  
 
 
02/28/2011
  
 
  
[*CONFIDENTIAL*]
 
DSW
  
 
0.0
  
  
 
28,000.00
  
 
  
 
 
02/28/2011
  
 
  
[*CONFIDENTIAL*]
 
DSW
  
 
0.0
  
  
 
313,000.00
  
 
 
 
 
 
 
 
 
Location [*CONFIDENTIAL*] Total
 
  
 
695,000.00
  
 
 
 
 
 
 
 
 
Movement Type DL Total
 
  
 
695,000.00
  









Schedule H - 30

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.








SCHEDULE I
Initial Inventory Targets






 
29-Apr-11
31-May-11
30-Jun-11
Crude
879,720
860,000
 
 
 
 
 
Gasoline
634,242
634,242
(1)
 
 
 
 
Diesel
316,758
316,758
(1)
 
 
 
 
Catfeed
29, 617
40,000
 
 
 
 
 
Slurry
10,722
10,722
(1)
 
 
 
 
Slop
6,185
6,185
 
 
 
 
 
Asphalt
0
0
(1)
 
 
 
 
LPG
520
520
(1)





(1) Aron to provide per deadlines in Schedule D










Schedule H - 31

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE J
Scheduling and Communications Protocol


CRUDE OIL AND FEEDSTOCKS


Trade Execution Protocol:
To the extent Delek requests that J. Aron consider purchasing Crude Oil outside
the Existing Procurement Contracts, the following steps need to be followed as
soon as trade details are available;
1)
Company to provide to J. Aron via e-mail a trade sheet(s) specifying all
negotiated trade details & terms, as soon as available. (See template in
Schedule Q.)

2)
J. Aron to confirm to Company via e-mail if it agrees with all economics &
terms.

3)
If any amendments are made to the original trade sheet, Company will provide a
final revised trade sheet for documentation.

4)
All trade execution communications should be sent to J. Aron at:



Scheduling Protocol:
J. Aron shall perform the following:
•
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to Company all J. Aron obligations of the Supply
and Offtake Agreement. All scheduling communications to J. Aron should be sent
to:

[*CONFIDENTIAL*]
•
Upon receipt from the Company, nominate the Company’s monthly Crude Oil
requirements to third party Crude Oil suppliers in accordance with third party
terms and conditions following standard industry practice.

•
Upon receipt from the Company, nominate the Company’s monthly Crude Oil
requirements to the respective Pipeline Operator in accordance with the
applicable tariffs following standard industry practice.

•
Upon receipt from the Company, communicate all nominations to or from third
parties for pipeline receipts or deliveries in accordance with third party terms
and conditions / standard industry practice.

•
Upon receipt from the Company, promptly communicate any grade and quantity
changes to third parties Suppliers and/or Pipeline Operators prior to and within
the flow month.



Company shall perform the following:
•
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to J. Aron all Company’s obligations of the Amended
and Restated Supply and Offtake Agreement.

All scheduling communications to Company should be sent to:
•
Provide J. Aron with all monthly Crude Oil Requirements in accordance with the
Supply and Offtake Agreement and any third party Crude Oil supplier’s terms and
conditions.

In the event of a conflict, third party suppliers terms and conditions to
govern.
•
Promptly notify J. Aron of any changes or modifications to the monthly Crude Oil
requirements



Schedule H - 32

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




•
Accept and clear J. Aron’s nominations for third party pipeline receipts or
deliveries.

•
Within the flow month, liaise directly with Pipeline Operators to make
adjustments to the delivery schedule for Crude Oil volumes previously nominated
by J Aron

•
Promptly communicating delivery schedule adjustments to J. Aron.



PRODUCTS


Trade Execution Protocol for Included Transactions:
1)
Company to provide J. Aron via e-mail a trade sheet(s) specifying all negotiated
trade details & terms, as soon as available. (See template in Schedule Q.)

2)
J. Aron to confirm via e-mail acceptance of all economics & terms.

3)
If any amendments are made to the original trade sheet, Company will provide a
final revised trade sheet for documentation.

4)
All trade execution communications should be sent to J. Aron at:

Excluded Transactions Protocol:
1)
Upon entering into an Excluded Transaction, J. Aron will provide to Company, via
email, a trade sheet(s), in the form of the Excluded Transaction Trade Sheet
(see template in Schedule T.).



Scheduling Protocol:
J. Aron shall perform the following:
•
Designate a refined product scheduler who will be the primary person responsible
for performing and communicating to Company all Aron obligations of the Supply
and Offtake Agreement. All scheduling communications to J. Aron should be sent
to:

[*CONFIDENTIAL*]
•
Upon receipt from the Company, communicate all nominations to Pipeline Operator
in accordance with the FERC Rules and Regulations / standard industry practice.

•
Promptly communicate to Company any quantity or date changes or modifications to
Aron’s prior nominations prior to and within the flow month.



Company shall perform the following:
•
Designate a refined product scheduler who will be the primary person responsible
for performing and communicating to Aron all Company obligations of the Supply
and Offtake Agreement. All scheduling communications to Company should be sent
to: the designated Refinery scheduler.

•
Provide J. Aron with all monthly Products Nominations in accordance with the
Supply and Offtake Agreement.

•
Company shall promptly communicate their acceptance to J. Aron’s nominations.

•
Company shall promptly communicate their acceptance to any changes or
modifications to J. Aron’s nominations.

•
Within the flow month, liaise directly with Terminal and Pipeline Operators to
make adjustments to the delivery schedule for Products volumes previously
nominated by J Aron



Schedule H - 33

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




•
Promptly communicating delivery schedule adjustments as well as Pipeline and
Terminal operational issues to J. Aron.







Schedule H - 34

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SCHEDULE K
Monthly Excluded Transaction Fee Determination


Gasoline:
For all gasoline sold in an Excluded Transaction, the per barrel Adjustment for
such gasoline shall equal $[*CONFIDENTIAL*] per gallon.


Diesel:
For all diesel sold in an Excluded Transaction, the per barrel Adjustment for
such diesel shall equal $[*CONFIDENTIAL*] per gallon.




Schedule H - 35

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule L


Monthly Working Capital Adjustment


To determine the Monthly Working Capital Adjustment for any month, Aron shall
apply the following procedures:


1. Aron shall calculate the Net Working Capital Balance for such month. “Net
Working Capital Balance” means, for any month, the sum of the Long Crude FIFO
Value, the Short Crude FIFO Value, all Long Product FIFO Values and all Short
Product FIFO Values, each as of the end of such month, which sum may be positive
or negative.


2. If the Net Working Capital Balance is positive, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR plus (A) for any period prior to the Adjustment
Date, [*CONFIDENTIAL*]% and (B) for any period from and after the Adjustment
Date, the greater of (i) [*CONFIDENTIAL*]% and (ii) the [*CONFIDENTIAL*] for
such month (as determined [*CONFIDENTIAL*]) of the [*CONFIDENTIAL*] on the
[*CONFIDENTIAL*] of [*CONFIDENTIAL*], computed on the basis of actual days
elapsed over a 365 day year, which shall result in a positive amount. In such
case, the product of such positive amount and negative one shall be the “Monthly
Working Capital Adjustment” for such month, which shall represent an amount due
to Aron in the Monthly True-up Amount.


3. If the Net Working Capital Balance is negative, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR, computed on the basis of actual days elapsed
over a 365 day year, which shall result in a negative amount. In such case, the
absolute value of such amount shall be the “Monthly Working Capital Adjustment”
for such month, which shall represent an amount due to the Company in the
Monthly True-up Amount. As used above, LIBOR means, for any month, the rate for
one-month deposits in U.S. Dollars, as quoted on Reuters page LIBOR01 (or such
other page as may replace that page on that service) as of 11:00 a.m., London,
England time, on the second Business Day prior to such month; provided that if
any such day is not a London banking day, LIBOR for such day shall be LIBOR for
the immediately preceding London banking day. If such quote is not available,
then LIBOR shall be determined as the average of the rate at which overnight
deposits in U.S. Dollars are offered by leading banks in the London inter-bank
market.






--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE M


Notices




If to the Company, to:


Fred Green
President and Chief Operating Officer
7102 Commerce Way
Brentwood, Tennessee 37027
Fred.Green@delekus.com 




Assi Ginzburg
Executive Vice President and Chief Financial Officer
7102 Commerce Way
Brentwood, Tennessee 37027
Assi.Ginzburg@mapcoexpress.com 
 
 
If to Aron, to:
Trading and Sales:
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 

[*CONFIDENTIAL*]


[*CONFIDENTIAL*]


[*CONFIDENTIAL*]
[*CONFIDENTIAL*]



[*CONFIDENTIAL*]







Scheduling:
 
 
 





Schedule M-1

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Primary:
[*CONFIDENTIAL*]
 
 
 
Alternate:
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
 
Outgoing Confirmations:
 
Primary:
[*CONFIDENTIAL*]
Alternate:
[*CONFIDENTIAL*]
 
Invoicing/Statements/Payments:
Primary:
[*CONFIDENTIAL*][*CONFIDENTIAL*]
 
 
      Alternate:
[*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 
 







Schedule M-2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
 
General Notices:
[*CONFIDENTIAL*]









Schedule M-3

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE N


FIFO Balance Final Settlements


The “FIFO Balance Final Settlement” shall be determined as follows:


1. As of the Termination Date, the Short Crude FIFO Position, Long Crude FIFO
Position, Short Product FIFO Positions (for all Products) and Long Product FIFO
Positions (for all Products) shall be calculated as if such Termination Date
were the end of a month.


2. If such Short Crude FIFO Position does not equal zero, then the “Final Short
Crude Value” shall equal:


(Step-Out Price x Short Crude FIFO Position) - (Short Crude FIFO Value)


3. If such Long Crude FIFO Position does not equal zero, then the “Final Long
Crude Value” shall equal:


(Step-Out Price x Long Crude FIFO Position) - (Long Crude FIFO Value)


4. For each Short Product FIFO Position that does not equal zero, the “Final
Short Product Value” shall equal:


(Step-Out Price x Short Product FIFO Position) - (Short Product FIFO Value)


5. For each Long Product FIFO Position that does not equal zero, the “Final Long
Product Value” shall equal:


(Step-Out Price x Long Product FIFO Position) - (Long Product FIFO Value)


6. The “FIFO Balance Final Settlement” shall equal the sum of all amounts
determined under items 2 through 5 above; provided that if such sum is a
positive number it shall be due to the Company and it such amount is a negative
number, the absolute value thereof shall be due to Aron.


7. For purposes of including the FIFO Balance Final Settlement in the
Termination Amount, if such amount is due to Aron, it will be included therein
as a positive number and if such amount is due to the Company, it will be
included therein as a negative numbers.




N-1

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE O
MTD Performance Report
Distribution: ACCTG
From Friday, April 01, 2011 to Thursday, April 21, 2011


(All values are in Bbls)


Products
Inventory Monthly
Movements Monthly
Daily Production
Ave Daily Production
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial
Final
Shipments
Receipts
Reclass
Volume
%
Volume
%
Volume
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CRUDE OIL
100,291
0
1,594,316
0
81,638
94.65
75,850
94.05
1,592,851
94.05
 
101,755
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Crude
100,291
101,755
0
1,594,316
0
81,638
94.65
75,850
94.05
1,592,851
94.05
 
 
 
 
 
 
 
 
 
 
 
 
CONDENSATE
6,346
0
7,980
0
451
0.52
471
0.58
9,891
0.58
 
4,435
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DISTILLATE BLEND
0
0
33,308
0
1,819
2.11
1,586
1.97
33,308
1.97
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FCC FEED STOCK
0
0
25,366
0
1,260
1.46
1,208
1.50
25,366
1.50
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ISOBUTANE
3,732
0
10,010
0
463
0.54
480
0.60
10,083
0.60
 
3,659
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NAPHTHA (REF. FD
5,308
0
0
0
0
-0.00
116
0.14
2,434
0.14
 
2,874
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NATURAL GASOLINE
0
0
12,381
0
618
0.72
590
0.73
12,381
0.73
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule O-1

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Products
Inventory Monthly
Movements Monthly
Daily Production
Ave Daily Production
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial
Final
Shipments
Receipts
Reclass
Volume
%
Volume
%
Volume
%
SBS CONCENTRATE
0
0
3,073
0
 
 
146
0.18
3,073
0.18
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SLOP MIX
0
0
4,206
0
 
 
200
0.25
4,206
0.25
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Other Charges
15,385
10,968
0
96,325
0
4,612
5.35
4,797
5.95
100,742
5.95
 
 
 
 
 
 
 
 
 
 
 
 
Total Charges
115,676
112,723
0
1,690,641
0
86,250
100.00
80,647
100.00
1,693,594
100.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DEISEL - ULTRA L
0
41,830
0
0
2,140
2.48
1,992
2.47
41,830
2.47
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DIESEL - LO SULF
0
0
0
0
0
-0.00
31
0.04
653
0.04
 
653
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DIESEL - ULTRA L
114,455
567,609
0
0
28,056
32.53
26,671
33.07
560,091
33.07
 
106,936
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FUEL CENTER DIES
208
0
0
0
-11
-0.01
-5
-0.01
-97
-0.01
 
111
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Distillates
114,663
107,700
609,439
0
0
30,186
35.00
28,689
35.57
602,477
35.57
 
 
 
 
 
 
 
 
 
 
 
 
140/160 PEN ASPH
24,380
29,704
0
0
4,062
4.71
1,345
1.67
28,245
1.67
 
22,921
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FLUX
88,135
211,259
0
0
16,480
19.11
11,800
14.63
247,793
14.63
 
124,670
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AC-15P
0
442
0
0
 
 
21
0.03
442
0.03
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ASPHALT PAVING
1,537
0
0
0
-1,117
-1.30
66
0.08
1,383
0.08
 



Schedule O-2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Products
Inventory Monthly
Movements Monthly
Daily Production
Ave Daily Production
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial
Final
Shipments
Receipts
Reclass
Volume
%
Volume
%
Volume
%
2,920
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BUTANE FROM STOR
16,018
16,863
0
0
0
-0.00
1,903
2.36
39,955
2.36
 
39,110
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CARBON BLACK OIL
6,361
17,123
0
0
746
0.86
952
1.18
19,989
1.18
 
9,227
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 15 NaHS
19,033
0
0
0
-844
-0.98
-306
-0.38
-6,425
-0.38
 
12,608
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PG 64-22
317,573
46,722
0
0
-3,195
-3.70
-435
-0.54
-9,140
-0.54
 
261,711
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PG 64-22 (HEN)
0
13,845
0
0
660
0.77
659
0.82
13,845
0.82
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PG 64-22OK
0
19,519
0
0
1,227
1.42
929
1.15
19,519
1.15
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PG 70-28 OK
0
3,233
0
0
574
0.66
154
0.19
3,233
0.19
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PG 76-28 OK
0
6,605
0
0
 
 
315
0.39
6,605
0.39
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PG70-22
3,130
1,092
0
0
-827
-0.96
75
0.09
1,581
0.09
 
3,619
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PG70-22A
0
13,163
0
0
148
0.17
627
0.78
13,163
0.78
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PG70-22M/PAC30
0
966
0
0
138
0.16
46
0.06
966
0.06
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule O-3

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Products
Inventory Monthly
Movements Monthly
Daily Production
Ave Daily Production
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial
Final
Shipments
Receipts
Reclass
Volume
%
Volume
%
Volume
%
PG70-22S
0
7,557
0
0
543
0.63
360
0.45
7,557
0.45
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PG76-22
6,739
2,918
0
0
152
0.18
156
0.19
3,282
0.19
 
7,103
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PROPANE
613
5,462
0
0
234
0.27
251
0.31
5,262
0.31
 
413
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PROPANE-PROPYLEN
1,012
29,278
0
0
1,174
1.36
1,365
1.69
28,658
1.69
 
391
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PROTECTIVE COATI
39
0
0
0
0
-0.00
5
0.01
95
0.01
 
134
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ROAD OIL - IN PL
437
0
0
0
0
-0.00
1
0.00
17
0.00
 
455
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SODIUM HYDROSULF
0
16,643
0
0
1,228
1.42
793
0.98
16,643
0.98
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
STY-206
0
973
0
0
 
 
46
0.06
973
0.06
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sulfur
194
4,960
0
0
196
0.23
236
0.29
4,947
0.29
 
180
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Finished Others
485,202
485,463
448,326
0
0
21,576
25.02
21,361
26.49
448,586
26.49
 
 
 
 
 
 
 
 
 
 
 
 
87 OCTANE REGULA
72,663
586,353
0
0
29,915
34.68
29,344
36.39
616,234
36.39
 
102,545
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
89 OCTANE MID-GR
0
1,466
0
0
24
0.03
70
0.09
1,466
0.09
 



Schedule O-4

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Products
Inventory Monthly
Movements Monthly
Daily Production
Ave Daily Production
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial
Final
Shipments
Receipts
Reclass
Volume
%
Volume
%
Volume
%
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
92 OCTANE PREMIU
0
566
0
0
 
 
27
0.03
566
0.03
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
93 OCTANE SUPER
41,540
34,521
0
0
12
0.01
1,128
1.40
23,691
1.40
 
30,709
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Gasolines
114,203
133,254
622,906
0
0
29,950
34.72
30,569
37.91
641,957
37.91
 
 
 
 
 
 
 
 
 
 
 
 
#4DIE/KERO/#7LCO
23,757
0
0
0
-296
-0.34
200
0.25
4,208
0.25
 
27,965
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ALKYLATE
4,631
0
0
0
-124
-0.14
-123
-0.15
-2,579
-0.15
 
2,052
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ISOMATE
4,447
0
0
0
-123
-0.14
-178
-0.22
-3,742
-0.22
 
705
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 11 DAGO
0
0
0
0
0
-0.00
0
-0.00
0
-0.00
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 11 Solvent M
77
0
0
0
0
-0.00
0
-0.00
-1
-0.00
 
76
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 14 GC CRKED
27,324
0
0
0
-52
-0.06
-499
-0.62
-10,483
-0.62
 
16,841
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 14 GC DEP BT
1,052
0
0
0
-37
-0.04
-1
-0.00
-26
-0.00
 
1,026
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 14 SG N-BUTA
1,097
0
0
0
631
0.73
-18
-0.02
-369
-0.02
 
728
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule O-5

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Products
Inventory Monthly
Movements Monthly
Daily Production
Ave Daily Production
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial
Final
Shipments
Receipts
Reclass
Volume
%
Volume
%
Volume
%
NO. 4 ST. RUN GA
37,647
0
0
0
-747
-0.87
-371
-0.46
-7,786
-0.46
 
29,861
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 4 STAB. LT.
3,225
0
0
0
-173
-0.20
18
0.02
376
0.02
 
3,601
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 4 VACUUM GAS
51,845
0
0
0
563
0.65
-935
-1.16
-19,629
-1.16
 
32,216
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 5 MIXED BUTA
299
0
0
0
-51
-0.06
1
0.00
17
0.00
 
316
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PLATFORMATE
3,129
0
0
0
-85
-0.10
31
0.04
646
0.04
 
3,776
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SLOP ASPHALT
2,378
0
0
0
0
-0.00
-61
-0.08
-1,279
-0.08
 
1,099
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SLOP OIL
3,680
27,546
3,207
0
4,160
4.82
1,122
1.39
23,569
1.39
 
2,910
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Intermediates
164,588
123,172
27,546
3,207
0
3,666
4.25
-813
-1.01
-17,077
-1.01
 
 
 
 
 
 
 
 
 
 
 
 
#10 CHG HTR TO F
0
0
95
0
-5
-0.01
-5
-0.01
-95
-0.01
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#10 STP REB TO F
0
0
54
0
-2
-0.00
-3
-0.00
-54
-0.00
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#11 ASP HTR TO F
0
0
3
0
0
-0.00
0
-0.00
-3
-0.00
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#12 CHG HTR TO F
0
0
655
0
-28
-0.03
-31
-0.04
-655
-0.04
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule O-6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Products
Inventory Monthly
Movements Monthly
Daily Production
Ave Daily Production
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial
Final
Shipments
Receipts
Reclass
Volume
%
Volume
%
Volume
%
#16 ASP PLT FG
0
0
307
0
-20
-0.02
-15
-0.02
-307
-0.02
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#17 SCOT HTR TO
0
0
63
0
-3
-0.00
-3
-0.00
-63
-0.00
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#18 BOILER TO FG
0
0
1,648
0
-81
-0.09
-78
-0.10
-1,648
-0.10
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#19 BOILER TO FG
0
0
1,618
0
-81
-0.09
-77
-0.10
-1,618
-0.10
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#20 BOILER TO FG
0
0
1,604
0
-81
-0.09
-76
-0.09
-1,604
-0.09
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#25 FD HTR NG FU
0
0
1,470
0
-70
-0.08
-70
-0.09
-1,470
-0.09
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#25 REF 1 FUEL G
0
0
176
0
-6
-0.01
-8
-0.01
-176
-0.01
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#25 REF 2 FUEL G
0
0
166
0
-6
-0.01
-8
-0.01
-166
-0.01
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#4 ATM HTR TO FG
0
0
2,804
0
-131
-0.15
-134
-0.17
-2,804
-0.17
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#4 PF REB TO FG
0
0
463
0
-21
-0.02
-22
-0.03
-463
-0.03
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#4 VAC HTR TO FG
0
0
2,274
0
-104
-0.12
-108
-0.13
-2,274
-0.13
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#6 CHG HTR TO FG
0
0
199
0
-10
-0.01
-9
-0.01
-199
-0.01
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule O-7

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Products
Inventory Monthly
Movements Monthly
Daily Production
Ave Daily Production
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial
Final
Shipments
Receipts
Reclass
Volume
%
Volume
%
Volume
%
#6 REB HTR TO FG
0
0
2
0
0
-0.00
0
-0.00
-2
-0.00
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#6 STP REB TO FG
0
0
226
0
-11
-0.01
-11
-0.01
-226
-0.01
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#7 CHG HTR TO FG
0
0
911
0
-43
-0.05
-43
-0.05
-911
-0.05
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#8 CHG HTR TO FG
0
0
557
0
-30
-0.03
-27
-0.03
-557
-0.03
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#9 CHG REB TO FG
0
0
802
0
-38
-0.04
-38
-0.05
-802
-0.05
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#9 PLAT HTR TO F
0
0
2,829
0
-123
-0.14
-135
-0.17
-2,829
-0.17
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#9 STB REB TO FG
0
0
315
0
-13
-0.02
-15
-0.02
-315
-0.02
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FRESH CAUSTIC
5,553
3,989
2,784
0
0
-0.00
26
0.03
542
0.03
 
4,890
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FUEL CONSUMPTION
0
16,639
0
0
727
0.84
792
0.98
16,639
0.98
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INCIN DUTY
0
0
195
0
-8
-0.01
-9
-0.01
-195
-0.01
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NO. 14 SPL REB T
0
0
593
0
-28
-0.03
-28
-0.04
-593
-0.04
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NSPS GAS TO FLAR
0
31
0
0
0
-0.00
1
0.00
31
0.00
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule O-8

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Products
Inventory Monthly
Movements Monthly
Daily Production
Ave Daily Production
Monthly Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial
Final
Shipments
Receipts
Reclass
Volume
%
Volume
%
Volume
%
PMA HOT OIL HTR
0
0
59
0
-2
-0.00
-3
-0.00
-59
-0.00
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PURCHASED ARKLA-
0
0
4,732
0
-273
-0.32
-225
-0.28
-4,732
-0.28
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchased Arkla-
0
0
2,103
0
-109
-0.13
-100
-0.12
-2,103
-0.12
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TK HOT OIL HTR T
0
0
25
0
-2
-0.00
-1
-0.00
-25
-0.00
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Others
5,553
4,890
20,659
29,734
0
-606
-0.70
-464
-0.57
-9,737
-0.57
 
 
 
 
 
 
 
 
 
 
 
 
Total Yields
884,209
854,479
1,728,876
32,941
0
84,772
98.29
79,343
98.38
1,666,206
98.38
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loss/Gain
-1,478
-1.71
-1,304
-1.62
-27,388
-1.62
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Date Reconciled: Friday, April 22, 2011 10:54:00 AM
Print Date: Friday, April 22, 2011 4:21:50 PM
Printed By: PHILIPS






Schedule O-9

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE P
Product Tag
Product Group
Product Description
Grade
Location
Report
no tag
Gasoline
LF- 87 UNL
87NoLead
El Dorado Linefill
Tank Inventory- Api Volume
no tag
Gasoline
LF- 93 UNL
93NoLead
El Dorado Linefill
Tank Inventory- Api Volume
no tag
Gasoline
(400) CONV. REG 87
87NoLead
Enterprise
Ent-TEPP Inventory by Origin
no tag
Gasoline
(230) CONV. PREM 93
93NoLead
Enterprise
Ent-TEPP Inventory by Origin
CONV. REG. 87
Gasoline
CONV. REGULAR GASOLINE 87
87NoLead
Enterprise
Teppco Inven Daily
06402-22
Asphalt
0/10 PEN ASPHALT
Asphalt
Refinery
Advisor
06401-26
Asphalt
140/160 PEN ASPHALT
Asphalt
Refinery
Advisor
06011-02
Asphalt
250/300 VIS FLUX
Asphalt
Refinery
Advisor
no tag
Asphalt
250/300 visc flux (vtb)
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
64-22
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
70-22
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
70-28
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
76-22
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
76-28
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
AC-10-2TR
Asphalt
Henderson
Inventory Analysis- EOM
no tag
Asphalt
AC-10-2TR
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
AC-12-5TR
Asphalt
Henderson
Inventory Analysis- EOM
no tag
Asphalt
AC-12-5TR
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
AC-15P
Asphalt
Henderson
Inventory Analysis- EOM
no tag
Asphalt
AC-15P
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
AC-15P
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
AC-20-5TR
Asphalt
Henderson
Inventory Analysis- EOM
no tag
Asphalt
AC-20-5TR
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
Asphalt Extender
Asphalt
Muskogee
Facility Inventory Worksheet EOM
CONV. PREM 93
Gasoline
CONV. PREM GASOLINE 93
93NoLead
Enterprise
Teppco Inven Daily
no tag
Gasoline
N
87NoLead
[*CONFIDENTIAL*]
[*CONFIDENTIAL*] Daily Report
no tag
Gasoline
A
91NoLead
[*CONFIDENTIAL*]
[*CONFIDENTIAL*] Daily Report
no tag
Gasoline
X
ULSD
[*CONFIDENTIAL*]
[*CONFIDENTIAL*] Daily Report
no tag
Gasoline
N
87NoLead
[*CONFIDENTIAL*]
Summary of Inventory in Custody EOM
no tag
Gasoline
A
91NoLead
[*CONFIDENTIAL*]
Summary of Inventory in Custody EOM
no tag
Gasoline
87 REG
87NoLead
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
no tag
Gasoline
MID-GR
89NoLead
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




no tag
Gasoline
91 PREM
91NoLead
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
no tag
Gasoline
92 PREM
92NoLead
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
no tag
Gasoline
93 PREM
93NoLead
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
12051-00
Gasoline
87 OCTANE REGULAR GASOLINE
87NoLead
Memphis
Tank Inventories Memphis
13063-00
Gasoline
93 OCTANE PREMIUM GASOLINE
93NoLead
Memphis
Tank Inventories Memphis
no tag
Gasoline
Unleaded
87NoLead
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
no tag
Gasoline
SUB GRADE REGULAR
87NoLead
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
no tag
Gasoline
Midgrade
89NoLead
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
no tag
Gasoline
SUB GRADE MIDGRADE
89NoLead
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
no tag
Gasoline
Premium 91
91NoLead
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
no tag
Gasoline
Premium 92
92NoLead
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
no tag
Gasoline
Premium
93NoLead
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
no tag
Gasoline
SUB GRADE PREMIUM
93NoLead
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
no tag
Gasoline
REGULAR
87NoLead
North Little Rock
NLR Terminal Daily Report
no tag
Gasoline
MIDGRADE
89NoLead
North Little Rock
NLR Terminal Daily Report
no tag
Gasoline
91 PREMIUM
91NoLead
North Little Rock
NLR Terminal Daily Report
no tag
Gasoline
92 PREMIUM
92NoLead
North Little Rock
NLR Terminal Daily Report
no tag
Gasoline
PREMIUM
93NoLead
North Little Rock
NLR Terminal Daily Report
12050-00
Gasoline
84 OCTANE SUB-GRADE GASOLINE
84NoLead
Refinery
Advisor
12051-00
Gasoline
87 OCTANE REGULAR GASOLINE
87NoLead
Refinery
Advisor
14000-00
Gasoline
89 OCTANE MID-GRADE GASOLINE
89NoLead
Refinery
Advisor
13055-00
Gasoline
92 OCTANE PREMIUM GASOLINE
92NoLead
Refinery
Advisor
13063-00
Gasoline
93 OCTANE SUPER PREMIUM GASOLINE
93NoLead
Refinery
Advisor
00600-00
Gasoline
NAPHTHA 200/400
BlendGaso
Refinery
Advisor
01100-00
Gasoline
NAPHTHA 300/360
BlendGaso
Refinery
Advisor
01101-00
Gasoline
NAPHTHA (300-360)
BlendGaso
Refinery
Advisor
01102-00
Gasoline
NAPHTHA (240-315)
BlendGaso
Refinery
Advisor
01103-00
Gasoline
NAPHTHA (REF. FD.)
BlendGaso
Refinery
Advisor
01104-00
Gasoline
ISOBUTANE
BlendGaso
Refinery
Advisor
01107-00
Gasoline
NORMAL BUTANE
BlendGaso
Refinery
Advisor
01107-01
Gasoline
NORMAL BUTANE
BlendGaso
Refinery
Advisor
01107-2
Gasoline
REF GRADE BUTANE
BlendGaso
Refinery
Advisor
01108-00
Gasoline
MIXED BUTANE
BlendGaso
Refinery
Advisor
01105-00
Catfeed
FCC FEED STOCK
Catfeed
Refinery
Advisor
IS004-08
Catfeed
NO. 4 ATMOSPHERIC GAS OIL
Catfeed
Refinery
Advisor
IS004-09
Catfeed
NO. 4 VACUUM GAS OIL
Catfeed
Refinery
Advisor





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




IS004-99
Catfeed
NO.4 LIGHT VACUUM GAS OIL
Catfeed
Refinery
Advisor
IS010-02
Catfeed
NO. 10 TRTD. FCC FEED
Catfeed
Refinery
Advisor
IS012-02
Catfeed
NO. 12 TRTD. FCC FEED
Catfeed
Refinery
Advisor
IS012-05
Catfeed
GAS OIL TO #12 UNIT
Catfeed
Refinery
Advisor
01001-00
Crude
CRUDE OIL
Crude
Refinery
Advisor
01202-00
Crude
CONDENSATE
Crude
Refinery
Advisor
IS004-07
Diesel
NO. 4 DIESEL
HSD
Refinery
Advisor
IS004-15
Diesel
#4 DIESEL/KEROSENE TO #8
HSD
Refinery
Advisor
IS004-27
Diesel
NO.4 LIGHT DIESEL
HSD
Refinery
Advisor
IS004-34
Diesel
NO. 4 VACUUM DIESEL
HSD
Refinery
Advisor
IS007-03
Diesel
NO. 7 LCO
HSD
Refinery
Advisor
IS008-02
Diesel
#8 DIESEL
HSD
Refinery
Advisor
01113-00
Diesel
KEROSENE
KEROSENE
Refinery
Advisor
01113-01
Diesel
KEROSENE
KEROSENE
Refinery
Advisor
30000-00
Diesel
KEROSENE
KEROSENE
Refinery
Advisor
IS004-06
Diesel
NO. 4 KEROSENE
KEROSENE
Refinery
Advisor
01601-00
Diesel
LIGHT CYCLE OIL
LCO
Refinery
Advisor
01602-00
Diesel
LIGHT CYCLE OIL
LCO
Refinery
Advisor
02101-00
LPG
PROPANE
LPG
Refinery
Advisor
02102-00
LPG
PROPANE (ODORIZED)
LPG
Refinery
Advisor
02200-00
LPG
PROPANE-PROPYLENE
LPG
Refinery
Advisor
IS004-01
LPG
NO. 4 PROCESS GAS
LPG
Refinery
Advisor
IS004-13
LPG
NO. 4 STAB. OVERHEAD LIQ.
LPG
Refinery
Advisor
IS006-02
LPG
NO. 6 HYD STP OH LIQ.
LPG
Refinery
Advisor
IS006-06
LPG
NO. 6 ISOM. STB OH LIQ.
LPG
Refinery
Advisor
IS009-12
LPG
NO. 9 PLAT. STB OH LIQ.
LPG
Refinery
Advisor
IS009-17
LPG
NO. 9 PLAT. DEP OH LIQ.
LPG
Refinery
Advisor
IS009-18
LPG
NO. 9 PLAT. DEP BTM
LPG
Refinery
Advisor
IS009-19
LPG
NO. 9 PLAT. DEP CHG
LPG
Refinery
Advisor
IS014-04
LPG
NO. 14 GC PP TO SALES
LPG
Refinery
Advisor
IS014-13
LPG
NO. 14 SG PROPANE
LPG
Refinery
Advisor
34362-00
Diesel
DIESEL - LO SULFUR DYED
LSDDYED
Refinery
Advisor
31600-00
Slop
TRANSMIX
Slop
Refinery
Advisor
IS012-03
Slop
NO. 12 STP OH LIQ.
Slop
Refinery
Advisor
07201-00
CBO
CARBON BLACK OIL
Slurry
Refinery
Advisor
07201-00
CBO
NO. 7 CBO
Slurry
Refinery
Advisor
31561-00
Diesel
DIESEL - ULTRA LO SULFUR
ULSD
Refinery
Advisor
34360-00
Diesel
DIESEL
ULSD
Refinery
Advisor
IS010-01
Diesel
NO. 10 TRTD. DIESEL
ULSD
Refinery
Advisor
IS012-01
Diesel
NO. 12 TRTD. DIESEL
ULSD
Refinery
Advisor





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




31562-00
Diesel
DEISEL - ULTRA LOW SULFUR DYED
ULSDDYED
Refinery
Advisor
01116-00
Diesel
DISTILLATE BLEND STOCK
UNFDIESEL
Refinery
Advisor
IS008-03
Diesel
#8 DIESEL SLOP TO T109
UNFDIESEL
Refinery
Advisor
IS008-06
Diesel
#4DIE/KERO/#7LCO TO #8
UNFDIESEL
Refinery
Advisor
01200-00
Gasoline
NATURAL GASOLINE
BlendGaso
Refinery
Advisor
02000-00
Gasoline
MIXED BUTANE
BlendGaso
Refinery
Advisor
02001-00
Gasoline
BUTANE
BlendGaso
Refinery
Advisor
02002-00
Gasoline
ISOBUTANE
BlendGaso
Refinery
Advisor
02003-00
Gasoline
ALKY FEED
BlendGaso
Refinery
Advisor
02004-00
Gasoline
REFORMER FEED API 62.5
BlendGaso
Refinery
Advisor
IS004-02
Gasoline
NO. 4 UNTRTD. LT. ST. RUN
BlendGaso
Refinery
Advisor
IS004-03
Gasoline
NO. 4 ST. RUN GASOLINE
BlendGaso
Refinery
Advisor
no tag
Diesel
LS Diesel
ULSD
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
no tag
Diesel
ULS Diesel
ULSD
North Little Rock
Arkansas Terminaling & Trading, Inc. EOM
IS004-04
Gasoline
NO. 4 NAPHTHA
BlendGaso
Refinery
Advisor
IS004-05
Gasoline
NO. 4 PREFLASH NAPHTHA
BlendGaso
Refinery
Advisor
IS004-11
Gasoline
NO. 4 DRIP LT. ST. RUN
BlendGaso
Refinery
Advisor
IS004-14
Gasoline
NO. 4 STAB. LT. ST. RUN
BlendGaso
Refinery
Advisor
IS005-01
Gasoline
ALKYLATE
BlendGaso
Refinery
Advisor
no tag
Diesel
LSD
ULSD
North Little Rock
NLR Terminal Daily Report
no tag
Diesel
ULSD
ULSD
North Little Rock
NLR Terminal Daily Report
no tag
Asphalt
Asphalt Extender
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
06401-00
Slop
Slop Oil
Slop
Refinery
Advisor
no tag
Asphalt
EBA
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
EMT
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
Emulsion Base
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
Flux
Asphalt
Henderson
Inventory Analysis- EOM
no tag
Asphalt
FLUX
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
FLUX
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
FLUX
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
01205-00
Asphalt
FLUX
Asphalt
Refinery
Advisor
IS011-05
Asphalt
NO. 11 ASPHALT
Asphalt
Refinery
Advisor
IS011-03
Asphalt
NO. 11 HARD ASPHALT
Asphalt
Refinery
Advisor
IS011-02
Asphalt
NO. 11 PAVING ASPHALT
Asphalt
Refinery
Advisor
IS004-10
Asphalt
NO. 4 FLUX
Asphalt
Refinery
Advisor
no tag
Asphalt
PG 64-22
Asphalt
Muskogee
Facility Inventory Worksheet EOM





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




06401-28
Asphalt
PG 64-22
Asphalt
Refinery
Advisor
no tag
Asphalt
PG 70-22
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
PG 70-28
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
PG 76-22
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
PG 76-28
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
PG64-22
Asphalt
Henderson
Inventory Analysis- EOM
no tag
Asphalt
PG64-22
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
PG64-22
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
PG64-22
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
IS005-03
Gasoline
NO. 5 MIXED BUTANE
BlendGaso
Refinery
Advisor
IS006-03
Gasoline
NO. 6 HYD STP BTM
BlendGaso
Refinery
Advisor
IS006-07
Gasoline
ISOMATE
BlendGaso
Refinery
Advisor
IS007-01
Gasoline
NO. 7 PROCESS GAS
BlendGaso
Refinery
Advisor
IS007-02
Gasoline
NO. 7 CRACKED GASO
BlendGaso
Refinery
Advisor
no tag
Slop
TRANSMIX
Slop
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
no tag
Diesel
ULTRA LSD
ULSD
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
IS007-07
Gasoline
NO. 7 NAPHTHA
BlendGaso
Refinery
Advisor
IS008-01
Gasoline
#8 STRAIGHT RUN TO T360/T361
BlendGaso
Refinery
Advisor
31600-00
Slop
TRANSMIX
Slop
Memphis
Tank Inventories Memphis
31561-00
Diesel
DIESEL - ULTRA LOW SULFUR
ULSD
Memphis
Tank Inventories Memphis
IS009-02
Gasoline
NO. 9 HYD STP OH LIQ.
BlendGaso
Refinery
Advisor
IS009-03
Gasoline
NO. 9 HYD SWEET FEED
BlendGaso
Refinery
Advisor
IS009-05
Gasoline
NO. 9 HYDRO. STRIPPER BOTTOMS
BlendGaso
Refinery
Advisor
IS009-06
Gasoline
NO. 9 HTU CHARGE
BlendGaso
Refinery
Advisor
IS009-11
Gasoline
PLATFORMATE
BlendGaso
Refinery
Advisor
no tag
Diesel
X
ULSD
[*CONFIDENTIAL*]
Summary of Inventory in Custody EOM
06401-30
Asphalt
PG70-22
Asphalt
Refinery
Advisor
06401-29
Asphalt
PG70-22A
Asphalt
Refinery
Advisor
06401-31
Asphalt
PG70-22M/PAC30
Asphalt
Refinery
Advisor
06401-32
Asphalt
PG70-22S
Asphalt
Refinery
Advisor
06401-33
Asphalt
PG76-22
Asphalt
Refinery
Advisor
06401-35
Asphalt
PG76-22/PG76-22S
Asphalt
Refinery
Advisor
06401-34
Asphalt
PG76-22M/PAC40
Asphalt
Refinery
Advisor
07400-00
Asphalt
ROAD OIL - IN PLANT USE
Asphalt
Refinery
Advisor
IS021-01
Asphalt
SLOP ASPHALT
Asphalt
Refinery
Advisor
no tag
Asphalt
Sty 16
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
Sty 16
Asphalt
Muskogee
Lion-Muskogee Daily Inventory





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




no tag
Asphalt
Sty 16/76-28
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
Sty 206
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
sty 206
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
Sweet Resid
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
Sweet Residual
Asphalt
Muskogee
Facility Inventory Worksheet EOM
no tag
Asphalt
VTB
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
IS010-40
Gasoline
NO. 10 TREATED CRACK GASOLINE
BlendGaso
Refinery
Advisor
IS014-02
Gasoline
NO. 14 GC CRKED GASO
BlendGaso
Refinery
Advisor
no tag
Diesel
(715) ULSD
ULSD
Enterprise
Ent-TEPP Inventory by Origin
IS014-03
Gasoline
NO. 14 GC DEP BTM
BlendGaso
Refinery
Advisor
IS014-14
Gasoline
NO. 14 SG ISOBUTANE
BlendGaso
Refinery
Advisor
ULSD
Diesel
ULTRA LOW SULFUR DIESEL
ULSD
Enterprise
Teppco Inven Daily
IS014-15
Gasoline
NO. 14 SG N-BUTANE
BlendGaso
Refinery
Advisor
IS014-16
Gasoline
NO. 14 SG C4 SPT CHG
BlendGaso
Refinery
Advisor
no tag
Diesel
LF- ULS Diesel
ULSD
El Dorado Linefill
Tank Inventory- Api Volume
IS011-01
Catfeed
NO. 11 DAGO
Catfeed
Refinery
Advisor
06313-00
Asphalt
VTB BLEND
Asphalt
Refinery
Advisor
no tag
Asphalt
PG64-22 / 6% Poly
Asphalt
Henderson
Inventory Analysis- EOM
no tag
Asphalt
PG64-22 / 6% Poly
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
no tag
Asphalt
58-28
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
76-28E
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
04532-00
Asphalt
VTB HEAVY
Asphalt
Refinery
Advisor
04533-00
Asphalt
FUEL OIL 1761
Asphalt
Refinery
Advisor
04531-00
Asphalt
Asphalt 1531
Asphalt
Refinery
Advisor
06401-36
Asphalt
PG 1531
Asphalt
Refinery
Advisor
06401-36
Asphalt
PG1531
Asphalt
Refinery
Advisor
no tag
Asphalt
140/160 pen asphalt
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
67-22
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
no tag
Asphalt
PG 67-22
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
13064-00
Gasoline
UNF 93 OCTANE SUPER PREMIUM GASOLINE
Gasoline
Refinery
Advisor
12052-00
Gasoline
UNF 84 OCTANE SUB-GRADE GASOLINE
Gasoline
Refinery
Advisor
06401-00
Slop
Slop Oil (Heavy Oils)
Slop
Refinery
Advisor
06011-03
Asphalt
525/575 VIS FLUX
Asphalt
Refinery
Advisor
 
Asphalt
58-22
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
 
Asphalt
PG 76-28E
Asphalt
Muskogee
Facility Inventory Worksheet EOM





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
Asphalt
ROAD OIL (IN PLANT USE)
Asphalt
Refinery
Advisor
 
Slop
Slop Asphalt - Inbound
Asphalt
Refinery
Advisor
 
Slop
Slop Asphalt - Outbound
Asphalt
Refinery
Advisor
 
Asphalt
VTB LIGHT
Asphalt
Refinery
Advisor
 
Diesel
#2D S-15 ppm MV
Diesel
North Little Rock
Advisor
 
Diesel
RACK DIESEL - ULTRA LO SULFUR
Diesel
Refinery
Advisor
 
Gasoline
NAPHTHA (REFORMER FEED)
BlendGaso
Refinery
Advisor
 
Gasoline
PREM
Gasoline
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
 
Gasoline
Premium 93
Gasoline
North Little Rock
Advisor
 
Gasoline
RACK 84 OCTANE SUB-GRADE GASOLINE
Gasoline
Refinery
Advisor
 
Gasoline
RACK 93 OCTANE SUPER PREMIUM GASOLINE
Gasoline
Refinery
Advisor
 
Gasoline
SUB
Gasoline
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
 
Gasoline
Sub-Grade
Gasoline
North Little Rock
Advisor
 
Slop
Slop
Slop
Refinery
Advisor
 
Slop
Slop - Outbound
Slop
Refinery
Advisor
 
Slop
Slop Heavy
Slop
Refinery
Advisor
 
Slop
Slop Heavy - Inbound
Slop
Refinery
Advisor
 
Slop
Slop Heavy - Outbound
Slop
Refinery
Advisor
 
Slop
Slop Light
Slop
Refinery
Advisor
 
Slop
Slop Light - Inbound
Slop
Refinery
Advisor
 
Slop
Slop Light - Outbound
Slop
Refinery
Advisor
 
Slop
TMX
Slop
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
 
Gasoline
CAT GASOLINE
BlendGaso
Refinery
Advisor
 
Gasoline
CONV. PREM. GASOLINE 93
93NoLead
Enterprise
Teppco Inven Daily
 
Gasoline
CONV. SUB-OCTANE GASOLINE 84
84NoLead
Enterprise
Teppco Line Report
 
Gasoline
84NoLead
84NoLead
North Little Rock
JP North Little Rock Inventory
 
Gasoline
91NoLead
91NoLead
North Little Rock
NLR Terminal Daily Report
 
Gasoline
93NoLead
93NoLead
North Little Rock
NLR Terminal Daily Report
 
Gasoline
NO-LEAD
87NoLead
North Little Rock
JP North Little Rock Inventory
 
Gasoline
91 OCTANE PREMIUM
91NoLead
Enterprise
Teppco Inven Daily
 
Asphalt
250/300 FLUX
Asphalt
Refinery
Advisor
 
Asphalt
ASPHALT 64-22
Asphalt
Refinery
Advisor
 
Asphalt
ASPHALT PAVING
Asphalt
Refinery
Advisor
 
Asphalt
ASPHALT
Asphalt
Refinery
Advisor
 
Diesel
DIESEL - LO SULFUR
ULSD
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
 
Diesel
DIESEL - ULTRA LOW SULFUR DYED
ULSDDYED
Memphis
Lion Oil Memphis Inventory Reconcilliation EOM
 
Asphalt
70 pen
Asphalt
Muskogee
Lion-Muskogee Daily Inventory
 
Asphalt
70 pen/64-22
Asphalt
Muskogee
Lion-Muskogee Daily Inventory





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




 
Asphalt
PG 58-28
Asphalt
Henderson
Trinity Asphalt LTD Lion Oil Terminal Inventory
 
Asphalt
Polymer AC-15P
Asphalt
Refinery
Advisor
 
Diesel
ULSDDYED
ULSDDYED
North Little Rock
JP North Little Rock Inventory
 
Gasoline
(420) CONV. SUB-OCT 84
84NoLead
Enterprise
Teppco Line Report
 
Gasoline
CONV. PREM 93
93NoLead
Enterprise
Teppco Line Report
 
Gasoline
CONV. REG. 87
87NoLead
Enterprise
Teppco Line Report
 
Gasoline
CONV. REG. GASOLINE 87
87NoLead
Enterprise
Teppco Line Report
 
Gasoline
J ARON     REGULAR
87NoLead
North Little Rock
JP North Little Rock Inventory
 
Gasoline
J ARON     PREMIUM
93NoLead
North Little Rock
JP North Little Rock Inventory
 
Gasoline
SUB GRADE MIDGRADE 89SE
91NoLead
North Little Rock
JP North Little Rock Inventory
 
Gasoline
SUB GRADE PREMIUM 93SE
93NoLead
North Little Rock
JP North Little Rock Inventory
 
Gasoline
SUB GRADE REGULAR 87SE
87NoLead
North Little Rock
JP North Little Rock Inventory
 
Gasoline
SUB OCTANE SONA
84NoLead
North Little Rock
JP North Little Rock Inventory
 
Gasoline
Unleaded Premium 93
93NoLead
North Little Rock
JP North Little Rock Inventory
 
Gasoline
Unleaded Regular 87
87NoLead
North Little Rock
JP North Little Rock Inventory
 
Diesel
J ARON ULSD
ULSD
North Little Rock
JP North Little Rock Inventory
 
Gasoline
BUTANE FROM STORAGE
BlendGaso
Refinery
Advisor
 
Gasoline
LF- 84 UNL
84NoLead
Refinery
Advisor
 
Gasoline
87NoLead
87NoLead
North Little Rock
NLR Terminal Daily Report
 
Gasoline
89NoLead
89NoLead
North Little Rock
NLR Terminal Daily Report
 
Gasoline
92NoLead
92NoLead
North Little Rock
NLR Terminal Daily Report
 
Gasoline
BlendGaso
BlendGaso
North Little Rock
NLR Terminal Daily Report
 
Diesel
LCO
LCO
Refinery
Advisor
 
Catfeed
CATFEED
Catfeed
Refinery
Advisor
 
Diesel
HSD
HSD
Refinery
Advisor
 
Diesel
UNFDIESEL
UNFDIESEL
Refinery
Advisor
 
LPG
LPG
LPG
Refinery
Advisor
 
Slurry
CBO
CBO
Refinery
Advisor
 
Slurry
CBO/Road Oil
CBO
Refinery
Advisor
 
Diesel
LSDDYED
LSDDYED
Refinery
Advisor







--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SCHEDULE Q
Form of Trade Sheet

 
Trade Ticket
 
 
 
 
 
 
 
 
 
 
 
 
 
Trade Date (Month/Day/Year):
[mm/dd/yyyy]
Ticket #:
[#]
Version:
[#]
Evergreen:
[No]
 
Buyer (Full Legal Name):
[Buyer Entity]
Contact:
[ Name]
Phone #:
[XXX-XXX-XXXX]
 
Seller (Full Legal Name):
[Seller Entity]
Contact:
[ Name]
Phone #:
[XXX-XXX-XXXX]
 
Broker (Full Legal Name):
[Broker]
Rate:
[ Rate]
Phone #:
[XXX-XXX-XXXX]
 
Quantity:
[X,XXX.XX]
Unit/Intervals:
[Barrels]
Tolerance:
[Plus;Minus;Plus/Minus]
%:
[%]
Option:
[Buyer's Option;Seller's Option;Operational Tolerance]
 
Product Description:
[Crude]
Grade/Type:
[Grade]
Grade Description:
[Common Stream]
 
Delivery Start Date:
[Start Date]
Delivery End Date:
[End Date]
 
Shipping Method:
[Pipeline]
Incoterms:
[Incoterm]
Delivery Location:
[TBD]
 
Payment Terms:
[20 Bizdays after Delivery Month]
GT&C:
[Conoco w/Stusco]
 
 
+/-
%
Publication/Price
Average Type
Rounding
Contract Month
Contract Year
Custom Pricing Start
Custom Pricing End
+/- Payment
Payment
per Unit
 
Price 1:
[+/-]
[%]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
Price 2:
[+/-]
[%]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
Price 3:
[+/-]
[%]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
Price 4:
[+/-]
[%]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Crude Exchange:
[Yes/No]
 
Buyer (Full Legal Name):
[Buyer Entity]
 
Seller (Full Legal Name):
[Seller Entity]
 
Delivery Start Date:
[Start Date]
Delivery End Date:
[End Date]
 
Product Description:
[Crude]
Grade/Type:
[Grade]
Grade Description:
[Common Stream]
 
Shipping Method:
[Pipeline]
Incoterms:
[Incoterm]
Delivery Location:
[TBD]
 
Payment Terms:
[20 Bizdays after Delivery Month]
 
 
+/-
%
Publication/Price
Average Type
Rounding
Contract Month
Contract Year
Custom Pricing Start
Custom Pricing End
+/- Payment
Payment
per Unit
 
Price 1:
[+/-]
[%]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
Price 2:
[+/-]
[%]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
Price 3:
[+/-]
[%]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
Price 4:
[+/-]
[%]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Comments:
[Comments should be entered for any item not captured in the sections above]
  







Schedule Q-1

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SCHEDULE R
FORM OF STEP-OUT INVENTORY SALES AGREEMENT
THIS STEP-OUT INVENTORY SALES AGREEMENT (this “Agreement”), is made and entered
into as of __________, by and between J. Aron & Company (“Seller”) and Lion Oil
Company (the “Buyer”) (each referred to individually as a “Party” and
collectively, the “Parties”).
RECITALS
A.Buyer owns and operates a refinery and related assets located in El Dorado,
Arkansas (the “Refinery”).


B.Buyer and Seller have entered into the Lion Oil Inventory Sales Agreement
pursuant to which Seller procured all of Buyer’s then current portion of the
Crude and Product Inventory as of the Inventory Transfer Time.


C.Seller and LOTT have entered into the LOTT Inventory Sales Agreement pursuant
to which Seller procured all of LOTT’s then current portion of the Crude and
Product Inventory as of the Inventory Transfer Time.


D.At the Termination Date (as defined below), Seller desires to sell and Buyer
desires to purchase, all of Seller’s crude oil, and feedstocks and products
inventory held in the Transfer Locations (as defined below).


E.Seller and Buyer desire to enter into this Agreement to set forth their
agreements regarding the protocols to be used for measuring the quantity and
quality of the Crude and Product Inventory and to establish the prices to be
paid for such Crude and Product Inventory.


AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
SECTION 1: DEFINITIONS


1.1Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:


“Affiliate” has the meaning specified in the Supply and Offtake Agreement.
“Agreement” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.




--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Barrel” means 42 United States standard gallons at 60 degrees Fahrenheit.
“BS&W” means basic sediment and water.
“Business Day” has the meaning specified in the Supply and Offtake Agreement.
“Buyer” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Commencement Date” has the meaning specified in the Supply and Offtake
Agreement.
“Crude and Product Inventory” means all crude oil, feedstocks and products of
the types listed on Schedule A of the Supply and Offtake Agreement that are held
in the Transfer Locations as of the Inventory Transfer Time.
“Definitive Termination Date Value” means the price of the Crude and Product
Inventory, assuming that the Crude and Product Inventory was determined as of
the Inventory Transfer Time, as more particularly set forth and determined in
accordance with the procedures described in Article 3 of this Agreement.
“Deferred Portion” has the meaning specified in the Lion Oil Inventory Sales
Agreement between the Parties, dated as of the Commencement Date.
“Estimated Termination Date Value” has the meaning set forth in Section 4.1.
“Gallon” means one standard United States gallon at 60 degrees Fahrenheit.
“Independent Inspection Company” has the meaning specified in the Supply and
Offtake Agreement.
“Inventory Report” has the meaning set forth in Section 3.3 of this Agreement.
“Inventory Transfer Time” means 00:00:01 a.m., CPT, on the Termination Date.
“Parties” and “Party” have the meanings set forth in the introductory paragraph
immediately preceding the Recitals.
“Price Adjustment” has the meaning set forth in Section 4.4 of this Agreement.
“Pricing Benchmark” has the meaning specified in the Supply and Offtake
Agreement.
“Projected Inventory” has the meaning set forth in Section 4.1(a) of this
Agreement.
“Refinery” has the meaning set forth in Recital A of this Agreement.
“Sales Statement” has the meaning set forth in Section 4.3 of this Agreement.
“Seller” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.


2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Step-out Prices” means, with respect to the different components of the Crude
and Product Inventory, the applicable pricing index, formula or benchmark
included under the category of Step-out Prices set forth on Schedule B of the
Supply and Offtake Agreement.
“Termination Date” means the date on which the Supply and Offtake Agreement
terminates.
“Supply and Offtake Agreement” means the Supply and Offtake Agreement by and
among Seller, Buyer and LOTT, dated as of April 29, 2011, as from time to time
amended, modified and/or restated.
“Transfer Locations” means (a) the Crude Storage Tanks and the Product Storage
Tanks, as each is defined in the Supply and Offtake Agreement and (b) any other
Included Locations (as defined in the Supply and Offtake Agreement) as of the
Termination Date.
All capitalized terms used, but that are not otherwise defined, in the body of
this Agreement shall have the meanings ascribed to such terms in the Supply and
Offtake Agreement.
SECTION 2: ASSIGNMENT AND CONVEYANCE


2.1Assignment and Conveyance. Effective upon the Inventory Transfer Time, Seller
shall assign, transfer and deliver unto the Buyer, its successors and assigns
forever, all of the Seller’s right, title, and interest in and to all of the
Crude and Product Inventory, free and clear of all liens, claims and
encumbrances of any nature, to have and to hold, all of the Seller’s right,
title, and interest in and to the Crude and Product Inventory, together with all
of the rights and appurtenances thereto in anywise belonging, unto the Buyer and
its successors and assigns forever. The Seller, for itself, its successors and
assigns, covenants and agrees to warrant and forever defend good title to the
Crude and Product Inventory, free and clear of all liens, claims and
encumbrances of any nature, against the claims of all parties claiming the same
by, through, or under Seller, but not otherwise, and other than Permitted Liens
(as defined in the Supply and Offtake Agreement).
 
2.2Warranties and Representations of Conveying Party; Disclaimer of Warranties.
2.2.1EXCEPT FOR THE FOREGOING LIMITED SPECIAL WARRANTY OF TITLE, EACH CONVEYANCE
OF CRUDE AND PRODUCT INVENTORY IS MADE AND ACCEPTED WITHOUT ANY WARRANTY OR
REPRESENTATION WHATSOEVER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, REGARDING
THE CRUDE AND PRODUCT INVENTORY INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS
TO THE CONDITION OR MERCHANTABILITY OF SUCH COMMODITY OR FITNESS OF ANY SUCH
COMMODITY FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY DISCLAIMED. THE
BUYER SHALL ACCEPT ALL OF THE CRUDE AND PRODUCT INVENTORY IN ITS “AS IS, WHERE
IS” CONDITION AND “WITH ALL FAULTS.”


2.2.2All representations and warranties of the Seller contained herein shall be
true and correct on and as of the Commencement Date.




3

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SECTION 3: DETERMINATION OF INVENTORY


3.1Inspection. The Independent Inspection Company shall determine and report the
quantity and quality of the entire physical inventory. Promptly upon appointment
of the Independent Inspection Company, Seller shall provide Buyer and the
Independent Inspection Company with all information relating to the Crude and
Product Inventory, including tank and product types and select a date mutually
acceptable to the Parties but in any event no later than five (5) Business Days
prior to the Termination Date, for the Independent Inspection Company to
commence preparing to survey the physical inventory. The cost of the Independent
Inspection Company is to be shared equally by Buyer and Seller.


3.2Physical Inventory.


3.2.1Except as described in Section 3.2.2 below, the Independent Inspection
Company shall conduct a survey of the physical inventory at and as of the
Inventory Transfer Time, and shall conduct the physical inventory pursuant to
its customary procedures and in accordance with the latest ASTM standards and
principles then in effect, provided that the Independent Inspection Company
shall be instructed by the Parties to maximize, to the extent reasonably
practicable, the extent to which tank measurements are conducted on a static
tank basis. Each of Buyer and Seller shall have the right to witness or appoint
a representative to witness on its behalf, the survey of the physical inventory
conducted by the Independent Inspection Company.


3.2.2With respect to volumes located at any Included Third Party Storage Tanks,
any Offsite Crude Storage Tanks or any Offsite Product Storage Tanks, the
physical inventory shall be determined by the operating company unless the
operating company is Buyer, in which case the inventory will be determined as
per Section 3.2.1, at that location based on its normal month-end inventory
determination procedures. With respect to volumes located at any Included Crude
Pipelines or Included Product Pipelines, the physical inventory shall equal the
volume transferred from Seller to Buyer by in-line transfer as specified in the
joint transfer instruction provided by the Parties to such pipeline.


3.3Disputes. Either Party or their respective representatives present at the
survey of the physical inventory conducted by the Independent Inspection Company
at the Inventory Transfer Time may question or dispute the calculations and/or
laboratory results of the Independent Inspection Company. Any questions or
disputes relating to the quantity and the qualitative laboratory results of the
physical inventory shall be resolved by the Independent Inspection Company
within three (3) Business Days after the receipt of the Independent Inspection
Company quantity and quality report and the resolution by the Independent
Inspector Company shall be binding on both Parties. At the end of such period
and following resolution of all quantity and quality disputes, the agreed
quantity and quality entries shall be recorded in the physical inventory report
(the “Inventory Report”) and will become the official quantity and quality
measurements of the Crude and Product Inventory as of the Inventory Transfer
Time. Such recorded quantity shall be adjusted for BS&W and temperature
corrected to 60 degrees Fahrenheit and the volume contained in the Transfer
Locations shall be the “Definitive Termination Date Volume” for purposes of this
Agreement.


4

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






3.4Inventory Report. Within three (3) Business Days after the Inventory Transfer
Time, the Independent Inspection Company shall provide the Parties with the
Inventory Report.


SECTION 4: PAYMENT AND PRICING


4.1Delivery of Estimated Termination Date Value.


(a)
No later than three (3) Business Days prior to the Termination Date, Buyer shall
deliver to Seller a notice containing an estimate of the Crude and Product
Inventory it projects will be available at the Inventory Transfer Time (the
“Projected Inventory”).



(b)
Based on the Projected Inventory and such data as is then reasonably available
and using the applicable Pricing Benchmarks, Seller shall provide Buyer with a
reasonable, good faith estimate of the purchase value for the Crude and Product
Inventory (the “Estimated Termination Date Value”) available at the Inventory
Transfer Time. The Estimated Termination Date Value and all supporting
calculations used to determine it shall be included in the notice delivered to
Buyer pursuant to clause (a) of this Section 4.1.



4.2Payment on the Termination Date. The Estimated Termination Date Value shall
be incorporated into Seller’s payment to Buyer to be made under Section 20.2(b)
of the Supply and Offtake Agreement.


4.3Crude and Product Inventory Sales Statement. Promptly after the Termination
Date, Seller shall calculate the Definitive Termination Date Value using the
data regarding the Crude and Product Inventory provided in the Inventory Report
and deliver to Buyer a statement including such calculated price (the “Sales
Statement”), provided that Seller has obtained the appropriate information for
such calculation. Seller shall use the relevant Step-out Prices to price the
various quantities set forth in the Inventory Report and the Sales Statement
shall include all supporting calculations and documentation used to determine
the Definitive Termination Date Value.


4.3.1Unless Buyer gives notice to Seller on or before the first (1st) Business
Day after Buyer’s receipt of the Sales Statement that Buyer disputes the
Definitive Termination Date Value specified in the Sales Statement, the
Definitive Termination Date Value shall be as specified in the Sales Statement.
If Buyer gives timely notice to Seller that it disputes the Definitive
Termination Date Value specified in the Sales Statement, the Parties shall
consult in good faith and use all reasonable efforts to agree upon the
calculation of the Definitive Termination Date Value. If the Parties have not
agreed on the Definitive Termination Date Value within one (1) Business Day
after Seller’s receipt of Buyer’s dispute notice, either Party shall have the
right to submit such matters as remain in dispute to a single accounting firm as
the Parties shall mutually agree, for final resolution, which resolution shall
be binding upon the Parties, and judgment upon which may be entered in any court
having jurisdiction over the Party against which such determination is sought to
be enforced; provided, however, that the Definitive Termination Date Volume, as
provided in the Inventory Report prepared by the


5

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Independent Inspection Company, shall not be subject to further review or
dispute. The accounting firm’s determination shall be in the form of a written
opinion as is appropriate under the circumstances and shall confirm that the
Definitive Termination Date Volume was rendered in accordance with this Section
4.3. The fees and expenses of such accounting firm for its services in resolving
such dispute shall be borne equally by the Parties.


4.4Crude and Product Inventory Sales Price Adjustment. Upon final determination
of the Definitive Termination Date Value pursuant to Section 4.3, such amount
shall be incorporated into the payment made under Section 20.2(c) of the Supply
and Offtake Agreement.


4.5Deferred Portion. Upon the Termination Date, Seller shall pay to Buyer the
Deferred Portion, irrespective of whether Seller makes any payments to Buyer
pursuant to Section 4.4 above.


4.6Taxes.


4.6.1Buyer shall pay and indemnify and hold Seller harmless against, the amount
of all sales, use, gross receipts, value added, severance, ad valorem, excise,
property, spill, environmental, transaction-based, or similar taxes, duties and
fees, howsoever designated (each, a “Tax” and collectively, “Taxes”) regardless
of the taxing authority, and all penalties and interest thereon, paid, owing,
asserted against, or incurred by Seller directly or indirectly with respect to
the Crude Oil procured and sold, and the Products purchased and resold, and
other transactions contemplated hereunder to the greatest extent permitted by
applicable law; in the event that Buyer is not permitted to pay such Taxes, the
amount due hereunder shall be adjusted such that Buyer shall bear the economic
burden of the Taxes. Buyer shall pay when due such Taxes unless there is an
applicable exemption from such Tax, with written confirmation of such Tax
exemption to be contemporaneously provided to Seller. To the extent Seller is
required by law to collect such Taxes, one hundred percent (100%) of such Taxes
shall be added to invoices as separately stated charges and paid in full by
Buyer in accordance with this Agreement, unless Buyer is exempt from such Taxes
and furnishes Seller with a certificate of exemption; provided, however, that
(i) the failure of Seller to separately state or collect Taxes from the Buyer
shall not alter the liability of the Buyer for Taxes and (ii) Seller shall only
be liable for Taxes if and to the extent that Taxes have been separately stated
and collected from the Buyer. Seller shall be responsible for all taxes imposed
on Seller’s net income.


4.6.2If Buyer disagrees with Seller’s determination that any Tax is due with
respect to transactions under this Agreement, Buyer shall have the right to seek
a binding administrative determination from the applicable taxing authority, or,
alternatively, Buyer shall have the right to contest any asserted claim for such
Taxes in its own name, subject to its agreeing to indemnify Seller for the
entire amount of such contested Tax (including any associated interest and/or
late penalties) should such Tax be deemed applicable. Seller agrees to
reasonably cooperate with Buyer, at Buyer’s cost and expense, in the event Buyer
determines to contest any such Taxes.


4.6.3Buyer and Seller shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Seller with
respect to such asserted liability shall be under Seller’s direction but Buyer
shall be consulted. Any legal proceedings or any other action against Buyer with
respect to such asserted liability


6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




shall be under the Buyer’s direction but Seller shall be consulted. In any
event, the Parties shall fully cooperate with each other as to the asserted
liability. Each party shall bear all the reasonable costs of any action
undertaken by the other at the Party’s request.


4.6.4Any other provision of this Agreement to the contrary notwithstanding, this
Section 4.5 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.


SECTION 5: MISCELLANEOUS


5.1Assignment. This Agreement shall inure to the benefit of and be binding upon
the Parties hereto, their respective successors and permitted assigns.


(a)
Buyer shall not assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
without the express written consent of the Seller. Seller may, without the
Buyer’s consent, assign and delegate all of the Seller’s rights and obligations
hereunder to (i) any Affiliate of the Seller, provided that the obligations of
such Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii)
any non-Affiliate Person that succeeds to all or substantially all of its assets
and business and assumes the Seller’s obligations hereunder, whether by
contract, operation of law or otherwise, provided that the creditworthiness of
such successor entity is equal or superior to the creditworthiness of the Seller
(taking into account any credit support for the Seller) immediately prior to
such assignment. Any other assignment by the Seller shall require the Buyer’s
consent.



(b)
Any attempted assignment in violation of this Section 5 shall be null and void
ab initio and the non-assigning Party shall have the right, without prejudice to
any other rights or remedies it may have hereunder or otherwise, to terminate
this Agreement effective immediately upon notice to the Party attempting such
assignment.



5.2Termination. If an Event of Default has occurred and is continuing under the
Supply and Offtake Agreement, then Seller (if Buyer is the Defaulting Party
thereunder) or Buyer (if Seller is the Defaulting Party thereunder) shall have
the right, immediately and at any time(s) thereafter, to terminate this
Agreement and to exercise any rights and remedies provided for under or in
connection with the Supply and Offtake Agreement or any other agreement to which
Seller and Buyer are parties, or at law or equity.


5.3Notices. All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to the other Party’s email address set forth in
Schedule M of the Supply and Offtake Agreement, or on the following Business Day
if sent by nationally recognized overnight courier to the other


7

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Party’s address set forth in Schedule M of the Supply and Offtake Agreement and
to the attention of the person or department indicated. A Party may change its
address or email address by giving written notice in accordance with this
Section, which is effective upon receipt.


5.4Severability. In the event any portion of this Agreement shall be found by a
court of competent jurisdiction to be unenforceable, that portion of this
Agreement will be null and void and the remainder of this Agreement will be
binding on the Parties as if the unenforceable provisions had never been
contained herein.


5.5Waiver; Limitation of Liability.
  
5.5.1The delay or failure of any Party to enforce any of its rights under this
Agreement arising from any default or breach by the other Party shall not
constitute a waiver of any such default, breach, or any of the Party’s rights
relating thereto. No custom or practice which may arise between the Parties in
the course of operating under this Agreement will be construed to waive any
Parties’ rights to either ensure the other Party’s strict performance with the
terms and conditions of this Agreement, or to exercise any rights granted to it
as a result of any breach or default under this Agreement. Neither Party shall
be deemed to have waived any right conferred by this Agreement or under any
applicable law unless such waiver is set forth in a written document signed by
the Party to be bound, and delivered to the other Party. No express waiver by
either Party of any breach or default by the other Party shall be construed as a
waiver of any future breaches or defaults by such other Party.


5.5.2IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS,
ARISING UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


5.6Entire Agreement; Amendment. The terms of this Agreement, together with the
Exhibits hereto constitute the entire agreement between the Parties with respect
to the matters set forth in this Agreement, and no representations or warranties
shall be implied or provisions added in the absence of a written agreement to
such effect between the Parties. This Agreement shall not be modified or changed
except by written instrument executed by the Parties’ duly authorized
representatives.


5.7Choice of Law; Dispute Resolution.


5.7.1This Agreement shall be governed by, construed and enforced under the laws
of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.


5.7.2All controversies or disputes arising out of and related to this Agreement
shall be resolved in accordance with the dispute resolution procedures set forth
in the Supply and Offtake Agreement.


8

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






5.7.3This Agreement is executed and delivered in connection with a closing of
the transactions referenced herein which is occurring in the state of New York,
and all parties acknowledge and agree that this Agreement is not valid, binding
and enforceable until accepted and approved by Seller in New York.


5.8Counterparts. This Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.


5.9Further Assurances. Both Seller and Buyer agree to execute and deliver, from
time to time, such other and additional instruments, notices, transfer orders
and other documents, and to do all such other and further acts and things as may
be necessary to more fully and effectively transfer and assign the Crude and
Product Inventory to Buyer.


5.10Third Party Consents. The assignment and conveyance set forth in this
Agreement shall not constitute an assignment or transfer of any of the Crude and
Product Inventory if an attempted assignment thereof without the prior consent
of a third party would result in a termination thereof, unless and until such
consent shall have been obtained, at which time such asset(s) shall be and is
hereby deemed to be transferred and assigned to Buyer in accordance herewith.


5.11Jurisdiction; Consent to Service of Process; Waiver. Each of the Parties
hereto agrees, subject to Section 5.7, that they each hereby irrevocably submits
to the exclusive jurisdiction of any federal or state court of competent
jurisdiction situated in the City of New York, and to service of process by
certified mail, delivered to the Party at the address indicated in Schedule M of
the Supply and Offtake Agreement. Each Party hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile. Each of the
Parties waives, to the fullest extent permitted by applicable law, any right it
may have to a trial by jury in respect of any proceedings relating to this
Agreement.




[Remainder of page intentionally left blank]


9

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.








The Parties hereto have executed this Agreement on the date first above written,
to be effective as of the date first written above.


J. ARON & COMPANY
 
By:
 
Name:
 
Title:
 





LION OIL COMPANY
 
 
By:
 
Name:
 
Title:
 





10

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






Schedule S
Shipping Dock Report


Distribution
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
From Friday, April 01, 2011 to Thursday, April 21, 2011


Dock
Products
 
 
Daily Volume
MTD Volume
 
 
Name
Description
 
 
Gallons
Barrels
Gallons
Barrels
 
 
 
 
 
 
 
 
DS001
DS001 - GASOLINE TRUCKS
 
 
 
 
 
 
 
 
 
 
12051-00
87 OCTANE REGULAR GASOLINE
222,132
5,289
4,326,417
103,010
 
 
 
 
 
 
 
 
13055-00
92 OCTANE PREMIUM GASOLINE
0
0
23,759
566
 
 
 
 
 
 
 
 
13063-00
93 OCTANE SUPER PREMIUM GASOLINE
10,424
248
187,834
4,472
 
 
 
 
 
 
 
 
14000-00
89 OCTANE MID-GRADE GASOLINE
994
24
61,581
1,466
 
 
 
 
 
 
 
 
31561-00
DIESEL - ULTRA LO SULFUR
 
210,917
5,022
4,170,870
99,306
 
 
 
 
 
 
 
 
31562-00
DEISEL - ULTRA LOW SULFUR DYED
89,889
2,140
1,756,842
41,830
 
 
 
 
534,356
12,723
10,527,303
250,650
 
 
 
 
 
 
 
 
DS003
DS003 - 111 & 219 WEST RACK
 
 
 
 
 
 
 
 
 
 
 
06401-26
140/160 PEN ASPHALT
 
84,261
2,006
1,247,560
29,704
 
 
 
 
 
 
 
 
06401-28
PG 64-22
 
 
91,906
2,188
1,824,095
43,431
 
 
 
 
176,167
4,194
3,071,655
73,135
 
 
 
 
 
 
 
 
DS004
DS004 - PMA NORTH RACK
 
 
 
 
 
 
 
 
 
 
 
 
06401-29
PG70-22A
 
 
6,205
148
552,828
13,163
 
 
 
 
 
 
 
 
06401-31
PG70-22M/PAC30
 
5,781
138
40,557
966
 
 
 
 
 
 
 
 
06401-32
PG70-22S
 
 
22,812
543
317,379
7,557
 
 
 
 
34,798
829
910,764
21,685
 
 
 
 
 
 
 
 
DS007
DS007 - PUMPHOUSE TRUCKS
 
 
 
 
 
 
 
 
 
 
 
 
07201-00
CARBON BLACK OIL
 
76,367
1,818
719,163
17,123
 
 
 
 
 
 
 
 
 
 
 
 
76,367
1,818
719,163
17,123
 
 
 
 
 
 
 
 



Schedule S - 1

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Dock
Products
 
 
Daily Volume
MTD Volume
 
 
Name
Description
 
 
Gallons
Barrels
Gallons
Barrels
 
 
 
 
 
 
 
 
DS009
DS009 - LIGHT OIL TREATER TRUCKS
 
 
 
 
 
 
 
 
 
 
 
 
02801-00
SODIUM HYDROSULFIDE
 
51,556
1,228
644,660
15,349
 
 
 
 
 
 
 
 
03029-00
SPENT ACID
 
 
12,323
293
168,867
4,021
 
 
 
 
 
 
 
 
 
 
 
 
63,879
1,521
813,527
19,370
 
 
 
 
 
 
 
 
DS010
DS010 - ACID TANKCARS
 
 
 
 
 
 
 
 
 
 
 
 
 
02801-00
SODIUM HYDROSULFIDE
 
0
0
54,351
1,294
 
 
 
 
0
0
54,351
1,294
 
 
 
 
 
 
 
 
DS014
DS014 - CUTBACK TANKCARS
 
 
 
 
 
 
 
 
 
 
 
 
06011-02
250/300 VIS FLUX
 
0
0
2,871,440
68,368
 
 
 
 
0
0
2,871,440
68,368
 
 
 
 
 
 
 
 
DS019
DS019 - C3 TRUCKS
 
 
 
 
 
 
 
 
 
 
 
 
 
02101-00
PROPANE
 
 
8,657
206
229,396
5,462
 
 
 
 
8,657
206
229,396
5,462
 
 
 
 
 
 
 
 
DS020
DS020 - C3= TRUCKS
 
 
 
 
 
 
 
 
 
 
 
 
 
02200-00
PROPANE-PROPYLENE
 
61,226
1,458
1,229,681
29,278
 
 
 
 
61,226
1,458
1,229,681
29,278
 
 
 
 
 
 
 
 
DS021
DS021 - SULFUR TRUCKS
 
 
 
 
 
 
 
 
 
 
 
 
 
07226-00
Sulfur
 
 
6,445
153
208,338
4,960
 
 
 
 
6,445
153
208,338
4,960
 
 
 
 
 
 
 
 
DS022
DS022 - 56 RACK TRUCKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
06011-02
250/300 VIS FLUX
 
297,794
7,090
6,001,419
142,891
 
 
 
 
297,794
7,090
6,001,419
142,891
 
 
 
 
 
 
 
 
DS036
OFFSITE HENDERSON SHIPMENTS
 
 
 
 
 
 
 
 
 
 
 
06430-00
PG 64-22 (HEN)
 
27,718
660
581,495
13,845
 
 
 
 
 
 
 
 
06431-00
AC-15P
 
 
0
0
18,575
442
 
 
 
 
 
 
 
 
 
 
 
 
27,718
660
600,070
14,287



Schedule S - 2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Dock
Products
 
 
Daily Volume
MTD Volume
 
 
Name
Description
 
 
Gallons
Barrels
Gallons
Barrels
 
 
 
 
 
 
 
 
DS038
OFFSITE MUSKOGEE SHIPMENTS
 
 
 
 
 
 
 
 
 
 
 
06401-28
PG 64-22
 
 
17,349
413
138,237
3,291
 
 
 
 
 
 
 
 
06401-30
PG70-22
 
 
0
0
45,884
1,092
 
 
 
 
 
 
 
 
06401-33
PG76-22
 
 
5,788
138
5,788
138
 
 
 
 
 
 
 
 
06501-01
PG 64-22OK
 
 
51,520
1,227
819,786
19,519
 
 
 
 
 
 
 
 
06501-02
PG 70-28 OK
 
 
24,088
574
135,806
3,233
 
 
 
 
 
 
 
 
06501-03
PG 76-28 OK
 
 
0
0
277,395
6,605
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
06501-07
STY-206
 
 
0
0
40,857
973
 
 
 
 
 
 
 
 
 
 
 
 
98,745
2,351
1,463,753
34,851
 
 
 
 
 
 
 
 
DS044
DS044 - PMA SOUTH RACK
 
 
 
 
 
 
 
 
 
 
 
 
06401-33
PG76-22
 
 
12,470
297
116,774
2,780
 
 
 
 
 
 
 
 
 
 
 
 
12,470
297
116,774
2,780
 
 
 
 
 
 
 
 
DSTET
DSTET - TET P/L SHIPMENTS
 
 
 
 
 
 
 
 
 
 
 
12051-00
87 OCTANE REGULAR GASOLINE
1,508,010
35,905
20,300,406
483,343
 
 
 
 
 
 
 
 
13063-00
93 OCTANE SUPER PREMIUM GASOLINE
0
0
1,262,058
30,049
 
 
 
 
 
 
 
 
31561-00
DIESEL - ULTRA LO SULFUR
1,282,386
30,533
19,668,726
468,303
 
 
 
 
2,790,396
66,438
41,231,190
981,695



Date Reconciled: Friday, April 22, 2011 10:54:00 AM
Print Date: Friday, April 22, 2011 4:22:06 PM
Printed By: PHILIPS




Schedule S - 3

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE T

 
 
 
 
 
 
 
 
 
 
EXCLUDED TRANSACTION TRADE SHEET
 
 
 
 
Trade Date (Month/Day/Year):
[MM/DD/YYYY]
 
 
 
 
 
 
Ticket No.
#
 
 
 
 
Excluded Transaction Type:
[Buy/Sell]
 
[Stand-Alone Trade/One of a Group]
 
 
 
 
 
 
 
 
 
 
 
Note: In evaluating whether a proposed Excluded Transaction is permitted, it is
understood that a "Buy" will reduce the volume to be shipped from the Storage
Facilities for the period listed, and a "Sell" will increase the volume to be
shipped from the Storage Facilities for the period listed.
 
 
 
 
 
 
 
Contact:
[Aron Contact]
Phone No#
[###-###-####]
 
 
 
 
FOR PRODUCT
 
 
 
 
 
 
 
 
Quantity:
 
Unit / Conversion:
[Barrels]
 
Product Description:
 
 
Specifications (Grade):
 
 
Shipping Method:
 
 
 
 
 
 
 
 
Location/Pipeline:
 
 
Pipeline:
 
 
Cycle:
[If Applicable]
 
Delivery Period:
 
 
 
 
 
 
 
 
 
 
 
Comments:
 
    





4

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule U


Available Storage and Transportation Arrangements


The Available Storage and Transportation Arrangements listed below (as modified
or amended) and all agreements or instruments related thereto, entered into in
connection with the transactions contemplated in this Agreement, include the
facilities and locations that are subject to the Required Storage and
Transportation Arrangements described in the Supply and Offtake Agreement as
well as other facilities and locations.


1.
[*CONFIDENTIAL*] dated [*CONFIDENTIAL*] between [*CONFIDENTIAL*] and
[*CONFIDENTIAL*]

2.
Amendment No. 3 to [*CONFIDENTIAL*] dated [*CONFIDENTIAL*] between
[*CONFIDENTIAL*] and [*CONFIDENTIAL*]

3.
Amendment No. 2 to the [*CONFIDENTIAL*] dated [*CONFIDENTIAL*] between
[*CONFIDENTIAL*] and [*CONFIDENTIAL*]

4.
Amendment No. 2 to the [*CONFIDENTIAL*] dated [*CONFIDENTIAL*] between
[*CONFIDENTIAL*] and [*CONFIDENTIAL*]

5.
Amended and Restated [*CONFIDENTIAL*] dated [*CONFIDENTIAL*] among
[*CONFIDENTIAL*], [*CONFIDENTIAL*] and [*CONFIDENTIAL*]

6.
All of the Required MLP Arrangements (as defined in the Agreement).

7.
Terminalling Services Agreement (Memphis Terminal) dated November 7, 2012 among
Lion Oil Company, Delek Logistics Operating, LLC, and J. Aron & Company.

8.
[*CONFIDENTIAL*] dated [*CONFIDENTIAL*] by and between [*CONFIDENTIAL*], as
lessor, and [*CONFIDENTIAL*], as lessee ([*CONFIDENTIAL*])

9.
[*CONFIDENTIAL*] dated [*CONFIDENTIAL*] among [*CONFIDENTIAL*], [*CONFIDENTIAL*]
and [*CONFIDENTIAL*]

10.
[*CONFIDENTIAL*] dated [*CONFIDENTIAL*] among [*CONFIDENTIAL*], [*CONFIDENTIAL*]
and [*CONFIDENTIAL*]

11.
[*CONFIDENTIAL*] dated [*CONFIDENTIAL*], [*CONFIDENTIAL*], [*CONFIDENTIAL*] and
[*CONFIDENTIAL*]

12.
All pipelines and terminals referenced on Schedules V and W to this Agreement

13.
Shipper status on the [*CONFIDENTIAL*] and [*CONFIDENTIAL*], and storage rights
as terminals located at various points along such systems

14.
[*CONFIDENTIAL*] with [*CONFIDENTIAL*] regarding the [*CONFIDENTIAL*]

15.
Various asphalt terminalling contracts for facilities in Oklahoma and Tennessee





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




16.
[*CONFIDENTIAL*] dated [*CONFIDENTIAL*] between [*CONFIDENTIAL*] and
[*CONFIDENTIAL*]

17.
[*CONFIDENTIAL*] dated [*CONFIDENTIAL*] among [*CONFIDENTIAL*], [*CONFIDENTIAL*]
and [*CONFIDENTIAL*]







--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






Schedule V-2


Aron Crude Receipts Pipelines
1.
[*CONFIDENTIAL*]

2.
[*CONFIDENTIAL*]

3.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

4.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

5.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

c.
[*CONFIDENTIAL*]

6.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

c.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

7.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

8.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

9.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]







--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




10.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

11.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

ii.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

ii.
[*CONFIDENTIAL*]

c.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

12.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

13.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

ii.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

ii.
[*CONFIDENTIAL*]

14.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]







--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule V-3


Aron Crude Receipts Pipelines
1.
[*CONFIDENTIAL*]

2.
[*CONFIDENTIAL*]

3.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

4.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

5.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

c.
[*CONFIDENTIAL*]

6.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

c.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

7.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

8.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

9.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

10.
[*CONFIDENTIAL*]    

a.
[*CONFIDENTIAL*]





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




b.
[*CONFIDENTIAL*]

11.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

ii.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

ii.
[*CONFIDENTIAL*]

c.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

12.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

13.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

ii.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

ii.
[*CONFIDENTIAL*]

14.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]







--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SCHEDULE W
Product Pipeline System / Included Terminals
1.
El Dorado Pipeline (Products)

2.
El Dorado Terminal

3.
Memphis Terminal (Asphalt)

4.
Henderson Terminal

5.
Muskogee Terminal

6.
Frontier Terminal (Muskogee)

7.
DKL - North Little Rock, AR (Terminal)

8.
DKL - Memphis, TN (Terminal)

9.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

c.
[*CONFIDENTIAL*]

d.
[*CONFIDENTIAL*]

e.
[*CONFIDENTIAL*]

f.
[*CONFIDENTIAL*]

g.
[*CONFIDENTIAL*]

h.
[*CONFIDENTIAL*]

i.
[*CONFIDENTIAL*]

j.
[*CONFIDENTIAL*]

k.
[*CONFIDENTIAL*]

l.
[*CONFIDENTIAL*]

10.
[*CONFIDENTIAL*]

a.
[*CONFIDENTIAL*]

b.
[*CONFIDENTIAL*]

c.
[*CONFIDENTIAL*]

d.
[*CONFIDENTIAL*]







Schedule W

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule X
Execution Version


MARKETING AND SALES AGREEMENT
This Marketing and Sales Agreement (the “Agreement”) is made as of the
Commencement Date, between J. Aron & Company (“Aron”), a general partnership
organized under the laws of New York and located at 200 West Street, New York,
New York 10282-2198, and Lion Oil Company (the “Company”), a corporation
organized under the laws of Arkansas located at 7102 Commerce Way, Brentwood,
Tennessee 37027 (each referred to individually as a “Party” or collectively as
the “Parties”).
WHEREAS, the Company owns and operates a crude oil refinery located in El
Dorado, Arkansas (the “Refinery”) for the processing and refining of crude oil
and other petroleum feedstocks and the recovery therefrom of refined products;
WHEREAS, the Parties are parties to the Supply and Offtake Agreement (as defined
below) pursuant to which, among other things, the Company shall sell and deliver
refined products to Aron and Aron shall purchase and receive from the Company
refined products produced by the Refinery (other than certain excluded products)
pursuant to the terms and conditions set forth in the Supply and Offtake
Agreement;
WHEREAS, the Parties have agreed that, for the term of the Supply and Offtake
Agreement, the Company will provide professional consulting, liaison, and other
related services to assist Aron in the marketing and sale of the refined
products acquired by Aron under the Supply and Offtake Agreement upon the terms
and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Aron
and the Company do hereby agree as follows:
ARTICLE 1.
DEFINITIONS AND CONSTRUCTION


1.1Definitions.


For purposes of this Agreement, including the forgoing recitals, the following
terms shall have the meanings indicated below:
“Affiliate” has the meaning specified in the Supply and Offtake Agreement.
“Aggregate Receipts” has the meaning specified in the Supply and Offtake
Agreement.
“Agreement” or “this Agreement” means this Marketing and Sales Agreement, as may
be amended, modified, supplemented, extended, renewed or restated from time to
time in accordance with the terms hereof.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof, (ii)
any agreement, concession or arrangement with any


1

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Governmental Authority and (iii) any license, permit or compliance requirement,
including Environmental Law, in each case as may be applicable to either Party
or the subject matter of this Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.
“Commencement Date” has the meaning specified in the Supply and Offtake
Agreement.
“Company Purchase Agreement” has the meaning specified in Section 2.4(a).
“Company Purchaser” has the meaning specified in Section 2.4(a).
“Company’s Product Marketing Operations” means the sale and distribution of
gasoline and diesel fuel by the Company in the wholesale and bulk markets, for
purposes of retail operations and third party distribution, via rack sales at
the Refinery, at downstream locations or via exchange to third parties at
downstream locations.
“Covering Transaction” has the meaning specified in Section 2.6.
“Crude Oil” has the meaning specified in the Supply and Offtake Agreement.
“Customer” means any third party purchaser of Product from Aron (other than the
Company or any of its Affiliates).
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“Excluded Transaction” has the meaning specified in Section 2.5.
“Governmental Authority” has the meaning specified in the Supply and Offtake
Agreement.
“Guarantee” has the meaning specified in the Supply and Offtake Agreement.
“Included Transaction” means a transaction identified as such pursuant to
Section 2.2(b).
“Included Third Party Storage Tanks” has the meaning specified in the Supply and
Offtake Agreement.


2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.
“Long Product FIFO Price” means the applicable price for any given Product, as
set forth on Schedule B of the Supply and Offtake Agreement.
“Monthly Excluded Transaction Fee” has the meaning specified in the Supply and
Offtake Agreement.
“Monthly Product Sale Adjustment” has the meaning specified in the Supply and
Offtake Agreement.
“Monthly True-up Amount” has the meaning specified in the Supply and Offtake
Agreement.
“MTD Performance Report” has the meaning specified in the Supply and Offtake
Agreement.
“Operational Volume Range” has the meaning specified in the Supply and Offtake
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Pricing Group” means any of the refined petroleum product groups listed as a
pricing group on Schedule P of the Supply and Offtake Agreement.
“Product Purchase Agreement” means an agreement between Aron and a Customer
providing for the sale by Aron and the purchase by such Customer of an agreed
quantity of a specified Product.
“Product Storage Tanks” has the meaning specified in the Supply and Offtake
Agreement.
“Products” means any of the refined petroleum products listed on Schedule A of
the Supply and Offtake Agreement, as amended from time to time by mutual
agreement of the Parties.
“Refinery Facilities” means all the facilities owned and operated by the Company
located at the Refinery, and any associated or adjacent facility that is used by
the Company to carry out the terms of this Agreement, excluding, however, the
Crude Oil receiving and Products delivery


3

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




facilities, pipelines, tanks and associated facilities owned and operated by the
Company which constitute the Storage Facilities.
“Scheduling and Communications Protocol” means the procedures listed on Schedule
J of the Supply and Offtake Agreement.
“Shortfall Transaction” has the meaning specified in Section 2.6.
“Storage Facilities” mean the storage, loading and offloading facilities owned,
operated, leased or used pursuant to a contractual right of use by the Company
or LOTT including the Crude Storage Tanks, the Product Storage Tanks and the
land, piping, marine facilities, truck facilities and other facilities related
thereto, together with existing or future modifications or additions, which are
excluded from the definition of Refinery or Refinery Facilities. In addition,
the term “Storage Facilities” includes any location where a storage facility is
used by the Company or LOTT to store or throughput Crude Oil or Products except
those storage, loading and offloading facilities owned, operated, leased or used
pursuant to a contractual right of use by the Company or LOTT which are used
exclusively to store Excluded Materials.
“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, among the Company, LOTT and Aron, pursuant to which
the Company and LOTT shall grant to Aron an exclusive right to use the Storage
Facilities in connection with the Supply and Offtake Agreement.
“Storage Tanks” means, collectively, the Crude Storage Tanks and the Product
Storage Tanks, as defined in the Supply and Offtake Agreement.
“Supply and Offtake Agreement” means the Supply and Offtake Agreement by and
among Aron, the Company and LOTT, dated as of April 29, 2011, as amended,
modified and/or restated from time to time.
“Target Month End Product Volume” has the meaning specified in the Supply and
Offtake Agreement.
1.2Construction of Agreement.


(a)Unless otherwise specified, all references herein are to the Articles and
Sections to this Agreement.


(b)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.


(c)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or words having similar import.


(d)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.




4

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(e)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.


(f)A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.






(g)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.


(h)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
re-enacted from time to time.


(i)Unless otherwise expressly stated herein, any reference to “volume” shall be
deemed to refer to the net volume.


(j)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.


1.3Acknowledgement. The Parties acknowledge that they and their counsel have
reviewed and revised this Agreement and that no presumption of contract
interpretation or construction shall apply to the advantage or disadvantage of
the drafter of this Agreement.


ARTICLE 2.
MARKETING OF PRODUCTS


2.1Marketing Services.


(a)The Company agrees to assist in marketing Products by serving as a liaison
between Aron and potential Customers with respect to term and spot sales of
Products to such Customers in accordance with the terms hereof. The Company
agrees to maintain a staff of employees (the “Staff”) at the Refinery that is
experienced and knowledgeable in marketing and selling refined petroleum
products and distribution operations. The Staff and designated employees of Aron
shall work cooperatively with each other to generate sales of Products as
contemplated by the terms of this Agreement. All of the services to be provided
by the Company to Aron shall be performed in, or the product or benefit thereof
delivered to, Arkansas, Tennessee or New York State.
(b)Subject to the terms and conditions set forth herein, the Company shall
endeavor in a commercially reasonable manner to arrange for Product sales in
such volumes so that, as of the end of each calendar month, the volume of each
Product held by Aron in the Product Storage Tanks is as close as reasonably
practicable to the Target Month End Product Volume for such Product.


2.2Included Transactions.




5

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(a)From time to time during the term of this Agreement, the Company may identify
potential Customers who wish to enter into Product Purchase Agreements with
Aron. The Company may discuss with any such potential Customer the price,
quantity, delivery period or periods, product grade and other material terms on
which such potential Customer is prepared to agree to a Product Purchase
Agreement. The Company shall have no authority to bind Aron to, or enter into on
Aron’s behalf, any Product Purchase Agreement and shall not represent to any
potential Customer that it has such authority. If the Company has negotiated an
offer from a potential Customer to enter into a Product Purchase Agreement that
complies with the terms and conditions hereof, the Company shall apprise Aron in
writing of the terms of such offer and Aron shall promptly determine and advise
the Company as to whether Aron desires to accept such offer. For each such offer
presented to Aron, the Company shall prepare and provide to Aron a trade ticket
listing the proposed Customer, price, quantity, delivery period(s), product
grade and other material terms of such offer in the form prescribed in Schedule
J.


(b)If Aron desires to accept any such offer, then Aron shall endeavor to
promptly communicate its formal acceptance of such offer directly to the
potential Customer so that Aron may establish a binding agreement between Aron
and such potential Customer. If a binding agreement is so established to Aron’s
satisfaction, then Aron will seek to finalize and confirm such Product Purchase
Agreement using its ordinary documentation and confirmation procedures. If such
a Product Purchase Agreement is entered into by Aron, the definitive terms and
conditions thereof shall be exclusively those terms and conditions agreed to by
Aron, without regard to any terms and conditions previously discussed between
the Company and such Customer; provided, however, that in the event the pricing
terms agreed by Aron differ from those negotiated by the Company and offered to
Aron, Aron will utilize the price negotiated by the Company and offered to it
for purposes of calculating the Aggregate Receipts for purposes of computing the
Monthly Product Sale Adjustment. Any Product Purchase Agreement entered into
pursuant to this Section 2.2 shall be an “Included Transaction” for purposes of
this Agreement. If Aron enters into a Product Purchase Agreement, it shall
promptly confirm this to the Company by sending to the Company an email
confirmation notifying the Company that a transaction has been executed on the
basis of the relevant trade ticket. In addition, if the relevant Customer has
consented to Aron sharing copies of such Product Purchase Agreement with the
Company, then Aron shall provide a copy thereof to the Company.


(c)In lieu of entering into a proposed Product Purchase Agreement with a
potential Customer, Aron may elect to execute an Excluded Transaction for the
quantity covered by such proposed Product Purchase Agreement, provided that such
Excluded Transaction shall be subject to the following terms and conditions: (i)
Aron shall promptly advise the Company in writing of its election to effect such
an Excluded Transaction; (ii) notwithstanding anything to the contrary in
Section 2.5(b) hereof or Section 7.8 of the Supply and Offtake Agreement, no
Monthly Excluded Transaction Fee shall be due with respect to the quantity
subject to such Excluded Transaction, (iii) notwithstanding anything to the
contrary in Section 2.5(c) hereof, no adjustment shall be made to any Target
Month End Product Volume as a result of such Excluded Transaction and (iv) for
purposes of clause (y) of the definition of Aggregate Receipts in the Supply and
Offtake Agreement, the aggregate purchase price under such proposed Product
Purchase Agreement shall be included as contemplated thereby.




6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(d)Aron may, in its discretion, acting in good faith, elect to reject any such
offer to enter into a Product Purchase Agreement. Aron’s decision to reject any
such offer shall be based on such factors and considerations as Aron deems
relevant, which may include (without limitation) the proposed commercial terms,
credit considerations (including credit quality and credit limits), reputational
considerations, prior or current interactions between Aron and the proposed
Customer, the presence or absence of trading documentation between Aron and the
proposed Customer, the presence or absence of a pre-existing trading
relationship with the proposed Customer or the suitability of the proposed
Customer for such transaction. Aron reserves the right to accept or reject any
potential transaction with such counterparty in accordance with this Section
(d); provided that, Aron shall not refuse to trade with any counterparty based
solely on the fact that such trade was presented to it by the Company hereunder
where, at such time, Aron would otherwise have traded with such counterparty on
such terms and under all other applicable policies and limitations.


2.3Additional Transaction Terms and Guidelines. When identifying potential
Product Purchase Agreements, the Company shall use commercially reasonable
efforts to comply with any guidelines that Aron may from time to time provide to
the Company, in writing, to be observed by the Company when identifying
potential Product Purchase Agreements.


2.4Sales to the Company.


(a)The Company, or an Affiliate of the Company (a “Company Purchaser”), intends
to purchase Product from Aron for purposes of the Company’s Product Marketing
Operations. In addition, in the event that Aron elects not to enter into any
Product Purchase Agreement with a Customer proposed by the Company to Aron
pursuant to Section 2.2, and at such time the Company has reasonably determined
that Product sales are being made at an insufficient rate to permit the Refinery
to continue its ordinary commercial operations, then a Company Purchaser may, at
its election, enter into an agreement with such proposed Customer for the sale
of Product and the Company Purchaser shall be permitted to purchase Product from
Aron necessary to supply such proposed Customer at a price equal to the
applicable Long Product FIFO Price (as defined in Schedule B to the Supply and
Offtake Agreement).


(b)If, in Aron’s judgment, any proposed sale to a Company Purchaser under
Section 2.4(a) involves a bulk quantity, taking into account the quantities
generally subject to transactions being entered into by Company Purchasers under
Section 2.4(a), then Aron may require that such bulk quantity transaction be
separately confirmed and settled between Aron and such Company Purchaser. Any
such separately confirmed and settled transaction shall be a “Company Purchase
Agreement” hereunder. Aron shall have the right to require that a Company
Purchaser provide Aron with documentation and other diligence before entering
into any such Company Purchase Agreement.


(c)The parties acknowledge and agree that the purchase price payable by the
Company Purchaser to Aron under a Company Purchase Agreement shall be the
purchase price specified in the confirmation for such transaction.




7

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(d)The purchase price for any Product delivered to or lifted by the Company that
is not subject to a Company Purchase Agreement shall be determined and paid to
Aron in accordance with the provisions of the Supply and Offtake Agreement.


(e)The Company shall be permitted to purchase Product from Aron to the extent
necessary to meet its obligations for the Company’s Product Marketing
Operations.


(f)The Parties acknowledge that, for any Product that a Company Purchaser buys
from Aron without a Company Purchase Agreement, title to such Product shall pass
to such Company Purchaser as such Product leaves the relevant outlet flange or
other delivery point at which delivery is made to such Company Purchaser, at
which point such Company Purchaser may further transfer title to such Product
without restriction hereunder.


2.5Excluded Transactions.


(a)Subject to retaining a sufficient quantity of Product to satisfy its
obligations under outstanding Product Purchase Agreements, Company Purchase
Agreements and normal rack sales activity expected to be executed and delivered
during such month, Aron may, from time to time and in its discretion, sell or
buy quantities of Products in transactions not introduced to Aron pursuant to
Section 2.2(a) above (each, an “Excluded Transaction”), provided that Aron may
not enter into an Excluded Transaction if, at such time and based on such
information as is then reasonably available to Aron, Aron determines that such
Excluded Transaction:




(i)would result in the volume of Products held by Aron in the Product Storage
Tanks at any point in time being less than the minimum volume or more than the
maximum volume of the Operational Volume Range for the relevant Product;


(ii)would cause the aggregate quantity of Products scheduled to be delivered
during any pipeline delivery cycle to exceed the applicable aggregate limit
available to the Company for deliveries of such Product during such cycle; or


(iii)would result in sales commitments for any particular Products exceeding the
quantity of such Product expected to be available for delivery at any point in
time.


At least two (2) days prior to entering into one or more Excluded Transactions,
Aron shall advise the Company that Aron wishes to enter into such Excluded
Transaction or Excluded Transactions and provide the Company with a trade sheet,
in the form of Schedule T to the Supply and Offtake Agreement (an “Excluded
Transaction Trade Sheet”), setting forth certain of the material terms of each
such proposed Excluded Transaction. The Company agrees that it shall promptly
review each such Excluded Transaction Trade Sheet and advise Aron if it has
determined, on a commercially reasonable basis, that an operational or
logistical reason would interfere in a material respect with the fulfillment of
each such proposed Excluded Transaction; provided that, if Aron wishes to enter
into more than one Excluded Transaction, the Company shall take into account the
combined effect of all such Excluded Transactions in considering any operational
or logistical concerns. If the Company does not promptly advise Aron of any such
operational or logistical concerns or if Aron and the Company resolve any such
concerns that the Company has promptly raised, then Aron may proceed with such
proposed Excluded Transaction or Excluded Transactions. Promptly after entering
into an Excluded Transaction, Aron will advise the Company of the Product
quantities and delivery periods for that Excluded Transaction.


8

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(b)The Monthly Excluded Transaction Fee (as defined in the Supply and Offtake
Agreement) shall be due from Aron to the Company as part of the Monthly True-up
Amount determined under the Supply and Offtake Agreement.


(c)For any calendar month in which quantities of Products are delivered by Aron
under one or more Excluded Transactions entered into during such month, the
Target Month End Product Volume of any such Product for the end of such month
shall be reduced by the aggregate net quantity of such Product so delivered.


(d)To confirm the intended scope of the term Excluded Transaction, the parties
acknowledge and agree that Excluded Transactions apply only to quantities of
Products held in the Product Storage Tanks and not to any other transactions
involving fuels to which Aron may be a party.


2.6Effect of Covering Transactions. If, as a result of the Company’s failure to
produce the quantities of Product projected under the Supply and Offtake
Agreement or the Company’s failure to comply with its obligations under this
Agreement, Aron retains insufficient quantities of Product to comply with its
obligations to any third parties or the Company, whether under Product Purchase
Agreements, Company Purchase Agreements or Excluded Transactions (each, a
“Shortfall Transaction”) and Aron procures Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (each such procurement, a “Covering Transaction”), then
notwithstanding anything to the contrary herein and in the Supply and Offtake
Agreement, neither such Shortfall Transaction nor such Covering Transaction
shall constitute an Included Transaction or an


Excluded Transaction for purposes this Agreement or the Supply and Offtake
Agreement; provided that the foregoing shall not in any way limit any amount
that is due pursuant to Section 7.6 of the Supply and Offtake Agreement.


ARTICLE 3.
MONTHLY TRUE-UP


3.1Monthly True-up Amounts. The Monthly True-up Amount for all Products sold
pursuant to this Agreement shall be calculated pursuant to Sections 7.5, 7.6,
7.7 and 7.8 of the Supply and Offtake Agreement.


ARTICLE 4.
CREDIT REQUIREMENTS


4.1Credit Support. The parties acknowledge and agree that the Guarantee provided
in connection with the Supply and Offtake Agreement constitutes credit support
for the Company’s obligations under this Agreement and any Company Purchase
Agreements.


ARTICLE 5.
TERM


5.1This Agreement shall become effective starting at 00:00:01 a.m. CPT on the
Commencement Date and end on the later of the Expiration Date as defined in the
Supply and Offtake Agreement and the last day on which any Crude Oil or Products
owned by Aron are held in the Storage Tanks.


9

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.








ARTICLE 6.
EVENT OF DEFAULT; TERMINATION


6.1Events of Default; Remedies Upon Event of Default.


(a)Notwithstanding any other provision of this Agreement, if any Event of
Default (as defined in the Supply and Offtake Agreement) with respect to the
Company, on the one hand, or Aron, on the other hand (such defaulting Party, the
“Defaulting Party”) has occurred and is continuing, Aron (where the Company is
the Defaulting Party) or the Company (where Aron is the Defaulting Party) (such
non-defaulting Party or Parties, the “Non-Defaulting Party”) may, without
notice, (i) terminate the Agreement and demand payment of all obligations done
to it hereunder by the Defaulting Party and/or (ii) subject to Section 6.1(b),
exercise any rights and remedies provided or available to the Non-Defaulting
Party under this Agreement or at law or equity, including all remedies provided
under the Uniform Commercial Code and as provided under Section 6.1(c).


(b)No delay or failure on the part of the Non-Defaulting Party in exercising any
right or remedy to which it may be entitled on account of any Event of Default
shall constitute an abandonment of any such right, and the Non-Defaulting Party
shall be entitled to exercise such right or remedy at any time during the
continuance of an Event of Default.


(c)The Non-Defaulting Party’s rights under this Section shall be in addition to,
and not in limitation or exclusion of, any other rights which the Non-Defaulting
Party may have (whether by agreement, operation of law or otherwise), including
any rights of recoupment, setoff, combination of accounts or other rights under
any credit support that may from time to time be provided in connection with
this Agreement. The Defaulting Party shall indemnify and hold the Non-Defaulting
Party harmless from all reasonable costs and expenses, including reasonable
attorney fees, incurred in the exercise of any remedies hereunder.


(d)If an Event of Default has occurred and is continuing, the Non-Defaulting
Party may, without limitation on its rights under this Section, set off amounts
which the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other contract or agreement or
otherwise and whether or not then due).


ARTICLE 7.
COMPLIANCE WITH LAWS


7.1The Company shall be responsible for compliance with all Laws and
Regulations, including the laws and regulations of the Arkansas Department of
Finance and Administration, the Arkansas Oil and Gas Commission, the U.S.
Department of Energy and the U.S. Department of Commerce, applicable to the
manufacture and sale of Products in Arkansas and the exportation of Products
from Arkansas to any other state or foreign country.




10

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




ARTICLE 8.
GOVERNING LAW


8.1This Agreement shall be governed by, construed and enforced under the laws of
the State of New York without giving effect to its conflicts of laws principles
that would require the application of the laws of another state.


8.2Each of the Parties hereby irrevocably submits to the exclusive jurisdiction
of any federal or state court of competent jurisdiction situated in the City of
New York, (without recourse to arbitration unless both Parties agree in
writing), and to service of process by certified mail, delivered to the Party at
the address indicated in Article 10. Each Party hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile.


8.3This Agreement is executed and delivered in connection with a closing of the
transactions referenced herein which is occurring in the state of New York, and
all parties acknowledge and agree that this Agreement is not valid, binding and
enforceable until accepted and approved by Aron in New York.


ARTICLE 9.
ASSIGNMENT


This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their respective successors and permitted assigns.
(a)The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron (taking
into account any credit support for Aron) immediately prior to such assignment.
Any other assignment by Aron shall require the Company’s consent.


(b)Any attempted assignment in violation of this ARTICLE 9 shall be null and
void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.


ARTICLE 10.
NOTICE


All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth in Schedule M of the
Supply and Offtake Agreement, or on the following Business Day if sent by
nationally recognized overnight courier to the other Party’s address set forth
in Schedule M of the Supply and Offtake


11

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Agreement and to the attention of the person or department indicated. A Party
may change its address or email address by giving written notice in accordance
with this Section, which is effective upon receipt.
ARTICLE 11.
NO WAIVER; CUMMULATIVE REMEDIES


(a)The failure of a Party hereunder to assert a right or enforce an obligation
of the other Party shall not be deemed a waiver of such right or obligation. The
waiver by any Party of a breach of any provision of, or Event of Default under,
this Agreement shall not operate or be construed as a waiver of any


other breach of that provision or as a waiver of any breach of another provision
of, Event of Default under, this Agreement, whether of a like kind or different
nature.


(b)Each and every right granted to the Parties under this Agreement or allowed
it by law or equity, shall be cumulative and may be exercised from time to time
in accordance with the terms thereof and Applicable Law.


ARTICLE 12.
MISCELLANEOUS


12.1If any Article, Section or provision of this Agreement shall be determined
to be null and void, voidable or invalid by a court of competent jurisdiction,
then for such period that the same is void or invalid, it shall be deemed to be
deleted from this Agreement and the remaining portions of this Agreement shall
remain in full force and effect.


12.2The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.


12.3No promise, representation or inducement has been made by either Party that
is not embodied in this Agreement, and neither Party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.


12.4Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.


12.5Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.


12.6All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Agreement shall survive the expiration or termination
of this Agreement.




12

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




12.7This Agreement may be executed by the Parties in separate counterparts and
initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.


12.8All transactions hereunder are entered into in reliance on the fact this
Agreement and all such transactions constitute a single integrated agreement
between the parties, and the parties would not have otherwise entered into any
other transactions hereunder.


[Remainder of Page Intentionally Left Blank]










13

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




IN WITNESS WHEREOF, each Party hereto as caused this Agreement to be executed by
its duly authorized representative as of the date first above written.




J. ARON & COMPANY
 
By:   /s/ Colleen Foster             
Colleen Foster
Title: Managing Director



LION OIL COMPANY
 
By: /s/ Wallace Moody                 
Wallace Moody
Title: Secretary









[Signature Page to Lion Oil Marketing Agreement]

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Execution Version
AMENDMENT TO MARKETING AND SALES AGREEMENT
THIS AMENDMENT to the MARKETING AND SALES AGREEMENT (this “Amendment”), dated as
of February 27, 2017 is made among J. Aron & Company (“Aron”), a general
partnership organized under the laws of New York and Lion Oil Company (the
“Company”), a corporation organized under the laws of Arkansas and (each
referred to individually as a “Party” or collectively as the “Parties”).
RECITALS
WHEREAS, Aron, the Company and Lion Oil Trading & Transportation, LLC (“LOTT”)
are parties to that certain Second Amended and Restated Master Supply and
Offtake Agreement, dated as of February 27, 2017 (the “S&O Agreement”) pursuant
to which Aron has agreed to procure crude oil and other petroleum feedstocks for
the Company for use at the Refinery and purchase all refined products produced
by the Refinery (other than certain excluded products) and, in connection with
the S&O Agreement, Aron and the Company entered into that certain Marketing and
Sales Agreement dated as of April 29, 2011, as amended prior to the date hereof
(the “Agreement”);
WHEREAS, the Parties wish to further amend the Agreement as hereinafter
provided.
NOW, THEREFORE, the Parties agree as follows:
SECTION 1Definitions; Interpretation


Section 1.1Terms Defined in Agreement. All capitalized terms used in this
Amendment (including in the Recitals hereto) and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.


Section 1.2Interpretation. The rules of construction set forth in Section 1.2 of
the Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.


SECTION 2Amendments to the Agreement


Section 2.1Amendment. Upon the effectiveness of this Amendment, the Agreement is
hereby amended by amending and restating the definition of “Company Purchase
Agreement” in Section 1.1 of the Agreement to read as follows:


“Company Purchase Agreement” has the meaning specified in Section 2.4(b).
Section 2.2References Within Agreement. Each reference in the Agreement to “this
Agreement” and the words “hereof,” “hereto,” “herein,” “hereunder,” or words of
like import, shall mean and be a reference to the Agreement as heretofore
amended and as amended by this Amendment.




1

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SECTION 3Representations and Warranties


To induce the other Parties to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the Agreement, as amended hereby,
and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the Agreement, as amended hereby, constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4Miscellaneous


Section 4.1Agreement Otherwise Not Affected. Except for the amendments pursuant
hereto, the Agreement remains unchanged. As amended pursuant hereto, the
Agreement remains in full force and effect and is hereby ratified and confirmed
in all respects. The execution and delivery of, or acceptance of, this Amendment
and any other documents and instruments in connection herewith by any Party
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by it to provide any other or further amendments,
consents or waivers in the future.


Section 4.2No Reliance. Each Party hereby acknowledges and confirms that it is
executing this Amendment on the basis of its own investigation and for its own
reasons without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.


Section 4.3Costs and Expenses. Each Party shall be responsible for any costs and
expenses incurred by such Party in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith.


Section 4.4Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns.


Section 4.5Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.


Section 4.6Amendments. This Amendment may not be modified, amended or otherwise
altered except by written instrument executed by the Parties’ duly authorized
representatives.




2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Section 4.7Effectiveness; Counterparts. This Amendment shall be binding on the
Parties as of the date on which it has been fully executed by the Parties. This
Amendment may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.


Section 4.8Interpretation. This Amendment is the result of negotiations between
and has been reviewed by counsel to each of the Parties, and is the product of
all Parties hereto. Accordingly, this Amendment shall not be construed against
any Party merely because of such Party’s involvement in the preparation hereof.


[Remainder of Page Intentionally Left Blank]


3

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
Agreement as of the date first above written.
J. ARON & COMPANY
 
By:
/s/ Simon Collier
Name:
Simon Collier
Title:
Attorney-in-fact
 
 
 
 
LION OIL COMPANY
 
 
By:
/s/ Avigal Soreq
Name:
Avigal Soreq
Title:
EVP
 
 
By:
/s/ Assaf Ginzburg
Name:
Assaf Ginzburg
Title:
EVP





4

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Execution Version
SCHEDULE Y


LOTT INVENTORY SALES AGREEMENT


THIS INVENTORY SALES AGREEMENT (this “Agreement”), is made and entered into as
of the Commencement Date, by and between Lion Oil Trading & Transportation, Inc.
(“Seller”) and J. Aron & Company (the “Buyer”) (each referred to individually as
a “Party” and collectively, the “Parties”).


RECITALS


A. Seller, a subsidiary of Lion Oil Company (“Lion Oil”), is in the business of
buying, selling and transporting of crude oil in connection with the processing
and refining operations of Lion Oil in El Dorado, Arkansas (the “Refinery”).


B. At the Commencement Date (as defined below), Buyer desires to buy, and Seller
desires to sell, all of Seller’s crude oil and feedstocks and refined products
inventory (other than for certain excepted quantities).


C. Seller and Buyer desire to enter into this Agreement to set forth their
agreements regarding the protocols to be used for measuring the quantity and
quality of the LOTT Inventory and to establish the prices to be paid for such
LOTT Inventory.


AGREEMENTS


NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:


SECTION 1: DEFINITIONS


1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:


“Affiliate” has the meaning specified in the Supply and Offtake Agreement.


“Agreement” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.


“Asphalt Category” means the category of products described on Schedule P of the
Supply and Offtake Agreement.


“Barrel” means 42 United States standard gallons at 60 degrees Fahrenheit.
“BS&W” means basic sediment and water.


“Business Day” has the meaning specified in the Supply and Offtake Agreement.






--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Buyer” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.


“Commencement Date” has the meaning specified in the Supply and Offtake
Agreement.


“Crude and Product Inventory” means all crude oil, feedstocks and products of
the types
listed on Schedule A of the Supply and Offtake Agreement that are owned by Lion
Oil or Seller and held in the Transfer Locations as of the Inventory Transfer
Time and all additional quantities of such crude oil, feedstock and products
that, between the Inventory Transfer Time and the Inventory Measurement Time,
Lion Oil or Seller causes to be held in any of the Transfer Locations; provided
that the Crude and Product Inventory shall not mean nor include, and expressly
excludes, all of the Retained Crude and Products.


“Definitive Assumed Payable” means the payable obligation, if any, assumed by
Buyer from Seller, whether by novation or otherwise, relating to any crude oil
delivered or scheduled to be delivered prior to May 1, 2011.


“Estimated Assumed Payable” means, if Buyer has, by novation or otherwise,
assumed any payment obligation of Seller relating to any crude oil delivered or
scheduled to be delivered prior to May 1, 2011, Buyer’s reasonable, good faith
estimate of such payment obligation.


“Independent Inspection Company” has the meaning specified in the Supply and
Offtake
Agreement.
“Inventory Measurement Time” means 11:59:59 p.m., CPT, on April 30, 2011.
“Inventory Report” has the meaning set forth in Section 3.3 of this Agreement.
“Inventory Transfer Time” means 00:00:01 a.m., CPT, on the Commencement Date.


“LOTT Definitive Commencement Date Value” means the price of the LOTT Inventory,
assuming that the LOTT Inventory was determined as of the Inventory Measurement
Time, as more particularly set forth and determined in accordance with the
procedures described in Article
3 of this Agreement.


“LOTT Definitive Commencement Date Volume” has the meaning set forth in Section
3.3.


“LOTT Estimated Commencement Date Value” has the meaning set forth in Section
4.1.


“LOTT Inventory” means that portion of the Crude and Product Inventory owned by
Seller as of the Inventory Transfer Time together with the portion of any
additional Crude and Product Inventory that, between the Inventory Transfer Time
and the Inventory Measurement Time, Seller causes to be held in any of the
Transfer Locations, which additional quantities of Crude and Product Inventory
shall be deemed to be transferred to Buyer pursuant to Section 2.1 hereof at the
same time as such quantities first enter any of the Transfer Locations.




2



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






“Parties” and “Party” have the meanings set forth in the introductory paragraph
immediately preceding the Recitals.
“Price Adjustment” has the meaning set forth in Section 4.4 of this Agreement.
“Pricing Benchmark” has the meaning specified in the Supply and Offtake
Agreement. “Projected Inventory” has the meaning set forth in Section 4.1(a) of
this Agreement. “Refinery” has the meaning set forth in Recital A of this
Agreement.


“Retained Crude and Products” means (a) any crude oil, feedstock or product that
is not in the Transfer Locations either at the Inventory Transfer Time or from
the Inventory Transfer Time to (and including) the Inventory Measurement Time,
(b) any ethanol or additives at the locations identified in clause (b) of the
definition of Transfer Locations and (c) any products in the Asphalt Category in
the Transfer Locations at or prior to the Inventory Measurement Time (provided
that clause (c) of this definition shall not limit Buyer’s right to acquire
products in the Asphalt Category pursuant to the Supply and Offtake Agreement
that are delivered to the Transfer Locations following the Inventory Measurement
Time).


“Sales Statement” has the meaning set forth in Section 4.3 of this Agreement.


“Seller” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.


“Step-in Prices” means, with respect to the different components of the Crude
and Product Inventory, the applicable pricing index, formula or benchmark
included under the category of Step-in Prices set forth on Schedule B of the
Supply and Offtake Agreement.


“Stock Purchase Agreement” means the stock purchase agreement, among Ergon,
Inc., the Company and the Guarantor, dated as of March 17, 2011, as from time to
time amended, pursuant to which the Guarantor acquired 4,450,000 shares of the
Company’s common stock from Ergon, Inc.


“Supply and Offtake Agreement” means the Supply and Offtake Agreement by and
among Buyer, Seller and Lion Oil, dated as of April 29, 2011 as from time to
time amended, modified and/or restated.


“Termination Date” means the date on which the Supply and Offtake Agreement
terminates.


“Transfer Locations” means (a) the Crude Storage Tanks and the Product Storage
Tanks as each is defined in the Supply and Offtake Agreement and (b) any other
Included Locations (as defined in the Supply and Offtake Agreement) as of the
Commencement Date.


All capitalized terms used, but that are not otherwise defined, in the body of
this
Agreement shall have the meanings ascribed to such terms in the Supply and
Offtake Agreement.






3



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SECTION 2: ASSIGNMENT AND CONVEYANCE


2.1 Assignment and Conveyance. Effective upon the Inventory Transfer Time,
Seller shall, and hereby does, assign, transfer and deliver unto the Buyer, its
successors and assigns forever, all of the Seller’s right, title, and interest
in and to all of the LOTT Inventory, free and clear of all liens, claims and
encumbrances of any nature, to have and to hold, all of the Seller’s right,
title, and interest in and to the LOTT Inventory, together with all of the
rights and appurtenances thereto in anywise belonging, unto the Buyer and its
successors and assigns forever. The Seller, for itself, its successors and
assigns, covenants and agrees to warrant and forever defend good title to the
LOTT Inventory, free and clear of all liens, claims and encumbrances of any
nature, against the claims of all parties claiming the same by, through, or
under Seller, but not otherwise, and other than Permitted Liens (as defined in
the Supply and Offtake Agreement). Buyer acknowledges that, between the
Inventory Transfer Time and the Inventory Measurement Time, Seller and Lion
shall, and are hereby authorized to, continue in the ordinary course of their
business to use, process and dispose of the Crude and Product Inventories
transferred hereunder to Buyer, that, as a result, the volumes thereof may
fluctuate during such time, and that Seller or LOTT, as applicable, shall have
the right to retain any proceeds from the sale of Crude or Product Inventories
between the Inventory Transfer Time and Inventory Measurement Time.


2.2 Warranties and Representations of Conveying Party; Disclaimer of Warranties.


2.2.1 EXCEPT FOR THE FOREGOING LIMITED SPECIAL WARRANTY OF TITLE, EACH
CONVEYANCE OF LOTT INVENTORY IS MADE AND ACCEPTED WITHOUT ANY WARRANTY OR
REPRESENTATION WHATSOEVER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, REGARDING
THE LOTT INVENTORY INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO THE
CONDITION OR MERCHANTABILITY OF SUCH COMMODITY OR FITNESS OF ANY SUCH COMMODITY
FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY DISCLAIMED. THE BUYER SHALL
ACCEPT ALL OF THE LOTT INVENTORY IN ITS “AS IS, WHERE IS” CONDITION AND “WITH
ALL FAULTS.”


2.2.2 All representations and warranties of the Seller contained herein shall be
true and correct on and as of the Commencement Date.


SECTION 3: DETERMINATION OF INVENTORY


3.1 Inspection. The quantity and quality of the entire physical inventory shall
be determined by the Independent Inspection Company pursuant to the process and
procedures set forth in the Stock Purchase Agreement; provided that Buyer may
send a representative to observe such process and procedures as they occur, and
Buyer shall promptly receive the survey report generated thereunder (the “SPA
Inventory Report”), which report shall be addressed to Buyer. All costs related
to the survey of the physical inventory and generation of the SPA Inventory
Report shall be the responsibility of Seller and Ergon, Inc.


3.2 Physical Inventory.




4



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






3.2.1 Except as described in Section 3.2.2 below, the SPA Inventory Report shall
serve as the survey of the physical inventory at and as of the Inventory
Measurement Time; provided that the Buyer shall be informed by Seller of the
process and procedures used to conduct such survey of the physical inventory.
Buyer shall have the right to witness the survey of the physical inventory
conducted pursuant to the Stock Purchase Agreement.


3.2.2 With respect to volumes located at any Included Third Party Storage Tanks,
any Offsite Crude Storage Tanks or any Offsite Product Storage Tanks, the
physical inventory shall be determined by the operating company unless the
operating company is Seller, in which case the inventory will be determined as
per Section 3.1 and 3.2.1, at that location based on its normal month-end
inventory determination procedures and shall equal the volume transferred from
Seller to Buyer by in-tank title transfer as specified in the joint transfer
instruction provided by the Parties to such operating company of the tanks. With
respect to volumes located at any Included Crude Pipelines or Included Product
Pipelines, the physical inventory shall be determined by the operating company
of the pipeline based on its normal month-end inventory determination procedures
and shall equal the volume transferred from Seller to Buyer by in-line title
transfer as specified in the joint transfer instruction provided by the Parties
to such operating company of the pipeline.


3.3 Disputes. Either Party or their respective representatives present at the
survey of the physical inventory conducted by the Independent Inspection Company
at the Inventory Measurement Time may question or dispute the calculations
and/or laboratory results of the Independent Inspection Company. Any questions
or disputes relating to the quantity and the qualitative laboratory results of
the physical inventory shall be resolved by the Independent Inspection Company
within three (3) Business Days after the receipt of the Independent Inspection
Company quantity and quality report and the resolution by the Independent
Inspection Company shall be binding on both Parties save fraud or manifest
error. At the end of such period and following resolution of all quantity and
quality disputes, the agreed quantity and quality entries shall be recorded in
the inventory report (the “Inventory Report”) and will become the official
quantity and quality measurements of the LOTT Inventory as of the Inventory
Measurement Time. Such recorded quantity shall be adjusted for BS&W and
temperature corrected to 60 degrees Fahrenheit and the volume contained in such
Inventory Report shall be the “LOTT Definitive Commencement Date Volume” for
purposes of this Agreement.


3.4 Inventory Report. Within three (3) Business Days after the Inventory
Measurement Time, the Independent Inspection Company shall provide the Parties
with the Inventory Report.


SECTION 4: PAYMENT AND PRICING


4.1 Delivery of LOTT Estimated Commencement Date Value.


(a)
Approximately three (3) Business Days prior to the Commencement Date, Seller
shall deliver to Buyer a notice containing an estimate of the LOTT Inventory it
projects will be available at the Inventory Measurement Time (the “Projected
Inventory”).





5



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






(b)
Based on the Projected Inventory and such data as is then reasonably available
and using the applicable Pricing Benchmarks (but only for April 27, 2011 and
April 28, 2011), Buyer shall provide the Seller with a reasonable, good faith
estimate of the purchase value for the LOTT Inventory (the “LOTT Estimated
Commencement Date Value”) available at the Inventory Measurement Time. The LOTT
Estimated Commencement Date Value and all supporting calculations used to
determine it shall be included in the notice delivered to Buyer pursuant to
clause (a) of this Section 4.1



4.2 Payment of LOTT Estimated Commencement Date Value. On the Commencement Date,
Buyer shall pay to Seller an amount equal to the LOTT Estimated Commencement
Date Value for the LOTT Inventory minus all or such portion of the Estimated
Assumed Payable as Buyer may specify (provided that, if only a portion of the
Estimated Assumed Payable is so specified, the balance thereof shall be deducted
from the amount payable to Lion Oil on the Commencement Date under the Lion Oil
Inventory Sales Agreement (as defined in the Supply and Offtake Agreement).


4.3 LOTT Inventory Sales Statement. Promptly after the Commencement Date, Buyer
shall calculate the LOTT Definitive Commencement Date Value using the data
regarding the LOTT Inventory provided in the Inventory Report and deliver to
Seller a statement including such calculated price (the “Sales Statement”),
provided that Buyer has obtained the appropriate information for such
calculation. Buyer shall use the relevant Step-in Prices to price the various
quantities set forth in the Inventory Report and the Sales Statement shall
include all supporting calculations and documentation used to determine the LOTT
Definitive Commencement Date Value.


4.3.1 Unless Seller gives notice to Buyer on or before the first (1st) Business
Day after Seller’s receipt of the Sales Statement that Seller disputes the LOTT
Definitive Commencement Date Value specified in the Sales Statement, the LOTT
Definitive Commencement Date Value shall be as specified in the Sales Statement.
If Seller gives timely notice to Buyer that it disputes the LOTT Definitive
Commencement Date Value specified in the Sales Statement, the Parties shall
consult in good faith and use all reasonable efforts to agree upon the
calculation of the LOTT Definitive Commencement Date Value. If the Parties have
not agreed on the LOTT Definitive Commencement Date Value within one (1)
Business Day after Buyer’s receipt of Seller’s dispute notice, either Party
shall have the right to submit such matters as remain in dispute to a single
accounting firm as the Parties shall mutually agree, for final resolution, which
resolution shall be binding upon the Parties, and judgment upon which may be
entered in any court having jurisdiction over the Party against which such
determination is sought to be enforced; provided, however, that the LOTT
Definitive Commencement Date Volume, as provided in the Inventory Report
prepared by the Independent Inspection Company, shall not be subject to further
review or dispute. The accounting firm’s determination shall be in the form of a
written opinion as is appropriate under the circumstances and shall confirm that
the LOTT Definitive Commencement Date Volume was rendered in accordance with
this Section 4.3. The feesand expenses of such accounting firm for its services
in resolving such dispute shall be borne equally by the Parties.






6



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






4.4 LOTT Inventory Sales Price Adjustment. Upon final determination of the LOTT
Definitive Commencement Date Value pursuant to Section 4.3, a true-up adjustment
will be made in accordance with the provisions of this Section 4.4 (the “Price
Adjustment”). If the LOTT Definitive Commencement Date Value for the LOTT
Inventory minus all or such portion of the Definitive Assumed Payable as Buyer
may specify is greater than the amount paid to Seller pursuant to Section 4.2,
then Buyer shall make a payment to Seller in an amount equal to such excess. If
the amount paid to Seller pursuant to Section 4.2 is greater than the LOTT
Definitive Commencement Date Value for LOTT Inventory minus all or such portion
of the Definitive Assumed Payable as Buyer may specify, then Seller shall make a
payment to Buyer in an amount equal to such excess. Any such payment by Buyer or
Seller shall be made by wire transfer or delivery of other immediately available
funds on or before the second (2nd) Business Day after receipt of the Sales
Statement and the final determination of the Price Adjustment. If Buyer
specifies only a portion of the Definitive Assumed Payable for purposes of this
Section
4.4, then the balance thereof shall be deducted in determining the payment due
under Section 4.4 of the Lion Oil Inventory Sales Agreement.


4.5 Taxes.


4.5.1 Seller shall pay and indemnify and hold Buyer harmless against, the amount
of all sales, use, gross receipts, value added, severance, ad valorem, excise,
property, spill, environmental, transaction-based, or similar taxes, duties and
fees, howsoever designated (each, a “Tax” and collectively, “Taxes”) regardless
of the taxing authority, and all penalties and interest thereon, paid, owing,
asserted against, or incurred by Buyer directly or indirectly with respect to
the Crude Oil procured and sold, and the Products purchased and resold, and
other transactions contemplated hereunder to the greatest extent permitted by
applicable law; in the event that Seller is not permitted to pay such Taxes, the
Supply Cost and the Product Cost shall be adjusted such that Seller shall bear
the economic burden of the Taxes. Seller shall pay when due such Taxes unless
there is an applicable exemption from such Tax, with written confirmation of
such Tax exemption to be contemporaneously provided to Buyer. To the extent
Buyer is required by law to collect such Taxes, one hundred percent (100%) of
such Taxes shall be added to invoices as separately stated charges and paid in
full by Seller in accordance with this Agreement, unless Seller is exempt from
such Taxes and furnishes Buyer with a certificate of exemption. Buyer shall be
responsible for all taxes imposed on Buyer’s net income.


4.5.2 If Seller disagrees with Buyer’s determination that any Tax is due with
respect to transactions under this Agreement, Seller shall have the right to
seek an administrative determination from the applicable taxing authority, or,
alternatively, Seller shall have the right to contest any asserted claim for
such Taxes in its own name, subject to its agreeing to indemnify Buyer for the
entire amount of such contested Tax (including any associated interest and/or
late penalties) should such Tax be deemed applicable. Buyer agrees to reasonably
cooperate with Seller, at Seller’s cost and expense, in the event Seller
determines to contest any such Taxes.


4.5.3 Seller and Buyer shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions.




7



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






Any legal proceedings or any other action against Buyer with respect to such
asserted liability shall be under Buyer’s direction but Seller shall be
consulted. Any legal proceedings or any other action against Seller with respect
to such asserted liability shall be under Seller’s direction but Buyer shall be
consulted. In any event, Seller and Buyer shall fully cooperate with each other
as to the asserted liability. Each party shall bear all the reasonable costs of
any action undertaken by the other at the Party’s request.


4.5.4 Any other provision of this Agreement to the contrary notwithstanding,
this Section 4.5 shall survive until ninety (90) days after the expiration of
the statute of limitations for the assessment, collection, and levy of any Tax.


SECTION 5: MISCELLANEOUS


5.1 Assignment. This Agreement shall inure to the benefit of and be binding upon
the Parties hereto, their respective successors and permitted assigns.


(a)
Seller shall not assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
without the express written consent of the Buyer.    Buyer may, without the
Seller’s consent, assign and delegate all of the Buyer’s rights and obligations
hereunder to (i) any Affiliate of the Buyer, provided that the obligations of
such Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii)
any non-Affiliate Person that succeeds to all or substantially all of its assets
and business and assumes the Buyer’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of the Buyer
(taking into account any credit support for the Buyer) immediately prior to such
assignment. Any other assignment by the Buyer shall require the Seller’s
consent.



(b)
Any attempted assignment in violation of this Section 5 shall be null and void
ab initio and the non-assigning Party shall have the right, without prejudice to
any other rights or remedies it may have hereunder or otherwise, to terminate
this Agreement effective immediately upon notice to the Party attempting such
assignment.



5.2 Notices. All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to the other Party’s email address set forth in
Schedule M of the Supply and Offtake Agreement, or on the following Business Day
if sent by nationally recognized overnight courier to the other Party’s address
set forth in Schedule M of the Supply and Offtake Agreement and to the attention
of the person or department indicated. A Party may change its address or email
address by giving written notice in accordance with this Section, which is
effective upon receipt.






8



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






5.3 Severability. In the event any portion of this Agreement shall be found by a
court of competent jurisdiction to be unenforceable, that portion of this
Agreement will be null and void and the remainder of this Agreement will be
binding on the Parties as if the unenforceable provisions had never been
contained herein.


5.4 Waiver; Limitation of Liability.


5.4.1 The delay or failure of any Party to enforce any of its rights under this
Agreement arising from any default or breach by the other Party shall not
constitute a waiver of any such default, breach, or any of the Party’s rights
relating thereto. No custom or practice which may arise between the Parties in
the course of operating under this Agreement will be construed to waive any
Parties’ rights to either ensure the other Party’s strict performance with the
terms and conditions of this Agreement, or to exercise any rights granted to it
as a result of any breach or default under this Agreement. Neither Party shall
be deemed to have waived any right conferred by this Agreement or under any
applicable law unless such waiver is set forth in a written document signed by
the Party to be bound, and delivered to the other Party. No express waiver by
either Party of any breach or default by the other Party shall be construed as a
waiver of any future breaches or defaults by such other Party.


5.4.2 IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS,
ARISING UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.




5.5 Entire Agreement; Amendment. The terms of this Agreement, together with the
Exhibits hereto constitute the entire agreement between the Parties with respect
to the matters set forth in this Agreement, and no representations or warranties
shall be implied or provisions added in the absence of a written agreement to
such effect between the Parties. This Agreement shall not be modified or changed
except by written instrument executed by the Parties’ duly authorized
representatives.


5.6 Choice of Law; Dispute Resolution.


5.6.1 This Agreement shall be governed by, construed and enforced under the laws
of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.


5.6.2 All controversies or disputes arising out of and related to this Agreement
shall be resolved in accordance with the dispute resolution procedures set forth
in the Supply and Offtake Agreement.


5.6.3 This Agreement is executed and delivered in connection with a closing of
the transactions referenced herein which is occurring in the state of New York,
and all parties acknowledge and agree that this Agreement is not valid, binding
and enforceable until accepted and approved by Buyer in New York.






9



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






5.7 Counterparts. This Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.


5.8 Further Assurances. Both Seller and Buyer agree to execute and deliver, from
time to time, such other and additional instruments, notices, transfer orders
and other documents, and to do all such other and further acts and things as may
be necessary to more fully and effectively transfer and assign the LOTT
Inventory to Buyer.


5.9 Third Party Consents. The assignment and conveyance set forth in this
Agreement shall not constitute an assignment or transfer of any of the LOTT
Inventory if an attempted assignment thereof without the prior consent of a
third party would result in a termination thereof, unless and until such consent
shall have been obtained, at which time such asset(s) shall be and is hereby
deemed to be transferred and assigned to Buyer in accordance herewith.


5.10 Jurisdiction; Consent to Service of Process; Waiver. Each of the Parties
hereto agrees, subject to Section 5.6, that they each hereby irrevocably submits
to the exclusive jurisdiction of any federal or state court of competent
jurisdiction situated in the City of New York, and to service of process by
certified mail, delivered to the Party at the address indicated in Schedule M of
the Supply and Offtake Agreement. Each Party hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile. Each of the
Parties waives, to the fullest extent permitted by applicable law, any right it
may have to a trial by jury in respect of any proceedings relating to this
Agreement.












[Remainder of page intentionally left blank]










10



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.
















11



--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




The Parties here to have executed this Agreement on the date first above
written, to be effective as of the date first written above.






J. ARON & COMPANY
 
By:
/s/ Colleen Foster
Name:
Colleen Foster
Title:
Managing Director
 
 
 
 
LION OIL COMPANY
 
 
By:
/s/ Wallace Moody
Name:
Wallace Moody
Title:
Secretary







































































{Signature Page to LOTT Inventory Sales Agreement]






--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






AMENDMENT NO. 1 TO THE SUPPLY AND OFFTAKE AGREEMENT


THIS AMENDMENT No. 1 to THE SUPPLY AND OFFTAKE AGREEMENT (this “Amendment”),
dated as of November 7, 2012 is made among J. Aron & Company (“Aron”), a general
partnership organized under the laws of New York and located at 200 West Street,
New York, New York 10282-2198, Lion Oil Company (“Lion”), a corporation
organized under the laws of Arkansas and located at 7102 Commerce Way,
Brentwood, Tennessee 37027, and Lion Oil Trading & Transportation, LLC (“LOTT”,
together with Lion, the “Company”), a limited liability company organized under
the laws of Texas (formerly known as Lion Oil Trading & Transportation, Inc., a
corporation organized under the laws of Arkansas) and located at 7102 Commerce
Way, Brentwood, Tennessee 37027 (each referred to individually as a “Party” or
collectively as the “Parties”).


RECITALS


Aron and the Company are parties to that certain Supply and Offtake Agreement
dated as of April 29, 2011 (the “S&O Agreement”) pursuant to which Aron has
agreed to procure crude oil and other petroleum feedstocks for the Company for
use at the Refinery and purchase all refined products produced by the Refinery
(other than certain excluded products); and


Aron and the Company wish to amend certain terms and conditions of the S&O
Agreement and accordingly, agree as follows:


SECTION 1 Definitions; Interpretation


Section 1.1 Terms Defined in S&O Agreement. All capitalized terms used in this
Amendment (including in the Recitals hereto) and not otherwise defined herein
shall have the meanings assigned to them in the S&O Agreement.


Section 1.2 Interpretation. The rules of construction set forth in Section 1.2
of the S&O Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.


SECTION 2 Amendments to the S&O Agreement


Section 2.1 Amendment. Upon the effectiveness of this Amendment, the S&O
Agreement is hereby amended as follows:


(a) By inserting in Section 1.1 thereof, in the appropriate alphabetical order,
the following definitions:


“Estimated Daily Net Crude Sales” has the meaning specified in Section 10.1(d).


“Estimated Daily Net Product Sales” has the meaning specified in Section
10.1(d).


“Estimated Gathering Crude Value” has the meaning specified in Section 10.1(d).


4.6.2 If Buyer disagrees with Seller’s determination that any Tax is due with
respect to transactions under this Agreement, Buyer shall have the right to seek
a binding administrative determination from the applicable taxing authority, or,
alternatively, Buyer shall have the right to




--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




contest any asserted claim for such Taxes in its own name, subject to its
agreeing to indemnify Seller for the entire amount of such contested Tax
(including any associated interest and/or late penalties) should such Tax be
deemed applicable. Seller agrees to reasonably cooperate with Buyer, at Buyer’s
cost and expense, in the event Buyer determines to contest any such Taxes.


(q) By amending the LOTT Inventory Sales Agreement (Schedule Y to the S&O
Agreement)
by replacing in its entirety, Section 4.5.1 thereof with the following:


4.5.1 Seller shall pay and indemnify and hold Buyer harmless against, the amount
of all sales, use, gross receipts, value added, severance, ad valorem, excise,
property, spill, environmental, transaction-based, or similar taxes, duties and
fees, howsoever designated (each, a “Tax” and collectively, “Taxes”) regardless
of the taxing authority, and all penalties and interest thereon, paid, owing,
asserted against, or incurred by Buyer directly or indirectly with respect to
the Crude Oil procured and sold, and the Products purchased and resold, and
other transactions contemplated hereunder to the greatest extent permitted by
applicable law; in the event that Seller is not permitted to pay such Taxes, the
Supply Cost and the Product Cost shall be adjusted such that Seller shall bear
the economic burden of the Taxes. Seller shall pay when due such Taxes unless
there is an applicable exemption from such Tax, with written confirmation of
such Tax exemption to be contemporaneously provided to Buyer. To the extent
Buyer is required by law to collect such Taxes, one hundred percent (100%) of
such Taxes shall be added to invoices as separately stated charges and paid in
full by Seller in accordance with this Agreement, unless Seller is exempt from
such Taxes and furnishes Buyer with a certificate of exemption; provided,
however, that (i) the failure of Buyer to separately state or collect Taxes from
the Seller shall not alter the liability of the Buyer for Taxes and (ii) Buyer
shall only be liable for Taxes if and to the extent that Taxes have been
separately stated and collected from the Seller. Buyer shall be responsible for
all taxes imposed on Buyer’s net income.


(r) By amending the LOTT Inventory Sales Agreement (Schedule Y to the S&O
Agreement) by replacing in its entirety, Section 4.5.2 thereof with the
following:


4.5.2 If Seller disagrees with Buyer’s determination that any Tax is due with
respect to transactions under this Agreement, Seller shall have the right to
seek a binding administrative determination from the applicable taxing
authority, or, alternatively, Seller shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Buyer for the entire amount of such contested Tax (including any
associated interest and/or late penalties) should such Tax be deemed applicable.
Buyer agrees to reasonably cooperate with Seller, at Seller’s cost and expense,
in the event Seller determines to contest any such Taxes.




6

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE Z


Execution Version


LION OIL INVENTORY SALES AGREEMENT
This Inventory Sales Agreement (this “Agreement”), is made and entered into as
of the Commencement Date, by and between Lion Oil Company (“Seller”) and J. Aron
& Company (the “Buyer”) (each referred to individually as a “Party” and
collectively, the “Parties”).
RECITALS
A.    Seller owns and operates a refinery and related assets located in El
Dorado, Arkansas (the “Refinery”).
B.    At the Commencement Date (as defined below), Buyer desires to buy, and
Seller desires to sell, all of Seller’s crude oil and feedstocks and refined
products inventory (other than for certain excepted quantities).
C.    Seller and Buyer desire to enter into this Agreement to set forth their
agreements regarding the protocols to be used for measuring the quantity and
quality of the Lion Oil Inventory and to establish the prices to be paid for
such Lion Oil Inventory.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
SECTION 1: DEFINITIONS


1.1        Definitions. The following terms shall have the following meanings
for the purposes of this Agreement:


“Affiliate” has the meaning specified in the Supply and Offtake Agreement.
“Agreement” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Asphalt Category” means the category of products described on Schedule P of the
Supply and Offtake Agreement.
“Barrel” means 42 United States standard gallons at 60 degrees Fahrenheit.
“BS&W” means basic sediment and water.
“Business Day” has the meaning specified in the Supply and Offtake Agreement.


1





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Buyer” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Commencement Date” has the meaning specified in the Supply and Offtake
Agreement.
“Crude and Product Inventory” means all crude oil, feedstocks and products of
the types listed on Schedule A of the Supply and Offtake Agreement that are
owned by Seller or LOTT and held in the Transfer Locations as of the Inventory
Transfer Time and all additional quantities of such crude oil, feedstock and
products that, between the Inventory Transfer Time and the Inventory Measurement
Time, Seller or LOTT causes to be held in any of the Transfer Locations;
provided that the Crude and Product Inventory shall not mean nor include, and
expressly excludes, all of the Retained Crude and Products.
“Deferred Portion” has the meaning specified in Section 4.4.
“Definitive Commencement Date Value” means the sum of the Lion Oil Definitive
Commencement Date Value and the LOTT Definitive Commencement Date Value.
“Definitive Assumed Payable” has the meaning specified in the LOTT Inventory
Sales Agreement.
“Estimated Assumed Payable” has the meaning specified in the LOTT Inventory
Sales Agreement.
“Independent Inspection Company” has the meaning specified in the Supply and
Offtake Agreement.
“Inventory Measurement Time” means 11:59:59 p.m., CPT, on April 30, 2011.
“Inventory Report” has the meaning set forth in Section 3.3 of this Agreement.
“Inventory Transfer Time” means 00:00:01 a.m., CPT, on the Commencement Date.
“Lion Oil Definitive Commencement Date Value” means the price of the Lion Oil
Inventory, assuming that the Lion Oil Inventory was determined as of the
Inventory Measurement Time, as more particularly set forth and determined in
accordance with the procedures described in Article 3 of this Agreement.
“Lion Oil Definitive Commencement Date Volume” has the meaning set forth in
Section 3.3.
“Lion Oil Estimated Commencement Date Value” has the meaning set forth in
Section 4.1.
“Lion Oil Inventory” means that portion of the Crude and Product Inventory owned
by Seller as of the Inventory Transfer Time together with the portion of any
additional Crude and Product Inventory that, between the Inventory Transfer Time
and the Inventory Measurement Time, Seller causes to be held in any of the
Transfer Locations, which additional quantities of


2





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Crude and Product Inventory shall be deemed to be transferred to Buyer pursuant
to Section 2.1 hereof at the same time as such quantities first enter any of the
Transfer Locations.
“LOTT Definitive Commencement Date Value” has the meaning specified in the LOTT
Inventory Sales Agreement.
“LOTT Estimated Commencement Date Value” has the meaning specified in the LOTT
Inventory Sales Agreement.
“LOTT Inventory Sales Agreement” means the inventory sales agreement, dated as
of the Commencement Date, between LOTT and Buyer, pursuant to which LOTT is
selling and transferring to Buyer a specified portion of the Commencement Date
Volumes for a specified percentage of the Commencement Date Purchase Value, free
and clear of all liens, claims and encumbrances of any kind.
“Parties” and “Party” have the meanings set forth in the introductory paragraph
immediately preceding the Recitals.
“Price Adjustment” has the meaning set forth in Section 4.4 of this Agreement.
“Pricing Benchmark” has the meaning specified in the Supply and Offtake
Agreement.
“Projected Inventory” has the meaning set forth in Section 4.1(a) of this
Agreement.
“Refinery” has the meaning set forth in Recital A of this Agreement.
“Retained Crude and Products” means (a) any crude oil, feedstock or product that
is not in the Transfer Locations either at the Inventory Transfer Time or from
the Inventory Transfer Time to (and including) the Inventory Measurement Time,
(b) any ethanol or additives at the locations identified in clause (b) of the
definition of Transfer Locations and (c) any products in the Asphalt Category in
the Transfer Locations at or prior to the Inventory Measurement Time (provided
that clause (c) of this definition shall not limit Buyer’s right to acquire
products in the Asphalt Category pursuant to the Supply and Offtake Agreement
that are delivered to the Transfer Locations following the Inventory Measurement
Time).
“Sales Statement” has the meaning set forth in Section 4.3 of this Agreement.
“Seller” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Step-in Prices” means, with respect to the different components of the Crude
and Product Inventory, the applicable pricing index, formula or benchmark
included under the category of Step-in Prices set forth on Schedule B of the
Supply and Offtake Agreement.
“Stock Purchase Agreement” means the stock purchase agreement, among Ergon,
Inc., the Company and the Guarantor, dated as of March 17, 2011, as from time to
time amended, pursuant to which the Guarantor acquired 4,450,000 shares of the
Company’s common stock from Ergon, Inc.


3





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Supply and Offtake Agreement” means the Supply and Offtake Agreement by and
among Buyer, Seller and LOTT, dated as of April 29, 2011 as from time to time
amended, modified and/or restated.
“Termination Date” means the date on which the Supply and Offtake Agreement
terminates.
“Transfer Locations” means (a) the Crude Storage Tanks and the Product Storage
Tanks as each is defined in the Supply and Offtake Agreement and (b) any other
Included Locations (as defined in the Supply and Offtake Agreement) as of the
Commencement Date.
All capitalized terms used, but that are not otherwise defined, in the body of
this Agreement shall have the meanings ascribed to such terms in the Supply and
Offtake Agreement.
SECTION 2: ASSIGNMENT AND CONVEYANCE


5.1Assignment and Conveyance. Effective upon the Inventory Transfer Time, Seller
shall, and hereby does, assign, transfer and deliver unto the Buyer, its
successors and assigns forever, all of the Seller’s right, title, and interest
in and to all of the Lion Oil Inventory, free and clear of all liens, claims and
encumbrances of any nature, to have and to hold, all of the Seller’s right,
title, and interest in and to the Lion Oil Inventory, together with all of the
rights and appurtenances thereto in anywise belonging, unto the Buyer and its
successors and assigns forever. The Seller, for itself, its successors and
assigns, covenants and agrees to warrant and forever defend good title to the
Lion Oil Inventory, free and clear of all liens, claims and encumbrances of any
nature, against the claims of all parties claiming the same by, through, or
under Seller, but not otherwise, and other than Permitted Liens (as defined in
the Supply and Offtake Agreement). Buyer acknowledges that, between the
Inventory Transfer Time and the Inventory Measurement Time, Seller and LOTT
shall, and are hereby authorized to, continue in the ordinary course of their
business to use, process and dispose of the Crude and Product Inventories
transferred hereunder to Buyer, that, as a result, the volumes thereof may
fluctuate during such time, and that Seller or LOTT, as applicable, shall have
the right to retain any proceeds from the sale of Crude or Product Inventories
between the Inventory Transfer Time and the Inventory Measurement Time.


5.2Warranties and Representations of Conveying Party; Disclaimer of Warranties.


2.2.1EXCEPT FOR THE FOREGOING LIMITED SPECIAL WARRANTY OF TITLE, EACH CONVEYANCE
OF LION OIL INVENTORY IS MADE AND ACCEPTED WITHOUT ANY WARRANTY OR
REPRESENTATION WHATSOEVER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, REGARDING
THE LION OIL INVENTORY INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO THE
CONDITION OR MERCHANTABILITY OF SUCH COMMODITY OR FITNESS OF ANY SUCH COMMODITY
FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY DISCLAIMED. THE BUYER SHALL
ACCEPT ALL OF THE LION OIL INVENTORY IN ITS “AS IS, WHERE IS” CONDITION AND
“WITH ALL FAULTS.”


2.2.2All representations and warranties of the Seller contained herein shall be
true and correct on and as of the Commencement Date.




4





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SECTION 3. DETERMINATION OF INVENTORY


3.1Inspection. The quantity and quality of the entire physical inventory shall
be determined by the Independent Inspection Company pursuant to the process and
procedures set forth in the Stock Purchase Agreement; provided that Buyer may
send a representative to observe such process and procedures as they occur, and
Buyer shall promptly receive the survey report generated thereunder (the “SPA
Inventory Report”), which report shall be addressed to Buyer. All costs related
to the survey of the physical inventory and generation of the SPA Inventory
Report shall be the responsibility of Seller and Ergon, Inc.


3.2Physical Inventory.


3.2.1Except as described in Section 3.2.2 below, the SPA Inventory Report shall
serve as the survey of the physical inventory at and as of the Inventory
Measurement Time; provided that the Buyer shall be informed by Seller of the
process and procedures used to conduct such survey of the physical inventory.
Buyer shall have the right to witness the survey of the physical inventory
conducted pursuant to the Stock Purchase Agreement.


3.2.2With respect to volumes located at any Included Third Party Storage Tanks,
any Offsite Crude Storage Tanks or any Offsite Product Storage Tanks, the
physical inventory shall be determined by the operating company unless the
operating company is Seller, in which case the inventory will be determined as
per Section 3.1 and 3.2.1, at that location based on its normal month-end
inventory determination procedures and shall equal the volume transferred from
Seller to Buyer by in-tank title transfer as specified in the joint transfer
instruction provided by the Parties to such operating company of the tanks. With
respect to volumes located at any Included Crude Pipelines or Included Product
Pipelines, the physical inventory shall be determined by the operating company
of the pipeline based on its normal month-end inventory determination procedures
and shall equal the volume transferred from Seller to Buyer by in-line title
transfer as specified in the joint transfer instruction provided by the Parties
to such operating company of the pipeline.


3.2.3Disputes. Either Party or their respective representatives present at the
survey of the physical inventory conducted by the Independent Inspection Company
at the Inventory Measurement Time may question or dispute the calculations
and/or laboratory results of the Independent Inspection Company. Any questions
or disputes relating to the quantity and the qualitative laboratory results of
the physical inventory shall be resolved by the Independent Inspection Company
within three (3) Business Days after the receipt of the Independent Inspection
Company quantity and quality report and the resolution by the Independent
Inspection Company shall be binding on both Parties save fraud or manifest
error. At the end of such period and following resolution of all quantity and
quality disputes, the agreed quantity and quality entries shall be recorded in
the inventory report (the “Inventory Report”) and will become the official
quantity and quality measurements of the Lion Oil Inventory as of the Inventory
Measurement Time. Such recorded quantity shall be adjusted for BS&W and
temperature corrected to 60 degrees Fahrenheit and the volume contained in such
Inventory Report shall be the “Lion Oil Definitive Commencement Date Volume” for
purposes of this Agreement.




5





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




3.2.4Inventory Report. Within three (3) Business Days after the Inventory
Measurement Time, the Independent Inspection Company shall provide the Parties
with the Inventory Report.


SECTION 4: PAYMENT AND PRICING


4.1Delivery of Lion Oil Estimated Commencement Date Value.


(a)
Approximately three (3) Business Days prior to the Commencement Date, Seller
shall deliver to Buyer a notice containing an estimate of the Lion Oil Inventory
it projects will be available at the Inventory Measurement Time (the “Projected
Inventory”).



(b)
Based on the Projected Inventory and such data as is then reasonably available
and using the applicable Pricing Benchmarks (but only for April 27, 2011 and
April 28, 2011), Buyer shall provide the Seller with a reasonable, good faith
estimate of the purchase value for the Lion Oil Inventory (the “Lion Oil
Estimated Commencement Date Value”) available at the Inventory Measurement Time.
The Lion Oil Estimated Commencement Date Value and all supporting calculations
used to determine it shall be included in the notice delivered to Buyer pursuant
to clause (a) of this Section 4.1.



4.2Payment of Lion Oil Estimated Commencement Date Value. On the Commencement
Date, Buyer shall pay to Seller an amount equal to the Lion Oil Estimated
Commencement Date Value for the Lion Oil Inventory minus the Estimated Deferred
Portion and, if only a portion of the Estimated Assumed Payable has been
specified for purposes of Section 4.2 of the LOTT Inventory Sales Agreement,
then also minus the remaining portion of the Estimated Assumed Payable that was
not so specified. The “Estimated Deferred Portion” shall equal the sum of (i)
10% of the Lion Oil Estimated Commencement Date Value and (ii) 10% of the LOTT
Estimated Commencement Date Value. The Estimated Deferred Portion (subject to
adjustment pursuant to Section 4.4 below) shall be due and payable to the Seller
at the Termination Date, subject to the terms and conditions of the Supply and
Offtake Agreement.


4.3Lion Oil Inventory Sales Statement. Promptly after the Commencement Date,
Buyer shall calculate the Lion Oil Definitive Commencement Date Value using the
data regarding the Lion Oil Inventory provided in the Inventory Report and
deliver to Seller a statement including such calculated price (the “Sales
Statement”), provided that Buyer has obtained the appropriate information for
such calculation. Buyer shall use the relevant Step-in Prices to price the
various quantities set forth in the Inventory Report and the Sales Statement
shall include all supporting calculations and documentation used to determine
the Lion Oil Definitive Commencement Date Value.


4.5.1Unless Seller gives notice to Buyer on or before the first (1st) Business
Day after Seller’s receipt of the Sales Statement that Seller disputes the Lion
Oil


6





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Definitive Commencement Date Value specified in the Sales Statement, the Lion
Oil Definitive Commencement Date Value shall be as specified in the Sales
Statement. If Seller gives timely notice to Buyer that it disputes the Lion Oil
Definitive Commencement Date Value specified in the Sales Statement, the Parties
shall consult in good faith and use all reasonable efforts to agree upon the
calculation of the Lion Oil Definitive Commencement Date Value. If the Parties
have not agreed on the Lion Oil Definitive Commencement Date Value within one
(1) Business Day after Buyer’s receipt of Seller’s dispute notice, either Party
shall have the right to submit such matters as remain in dispute to a single
accounting firm as the Parties shall mutually agree, for final resolution, which
resolution shall be binding upon the Parties, and judgment upon which may be
entered in any court having jurisdiction over the Party against which such
determination is sought to be enforced; provided, however, that the Lion Oil
Definitive Commencement Date Volume, as provided in the Inventory Report
prepared by the Independent Inspection Company, shall not be subject to further
review or dispute. The accounting firm’s determination shall be in the form of a
written opinion as is appropriate under the circumstances and shall confirm that
the Lion Oil Definitive Commencement Date Volume was rendered in accordance with
this Section 4.3. The fees and expenses of such accounting firm for its services
in resolving such dispute shall be borne equally by the Parties.


4.4Crude and Product Inventory Sales Price Adjustment. Upon final determination
of the Lion Oil Definitive Commencement Date Value pursuant to Section 4.3, a
true-up adjustment will be made in accordance with the provisions of this
Section 4.4 (the “Price Adjustment”). If the Lion Oil Definitive Commencement
Date Value for the Lion Oil Inventory minus the Deferred Portion (as defined
below) and, if only a portion of the Definitive Assumed Payable has been
specified for purposes of Section 4.4 of the LOTT Inventory Sales Agreement,
then also minus the remaining portion of the Definitive Assumed Payable that was
not so specified, is greater than the amount paid to Seller pursuant to Section
4.2, then Buyer shall make a payment to Seller in an amount equal to such
excess. If the amount paid to Seller pursuant to Section 4.2 is greater than the
Lion Oil Definitive Commencement Date Value for the Lion Oil Inventory minus the
Deferred Portion and, if only a portion of the Definitive Assumed Payable has
been specified for purposes of Section 4.4 of the LOTT Inventory Sales
Agreement, then also minus the remaining portion of the Definitive Assumed
Payable that was not so specified, then Seller shall make a payment to Buyer in
an amount equal to such excess. Any such payment by Buyer or Seller shall be
made by wire transfer or delivery of other immediately available funds on or
before the second (2nd) Business Day after receipt of the Sales Statement and
the final determination of the Price Adjustment. As a result of the payments
made under this Section 4.4 and Section 4.4 of the LOTT Inventory Sales
Agreement and including the credit due Buyer as a result of any portion of the
Definitive Assumed Payable included above, Buyer shall have paid to Seller an
amount equal to the Lion Oil Definitive Commencement Date Value for the Lion Oil
Inventory minus the Deferred Portion, which shall be payable to Seller on the
Termination Date, subject to the terms and conditions of the Supply and Offtake
Agreement. The “Deferred Portion” shall equal the sum of (i) 10% of the Lion Oil
Definitive Commencement Date Value and (iv) 10% of the LOTT Definitive
Commencement Date Value.


4.5Taxes.


7





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






4.5.1Seller shall pay and indemnify and hold Buyer harmless against, the amount
of all sales, use, gross receipts, value added, severance, ad valorem, excise,
property, spill, environmental, transaction-based, or similar taxes, duties and
fees, howsoever designated (each, a “Tax” and collectively, “Taxes”) regardless
of the taxing authority, and all penalties and interest thereon, paid, owing,
asserted against, or incurred by Buyer directly or indirectly with respect to
the Crude Oil procured and sold, and the Products purchased and resold, and
other transactions contemplated hereunder to the greatest extent permitted by
applicable law; in the event that Seller is not permitted to pay such Taxes, the
Supply Cost and the Product Cost shall be adjusted such that Seller shall bear
the economic burden of the Taxes. Seller shall pay when due such Taxes unless
there is an applicable exemption from such Tax, with written confirmation of
such Tax exemption to be contemporaneously provided to Buyer. To the extent
Buyer is required by law to collect such Taxes, one hundred percent (100%) of
such Taxes shall be added to invoices as separately stated charges and paid in
full by Seller in accordance with this Agreement, unless Seller is exempt from
such Taxes and furnishes Buyer with a certificate of exemption. Buyer shall be
responsible for all taxes imposed on Buyer’s net income.


4.5.2If Seller disagrees with Buyer’s determination that any Tax is due with
respect to transactions under this Agreement, Seller shall have the right to
seek an administrative determination from the applicable taxing authority, or,
alternatively, Seller shall have the right to contest any asserted claim for
such Taxes in its own name, subject to its agreeing to indemnify Buyer for the
entire amount of such contested Tax (including any associated interest and/or
late penalties) should such Tax be deemed applicable. Buyer agrees to reasonably
cooperate with Seller, at Seller’s cost and expense, in the event Seller
determines to contest any such Taxes.


4.5.3Seller and Buyer shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Buyer with
respect to such asserted liability shall be under Buyer’s direction but Seller
shall be consulted. Any legal proceedings or any other action against Seller
with respect to such asserted liability shall be under Seller’s direction but
Buyer shall be consulted. In any event, Seller and Buyer shall fully cooperate
with each other as to the asserted liability. Each party shall bear all the
reasonable costs of any action undertaken by the other at the Party’s request.


4.5.4Any other provision of this Agreement to the contrary notwithstanding, this
Section 4.5 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.


SECTION 5: MISCELLANEOUS


5.1Assignment. This Agreement shall inure to the benefit of and be binding upon
the Parties hereto, their respective successors and permitted assigns.


(a)
Seller shall not assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
without the express written consent of the Buyer. Buyer may, without the
Seller’s consent, assign and delegate all of the Buyer’s rights and obligations
hereunder to (i)



8





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




any Affiliate of the Buyer, provided that the obligations of such Affiliate
hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes the Buyer’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of the Buyer
(taking into account any credit support for the Buyer) immediately prior to such
assignment. Any other assignment by the Buyer shall require the Seller’s
consent.


(b)
Any attempted assignment in violation of this Section 5 shall be null and void
ab initio and the non-assigning Party shall have the right, without prejudice to
any other rights or remedies it may have hereunder or otherwise, to terminate
this Agreement effective immediately upon notice to the Party attempting such
assignment.



5.2Notices. All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to the other Party’s email address set forth in
Schedule M of the Supply and Offtake Agreement, or on the following Business Day
if sent by nationally recognized overnight courier to the other Party’s address
set forth in Schedule M of the Supply and Offtake Agreement and to the attention
of the person or department indicated. A Party may change its address or email
address by giving written notice in accordance with this Section, which is
effective upon receipt.


5.3Severability. In the event any portion of this Agreement shall be found by a
court of competent jurisdiction to be unenforceable, that portion of this
Agreement will be null and void and the remainder of this Agreement will be
binding on the Parties as if the unenforceable provisions had never been
contained herein.


5.4Waiver; Limitation of Liability.


5.6.1The delay or failure of any Party to enforce any of its rights under this
Agreement arising from any default or breach by the other Party shall not
constitute a waiver of any such default, breach, or any of the Party’s rights
relating thereto. No custom or practice which may arise between the Parties in
the course of operating under this Agreement will be construed to waive any
Parties’ rights to either ensure the other Party’s strict performance with the
terms and conditions of this Agreement, or to exercise any rights granted to it
as a result of any breach or default under this Agreement. Neither Party shall
be deemed to have waived any right conferred by this Agreement or under any
applicable law unless such waiver is set forth in a written document signed by
the Party to be bound, and delivered to the other Party. No express waiver by
either Party of any breach or default by the other Party shall be construed as a
waiver of any future breaches or defaults by such other Party.


5.6.2IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL


9





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




DAMAGES, INCLUDING LOST PROFITS, ARISING UNDER THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


5.5Entire Agreement; Amendment. The terms of this Agreement, together with the
Exhibits hereto constitute the entire agreement between the Parties with respect
to the matters set forth in this Agreement, and no representations or warranties
shall be implied or provisions added in the absence of a written agreement to
such effect between the Parties. This Agreement shall not be modified or changed
except by written instrument executed by the Parties’ duly authorized
representatives.


5.6Choice of Law; Dispute Resolution.


5.6.1This Agreement shall be governed by, construed and enforced under the laws
of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.


5.6.2All controversies or disputes arising out of and related to this Agreement
shall be resolved in accordance with the dispute resolution procedures set forth
in the Supply and Offtake Agreement.


5.6.3This Agreement is executed and delivered in connection with a closing of
the transactions referenced herein which is occurring in the state of New York,
and all parties acknowledge and agree that this Agreement is not valid, binding
and enforceable until accepted and approved by Buyer in New York.


5.7Counterparts. This Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.


5.8Further Assurances. Both Seller and Buyer agree to execute and deliver, from
time to time, such other and additional instruments, notices, transfer orders
and other documents, and to do all such other and further acts and things as may
be necessary to more fully and effectively transfer and assign the Lion Oil
Inventory to Buyer.


5.9Third Party Consents. The assignment and conveyance set forth in this
Agreement shall not constitute an assignment or transfer of any of the Lion Oil
Inventory if an attempted assignment thereof without the prior consent of a
third party would result in a termination thereof, unless and until such consent
shall have been obtained, at which time such asset(s) shall be and is hereby
deemed to be transferred and assigned to Buyer in accordance herewith.


5.10Jurisdiction; Consent to Service of Process; Waiver. Each of the Parties
hereto agrees, subject to Section 5.6, that they each hereby irrevocably submits
to the exclusive jurisdiction of any federal or state court of competent
jurisdiction situated in the City of New York, and to service of process by
certified mail, delivered to the Party at the address indicated in Schedule M of
the Supply and Offtake Agreement. Each Party hereby irrevocably waives, to


10





--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




the fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile. Each of the
Parties waives, to the fullest extent permitted by applicable law, any right it
may have to a trial by jury in respect of any proceedings relating to this
Agreement.






11





--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




The Parties hereto have executed this Agreement on the date first above written,
to be effective as of the date first written above.


J. ARON & COMPANY
 
By:
/s/ Colleen Foster
Name:
Colleen Foster
Title:
Managing Director
 
 
LION OIL COMPANY
 
 
By:
/s/ Wallace Moody
Name:
Wallace Moody
Title:
Secretary



















[Signature Page to Lion Oil Inventory Sales Agreement]

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




AMENDMENT NO. 1 TO THE SUPPLY AND OFFTAKE AGREEMENT
THIS AMENDMENT No. 1 to THE SUPPLY AND OFFTAKE AGREEMENT (this “Amendment”),
dated as of November 7, 2012 is made among J. Aron & Company (“Aron”), a general
partnership organized under the laws of New York and located at 200 West Street,
New York, New York 10282-2198, Lion Oil Company (“Lion”), a corporation
organized under the laws of Arkansas and located at 7102 Commerce Way,
Brentwood, Tennessee 37027, and Lion Oil Trading & Transportation, LLC (“LOTT”,
together with Lion, the “Company”), a limited liability company organized under
the laws of Texas (formerly known as Lion Oil Trading & Transportation, Inc., a
corporation organized under the laws of Arkansas) and located at 7102 Commerce
Way, Brentwood, Tennessee 37027 (each referred to individually as a “Party” or
collectively as the “Parties”).
RECITALS
Aron and the Company are parties to that certain Supply and Offtake Agreement
dated as of April 29, 2011 (the “S&O Agreement”) pursuant to which Aron has
agreed to procure crude oil and other petroleum feedstocks for the Company for
use at the Refinery and purchase all refined products produced by the Refinery
(other than certain excluded products); and
Aron and the Company wish to amend certain terms and conditions of the S&O
Agreement and accordingly, agree as follows:
SECTION 1Definitions; Interpretation


Section 1.1Terms Defined in S&O Agreement. All capitalized terms used in this
Amendment (including in the Recitals hereto) and not otherwise defined herein
shall have the meanings assigned to them in the S&O Agreement.


Section 1.2Interpretation. The rules of construction set forth in Section 1.2 of
the S&O Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.


SECTION 2Amendments to the S&O Agreement


Section 2.1Amendment. Upon the effectiveness of this Amendment, the S&O
Agreement is hereby amended as follows:


(a)By inserting in Section 1.1 thereof, in the appropriate alphabetical order,
the following definitions:


“Estimated Daily Net Crude Sales” has the meaning specified in Section 10.1(d).
“Estimated Daily Net Product Sales” has the meaning specified in Section
10.1(d).
“Estimated Gathering Crude Value” has the meaning specified in Section 10.1(d).




--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(s) By amending the Lion Oil Inventory Sales Agreement (Schedule Z to the S&O
Agreement) by replacing in its entirety, Section 4.5.1 thereof with the
following:


4.5.1    Seller shall pay and indemnify and hold Buyer harmless against, the
amount of all sales, use, gross receipts, value added, severance, ad valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Buyer directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by applicable law; in the event that Seller is not permitted to pay
such Taxes, the Supply Cost and the Product Cost shall be adjusted such that
Seller shall bear the economic burden of the Taxes. Seller shall pay when due
such Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Buyer. To
the extent Buyer is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by Seller in accordance with this Agreement, unless Seller is
exempt from such Taxes and furnishes Buyer with a certificate of exemption;
provided, however, that (i) the failure of Buyer to separately state or collect
Taxes from the Seller shall not alter the liability of the Seller for Taxes and
(ii) Buyer shall only be liable for Taxes if and to the extent that Taxes have
been separately stated and collected from the Seller. Buyer shall be responsible
for all taxes imposed on Buyer’s net income.
(t) By amending the Lion Oil Inventory Sales Agreement (Schedule Z to the S&O
Agreement) by replacing in its entirety, Section 4.5.2 thereof with the
following:


4.5.2    If Seller disagrees with Buyer’s determination that any Tax is due with
respect to transactions under this Agreement, Seller shall have the right to
seek a binding administrative determination from the applicable taxing
authority, or, alternatively, Seller shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Buyer for the entire amount of such contested Tax (including any
associated interest and/or late penalties) should such Tax be deemed applicable.
Buyer agrees to reasonably cooperate with Seller, at Seller’s cost and expense,
in the event Seller determines to contest any such Taxes.
SECTION 3Representations and Warranties


To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject;




7





--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule AA
Execution Version


STORAGE FACILITIES AGREEMENT


This Storage Facilities Agreement is made and entered into as of the
Commencement Date, by and among J. Aron & Company (“Aron”), a general
partnership organized under the laws of New York, Lion Oil Company (the
“Company”), a corporation organized under the laws of Arkansas, Lion Oil Trading
& Transportation, Inc. (“LOTT”), a corporation organized under the laws of
Arkansas, El Dorado Pipeline Company, an Arkansas corporation (“El Dorado”),
Magnolia Pipeline Company, an Arkansas corporation (“Magnolia”) (each referred
to individually as a “Party” or collectively as the “Parties”).


WHEREAS, the Company and Aron have entered into the Lion Oil Inventory Sales
Agreement and the Supply and Offtake Agreement;


WHEREAS, Aron and LOTT have entered into the LOTT Inventory Sales Agreement and
the
Supply and Offtake Agreement;


WHEREAS, pursuant to and subject to the terms of the Inventory Sales Agreements,
the Company and LOTT will sell to Aron all of the Crude Oil and Products (other
than certain excepted quantities) stored in the Storage Facilities as of a
specified time and, thereafter, pursuant to and subject to the terms of the
Supply and Offtake Agreement, Aron will supply Crude Oil to the Granting Parties
to be processed at the Refinery and purchase Products produced by the Granting
Parties at the Refinery;


WHEREAS, it is a condition (among others) to the obligations of Aron under the
Supply and Offtake Agreement that, for the term of the Supply and Offtake
Agreement, Aron shall have exclusive use of (i) the Crude Storage Tanks located
adjacent to the Refinery for the purposes of holding and storing Crude Oil, (ii)
the Product Storage Tanks located adjacent to the Refinery for purposes of
holding and storing Products delivered by the Granting Parties to Aron and (iii)
the Crude and Product Pipelines for purposes of holding, storing and
transporting Crude and Products; and


WHEREAS, the Granting Parties and Aron desire to record the terms and conditions
upon which Aron shall have exclusive use of such Storage Facilities and the
Granting Parties shall serve as operators of such storage tanks and bailees of
all Crude Oil and Products held therein and owned by Aron;


NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Aron
and the Granting Parties do hereby agree as follows:


1. Definitions and Construction.


1.1 Definitions. For purposes of this Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below:




--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Affected Party” has the meaning specified in Section 14.1.


“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof, (ii)
any agreement, concession or arrangement with any Governmental Authority and
(iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to any Party or the subject matter of
this Agreement.


“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.


“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F. “BS&W” means
basic sediment and water.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.
“Commencement Date” has the meaning specified in the Supply and Offtake
Agreement. “Crude Delivery Point” has the meaning specified in the Supply and
Offtake Agreement.
“Crude Intake Point” has the meaning specified in the Supply and Offtake
Agreement.
“Crude Oil” has the meaning specified in the Supply and Offtake Agreement.
“Crude Storage Tanks” has the meaning specified in the Supply and Offtake
Agreement.


2



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“CPT” means the prevailing time in the Central time zone.


“Default” means any Event of Default, which with notice or the passage of time,
would constitute an Event of Default.


“Defaulting Party” has the meaning specified in Section 15.1.


“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“Event of Default” has the meaning specified in the Supply and Offtake
Agreement. “Facility” has the meaning specified in Section 6.4.
“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of a Granting Party or
Aron); accidents at, closing of, or restrictions upon the use of mooring
facilities, docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier (as defined in the Supply and Offtake Agreement) to deliver Crude Oil
pursuant to any Procurement Contract (as defined in the Supply and Offtake
Agreement), whether as a result of Force Majeure as defined above, breach of
contract by such Third Party Supplier or any other reason, shall constitute an
event of Force Majeure for Aron under this Agreement with respect to the
quantity of Crude Oil subject to that Procurement Contract.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.


3



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




“Granting Parties” means the Company, LOTT, El Dorado and Magnolia.
“Indemnified Party” has the meaning specified in Section 16.3.
“Indemnifying Party” has the meaning specified in Section 16.3.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.


“Licensed Premises” means certain facilities located in or near the docks
adjacent to the Refinery, together with all pumps, valves, fittings, fixtures,
gauges and meters, and other equipment connected therewith, and all easements,
rights-of-way, permits, licenses and other interests in real estate over which
the same may run, held by the Company or LOTT, together with the right to
operate the same.


“Materials” means any Crude Oil and/or Products stored under this Agreement.
“Non-Affected Party” has the meaning specified in Section 14.1.
“Non-Defaulting Party” means the Party other than the Defaulting Party.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint
venture, trust or unincorporated organization, joint stock company or any other
private entity or organization, Governmental Authority, court or any other legal
entity, whether acting in an individual, fiduciary or other capacity.


“Products Delivery Point” has the meaning specified in the Supply and Offtake
Agreement.


“Product Storage Tanks” has the meaning specified in the Supply and Offtake
Agreement.
“Product” has the meaning specified in the Supply and Offtake Agreement.
“Refinery” has the meaning specified in the Supply and Offtake Agreement.
“Required Permits” has the meaning specified in Section 6.3.


“Services” has the meaning specified in Section 8.1.


“Storage Facilities” mean the storage, loading and offloading facilities owned,
operated, leased or used pursuant to a contractual right of use by the Company,
LOTT or any other


4



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




subsidiary of the Company including the Crude Storage Tanks, the Product Storage
Tanks, any pipelines owned or operated by the Company or its subsidiaries, and
the land, piping, marine facilities, truck facilities and other facilities
related thereto, together with existing or future modifications or additions,
which are excluded from the definition of Refinery or Refinery Facilities. In
addition, the term “Storage Facilities” includes any location where a storage
facility is used by the Company or LOTT to store or throughput Crude Oil or
Products except those storage, loading and offloading facilities owned,
operated, leased or used pursuant to a contractual right of use by the Company
or LOTT which are used exclusively to store Excluded Materials.


“Storage Term” has the meaning specified in Section 2.


“Supplier’s Inspector” has the meaning specified in the Supply and Offtake
Agreement.


“Supply and Offtake Agreement” means the Supply and Offtake Agreement by and
among Aron, the Company and LOTT, dated as of April 29, 2011, as from time to
time amended, modified and/or restated.


“Tax” or “Taxes” has the meaning specified in Section 13.1.


1.2 Construction of Agreement.


(a) Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Schedules and Exhibits are
incorporated herein.


(b) All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.


(c) Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.


(d) Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.


(e) Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.


(f) A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.


(g) Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.




5



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(h) Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
re- enacted from time to time.


(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.


1.3 The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.


2.    Term. The term of this Agreement (the “Storage Term”) shall commence on
the Commencement Date and end on the later of the Expiration Date (as defined in
the Supply and Offtake Agreement) and the last day on which any Materials are
held by Aron in the Storage Facilities.


3. Exclusive Storage Rights and Licensed Premises.


3.1 The Granting Parties hereby grant to Aron, for the Storage Term, the
exclusive right to use and an exclusive lease of, and hereby lease, let and
demise to Aron, the Storage Facilities. During the Storage Term, Aron shall have
the exclusive right to store Crude Oil in the Crude Storage Tanks and Products
in the Product Storage Tanks.


3.2 The Granting Parties hereby license to Aron, on a non-exclusive basis, the
Licensed Premises for use by Aron in connection with the loading, unloading,
movement and transfer of Crude Oil and Products and the use of the Storage
Facilities, subject to Section 5 below.


3.3 The Storage Facilities shall be used only for the storage of Materials.
Subject to the rights and obligations of the parties under the Supply and
Offtake Agreement, Aron shall have the right to utilize the Storage Facilities
as set forth in, or as otherwise permitted under, the Supply and Offtake
Agreement.


4. Facilities Fee.


As rental for the Storage Facilities, the use of the Licensed Premises and the
other services to be provided by the Granting Parties under this Agreement, Aron
shall pay the Granting Parties at the rate of $1 per month. Aron shall have the
option to prepay, on the Commencement Date, the rent for the use of the Storage
Facilities for the period from the Commencement Date through April 30, 2014.


5. Custody, Title and Risk of Loss.


5.1 During the Storage Term, (i) the only material stored in the Crude Storage
Tanks shall be Crude Oil or similar feedstock owned by Aron and (ii) the only
material stored in the Product Storage Tanks shall be Products owned by Aron.
The Granting Parties agree that no


6



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




other materials shall be stored or commingled with any of Aron’s Materials in
the Storage Facilities.


5.2 Aron shall, at all times during the Storage Term, retain exclusive title to
the Crude Oil and Products stored by it in the Storage Facilities, and such
Crude Oil and Products shall remain Aron’s exclusive property.


5.3 Title and risk of loss to all of the Materials stored in the Storage
Facilities shall remain at all times with Aron. Notwithstanding the foregoing,
the Granting Parties shall be responsible for (i) any contamination of the
Materials stored in the Storage Facilities during the Storage Term and (ii) any
other loss or damage to the Materials stored in the Storage Facilities during
the Storage Term to the extent such loss or damage is caused by or attributable
to the negligence or willful misconduct of a Granting Party or any of its
employees or agents.


5.4 During the Storage Term, the Granting Parties shall hold all Materials in
the Storage Facilities solely as bailee, and represent and warrant that when any
such Materials is redelivered to Aron or any party designated by Aron, Aron or
such designated party shall have good title thereto free and clear of any liens,
security interests, encumbrances and claims of any kind whatsoever, other than
Permitted Liens as defined in the Supply and Offtake Agreement. During the
Storage Term, none of the Granting Parties or any of their affiliates shall (and
the Granting Parties shall not permit any of their affiliates or any other
Person to) use any such Materials for any purpose except as may be permitted by
the Supply and Offtake Agreement. Solely in its capacity as bailee, the Granting
Party shall have custody of the (i) the Crude Oil from the time such Crude Oil
passes the Crude Intake Point to the Storage Facilities until such time that the
Crude Oil passes the Crude Delivery Point; and (ii) Products from the time such
Product passes the Products Delivery Point until such time that the Products
pass the outlet flange of the Product Storage Tanks. Nothwithstanding anything
herein to the contrary, title and risk of loss shall remain with Aron during the
Product transfer between the Included Product Storage Tanks (as defined in the
Supply and Offtake Agreement).


6. Condition and Maintenance of Storage Facilities; Product Storage.


6.1 The Granting Parties agree that all of the Storage Facilities shall be in a
condition generally acceptable within the industry and capable of storing the
Materials without contaminating them. The Granting Parties will maintain and
operate the Storage Facilities in good working order and repair and serviceable
condition in accordance with generally accepted industry standards and in
compliance with all Applicable Laws. The Granting Parties shall have sole
responsibility for all operations at each of the Storage Facilities and for
performing all storage and throughput services at or related to the Storage
Facilities. Without limiting the foregoing, the Granting Parties shall be
responsible for all maintenance and repairs (notice of any such maintenance or
repairs shall be provided according to Article 9 and Article 13 of the Supply
and Offtake Agreement), labor, utilities, pumps, piping, tank conditions, heat
and other activities on, at or under the Storage Facilities. All movements,
receipts and deliveries of Materials to, at or from the Storage Facilities shall
be solely the responsibility of the Granting Parties. The Granting Parties will
ensure that the Storage Facilities have all connections, equipment and capacity
required to facilitate the


7



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




movement of Materials into and out of the Storage Facilities and the Licensed
Premises have all connections, equipment and capacity required to facilitate
themovement of Materials between the docks, pipelines or truck loading or
discharge facilities and the Storage Facilities. All expenses relating to any of
the foregoing activities shall be borne exclusively by the Granting Parties.
Aron does not, directly or indirectly, have any responsibility for the operation
or maintenance of the Storage Facilities or any movements of Materials to, at or
from the Storage Facilities.


6.2 The Granting Parties will store each grade of Product in separate Product
Storage Tanks and avoid any contamination of one Product by another or any
degradation of the quality of any Product that would impact Aron's ability to
market or sell such Product in a timely fashion. In addition, the Granting
Parties will endeavor to ensure that no Crude Oil or Products shall be
contaminated with scale or other materials, chemicals, water or any other
impurities. The Granting Parties shall reprocess or otherwise treat any such
contaminated Products to restore those Products to salable condition.


6.3 During the Term of this Agreement, the Granting Parties shall, at its sole
cost and expense, take all actions reasonably necessary or appropriate to
obtain, apply for, maintain, monitor, renew, and/or modify as appropriate, any
license authorization, certification, filing, recording, permit, waiver,
exception, variance, franchise, order or other approval with or of any
governmental authority pertaining or relating to the operation of the Refinery,
the Storage Facilities and/or the Licensed Premises (the “Required Permits”) as
presently operated. The Granting Parties shall not do anything in connection
with the performance of its obligations under this Agreement that causes a
termination or suspension of the Required Permits.


6.4 The execution of this Agreement by the Parties does not confer any
obligation or responsibility on Aron in connection with: (i) any existing or
future environmental condition at the Refinery, the Storage Facilities and/or
the Licensed Premises (collectively, the “Facility”), including, but not limited
to the presence of a regulated or hazardous substance on or in environment media
at the Facility (including the presence in surface water, groundwater, soils or
subsurface strata, or air), including the subsequent migration of any such
substance; (ii) any environmental law; (iii) the Required Permits; or (iv) any
requirements arising under or relating to any Applicable Law pertaining or
relating to the operation of the Facility.


6.5 Notwithstanding anything to the contrary herein, the Granting Parties shall
be the operator of the Refinery and Storage Facilities in all respects, and Aron
shall have no power or authority to direct the activities of the Granting
Parties or to exert control over the operation of the Refinery or any portion
thereof (provided, however, that Aron’s enforcement of this Agreement and/or the
Supply and Offtake Agreement in accordance with their respective terms shall not
be deemed to be in contravention of the foregoing).


6.6 Materials may require the application of heat or steam by the Granting
Parties to maintain the same in a liquid free-flowing or pumpable state; the
Granting Parties agree to provide the required heat at the Granting Parties’
cost. Recalibration, or strapping, of the Storage Facilities may be performed
from time to time in accordance with the terms of the Inventory Sales Agreement
or the Supply and Offtake Agreement.


7. Inspection and Access Rights.




8



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




7.1 Aron and its representatives (including one or more Supplier’s Inspector)
may inspect the Storage Facilities from time to time during the term of this
Agreement.


7.2 At any reasonable times during normal business hours and upon reasonable
prior notice, Aron and its representatives (including one or more Supplier’s
Inspector) shall have the right to enter and exit a Granting Party’s premises in
order to have access to the Storage Facilities, to observe the operations of the
Storage Facilities and to conduct such inspections as Aron may wish to have
performed in connection with this Agreement, including the right to inspect,
gauge, measure, take product samples or take readings at any of the Storage
Facilities on a spot basis. Without limiting the generality of the foregoing,
the Granting Parties shall regularly grant Supplier’s Inspector such access from
the last day of each month until the third Business Day of the ensuing month.
Notwithstanding any of the foregoing, if an Event of Default has occurred and is
continuing, Aron and its representatives and agents shall have unlimited and
unrestricted access to the Storage Facilities for so long as such Event of
Default continues.


8. Throughput and Handling Services.


8.1 From time to time during the Storage Term, the Granting Parties shall, at
their own costs, perform such throughput, handling and measuring services as
Aron shall request or perform such blending and other services as otherwise
required for a Granting Party to fully perform its obligations under the Supply
and Offtake Agreement (collectively, “Services”).


8.2 Aron may, in its discretion, provide written instructions relating to
specific Services it is requesting or provide standing written instructions
relating to ongoing Services. Aron may, at any time on reasonable prior notice,
revoke or modify any instruction it has previously given, whether such previous
instructions relate to a specific Service or are instructions relating to an
ongoing Service or Services. The Granting Parties shall not be required to
perform any requested Services that they reasonably believe will materially
adversely interfere with, or be detrimental to, the operation of the Refinery.


8.3 The Granting Parties agree to keep the Storage Facilities open for receipt
and redelivery of Aron’s Materials twenty-four (24) hours a day, seven (7) days
a week.


9. Scheduling and Measurements.


9.1 Aron shall provide notice to the Company prior to each calendar month as to
the estimated quantities of Crude Oil it expects to deliver to the Crude Storage
Tanks and the estimated quantities of Products it expects to deliver to the
Product Storage Tanks during that month; provided that Aron shall not be
required to provide any such notice unless such quantities differ from those
estimated deliveries contemplated for such month pursuant to the Supply and
Offtake Agreement.


9.2 The volume of Aron’s Materials received into and redelivered out of the
Storage Facilities shall be measured daily by the Granting Parties, using the
applicable tank gauges. Volume measurements shall be made as provided in the
Supply and Offtake Agreement. The Granting Parties shall provide Aron with (i)
daily reports showing the tank gauges and meter readings for the prior day and
(ii) monthly reports reflecting all Materials movements during that month. In
addition, whenever the Volume Determination Procedures (as defined in the Supply


9



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




and Offtake Agreement) are required to be performed thereunder, the Granting
Parties shall fully participate and cooperate in performing such Volume
Determination Procedures and, if requested by Aron, shall do so in collaboration
with Aron’s agents (including any Supplier’s Inspector).


9.3 The Granting Parties shall provide Aron with reasonable prior notice of any
periodic testing and calibration of any measurement facilities providing
measurement of Materials at the Storage Facilities and the Granting Parties
shall permit Aron to observe such testing and calibration. In addition, the
Granting Parties shall provide Aron with any documentation regarding the testing
and calibration of the measurement facilities.


10. Additional Covenants.


10.1 The Granting Parties hereby:


(a) agree that they shall not sell, shall have no interest in and shall not
permit the creation of, or suffer to exist, any security interest, lien,
encumbrance, charge or other claim of any nature (other than Permitted Liens as
defined in the Supply and Offtake Agreement) with respect to any of the
Materials;


(b) (i) confirm that they will post at the Storage Facilities such reasonable
placards as Aron requests stating that Aron is the owner of all Materials held
in the Storage Facilities and (ii) agree that they will take all actions
necessary to maintain such placards in place for the Storage Term;


(c) acknowledge and agree that Aron may file a UCC-1 statement with respect to
the Materials stored in the Storage Facilities, and the Granting Parties shall
cooperate with Aron in executing such financing statements as Aron deems
necessary or appropriate;


(d) agree that no loss allowances shall be applied to the Materials held into
the Storage Facilities;


(e) agree to provide all pumping and transfer services with respect to the
Storage Facilities and Licensed Premises as Aron may from time to time request
with respect to any Material;


(f) agree to permit Aron to have full and quiet possession of the Storage
Facilities for the use thereof in the storage and/or transportation of the
Materials;


(g) agree to permit Aron’s personnel to have rights of access to and egress from
the Facility by crossing over, around and about the Facility for any purpose
related to this Agreement or the Supply and Offtake Agreement, including but not
limited to enforcing its rights and interests under this Agreement and/or in the
event of an Event of Default (as defined in the Supply and Offtake Agreement);
provided that (i) Aron’s personnel shall follow routes and paths designated by a
Granting Party or security personnel employed by a Granting Party, (ii) Aron’s
personnel shall observe all security, fire and safety regulations while, in
around or about the Facility, and (iii) Aron shall be liable for any damage
directly caused by the negligence or other tortious conduct of such personnel;


10



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






(h) agree to maintain all necessary leases, easements, licenses and rights-of-
way necessary for the operation and maintenance of the Storage Facilities and
Licensed Premises;


(i) agree to replace, maintain and/or repair the Storage Facilities and Licensed
Premises or any other part of the Facility affecting the safe and proper use of
the Storage Facilities and Licensed Premises by Aron which may be destroyed or
damaged by the elements, acts of God, fire, floods, or any other cause excluding
damage or destruction caused by the negligence or tortious conduct of Aron’s
personnel;


(j) agree to furnish any and all fuel, power and pumping equipment, together
with all personnel necessary to transport Materials in accordance with the terms
of this Agreement and/or the Supply and Offtake Agreement;


(k) agree that, in the event of any Crude Oil or Product spill, leak or
discharge or any other environmental pollution caused by or in connection with
the use of any Storage Facilities, the Granting Party shall promptly commence
containment or clean-up operations as required by any Governmental Authorities
or Applicable Law or as the Granting Party deems appropriate or necessary and
shall notify or arrange to notify Aron immediately of any such spill, leak or
discharge and of any such operations; and


(l) represent and confirm that all representations and warranties of the
Granting Parties contained herein shall be true and correct on and as of the
Commencement Date.


10.2 Aron hereby agrees:


(a) to permit personnel of the Granting Parties to have access to the Storage
Facilities for operation of the Facility, inspections, safety or maintenance
purposes, from time to time and at all times;


(b) to replace or repair, at its own expense, any part of the Facility which may
be destroyed or damaged through any negligent or tortious act or omission of
Aron, its agents or employees; and


(c) to not make any alteration, additions or improvements to the Storage
Facilities and Licensed Premises or remove any part thereof, without the prior
written consent of the Granting Party, such consent to be at the Granting
Party’s sole discretion.


10.3 Each Party hereby agrees that:


(a) it shall, in the performance of its obligations under this Agreement, comply
in all material respects with Applicable Law, including all Environmental Law.
Each Party shall maintain the records required to be maintained by Environmental
Law and shall make such records available to the other Parties upon reasonable
request. Each Party also shall immediately notify the other Parties of any
violation or alleged violation of any Environmental Law relating to any
Materials stored under this Agreement and, upon request, shall provide to


11



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




the other Parties all evidence of environmental inspections or audits by any
Governmental Authority with respect to such Materials; and


(b) All records or documents provided by any Party to any of the other Parties
shall, to the best knowledge of such Party, accurately and completely reflect
the facts about the activities and transactions to which they relate. Each Party
shall promptly notify the other Parties if at any time such Party has reason to
believe that any records or documents previously provided to any of the other
Parties no longer are accurate or complete.


11. Representations.


11.1 The Granting Parties represent and warrant to Aron that (i) this Agreement,
the rights obtained and the duties and obligations assumed by the Granting
Parties hereunder, and the execution and performance of this Agreement by the
Granting Parties, do not directly or indirectly violate any Applicable Law with
respect to the Granting Party or any of its properties or assets, the terms and
provisions of the Granting Party’s organizational documents or any agreement or
instrument to which the Granting Party or any of its properties or assets are
bound or subject; (ii) the execution and delivery of this Agreement by the
Granting Parties have been authorized by all necessary corporate or other
action, (iii) the Granting Parties have the full and complete authority and
power to enter into this Agreement and to lease and demise the Storage
Facilities and to license the Licensed Premises as contemplated herein, (iv) no
further action on behalf of the Granting Parties, or consents of any other
party, are necessary for the lease and demise to Aron of the Storage Facilities
or the license of the Licensed Premises (except for the consents of any third
party holding a mortgage on such property or having another interest therein
which the Granting Parties covenant and represent they have obtained) and (v)
upon execution and delivery by the Granting Parties, this Agreement shall be a
valid, binding and subsisting agreement of the Granting Parties enforceable in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
regardless of whether enforcement is sought in a proceeding in equity or at
law).


11.2 Aron represents and warrants to the Granting Parties that (i) this
Agreement, the rights obtained and the duties and obligations assumed by Aron
hereunder, and the execution and performance of this Agreement by Aron, do not
directly or indirectly violate any Applicable Law with respect to Aron or any of
its property or assets, the terms and provisions of Aron’s organizational
documents or any agreement or instrument to which Aron or any of its property or
assets are bound or subject; (ii) the execution and delivery of this Agreement
by Aron has been authorized by all necessary corporate or other action, and
(iii) upon execution and delivery by Aron, this Agreement shall be a valid,
binding and subsisting agreement of Aron enforceable in accordance with its
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).


12.    Insurance. The parties agree that insurance shall be maintained as
provided in the Supply and Offtake Agreement.




12



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




13. Taxes.


13.1 Subject to the review, consent, and approval of Aron and the Granting
Parties shall prepare renditions, file, and pay any amount of any ad valorem,
property, severance, storage, excise, value added, and other similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
owing with respect to the Materials stored at the Facility by Aron. The Granting
Parties shall pay such Taxes when due. The Granting Parties will indemnify Aron
for any and all taxes imposed on Aron in connection with this Agreement or any
ancillary agreement other than taxes imposed on the net income of Aron.


13.2 Aron shall have the right to review and comment on any renditions or
filings made by the Granting Party pursuant to the preceding paragraph. If Aron
disagrees with the Granting Party’s determination that any Tax is due with
respect to transactions under this Agreement, Aron shall have the right to seek
an administrative determination from the applicable taxing authority, or,
alternatively, The Granting Parties and Aron shall each have the right to
contest any asserted claim for such Taxes. The Granting Parties and Aron agree
to reasonably cooperate to contest any such Taxes.


13.3 Each of the Parties shall promptly inform the other Parties in writing of
any assertion by a taxing authority of additional liability for Taxes in respect
of said Materials stored at the Facility. The Granting Parties and Aron shall
fully cooperate with one other as to any asserted liability for Taxes. Each
Party shall bear all the reasonable costs of any action undertaken by any other
Party at such Party’s request.


13.4 Any other provision of this Agreement to the contrary notwithstanding, this
Article 13 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.


14. Force Majeure.


14.1 If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to any other Party to perform such obligation or
condition (except for payment and indemnification obligations previously
incurred) for so long as the event of Force Majeure exists and to the extent
that performance is hindered by such event of Force Majeure; provided, however,
that the Affected Party shall use any commercially reasonable efforts to avoid
or remove the event of Force Majeure. During the period that performance by the
Affected Party of a part or whole of its obligations has been suspended by
reason of an event of Force Majeure, any other Party (a “Non-Affected Party”)
likewise may suspend the performance of all or a part of its obligations to the
extent that such suspension is commercially reasonable, except for any payment
and indemnification obligations previously incurred. The Parties acknowledge
that if, as a result of a Force Majeure, a Granting Party were to suspend its
receipt and/or processing of Crude Oil, then Aron would be entitled to suspend,
to a comparable extent, its purchasing of Products under the Supply and Offtake
Agreement.


14.2 The Affected Party shall give prompt oral notice to the Non-Affected Party
of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four


13



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




(24) hours after receiving notice of the occurrence of a Force Majeure event,
including, to the extent feasible, the details and the expected duration of the
Force Majeure event and the volume of Crude Oil or Products affected. The
Affected Party also shall promptly notify the Non- Affected Party when the event
of Force Majeure is terminated. However, the failure or inability of the
Affected Party to provide such notice within the time periods specified above
shall not preclude it from declaring an event of Force Majeure.


15. Event of Default; Remedies Upon Event of Default.


15.1 Without limiting any other rights or remedies hereunder, if an Event of
Default (as defined in the Supply and Offtake Agreement) occurs and Aron is the
Non-Defaulting Party, Aron may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement, (ii) reclaim and repossess any and all of its Materials held at the
Storage Facilities or elsewhere on the Granting Party’s premises, and (iii)
otherwise arrange for the disposition of any its Materials in such manner as it
elects.


15.2 If an Event of Default occurs, the Non-Defaulting Party may, without
limitation on its rights under this Section, set off amounts which the
Defaulting Party owes to it against any amounts which it owes to the Defaulting
Party (whether hereunder, under any other agreement or contract or otherwise and
whether or not then due). Any net amount due hereunder shall be payable by the
party owing such amount within one business day of termination.


15.3 The Non-Defaulting Party’s rights under this Section shall be in addition
to, and not in limitation of, any other rights which the Non-Defaulting Party
may have (whether by agreement, operation of law or otherwise), including
without limitation any rights of recoupment, setoff, combination of accounts, as
a secured party or under any other credit support. The Defaulting Party shall
indemnify and hold the Non-Defaulting Party harmless from all costs and
expenses, including reasonable attorney fees, incurred in the exercise of any
remedies hereunder.


15.4 No delay or failure by the Non-Defaulting Party in exercising any right or
remedy to which it may be entitled on account of any Event of Default shall
constitute an abandonment of any such right, and the Non-Defaulting Party shall
be entitled to exercise such right or remedy at any time during the continuance
of an Event of Default.


16. Indemnification.


16.1 The Granting Parties shall defend, indemnify and hold harmless Aron, its
Affiliates, and their directors, officers, employees, representatives, agents
and contractors for and against any Liabilities directly or indirectly arising
out of (i) any breach by a Granting Party of any covenant or agreement contained
herein or made in connection herewith or any representation or warranty of a
Granting Party made herein or in connection herewith proving to be false or
misleading, (ii) the Granting Party’s, its Affiliates or any of their
employees’, representatives’, agents’ or contractors’ handling, storage,
transportation or disposal of any Materials stored hereunder, (iii) the Granting
Party’s, its Affiliates or any of their employees’, representatives’, agents’ or
contractors’ negligence or willful misconduct, (iv) any failure by a Granting
Party, its Affiliates or any of their respective employees, representatives,
agents or


14



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




contractors to comply with or observe any Applicable Law, or (v) injury,
disease, or death of any person or damage to or loss of any property, fine or
penalty, any of which is caused by a Granting Party or its employees,
representatives, agents or contractors in the exercise of any of the rights
granted hereunder, except to the extent that such injury, disease, death, or
damage to or loss of property was caused by the negligence or willful misconduct
on the part of Aron, its Affiliates or any of their respective employees,
representatives, agents or contractors.


16.2 Aron shall defend, indemnify and hold harmless the Granting Parties, their
Affiliates, and their directors, officers, employees, representatives, agents
and contractors for and against any Liabilities directly or indirectly arising
out of (i) any breach by Aron of any covenant or agreement contained herein or
made in connection herewith or any representation or warranty of Aron made
herein or in connection herewith proving to be false or misleading, (ii) the
negligence or willful misconduct of Aron, its Affiliates or any of their
respective employees, representatives, agents or contractors, or (iii) any
failure by Aron, its Affiliates or any of their respective employees,
representatives, agents or contractors to comply with or observe any Applicable
Law (provided that, in no event shall the Granting Parties, or any of their
Affiliates, employees, representatives, agents or contractors, be deemed Aron’s
employee, representative, agent or contractor for purposes of this Section16.2).


16.3 The obligations of a Party (the “Indemnifying Party”) to defend, indemnify,
and hold any other Party (an “Indemnified Party”) harmless under the terms of
this Agreement shall not vest any rights in any third party (whether a
Governmental Authority or private entity), nor shall they be considered an
admission of liability or responsibility for any purposes other than those
enumerated in this Agreement.


16.4 Each Party agrees to notify the other Parties as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other Parties the complete details
within its knowledge and shall render all reasonable assistance requested by the
other Parties in the defense; provided, that, the failure to give such notice
shall not affect the indemnification provided hereunder, except to the extent
that the Indemnifying Party is materially adversely affected by such failure.
Each Party shall have the right but not the duty to participate, at its own
expense, with counsel of its own selection, in the defense and settlement
thereof without relieving the other Parties of any obligations hereunder.
Notwithstanding the foregoing, an Indemnifying Party shall not be entitled to
assume responsibility for and control of any judicial or administrative
proceeding if such proceeding involves an Event of Default by the Indemnifying
Party under this Agreement which shall have occurred and be continuing.


17.    Limitation on Damages. Unless otherwise expressly provided in this
Agreement, the Parties’ liability for damages is limited to direct, actual
damages only (which include any amounts determined under Section 15) and none of
the Parties shall be liable for specific performance, lost profits or other
business interruption damages, or special, consequential, incidental, punitive,
exemplary or indirect damages, in tort, contract or otherwise, of any kind,
arising out of or in any way connected with the performance, the suspension of
performance, the failure to perform, or the termination of this Agreement;
provided, however, that, such limitation shall not apply with respect to (i) any
third party claim for which indemnification is available


15



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




under this Agreement or (ii) any breach of Article 19. Each Party acknowledges
the duty to mitigate damages hereunder.


18. Audit and Inspection. During the term of this Agreement Aron and its duly
authorized representatives, upon reasonable notice and during normal working
hours, shall have access to the accounting records and other documents
maintained by the Granting Parties, or any of the Granting Party’s contractors
and agents, which relate to this Agreement. The right to inspect or audit such
records shall survive termination of this Agreement for a period of two (2)
years following the end of the Storage Term. The Granting Parties shall
preserve, and shall cause all contractors or agents to preserve, all of the
aforesaid documents for a period of at least two (2) years from the end of the
Storage Term.


19. Confidentiality.


19.1 The Parties agree that the specific terms and conditions of this Agreement,
including the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from a Granting Party relating to the costs of
operation, operating conditions, and other commercial information of the
Granting Parties not made available to the public, are confidential and shall
not be disclosed to any third party, except (i) as may be required by court
order or Applicable Laws or as requested by a Governmental Authority, (ii) to
such Party’s or its Affiliates’ employees, directors, shareholders, auditors,
consultants, banks, lenders, financial advisors and legal advisors, or (iii) to
such Party’s insurance providers, solely for the purpose of procuring insurance
coverage or confirming the extent of existing insurance coverage; provided,
that, prior to any disclosure permitted by this clause (iii), such insurance
providers shall have agreed in writing to keep confidential any information or
document subject to this Section. The confidentiality obligations under this
Agreement shall survive termination of this Agreement for a period of two years
following the Termination Date.


19.2 In the case of disclosure covered by clause (i) of Section 19.1, to the
extent practicable and legally permissible, the disclosing Party shall notify
the other Parties in writing of any proceeding of which it is aware which may
result in disclosure, and use reasonable efforts to prevent or limit such
disclosure. The Party seeking to prevent or limit such disclosure shall be
responsible for all costs and expenses incurred by any of the Parties in
connection therewith. The Parties shall be entitled to all remedies available at
law, or in equity, to enforce or seek relief in connection with the
confidentiality obligations contained herein.


19.3 Notwithstanding anything herein to the contrary, the Parties (and their
respective employees, representatives or other agents) are authorized to
disclose to any person the U.S. federal and state income tax treatment and tax
structure of the transaction and all materials of any kind (including tax
opinions and other tax analyses) that are provided to the Parties relating to
that treatment and structure, without the Parties imposing any limitation of any
kind. However, any information relating to the tax treatment and tax structure
shall remain confidential (and the foregoing sentence shall not apply) to the
extent necessary to enable any person to comply with securities laws. For this
purpose, “tax structure” is limited to any facts that may be relevant to that
treatment.


16



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




20. Governing Law.


20.1 This Agreement shall be governed by, construed and enforced under the laws
of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.


20.2 Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of any federal or state court of competent jurisdiction situated in
the City of New York, and to service of process by certified mail, delivered to
the Party at the address indicated in Schedule M of the Supply and Offtake
Agreement. Each Party hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, any objection to personal jurisdiction, whether on grounds of
venue, residence or domicile.


20.3 This Agreement is executed and delivered in connection with a closing of
the transactions referenced herein which is occurring in the state of New York,
and all parties acknowledge and agree that this Agreement is not valid, binding
and enforceable until accepted and approved by Aron in New York.


20.4 EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO
THIS AGREEMENT.


21. Assignment.


21.1 This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.


21.2 The Granting Parties shall not assign this Agreement or their rights or
interests hereunder in whole or in part, or delegate its obligations hereunder
in whole or in part, without the express written consent of Aron. Aron may,
without the consent of the Granting Parties, assign and delegate all of Aron’s
rights and obligations hereunder to (i) any Affiliate of Aron, provided that the
obligations of such Affiliate hereunder are guaranteed by The Goldman Sachs
Group, Inc. or (ii) any non-Affiliate Person that succeeds to all or
substantially all of its assets and business and assumes Aron’s obligations
hereunder, whether by contract, operation of law or otherwise, provided that the
creditworthiness of such successor entity is equal or superior to the
creditworthiness of Aron immediately prior to such assignment.


21.3 Any attempted assignment in violation of this Article 21 shall be null and
void ab initio and a non-assigning Party shall have the right, without prejudice
to any other rights or remedies it may have hereunder or otherwise, to terminate
this Agreement effective immediately upon notice to the Party attempting such
assignment.


22. Notices. All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to any of the other Party’s email addresses set forth
in Schedule M of the Supply and Offtake Agreement, or on the following Business
Day if sent by nationally recognized overnight courier to any of the other
Party’s addresses set forth in Schedule M of the Supply and Offtake Agreement
and to the


17



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




attentions of the persons or departments indicated. A Party may change its
address or email address by giving written notice in accordance with this
Section, which is effective upon receipt.


23. No Waiver; Cumulative Remedies.


23.1 The failure of a Party hereunder to assert a right or enforce an obligation
of any of the other Parties shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default or Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.


23.2 Each and every right granted to the Parties under this Agreement or allowed
it by law or equity, shall be cumulative and may be exercised from time to time
in accordance with the terms thereof and Applicable Law.


24. Nature of Transaction and Relationship of Parties.


24.1 This Agreement shall not be construed as creating a partnership,
association or joint venture among the Parties. It is understood that the
Granting Parties are independent contractors with complete charge of their
employees and agents in the performance of their duties hereunder, and nothing
herein shall be construed to make a Granting Party, or any employee or agent of
the Granting Party, an agent or employee of Aron.


24.2 No Party shall have the right or authority to negotiate, conclude or
execute any contract or legal document with any third person; to assume, create,
or incur any liability of any kind, express or implied, against or in the name
of any of the other Parties; or to otherwise act as the representative of any of
the other Parties, unless expressly authorized in writing by such other Party.


25. Miscellaneous.


25.1 If any Article, Section or provision of this Agreement shall be determined
to be null and void, voidable or invalid by a court of competent jurisdiction,
then for such period that the same is void or invalid, it shall be deemed to be
deleted from this Agreement and the remaining portions of this Agreement shall
remain in full force and effect.


25.2 The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.


25.3 No promise, representation or inducement has been made by any of the
Parties that is not embodied in this Agreement, and none of the Parties shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.


18



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




25.4 Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.


25.5 Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.


25.6 All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Agreement shall survive the expiration or termination
of this Agreement.


25.7 This Agreement may be executed by the Parties in separate counterparts and
initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.


[Remainder of Page Intentionally Left Blank]










































































19



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.














20



--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




IN WITNESS WHEREOF, each Party hereto as caused this Agreement to be executed by
its duly authorized representative as of the date first above written.


J. ARON & COMPANY
 
 
By:
/s/ Colleen Foster
Title:
Managing Director
Date:
April 29, 2011



LION OIL COMPANY
 
 
By:
/s/ Wallace Moody
Title:
Secretary
Date:
 



LION OIL TRADING & TRANSPORTATION, INC.
 
 
By:
/s/ Wallace Moody
Title:
Secretary
Date:
 





MAGNOLIA PIPELINE COMPANY
 
 
By:
/s/ Wallace Moody
Title:
Secretary
Date:
 





21



--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




AMENDMENT NO. 1 TO STORAGE FACILITIES AGREEMENT


THIS AMENDMENT No. 1 to the STORAGE FACILITIES AGREEMENT (this “Amendment”),
dated as of November 7, 2012 is made among J. Aron & Company (“Aron”), a general
partnership organized under the laws of New York, Lion Oil Company (the
“Company”), a corporation organized under the laws of Arkansas, Lion Oil Trading
& Transportation, LLC (“LOTT”), a limited liability company organized under the
laws of Texas (formerly known as Lion Oil Trading & Transportation, Inc., a
corporation organized under the laws of Arkansas), El Dorado Pipeline Company,
LLC, a Delaware limited liability company (formerly known as El Dorado Pipeline
Company, an Arkansas corporation) (“El Dorado”), and Magnolia Pipeline Company,
LLC, a Delaware limited liability company (formerly known as Magnolia Pipeline
Company, an Arkansas corporation) (“Magnolia”) (each referred to individually as
a “Party” or collectively as the “Parties”).


RECITALS


WHEREAS, Aron, the Company and LOTT are parties to that certain Supply and
Offtake Agreement, dated as of April 29, 2012, among Aron, the Company and LOTT
(the “S&O Agreement”) pursuant to which Aron has agreed to procure crude oil and
other petroleum feedstocks for the Company for use at the Refinery and purchase
all refined products produced by the Refinery (other than certain excluded
products) and, in connection with the S&O Agreement, the Parties entered into
that certain Storage Facilities Agreement dated as of April
29, 2011 (the “Agreement”);


WHEREAS, Aron, the Company and LOTT are entering into an amendment to the S&O in
connection with Delek Logistics Partner, LP (“Delek LP”) commencing operations
and the restructuring of certain holdings between Delek LP, the Company and
LOTT, including the transfer to Delek LP of certain fixed assets and the
transfer and contribution to Delek LP of all of the outstanding equity of El
Dorado and Magnolia; and


WHEREAS, as a result of such restructuring, certain amendments are required to
be made to the Agreement, including the removal of El Dorado and Magnolia as
parties thereto, which amendments the Parties wish to make as hereinafter
provided.


NOW, THEREFORE, the Parties agree as follows:


SECTION 1 Definitions; Interpretation


Section 1.1 Terms Defined in Agreement. All capitalized terms used in this
Amendment (including in the Recitals hereto) and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.


Section 1.2 Interpretation. The rules of construction set forth in Section 1.2
of the Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.


SECTION 2 Amendments to the Agreement


22



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Section 2.1 Amendment. Upon the effectiveness of this Amendment, the Agreement
is hereby amended as follows:


(a) The references to El Dorado and Magnolia in the introductory paragraph of
the
Agreement are deleted in their entirety.


(b) The definition of “Granting Parties” in Section 1.1 of the Agreement is
hereby amended and restated to read as follows:


“Granting Parties” means the Company and LOTT.


(c) The signature blocks for El Dorado and Magnolia on the signature page of the
Agreement are deleted in their entirety.


Section 2.2 Effect of Amendment.


(a) As a result of the foregoing amendments, from and after the date hereof, El
Dorado and
Magnolia shall no longer be “Parties” or “Granting Parties” under the Agreement.


(b) El Dorado and Magnolia are executing this Amendment to the Agreement solely
for purposes of effectuating their being removed as Parties thereto.


SECTION 3 Representations and Warranties


To induce the other Parties to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the Agreement, as amended hereby,
and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the Agreement, as amended hereby, constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.


SECTION 4 Miscellaneous


Section 4.1 Agreement Otherwise Not Affected. Except for the amendments pursuant
hereto, the Agreement remains unchanged. As amended pursuant hereto, the
Agreement remains in full force and effect and is hereby ratified and confirmed
in all respects. The execution and delivery of, or acceptance of, this Amendment
and any other documents and instruments in connection herewith by any Party
shall not be deemed to create a course of dealing or otherwise create any


23



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




express or implied duty by it to provide any other or further amendments,
consents or waivers in the future.


Section 4.2 No Reliance. Each Party hereby acknowledges and confirms that it is
executing this Amendment on the basis of its own investigation and for its own
reasons without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.


Section 4.3 Costs and Expenses. Each Party shall be responsible for any costs
and expenses incurred by such Party in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.


Section 4.4 Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the Company, Aron, LOTT, El Dorado, Magnolia
and their respective successors and assigns.


Section 4.5 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.


Section 4.6 Amendments. This Amendment may not be modified, amended or otherwise
altered except by written instrument executed by the Parties’ duly authorized
representatives.


Section 4.7 Effectiveness; Counterparts. This Amendment shall be binding on the
Parties as of the date on which it has been fully executed by the Parties. This
Amendment may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.


Section 4.8 Interpretation. This Amendment is the result of negotiations between
and has been reviewed by counsel to each of the Parties, and is the product of
all Parties hereto. Accordingly, this Amendment shall not be construed against
any Party merely because of such Party’s involvement in the preparation hereof.


[Remainder of Page Intentionally Left Blank]










































24



--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment No. 1
to the Agreement as of the date first above written.




J. ARON & COMPANY
 
 
By:
/s/ Simon Collier
Name:
Simon Collier
Title:
Managing Director





LION OIL COMPANY
 
 
By:
/s/ Andy Schwarcz
Name:
Andy Schwarcz
Title:
EVP
 
 
By:
/s/ Kent B. Thomas
Name:
Kent B. Thomas
Title:
General Counsel





LION OIL COMPANY & TRANSPORTATION, LLC
 
 
By:
/s/ Andy Schwarcz
Name:
Andy Schwarcz
Title:
EVP
 
 
By:
/s/ Kent B. Thomas
Name:
Kent B. Thomas
Title:
General Counsel







[Signature Page to SFA Amendment No. 1]



--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




EL DORADO PIPELINE COMPANY, LLC
 
 
By:
/s/ Andy Schwarcz
Name:
Andy Schwarcz
Title:
EVP
 
 
By:
/s/ Kent B. Thomas
Name:
Kent B. Thomas
Title:
General Counsel





MAGNOLIA PIPELINE COMPANY, LLC
 
 
By:
/s/ Andy Schwarcz
Name:
Andy Schwarcz
Title:
EVP
 
 
By:
/s/ Kent B. Thomas
Name:
Kent B. Thomas
Title:
General Counsel











[Signature Page to SFA Amendment No. 1]



--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Execution Version
AMENDMENT to STORAGE FACILITIES AGREEMENT
THIS AMENDMENT to the STORAGE FACILITIES AGREEMENT (this “Amendment”), dated as
of February 27, 2017 is made among J. Aron & Company (“Aron”), a general
partnership organized under the laws of New York, Lion Oil Company (the
“Company”), a corporation organized under the laws of Arkansas and Lion Oil
Trading & Transportation, LLC (“LOTT”), a limited liability company organized
under the laws of Texas (formerly known as Lion Oil Trading & Transportation,
Inc., a corporation organized under the laws of Arkansas) (each referred to
individually as a “Party” or collectively as the “Parties”).
RECITALS
WHEREAS, Aron, the Company and LOTT are parties to that certain Second Amended
and Restated Master Supply and Offtake Agreement, dated as of February 27, 2017
(the “S&O Agreement”) pursuant to which Aron has agreed to procure crude oil and
other petroleum feedstocks for the Company for use at the Refinery and purchase
all refined products produced by the Refinery (other than certain excluded
products) and, in connection with the S&O Agreement, the Parties entered into
that certain Storage Facilities Agreement dated as of April 29, 2011, as amended
prior to the date hereof (the “Agreement”);
WHEREAS, the Parties wish to further amend the Agreement as hereinafter
provided.
NOW, THEREFORE, the Parties agree as follows:
SECTION 1Definitions; Interpretation
Section 1.1Terms Defined in Agreement. All capitalized terms used in this
Amendment (including in the Recitals hereto) and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.
Section 1.2Interpretation. The rules of construction set forth in Section 1.2 of
the Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.


SECTION 2Amendments to the Agreement
Section 2.1Amendment. Upon the effectiveness of this Amendment, the Agreement is
hereby amended as follows:
(a)The definition of “Defaulting Party” in Section 1.1 of the Agreement is
hereby amended and restated to read as follows:
“Defaulting Party” has the meaning specified in the Supply and Offtake
Agreement.
(b)Section 4 of the Agreement is hereby amended by amending and restating the
last sentence of such section to read as follows:


1

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Aron shall have the option to prepay, on the Commencement Date or from time to
time thereafter, the rent for the use of the Storage Facilities for the period
(or any portion of the period) from the Commencement Date or such later date
through the last day on which any Materials are held by Aron in any of the
Storage Facilities.
(c)Section 5.4 of the Agreement is hereby amended by deleting the phrase “the
Included Product Storage Tanks (as defined in the Supply and Offtake Agreement)”
from the last sentence thereof and inserting “Product Storage Tanks” in its
place.
(d)Section 6.1 of the Agreement is hereby amended by deleting the reference
therein to “Article 13” and replacing it with a reference to “Article 14”.
Section 2.2References Within Agreement. Each reference in the Agreement to “this
Agreement” and the words “hereof,” “hereto,” “herein,” “hereunder,” or words of
like import, shall mean and be a reference to the Agreement as heretofore
amended and as amended by this Amendment.
SECTION 3Representations and Warranties
To induce the other Parties to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the Agreement, as amended hereby,
and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the Agreement, as amended hereby, constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4Miscellaneous
Section 4.1Agreement Otherwise Not Affected. Except for the amendments pursuant
hereto, the Agreement remains unchanged. As amended pursuant hereto, the
Agreement remains in full force and effect and is hereby ratified and confirmed
in all respects. The execution and delivery of, or acceptance of, this Amendment
and any other documents and instruments in connection herewith by any Party
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by it to provide any other or further amendments,
consents or waivers in the future.
Section 4.2No Reliance. Each Party hereby acknowledges and confirms that it is
executing this Amendment on the basis of its own investigation and for its own
reasons without reliance


2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




upon any agreement, representation, understanding or communication by or on
behalf of any other Person.
Section 4.3Costs and Expenses. Each Party shall be responsible for any costs and
expenses incurred by such Party in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith.
Section 4.4Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns.
Section 4.5Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.


Section 4.6Amendments. This Amendment may not be modified, amended or otherwise
altered except by written instrument executed by the Parties’ duly authorized
representatives.
Section 4.7Effectiveness; Counterparts. This Amendment shall be binding on the
Parties as of the date on which it has been fully executed by the Parties. This
Amendment may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.
Section 4.8Interpretation. This Amendment is the result of negotiations between
and has been reviewed by counsel to each of the Parties, and is the product of
all Parties hereto. Accordingly, this Amendment shall not be construed against
any Party merely because of such Party’s involvement in the preparation hereof.
[Remainder of Page Intentionally Left Blank]




























3

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
Agreement as of the date first above written.


J. ARON & COMPANY
 
 
By:
/s/ Simon Collier
Name:
Simon Collier
Title:
Attorney-in-fact





LION OIL COMPANY
 
 
By:
/s/ Avigal Soreq
Name:
Avigal Soreq
Title:
EVP
 
 
By:
/s/ Assaf Ginzburg
Name:
Assaf Ginzburg
Title:
EVP





LION OIL COMPANY & TRANSPORTATION, LLC
 
 
By:
/s/ Avigal Soreq
Name:
Avigal Soreq
Title:
EVP
 
 
By:
/s/ Assaf Ginzburg
Name:
Assaf Ginzburg
Title:
EVP







4

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule BB
Holdback Schedule


Termination Holdback Amount            [*CONFIDENTIAL*] Due Lion Oil
Deferred Interim Payment Amount        [*CONFIDENTIAL*] Due J. Aron
Asphalt Holdback                    [*CONFIDENTIAL*] Due J. Aron
Total Due at Termination     *            [*CONFIDENTIAL*] Due Lion Oil


*The Total Due at Termination excludes the Asphalt holdback amount, as
calculated in Section 10.2 (d) of the Supply and Offtake Agreement, from the
period May 1, 2014 through December 31, 2016. Such amount will be included with
the 2017 step-out settlement, as illustrated in Schedule II. As of December 31,
2016, this amount was $[*CONFIDENTIAL*] due Lion Oil. The Asphalt holdback
amount for the period May 1, 2014 through April 30, 2017 will be calculated in
May 2017, per Section 10.2(d) of the Supply and Offtake Agreement.




5

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SCHEDULE CC-2
Excess LC Amounts


“Daily Excess LC Amount” means, for any day, the LC Available Amount as of such
day minus $[*CONFIDENTIAL*]; provided that such amount shall not be less than
zero. The LC Available Amount shall reflect an increase or decrease to such
amount on the day the funds are paid or received.
“Excess LC Amount” means, for any month, the sum of the Daily Excess LC Amount
for all days during such month, divided by the number of days in such month.
“Excess LC Rate” means, for any month, the greater of (i) [*CONFIDENTIAL*]% and
(ii) the [*CONFIDENTIAL*] for such month (as determined by [*CONFIDENTIAL*]) of
the [*CONFIDENTIAL*] on the [*CONFIDENTIAL*] of [*CONFIDENTIAL*].




6

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SCHEDULE CC-3
Excess LC Amounts


“Daily Excess LC Amount” means, for any day, the LC Available Amount as of such
day minus $[*CONFIDENTIAL*]; provided that such amount shall not be less than
zero. The LC Available Amount shall reflect an increase or decrease to such
amount on the day the funds are paid or received.
“Excess LC Amount” means, for any month, the sum of the Daily Excess LC Amount
for all days during such month, divided by the number of days in such month.
“Excess LC Rate” as mutually agreed upon by the Company and Aron.










7

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.








SCHEDULE DD
Existing Financing Agreements
Delek Refining, Ltd.:
1.
Amended and Restated Credit Agreement, dated as of January 16, 2014, amended as
of September 29, 2016, by and among Delek Refining, Ltd., as Borrower, Wells
Fargo Bank, National Association, as Agent, and certain other parties thereto.



2.
Second Amended and Restated Revolving Note, dated as of September 29, 2016, by
Delek Refining, Ltd. in favor of PNC Bank, National Association, in the
principal amount of $40,000,000.00.



3.
Amended and Restated Revolving Note, dated as of September 29, 2016, by Delek
Refining, Ltd. in favor of U.S. Bank National Association, in the principal
amount of $22,500,000.00.



4.
Revolving Note, dated as of September 29, 2016, by Delek Refining, Ltd. in favor
of Bank Hapoalim, B.M., in the principal amount of $15,000,000.00.



5.
Revolving Note, dated as of September 29, 2016, by Delek Refining, Ltd. in favor
of Compass Bank, in the principal amount of $24,500,000.00.



6.
Revolving Note, dated as of September 29, 2016, by Delek Refining, Ltd. in favor
of Israel Discount Bank of New York, in the principal amount of $7,500,000.00.



7.
Revolving Note, dated as of September 29, 2016, by Delek Refining, Ltd. in favor
of Regions Bank, in the principal amount of $67,500,000.00.



8.
Amended and Restated Term Note, dated as of September 29, 2016, by Delek
Refining, Ltd. in favor of PNC Bank, National Association, in the principal
amount of $5,000,000.00.



9.
Term Note, dated as of September 29, 2016, by Delek Refining, Ltd. in favor of
Bank Hapoalim, B.M., in the principal amount of $7,500,000.00.



10.
Term Note, dated as of September 29, 2016, by Delek Refining, Ltd. in favor of
Compass Bank, in the principal amount of $3,000,000.00.



11.
Term Note, dated as of September 29, 2016, by Delek Refining, Ltd. in favor of
Israel Discount Bank of New York, in the principal amount of $2,500,000.00.



12.
Term Note, dated as of September 29, 2016, by Delek Refining, Ltd. in favor of
Regions Bank, in the principal amount of $11,500,000.00.







--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




13.
Second Amended and Restated Promissory Note (Revolving Note - Optional Advance
Note), dated as of September 29, 2016, by Lion Oil Company in favor of Delek
Refining, Ltd., in the principal amount of $40,000,000.00.



14.
Second Amended and Restated Promissory Note (Revolving Note - Deferred Payment
Note), dated as of September 29, 2016, by Delek Refining, Ltd. in favor of Lion
Oil Company, in the principal amount of $100,000,000.00.



15.
Amended and Restated Loan Agreement, dated as of February 23, 2010, as amended
by that certain First Amendment to Amended and Restated Loan Agreement and
Second Amended and Restated Subordinated Promissory Note, dated as of April 29,
2011, as amended by that certain Second Amendment to Amended and Restated Loan
Agreement and Second Amended and Restated Subordinated Promissory Note, dated as
of January 16, 2014, as amended by that certain Third Amendment to Amended and
Restated Loan Agreement and Second Amended and Restated Subordinated Promissory
Note, dated as of September 29, 2016, by and between Delek Refining, Ltd., as
Borrower, and Delek Finance, Inc., as Lender.



16.
Second Amended and Restated Subordinated Promissory Note, dated as of February
23, 2010, as amended by that certain First Amendment to Amended and Restated
Loan Agreement and Second Amended and Restated Subordinated Promissory Note,
dated as of April 29, 2011, as amended by that certain Second Amendment to
Amended and Restated Loan Agreement and Second Amended and Restated Subordinated
Promissory Note, dated as of January 16, 2014, as amended by that certain Third
Amendment to Amended and Restated Loan Agreement and Second Amended and Restated
Subordinated Promissory Note, dated as of September 29, 2016, by Delek Refining,
Ltd. in favor of Delek Finance, Inc., in the principal amount of
$175,000,000.00.



17.
Third Amended and Restated Loan Agreement, dated as of February 23, 2010, as
amended by that certain First Amendment to Third Amended and Restated Loan
Agreement, dated as of April 29, 2011, as amended by that certain Second
Amendment to Third Amended and Restated Loan Agreement, dated as of January 16,
2014, as amended by that certain Third Amendment to Third Amended and Restated
Loan Agreement, dated as of September 29, 2016, by and between Delek Refining,
Ltd., as Borrower, and Delek Finance, Inc., as Lender.



18.
Receivables Purchase Agreement, dated as of April 29, 2011, as amended by that
certain First Amendment to Receivables Purchase Agreement, dated as of January
16, 2014, as amended by that certain Second Amendment to Receivables Purchase
Agreement, dated as of March 21, 2016, as amended by that certain Third
Amendment to Receivables Purchase Agreement, dated as of September 29, 2016, by
and between Delek Refining, Ltd., as Purchaser, and Lion Oil Company, as Seller.



19.
General Continuing Guaranty, dated as of February 23, 2010, by Delek Refining,
Inc. in favor of Wells Fargo Bank, National Association.







--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




20.
General Continuing Guaranty, dated as of February 23, 2010, by Delek U.S.
Refining GP, LLC in favor of Wells Fargo Capital Finance, LLC.



21.
Limited Recourse General Continuing Guaranty, dated as of February 23, 2010, by
Delek US Holdings, Inc. in favor of Wells Fargo Capital Finance, LLC.



22.
Limited Recourse General Continuing Guaranty, dated as of April 29, 2011, by
Lion Oil Company in favor of Wells Fargo Capital Finance, LLC.



23.
Consent and Agreement, dated as of February 23, 2010, by and between Delek Crude
Logistics, LLC in favor of Wells Fargo Capital Finance, LLC.



24.
Intercreditor Agreement, dated as of April 29, 2011, by and between Wells Fargo
Capital Finance, LLC and Lion Oil Company.



25.
Subordination Agreement, dated as of February 23, 2010, by and between Delek
Finance, Inc. and Wells Fargo Capital Finance, LLC.

Lion Oil Company:
1.
Second Amended and Restated Financing Agreement, dated as of May 14, 2015, by
and among the Company, as Borrower, Fifth Third Bank, as Administrative Agent,
and certain other parties.



2.
Amended and Restated Term Note, dated as of May 14, 2015, by Lion Oil Company in
favor of Fifth Third Bank, in the principal amount of $119,000,000.00.



3.
Amended and Restated Term Note, dated as of May 14, 2015, by Lion Oil Company in
favor of Bank Hapoalim, B.M., in the principal amount of $100,000,000.00.



4.
Amended and Restated Term Note, dated as of May 14, 2015, by Lion Oil Company in
favor of Israel Discount Bank of New York, in the principal amount of
$36,000,000.00.



5.
Term Note, dated as of May 14, 2015, by Lion Oil Company in favor of Bear State
Bank, National Association, in the principal amount of $20,000,000.00.



6.
Second Amended and Restated Parent Guaranty, dated as of May 14, 2015, by Delek
US Holdings, Inc. in favor of Fifth Third Bank.



7.
Subordination Agreement (Subordinated Borrower Loan), dated as of May 14, 2015,
by Delek US Holdings, Inc. in favor of Fifth Third Bank.



8.
Second Amended and Restated Term Promissory Note, dated as of May 14, 2015, by
Lion Oil Company in favor of Delek US Holdings, Inc., in the principal amount of
$15,000,000.00.







--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




9.
Promissory Note, dated as of May 14, 2015, by Delek US Holdings, Inc. in favor
of Lion Oil Company, in the principal amount of $155,000,000.00.



10.
Promissory Note, dated as of April 29, 2011, by Lion Oil Company in favor of
Ergon, Inc., in the principal amount of $50,000,000.00.



11.
Guaranty, dated as of April 29, 2011, by Delek US Holdings, Inc. in favor of
Ergon, Inc.

Delek Logistics Partners, LP:
1.
Second Amended and Restated Credit Agreement, dated as of December 30, 2014, by
and among Delek Logistics Partners, LP, certain affiliates of Delek Logistics
Partners, LP, collectively, Borrowers, Fifth Third, as Administrative Agent, and
certain other parties thereto.



2.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of Fifth Third Bank, in the principal amount of $62,166,666.67.



3.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of Bank of America, N.A., in the principal amount of $69,666,666.67.



4.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of Barclays Bank PLC, in the principal amount of $45,000,000.00.



5.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of Citizens Bank of Pennsylvania, in the principal amount of
$43,333,333.00.



6.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of Compass Bank, in the principal amount of $68,000,000.00.



7.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of First Guaranty Bank, in the principal amount of $15,000,000.00.



8.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of First Tennessee Bank, National Association, in the principal
amount of $25,000,000.00.



9.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of HSBC Bank USA, N.A., in the principal amount of $21,666,667.00.



10.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of PNC Bank, National Association, in the principal amount of
$39,000,000.00.



11.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of Royal Bank of Canada, in the principal amount of $69,666,666.66.







--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




12.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of The Bank of Nova Scotia, in the principal amount of
$34,666,667.00.



13.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of The Bank of Tokyo Mitsubishi UFJ, Ltd., in the principal amount
of $52,000,000.00.



14.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of U.S. Bank, National Association, in the principal amount of
$39,000,000.00.



15.
U.S. Revolving Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of Wells Fargo Bank, N.A., in the principal amount of
$25,000,000.00.



16.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of Fifth Third Bank, in the principal amount of
$14,500,000.00.



17.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of Bank of America, N.A., in the principal amount of
$7,000,000.00.



18.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of Barclays Bank PLC, in the principal amount of
$7,500,000.00.



19.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of Citizens Bank of Pennsylvania, in the principal amount
of $6,666,667.00.



20.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of Compass Bank, in the principal amount of $7,000,000.00.



21.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of HSBC Bank USA, N.A., in the principal amount of
$3,333,333.00.



22.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of PNC Bank, National Association, in the principal amount
of $6,000,000.00.



23.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of Royal Bank of Canada, in the principal amount of
$7,000,000.00.



24.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of The Bank of Nova Scotia, in the principal amount of
$5,333,333.00.



25.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of The Bank of Tokyo Mitsubishi UFJ, Ltd., in the
principal amount of $8,000,000.00.







--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




26.
Canadian Revolving Note, dated as of December 30, 2014, by Delek Logistics
Partners, LP in favor of U.S. Bank, National Association, in the principal
amount of $6,000,000.00.



27.
U.S. Swing Note, dated as of December 30, 2014, by Delek Logistics Partners, LP
in favor of Fifth Third Bank, in the principal amount of $12,000,000.00.



28.
Canadian Swing Note, dated as of December 30, 2014, by Delek Logistics Partners,
LP in favor of Fifth Third Bank, in the principal amount of $6,000,000.00.



29.
Intercreditor Agreement, dated as of November 7, 2012, as amended by that
certain First Amendment to Intercreditor Agreement, dated as of December 17,
2014, by and between Wells Fargo Capital Finance, LLC and Fifth Third Bank.



30.
Limited Guaranty Agreement, dated as of November 7, 2012, as amended by that
certain First Amendment to Limited Guaranty Agreement, dated as of July 9, 2013,
as amended by that certain Second Amendment to Limited Guaranty Agreement, dated
as of December 30, 2014, by Delek Marketing & Supply, LLC in favor of Fifth
Third Bank.



Delek US Holdings, Inc.:
1.
Loan Agreement, dated as of March 28, 2008, as amended by that certain Amendment
No. 1 to Loan Agreement, dated as of September 29, 2008, as amended by that
certain Second Amendment to Loan Agreement, dated as of March 25, 2010, as
amended by that certain Third Amendment to Loan Agreement, dated as of March 28,
2011, as amended by that certain Fourth Amendment to Loan Agreement, dated as of
June 28, 2011, as amended by that certain Fifth Amendment to Loan Agreement,
dated as of June 28, 2012, as amended by that certain Sixth Amendment to Loan
Agreement, dated as of December 12, 2012, as amended by that certain Seventh
Amendment to Loan Agreement, dated as of June 26, 2014, as amended by that
certain Eighth Amendment to Loan Agreement, dated as of May 26, 2016, by and
between Delek US Holdings, Inc., as Borrower, and Reliant Bank, as Bank.













--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






SCHEDULE EE




FORM OF LETTER OF CREDIT


[Issuing Bank Address]




Irrevocable Standby
Letter of Credit
No. _____________________
Date: ____________________




J. Aron & Company
200 West Street
New York, NY 10282
Attn: ________________


Ladies and Gentlemen:


We hereby establish, at the request and for the account of ______________ (the
“Account Party”), in favor of J. Aron & Company (the “Beneficiary”), this
Irrevocable Standby Letter of Credit No. __________________, in the aggregate
amount of ($ ___________), effective _________________, 20__, and expiring at
the close of banking business at our offices at ______________________on
_____________ , 20__.


We hereby irrevocably authorize you to draw on us, in accordance with the terms
and conditions hereinafter set forth, in one or more drawings by your draft
bearing thereon Letter of Credit No. , payable at sight on a Banking Day (as
defined below), upon presentation (i) at our counters in
New York, New York, USA or (ii) by facsimile transmission to such office at
facsimile number - - followed by delivery by overnight courier (provided that we
can act on any facsimile transmission without the need to determine if originals
are being delivered) of the following document (each such presentation being a
“Demand”):


A statement in the form of Annex A attached hereto signed by a purportedly
authorized representative of J. Aron & Company certifying that either:


(A) Lion Oil Company (“Lion”) or Lion Oil Trading & Transportation, Inc.
(“LOTT”) has not performed in accordance with the terms of an agreement(s) among
J. Aron & Company, Lion and LOTT and the amount being drawn of USD does not
exceed that amount which J. Aron & Company is entitled to draw; or


(B) the expiration date of this Letter of Credit is scheduled to occur within 20
Banking Days after the date of such statement and the amount being drawn of USD
is the remaining amount available to be drawn.


As used herein, “Banking Day” means a day of the year on which banks are not
required or authorized to close in New York City.


Schedule EE - 1

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




If we receive any such Demand, all in strict conformity with the terms and
conditions of this Letter of Credit, not later than 3:00 pm (New York City time)
on a Banking Day prior to the termination hereof, we will honor such Demand by
making available to you before 2:00 p.m. (New York City time) on the Banking Day
following the date we shall have received such Demand, an amount in same-day
funds equal to the amount of the draft submitted with such Demand. If we receive
any such Demand, all in strict conformity with the terms and conditions of this
Letter of Credit, after 3:00 pm (New York City time) on a Banking Day prior to
the termination hereof, we will honor such Demand by making available to you,
before 3:00 p.m. (New York City time) on the second Banking Day following the
date we shall have received such Demand, an amount in same-day funds equal to
the amount of the draft submitted with such Demand.


In accordance with your instructions, payment under this Letter of Credit may be
made by wire transfer of funds from the Federal Reserve Bank of New York to your
account in a bank on the Federal Reserve wire system or by deposit of same-day
funds into a designated account that you maintain.


Special Conditions:


(1) Partial and multiple drawings are permitted.


(2) All charges related to this Letter of Credit are for the account of the
Account Party.


(3) Documents must be presented not later than [insert expiry date] or in the
event of force majeure interrupting our business, within thirty (30) days after
resumption of our business, whichever is later.


This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein, and any such reference
shall not be deemed to incorporate herein by reference any document, instrument
or agreement except for such Demand.


This Letter of Credit shall be governed by the Uniform Customs and Practice for
Documentary Credits 2007 revision), I.C.C. Publication 600 and, to the extent
not inconsistent therewith, by the laws of the State of New York, including the
Uniform Commercial Code as in effect in the State of New York. Communications
with respect to this Letter of Credit shall be in writing and shall be addressed
to us at the above address, specifically referring to the number of this Letter
of Credit.


This Letter of Credit is transferable in whole, but not in part. Beneficiary may
transfer its rights to demand payment and to request transfer under this Letter
of Credit by delivery to us at our office located at on a Banking Day of (i) a
request for transfer in the form attached hereto as Annex B, fully completed and
signed by Beneficiary, (ii) the original of this Letter of Credit (including any
amendments), (iii) payment of our customary transfer fee at the time, and by
compliance with any requirements for effecting transfer that are imposed by
applicable law (including under the U.S. Patriot Act), and (iv) such other
documentation and information regarding the new beneficiary hereunder, which are
reasonably required by us to comply with applicable law (including without
limitation, under the U.S. Patriot Act or other similar know your customer
legislation) or our internal policies related to the same subject matter or
effectuating such applicable law, and provided that to the extent the foregoing
has not been delivered, or information revealed to us therein would not permit
such compliance, we reserve our right not to effectuate such transfer. Upon
acceptance by us of such request as evidenced by our execution thereof,
transferee


Schedule EE - 2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




shall become the beneficiary of this Letter of Credit and have the right to sign
further demands for payment or requests for transfer under this Letter of
Credit.


Very truly yours,


[Issuing Bank]


By:
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
Title:





Schedule EE - 3

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




ANNEX A
CERTIFICATE FOR DRAWING
UNDER IRREVOCABLE STANDBY LETTER OF CREDIT NO.


[Issuing Bank]






Attention:
Phone:
Email:


The undersigned, a duly authorized representative of J. Aron & Company, general
partnership organized under the laws of New York (the “Beneficiary”), hereby
certifies to [Issuing Bank] (the “Letter of Credit Issuer”), with reference to
Irrevocable Standby Letter of Credit No.
(the “Letter of Credit”) issued by the Letter of Credit Issuer in favor of the
Beneficiary, that this Certificate has been executed and delivered by the
Beneficiary pursuant to
.


This Certificate is delivered in connection with the request by the Beneficiary
to draw $[] under the Letter of Credit.


[Add signed written statement(s) of the Beneficiary, if any, required by terms
of Letter of Credit.]


IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the day of , 20__.




[NAME OF BENEFICIARY]


By:
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
Title:























Schedule EE - 4

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




ANNEX B
NOTICE OF TRANSFER


[ _, 20 ]


[Issuing Bank]












Attention:
Phone:
Email:


Re: Irrevocable Standby Letter of Credit No.




The undersigned, a duly authorized officer of J. Aron & Company, (the
“Beneficiary”) hereby advises you that all rights of the undersigned Beneficiary
to draw under the Letter of Credit referred to above (the “Letter of Credit”)
have been and are hereby irrevocably transferred to [NAME OF TRANSFEREE] (the
“Transferee”):


    



(Name of Transferee)











(Address of Transferee)


By this transfer, all rights of the Beneficiary in the Letter of Credit are
transferred to the Transferee and said Transferee shall hereafter have all and
exclusively the sole rights as beneficiary of the Letter of Credit, including
(without limitation) the right to draw funds under the Letter of Credit in
accordance with its terms.


As provided under the terms of the Letter of Credit, please issue a replacement
Letter of Credit in the name of the Transferee, addressed to the Transferee at
the address set forth above, in an amount equal to the outstanding amount of the
Letter of Credit on the date of this notice, and otherwise on the same terms as
the original Letter of Credit but showing the name of the Transferee instead of
the name of the Beneficiary.


Accompanying this Notice of Transfer is the original Letter of Credit, which is
being surrendered to you in trust for the benefit of said Transferee, until such
time as you shall have issued a replacement Letter of Credit in accordance with
the terms of the Letter of Credit and this Notice.


Sincerely,




Schedule EE - 5

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




J. ARON & COMPANY
 
By:_______________________
Name:
Title:





Schedule EE - 6

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.






Schedule FF


Illustration of Calculation of Interim Payments


 
LC Threshold
Amount
Daily
Settlement
Amount
Cumulative
Estimated Daily
Net Settlement
Amount
Interim payments
actually received
by Aron
Cumulative
Interim Paid
Amount
Interim Reset
Amount (Excess
Cumulative
Amount)
Monthly
Settlement
Amount
Additional Wire
for True up (if
necessary)
 
5/1/2011
$ 70,000,000
$ 5,000,000
$ 5,000,000
$
—


$
—


 
 
 
5/2/2011
$ 70,000,000
$ 5,000,000
$ 10,000,000
$
—


$
—


 
 
 
5/3/2011
$ 70,000,000
$ 5,000,000
$ 15,000,000
$
—


$
—


 
 
 
5/4/2011
$ 70,000,000
$ 5,000,000
$ 20,000,000
$
—


$
—


 
 
 
5/5/2011
$ 70,000,000
$ 5,000,000
$ 25,000,000
$
—


$
—


 
 
 
5/6/2011
$ 70,000,000
$ 5,000,000
$ 30,000,000
$
—


$
—


 
 
 
5/7/2011
$ 70,000,000
$ 5,000,000
$ 35,000,000
$
—


$
—


 
 
 
5/8/2011
$ 70,000,000
$ 5,000,000
$ 40,000,000
$
—


$
—


 
 
 
5/9/2011
$ 70,000,000
$ 5,000,000
$ 45,000,000
$
—


$
—


 
 
 
5/10/2011
$ 70,000,000
$ 5,000,000
$ 50,000,000
$
—


$
—


 
 
 
5/11/2011
$ 70,000,000
$ 5,000,000
$ 55,000,000
$
—


$
—


 
 
 
5/12/2011
$ 70,000,000
$ 5,000,000
$ 60,000,000
$
—


$
—


 
 
 
5/13/2011
$ 70,000,000
$ 5,000,000
$ 65,000,000
$
—


$
—


 
 
 
5/14/2011
$ 70,000,000
$ 5,000,000
$ 70,000,000
$
—


$
—


 
 
 
5/15/2011
$ 70,000,000
$ 5,000,000
$ 75,000,000
$ 5,000,000
$
5,000,000


 
 
 
5/16/2011
$ 70,000,000
$ 5,000,000
$ 80,000,000
$ 5,000,000
$
10,000,000


 
 
 
5/17/2011
$ 70,000,000
$ 5,000,000
$ 85,000,000
$ 5,000,000
$
15,000,000


 
 
 
5/18/2011
$ 70,000,000
$ 5,000,000
$ 90,000,000
$ 5,000,000
$
20,000,000


 
 
 
5/19/2011
$ 70,000,000
$ 5,000,000
$ 95,000,000
$ 5,000,000
$
25,000,000


 
 
 
5/20/2011
$ 70,000,000
$ 5,000,000
$ 100,000,000
$ 5,000,000
$
30,000,000


 
 
 
5/21/2011
$ 70,000,000
$ 5,000,000
$ 105,000,000
$ 5,000,000
$
35,000,000


 
 
 
5/22/2011
$ 70,000,000
$ 5,000,000
$ 110,000,000
$ 5,000,000
$
40,000,000


 
 
 
5/23/2011
$ 70,000,000
$ 5,000,000
$ 115,000,000
$ 5,000,000
$
45,000,000


 
 
 
5/24/2011
$ 70,000,000
$ 5,000,000
$ 120,000,000
$ 5,000,000
$
50,000,000


 
 
 
5/25/2011
$ 70,000,000
$ 5,000,000
$ 125,000,000
$ 5,000,000
$
55,000,000


 
 
 
5/26/2011
$ 70,000,000
$ 5,000,000
$ 130,000,000
$ 5,000,000
$
60,000,000


 
 
 
5/27/2011
$ 70,000,000
$ 5,000,000
$ 135,000,000
$ 5,000,000
$
65,000,000


 
 
 
5/28/2011
$ 70,000,000
$ 5,000,000
$ 140,000,000
$ 5,000,000
$
70,000,000


 
 
 
5/29/2011
$ 70,000,000
$ 5,000,000
$ 145,000,000
$ 5,000,000
$
75,000,000


 
 
 
5/30/2011
$ 70,000,000
$ 5,000,000
$ 150,000,000
$ 5,000,000
$
80,000,000


 
 
 
5/31/2011
$ 70,000,000
$ 5,000,000
$ 155,000,000
$ 5,000,000
$
85,000,000


 
 
 







Schedule FF - 1

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule GG


“Crude Adjustment Date Differential” (denoted as “A”) means, at Step-In, the
result of the following formula:
[*CONFIDENTIAL*]
Where:
“B” represents the final Step- Out Price for the Crude Pricing Group, as
described in Schedule B-1.
“C” represents the arithmetic average of the 4 Trading Days ending and including
the penultimate Trade Day of the month prior to the Adjustment Date (In the case
of the initial term, April 24, 25, 28 & 29 of 2014) of the closing settlement
price on the New York Mercantile Exchange for the first nearby Light Crude
Futures contract


“Gasoline Adjustment Date Differential” (denoted as “D”) means, at Step-In, the
result of the following formula:
[*CONFIDENTIAL*]
Where:
“E” represents the final Step- Out Price for the Gasoline Pricing Group, as
described in Schedule B-1.
“C” represents the arithmetic average of the 4 Trading Days ending and including
the penultimate Trade Day of the month prior to the Adjustment Date (In the case
of the initial term, April 24, 25, 28 & 29 of 2014) of the closing settlement
price on the New York Mercantile Exchange for the first nearby Light Crude
Futures contract






--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Schedule GG-3


“Catfeed Second Adjustment Date Differential” (denoted as “A”) means, at
Step-In, the result of the following formula, with such result expressed in
$/bbl:
[*CONFIDENTIAL*], with such result rounded to 4 decimal points. Common pricing
does apply.
Where:
“B” represents the final Step- Out Price for the Catfeed Product Group, as
described in Table 2: Volume in excess of Baseline Volume in Schedule B-2.
“C” represents the average of the mean of the high and low daily quotation
published in “Platts US Marketscan” in the section “GULF COAST” under the
heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation over the Step-In Price Averaging Days, as described in Table 2:
Volume in excess of Baseline Volume in Schedule B-3, with such result expressed
in cents/gal and rounded to 4 decimal points multiplied by 0.42 with such result
expressed in $/bbl and rounded to 4 decimal points


“Gasoline Second Adjustment Date Differential” (denoted as “D”) means, at
Step-In, the result of the following formula, with such result expressed in
$/bbl:
[*CONFIDENTIAL*], with such result rounded to 4 decimal points. Common pricing
does apply.
Where:
“E” represents the final Step- Out Price for the Gasoline Product Group, as
described in Table 2: Volume in excess of Baseline Volume in Schedule B-2.
“C” represents the arithmetic average of the closing settlement price(s) on the
New York Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures
Contract over the Step-In Averaging Days, as described in Table 2: Volume in
excess of Baseline Volume in Schedule B-3, with such result expressed in $/bbl
and rounded to 4 decimal points






--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE HH

 
Step-Out Settlement
 
 
 
 
 
 
 
 
 
 
Product
Step-Out Target
April 30th Actual Inventory
Step-Out Price From Schedule B-1
Step-Out Settlement****
Step-Out FIFO Volume
April Monthly Price
Step-Out FIFO Settlement *
 
Crude
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Gasoline
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Diesel
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Catfeed
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Slop
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Slurry
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
LPG
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Asphalt
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Step-Out Total
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
[*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 
Step-In Settlement
 
 
 
Actual Inventory
 
 
 
 
 
Product
Volume in excess of Baseline Target **
Baseline Qty (bbl)
Volume in excess of Baseline Qty
Baseline Step-In Price per bbl
Volume in excess of Baseline Step-In Price per bbl
Step-In Settlement****
Step-In FIFO Volume ***
 
Crude
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
Gasoline
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
Diesel
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
Catfeed
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
Slop
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
Slurry
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
LPG
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
Asphalt
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
Step-In Total
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
 
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 
 * The Step-Out FIFO Settlement will be settled in the April true up, occurring
around May 20th, 2014 in addition to the March Monthly Price vs. April Monthly
Price FIFO that would ordinarily be settled in the April true up
  
** Step-In Targets will be equal to the Step-Out Targets, except when a change
in the minimum volume occurs between Schedules D-1 and D-2.
 
 
*** The Step-In FIFO Volume will be settled in the May true up, occurring around
June 20th, 2014, using the Volume in excess of Baseline Step-In Prices on
Schedule B-2 and the May Monthly Prices in lieu of the April Monthly Prices.
This settlement replaces the ordinary April vs. May FIFO settlement.
  
**** Because the Step-Out Settlement and the Step-In Settlement values are equal
and offsetting, the only cash settlements associated with the transition will be
the Step-Out FIFO Settlement around May 20th and the Step-In FIFO settlement
around June 20th.
 





--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE II
Step-Out Settlement
 
Product
Step-Out Target
Baseline Volume (bbl)
D-2
Flex Target (bbl)
D-2
Example April 30th Inventory
Base Step-Out Price
Flex Step-Out Price
Baseline Step-Out Settlement
Flex Step-Out Settlement
Step-Out FIFO Volume
Example April Monthly Price
Step-Out FIFO Settlement
Net Settlement
Crude
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Gasoline
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Diesel
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Catfeed
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Slop
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Slurry
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
LPG
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Asphalt
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Step-Out
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
 
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Step-In Settlement
 
 
Product
Step-In Target
Baseline Volume (bbl)
D-3
Flex Target (bbl)
D-3
Example April 30th Inventory
Base Step-In Price
Flex Step-In Price
Baseline Step-In Settlement
Flex Step-In Settlement
Step-In FIFO Volume
Net Settlement
 
 
Crude
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Gasoline
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Diesel
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Catfeed
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Slop
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Slurry
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
LPG
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Asphalt
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
Step-In
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
 
 
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 [*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Final Settlement Due- May 20, 2017
[*CONFIDENTIAL*]
Due Aron
 
 
 
 
 
 
 
 
 
 
FIFO Settlement Due - May 20, 2017
[*CONFIDENTIAL*]
Due Aron
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Payment of Asphalt Deferred Amount
[*CONFIDENTIAL*]
Due Lion Oil
 
Notes
 
 
 
 
 
 
 
 
Total $s
[*CONFIDENTIAL*]
Due Aron
 
Step-In and Out Flex Targets are equal; Base Targets will reflect Schedule D
ranges
 
 
 
 
 
 
 
 
D-3 Ranges are effective May 1, 2017 @ Step-In
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE JJ


Bailee’s Letter


March 1, 2017


To:    SALA Gathering Systems LLC
7102 Commerce Way
Brentwood, Tennessee 37027
Attention: Mark D. Smith, EVP
Re:    Lion Oil Company/Lion Oil Trading & Transportation, LLC
Ladies and Gentlemen:
We are party to a Second Amended and Restated Master Supply and Offtake
Agreement (as from time to time amended and/or restated, the “S&O Agreement”)
with Lion Oil Company (the “Company”) and Lion Oil Trading & Transportation, LLC
(“LOTT” and, together, the Company, the “Company Parties”). The obligations of
the Company Party under such S&O Agreement are secured by (among other things)
their inventory and other goods (the “Goods”). We understand that either or both
of the Company Parties have made arrangements with you to provide services for
their Goods at the address set forth above operated by you (the “Premises”)
pursuant to the Pipelines and Storage Facilities Agreement, dated as of November
7, 2012, among Delek Logistics Partners, LP, SALA Gathering Systems, LLC
(“Sala”), El Dorado Pipeline Company, LLC (“El Dorado”) and Magnolia Pipeline
Company, LLC (“Magnolia”), the Company and J. Aron & Company governing the
terminalling of the Goods at the Premises (the “Agreement”). Because Goods will
be located at the Premises, we request certain agreements from you in connection
with the S&O Agreement and our security interest in the Goods.
This letter serves as notice to you in accordance with Section 28.1 of the
Agreement that ownership in the J. Aron Materials (as defined therein) has been
transferred from J. Aron to the Company.
By your signature below, you acknowledge (i) notice of our security interest in
the Goods and (ii) that you have not been notified by any other party that such
party has a security interest in the Goods, and you agree that you hold the
Goods from time to time as agent and bailee for our benefit.
This letter will also confirm your agreement to the following:
Until such time as the obligations of Company Parties to us under the S&O
Agreement have been paid in full and the S&O Agreement and transaction and
security documents between the Company Parties and us have been terminated, you
disclaim any liens on or interest in the Goods and the proceeds thereof and
agree not to assert any lien or claim against the Goods or proceeds thereof,
provided that nothing herein shall affect your right to assert a lien in
connection with fees owed to you in the ordinary course of business in
connection with terminalling of the Goods and we agree that any such liens will
be in priority to our liens or interest in the Goods in accordance with Section
5.1 of the Agreement.


1

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




You will allow us, or our auditors or other agents or representative, reasonable
access to the Premises from time to time to inspect the Goods, subject to such
reasonable rules and requirements that you may have.
In the event that either Company Party defaults in its obligations to you under
the Agreement and you elect to terminate the Agreement, you will provide notice
to us in writing of this fact, at J. Aron & Company, 200 West Street, New York,
New York 10282-2198, Attn.: John Thomas.
Until further notice, you may release Goods to the Company or at the Company’s
request or direction and you may from time to time issue non-negotiable
warehouse receipts for Goods to the Company Parties. However, upon either (a)
your election to terminate the Agreement following a default thereunder by
either Company Party or (b) your receipt of our written direction to you, you
agree (i) not to deliver any further Goods to either Company Party or its
designated recipient, but to hold all Goods subject to our further direction,
and (ii) to issue no further warehouse receipts or other documents of title for
Goods, except as directed by us. If, under the terms of the Agreement, fees are
owed to you by the Company Parties in the ordinary course of business in
connection with terminalling service of the Goods at the time of your receipt of
a written direction from us as described above, then you may refuse to comply
with that written direction until you receive payment of such fees either from
us or from the Company Parties.
You shall have no liability to us or to the Company Parties if you comply with
our written direction as described above and the other terms hereof, other than
for losses caused by your gross negligence or willful misconduct. The Company
Parties agree that they will continue to pay all fees with respect to the
terminalling of the Goods and will reimburse you for all costs and expenses
incurred as a result of your compliance with the terms and provisions hereof
each in accordance with the Agreement.
Nothing herein will be deemed to constitute an assumption of the Agreement or
any provision of the Agreement by us. This letter will be governed and
controlled by, and interpreted under, the laws of the State of New York. You
will notify your successors or assignees of the existence of this letter, which
will be binding upon such successors or assignees.


2

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Kindly have a duplicate of this letter signed by an authorized signatory of your
company and return the same to us at your earliest convenience. Please contact
us at 212-902-9874 with any questions.
Very truly yours,
J. ARON & COMPANY
By: ___________________________
Name:
Title:


Acknowledged and Agreed:


LION OIL COMPANY




By: _______________________________        By: _______________________________
Name:             Name:
Title:             Title:


LION OIL TRADING & TRANSPORTATION, LLC




By: _______________________________        By: _______________________________
Name:             Name:
Title:             Title:




Acknowledged and Agreed:


SALA GATHERING SYSTEMS LLC




By:             By:_______________________________
Name:             Name:
Title:             Title:














3

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




SCHEDULE KK


This confirmation amends and restates the confirmation sent to you on December
27,gslogo.jpg [gslogo.jpg]
2011.




To: LION OIL COMPANY
Attention: LIONCO-E
From: J. Aron & Company
Contract Reference
Number:
SDB1688450954 3 6 (Amendment No. 1)

Amendment Date:
04 Nov 2014 (issuance date of this amended and restated confirmation)

Trade Date:
14 Oct 2011

This agreement is a master confirmation (the “Master Confirmation”) that sets
forth certain terms and conditions for the transaction entered into between Lion
Oil Company and J. Aron & Company during the Term (the “Transaction”). The
Transaction entered into between us that is to be subject to this Master
Confirmation shall be evidenced by this Master Confirmation and such other
supplemental written (including email) communications between the parties
confirmation specific terms of the Transaction. This Master Confirmation
constitutes a “Transaction Document” as referred to in the Supply and Offtake
Agreement (as defined below) and will cover “Month End Product Transactions” (as
defined in the Supply and Offtake Agreement) as from time to time entered into
by the parties.
GENERAL TERMS
Term:
From November 1, 2011 to the Expiration Date (as defined in the Supply and
Offtake Agreement referred to below)

Quantity:
For any Month End Product Transaction, as mutually agreed between Seller and
Buyer during the nomination process.

Delivery:
FOB into Enterprise TE Products Pipeline at Beaumont, TX, or as mutually agreed
upon between Buyer and Seller during the nomination process.

Delivery Period:
Each Flow Date as set forth in Schedule G to the Supply and Offtake Agreement
that is identified as RedZone “Yes”.

Rounding:
All final prices per U.S. Barrel shall be rounded \ calculated to four decimal
places.

Trading Day:
A day on which the New York Mercantile Exchange is



1 of 6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




scheduled to be open for trading for the relevant futures contract, or when the
relevant pricing publication is scheduled to publish a price.
PART A:
Seller:
J. Aron & Company

Buyer:
LION OIL COMPANY

Product:
Ultra Low Sulfur Diesel

Quality:
MEETING ENTERPRISE TE PRODUCTS PIPELINE 715 GRADE SPECIFICATIONS

Price:
For Pricing Date(s) below, the average of the mean of the high and low daily
quotation published in “Plats US Marketscan” in the section “GULF COAST” under
the heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation.

LESS USD [*CONFIDENTIAL*] per U.S. Gallon
Pricing Date(s):
The Trading Day prior to the delivery date, as specified

on the nomination schedule, for each Month End Product Transaction.
PART B:
Seller:
J. Aron & Company

Buyer:
LION OIL COMPANY

Product:
Conventional Sub-Octane Gasoline 84

Quality:
MEETING ENTERPRISE TE PRODUCTS PIPELINE

420 GRADE SPECIFICATIONS
Price:
For Pricing Date(s) below, the arithmetic average of the closing settlement
price(s) on the New York Mercantile Exchange for the first nearby New York
Harbor Reformulated Gasoline Blendstock for Oxygen Blending Futures Contract.

LESS USD [*CONFIDENTIAL*] per U.S. Gallon
Pricing Date(s):
The Trading Day prior to the delivery date, as specified



2 of 6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




on the nomination schedule, for each Month End Product Transaction.
PART C:
Seller:
J. Aron & Company

Buyer:
LION OIL COMPANY

Product:
Conventional Premium Gasoline 93

Quality:
MEETING ENTERPRISE TE PRODUCTS PIPELINE

230 GRADE SPECIFICATIONS
Price:
For Pricing Date(s) below, the arithmetic average of the closing settlement
price(s) on the New York Mercantile Exchange for the first nearby New York
Harbor Reformulated Gasoline Blendstock for Oxygen Blending Futures Contract.

LESS USD [*CONFIDENTIAL*] per U.S. Gallon
Pricing Date(s):
The Trading Day prior to the delivery date, as specified on the nomination
schedule, for each Month End Product Transaction.

PART D:
Seller:
LION OIL COMPANY

Buyer:
J. Aron & Company

Product:
Ultra Low Sulfur Diesel

Quality:
MEETING ENTERPRISE TE PRODUCTS PIPELINE 715 GRADE SPECIFICATIONS

Price:
For Pricing Date(s) below, the average of the mean of the high and low daily
quotation published in “Platts US Marketscan” in the section “GULF COAST” under
the heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation.

LESS USD [*CONFIDENTIAL*] per U.S. Gallon
Pricing Date(s):
The Trading Day prior to the delivery date, as specified on the nomination
schedule, for each Month End Product Transaction.





3 of 6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




PART E:
Seller:
LION OIL COMPANY

Buyer:
J. Aron & Company

Product:
Conventional Sub-Octane Gasoline 84

Quality:
MEETING ENTERPRISE TE PRODUCTS PIPELINE 420 GRADE SPECIFICATIONS

Price:
For Pricing Date(s) below, the arithmetic average of the closing settlement
price(s) on the New York Mercantile Exchange for the first nearby New York
Harbor Reformulated Gasoline Blendstock for Oxygen Blending Futures Contract.

LESS USD [*CONFIDENTIAL*] per U.S. Gallon
Pricing Date(s):
The Trading Day prior to the delivery date, as specified on the nomination
schedule, for each Month End Product Transaction.

PART F:
Seller:
LION OIL COMPANY

Buyer:
J. Aron & Company

Product:
Conventional Premium Gasoline 93

Quality:
MEETING ENTERPRISE TE PRODUCTS PIPELINE 230 GRADE SPECIFICATIONS

Price:
For Pricing Date(s) below, the arithmetic average of the closing settlement
price(s) on the New York Mercantile Exchange for the first nearby New York
Harbor Reformulated Gasoline Blendstock for Oxygen Blending Futures Contract.

LESS USD [*CONFIDENTIAL*] per U.S. Gallon
Pricing Date(s):
The Trading Day prior to the delivery date, as specified on the nomination
schedule, for each Month End Product Transaction.





4 of 6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




ADDITIONAL TERMS


Credit:
This confirmation constitutes a “Transaction Document” as defined in the Amended
and Restated Master Supply and Offtake Agreement, dated as of December 23, 2013
(as from time to time further amended, modified, supplemented and/or restated,
the “Supply and Offtake Agreement”) and, accordingly, any Letters of Credit from
time to time provided to Aron under Section 12.4(b) of the Supply and Offtake
Agreement shall constitute credit support in favor of Aron with respect to Lion
Oil Company obligations hereunder.
Aron, as Seller, shall not be obliged to deliver any quantity above until
contractual credit terms have been satisfied.
Title Risk and Loss:
Title and risk of loss or damage of the Product shall pass from the Seller to
the Buyer as Product passes the permanent flange connecting the supplier’s
delivery line and Enterprise TE Products Pipeline’s receiving line, or, if
applicable, on the date of product transfer order.
Payment:
Without offset counterclaim or deduction via wire transfer of Federal Funds
within 3 business days following the date of delivery. If by book transfer,
payment to be made by wire transfer of federal funds on book transfer effective
date.
Payment Netting:
If the payment dates for this and any other transaction (each, a transaction”)
entered into between the parties shall fall on the same day and in the same
currency, payments shall be made on a net basis so that the party obligated to
pay the larger aggregate amount shall pay the other party an amount equal to the
excess of the larger aggregate amount over the smaller aggregate amount.
OTHER TERMS AND CONDITIONS:
This confirmation is created pursuant to Section 7.9 of the Supply and Offtake
Agreement and all other terms and conditions shall be in accordance with the
Supply and Offtake Agreement. Further, to the extent applicable, this
confirmation satisfies any requirements of section 2.4(g) of the Marketing and
Sales Agreement referred to in the Supply and Offtake Agreement.
Without limiting the foregoing, the parties acknowledge that this confirmation,
as a Transaction Document under the Supply and Offtake Agreement, shall be
subject to the various applicable terms and conditions thereof, including any
rights and remedies in favor of either party following a default or event of
default thereunder (howsoever defined therein).




5 of 6

--------------------------------------------------------------------------------

NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.




Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this transaction (Contract Reference Number:
SDB1688450954 3 6 (Amendment No. 1)) by signing this confirmation in the space
provided below and immediately returning a copy of the executed confirmation via
facsimile to the
attention of Commodity Operations at:
New York: 1-212-493-9846 (J. Aron & Company)
London: 44-207-774-2135 (Goldman Sachs International)
Singapore: 65-6889-3525 (J. Aron & Company (Singapore) Pte.)


Regards,
J. Aron & Company
Signed on behalf of J. Aron & Company
By:


/s/ Ian Beasley            


Ian Beasley
Vice President
J. Aron & Company




Signed on behalf of LION OIL COMPANY


/s/ Avigal Soreq        


Name: Avigal Soreq
Title: Vice President


/s/ Paul Stone        


Name: Paul Stone
Title: Vice President


6 of 6